                    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 1 of 515


                1 DONALD SPECTER – 083925                       MICHAEL W. BIEN – 096891
                  STEVEN FAMA – 099641                          JEFFREY L. BORNSTEIN – 099358
                2 MARGOT MENDELSON – 268583                     ERNEST GALVAN – 196065
                  PRISON LAW OFFICE                             THOMAS NOLAN – 169692
                3 1917 Fifth Street                             LISA ELLS – 243657
                  Berkeley, California 94710-1916               JENNY S. YELIN – 273601
                4 Telephone: (510) 280-2621                     MICHAEL S. NUNEZ – 280535
                                                                JESSICA WINTER – 294237
                5 CLAUDIA CENTER – 158255                       MARC J. SHINN-KRANTZ – 312968
                  DISABILITY RIGHTS EDUCATION                   CARA E. TRAPANI – 313411
                6 AND DEFENSE FUND, INC.                        ALEXANDER GOURSE – 321631
                  Ed Roberts Campus                             AMY XU – 330707
                7 3075 Adeline Street, Suite 210                ROSEN BIEN
                  Berkeley, California 94703-2578               GALVAN & GRUNFELD LLP
                8 Telephone: (510) 644-2555                     101 Mission Street, Sixth Floor
                                                                San Francisco, California 94105-1738
                9                                               Telephone: (415) 433-6830
               10 Attorneys for Plaintiffs
               11
               12                              UNITED STATES DISTRICT COURT
               13                              EASTERN DISTRICT OF CALIFORNIA
               14
               15 RALPH COLEMAN, et al.,                        Case No. 2:90-CV-00520-KJM-DB
               16                Plaintiffs,                    DECLARATION OF MICHAEL W.
                                                                BIEN IN SUPPORT OF PLAINTIFFS’
               17         v.                                    BRIEF RE: EVIDENCE SUPPORTING
                                                                SERIOUS MENTAL ILLNESS AS
               18 GAVIN NEWSOM, et al.,                         RISK FACTOR FOR COVID-19 AND
                                                                NEED FOR ADDITIONAL MENTAL
               19                Defendants.                    HEALTH INTERVENTIONS
               20                                               Judge: Hon. Kimberly J. Mueller
                                                                Crtrm.: 3, 15th Floor, Sacramento
               21
               22
               23
               24
               25
               26
               27
               28

                     DECL. OF MICHAEL W. BIEN ISO PLS.’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS
[3570636.11]          AS RISK FACTOR FOR COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 2 of 515


                1         I, Michael W. Bien, declare:
                2         1.     I am an attorney duly admitted to practice before this Court. I am a partner
                3 in the law firm of Rosen Bien Galvan & Grunfeld LLP, counsel of record for Plaintiffs. I
                4 have personal knowledge of the facts set forth herein, and if called as a witness, I could
                5 competently so testify. I make this declaration in support of Plaintiffs’ Brief Re Evidence
                6 Supporting Serious Mental Illness as Risk Factor for COVID-19 and Need for Additional
                7 Mental Health Interventions.
                8         2.     My office accessed the California Correctional Health Care Services
                9 (CCHCS) COVID-19 Monitoring Patient Registry on Wednesday, July 1 at approximately
               10 8:36 a.m. The Registry is a log of CDCR incarcerated patients who have tested positive
               11 for COVID-19. The Registry includes patients whose COVID-19 cases are deemed
               12 resolved, but it excludes patients who are deceased or who have been released from
               13 custody. My office also accessed a version of the Registry filtered to show all patients
               14 who are “Out to Hospital.” A redacted excerpt of a sample of the unfiltered version of the
               15 Registry is attached hereto as Exhibit 1. Given that the Registry is now hundreds of pages
               16 long and also contains patient information that would require redaction, I have attached
               17 only a redacted excerpt here. I am prepared to file or lodge in camera a full copy of the
               18 filtered and unfiltered versions of the Registry at the Court’s request. The Registry can be
               19 downloaded in multiple formats including PDF and Excel.
               20         3.     The Registry showed 4,808 incarcerated patients including 1,275 Coleman
               21 class members. The filtered Registry showed 62 patients who were hospitalized. I
               22 calculated the average mean age of the hospitalized patients was 61.3 and the median age
               23 was 61.5. The range was from 84 to 32. Of the hospitalized patients, 40% were Coleman
               24 class members (25/62), six EOP and 19 CCCMS; 44% were Armstrong class members
               25 (27/62), and 21% were listed in the “DDP” disability column (13/62) (including members
               26 of the Clark class in the Developmental Disability Program, Armstrong Learning
               27 Disability, TABE score or reading level under grade 4). Many of the patients are members
               28 of more than one group (medical high risk, Coleman, Armstrong, Clark). Only 3% of the
                                                               1
                     DECL. OF MICHAEL W. BIEN ISO PLS.’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS
[3570636.11]          AS RISK FACTOR FOR COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 3 of 515


                1 hospitalized patients (2/62) were not identified as 55 or older, a Coleman, Armstrong or
                2 Clark class member or high risk medical.
                3         4.     We are provided with the identity of each CDCR incarcerated person who
                4 dies as a result of COVID-19. My office tracks and analyzes that data using information
                5 from medical and CDCR records. As of 3:00 p.m. on June 29, CDCR informed us of 22
                6 deaths from COVID-19: 16 were from CIM, three from Avenal, two from CVSP and one
                7 from CIW. The average mean age of the patients who died was 62.6 and the median was
                8 63. The range was from 83 to 41. Of the patients who died, 41% were Coleman class
                9 members participating in the Mental Health Services Delivery System (MHSDS) at the
               10 time of their deaths (9/22), and two additional patients had recent MHSDS histories
               11 evident in their medical records, 50% were Armstrong class members (11/22) and 18%
               12 were in the Developmental Disability Program (4/22) (Clark class or Armstrong Learning
               13 Disability, TABE score, reading level, under grade 4). Many of the patients who died
               14 were members of more than one group (medical high risk, Coleman, Armstrong, Clark).
               15 All of the patients who died (22/22) were either 55 or older, a Coleman, Armstrong, or
               16 Clark class member, or high risk medical. For 20 of the 22 deaths, we have information
               17 about race and ethnicity: 75% were people of color (9-Hispanic, 3-Black, 2-Asian/Pacific
               18 Islander and 1-American Indian/Alaskan Native). I am informed that one additional
               19 recently deceased class member, whose cause of death CDCR has not yet confirmed,
               20 tested positive for COVID-19 after his death. This person was 71 years old, a Coleman
               21 and Armstrong class member participant in the MHSDS at the CCCMS level of care, and
               22 incarcerated at San Quentin State Prison’s Death Row.
               23         5.     Attached hereto as Exhibit 2 is a true and correct copy of a study by the
               24 Centers for Disease Control and Prevention (“CDC”), dated June 15, 2020, entitled
               25 “Morbidity and Mortality Weekly Report: Coronavirus Disease 2019 Case Surveillance –
               26 United States, January 22-May 30, 2020, Vol. 69,” available at
               27 https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6924e2-H.pdf. This recently
               28 published CDC study analyzes all reported cases of COVID-19 in the United States from
                                                              2
                     DECL. OF MICHAEL W. BIEN ISO PLS.’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS
[3570636.11]          AS RISK FACTOR FOR COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 4 of 515


                1 January 22 through May 30, 2020—1,320,488 lab confirmed cases—and measures
                2 demographic characteristics, underlying medical conditions and outcomes.
                3         6.     The CDC study found solid confirmation that underlying conditions,
                4 including psychological/psychiatric conditions, are the most important predictor of adverse
                5 outcomes from infection with COVID-19. Hospitalizations were six times higher among
                6 patients with a reported underlying condition (45.4%) than those without (7.6%). Deaths
                7 were 12 times higher among patients with reported underlying conditions (19.5%)
                8 compared to those without underlying conditions (1.6%). The percentage of ICU
                9 admissions among persons with underlying conditions age 60-69 was 11%, and for those
               10 age 70-79 was 12%. The death rate for persons age 80 and over with at least one
               11 underlying condition was 50% (compared to 30% for those 80 and older without an
               12 underlying condition).
               13         7.     For purposes of the study, CDC defined “underlying health conditions” as
               14 diabetes, cardiovascular disease, severe obesity, chronic renal, liver or lung disease,
               15 immuno-compromised condition, autoimmune condition and neurologic condition
               16 including neurodevelopmental, intellectual, physical, visual, or hearing impairment, or
               17 psychological/psychiatric condition, or other medical condition. See Exhibit 2 at 762, tbl
               18 2 & n.*. That is, people with psychiatric, developmental, and physical disabilities as well
               19 as people who are deaf, hard of hearing, or blind, are also at high risk for adverse outcomes
               20 from COVID-19.
               21         8.     Advanced age is even more of a risk factor than previously known:
               22 According to the CDC study, older adults are far more likely to contract COVID-19 than
               23 average and are also far more likely to be hospitalized and die. While the overall
               24 incidence of infection was 403 cases per 100,000 (median age 48), the per-100,000
               25 incidence for children under nine was 51, the incidence for people ages 70-79 was 464,
               26 and the incidence for people age 80 and older was 902. Overall, 14% of patients were
               27 hospitalized, 2% admitted to ICU and 5% died, while 28% of the patients who were 80 and
               28 over died.
                                                                  3
                     DECL. OF MICHAEL W. BIEN ISO PLS.’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS
[3570636.11]          AS RISK FACTOR FOR COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 5 of 515


                1         9.      Distinctions by race and ethnicity continue to be extremely significant:
                2 According to the CDC study, of all COVID-19 cases with known race and ethnicity 33%
                3 were Hispanic, 22% were Black, and 1.3% were Native American while these groups
                4 respectively account for 18%, 13%, and 0.7% of the overall population in the United
                5 States. The racial disparities in all aspects of our society are sharply visible in the
                6 pandemic.
                7         10.     On June 19, 2020, in response to the Court’s questions and Dr. Joseph Bick’s
                8 assertions at the June 12, 2020 status conference, Plaintiffs sent a letter to Defendants and
                9 the Special Master gathering resources including scientific research and public health
               10 guidance demonstrating a strong link between serious mental illness and COVID-19. The
               11 letter also explained, in light of the novelty of the pandemic, the need for CDCR’s
               12 COVID-19 response to rely in part on research and guidance regarding analogous medical
               13 or behavioral conditions, and common sense. On June 23, 2020, during the Twenty-Third
               14 COVID-19 Taskforce meeting led by the Special Master, the parties briefly discussed the
               15 issues raised in Plaintiffs’ letter. At the June 26, 2020 status conference in this matter,
               16 Plaintiffs informed the Court of these materials and Defendants confirmed that addressing
               17 the materials required additional discussions and work.
               18         11.     Attached hereto as Exhibit 3 is a true and correct copy of guidance from the
               19 Department of Health & Human Services, Centers for Medicare and Medicaid Services,
               20 dated March 30, 2020, entitled “Guidance for Infection Control and Prevention of
               21 Coronavirus Disease (COVID-19) in Hospitals, Psychiatric Hospitals, and Critical Access
               22 Hospitals (CAHs): FAQs, Considerations for Patient Triage, Placement, Limits to
               23 Visitation and Availability of 1135 waivers,” available at
               24 https://www.cms.gov/files/document/qso-20-13-hospitals-cahs-revised.pdf.
               25         12.     Attached hereto as Exhibit 4 is a true and correct copy of guidance from the
               26 Department of Health & Human Services, Centers for Medicare and Medicaid Services,
               27 dated March 30, 2020, entitled “Guidance for Infection Control and Prevention of
               28 Coronavirus Disease 2019 (COVID-19) in Intermediate Care Facilities for Individuals with
                                                            4
                     DECL. OF MICHAEL W. BIEN ISO PLS.’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS
[3570636.11]          AS RISK FACTOR FOR COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 6 of 515


                1 Intellectual Disabilities (ICF/IIDs) and Psychiatric Residential Treatment Facilities
                2 (PRTFs),” available at https://www.cms.gov/files/document/qso-20-23-icf-iid-prtf.pdf.
                3         13.    Attached hereto as Exhibit 5 is a true and correct copy of guidance from the
                4 CDC, dated April 7, 2020, entitled “Coronavirus Disease 2019 (COVID-19): People with
                5 Disabilities,” available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
                6 precautions/people-with-disabilities.html.
                7         14.    Attached hereto as Exhibit 6 is a true and correct copy of an article by Julia
                8 Reis, published by Healthline, dated April 7, 2020, entitled “COVID-19 Can Have Serious
                9 Effects on People with Mental Health Disorders,” available at
               10 https://www.healthline.com/health-news/covid-19-serious-effects-people-with-mental-
               11 health-disorders.
               12         15.    Attached hereto as Exhibit 7 is a true and correct copy of an article by
               13 Benjamin G. Druss, published by JAMA Psychiatry, dated April 3, 2020, entitled
               14 “Addressing the COVID-19 Pandemic in Populations With Serious Mental Illness,”
               15 available at https://jamanetwork.com/journals/jamapsychiatry/fullarticle/2764227.
               16         16.    Attached hereto as Exhibit 8 is a true and correct copy of an article by
               17 Nicole M. Benson, et al., published by The Lancet, dated May 11, 2020, entitled
               18 “COVID-19 Testing and Patients in Mental Health Facilities,” available at
               19 https://www.thelancet.com/action/showPdf?pii=S2215-0366%2820%2930198-X.
               20         17.    Attached hereto as Exhibit 9 is a true and correct copy of an article by
               21 Andrea Fiorillo, et al., published by Psychiatric Times, dated May 15, 2020, entitled
               22 “Psychosocial Interventions to Reduce Premature Mortality in Patients With Serious
               23 Mental Illness,” available at https://www.psychiatrictimes.com/special-
               24 reports/psychosocial-interventions-reduce-premature-mortality-patients-serious-mental-
               25 illness.
               26         18.    Attached hereto as Exhibit 10 is a true and correct copy of an article by
               27 Joseph Shapiro, published by NPR, dated June 9, 2020, entitled “COVID-19 Infections
               28 And Deaths Are Higher Among Those With Intellectual Disabilities,” available at
                                                          5
                     DECL. OF MICHAEL W. BIEN ISO PLS.’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS
[3570636.11]          AS RISK FACTOR FOR COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 7 of 515


                1 https://www.npr.org/2020/06/09/872401607/covid-19-infections-and-deaths-are-higher-
                2 among-those-with-intellectual-disabili.
                3          19.    Attached hereto as Exhibit 11 is a true and correct copy of an article by
                4 Marla Milling, published by Forbes, dated May 28, 2020, entitled “People with Intellectual
                5 and Developmental Disabilities More Likely to Die from COVID-19,” available at
                6 https://www.forbes.com/sites/marlamilling/2020/05/28/people-with-intellectual-and-
                7 developmental-disabilities-more-likely-to-die-from-covid-19/#87a10bb33159.
                8          20.    Attached hereto as Exhibit 12 is a true and correct copy of an information
                9 sheet from the Alzheimer’s Association, accessed on June 29, 2020, entitled “Coronavirus
               10 (COVID-19): Tips for Dementia Caregivers,” available at
               11 https://www.dhcs.ca.gov/Documents/COVID-19/Alzheimers-Association-Guidance-on-
               12 COVID-19.pdf.
               13          21.    Attached hereto as Exhibit 13 is a true and correct copy of guidance from
               14 the World Health Organization (“WHO”), dated 2018, entitled “Management of Physical
               15 Health Conditions in Adults with Severe Mental Disorders,” available at
               16 https://apps.who.int/iris/bitstream/handle/10665/275718/9789241550383-eng.pdf.
               17          22.    Attached hereto as Exhibit 14 is a true and correct copy of an article by
               18 Matthew J. Akiyama, et al., published by New England Journal of Medicine, dated
               19 May 28, 2020, entitled “Flattening the Curve for Incarcerated Populations – COVID 19 in
               20 Jails and Prisons,” available at https://www.nejm.org/doi/10.1056/NEJMp2005687.
               21          23.    Attached hereto as Exhibit 15 is a true and correct excerpted copy of a letter
               22 from over 3,000 medical professionals to the U.S. Immigration and Customs Enforcement
               23 (ICE) agency, dated March 13, 2020, entitled “Open Letter to ICE from Medical
               24 Professionals Regarding COVID-19,” available at https://nylpi.org/wp-
               25 content/uploads/2020/03/FINAL-LETTER-Open-Letter-to-ICE-From-Medical-
               26 Professionals-Regarding-COVID-19.pdf. Due to the lengthy list of over 3,000 medical
               27 professional signatories—spanning 66 pages—I have excerpted the letter to include only
               28 the first page of signatories. The full list is available at the above link.
                                                                    6
                     DECL. OF MICHAEL W. BIEN ISO PLS.’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS
[3570636.11]          AS RISK FACTOR FOR COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 8 of 515


                1         24.    Attached hereto as Exhibit 16 is a true and correct copy of an article by
                2 Laura M. Maruschak, et al., published by the American Journal of Public Health, dated
                3 October 2009, entitled “Pandemic Influenza and Jail Facilities and Populations,” available
                4 at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4504367/.
                5         25.    Attached hereto as Exhibit 17 is a true and correct copy of an article by
                6 Catherine Kariuki-Nyuthea, et al., published in Comorbidity of Mental and Physical
                7 Disorders, dated 2015 (print version), entitled “Anxiety and Related Disorders and
                8 Physical Illness” available at https://www.karger.com/Article/Pdf/365538.
                9         26.    Attached hereto as Exhibit 18 is a true and correct copy of an article by
               10 Joshua D. Rosenblat, et al., published in Brain Sciences, dated October 30, 2017, entitled
               11 “Bipolar Disorder and Immune Dysfunction: Epidemiological Findings, Proposed
               12 Pathophysiology and Clinical Implications,” available at
               13 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5704151/pdf/brainsci-07-00144.pdf.
               14         27.    Attached hereto as Exhibit 19 is a true and correct copy of an article by
               15 Janice K. Kiecolt-Glasera, et al., published in the Journal of Psychosomatic Research,
               16 dated 2002, entitled “Depression and immune function: Central pathways to morbidity
               17 and mortality,” available at http://pni.osumc.edu/KG%20Publications%20(pdf)/154.pdf.
               18         28.    Attached hereto as Exhibit 20 is a true and correct copy of an article by the
               19 American Psychological Association, dated February 23, 2006, entitled “Stress Weakens
               20 the Immune System,” available at https://www.apa.org/research/action/immune.
               21         29.    Attached hereto as Exhibit 21 is a true and correct copy of the Author
               22 Manuscript version of an article by Gretchen N. Neigh, et al., published in the Current
               23 Opinion in Pharmacology, dated August 2016, entitled “Co-Morbidity of PTSD and
               24 Immune System Dysfunction: Opportunities for Treatment,” available at
               25 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4992603/pdf/nihms805030.pdf.
               26         30.    Attached hereto as Exhibit 22 is a true and correct copy of an article by
               27 Sukanta Saha, et al., published in Archives of General Psychiatry, dated 2007, entitled “A
               28 Systematic Review of Mortality in Schizophrenia, Is the Differential Mortality Gap
                                                              7
                     DECL. OF MICHAEL W. BIEN ISO PLS.’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS
[3570636.11]          AS RISK FACTOR FOR COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 9 of 515


                1 Worsening Over Time,” available at
                2 https://jamanetwork.com/journals/jamapsychiatry/fullarticle/210034.
                3         31.    Attached hereto as Exhibit 23 is a true and correct copy of an article by
                4 Keramet Reiter, et al., published in the American Journal of Public Health, dated
                5 January 1, 2020, entitled “Psychological Distress in Solitary Confinement: Symptoms,
                6 Severity, and Prevalence in the United States, 2017–2018,” available at
                7 https://ajph.aphapublications.org/doi/10.2105/AJPH.2019.305375.
                8         32.    Attached hereto as Exhibit 24 is a true and correct copy of an article by
                9 Jeffrey L. Metzner, et al., published in the Journal of the American Academy of Psychiatry
               10 and the Law, dated 2010, entitled “Solitary Confinement and Mental Illness in U.S.
               11 Prisons: A Challenge for Medical Ethics,” available at
               12 http://jaapl.org/content/jaapl/38/1/104.full.pdf.
               13         33.    Attached hereto as Exhibit 25 is a true and correct copy of the Brief of
               14 Amici Curiae Professors and Practitioners of Psychiatry and Psychology in Support of
               15 Petitioner, Prieto v. Clarke, No. 15-31, 2015 WL 4720278 (U.S. Aug. 5, 2015), available
               16 at https://www.scotusblog.com/wp-
               17 content/uploads/2015/10/PrietoClarke_AmicusMentalHealthExperts.pdf.
               18         34.    Attached hereto as Exhibit 26 is a true and correct copy of an article by
               19 Craig Haney, published in Crime and Justice, dated March 9, 2018, entitled “The
               20 Psychological Effects of Solitary Confinement: A Systematic Critique” available at
               21 https://www.researchgate.net/publication/323674531_The_Psychological_Effects_of_Solit
               22 ary_Confinement_A_Systematic_Critique.
               23         35.    Attached hereto as Exhibit 27 is a true and correct copy of an article by
               24 Stuart Grassian, published in the Washington University Journal of Law & Policy, dated
               25 2006, entitled “Psychiatric Effects of Solitary Confinement,” available at
               26 https://openscholarship.wustl.edu/cgi/viewcontent.cgi?article=1362&context=law_journal
               27 _law_policy.
               28
                                                                  8
                     DECL. OF MICHAEL W. BIEN ISO PLS.’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS
[3570636.11]          AS RISK FACTOR FOR COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 10 of 515


                1          36.    Attached hereto as Exhibit 28 is a true and correct copy of an excerpt of
                2 relevant pages from the California Code of Regulations Title 15 Inmate Property; Matrix –
                3 Authorized Personal Property Schedule, last revised April 1, 2014, available at
                4 https://www.cdcr.ca.gov/regulations/wp-content/uploads/sites/171/2019/08/APPS-Rev-4-
                5 1-
                6 14.pdf?label=Authorized%20Personal%20Property%20Schedule%20(APPS)%20(Rev.%2
                7 04/1/14)&from=https://www.cdcr.ca.gov/regulations/cdcr-regulations/dom-appendices/.
                8          37.    Attached hereto as Exhibit 29 is a true and correct copy of the Declaration of
                9 Robert M. Sapolsky filed in Arevalo v. Decker, No. 1:20-cv-02982, Dkt. 3-3 (S.D.N.Y.
               10 Apr. 13, 2020), available at
               11 https://federaldefendersny.org/pdfs/2020.05.11%20CLE/Abrego%20v.%20Decker%20-
               12 %20Sapolsky%20Decl.%20and%20CV%20(1)_Redacted%5B1%5D.pdf (redactions in
               13 original).
               14          38.    Attached hereto as Exhibit 30 is a true and correct copy of an article by
               15 Jeffrey L. Geller, et al., published by the American Psychiatric Association, Psychiatric
               16 News, dated April 7, 2020, entitled “Patients With SMI in the Age of COVID-19: What
               17 Psychiatrists Need to Know” available at https://doi.org/10.1176/appi.pn.2020.4b39.
               18          39.    Attached hereto as Exhibit 31 is a true and correct copy of an article by Ann
               19 K. Shinn, et al., published by the Journal of Clinical Psychiatry, dated 2020, last accessed
               20 June 30, 2020, entitled “Perspectives on the COVID-19 Pandemic and Individuals With
               21 Serious Mental Illness,” available at
               22 https://www.psychiatrist.com/JCP/article/Pages/2020/v81/20com13412.aspx.
               23          40.    Attached hereto as Exhibit 32 is a true and correct copy of a memorandum
               24 by AMEND: Changing Correctional Culture, dated June 15, 2020, entitled “Urgent Memo:
               25 COVID-19 Outbreak: San Quentin State Prison,” available at https://amend.us/wp-
               26 content/uploads/2020/06/COVID19-Outbreak-SQ-Prison-6.15.2020.pdf.
               27          41.    Attached hereto as Exhibit 33 is a true and correct copy of a memorandum
               28 by David Cloud, et al., published by AMEND: Changing Correctional Culture, dated April
                                                            9
                      DECL. OF MICHAEL W. BIEN ISO PLS.’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS
[3570636.11]           AS RISK FACTOR FOR COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 11 of 515


                1 9, 2020, entitled “The Ethical Use of Medical Isolation – Not Solitary Confinement – to
                2 Reduce COVID-19 Transmission in Correctional Settings,” available at
                3 https://amend.us/wp-content/uploads/2020/04/Medical-Isolation-vs-Solitary_Amend.pdf.
                4          42.    Attached hereto as Exhibit 34 is a true and correct copy of an article by
                5 Aravinthan Varatharaj, et al., entitled Neurological and Neuropsychiatric Complications of
                6 COVID-19 in 153 Patients: A UK-Wide Surveillance Study, published in The Lancet,
                7 dated June 25, 2020, available at
                8 https://www.thelancet.com/journals/lanpsy/article/PIIS2215-0366(20)30287-X/fulltext.
                9          43.    Attached hereto as Exhibit 35 is a true and correct copy of guidance from
               10 the CDC dated June 25, 2020, entitled “Preparing for COVID-19 in Nursing Homes,”
               11 available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/long-term-care.html.
               12          44.    Attached hereto as Exhibit 36 is a true and correct copy of guidance from
               13 the CDC dated May 27, 2020, entitled “People with Developmental and Behavioral
               14 Disabilities,” available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
               15 precautions/people-with-developmental-behavioral-disabilities.html.
               16
               17          I declare under penalty of perjury under the laws of the United States of America
               18 that the foregoing is true and correct, and that this declaration is executed at San Francisco,
               19 California this 2d day of July, 2020.
               20
               21                                                 /s/ Michael W. Bien
                                                                  Michael W. Bien
               22
               23
               24
               25
               26
               27
               28
                                                                  10
                      DECL. OF MICHAEL W. BIEN ISO PLS.’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS
[3570636.11]           AS RISK FACTOR FOR COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 12 of 515




                    EXHIBIT 1
                                          Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 13 of 515
                                                                                                                                                     Registry Definition


                                               C OVID MONITO                                                                    Statewide or Mu lt iple Inst it utions

                                               R I f\.l r-.
                                                   Identification & Housing                                                         COVID Status




••• - ■---■                      1111
                                               last Name                                                       COVID St atus



                                                                                                                                -            COVID Weii:ht ed
                                                                                                                                               Risk Score

                                                                                                                                                                -
  -- •
     CRC              CRC                                     38      Facility D1   CRC-D            CCCMS   Confirmed Active       0               0           6/29/2020


     CRC              CRC                                     46      Facility D1   CRC-D                    Confirmed Active       0               0           6/29/2020


                                               1111

   -- -
     CRC              CRC                                     S2      Facility D2   CRC-D                    Confirmed Active       0               0           6/29/2020


      SQ               SQ                                     44        WB l        SQ-A                     Confirmed Active       0               0           6/29/2020




   -- -
      SQ


      SQ
         ..
         ..
                       SQ


                       SQ
                                                 ■

                                               1111
                                                              43


                                                              59
                                                                        WB2


                                                                        NSEG
                                                                                    SQ-A


                                                                                    SQ-A
                                                                                                             Confirmed Active


                                                                                                             Confirmed Active
                                                                                                                                    0


                                                                                                                                    1
                                                                                                                                                    0


                                                                                                                                                    1
                                                                                                                                                                6/29/2020


                                                                                                                                                                6/29/2020




   - --
      SQ               SQ                                     54        NSEG        SQ-A                     Confirmed Active       0               0           6/29/2020


      SQ               SQ                                     58        WB l        SQ-A                     Confirmed Active       0               0           6/29/2020


                                 1111

   -- --
      SQ               SQ                                     48        WB l        SQ-A             CCCMS   Confirmed Active       0               0           6/29/2020


      SQ               SQ                                     56        WB2         SQ-A                     Confirmed Active       1               1           6/29/2020




   - -
      SQ


      SQ
         ..
lnst it ut io n(s):
                       SQ


                       SQ




                      Multiple
                                                              61


                                                              70
                                                                        WB l


                                                                        NSEG
                                                                                    SQ-A


                                                                                    SQ-A
                                                                                                             Confirmed Active


                                                                                                             Confirmed Active
                                                                                                                                    1


                                                                                                                                    1
                                                                                                                                                    1


                                                                                                                                                    4
                                                                                                                                                                6/29/2020


                                                                                                                                                                6/29/2020




Care Team(s):         All
Housing/Facility:     All

 Report run: 7/1/2020 8:36:06 AM

California Correctional Health Care Services                                                Page 1
                                          Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 14 of 515
                                                                                                                           Registry Definition

                                           COVID MONITO                                                   Statewide or Multiple Institutions


              Disability
                                           RING
        DDP                DPP




    TABE < 4.0

    TABE < 4.0




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 7/1/2020 8:36:06 AM

California Correctional Health Care Services                                 Page 2
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 15 of 515




                   EXHIBIT 2
                 Case 2:90-cv-00520-KJM-DB    Document
                                        Morbidity            6752
                                                  and Mortality Weekly Filed
                                                                       Report 07/02/20 Page 16 of 515



                  Coronavirus Disease 2019 Case Surveillance — United States,
                                   January 22–May 30, 2020
             Erin K. Stokes, MPH1,*; Laura D. Zambrano, PhD1,*; Kayla N. Anderson, PhD1; Ellyn P. Marder, DrPH1; Kala M. Raz, MPH1;
                                     Suad El Burai Felix, MPH1; Yunfeng Tie, PhD1; Kathleen E. Fullerton, MPH1


  On June 15, 2020, this report was posted as an MMWR Early                         Hospitalizations were six times higher among patients with
Release on the MMWR website (https://www.cdc.gov/mmwr).                             a reported underlying condition (45.4%) than those without
  The coronavirus disease 2019 (COVID-19) pandemic                                  reported underlying conditions (7.6%). Deaths were 12 times
resulted in 5,817,385 reported cases and 362,705 deaths                             higher among patients with reported underlying conditions
worldwide through May, 30, 2020,† including 1,761,503                               (19.5%) compared with those without reported underlying
aggregated reported cases and 103,700 deaths in the United                          conditions (1.6%). The COVID-19 pandemic continues to
States.§ Previous analyses during February–early April 2020                         be severe, particularly in certain population groups. These
indicated that age ≥65 years and underlying health conditions                       preliminary findings underscore the need to build on current
were associated with a higher risk for severe outcomes, which                       efforts to collect and analyze case data, especially among those
were less common among children aged <18 years (1–3).                               with underlying health conditions. These data are used to
This report describes demographic characteristics, underlying                       monitor trends in COVID-19 illness, identify and respond to
health conditions, symptoms, and outcomes among 1,320,488                           localized incidence increase, and inform policies and practices
laboratory-confirmed COVID-19 cases individually reported                           designed to reduce transmission in the United States.
to CDC during January 22–May 30, 2020. Cumulative                                      State and territorial health departments report daily
incidence, 403.6 cases per 100,000 persons,¶ was similar                            aggregate counts of COVID-19 cases and deaths to CDC;
among males (401.1) and females (406.0) and highest among                           these were tabulated according to date of report to examine
persons aged ≥80 years (902.0). Among 599,636 (45%) cases                           reporting trends during January 22–May 30. In addition to
with known information, 33% of persons were Hispanic                                aggregate counts, individual COVID-19 case reports were
or Latino of any race (Hispanic), 22% were non-Hispanic                             submitted via a CDC COVID-19 case report form** and the
black (black), and 1.3% were non-Hispanic American Indian                           National Notifiable Diseases Surveillance System (NNDSS).††
or Alaska Native (AI/AN). Among 287,320 (22%) cases                                 Jurisdictions voluntarily report confirmed and probable§§ cases
with sufficient data on underlying health conditions, the                           from reports submitted by health care providers and laborato-
most common were cardiovascular disease (32%), diabetes                             ries. A laboratory-confirmed COVID-19 case was defined as
(30%), and chronic lung disease (18%). Overall, 184,673                             a person with a positive test result for SARS-CoV-2, the virus
(14%) patients were hospitalized, 29,837 (2%) were admitted                         that causes COVID-19, from a respiratory specimen, using
to an intensive care unit (ICU), and 71,116 (5%) died.                              real-time reverse transcription–polymerase chain reaction
                                                                                    testing. COVID-19 case data reported from 50 states, New
                                                                                    York City, and the District of Columbia¶¶ were analyzed to
* These authors contributed equally to this report.
† https://www.who.int/emergencies/diseases/novel-coronavirus-2019/                  examine reported demographic characteristics, underlying
  situation-reports.                                                                health conditions, clinical signs and symptoms, and severe
§ CDC official counts of cases and deaths, released daily on https://www.cdc.
  gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html, are aggregate
                                                                                    outcomes, including hospitalization, ICU admission, and
  counts from reporting jurisdictions. Throughout the COVID-19 pandemic,            death. Data were missing for age, sex, and race or ethnicity in
  CDC has been tracking both aggregate and individual (i.e., line-list) counts of
  cases and deaths. For aggregate counts, from January 22 to March 2, 2020,         ** https://www.cdc.gov/coronavirus/2019-ncov/php/reporting-pui.html.
  CDC provided laboratory confirmation for all U.S. confirmed cases. Starting       †† https://wwwn.cdc.gov/nndss; https://wwwn.cdc.gov/nndss/covid-19-response.html.
  March 3, jurisdiction partners validated aggregate counts each night for report   §§ According to the Council of State and Territorial Epidemiologists position statement
  out at 12 p.m. the following day by CDC. For individual counts, jurisdiction         Interim 20-ID-01, a probable case must 1) meet clinical criteria and epidemiologic
  partners electronically submit standardized information for individual cases of      criteria with no confirmatory laboratory testing performed; 2) have presumptive
  COVID-19 to CDC. From April 14, aggregate and individual counts included             laboratory evidence, including detection of specific antigen or antibody in a clinical
  confirmed and probable cases and deaths, according to the Council of State           specimen, and meet clinical criteria or epidemiologic criteria; or 3) meet vital records
  and Territorial Epidemiologists position statement Interim 20-ID-01 (https://        criteria with no confirmatory laboratory testing performed. (https://cdn.ymaws.com/
  cdn.ymaws.com/www.cste.org/resource/resmgr/2020ps/interim-20-id-01_                  www.cste.org/resource/resmgr/2020ps/interim-20-id-01_covid-19.pdf)
  covid-19.pdf; https://wwwn.cdc.gov/nndss/conditions/coronavirus-disease-          ¶¶ Cases reported from U.S. territories were not included in the analysis because
  2019-covid-19/case-definition/2020/).                                                of limited case reporting and lack of available demographically stratified census
¶ Incidence was calculated per 100,000 population using 2018 U.S. Census
                                                                                       data. Cases excluded from this analysis include those reported from Guam
  population estimates for U.S. states and the District of Columbia obtained           (116), the Northern Mariana Islands (16), Puerto Rico (one), and the U.S.
  from CDC WONDER (https://wonder.cdc.gov/single-race-population.html).                Virgin Islands (71).



US Department of Health and Human Services/Centers for Disease Control and Prevention             MMWR / June 19, 2020 / Vol. 69 / No. 24                                 759
                Case 2:90-cv-00520-KJM-DB    Document
                                       Morbidity            6752
                                                 and Mortality Weekly Filed
                                                                      Report 07/02/20 Page 17 of 515



<1%, 1%, and 55% of reports, respectively.*** Cases reported                         were asymptomatic. Among 373,883 (28%) cases with data
without sex or age data were excluded from this analysis as were                     on individual symptoms, 70% noted fever, cough, or short-
cases meeting only the probable case definition, along with                          ness of breath; 36% reported muscle aches, and 34% reported
persons repatriated to the United States from Wuhan, China,                          headache (Table 2). Overall, 31,191 (8%) persons reported
or the Diamond Princess cruise ship. Cumulative incidence                            loss of smell or taste.§§§§ Among patients aged ≥80 years,
was estimated using 2018 population estimates. Because of the                        60% reported fever, cough, or shortness of breath. No other
high prevalence of missing race and ethnicity data, estimates                        symptoms were reported by >10% of persons in this age group.
of incidence and proportions of underlying health conditions,                           Among 287,320 (22%) cases with data on individual under-
symptoms, and severe outcomes by race and ethnicity were not                         lying health conditions, those most frequently reported were
described. Analyses are descriptive and statistical comparisons                      cardiovascular disease (32%), diabetes (30%), and chronic
were not performed.                                                                  lung disease (18%) (Table 2); the reported proportions were
  CDC received notification of the first case of laboratory-                         similar among males and females. The frequency of condi-
confirmed COVID-19 in the United States on January 22,                               tions reported varied by age group: cardiovascular disease was
2020.††† As of May 30, an aggregate 1,761,503 U.S. COVID-19                          uncommon among those aged ≤39 years but was reported in
cases and 103,700 deaths had been reported (Figure).§§§ The                          approximately half of the cases among persons aged ≥70 years.
7-day moving average number¶¶¶ of new daily cases peaked on                          Among 63,896 females aged 15–44 years with known preg-
April 12 (31,994) and deaths peaked on April 21 (2,856). As of                       nancy status, 6,708 (11%) were reported to be pregnant.
May 30, the 7-day moving average numbers of new cases were                              Among the 1,320,488 cases, outcomes for hospitalization,
19,913 per day and deaths were 950 per day.                                          ICU admission, and death were available for 46%, 14%, and
  Among the 1,761,503 aggregate cases reported to CDC                                36%, respectively. Overall, 184,673 (14%) patients were hos-
during January 22–May 30, individual case reports for                                pitalized, including 29,837 (2%) admitted to the ICU; 71,116
1,406,098 were submitted to CDC case surveillance. After                             (5%) patients died (Table 3). Severe outcomes were more com-
exclusions, data for 1,320,488 (94%) cases were analyzed.                            monly reported for patients with reported underlying condi-
Median age was 48 years (interquartile range = 33–63 years).                         tions. Hospitalizations were six times higher among patients
Incidence was 403.6 cases per 100,000 population (Table 1)                           with a reported underlying condition than those without
and was similar among females (406.0) and males (401.1).****                         reported underlying conditions (45.4% versus 7.6%). Deaths
Incidence was higher among persons aged 40–49 years (541.6)                          were 12 times higher among patients with reported underlying
and 50–59 years (550.5) than among those aged 60–69 years                            conditions compared with those without reported underlying
(478.4) and 70–79 years (464.2). Incidence was highest among                         conditions (19.5% versus 1.6%). The percentages of males
persons aged ≥80 years (902.0)†††† and lowest among children                         who were hospitalized (16%), admitted to the ICU (3%), and
aged ≤9 years (51.1). Among the 599,636 (45%) cases with                             who died (6%) were higher than were those for females (12%,
information on both race and ethnicity, 36% of persons were                          2%, and 5%, respectively). The percentage of ICU admissions
non-Hispanic white, 33% were Hispanic, 22% were black, 4%                            was highest among persons with reported underlying condi-
were non-Hispanic Asian, 4% were non-Hispanic, other or                              tions aged 60–69 years (11%) and 70–79 years (12%). Death
multiple race, 1.3% were AI/AN, and <1% were non-Hispanic                            was most commonly reported among persons aged ≥80 years
Native Hawaiian or other Pacific Islander.                                           regardless of the presence of underlying conditions (with
  Symptom status (symptomatic versus asymptomatic) was                               underlying conditions 50%; without 30%).
reported for 616,541 (47%) cases; among these, 22,007 (4%)
                                                                                                                      Discussion

 *** Cases reported as Hispanic were categorized as “Hispanic or Latino persons        As of May 30, a total of 1,761,503 aggregate U.S. cases of
     of any race” regardless of availability of race data.                           COVID-19 and 103,700 associated deaths were reported to
 ††† The first laboratory-confirmed case of COVID-19 in the United States
     was confirmed on January 20, 2020, and reported to CDC on January 22,
                                                                                     CDC. Although average daily reported cases and deaths are declin-
     2020. The upper quartile of the lag between onset date and reporting to         ing, 7-day moving averages of daily incidence of COVID-19 cases
     CDC was 15 days.
 §§§ From April 15 to May 30, 2020, these aggregate counts include both
                                                                                     indicate ongoing community transmission.¶¶¶¶
     confirmed and probable cases and deaths. Overall, <1% of cases and 3.1%
     of deaths were classified as probable.                                           §§§§ Responses include data from standardized fields supplemented with data
 ¶¶¶ The 7-day moving average of new cases and deaths (current day + 6 preceding
                                                                                           from free-text fields; therefore, persons exhibiting this symptom might
     days / 7) was calculated to smooth expected variations in daily counts.               be underreported.
**** In some age groups, males had higher incidence, and in some age groups,          ¶¶¶¶ Community transmission is defined by states and reflects varying conditions
     females had higher incidence.                                                         at the local and state levels.
†††† Among those aged ≥85 years, incidence was 1,138 per 100,000.




760                  MMWR / June 19, 2020 / Vol. 69 / No. 24              US Department of Health and Human Services/Centers for Disease Control and Prevention
                              Case 2:90-cv-00520-KJM-DB    Document
                                                     Morbidity            6752
                                                               and Mortality Weekly Filed
                                                                                    Report 07/02/20 Page 18 of 515



FIGURE. Daily number of COVID-19 cases*,†,§,¶ (A) and COVID-19–associated deaths** (B) reported to CDC — United States, January 22–May 30, 2020

                                                                                                 A
                45,000

                40,000 -
                35,000 -
                                        -- 7-day moving average
                                                                                                                              ~
                30,000 -
                                                                                                                                  "'"'   -~
                                                                                                                                                          --
No. of cases




                                                                                                                                              I'--~
                25,000   -                                                                                        ~                                                :--     ~
                                                                                                                                                                               r--
                20,000 -
                                                                                                          ~
                15,000 -
                                                                                                      ~
                10,000 -                                                                          ~


                 5,000   -
                                                                                        -~ ~
                     0
                             20'''''''''''l''''''''''''''''''''''''''''''I'''''
                                 24 28 1 5 9 13 17 21 25 29 4                     8   12 16 20 24 28          1
                                                                                                                  . . 5   9   13 17 21 25 29          3        7   11 15 19 23 27
                                  Jan                    Feb                             Mar                                    Apr                                   May
                                                                                        Date of report to CDC
                                                                                                 B
                 7,000


                 6,000                         7-day moving average


                 5,000
No. of deaths




                 4,000


                 3,000


                 2,000


                 1,000


                     0
                             20 24 28      1    5   9   13 17 21 25 29      4     8   12 16 20 24 28          1       5   9   13 17 21 25 29          3        7   11 15 19 23 27
                                 Jan                      Feb                            Mar                                    Apr                                   May
                                                                                        Date of report to CDC
Abbreviation: COVID-19 = coronavirus disease 2019.
 * From April 14, 2020, aggregate case counts reported by CDC included deaths attributable to both confirmed and probable COVID-19 as classified by reporting
   jurisdictions, using the Council of State and Territorial Epidemiologists position statement Interim-ID-20-01 (https://cdn.ymaws.com/www.cste.org/resource/
   resmgr/2020ps/interim-20-id-01_covid-19.pdf ).
 † The upper quartile of the lag between onset date and reporting to CDC was 15 days.
 § The daily number of deaths reported by jurisdictions on April 14 includes 4,141 deaths newly classified as probable.
 ¶ Overall <1% of cases reported in aggregate to CDC were classified as probable.
** Overall 3.1% of deaths reported in aggregate to CDC were classified as occuring in persons with probable cases.

  The COVID-19 case data summarized here are essential                                          1,770,165 U.S. cases and 103,776 U.S. deaths on May 30,
statistics for the pandemic response and rely on information                                    2020.***** Differences in aggregate counts between CDC and
systems developed at the local, state, and federal level over
decades for communicable disease surveillance that were rap-                                    ***** COVID-19 Dashboard by the Center for Systems Science and Engineering
idly adapted to meet an enormous, new public health threat.                                           at Johns Hopkins University is a publicly available data tracker that extracts
CDC aggregate counts are consistent with those presented                                              data from state, territorial, and local public health websites (https://
                                                                                                      coronavirus.jhu.edu/us-map). Data are archived in GitHub (https://github.
through the Johns Hopkins University (JHU) Coronavirus                                                com/CSSEGISandData/COVID-19/blob/master/csse_covid_19_data/
Resource Center, which reported a cumulative total of                                                 csse_covid_19_daily_reports_us/05-30-2020.csv).



US Department of Health and Human Services/Centers for Disease Control and Prevention                                 MMWR / June 19, 2020 / Vol. 69 / No. 24                        761
                    Case 2:90-cv-00520-KJM-DB    Document
                                           Morbidity            6752
                                                     and Mortality Weekly Filed
                                                                          Report 07/02/20 Page 19 of 515



TABLE 1. Reported laboratory-confirmed COVID-19 cases and estimated cumulative incidence,* by sex† and age group — United States,
January 22–May 30, 2020
                                               Males                                                          Females                                                                  Total
                                                             Cumulative                                                       Cumulative                                                             Cumulative
Age group (yrs)                  No. (%)                     incidence*                        No. (%)                        incidence*                              No. (%)                        incidence*
0–9                            10,743 (1.7)                       52.5                          9,715 (1.4)                        49.7                              20,458 (1.5)                          51.1
10–19                          24,302 (3.8)                      113.4                         24,943 (3.7)                       121.4                              49,245 (3.7)                         117.3
20–29                         85,913 (13.3)                      370.0                        96,556 (14.3)                       434.6                            182,469 (13.8)                         401.6
30–39                        108,319 (16.8)                      492.8                       106,530 (15.8)                       490.5                            214,849 (16.3)                         491.6
40–49                        109,745 (17.0)                      547.0                       109,394 (16.2)                       536.2                            219,139 (16.6)                         541.6
50–59                        119,152 (18.4)                      568.8                       116,622 (17.3)                       533.0                            235,774 (17.9)                         550.5
60–69                         93,596 (14.5)                      526.9                        85,411 (12.7)                       434.6                            179,007 (13.6)                         478.4
70–79                          53,194 (8.2)                      513.7                         52,058 (7.7)                       422.7                             105,252 (8.0)                         464.2
≥80                            41,394 (6.4)                      842.0                        72,901 (10.8)                       940.0                             114,295 (8.7)                         902.0
All ages                   646,358 (100.0)                       401.1                     674,130 (100.0)                        406.0                        1,320,488 (100.0)                          403.6
Abbreviation: COVID-19 = coronavirus disease 2019.
* Per 100,000 population.
† The analytic dataset excludes cases reported through case surveillance that were missing information on sex (n = 19,918) or age (n = 2,379).


TABLE 2. Reported underlying health conditions* and symptoms† among persons with laboratory-confirmed COVID-19, by sex and age
group — United States, January 22–May 30, 2020
                                                                                                                      No. (%)
                                                      Sex                                                                                 Age group (yrs)
Characteristic               Total           Male            Female            ≤9             10–19            20–29            30–39            40–49            50–59            60–69         70–79            ≥80
Total population           1,320,488        646,358          674,130         20,458           49,245          182,469          214,849           219,139         235,774          179,007       105,252         114,295
Underlying health condition§
Known underlying     287,320 (21.8) 138,887 (21.5) 148,433 (22.0) 2,896 (14.2)               7,123 (14.5) 27,436 (15.0) 33,483 (15.6) 40,572 (18.5) 54,717 (23.2) 50,125 (28.0) 34,400 (32.7) 36,568 (32.0)
  medical condition
  status*
Any cardiovascular    92,546 (32.2) 47,567 (34.2) 44,979 (30.3)       78 (2.7)                 164 (2.3)       1,177 (4.3)    3,588 (10.7)     8,198 (20.2) 16,954 (31.0) 21,466 (42.8) 18,763 (54.5) 22,158 (60.6)
  disease¶
Any chronic lung       50,148 (17.5) 20,930 (15.1) 29,218 (19.7) 363 (12.5)                   1,285 (18)     4,537 (16.5)      5,110 (15.3)     6,127 (15.1)    8,722 (15.9)     9,200 (18.4)   7,436 (21.6)   7,368 (20.1)
  disease
Renal disease           21,908 (7.6) 12,144 (8.7)     9,764 (6.6)     21 (0.7)                  34 (0.5)        204 (0.7)        587 (1.8)       1,273 (3.1)   2,789 (5.1)  4,764 (9.5) 5,401 (15.7) 6,835 (18.7)
Diabetes              86,737 (30.2) 45,089 (32.5) 41,648 (28.1)       12 (0.4)                 225 (3.2)       1,409 (5.1)    4,106 (12.3)     9,636 (23.8) 19,589 (35.8) 22,314 (44.5) 16,594 (48.2) 12,852 (35.1)
Liver disease            3,953 (1.4)   2,439 (1.8)     1,514 (1.0)     5 (0.2)                  19 (0.3)         132 (0.5)       390 (1.2)         573 (1.4)     878 (1.6)   1,074 (2.1)    583 (1.7)     299 (0.8)
Immunocompromised 15,265 (5.3)         7,345 (5.3)     7,920 (5.3)    61 (2.1)                 146 (2.0)        646 (2.4)      1,253 (3.7)      2,005 (4.9)   3,190 (5.8)   3,421 (6.8)   2,486 (7.2)   2,057 (5.6)
Neurologic/             13,665 (4.8)   6,193 (4.5)     7,472 (5.0)    41 (1.4)                 113 (1.6)         395 (1.4)       533 (1.6)         734 (1.8)  1,338 (2.4)   2,006 (4.0)   2,759 (8.0) 5,746 (15.7)
  Neurodevelopmental
  disability
Symptom§
Known symptom            373,883 (28.3) 178,223 (27.6) 195,660 (29.0) 5,188 (25.4) 12,689 (25.8) 51,464 (28.2) 59,951 (27.9) 62,643 (28.6) 70,040 (29.7)                        52,178 (29.1) 28,583 (27.2)    31,147 (27.3)
 status†
Fever, cough, or         260,706 (69.7) 125,768 (70.6) 134,938 (69.0) 3,278 (63.2)          7,584 (59.8) 35,072 (68.1) 42,016 (70.1) 45,361 (72.4) 51,283 (73.2) 37,701 (72.3) 19,583 (68.5) 18,828 (60.4)
 shortness of breath
Fever††                   161,071 (43.1)   80,578 (45.2)     80,493 (41.1) 2,404 (46.3)     4,443 (35.0)    20,381 (39.6)    25,887 (43.2)    28,407 (45.3)    32,375 (46.2)    23,591 (45.2) 12,190 (42.6) 11,393 (36.6)
Cough                    187,953 (50.3)    89,178 (50.0)    98,775 (50.5) 1,912 (36.9)      5,257 (41.4)    26,284 (51.1)    31,313 (52.2)    34,031 (54.3)    38,305 (54.7)    27,150 (52.0) 12,837 (44.9) 10,864 (34.9)
Shortness of breath      106,387 (28.5)    49,834 (28.0)    56,553 (28.9)      339 (6.5)    2,070 (16.3)    13,649 (26.5)    16,851 (28.1)    18,978 (30.3)    21,327 (30.4)    16,018 (30.7) 8,971 (31.4) 8,184 (26.3)
Myalgia                  135,026 (36.1)    61,922 (34.7)    73,104 (37.4)    537 (10.4)     3,737 (29.5)     21,153 (41.1)   26,464 (44.1)    28,064 (44.8)    28,594 (40.8)    17,360 (33.3) 6,015 (21.0) 3,102 (10.0)
Runny nose                  22,710 (6.1)     9,900 (5.6)      12,810 (6.5)     354 (6.8)      1,025 (8.1)     4,591 (8.9)      4,406 (7.3)       4,141 (6.6)      4,100 (5.9)      2,671 (5.1)    923 (3.2)      499 (1.6)
Sore throat               74,840 (20.0)    31,244 (17.5)    43,596 (22.3) 664 (12.8)        3,628 (28.6)    14,493 (28.2)    14,855 (24.8)     14,490 (23.1)    13,930 (19.9)    8,192 (15.7) 2,867 (10.0)     1,721 (5.5)
Headache                 128,560 (34.4)    54,721 (30.7)    73,839 (37.7)     785 (15.1)    5,315 (41.9)    23,723 (46.1)    26,142 (43.6)    26,245 (41.9)    26,057 (37.2)    14,735 (28.2) 4,163 (14.6)    1,395 (4.5)
Nausea/Vomiting            42,813 (11.5)    16,549 (9.3)    26,264 (13.4)      506 (9.8)    1,314 (10.4)     6,648 (12.9)     7,661 (12.8)      8,091 (12.9)     8,737 (12.5)    5,953 (11.4)   2,380 (8.3)    1,523 (4.9)
Abdominal pain              28,443 (7.6)    11,553 (6.5)     16,890 (8.6)      349 (6.7)        978 (7.7)      4,211 (8.2)      5,150 (8.6)      5,531 (8.8)      6,134 (8.8)     3,809 (7.3)    1,449 (5.1)     832 (2.7)
Diarrhea                   72,039 (19.3)   32,093 (18.0)    39,946 (20.4) 704 (13.6)        1,712 (13.5)     9,867 (19.2)    12,769 (21.3)    13,958 (22.3)    15,536 (22.2)    10,349 (19.8) 4,402 (15.4)     2,742 (8.8)
Loss of smell or taste      31,191 (8.3)     12,717 (7.1)     18,474 (9.4)      67 (1.3)     1,257 (9.9)     6,828 (13.3)     6,907 (11.5)      6,361 (10.2)      5,828 (8.3)     2,930 (5.6)     775 (2.7)      238 (0.8)

Abbreviation: COVID-19 = coronavirus disease 2019.
 * Status of underlying health conditions known for 287,320 persons. Status was classified as “known” if any of the following conditions were reported as present or absent: diabetes mellitus,
   cardiovascular disease (including hypertension), severe obesity (body mass index ≥40 kg/m2), chronic renal disease, chronic liver disease, chronic lung disease, immunocompromising
   condition, autoimmune condition, neurologic condition (including neurodevelopmental, intellectual, physical, visual, or hearing impairment), psychologic/psychiatric condition, and
   other underlying medical condition not otherwise specified.
 † Symptom status was known for 373,883 persons. Status was classified as “known” if any of the following symptoms were reported as present or absent: fever (measured >100.4°F [38°C]
   or subjective), cough, shortness of breath, wheezing, difficulty breathing, chills, rigors, myalgia, rhinorrhea, sore throat, chest pain, nausea or vomiting, abdominal pain, headache, fatigue,
   diarrhea (≥3 loose stools in a 24-hour period), or other symptom not otherwise specified on the form.
 § Responses include data from standardized fields supplemented with data from free-text fields. Information for persons with loss of smell or taste was exclusively extracted from a free-text
   field; therefore, persons exhibiting this symptom were likely underreported.
 ¶ Includes persons with reported hypertension.
** Includes all persons with at least one of these symptoms reported.
†† Persons were considered to have a fever if information on either measured or subjective fever variables if “yes” was reported for either variable.




762                       MMWR / June 19, 2020 / Vol. 69 / No. 24                              US Department of Health and Human Services/Centers for Disease Control and Prevention
                    Case 2:90-cv-00520-KJM-DB    Document
                                           Morbidity            6752
                                                     and Mortality Weekly Filed
                                                                          Report 07/02/20 Page 20 of 515



TABLE 3. Reported hospitalizations,*,† intensive care unit (ICU) admissions,§ and deaths¶ among laboratory-confirmed COVID-19 patients with
and without reported underlying health conditions,** by sex and age — United States, January 22–May 30, 2020
                                                                                         Outcome, no./total no. (%)††
                           Reported hospitalizations*,† (including ICU)                    Reported ICU admission§                                      Reported deaths¶
                                          Among patients Among patients                         Among patients Among patients                           Among patients Among patients
                                           with reported with no reported                        with reported with no reported                          with reported with no reported
                                            underlying      underlying                            underlying      underlying                              underlying      underlying
                          Among all           health          health            Among all           health          health              Among all           health          health
Characteristic (no.)       patients         conditions      conditions           patients         conditions      conditions             patients         conditions      conditions
Sex
Male (646,358)          101,133/646,358    49,503/96,839     3,596/42,048     18,394/646,358     10,302/96,839        864/42,048      38,773/646,358      21,667/96,839       724/42,048
                             (15.6)            (51.1)            (8.6)             (2.8)             (10.6)              (2.1)             (6.0)               (22.4)            (1.7)
Female (674,130)         83,540/674,130   40,698/102,040     3,087/46,393     11,443/674,130     6,672/102,040        479/46,393      32,343/674,130      17,145/102,040      707/46,393
                             (12.4)            (39.9)            (6.7)             (1.7)              (6.5)              (1.0)             (4.8)               (16.8)            (1.5)
Age group (yrs)
≤9 (20,458)                848/20,458          138/619         84/2,277          141/20,458          31/619            16/2,277           13/20,458            4/619            2/2,277
                               (4.1)            (22.3)            (3.7)             (0.7)              (5.0)             (0.7)               (0.1)               (0.6)            (0.1)
10–19 (49,245)            1,234/49,245        309/2,076        115/5,047         216/49,245         72/2,076           17/5,047           33/49,245           16/2,076          4/5,047
                               (2.5)             (14.9)           (2.3)             (0.4)             (3.5)              (0.3)               (0.1)               (0.8)            (0.1)
20–29 (182,469)          6,704/182,469       1,559/8,906      498/18,530        864/182,469        300/8,906          56/18,530          273/182,469         122/8,906        24/18,530
                               (3.7)             (17.5)           (2.7)             (0.5)              (3.4)             (0.3)               (0.1)               (1.4)            (0.1)
30–39 (214,849)         12,570/214,849      3,596/14,854      828/18,629       1,879/214,849       787/14,854         135/18,629        852/214,849         411/14,854        21/18,629
                               (5.9)            (24.2)            (4.4)             (0.9)              (5.3)             (0.7)               (0.4)               (2.8)            (0.1)
40–49 (219,139)         19,318/219,139      7,151/24,161     1,057/16,411      3,316/219,139      1,540/24,161        208/16,411        2,083/219,139      1,077/24,161        58/16,411
                               (8.8)            (29.6)            (6.4)             (1.5)              (6.4)             (1.3)               (1.0)               (4.5)            (0.4)
50–59 (235,774)         31,588/235,774     14,639/40,297     1,380/14,420      5,986/235,774      3,335/40,297        296/14,420       5,639/235,774       3,158/40,297       131/14,420
                              (13.4)            (36.3)            (9.6)             (2.5)             (8.3)              (2.1)               (2.4)                (7.8)           (0.9)
60–69 (179,007)         39,422/179,007     21,064/42,206      1,216/7,919      7,403/179,007      4,588/42,206         291/7,919       11,947/179,007      7,050/42,206        187/7,919
                              (22.0)            (49.9)           (15.4)             (4.1)             (10.9)             (3.7)               (6.7)              (16.7)            (2.4)
70–79 (105,252)         35,844/105,252     20,451/31,601      780/2,799        5,939/105,252      3,771/31,601        199/2,799        17,510/105,252     10,008/31,601       286/2,799
                              (34.1)            (64.7)           (27.9)             (5.6)             (11.9)             (7.1)              (16.6)             (31.7)            (10.2)
≥80 (114,295)           37,145/114,295     21,294/34,159      725/2,409        4,093/114,295      2,550/34,159        125/2,409        32,766/114,295     16,966/34,159       718/2,409
                              (32.5)            (62.3)           (30.1)             (3.6)              (7.5)             (5.2)              (28.7)             (49.7)            (29.8)
Total (1,320,488)      184,673/1,320,488 90,201/198,879     6,683/88,441     29,837/1,320,488    16,974/198,879     1,343/88,441     71,116/1,320,488    38,812/198,879      1,431/88,441
                             (14.0)          (45.4)             (7.6)              (2.3)              (8.5)             (1.5)              (5.4)              (19.5)             (1.6)
Abbreviation: COVID-19 = coronavirus disease 2019.
 * Hospitalization status was known for 600,860 (46%). Among 184,673 hospitalized patients, the presence of underlying health conditions was known for 96,884 (53%).
 † Includes reported ICU admissions.
 § ICU admission status was known for 186,563 (14%) patients among the total case population, representing 34% of hospitalized patients. Among 29,837 patients admitted to the ICU, the
   status of underlying health conditions was known for 18,317 (61%).
 ¶ Death outcomes were known for 480,565 (36%) patients. Among 71,116 reported deaths through case surveillance, the status of underlying health conditions was known for 40,243
   (57%) patients.
** Status of underlying health conditions was known for 287,320 (22%) patients. Status was classified as “known” if any of the following conditions were noted as present or absent: diabetes
   mellitus, cardiovascular disease including hypertension, severe obesity body mass index ≥40 kg/m2, chronic renal disease, chronic liver disease, chronic lung disease, any
   immunocompromising condition, any autoimmune condition, any neurologic condition including neurodevelopmental, intellectual, physical, visual, or hearing impairment, any
   psychologic/psychiatric condition, and any other underlying medical condition not otherwise specified.
†† Outcomes were calculated as the proportion of persons reported to be hospitalized, admitted to an ICU, or who died among total in the demographic group. Outcome underreporting
   could result from outcomes that occurred but were not reported through national case surveillance or through clinical progression to severe outcomes that occurred after time of report.


JHU might be attributable to differences in reporting practices                                    however, these findings are consistent with an analysis of
to CDC and jurisdictional websites accessed by JHU.                                                COVID-19–Associated Hospitalization Surveillance Network
   Reported cumulative incidence in the case surveillance                                          (COVID-NET)††††† data that found higher proportions of
population among persons aged ≥20 years is notably higher                                          black and Hispanic persons among hospitalized COVID-19
than that among younger persons. The lower incidence in                                            patients than were in the overall population (4). The complete-
persons aged ≤19 years could be attributable to undiagnosed                                        ness of race and ethnicity variables in case surveillance has
milder or asymptomatic illnesses among this age group that                                         increased from 20% to >40% from April 2 to June 2. Although
were not reported. Incidence in persons aged ≥80 years was                                         reporting of race and ethnicity continues to improve, more
nearly double that in persons aged 70–79 years.                                                    complete data might be available in aggregate on jurisdictional
   Among cases with known race and ethnicity, 33% of persons                                       websites or through sources like the COVID Tracking Project’s
were Hispanic, 22% were black, and 1.3% were AI/AN. These                                          COVID Racial Data Tracker.§§§§§
findings suggest that persons in these groups, who account for
18%, 13%, and 0.7% of the U.S. population, respectively,                                           ††††† COVID-Net     is a population-based surveillance system that collects data on
are disproportionately affected by the COVID-19 pandemic.                                                laboratory-confirmed COVID-19–associated hospitalizations (https://www.
The proportion of missing race and ethnicity data limits the                                             cdc.gov/coronavirus/2019-ncov/covid-data/covid-net/purpose-methods.html).
                                                                                                   §§§§§ The COVID Tracking Project is The Atlantic’s volunteer organization to collect
conclusions that can be drawn from descriptive analyses;                                                 and publish U.S. COVID-19 data (https://covidtracking.com/race/dashboard).



US Department of Health and Human Services/Centers for Disease Control and Prevention                             MMWR / June 19, 2020 / Vol. 69 / No. 24                                  763
                Case 2:90-cv-00520-KJM-DB    Document
                                       Morbidity            6752
                                                 and Mortality Weekly Filed
                                                                      Report 07/02/20 Page 21 of 515



   The data in this report show that the prevalence of reported
                                                                                       Summary
symptoms varied by age group but was similar among males and
                                                                                       What is already known about this topic?
females. Fewer than 5% of persons were reported to be asymp-
tomatic when symptom data were submitted. Persons without                              Surveillance data reported to CDC through April 2020 indicated
                                                                                       that COVID-19 leads to severe outcomes in older adults and
symptoms might be less likely to be tested for COVID-19                                those with underlying health conditions.
because initial guidance recommended testing of only symp-
                                                                                       What is added by this report?
tomatic persons and was hospital-based. Guidance on testing
                                                                                       As of May 30, 2020, among COVID-19 cases, the most common
has evolved throughout the response.¶¶¶¶¶ Whereas incidence
                                                                                       underlying health conditions were cardiovascular disease (32%),
among males and females was similar overall, severe outcomes                           diabetes (30%), and chronic lung disease (18%). Hospitalizations
were more commonly reported among males. Prevalence of                                 were six times higher and deaths 12 times higher among those
reported severe outcomes increased with age; the percentages                           with reported underlying conditions compared with those with
of hospitalizations, ICU admissions, and deaths were highest                           none reported.
among persons aged ≥70 years, regardless of underlying condi-                          What are the implications for public health practice?
tions, and lowest among those aged ≤19 years. Hospitalizations                         Surveillance at all levels of government, and its continued
were six times higher and deaths 12 times higher among those                           modernization, is critical for monitoring COVID-19 trends and
with reported underlying conditions compared with those with                           identifying groups at risk for infection and severe outcomes.
                                                                                       These findings highlight the continued need for community
none reported. These findings are consistent with previous
                                                                                       mitigation strategies, especially for vulnerable populations, to
reports that found that severe outcomes increased with age                             slow COVID-19 transmission.
and underlying condition, and males were hospitalized at a
higher rate than were females (2,4,5).
                                                                                    provide a comprehensive picture of COVID-19 trends, and
   The findings in this report are subject to at least three limita-
                                                                                    differences in proportion of cases by racial and ethnic groups
tions. First, case surveillance data represent a subset of the total
                                                                                    should continue to be examined in enhanced surveillance to
cases of COVID-19 in the United States; not every case in the
                                                                                    better understand populations at highest risk.
community is captured through testing and information col-
                                                                                       Since the U.S. COVID-19 response began in January,
lected might be limited if persons are unavailable or unwilling
                                                                                    CDC has built on existing surveillance capacity to monitor
to participate in case investigations or if medical records are
                                                                                    the impact of illness nationally. Collection of detailed case
unavailable for data extraction. Reported cumulative incidence,
                                                                                    data is a resource-intensive public health activity, regardless
although comparable across age and sex groups within the case
                                                                                    of disease incidence. The high incidence of COVID-19 has
surveillance population, are underestimates of the U.S. cumu-
                                                                                    highlighted limitations of traditional public health case sur-
lative incidence of COVID-19. Second, reported frequencies
                                                                                    veillance approaches to provide real-time intelligence and sup-
of individual symptoms and underlying health conditions
                                                                                    ports the need for continued innovation and modernization.
presented from case surveillance likely underestimate the true
                                                                                    Despite limitations, national case surveillance of COVID-19
prevalence because of missing data. Finally, asymptomatic
                                                                                    serves a critical role in the U.S. COVID-19 response: these
cases are not captured well in case surveillance. Asymptomatic
                                                                                    data demonstrate that the COVID-19 pandemic is an ongoing
persons are unlikely to seek testing unless they are identified
                                                                                    public health crisis in the United States that continues to affect
through active screening (e.g., contact tracing), and, because of
                                                                                    all populations and result in severe outcomes including death.
limitations in testing capacity and in accordance with guidance,
                                                                                    National case surveillance findings provide important informa-
investigation of symptomatic persons is prioritized. Increased
                                                                                    tion for targeted enhanced surveillance efforts and development
identification and reporting of asymptomatic cases could affect
                                                                                    of interventions critical to the U.S. COVID-19 response.
patterns described in this report.
   Similar to earlier reports on COVID-19 case surveillance,                                                 Acknowledgements
severe outcomes were more commonly reported among per-
                                                                                      State, local, and territorial health department personnel; Sarah Collier,
sons who were older and those with underlying health con-                           Stacy Crim, CDC; Aaron Aranas, Aileen Artus, Neha Balachandran,
ditions (1). Findings in this report align with demographic                         Lyndsay Bottichio, Virginia Bowen, Daniel Bowen, Bobbi Bryant,
and severe outcome trends identified through COVID-NET                              Eleanor Burnett, Andrea Carmichael, Sharon Caslin, Sana Charania,
(4). Findings from case surveillance are evaluated along with                       Nancy Chow, Amanda Conrad, Aaron Curns, Daniel Dewey-Mattia,
enhanced surveillance data and serologic survey results to                          Kasey Diebold, William (Chris) Edens, Brian Emerson, Hannah Fast,
                                                                                    Pei-Jean Feng, Kaitlin Forsberg, Ryan Gierke, Kadeja Hughes, Michelle
¶¶¶¶¶ https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/testing.html.      Hughes, Emily Jenkins, Ramakrishna Kakara, Aybuke Koyuncu,




764                  MMWR / June 19, 2020 / Vol. 69 / No. 24             US Department of Health and Human Services/Centers for Disease Control and Prevention
                Case 2:90-cv-00520-KJM-DB    Document
                                       Morbidity            6752
                                                 and Mortality Weekly Filed
                                                                      Report 07/02/20 Page 22 of 515



Benjamin Laffoon, Florence Lee, Matt Lerick, Zachary Marsh, Clint                                              References
McDaniel, Maria Negron, Cheryl Ocfemia, John Person, Marissa                    1. Bialek S, Boundy E, Bowen V, et al.; CDC COVID-19 Response
Person, Tamara Pilishvili, Rachael Porter, Emily Prezzato, Daniel                  Team. Severe outcomes among patients with coronavirus disease 2019
Pollock, Matthew Ritchey, Nicki Roth, Katherine Roguski, Loredana                  (COVID-19)—United States, February 12–March 16, 2020. MMWR
Santo, Tara Serio, Kelly Shaw, Benjamin Silk, Rachel Silver, Tami Skoff,           Morb Mortal Wkly Rep 2020;69:343–6. https://doi.org/10.15585/
                                                                                   mmwr.mm6912e2
Caroline Stamatakis, Penelope Strid, Thomas Sukalac, Danielle Tack,             2. Chow N, Fleming-Dutra K, Gierke R, et al.; CDC COVID-19 Response
Mitsuru Toda, Emily Ussery, Michael Vasser, Andrew Willmore, Kathryn               Team. Preliminary estimates of the prevalence of selected underlying
Winglee, CDC Case Surveillance Task Force.                                         health conditions among patients with coronavirus disease 2019—United
 Corresponding author: Erin K. Stokes, Estokes@cdc.gov, 404-718-1175.              States, February 12–March 28, 2020. MMWR Morb Mortal Wkly Rep
                                                                                   2020;69:382–6. https://doi.org/10.15585/mmwr.mm6913e2
 1CDC   COVID-19 Emergency Response.                                            3. Bialek S, Gierke R, Hughes M, McNamara LA, Pilishvili T, Skoff T; CDC
                                                                                   COVID-19 Response Team. Coronavirus disease 2019 in children—
  All authors have completed and submitted the International                       United States, February 12–April 2, 2020. MMWR Morb Mortal Wkly
Committee of Medical Journal Editors form for disclosure of potential              Rep 2020;69:422–6. https://doi.org/10.15585/mmwr.mm6914e4
conflicts of interest. No potential conflicts of interest were disclosed.       4. Garg S, Kim L, Whitaker M, et al. Hospitalization rates and characteristics
                                                                                   of patients hospitalized with laboratory-confirmed coronavirus disease
                                                                                   2019—COVID-NET, 14 states, March 1–30, 2020. MMWR Morb
                                                                                   Mortal Wkly Rep 2020;69:458–64. https://doi.org/10.15585/mmwr.
                                                                                   mm6915e3
                                                                                5. Lu X, Zhang L, Du H, et al.; Chinese Pediatric Novel Coronavirus
                                                                                   Study Team. SARS-CoV-2 infection in children. N Engl J Med
                                                                                   2020;382:1663–5. https://doi.org/10.1056/NEJMc2005073




US Department of Health and Human Services/Centers for Disease Control and Prevention       MMWR / June 19, 2020 / Vol. 69 / No. 24                       765
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 23 of 515




                    EXHIBIT 3
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 24 of 515

DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2-21-16
Baltimore, Maryland 21244-1850
                                                                         CENTERS FOR MEDICARE & MEDICAID SERVICES


Center for Clinical Standards and Ouality/Ouality. Safety & Oversight Group

                                                                     Ref: QSO-20-13-Hospitals-CAHs
DATE:          March 30, 2020                                             (REVISED)

TO:            State Survey Agency Directors

FROM:          Director
               Quality, Safety & Oversight Group

SUBJECT:       Guidance for Infection Control and Prevention o/Coronavims Disease
               (COVID-19) in Hospitals, Psychiatric Hospitals, and Critical Access Hospitals
               (CAHs) : FAQs, Considerations for Patient Triage, Placement, Limits to
               Visitation and Availability of 1135 waivers.

                                      Mrw0rnua11 w summary
    • Tile Centers for Medicare & Medicaid Services (CMS) is committed to taking critical
      steps to ensure America's health care facilities and clinical laborato1ies are prepared to
      respond to the threat of the COVID-19.

    • Coordination with tlte Centers for Disease Control (CD C) and local public health
      departments - We encourage all hospitals, psychiatric hospitals, and CAHs to monitor the
       CDC website for inf01mation and resources and contact their local health depa1tment when
       needed (CDC Resources for Health Care Facilities: https://www.cdc.gov/coronavirns/2019-
       ncov/healthcare-facilities/index.html).

    • Hospital/CAH Guidance and A ctions - CMS regulations and guidance suppo1t hospitals and
      CAHs taking appropriate action to address potential and confiimed COVID-19 cases to Initigate
      transinission and prepare for community spread transinission, including screening, discharge
      and transfers from the hospital, mitigati.on ofstaffing crises, and visitation.

    • HospUal/CAH Flexibilities - Under Secti.on 1135 ofthe Social Security Act (Act), CMS has
       waived a number ofhospital/ CAH requirements following the President 's declarati.on ofa
       national state ofemergency and the Secretary's declaration ofa Public Health Emergency to
      facilitate increasing hospital capacity, establishing alternate care sites, and removing
       administrative burdens.



Background

CMS is committed to the protection of patients and residents of healthcare facilities from the
spread of infectious disease. This memorandum responds to questions we have received and
provides important guidance for hospitals, psychiatric hospitals, and critical access hospitals
(CAHs) in addressing the COVID-19 outbreak and minimizing transmission to other
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 25 of 515
individuals. Specifically, we address FAQs related to optimizing patient placement, with the
goal of addressing the needs of the individual patient while protecting other patients and
healthcare workers.

Guidance

Hospitals, psychiatric hospitals, and CAHs should monitor the Centers for Disease Control and
Prevention’s (CDC) website (https://www.cdc.gov/coronavirus/2019-nCoV/hcp/index.html) for up-to-date
information and resources for the mitigation of transmission of COVID-19 for both inpatient and outpatient
facilities. They should contact their local health department if they have questions or suspect a patient or
healthcare provider has COVID-19. Hospitals, psychiatric hospitals, and CAHs should have plans for
monitoring healthcare personnel with exposure to patients with known or suspected COVID-19. Also, in
light of limited staffing options, there should be a plan for how exposed or infected healthcare personnel
may return to work. Additional information about monitoring healthcare personnel and returning to work is
available here: https://www.cdc.gov/coronavirus/2019-ncov/hcp/guidance-risk-assesment-hcp.html;
https://www.cdc.gov/coronavirus/2019-ncov/healthcare-facilities/hcp-return-work.html

Hospital, Psychiatric Hospital, and CAH Capacity for Acute Inpatient Care and Excluded
Psychiatric and Rehabilitation Units

CMS has waived a number of requirements under Section 1135 for all hospitals including
CAHs and psychiatric hospitals. Current information on 1135 waivers available to all
hospitals/CAHs and psychiatric hospitals can be found at:
https://www.cms.gov/files/document/covid19-emergency-declaration-health-care-providers-
fact-sheet.pdf and https://www.cms.gov/About-CMS/Agency-
Information/Emergency/EPRO/Current-Emergencies/Current-Emergencies-page

Case-by-case waivers may be requested at 1135waiver@cms.hhs.gov.

Guidance for Mitigating Transmission and Preparing for Community Spread of COVID-
19 Addressing Patient Triage, Placement of Patients with known or suspected COVID-
19, Mitigation of Staffing Shortages (due to COVID-19 patient surges and/or staff
becoming infected) and Expanded Visitation Recommendations

If healthcare personnel have been exposed or infected with COVID-19, when can they
return to work to prevent staffing shortages?

According to CDC, in hospitals where testing is available, it is suggested that test-based
strategies are preferred.

  1. Test-based strategy. Personnel should be excluded from work until:

          •   Resolution of fever without the use of fever-reducing medications, and
          •   Improvement in respiratory symptoms (e.g., cough, shortness of breath), and
          •   Negative results of an FDA Emergency Use Authorized molecular assay for COVID-
              19 from at least two consecutive nasopharyngeal swab specimens collected ≥24
              hours apart (total of two negative specimens)[1]. See Interim Guidelines for
              Collecting, Handling, and Testing Clinical Specimens for 2019 Novel Coronavirus
              (2019-nCoV).
       Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 26 of 515

   2. Non-test-based strategy. Personnel should be excluded from work until:

           •   At least 3 days (72 hours) have passed since recovery, defined as resolution of fever
               without the use of fever-reducing medications and improvement in respiratory
               symptoms (e.g., cough, shortness of breath); and,
           •   At least 7 days have passed since symptoms first appeared.

If healthcare personnel were never tested for COVID-19 but have an alternate diagnosis such has
having tested positive for influenza, criteria for return to work should be based on existing guidance
for that diagnosis.

Are there special considerations for previously exposed or infected healthcare personnel when
returning to the workplace?
Before returning to work, exposed healthcare personnel should:
   •    Consult with their occupational health program, be monitored for symptoms, and seek re-evaluation
        from occupational health if fever and/or respiratory symptoms recur or worsen.

For more information on self-monitoring please see: https://www.cdc.gov/coronavirus/2019-
ncov/hcp/guidance-risk-assesment-hcp.html

Healthcare personnel with confirmed or suspected COVID-19 should consult with their
occupational health program and follow the CDC Interim guidance on return to
work. https://www.cdc.gov/coronavirus/2019-ncov/healthcare-facilities/hcp-return-work.html


What additional measures should a hospital, psychiatric hospital, or CAH consider for the
mitigation of transmission in outpatient settings?

   •    Reschedule non-urgent outpatient visits as necessary.
   •    Consider reaching out to patients who may be at a higher risk of COVID-19-related
        complications such as the elderly, those with medical co-morbidities, and potentially other
        persons who are at higher risk for complications from respiratory diseases, such as
        pregnant women to ensure adherence to current medications and therapeutic regimens,
        confirm they have sufficient medication refills, and provide instructions to notify their
        provider by phone if they become ill.
   •    Consider accelerating the timing of high priority screening and intervention needs for the
        short-term, in anticipation of the possible need to manage an influx of COVID-19 patients in
        the weeks to come.
   •    Symptomatic patients who need to be seen in a clinical setting should be asked to call before
        they leave home, so staff are ready to receive them using appropriate infection control
        practices, including providing a mask for the potentially infectious patient before or
        immediately upon entry into the healthcare facility, and personal protective equipment for
        the healthcare personnel.

 What additional measures should a hospital, psychiatric hospital or CAH consider for the
 mitigation of transmission in inpatient settings?

   •    Reschedule elective surgeries, procedures, and other visits as necessary.
   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 27 of 515
  • Shift elective urgent inpatient diagnostic and surgical procedures to outpatient settings,
    when feasible.
  • Maintain social distancing of at least six feet during group therapy interactions.
  • Limit visitors to COVID-19 positive patients and persons under investigation (PUI).
  • Plan for a surge of critically ill patients and identify additional space to care for these
    patients. Include options for:
        o Using alternate and separate spaces in the ER, ICUs, and other patient care areas to
            manage known or suspected COVID-19 patients.
        o Separating known or suspected COVID-19 patients from other patients
            (“cohorting”).
        o Identifying dedicated staff to care for COVID-19 patients.

Can an acute care inpatient be admitted to an excluded psychiatric unit to temporarily
expand bed capacity?

Yes, CMS will allow acute care hospitals/CAHs with excluded distinct part psychiatric units
that need to relocate acute care inpatients to excluded distinct part psychiatric units to
provide care for overflow due to COVID-19 patients.

Can an acute care inpatient be admitted to an excluded rehabilitation unit to temporarily
expand bed capacity?

Yes, CMS will allow acute care hospitals/CAHs with excluded distinct part inpatient
rehabilitation units that need to relocate acute care inpatients to excluded distinct part
rehabilitation units in order to provide care for overflow due to COVID-19 patients. The
distinct part unit’s bed must be appropriate for the acute care inpatient.

Can an inpatient of an excluded rehabilitation unit be admitted to an acute care inpatient
unit to temporarily expand bed capacity?

Yes, CMS will allow acute care hospitals/CAHs with excluded distinct part inpatient
rehabilitation units that relocate their inpatients to an acute care bed and unit units to
provide care for overflow due to COVID-19 patients. This waiver may be utilized where the
hospital/CAH’s acute care beds are appropriate for providing care to rehabilitation
patients and such patients continue to receive intensive rehabilitation services.

Can an excluded unit psychiatric inpatient be admitted to an acute care inpatient unit to
expand bed capacity?

Yes, CMS will allow acute care hospitals/CAHs with excluded distinct part inpatient
psychiatric units to relocate their inpatients to an acute care bed and unit to provide care
for overflow due to COVID-19 patients. This waiver may be used when the hospital/CAH’s
acute care beds are appropriate for psychiatric patients and the staff and environment are
conducive to safe care. For psychiatric patients, this includes assessment of the acute care
bed and unit location to ensure those patients at risk of harm to self and others receive safe
and appropriate care.

Which patients are at risk for severe disease for COVID-19?
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 28 of 515

Based upon CDC data https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-
complications.html, older adults and those with underlying chronic medical conditions or
immunocompromised state may be most at risk for severe outcomes. This should be considered
in the decision to monitor the patient as an outpatient or inpatient.

How should facilities screen visitors and patients for COVID-19?

Hospitals, psychiatric hospitals, and CAHs should identify visitors and patients at risk for
having COVID-19 infection before or immediately upon arrival to the healthcare facility.
They should ask patients about the following:

  1. Signs or symptoms of a respiratory infection, such as a fever, cough, or difficulty breathing.
  2. Contact with a person who is positive for COVID-19 or with someone who is considered a PUI or
     someone who is ill with respiratory illness.
  3. Travel within the last 14 days to areas with widespread or ongoing COVID-19
     community spread. For updated information on countries and restricted areas within the
     U.S., visit: https://www.cdc.gov/coronavirus/2019-ncov/travelers/after-travel-
     precautions.html.
  4. Residence or working in a community where community-based spread of COVID-19 is
      occurring. For more information on mitigation plans for communities identified to be at
      risk, visit: https://www.cdc.gov/coronavirus/2019-ncov/community/index.html.

For patients, implement respiratory hygiene and cough etiquette (i.e., placing a facemask over
the patient’s nose and mouth if that has not already been done) and isolate the patient in an
examination room with the door closed. If the patient cannot be immediately moved to an
examination room, ensure they are not allowed to wait among other patients seeking care.
Identify a separate, well-ventilated space that allows waiting patients to be separated by 6 or
more feet, with easy access to respiratory hygiene supplies. In some settings, medically-stable
patients might opt to wait in a personal vehicle or outside the healthcare facility where they
can be contacted by mobile phone when it is their turn to be evaluated.

Inform infection prevention and control services, local and state public health authorities, and
other healthcare facility staff as appropriate about the presence of a person under investigation
for COVID-19. Additional guidance for evaluating patients in U.S. for COVID-19 infection can
be found on the CDC COVID-19 website. For more specific guidance see resource links.

Provide supplies for respiratory hygiene and cough etiquette, including 60%-95% alcohol-based
hand sanitizer (ABHS), tissues, no touch receptacles for disposal, facemasks, and tissues at
healthcare facility entrances, waiting rooms, patient check-ins, etc.

How should facilities monitor or restrict healthcare facility staff?

The same screening performed for visitors should be performed for hospital, psychiatric hospital,
and CAH staff.
  • Healthcare providers (HCP) who have signs and symptoms of a respiratory infection
      should not report to work.
  • Any staff that develop signs and symptoms of a respiratory infection while on-the-job,
      should:
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 29 of 515
          • Immediately stop work, put on a facemask, and self-isolate at home.
          • Inform the hospital, psychiatric hospital, or CAH’s infection control
              professional/preventionist and include information on individuals,
              equipment, and locations the person came in contact with.
          • Contact and follow the local health department recommendations for next steps
              such as testing and locations for treatment.
    • Refer to the CDC guidance for exposures that might warrant restricting asymptomatic
       healthcare personnel from reporting to work (https://www.cdc.gov/coronavirus/2019-
       ncov/hcp/guidance-risk-assesment-hcp.html).
    • Report cases of illness to their supervisor, employee health service, and/or
       occupational health clinic. Employees should also consult their healthcare provider if
       they are experiencing signs/symptoms consistent with COVID-19

Hospitals, psychiatric hospitals, and CAHs should contact their local health department for
questions, and frequently review the CDC website dedicated to COVID-19 for health care
professionals (https://www.cdc.gov/coronavirus/2019-nCoV/hcp/index.html).

Can hospitals continue to procure organs for organ donation?

Yes. Ensuring that individuals have continued access to life-saving organs is critical. We
understand that hospitals are preparing for a surge in COVID-19 patients; however, we would ask
that donor hospitals continue with normal operations in regards to allowing organ procurement
coordinators into hospitals to discuss organ donation with families wherever possible. Hospital and
Organ Procurement Organization (OPO) leadership should communicate on risk assessments in
their communities and any potential impacts for organ recovery operations.

What are recommended infection prevention and control practices, including
considerations for patient placement, when evaluating and care for patients with known or
suspected COVID-19?

Recommendations for patient placement and other detailed infection prevention and control
recommendations regarding hand hygiene, Transmission-Based Precautions, environmental
cleaning and disinfection, managing visitors, and monitoring and managing healthcare personnel
are available in the CDC Interim Infection Prevention and Control Recommendations for Patients
with Confirmed Coronavirus Disease 2019 (COVID-19) or Persons under Investigation for
COVID-19 in Healthcare Settings.

Do all patients with known or suspected COVID-19 infection require hospitalization?

No. Patients may not require hospitalization and can be managed at home if they are able to
comply with monitoring requests. More information is available here:
https://www.cdc.gov/coronavirus/2019-ncov/hcp/guidance-home-care.html


Are there specific considerations for patients requiring diagnostic or therapeutic
interventions?

Patients with known or suspected COVID-19 should continue to receive the intervention
appropriate for the severity of their illness and overall clinical condition. Because some
      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 30 of 515
procedures such as intubation create high risks for transmission additional precautions include: 1)
HCP should wear all recommended personal protective equipment (PPE), 2) the number of HCP
present should be limited to essential personnel, and 3) the room should be cleaned and
disinfected in accordance with environmental infection control guidelines.

Additional information about performing aerosol-generating procedures is available
here: https://www.cdc.gov/coronavirus/2019-ncov/infection-control/control-
recommendations.html

Please note that CDC has issued updated strategies for optimizing the use of
facemasks. https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/face-
masks.html.

When is it safe to discontinue Transmission-Based Precautions for hospitalized patients
with COVID-19?

The decision to discontinue Transmission-Based Precautions for hospitalized patients with
COVID-19 should be made on a case-by-case basis in consultation with clinicians, infection
prevention and control specialists, and public health officials. This decision should consider
disease severity, illness signs and symptoms, and results of laboratory testing for COVID-19 in
respiratory specimens. More detailed information about criteria to discontinue Transmission-
Based Precautions are available here: https://www.cdc.gov/coronavirus/2019-
ncov/hcp/disposition-hospitalized- patients.html.

What are the considerations for discharge to a subsequent care location for patients with
COVID-19?

The decision to discharge a patient from the hospital, psychiatric hospital, or CAH should be
made based on the clinical condition of the patient. If Transmission-Based Precautions must be
continued in the subsequent setting, the receiving facility must be able to implement all
recommended infection prevention and control recommendations.

Although COVID-19 patients with mild symptoms may be managed at home, the decision to
discharge to home should consider the patient’s ability to adhere to isolation recommendations,
as well as the potential risk of secondary transmission to household members with
immunocompromising conditions. Special consideration should be given to patients with
psychiatric or cognitive disabilities to ensure they are able to adhere to the COVID-19
discharge recommendations and fully comprehend the significance of the precautions, or they
have a family member or significant other involved to assist with these restrictions. More
information is available here: https://www.cdc.gov/coronavirus/2019-ncov/hcp/guidance-home-
care.html

What are the implications of the Medicare Hospital, psychiatric hospital, Psychiatric
Hospital, and CAH Discharge Planning Regulations for Patients with COVID-19?

Medicare’s Discharge Planning Regulations (which were updated in November 2019) require that
the hospital, psychiatric hospital, or CAH assess the patient’s needs for post-hospital, psychiatric
hospital or CAH services, and the availability of such services. When a patient is discharged, all
necessary medical information (including communicable diseases) must be provided to any post-
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 31 of 515
acute service provider. For COVID-19 patients, this must be communicated to the receiving service
provider prior to the discharge/transfer and to the healthcare transport personnel.

Can hospitals, psychiatric hospital, and CAHs restrict visitation of patients?

Medicare regulations require a hospital, psychiatric hospital, or CAH to have written policies and
procedures regarding the visitation rights of patients, including those setting forth any clinically
necessary or reasonable restriction or limitation that the hospital, psychiatric hospital, or CAH
may need to place on such rights and the reasons for the clinical restriction or limitation. CMS
sub-regulatory guidance identifies infection control concern as an example of when clinical
restrictions may be warranted. Patients must be informed of his/her visitation rights and the
clinical restrictions or limitations on visitation.

The development of such policies and procedures require hospitals to focus efforts on preventing
and controlling infections, not just between patients and personnel, but also between individuals
across the entire hospital, psychiatric hospital, and CAH setting (for example, among patients,
staff, and visitors) as well as between the hospital, psychiatric hospital, and CAH and other
healthcare institutions and settings and between patients and the healthcare environment.
Hospitals, psychiatric hospitals, and CAHs should work with their local, state, and federal public
health agencies to develop appropriate preparedness and response strategies for communicable
disease threats.

Limiting visitors and individuals: Expanded recommendations:

CMS is providing the following expanded guidance for hospitals, psychiatric hospitals, and CAHs
located in States with COVID-19 cases are present to prevent the spread of COVID-19:

       a) Visitors should receive the same screening as patients, including whether they have had:
          • Fever or symptoms of a respiratory infection, such as a cough and difficulty breathing.
          • International travel within the last 14 days to CDC Level 3 risk countries. For updated
              information on restricted countries visit: https://www.cdc.gov/coronavirus/2019-
              ncov/travelers/index.html and for considerations after recent international travel visit:
              https://www.cdc.gov/coronavirus/2019-ncov/travelers/after-travel-precautions.html
          • Recent trips (within the last 30 days) on cruise ships. For updated information on recent
              cruise ship travel, visit the CDC website: https://wwwnc.cdc.gov/travel/page/covid-19-
              cruise-ship
          • Contact with someone with known or suspected COVID-19 or ill with respiratory illness.
          • Travel in the last 14 days within the United States to restricted areas. Information and
              guidance on restricted areas within the US, visit: https://www.cdc.gov/coronavirus/2019-
              ncov/travelers/travel-in-the-us.html
       b) Healthcare facilities should set limitations on visitation. For example, limitations may include
          restricting the number of visitors per patient, or limiting visitors to only those that provide
          assistance to the patient, or limiting visitors under a certain age.
       c) Facilities must ensure patients have adequate and lawful access to chaplains or clergy in
          conformance with the Religious Freedom Restoration Act and Religious Land Use and
          Institutionalized Persons Act.
       d) Healthcare facilities should provide signage at entrances for screening individuals, provide
          temperature checks/ ask about fever, and encourage frequent hand washing and use of hand
          sanitizer before entering the facility and before and after entering patient rooms
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 32 of 515
        e) If visiting and not seeking medical treatment themselves, individuals with fevers, cough, difficulty
           breathing, body aches or runny nose or those who are not following infection control guidance
           should be restricted from entry.
        f) Facilities should instruct visitors to limit their movement within the facility by reducing such
           things as walking the halls or trips to the cafeteria.
        g) Facilities should establish limited entry points for all visitors and/or establish alternative sites
           for screening prior to entry.
        h) Facilities can implement measures to:
           • Increase communication with families (phone, social media, etc.)
           • Potentially offer a hotline with a recording that is updated at set times so families can stay
                current on the facility’s general status.
           • If appropriate, consider offering telephonic screening of recent travel and wellness prior to
                coming in for scheduled appointments. This may help limit the amount of visitor movement
                throughout the organization and congestion at entry points.
        i) Consider closing common visiting areas and encouraging patients to visit with loved ones in
           their patient rooms.

CDC Resources:

    •    Coronavirus Disease 2019 (COVID-19) Hospital Preparedness Assessment Tool
         https://www.cdc.gov/coronavirus/2019-ncov/hcp/hcp-hospital-checklist.html
    •    CDC Resources for Health Care Facilities: https://www.cdc.gov/coronavirus/2019-
         ncov/healthcare-facilities/index.html
    •    CDC Updates: https://www.cdc.gov/coronavirus/2019-ncov/whats-new-all.html
    •    CDC FAQ for COVID-19: https://www.cdc.gov/coronavirus/2019-ncov/infection-
         control/infection-prevention-control-faq.html
    •    CDC Interim Infection Prevention and Control Recommendations for Patients with
         Confirmed Coronavirus Disease 2019 (COVID19) or Persons Under Investigation for
         COVID-19 in Healthcare Settings.: https://www.cdc.gov/coronavirus/2019-
         ncov/infection- control/controrecommendations.html?CDC AA refVal=.
         https%3A%2F%2Fwww.c dc.gov%2Fcoronavirus%2F2019-ncov%2Fhcp%2Finfection-
         control.html
    •    Health Department Directories: https://www.naccho.org/membership/lhd-directory

 CDC Updates:

 https://www.cdc.gov/coronavirus/2019-ncov/whats-new-all.html

 Mental Health Resources:

 SAMHSA has developed guidelines for Psychiatric Hospitals which can be found here:
 https://www.samhsa.gov/sites/default/files/covid19-interim-considerations-for-state-psychiatric-
 hospitals.pdf



 CMS Resources:

 CMS has additional guidance which may be beneficial to hospitals, psychiatric hospitals, and
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 33 of 515
 CAHs related to screening patients for COVID in alternate locations, Emergency Medical
 Treatment and Labor Act (EMTALA) requirements and other topics surrounding the health and
 safety standards during emergencies: https://www.cms.gov/files/document/qso-20-15-
 hospitalcahemtala.pdf.

 The document Provider Survey and Certification Frequently Asked Questions (FAQs), Declared
 Public Health Emergency All-Hazards are located at https://www.cms.gov/Medicare/Provider-
 Enrollment-and-Certification/SurveyCertEmergPrep/Downloads/All-Hazards-FAQs.pdf. These
 FAQs are not limited to situations involving 1135 Waivers, but are all encompassing FAQs
 related to public health emergencies and survey activities and functions.

 Contact:

 Questions about this memorandum should be addressed
 to QSOG_EmergencyPrep@cms.hhs.gov. Questions about COVID-19 guidance/screening
 criteria should be addressed to the State Epidemiologist or other responsible state or local public
 healt/h officials in your state.

 Effective Date:

 Immediately. This policy should be communicated with all survey and certification staff, their
 managers and the State/Regional Office training coordinators immediately.


                                                     /s/
                                               David R. Wright


cc: Survey and Operations Group Management
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 34 of 515




                    EXHIBIT 4
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 35 of 515
DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2-21-16
Baltimore, Maryland 21244-1850
                                                                    CENTERS FOR MED ICARE & MED ICAID SERVICE!


Center for Clinical Standards and Quality/Quality, Safety & Oversight Group

                                                             Ref: QSO-20-23-ICF/IID & PRTF
DATE:          March 30, 2020

TO:            State Survey Agency Directors

FROM:          Director
               Quality, Safety & Oversight Group

SUBJECT:       Guidance for Infection Control and Prevention of Coronavirus Disease 2019
               (COVID-19) in Intermediate Care Facilities for Individuals with Intellectual
               Disabilities (ICF/IIDs) and Psychiatric Residential Treatment Facilities
               (PRTFs)

                                     Memorandum Summary

   •   CMS is committed to taking critical steps to ensure America’s health care facilities
       and clinical laboratories are prepared to respond to the threat of the COVID-19.

   •   Guidance for Infection Control and Prevention of COVID-19 - CMS is providing
       additional guidance to intermediate care facilities for individuals with intellectual
       disabilities (ICF/IIDs) to help them improve their infection control and prevention
       practices to prevent the transmission of COVID-19, including revised guidance for
       visitation.

   •   Coordination with the Centers for Disease Control (CDC) and public health
       departments - We encourage all ICF/IIDs and Psychiatric Residential Treatment
       Facilities (PRTFs) to monitor the CDC website for information and resources and
       contact their health department when needed (CDC Resources for Health Care
       Facilities: https://www.cdc.gov/coronavirus/2019- ncov/healthcare-
       facilities/index.html).


Background
CMS is responsible for ensuring the health and safety of ICF/IID and PRTF clients/residents by
enforcing the standards required to help each client/resident attain or maintain their highest level
of well-being. In light of the recent spread of COVID-19, we are providing additional guidance
to ICF/IIDs and PRTFs to help control and prevent the spread of the virus SARS-CoV-2 and the
disease it causes, COVID-19.

Guidance
Facility staff should regularly monitor the CDC website for information and resources
(https://www.cdc.gov/coronavirus/2019-ncov/index.html). They should contact their state

                                                                                                                 1
health  agency
     Case        if they have questions orDocument
             2:90-cv-00520-KJM-DB            suspect a client/resident
                                                         6752 Filed of     an ICF/IID
                                                                         07/02/20      or PRTF
                                                                                    Page   36 ofhas
                                                                                                 515
COVID-19. Per CDC, prompt detection, triage and isolation of potentially infectious
clients/residents are essential to prevent unnecessary exposures among clients/residents,
healthcare personnel, and visitors at the facility. Therefore, facilities should continue to be
vigilant in identifying any possible infected individuals. Facilities should consider frequent
monitoring for potential symptoms of respiratory infection as needed throughout the day. The
following link can be used for guidance on screening visitors and monitoring or restricting
facility health care staff: https://www.cdc.gov/coronavirus/2019-ncov/symptoms-
testing/index.html.

Furthermore, we encourage facilities to take advantage of resources that have been made
available by CDC and CMS to train and prepare staff to improve infection control and
prevention practices See CDC and CMS resource links:
https://www.cdc.gov/longtermcare/index.html and https://www.medicaid.gov/state-resource-
center/disaster-response-toolkit/federal-disaster-resources/index.html. Lastly, facilities should
maintain a person-centered approach to care. This includes communicating effectively with
clients/residents, client/resident representatives and/or their family, and understanding their
individual needs and goals of care. Staff should adjust communication about the COVID-19
disease and the underlying virus and SARS-CoV-2 infection prevention and control procedures
being taken by the facility, and any potential modifications or restrictions to clients/residents’
daily routine as appropriate to the client/resident/family member’s age and preferred language,
as well as their, emotional, psychological, and functioning status while using required auxiliary
aides and services. Communications should not be limited based on an individual’s functioning
level; clients/residents should receive information regardless of functioning level.

Facilities experiencing any new respiratory illnesses (regardless of suspected etiology) among
clients/residents or healthcare personnel should be initially evaluated by their facility medical
professional and if deemed necessary contact their state health agency for further guidance. For
information on your state’s health agency link:
https://www.cdc.gov/publichealthgateway/healthdirectories/healthdepartments.html.


Guidance for Limiting the Transmission of COVID-19 for ICF/IIDs and PRTFs

What flexibilities to the current regulations are available to ICF/IID and PRTF providers?

Response: President Trump’s declaration of a national emergency due to COVID-19 was
announced on Friday, March 13, 2020 which led to the Secretary of the Department of Health and
Human Services to authorize CMS to take proactive steps through emergency waivers and
modifications under section 1135 of the Social Security Act (Act) and rapidly expand the
Administration’s aggressive efforts against COVID-19. As a result of this authority, CMS will issue
blanket waivers of certain requirements and will review other individual waiver requests on a case
by case basis, which will ease certain requirements for impacted providers.
How do waivers & flexibilities help?
Response: We will use the allowable flexibilities and issue waivers as needed to help those affected
by an emergency or disaster. If needed, specific waivers may be retroactive to the beginning of the
emergency or disaster. We can also adjust some agency policies or procedures, usually without
reprogramming our systems. Additional information is available at: https://www.cms.gov/About-
                                                                                                       2
CMS/Agency-Information/Emergency/EPRO/Current-Emergencies/Current-Emergencies-page
  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 37 of 515

What are blanket waivers?
Response: Under Section 1135 of the Act, CMS can implement specific waivers or modifications
on a “blanket” basis when a determination has been made that all similarly situated providers in the
emergency area need such a waiver or modification. When a blanket waiver is issued, providers do
not have to apply for an individual waiver. Blanket waivers prevent access to care gaps for
beneficiaries affected by the emergency. If there is no blanket waiver in place for a specific
requirement, providers can ask for an individual Section 1135 waiver by following our instructions.
In addition to 1135 waivers, we may also cover certain extended care services on an emergency
basis under section 1812(f) of the Social Security Act.
Has CMS issued any 1135 waivers for ICF/IID or PRTF facilities?

Response: Current information about blanket waivers are available on the CMS website
at:https://www.cms.gov/files/document/covid19-emergency-declaration-health-care-providers-
fact-sheet.pdf. In addition, individual case-by-case waivers may be available by submitting a
request to 1135waiver@cms.hhs.gov.

In cases where ICF/IID staffing is impacted by COVID-19, will CMS temporarily waive the
minimum staffing requirements for ICF/IIDs?

Response: We encourage both ICF/IID and PRTF providers to review any state licensing
requirements and work with their States on flexibilities to those requirements.

As described above, an emergency waiver under section 1135 can be requested, but otherwise CMS
is not waiving ICF/IID staffing requirements. Please see https://www.cms.gov/About-
CMS/Agency-Information/Emergency/EPRO/Current-Emergencies/Current-Emergencies-page for
the latest information on 1135 waivers specific to specific health care providers. For case-specific
waivers, the facility administrator or designated representative should submit your request to
1135waiver@cms.hhs.gov.


Can ICF/IIDs combine residents of several homes if staffing is not available? If so, do
ICF/IIDs need to get a facility-specific authorization to exceed their certified bed capacity?

Response: Because of the high infection rate of COVID-19 and the increased vulnerability of
people with disabilities to have serious response due to complications, people should, as a rule, not
be forced into settings that would increase social interaction beyond recommended levels. Instead,
people should be moved into community based settings and states should take advantage of the
many opportunities for addressing staffing shortages. However, for ICF/IIDs that have multiple
sites under a single CMS certification number, there is flexibility in cohorting residents for purposes
of mitigating transmission. We would encourage consultation with state public health agencies to
address combining facilities and staffing.

For separately-certified ICF/IIDs that need to combine, they should reach out to their State to
address any state licensure requirements and may also seek specific 1135 emergency waivers. In all
cases, ICF/IIDs should keep clear records of individuals who are moved, and should take
appropriate measures to ensure the health and safety of those individuals during transit as well as at
                                                                                                     3
the new
     Case location. If ICF/IIDs determine
             2:90-cv-00520-KJM-DB          it is in the6752
                                        Document       best interest
                                                               Filed of their residents
                                                                     07/02/20      Pageto38
                                                                                          combine
                                                                                            of 515
facilities, they should work to minimize the impact to residents (for example, by permitting
residents to bring favorite possessions, clothes, etc.). For additional information on 1135 waivers,
please see the links below.

If a State is not currently broadly testing for the coronavirus, we are aware of people who
have symptoms, who have tested negative for both the flu and for RSV and who have been
told by their healthcare provider to go home and not get anyone else sick because the provider
does not have access to the test. At what point does the facility implement exposure measures
and at what point do they contact the health department and CDC in this kind of scenario?

Response: The ICF/IID should follow the guidance of their State public health department or
agency, the CDC and the CMS if they have additional concerns regarding client and staff exposure.
See the following links:
https://www.cdc.gov/publichealthgateway/healthdirectories/healthdepartments.html,
https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/index.html and
https://www.medicaid.gov/state-resource-center/disaster-response-toolkit/federal-disaster-
resources/index.html .


How should facilities monitor or restrict health care facility staff?

Response: The same screening performed for visitors should be performed for facility staff.
  • Health care providers (HCPs) who have signs and symptoms of a respiratory infection
      should not report to work.
  • Any staff that develop signs and symptoms of a respiratory infection while on-the-job,
      should:
        o Immediately stop work, put on a facemask, and self-isolate at home;
        o Inform the facility’s leadership, and include information on individuals,
              equipment, and locations the person came in contact with; and
        o Contact and follow the state health agency recommendations for next steps
              (e.g., testing).
  • Refer to the CDC guidance for exposures that might warrant restricting asymptomatic
      healthcare personnel from reporting to work (https://www.cdc.gov/coronavirus/2019-
      ncov/hcp/guidance-risk-assesment-hcp.html).

Facilities should contact their state health agency for questions, and frequently review the
CDC website dedicated to COVID-19 for health care professionals
(https://www.cdc.gov/coronavirus/2019-nCoV/hcp/index.html).

Should ICF/IID community activities be limited in counties with confirmed COVID-19 cases
for all people or should it be a person-centered decision based on the team’s evaluation of the
risks?

Response: Community activities should be limited in accordance with current CDC guidance and
other State and Federal requirements. Nationally, the CDC has advised individuals should practice
social distancing, avoid gatherings of more than10 individuals for high-risk populations and go into
the community only for essential activities. https://www.cdc.gov/coronavirus/2019-
ncov/community/large-events/mass-gatherings-ready-for-covid-19.html. Facilities should consider
the high infection rates of COVID-19 and all geographic areas should be assumed to have high
                                                                                                       4
levels of infected
     Case          individuals unless proven
            2:90-cv-00520-KJM-DB             differently
                                        Document    6752 based on adequate
                                                            Filed 07/02/20testing.
                                                                              PageStates
                                                                                    39 of may
                                                                                          515 have
also imposed more restrictive limitations. The CDC guidance should not eliminate the opportunity
for individuals to leave their homes. State and Federal agencies are issuing simultaneous guidance
for COVID-19 and restrictive measures should be made in the context of competent, person-
centered planning for each individual.

Can ICF/IID active treatment requirements be modified for COVID-19 cases?

Response: Under 42 CFR 483.440(c), a modification can be made to the client’s Individual
Program Plan (IPP) with the approval of the interdisciplinary team. Refer to your Emergency
Preparedness (EP) policy and procedures to help address how to manage active treatment during an
infection control emergency.

Can an ICF/IID utilize a day program building for quarantine, if necessary?

Response: We encourage ICF/IID programs to discuss these options with their state health agency
and the State Survey Agency to address licensure issues, and to request any relevant models to the
CMS 1135 waiver mailbox at 1135waiver@cms.hhs.gov and/or the appropriate CMS locations.
This may also be addressed in the ICF/IID’s emergency preparedness plan. We encourage active
communication between the ICF/IID and day programs. There may be a number of alternate care
models that ICF/IID programs could develop to separate positive COVID-19 patients from others.
In all cases, ICF/IIDs should keep clear records of individuals who are moved, and should take
appropriate measures to ensure the health and safety of those individuals during transit and at the
new location.

How do we address the potential staffing shortage due to a 14-day quarantine for exposed
health professionals who were not fully gowned and goggled which has the potential of wiping
out our entire staffing [for one or more] [ICF/IID] homes?

Response: Please review the CDC website for updated information regarding exposure of
Healthcare Professionals (HCPs). The CDC has provided recommendations on flexibility for
asymptomatic, exposed HCPs to return to work “in selected circumstances”. The CDC has
established specific risk categories and provided recommendations regarding self-isolation and
asymptomatic HCPs. https://www.cdc.gov/coronavirus/2019-ncov/hcp/guidance-risk-assesment-
hcp.html. An ICF/IID facility may request a State specific 1135 waiver as a potential solution for
staffing shortages. See the following link at https://www.cms.gov/files/document/covid19-
emergency-declaration-health-care-providers-fact-sheet.pdf for the latest information for health
care providers on 1135 waivers. For case-specific waivers, the facility administrator or designated
representative should submit a request to 1135waiver@cms.hhs.gov. Facilities should follow their
Emergency Preparedness program regarding emergency staffing. Additional information about
CDC guidance regarding when health care workers may return to work can be found at
https://www.cdc.gov/coronavirus/2019-ncov/healthcare-facilities/hcp-return-work.html.

When a client/resident has tested positive for COVID-19 and we implement quarantine
procedures, client rights are immediately abridged and severe behaviors are likely to occur.
This could be a situation where abuse via involuntary seclusion is an issue that has to be
addressed. What is the guidance from CMS on balancing the CDC expectations with the
rights of the individual?


                                                                                                      5
Response:   The health and safety of theDocument
     Case 2:90-cv-00520-KJM-DB            clients/residents,
                                                      6752 visitors,  and staff are
                                                             Filed 07/02/20         the highest
                                                                                 Page           priority.
                                                                                        40 of 515
For clients/residents that have been found positive for COVID-19 virus, the ICF/IID EP plan and
Individual Program Plan (IPP) should include what specific procedures and steps should be taken
for quarantine of the client while also taking every step reasonable to protect the rights, safety and
health of the infected clients/residents and as well as those of the staff/s and other clients/residents.
The facility quarantine procedures and steps should be consistent with the recommendations of the
state and federal health agencies.

Facilities should adhere to the infection prevention and control practices issued by the CDC. It may
be appropriate to consult with your state health agency for guidance based on the unique challenges
of instituting infection prevention and control with individuals with intellectual disabilities in an
ICF/IID. Currently, having clients/residents in their room with the door closed is the primary
recommendation by the CDC for long-term care facilities (https://www.cdc.gov/coronavirus/2019-
ncov/healthcare-facilities/prevent-spread-in-long-term-care-facilities.html). If that is not possible,
options may include having the individual wear a facemask or other covering over their nose/mouth
and provide whatever space restrictions are tolerated, such as six-foot social distancing. Facilities
will have to consider multiple solutions to quarantine and preparedness is key in addition to good
infection control practices.

We encourage facilities to work with all clients/residents to maintain good infection control
practices and to perform thorough environmental cleaning. See the CDC link for cleaning
recommendations at https://www.cdc.gov/coronavirus/2019-
ncov/community/organizations/cleaning-disinfection.html. These steps may help clients/residents
to better endure the stress and anxiety of confinement with less impact to their existing emotional
and/or psychological disability. It will be important, to the degree possible, to allow these
individuals to experience some of their daily routines, including access to outdoors, staff, and
treatment while still under quarantine

How should facilities screen visitors and outside healthcare service providers?

Response: Facilities should actively screen and restrict visitation or healthcare service providers
(e.g. contract therapist) by those who meet the following criteria:
    1. Signs or symptoms of a respiratory infection, such as a fever, cough, or difficulty breathing.
    2. Contact with someone with or under investigation for COVID-19 or ill with respiratory
        illness.
    3. International travel within the last 14 days to countries with widespread or
        ongoing community spread. For updated information on countries visit:
        https://www.cdc.gov/coronavirus/2019-ncov/travelers/after-travel-
        precautions.html
    4. Residence in a community where community-based spread of COVID-19 is occurring. For
        more information on mitigation plans for communities identified to be at risk, visit:
        https://www.cdc.gov/coronavirus/2019-ncov/community/index.html
For those individuals that do not meet the above criteria, facilities can allow entry but may
require visitors or outside health care providers to use Personal Protective Equipment (PPE) such
as facemasks as an extra precaution, as available. For those clients/residents that are not able to
have visitors or outside healthcare providers visits due to having medical risk factors if they were
to contract COVID-19 or for those who test positive for COVID-19, facilities should consider:
a) Offering alternative means of communication for people who would otherwise visit, such as
virtual communications (phone, video-communication, etc.).
                                                                                                            6
b) Creating/increasing  listserv communication
     Case 2:90-cv-00520-KJM-DB                  to update
                                         Document     6752 families  or outside healthcare
                                                              Filed 07/02/20    Page 41 of providers,
                                                                                             515
such as advising to not visit.
c) Assigning staff as primary contact to families for inbound calls, and conduct regular outbound
calls to keep families up to date.
d) Offering a phone line with a voice recording updated at set times (e.g., daily) with the
facility’s general operating status, such as when it is safe to resume visits.

When should ICF/IIDs or PRTFs consider transferring a client/resident with suspected or
confirmed infection with COVID-19 to a hospital?

Response: ICF/IIDs or PRTFs with clients/residents suspected of or confirmed having COVID-
19 infection should contact their state health agency for guidance. Clients/residents infected with
COVID-19 may vary in severity from lack of symptoms to mild or severe symptoms or fatality.
Initially, symptoms may be mild and not require transfer to a hospital as long as the facility can
follow the infection prevention and control practices recommended by CDC. Facilities without
an airborne infection isolation room (AIIR) are not required to transfer the client/resident
assuming: 1) the client/resident does not require a higher level of care and 2) the facility can
adhere to the rest of the infection prevention and control practices recommended for caring for a
client/resident with COVID-19.

Facilities will want to take advantage of the telehealth benefits available to Medicare and
Medicaid beneficiaries who will be able to receive various services through telehealth including
common office visits, mental health counseling, and preventive health screenings. This will help
ensure Medicare and Medicaid beneficiaries, who are at a higher risk for COVID-19, are able to
visit with their doctor from their home, without having to go to a doctor’s office or hospital
which puts themselves or others at risk. Links for Medicare and Medicaid telehealth
information: https://www.cms.gov/newsroom/fact-sheets/medicare-telemedicine-health-care-
provider-fact-sheet and https://www.medicaid.gov/medicaid/benefits/telemedicine/index.html

Please check the following link regularly for critical updates, such as updates to CDC guidance
for using PPE: https://www.cdc.gov/coronavirus/2019-ncov/infection-control/control-
recommendations.html.

The client/resident may develop more severe symptoms and require transfer to a hospital for a
higher level of care. Prior to transfer, emergency medical services and the receiving facility
should be alerted to the client’s/resident’s diagnosis, and precautions to be taken including
placing a facemask on the client/resident during transfer. If the client/resident does not require
hospitalization, they can be discharged to home (in consultation with state public health
authorities) if deemed medically, clinically and socially appropriate. Pending transfer or
discharge, the facility should place a facemask on the client/resident and isolate him/her in a
room with the door closed. If it is not possible for the client/resident to effectively wear a face
mask, then a staff member with a face mask should provide supervision to ensure the
client/resident stays isolated until transfer. For a client/resident that is being transferred, it will
be important that staff communicate the appropriate amount of details and steps that will be
followed in order to confirm the client/resident understands what to expect during the transfer.
This would include providing any necessary devices, aids, and supports to help provide as
much comfort and reassurance during the transfer experience.

When should an ICF/IID or a PRTF accept a client/resident who was diagnosed with COVID-
                                                                                                          7
19 from
    Casea 2:90-cv-00520-KJM-DB
          hospital?            Document 6752 Filed 07/02/20 Page 42 of 515

Response: An ICF/IID or PRTF can accept a client/resident diagnosed with COVID-19 and
still operate under transmission-based precautions for COVID-19 as long as the facility can
follow CDC guidance for Transmission-based Precautions. If an ICF/IID or PRTF cannot
follow the guidance, it must wait until these precautions are discontinued. CDC has released
Interim Guidance for Discontinuing Transmission-Based Precautions or In-Home Isolation for
Persons with Laboratory-confirmed COVID-19.

Information on the duration of infectivity is limited, and the CDC interim guidance has been
developed with available information from similar coronaviruses. CDC states that decisions to
discontinue transmission-based precautions in hospitals will be made on a case-by-case basis in
consultation with clinicians, infection prevention and control specialists, and public health
officials. Discontinuation will be based on multiple factors (see current CDC guidance for
further details). https://www.cdc.gov/coronavirus/2019-ncov/infection-control/control-
recommendations.html

Note: ICF/IIDs and PRTFs should admit any individuals that they would normally admit
to their facility who are not symptomatic, including individuals from hospitals where a case
of COVID-19 was/is present if they are able to adhere to the infection prevention and
control practices recommended by the CDC.

Also, if possible, facilities should dedicate a wing or room/s for any clients/residents coming or
returning from the hospital. This can serve as a step-down unit where they remain for 14 days
with no symptoms.


Will ICF/IIDs or PRTFs be cited for not having the appropriate supplies?

Response: CMS is aware of that there is a scarcity of some supplies in certain areas of the
country. State and Federal surveyors should not cite facilities for not having certain supplies
(e.g., Personal Protective Equipment such as gowns, N95 respirators, surgical masks and alcohol-
based hand rub (ABHR)) if they are having difficulty obtaining these supplies for reasons outside
of their control. However, we do expect facilities to take actions to mitigate any resource
shortages and show they are taking all appropriate steps to obtain the necessary supplies as soon
as possible. For example, if there is a shortage of ABHR, we expect staff to practice effective
hand washing with soap and water. Similarly, if there is a shortage of PPE (e.g., due to
supplier(s) shortage which may be a regional or national issue), the facility should contact the
state public health agency to notify them of the shortage, follow national guidelines for
optimizing their supply: https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-
strategy/index.html, or identify the next best option to care for clients/residents. If a surveyor
believes a facility should be cited for not having or providing the necessary supplies, the state
agency should contact their CMS Location (previously termed Regional) Office.

Other considerations for facilities:
 • Review CDC guidance for Infection Prevention and Control Recommendations for
     Patients with Confirmed COVID-19: https://www.cdc.gov/coronavirus/2019-
     ncov/infection-control/control- recommendations.html
 • Increase the availability and accessibility of ABHRs, tissues, no touch receptacles for

                                                                                                     8
   disposal,
  Case        and facemasks at healthcare
        2:90-cv-00520-KJM-DB                facility6752
                                      Document       entrances,
                                                           Filedwaiting rooms,Page
                                                                 07/02/20      client/resident
                                                                                    43 of 515
   check-ins, etc., and reinforce strong hand-hygiene practices.
 • Ensure ABHR is accessible in all client/resident-care areas including inside and outside
   client/resident rooms.
 • Increase signage for vigilant infection prevention, such as hand hygiene and cough
   etiquette.
 • Properly clean, disinfect and limit sharing of medical equipment between
   client/residents and areas of the facility.
 • Provide additional work supplies to avoid sharing (e.g., pens, pads) and disinfect
   workplace areas (nurse’s stations, phones, internal radios, etc.).

What other resources are available for facilities to help improve infection control
and prevention?

Response: CMS urges providers to take advantage of several resources that are listed below:

CDC Resources:
 •   CDC Resources for Health Care Facilities: https://www.cdc.gov/coronavirus/2019-
 ncov/healthcare-facilities/index.html

 •    CDC COVID-19 symptoms and testing: https://www.cdc.gov/coronavirus/2019-
 ncov/symptoms-testing/index.html

 •    CDC disinfection control cleaning: https://www.cdc.gov/coronavirus/2019-
 ncov/community/organizations/cleaning-disinfection.html

 •       CDC Updates: https://www.cdc.gov/coronavirus/2019-ncov/whats-new-all.html

 •    CDC FAQ for COVID-19: https://www.cdc.gov/coronavirus/2019-ncov/infection-
 control/infection-prevention-control-faq.html

 •    CDC list of all state health agencies:
 https://www.cdc.gov/publichealthgateway/healthdirectories/healthdepartments.html

 •    Information on affected US locations: https://www.cdc.gov/coronavirus/2019-ncov/cases-
 in-us.html

CMS Resources:
  • Medicaid Disaster Response Resources: https://www.medicaid.gov/state-resource-
     center/disaster-response-toolkit/federal-disaster-resources/index.html

     •   Medicaid telehealth benefits:
         https://www.medicaid.gov/medicaid/benefits/telemedicine/index.html

     •   CMS telemedicine for Medicare: https://www.cms.gov/newsroom/fact-sheets/medicare-
         telemedicine-health-care-provider-fact-sheet

     •   CMS ICF/IID Appendix J: https://www.cms.gov/Regulations-and-
         Guidance/Guidance/Manuals/downloads/som107ap_j_intermcare.pdf
                                                                                                 9
   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 44 of 515
   • CMS PRTF Appendix N: https://www.cms.gov/Regulations-and-
     Guidance/Guidance/Manuals/downloads/som107ap_n_prtf.pdf

Advocacy Resources:
  • https://selfadvocacyinfo.org/wp-content/uploads/2020/03/Plain-Language-
  Information-on-Coronavirus.pdf

   • https://selfadvocacyinfo.org/wp-content/uploads/2020/03/Spanish-Plain-Language-
   Information-on-Coronavirus.pdf

Contact: Email QSOG_EmergencyPrep@cms.hhs.gov

NOTE: The situation regarding COVID-19 is still evolving worldwide and can change rapidly.
Stakeholders should be prepared for guidance from CMS and other agencies (e.g., CDC) to
change. Please monitor the relevant sources regularly for updates.

Effective Date: Immediately. This policy should be communicated with all survey and
certification staff, their managers and the State/Regional Office training coordinators
immediately.

                                                  /s/
                                            David R. Wright

cc: Survey and Operations Group Management




                                                                                             10
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 45 of 515




                    EXHIBIT 5
             Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 46 of 515
   ,·:r·•,~
  il!ud~~-
    11 ii Centers for Disease Control and Prevention
              CDC 24/7: Saving Lives, Protecting People™



  Coronavirus Disease 2019 (COVID-19)

People with Disabilities
Updated April 7, 2020                                      Print Page



COVID-19 is a new disease and we are still learning how it spreads, the severity of illness it causes, and to what extent it
may spread in the United States.


Disability alone may not be related to higher risk for getting COVID-19 or having severe illness. Most people with
disabilities are not inherently at higher risk for becoming infected with or having severe illness from COVID-19. However,
some people with disabilities might be at a higher risk of infection or severe illness because of their underlying medical
conditions. All people seem to be at higher risk of severe illness from COVID-19 if they have serious underlying chronic
medical conditions like chronic lung disease, a serious heart condition, or a weakened immune system. Adults with
disabilities are three times more likely than adults without disabilities to have heart disease, stroke, diabetes, or cancer
than adults without disabilities.

You should talk with your healthcare provider if you have a question about your health or how your health condition is
being managed.



Disability groups and risk
If you have one of the disability types listed below, you might be at increased risk of becoming infected or having
unrecognized illness. You should discuss your risk of illness with your healthcare provider.


    • People who have limited mobility or who cannot avoid coming into close contact with others who may be infected,
      such as direct support providers and family members
    • People who have trouble understanding information or practicing preventive measures, such as hand washing and
      social distancing
    • People who may not be able to communicate symptoms of illness



Protect yourself
If you or someone you care for are at higher risk of getting very sick from COVID-19, take steps to prevent getting sick. In
addition to practicing everyday preventive actions, people with disabilities who have direct support providers can help
protect themselves from respiratory illness in the following ways:

    • Ask your direct support provider if they are experiencing any symptoms of COVID-19 or if they have been in contact
      with someone who has COVID-19
    • Tell your direct service provider to
          ◦ Wash their hands when they enter your home and before and after touching you (e.g., dressing,
            bathing/showering, transferring, toileting, feeding), handling tissues, or when changing linens or doing laundry.
            Learn more about proper handwashing.
           Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 47 of 515
        ◦ Clean and disinfect frequently touched objects and surfaces (e.g., counters, tabletops, doorknobs, bathroom
          fixtures, toilets, phones, keyboards, tablets, bedside tables), and equipment such as wheelchairs, scooters,
          walkers, canes, oxygen tanks and tubing, communication boards and other assistive devices. Refer to CDC’s
          General Recommendations for Routine Cleaning and Disinfections of Households.



Prepare
There are some additional things people with disabilities can do to prepare during the COVID-19 outbreak:

   • Plan what you will do if you or your direct support provider gets sick. Create a contact list of family, friends, neighbors
     and local service agencies that can provide support in case you or your direct support provider becomes ill or
     unavailable.
   • Plan at least two ways of communicating from home and work that can be used rapidly in an emergency (e.g.,
     landline phone, cell phone, text-messaging, email). Write down this information and keep it with you.
   • Have enough household items and groceries so that you will be comfortable staying home for a few weeks, at least a
     30-day supply of over the counter and prescription medicines and any medical equipment or supplies that you might
     need. Some health plans allow for a 90-day refill on prescription medications. Consider discussing this option with
     your healthcare provider. Make a photocopy of prescriptions, as this may help in obtaining medications in an
     emergency situation.



About COVID-19
   • Coronavirus disease is a respiratory illness that can spread from person to person. The virus is thought to spread
     mainly between people who are in close contact with one another (within about 6 feet) through respiratory droplets
     produced when an infected person coughs or sneezes. It is also possible that a person can get COVID-19 by touching
     a surface or object that has the virus on it and then touching their own mouth, nose, or eyes. For more information
     go to CDC’s Fact Sheet- What you need to know about coronavirus disease 2019 (COVID-19)  .
   • Risk of infection with COVID-19 is higher for people who are in close contact with someone known to have COVID-19,
     such as healthcare workers, direct support providers, and household members. Other people at higher risk for
     infection are those who live or have recently been in an area with ongoing spread of COVID-19.



Prevention and treatment
There is currently no vaccine to protect against COVID-19. The best way to prevent infection is to take everyday preventive
actions, like avoiding close contact with people who are sick and washing your hands often. There is no specific antiviral
treatment for COVID-19. People with COVID-19 can seek medical care to help relieve symptoms.

  More Information

  People Who Need to Take Extra Precautions                          Symptoms & Testing


  People Who Are at Higher Risk for Severe Illness                   If You Are Sick or Caring for Someone


  Other At-Risk Populations                                          Cases and Updates

  Direct Service Providers for People with Disabilities



                                                                                                                Page last reviewed: April 7, 2020
                                   Content source: National Center for Immunization and Respiratory Diseases (NCIRD), Division of Viral Diseases
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 48 of 515




                    EXHIBIT 6
             Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 49 of 515



COVID-19 Can Have Serious Effects on People with Mental Health Disorders
        Share on Pinterest
        Experts say people with severe mental illness are more likely to contract the new coronavirus and are less likely to get proper treatment
        for its disease, COVID-19. Getty Images

   • Experts say people with severe mental illness face serious issues during the COVID-19 pandemic.
   • They say people with mental illness have lifestyles that increase their risk for contracting the new coronavirus.
   • They also have more underlying health conditions that raise their risk for developing more serious cases of COVID-19
     if they contract the virus.
   • In addition, mental health facilities could face additional strain as more of their clients are diagnosed with COVID-19.

All data and statistics are based on publicly available data at the time of publication. Some information may be out of date. Visit our coronavirus hub
and follow our live updates page for the most recent information on the COVID-19 outbreak.

So far, older adults, along with those who have underlying health conditions, have been hit the hardest by the COVID-19 outbreak, with many devel-
oping severe, life threatening illnesses.

Another group that’s expected to be acutely affected by the pandemic include those who have severe mental illness.

A new paperTrusted Source published in JAMA Psychiatry says a crisis is headed for the country’s mental healthcare system as state psychiatric hos-
pitals and local clinics gear up for an influx of people with COVID-19.

Mental health issues often coincide with a unique set of challenges that make it difficult for people to access even the most basic necessities, such as
food, medications, stable housing, and healthcare.

Combined, all of these factors put people with severe mental illness at a much higher risk for contracting and transmitting the new coronavirus and
dealing with COVID-19.



The challenges
Dr. Fumi Mitsuishi, director of the UCSF/ZSFG Division of Citywide Case Management in San Francisco, says there’s a long list of challenges that put
people living with psychiatric disorders — such as schizophrenia, bipolar disorder, or depression — at a higher risk from severe COVID-19.

“We’re talking about a population that struggles with being housed, being able to feed themselves, being able to take care of medical issues, having
enough of an income,” Mitsuishi told Healthline.

Many of the people Mitsuishi sees at Citywide Case Management struggle with holding down a job. Some take home just $25 a week after paying
rent.

Oftentimes, they’re temporarily housed in congregate living situations, such as a shelter or center designed to get them into more permanent hous-
ing.

It’s close living quarters. People sleep alongside one another and share a bathroom.

HEALTHLINE RESOURCES
Until you get through this, count on our support

In difficult times, you need to be able to turn to experts who understand and can help strengthen your mental well-being. We’re here for you.

READ MORE



Access and underlying conditions
If one person comes down with COVID-19, there’s a good chance the virus will rip through the congregated community.

Those with severe mental illness oftentimes don’t have a smartphone, nor do they have laptops or access to TV, so they must rely on mental health
clinicians to get the latest updates about the pandemic, according to Dr. Collin Reiff, an addiction psychiatrist at NYU Langone Health.

This also means that in a time when many mental health professionals and clinicians have started consulting with their clients remotely, those who
don’t have a device don’t get the care they need.
            Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 50 of 515
“How do they suddenly make their appointments? They don’t,” Reiff said.

Layered on top of that, substance misuse is prominent among people with mental illness, Reiff told Healthline.

Substance misuse is linked to an increased susceptibilityTrusted Source to infectious diseases. It may also make people more prone to risky behavior.

Reiff says it may therefore prevent people from taking the proper safety, self-care, and social distancing measures.

The rates of smoking among those with mental illness are higher — about 60 to 70 percentTrusted Source of people with schizophrenia regularly
smoke cigarettes, says Mitsuishi.

That increases their risk for asthma, chronic obstructive pulmonary disease (COPD), and other respiratory illnesses that make someone more likely
to experience COVID-19 complications.

Diabetes, hypertension, heart diseaseTrusted Source, poor cholesterol — all key risk factors for serious COVID-19 complications — are also common
in this population.

“Their biological age is much higher than their actual age. Our clients are in very high-risk categories for most complications from most illnesses,
and COVID is one of them,” Dr. Carrie Cunningham, the medical director of Citywide Case Management, told Healthline.

Pneumonia and influenza are some of the leading causes of death in people with mental illness, largely due to underlying lung disease, Cunningham
adds.



Distrust of medical community
Many people with severe mental illness also have a strong distrust for the healthcare system from previous traumatic experiences cycling in and out
of hospitals.

According to Cunningham, it’s common for people with severe mental illnesses to refuse to go to the hospital.

Because of this, they put off seeking treatment even if they have symptoms. And when it comes to COVID-19, a delay in treatment can be a matter of
life or death.

Then there’s the stigma of getting a respiratory disease like COVID-19. That stigma — which may manifest as a deep shame or embarrassment for
getting sick — only weighs on the already heavy stigma people can carry from mental illness, which can make it even more difficult for them to lift
out of their living situation.

“It’s really the stigma that leads to folks who have mental illness being shut away from opportunities. Employment is one of them, being trusted by
family members, and being therefore protected and helped,” Mitsuishi said.



Strain on the system
Psychiatric units will have to rapidly adapt to the ever-changing state of the pandemic.

Among other things, nonessential activities and group therapy sessions have been postponed.

“You’re going to take medication to be stabilized, and that’s pretty much it. There are parts of the equation missing,” Reiff said.

At Citywide Case Management, Mitsuishi and Cunningham’s team has been hustling to nail down the best quarantine, screening, and caregiving pro-
cedures.

Besides the cancellation of group therapy sessions, hot meals and medications are being distributed at the front door only.

Right now, the staff has enough personal protective equipment (PPE) and is giving out about 100 meals at the front door every day. They provide
about 7,000 meals a week to nearby facilities that are housing people with mental illness.

But there’s a growing fear that there will soon be shortages — of not just PPE but food and medications too.

The workers are also concerned about a bed shortage at psychiatric hospitals, where the number of beds is already limited due to their high cost.

There aren’t designated COVID-19 floors at state psychiatric hospitals, and given the open layout, where beds sit next to one another, there’s an
opportunity for the virus to spread readily between patients.

“If you have an infection happening in the unit, it’s going to spread super rapidly,” Mitsuishi said. “If we start to lose units at state hospitals [to
COVID-19], then it’s going to be really scary.”
           Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 51 of 515
ReportsTrusted Source have shown that respiratory infections, including the flu, account for the most outbreaks in psychiatric units.

COVID-19, which is thought to be more contagious than influenza, could strike these places just as hard.

Preparing and gathering resources takes time. Psychiatric units and mental health clinics need to act quickly to ensure they have a plan in place
when an outbreak strikes.

“It’s all about timing, right,” Mitsuishi said. “We are flattening the curve so we can prepare for as long as possible of a surge [due to the corona-
virus].”

ADVERTISEMENT
COVID-19 at-home test – fast, accurate results

Take an online assessment and find out if you qualify for an at-home COVID-19 test. Free shipping. Results within 24 hours of lab receiving test.

LEARN MORE
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 52 of 515




                    EXHIBIT 7
                       Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 53 of 515Opinion

                                           Addressing the COVID-19 Pandemic in Populations
                    VIEWPOINT
                                           With Serious Mental Illness

                Benjamin G. Druss,         The coronavirus disease 2019 (COVID-19) pandemic                     It will also be important to address the psychologi-
                MD, MPH                    will present an unprecedented stressor to patients and          cal and social dimensions of this epidemic for patients.
                Rollins School of Public   health care systems across the globe. Because there is          Worry could both exacerbate and be exacerbated by
                Health, Emory
                                           currently no vaccine or treatment for the underlying in-        existing anxiety and depressive symptoms. Physical dis-
                University, Atlanta,
                Georgia.                   fection, current health efforts are focused on providing        tancing strategies critical for mitigating the spread of dis-
                                           prevention and screening, maintaining continuity of             ease may also increase the risk of loneliness and isola-
                                           treatment for other chronic conditions, and ensuring ac-        tion in this population. Those who become ill may face
                                           cess to appropriately intensive services for those with         dual stigma associated with their infections and their
                                           the most severe symptoms.1                                      mental health conditions. For any given patient, psy-
                                                Disasters disproportionately affect poor and vul-          chological symptoms will emerge in a unique personal
                                           nerable populations, and patients with serious mental           and social context that should be considered in devel-
                                           illness may be among the hardest hit. High rates of             oping a treatment plan.
                                           smoking in this population may raise the risk of infec-
                                           tion and confer a worse prognosis among those who               Empowering Mental Health Clinicians
                                           develop the illness.2 Residential instability and home-         Mental health clinicians are often the primary point of
                                           lessness can raise the risk of infection and make it            contact with the broader health care system for their pa-
                                           harder to identify, follow up, and treat those who are          tients with serious mental illnesses, and as such will rep-
                                           infected.3 Individuals with serious mental illnesses            resent the first responders to the COVID-19 pandemic
                                           who are employed may have challenges taking time                for many of these individuals. Mental health clinicians
                                           off from work and may lack sufficient insurance cover-          need training to recognize the signs and symptoms of
                                           age to cover testing or treatment. Small social net-            this illness and develop knowledge about basic strate-
                                           works may limit opportunities to obtain support from            gies to mitigate the spread of disease for both in their
                                           friends and family members should individuals with              patients and themselves. Clinicians should have discus-
                                           serious mental illness become ill. Taken together,              sions with their patients about how best to implement
                                           these factors may lead to elevated infection rates and          the strategies.
                                           worse prognoses in this population.                                  Clinicians will need support in maintaining their own
                                                What strategies are available to mitigate the out-         safety and well-being. Where possible, services should
                                           come of this epidemic among patients with serious               be delivered via telehealth rather than in person, and
                                           mental illness? Federal preparedness policies devel-            when in-person visits are necessary, in individual rather
                                           oped in the wake of complex disasters have increas-             than group formats. Child and elder care should be made
                                           ingly embraced the notion of whole community pre-               available for mental health clinicians working extra shifts.
                                           paredness, which supports building and supporting               Support from colleagues will be essential for maintain-
                                           structures at multiple levels to prepare and respond,           ing physical, mental, and social well-being, particularly
                                           particularly for vulnerable populations.4 Within the            if the pandemic is of an extended duration.
                                           public mental health care system, this includes engage-
                                           ment with mental health service users, clinicians, and          Strengthening Mental Health Care Systems
                                           federal and state policies.                                     The COVID-19 pandemic is likely to place a major strain
                                                                                                           on community mental health centers and state psychi-
                                           Supporting Patients With Serious Mental Illness                 atric hospitals. These facilities have limited capacity to
                                           People with serious mental illnesses should be pro-             screen for or treat medical conditions, and few have ex-
                                           vided with up-to-date, accurate information about strat-        isting relationships with local or state public health agen-
                                           egies for mitigating risk and knowing when to seek medi-        cies. It is critical for these organizations to develop
                                           cal treatment for COVID-19. Patient-facing materials            continuity-of-operations plans to ensure that they can
                                           developed for general populations will need to be tai-          maintain vital functions in the face of staff illnesses or
                                           lored to address limited health literacy and challenges in      shortages of psychotropic medications. Clinics will need
                                           implementing physical distancing recommendations be-            protocols for identifying and referring patients at risk for
                                           cause of poverty and unstable living situations. Messag-        infection and self-quarantine strategies for clinicians who
                Corresponding
                Author: Benjamin G.
                                           ing will need to provide assurances that those who seek         develop symptoms of the illness. Adequate environ-
                Druss, MD, MPH,            care will not face penalties with regards to cost or immi-      mental protections including well-ventilated spaces, easy
                Rollins School of Public   gration status. Patients will need support in maintaining       access to handwashing, and personal protective equip-
                Health, Emory
                                           healthy habits, including diet and physical activity, as well   ment should be available. Institutional settings, includ-
                University, 1518 Clifton
                Rd, Atlanta, GA 30322      as self-management of chronic mental and physical               ing state psychiatric hospitals, nursing homes, and long-
                (bdruss@emory.edu).        health conditions.                                              term care facilities, will be at particularly high risk for

                jamapsychiatry.com                                                                         (Reprinted) JAMA Psychiatry Published online April 3, 2020      E1

                                                          © 2020 American Medical Association. All rights reserved.

Downloaded From: https://jamanetwork.com/ by Catherine Johnson on 06/29/2020
                       Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 54 of 515
                Opinion Viewpoint



                outbreaks and need to ensure that they have contingency plans to                     ics. The role of social policies, such as the Supplemental Nutrition
                detect and contain them if they occur.                                               Assistance Program, housing support, and paid sick leave for hourly
                                                                                                     employees will be vital for ensuring the health and well-being of this
                Expanding Mental Health Policies                                                     population.
                The coming weeks will see a wave of new federal legislation and regu-                     The COVID-19 pandemic will create unprecedented health and
                lations and state policies developed to mitigate the health and eco-                 social challenges both in the US and internationally. People with se-
                nomic outcomes of the COVID-19 outbreak.5 These policies will have                   rious mental illnesses will be at uniquely high risk during this pe-
                particular urgency for populations with serious mental illness be-                   riod, as will be the public mental health care system central to de-
                cause of their elevated risks. State mental health authorities will play             livering their care. Careful planning and execution at multiple levels
                a critical role in creating and administering policies regarding                     will be essential for minimizing the adverse outcomes of this pan-
                COVID-19 in their state hospitals and community mental health clin-                  demic for this vulnerable population.


                ARTICLE INFORMATION                                      2. Lewis T. Smoking or vaping may increase the risk    4. Brown JT. Presidential policy directive 8 and the
                Published Online: April 3, 2020.                         of a severe coronavirus infection. Sci Am. Published   national preparedness system: background and
                doi:10.1001/jamapsychiatry.2020.0894                     2020. Accessed March 26, 2020. https://www.            issues for Congress. 2011. Accessed March 26,
                                                                         scientificamerican.com/article/smoking-or-vaping-      2020. https://fas.org/sgp/crs/homesec/R42073.pdf
                Conflict of Interest Disclosures: None reported.         may-increase-the-risk-of-a-severe-coronavirus-         5. Forman H, Fowler E, Ranney M, et al. Health care
                                                                         infection1/                                            priorities for a COVID-19 stimulus bill:
                REFERENCES
                                                                         3. Tsai J, Wilson M. COVID-19: a potential public      recommendations to the administration, Congress,
                1. Adalja AA, Toner E, Inglesby TV. Priorities for the   health problem for homeless populations. Lancet        and other federal, state and local leaders from
                US health community responding to COVID-19. JAMA.        Public Health. 2020;S2468-2667(20)30053-0. doi:        public health, medical, policy and legal experts.
                Published online March 3, 2020. doi:10.1001/jama.        10.1016/S2468-2667(20)30053-0                          Health Aff (Millwood). 2020.
                2020.3413




         E2     JAMA Psychiatry Published online April 3, 2020 (Reprinted)                                                                                     jamapsychiatry.com

                                                              © 2020 American Medical Association. All rights reserved.

Downloaded From: https://jamanetwork.com/ by Catherine Johnson on 06/29/2020
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 55 of 515




                    EXHIBIT 8
                        I          Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 56 of 515
                               Comment




                                                          urgently needed. China’s endeavours to foster medical                               3    Tucker JD, Wong B, Nie J-B, Kleinman A. Rebuilding patient–physician trust
                                                                                                                                                   in China. Lancet 2016; 388: 755.
                                                          humanities education reforms should be actively                                     4    Tucker JD, Nie J-B, Cheng Y, Zhu W, Kleinman A. Reviving medicine as the
                                                          promoted at the level of research, policy, and practice.                                 art of humanity in China. Lancet 2014; 383: 1462–63.
                                                                                                                                              5    Wang XQ, Wang XT, Zheng JJ. How to end violence against doctors in China.
                                                          We declare no competing interests.                                                       Lancet 2012; 380: 647–48.
                                                                                                                                              6    Fan AP, Kosik RO, Xu G-T, et al. Factors associated with professionalism in
                                                          *Angela P Fan, Russell O Kosik, Selina S Lien, Yunung Hsu,                               Chinese medical students: an exploratory cross-sectional study. Lancet
                                                          Lihong Fan, Dan Li, Lei Huang, Xudong Zhao,                                              2016; 388: S32.
                                                          Yuanpeng Ren, Baisheng Jiang, Qi Chen,                                              7    Chen LC, Reich M, Ryan J. Medical education in East Asia: past and future.
                                                          fan_angela@hotmail.com                                                                   Bloomington: Indiana University Press, 2017.
                                                                                                                                              8    Mangione S, Chakraborti C, Staltari G, et al. Medical students’ exposure to
                                                          School of Medicine, National Yang-Ming University, Taipei, Taiwan (APF, SSL,             the humanities correlates with positive personal qualities and reduced
                                                          YH); 10th People’s Hospital, Tongji University School of Medicine, Shanghai,             burnout: a multi-institutional US survey. J Gen Intern Med 2018;
                                                          China (ROK, LF, DL); Tongi Hospital, Tongji University School of Medicine,               33: 628–34.
                                                          Shanghai, China (LH); Tongji University School of Medicine, Shanghai, China         9    Deslauriers J. The medical life of Henry Norman Bethune. Can Respir J 2015;
                                                          (XZ); and Nanjing Medical University, Nanjing, China (YR, BJ, QC)                        22: e32–42.
                                                          1    Lien SS, Kosik RO, Fan AP, et al. 10-year trends in the production and         10   Kosik RO, Fan AP, Ren Y, et al. Medical humanities education in China:
                                                               attrition of Chinese medical graduates: an analysis of nationwide data.             an exploratory cross-sectional study Lancet 2018; 392: S47.
                                                               Lancet 2016; 388: S11.
                                                          2    Li J, Qi F, Guo S, Peng P, Zhang M. Absence of humanities in China’s medical
                                                               education system. Lancet 2012; 380: 648.




                                       ®@ COVID-19 testing and patients in mental health facilities
                                       CrossMark


                                                          People residing in psychiatric treatment facilities are                             and staff, and general resource constraints in many
                                                          at high risk for coronavirus disease 2019 (COVID-19).                               facilities. Patients infected with severe acute respiratory
Science Photo Library




                                                          Given the absence of a vaccine or treatment, prevention                             syndrome coronavirus 2 (SARS-CoV-2)—the virus
                                                          is the primary guard against adverse events, such                                   responsible for the development of COVID-19—pose a
                                                          as acute respiratory distress syndrome and death.                                   substantial threat of spreading the virus because they
                                       Published Online   However, prevention requires keeping infected and                                   come in contact with other susceptible individuals given
                                           May 11, 2020
                               https://doi.org/10.1016/
                                                          uninfected patients apart as much as possible.                                      the close quarters and communal living environments.
                              S2215-0366(20)30198-X         Because some patients with COVID-19 can be                                        Furthermore, these patients are at higher risk for
                                                          contagious yet asymptomatic, especially in the initial                              complications of COVID-19 because they frequently
                                                          days after infection, knowing who is infected requires                              have underlying medical conditions that worsen their
                                                          timely diagnostic testing as well as when and how a                                 prognosis (eg, cardiac disease, history of smoking).
                                                          patient was exposed and when symptoms began. This                                     The vulnerability of institutionalised populations has
                                                          could be challenging in individuals with psychiatric or                             been noted by clinicians and researchers, and we extend
                                                          substance use disorders as some are unable to recall or                             this work by drawing attention to this particularly
                                                          are unaware of potential exposures and symptom onset.                               high-risk subgroup and the problems posed by the
                                                            Even under optimal conditions, current diagnostic                                 performance of current diagnostic technology.2,3
                                                          tests do not effectively identify infected individuals                                One solution would be to test all individuals for
                                                          and, as more people become infected, the number of                                  COVID-19 before entry into treatment facilities. Testing
                                                          false negatives increases. Furthermore, new polymerase                              capacity has improved; however, access remains limited
                                                          chain reaction and serological tests arise each week,                               and test sensitivity is modest, which results in false
                                                          often with limited performance information, which                                   negatives.4,5 Test performance is further compromised
                                                          adds to the confusion about COVID-19 tests.1                                        by variations in test quality, sample collection, and
                                                            People with psychiatric conditions or substance use                               duration of symptom onset, increasing the potential
                                                          disorders, particularly those in residential treatment                              for error.6 For example, for a patient presenting
                                                          or inpatient facilities, are at increased risk of exposure                          with disorganised thinking or altered mental status,
                                                          to COVID-19, not only because of the difficulty in                                  determining the date of onset of non-specific symptoms
                                                          evaluating their medical symptoms and history, but                                  such as a cough might be difficult. Thus, the pretest
                                                          also because of frequent patient turnover, limited space                            probability of infection with SARS-CoV-2 could be

                        476                                                                                                                                               www.thelancet.com/psychiatry Vol 7 June 2020
               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 57 of 515
                                                                                  Comment                                                       I
hard to estimate. Fundamentally, when the sensitivity       residential or acute care facilities would probably benefit
of a test is limited and the disease course for a patient   this population.
is unknown, the test outcome could be unreliable and          These recommendations are burdensome, but
infectious patients could be placed erroneously in          necessary given increasing reports of rapid spread
treatment facilities.                                       within facilities housing susceptible individuals. The
  Already, there has been evidence of rapid spread          structure of these facilities and patient populations
of COVID-19 through long-term care facilities and           make monitoring illness course and preventing the
inpatient psychiatry units,7,8 with several reporting       spread of COVID-19 more difficult, but these risks can be
patient deaths attributed to COVID-19. Non-pharma­          mitigated by employing testing strategies that attempt
cological interventions such as physical distancing and     to lift the shroud of false negative test results.
frequent handwashing can be difficult to implement          JH and DÖ received support from NIMH P50MH115846. NMB received support
                                                            from the National Library of Medicine Biomedical Informatics and Data Science
in these types of inpatient or residential settings,        Research Training Grant T15 LM007092. JH reports providing consultation
as some individuals might not be able to adhere to          services for Community Servings, Delta Health Alliance, Columbia University,
                                                            University of Southern California, University of California at Irvine, DaVita,
recommendations.                                            Sidley Austin, Cambridge Health Alliance, and American Association for the
  Best practice should involve screening all patients for   Advancement of Science. None of the above consultations were related to
                                                            COVID-19 or prevention with respect to the outbreak. NMB reports receiving
symptoms of COVID-19, particularly before admission,        travel awards from American College of Psychiatrists, American Academy of
and a protocol should be implemented for management         Child and Adolescent Psychiatry, and Partners Healthcare.

of inpatients who develop symptoms.9                        *Nicole M Benson, Dost Öngür, John Hsu
  One potential strategy for improving detection            nbenson@mgh.harvard.edu
could involve testing all patients for COVID-19 at two      McLean Hospital, Harvard Medical School, Belmont, MA 02478, USA (NMB, DÖ);
                                                            Department of Psychiatry (NMB), and Mongan Institute (JH), Massachusetts
or more time points before entry to the inpatient unit      General Hospital, Boston, MA, USA; and Department of Health Care Policy,
to mitigate the risk of false negative results for those    Harvard Medical School, Boston, MA, USA (JH)
with uncertain time of disease onset. Another would         1    Congress of the United States House of Representatives Committee on
                                                                 Oversight and Reform Subcommittee Staff. Preliminary findings of the
be to require sample testing from multiple body sites            subcommittee’s coronavirus antibody testing investigation. 2020.
                                                                 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/
with more than one sample, analogous to blood culture            ECP%20Staff%20Report%20on%20Preliminary%20Findings%20of%20
protocols, which could address concerns about sampling           the%20Subcommittee’s%20Coronavirus%20Antibody%20Testing%20
                                                                 Investigation.pdf (accessed April 29, 2020).
technique. Patients infected with SARS-CoV-2 should         2    Barnett ML, Grabowski DC. Nursing homes are ground zero for COVID-19
remain separated from other people until testing                 pandemic. 2020. https://jamanetwork.com/channels/health-forum/
                                                                 fullarticle/2763666 (accessed April 8, 2020).
indicates they are no longer infectious.                    3    Gessen M. Why psychiatric wards are uniquely vulnerable to the
  As serological tests and additional diagnostic or risk         coronavirus. 2020. https://www.newyorker.com/news/news-desk/why-
                                                                 psychiatric-wards-are-uniquely-vulnerable-to-the-coronavirus. (accessed
information become available, diagnostic certainty               April 22, 2020).
                                                            4    Marcotte LM, Liao JM. Incorporating test characteristics into SARS-CoV-2
and detection should improve, at which point                     testing policy—sense and sensitivity. 2020. https://jamanetwork.com/
existing protocols should be adapted. Because of the             channels/health-forum/fullarticle/2764750 (accessed April 14, 2020).
                                                            5    Stein R. Study raises questions about false negatives from quick COVID-19
potential for rapid spread and serious complications,            test. 2020. https://www.npr.org/sections/health-
implementation of such preventative efforts must                 shots/2020/04/21/838794281/study-raises-questions-about-false-
                                                                 negatives-from-quick-covid-19-test (accessed April 21, 2020).
occur immediately. This should be done in combination       6    Koerth M. There are not enough COVID-19 tests. There are also too many
                                                                 COVID-19 tests. 2020. https://fivethirtyeight.com/features/there-are-not-
with the development of a rigorous evidence base                 enough-covid-19-tests-there-are-also-too-many-covid-19-tests/
monitoring diagnostic testing and disease transmission           (accessed April 21, 2020).
                                                            7    Ramgopal K. Coronavirus in a psychiatric hospital: ‘it’s the worst of all
in this rapidly changing environment by use of creative          worlds’. 2020. https://www.nbcnews.com/health/mental-health/
study designs.                                                   coronavirus-psychiatric-hospital-it-s-worst-all-worlds-n1184266
                                                                 (accessed April 18, 2020).
  In addition to testing patients, prevention should        8    Yao H, Chen JH, Xu YF. Patients with mental health disorders in the
centre around providing safe conditions for patients             COVID-19 epidemic. Lancet Psychiatry 2020; 7: e21.
                                                            9    Li L. Challenges and priorities in responding to COVID-19 in inpatient
and staff. The United States Centers for Medicare and            psychiatry. Psychiatric Serv 2020; published online April 23; DOI:10.1176/
                                                                 appi.ps.202000166.
Medicaid Services recently released guidelines allowing
                                                            10   Center for Clinical Standards and Quality/Quality, Safety & Oversight Group.
for patient separation on the basis of COVID-19 status           2019 novel coronavirus (COVID-19) long-term care facility transfer
                                                                 scenarios. 2020. https://www.cms.gov/files/document/qso-20-25-nh.pdf
for patients in long-term care facilities.10 Analogous           (accessed April 27, 2020).
considerations for individuals with mental illness in

www.thelancet.com/psychiatry Vol 7 June 2020                                                                                                    477
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 58 of 515




                    EXHIBIT 9
            Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 59 of 515



Psychosocial Interventions to Reduce Premature Mortality in Patients
With Serious Mental Illness
The mortality rate is unacceptably high in patient with serious mental illnesses. Several psychosocial interventions have been developed
that may benefit these patients.




     TABLE. Factors associated w ith the higher mortality rates in patients w ith severe mental disorders16

      ~=~,; =.,ad~        ~?.:ct~~".:.\di:.Jl>hf"ine In cognitive functioning, and tendency to avoid routine

      ~ ~ ~ l e d to pharmacological tniatments (eg, metabolic adverse effects of antipsycholic

      • Factors related to the organization of mental health system and attitudes of heelth professionals (due to
      leek of parity between physical and mental health sennces)

      ;..".:':~"!!:\ =J:;,",I\~ ::::X/,"g:,e"aviors (ie, inactivity, poor diet, use of psychoactive

SPECIAL REPORT: ADDRESSING MORTALITY

Compared with the general population, patients with serious mental illness (SMI), ie, schizophrenia, major depression, and bipolar
disorders, have higher levels of morbidity, poorer health outcomes, and higher mortality rates.1 In particular, life expectancy is
reduced up to 25 years.2 The causes of this premature mortality have been extensively analyzed, and the vast majority is due to the
higher incidence of physical health problems, such as cancer as well as cardiovascular, respiratory, metabolic, and infectious dis-
eases.3,4 The higher mortality rates are due to different factors, which are summarized in the Table.

This mortality gap between the general population and people with SMI is considered a “public health scandal.”5 Hence, several
international organizations have advocated for individual and community-based interventions to reduce mortality in these patients.
In particular, the World Health Organization has recently developed international guidelines on how to improve physical health in
people with severe psychiatric disorders and has provided a set of actions to be undertaken by national health systems, including
          Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 60 of 515

control of risk factors, scaling up management in primary health care, and development of national policies.6 According to WHO,
since the premature mortality is a complex phenomenon resulting by the interaction of several protective and risk factors, a single
approach is likely to be inadequate. A multilevel approach would be more appropriate for the long-term management of physical and
mental health conditions.

The role of psychosocial interventions for improving lifestyle behaviors
Several psychosocial interventions, including behavioral, educational, and psychological components, have been developed world-
wide in order to improve lifestyle behaviors in patients with SMIs.7 These approaches, if proved to be effective, would have to be dis-
seminated on a large scale.

Recently developed in Denmark, CHANGE is an intervention that targets physical inactivity, unhealthy dietary habits, and smoking,
and is facilitates contact to the general practitioner.8 It is based on the theory of stage of change, motivational interviewing, and an
assertive approach adapted from the assertive community treatment. The three methods were incorporated in four manuals with
detailed descriptions of the intervention addressing care-coordination, smoking cessation, healthy diet, and increased physical activ-
ity. The intervention is led by a coach, who supports the patient in setting up individual goals and paying attention to his or her pri-
orities, values, and life conditions. The coaches are available for short message services, phone calls, or home visits, as needed. They
are health professionals (eg, occupational therapists, physiotherapists, dieticians) with clinical training in psychiatry. Findings from
the CHANGE trial indicate that intervention was effective in reducing the mean age-standardized 10-year cardiovascular risk.8,9

In the US, Green and colleagues,10 have developed the STRIDE intervention, which is a 12-month intervention consisting of three
phases:
1. An intensive phase of weekly group sessions for 6 months covering information on nutrition, physical activity, and lifestyle
changes
2. A maintenance intervention phase, covering the same areas of previous phase through problem solving and motivational enhance-
ment
3. Individual monthly contacts for the remaining 6 months of the intervention
Using a manualized protocol, participants are asked to implement a series of specific strategies for achieving changes in behavior,
activity level, and weight. In particular, participants are encouraged to routinely monitor food intake, calories, and physical activity,
to set reasonable short-term goals, to formulate specific plans, and to develop social support. Manuals are available for download
and can be easily used in clinical care. Patients who received the STRIDE intervention reported significant weight reduction.

The SHAPE program was developed for obese people with SMIs.11 The intervention includes gym membership, weekly individual
meetings with a certified fitness trainer, and information on healthy eating. A motivational component is also included in the pro-
gram, coupled with a specific focus on the management of psychiatric symptoms that can interfere with exercise and healthy eating.
A significant BMI reduction was seen in the patients who took part in the program.

MOVE! is a weight management program developed by the Veterans Health Administration, which has been manualized in order to
address the needs of veterans with serious mental illness.12 MOVE! is a 6-month weight management approach that includes psy-
choeducation as well as behavioral and motivational strategies that focus on nutritional counselling, caloric expenditure, and portion
control. During the sessions, visual aids are used. Although results from MOVE! participants did not differ from those of the control
group, this program has been adapted to be provided through 30 Internet-based interactive educational modules (WebMOVE).13
Compared with patients who received the in-person intervention, those who received the WebMOVE intervention reported a more
significant weight loss-highlighting the possible role of the Internet for these programs.

We have recently developed the LYFESTYLE intervention, a new psychosocial approach that aims to improve physical health in peo-
ple with SMI.14 It is a 5-month group intervention that includes elements taken from psychoeducation, cognitive-behavioral therapy,
and motivational interview. At each session, participants are provided with booklets, homework, and daily diaries to keep track of
any changes. The sessions end with a 20-minute moderate physical activity. The primary outcome is a reduction of BMI and an
improvement on the Framingham and HOMA indexes at the end of the intervention. At 2 years of follow up, these outcome measures
are expected to increase and can be considered as an indirect measure of mortality preventionThe multicentric randomized con-
trolled trial that compared the LIFESTYLE intervention with a control informative intervention included 402 patients.

A collection of the most promising psychosocial interventions to improve lifestyle behaviors in people with SMIs was recently pub-
lished.15 All available psychosocial interventions differ in the target population (individuals or groups; diagnostically closed or open
          Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 61 of 515
to different categories of patients); the inclusion of different psychosocial components in the intervention (eg, motivational, educa-
tional, problem-solving, self-help); the type of health professionals involved (eg, psychiatrists, psychologists, nurses, dieticians, per-
sonal trainers); the duration of the intervention and the provision of booster sessions.

It is not clear which format yields the best results. In fact, while the individual format prioritizes the motivational component and
allows treatment personalization based on the needs of each participant, the group format allows patients to share their experiences
and to provide reciprocal support.

Another important consideration is the involvement of a multidisciplinary team. When the intervention is provided by mental health
professionals only, its long-term efficacy is low. It is likely that specific components of the interventions (ie, those related to physical
activities or diet habits) can be more easily changed by involving professionals with specific knowledge and training. Of course, the
cost-to-benefit ratio should always be considered, in particular the costs related to the recruitment of professionals different from
those already working in mental health.

Many trials have included a motivational component, which represents the core active ingredient for most psychosocial interventions
that aim to improve lifestyle behaviors in patients with SMI. The target of the different proposed approaches varies significantly; in
some cases, interventions are focused on diet and healthy food, while in other cases different aspects of lifestyle behaviors (such as
smoking, regular physical activity, sleep hygiene) are prioritized. Moreover, the duration of the intervention is very heterogeneous.
Some interventions last 3 months, while others can last up to 2 years. With longer interventions, the most relevant difficulties are
related to the high rate of patient drop-outs and the excessive workload for clinicians who are involved in the intervention. However,
the “minimum effective dosage” is not yet clear.

Conclusions
Psychosocial interventions that target lifestyle behaviors represent a promising approach for challenging the premature mortality in
patients with SMI. However, their use in clinical practice is rare and preventive strategies that can be easily integrated in routine
care should be adopted. In particular, clinicians should regularly check lifestyle behaviors of their patients and provide them with
adequate information on the positive effects of healthy diet, physical activity, and smoking cessation. Specific training on these
aspects should be included in educational curricula for residents and trainees, with a particular focus on motivational interviewing,
psychoeducation, and problem-solving. An ideal approach should not be too long and should be conducted by trained mental health
clinicians in conjunction with other health professionals. The group format seems to be the best option, as it reduces the costs and
increases patients’ motivation. There is still a long way to go, but at least now the way is tracked.

Disclosures:

Dr Fiorillo is Full Professor, and Dr Sampogna and Dr Luciano are Assistant Professors, Department of Psychiatry, University of
Campania “L. Vanvitelli,” Naples, Italy. The authors report no conflicts of interest concerning the subject matter of this article.

References:

1. Walker ER, Mcgee RE, Druss BG. Mortality in mental disorders and global disease burden implications: a systematic review and
metaanalysis. JAMA Psychiatry. 2014;72:334-341.
2. HjorthÃ¸j C, StÃ¼rup AE, McGrath JJ, Nordentoft M. Years of potential life lost and life expectancy in schizophrenia: a systematic
review and meta-analysis. Lancet Psychiatry. 2017;4:295-301.
3. Liu NH, Daumit GL, Dua T, et al. Excess mortality in persons with severe mental disorders: a multilevel intervention framework
and priorities for clinical practice, policy and research agendas. World Psychiatry. 2017;16:30-40.
4. De Rosa C, Sampogna G, Luciano M, el al. Improving physical health of patients with severe mental disorders: a critical review of
lifestyle psychosocial interventions. Expert Rev Neurother. 2017;17:667-681.
5. Thornicroft G. Physical health disparities and mental illness: the scandal of premature mortality. Br J Psychiatry. 2011;199:441-
442.
6. World Health Organization. Guidelines for the Management of Physical Health Conditions in Adults With Severe Mental Disorders.
Geneva, Switzerland; 2018.
7. Barber S, Thornicroft G. Reducing the mortality gap in people with severe mental disorders: the role of lifestyle psychosocial inter-
ventions. Front Psychiatry. 2018;9:463.
8. Speyer H, NÃ¸rgaard HC, HjorthÃ¸j C, et al. Protocol for CHANGE: a randomized clinical trial assessing lifestyle coaching plus care
coordination versus care coordination alone versus treatment as usual to reduce risks of cardiovascular disease in adults with schizo-
phrenia and abdominal obesity. BMC Psychiatry. 2015;23:119.
          Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 62 of 515
9. Speyer H, Christian Brix NÃ¸rgaard H, Birk M, et al. The CHANGE trial: no superiority of lifestyle coaching plus care coordination
plus treatment as usual compared to treatment as usual alone in reducing risk of cardiovascular disease in adults with schizophrenia
spectrum disorders and abdominal obesity. World Psychiatry. 2016;15:155-165.
10. Green CA, Yarborough BJ, Leo MC, et al. The STRIDE weight loss and lifestyle intervention for individuals taking antipsychotic
medications: a randomized trial. Am J Psychiatry. 2015;172:71-81.
11. Naslund JA, Aschbrenner KA, Scherer EA, et al. Lifestyle intervention for people with severe obesity and serious mental illness.
Am J Prev Med. 2016;50:145-153.
12. Goldberg RW, Reeves G, Tapscott S, et al. ”MOVE!” Outcomes of a weight loss program modified for veterans with serious mental
illness. Psychiatr Serv. 2013;64:737–744.
13. Young AS, Cohen AN, Goldberg R, et al. Improving weight in people with serious mental illness: the effectiveness of computerized
services with peer coaches. J Gen Intern Med. 2017;32(Suppl 1):48-55.
14. Sampogna G, Fiorillo A, Luciano M, et al. A randomized controlled trial on the efficacy of a psychosocial behavioral intervention
to improve the lifestyle of patients with severe mental disorders: study protocol. Front Psychiatry. 2018;9:235.
15. Fiorillo A, Luciano M, Pompili M, Sartorius N. Reducing the mortality gap in people with severe mental disorders: the role of life-
style psychosocial interventions. Front Psychiatry. 2019;10:434.
16. Leucht S, Burkard T, Henderson JH, et al. Physical Illness and Schizophrenia: A Review of the Evidence. Cambridge: Cambridge
University Press; 2007.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 63 of 515




                  EXHIBIT 10
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 64 of 515

HOURLY NEWS
LISTEN ~l~L ve Radio

PLAYLIST


                 DONATE


The Coronavirus Crisis


COVID-19 Infections And Deaths Are Higher
Among Those With Intellectual Disabilities
June 9, 2020 · 5:00 AM ET
Heard on Morning Edition


      JOSEPH SHAPIRO




                                                                       Download
           4-Minute Listen                                  PLAYLIST

                                                                       Transcript
        Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 65 of 515



People With Intellectual Disabilities And Autism Die Of
COVID-19 At A Higher Rate
In New York and Pennsylvania, COVID-19 case-fatality rates for people with intellectual and developmental disabilities
are higher than the states’ overall rates. (Case-fatality rates are deaths as a percentage of total confirmed cases within
the population.)

    People with intellectual or developmental disabilities             State overall



     New York                                                                                                                16%

                                                                 6%


Pennsylvania                                                                                                          14%

                                                                           8%

                   0%                               5%                                 10%                             15%

Notes

Data as of June 3. Numbers for people with intellectual disabilities reflect those who get services from the state.


Source: New York State Department of Health, Pennsylvania Department of Health, Pennsylvania Office for People with
Developmental Disabilities, New York Office for People with Developmental Disabilities
Credit: Stephanie Adeline/NPR




People with intellectual disabilities and autism who contract COVID-19 die at higher
rates than the rest of the population, according to an analysis by NPR of numbers
obtained from two states that collect data. They also contract the virus at a higher
rate, according to research looking into group homes across the United States.

In Pennsylvania, numbers obtained by NPR show that people with intellectual
disabilities and autism who test positive for COVID-19 die at a rate about twice as
high as other Pennsylvania residents who contract the illness.

In New York, the state with the most deaths from COVID-19, people with
developmental disabilities die at a rate 2.5 times the rate of others who contract the
virus.
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 66 of 515

The numbers in Pennsylvania are compiled by the Office of Developmental Programs
of the Pennsylvania Department of Human Services and count people who get state
services while living in group homes, state institutions or in their own homes. As of
June 2, there were 801 confirmed cases and 113 deaths among people with
intellectual disabilities and autism. In New York, NPR calculated data obtained from
the New York State Office for People with Developmental Disabilities. Of people who
get state services from that office, 2,289 have tested positive for COVID-19 and 368
have died.


                                     Article continues below



     Sign Up For The New Normal Newsletter
    Daily news on the coronavirus crisis and help getting through whatever comes
                                   next. We're in this together.


                          What's your email?                                       SUBSCRIBE


     By subscribing, you agree to NPR's terms of use and privacy policy. NPR may share your name and
       email address with your NPR station. See Details. This site is protected by reCAPTCHA and the
                             Google Privacy Policy and Terms of Service apply.




The high rate of death "is disturbing, but it's not surprising," says Scott Landes, an
associate professor of sociology at Syracuse University's Maxwell School of
Citizenship and Public Affairs.

He's been collecting his own data from state and private research groups and says
people with developmental disabilities who live in group homes have some of the
highest death rates from COVID-19 in the country.

"They're more likely — four times more likely, we're showing — to actually contract
COVID-19 than the general population," he says. "And then if they do contract
COVID-19, what we're seeing is they're about two times more likely to die from it."
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 67 of 515

That's higher than the death rates for Hispanics and African Americans.

Landes co-authored a recent study that used private health records to show that 18-
to 74-year-olds with developmental disabilities, mostly those diagnosed with autism,
who contracted COVID-19 died at nearly twice the rate as others.


             THE CORONAVIRUS CRISIS

             Hospital Visitor Bans Under Scrutiny After Disability Groups Raise Concerns
             Over Care




             THE CORONAVIRUS CRISIS

             In New York Nursing Homes, Death Comes To Facilities With More People Of
             Color




Landes says there are two reasons for the high death rates. People with
developmental disabilities are far more likely to have a preexisting health condition,
such as respiratory disease, that adds to their risk. They're much more likely, than
even elderly people, to live in a setting with roommates and staff like group homes
where two or four or 10 or more people live together. About 13% to 20% of people
with developmental disabilities live in such settings, Landes notes, compared with
only about 6% of people over age 65.

"You reside with multiple roommates, with staff coming in and out," says Landes,
"your chances of actually contracting COVID are high. And then if someone in your
home gets it, it's like there's nowhere you can go."

There has been a lot of attention to the deaths in nursing homes, and with good
reason. About a third of all deaths nationwide from COVID-19 have been linked to
them. According to the federal Centers for Medicare & Medicaid Services, there have
been at least 31,782 deaths of nursing home residents from COVID-19 as of May 31.
The CMS total does not count nursing home staff who died.
       Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 68 of 515




Medics suit up in personal protective equipment as they prepare to pick up a patient in severe respiratory distress
from a group home in the Borough Park neighborhood of Brooklyn on May 11.
Spencer Platt/Getty Images




Still, says Nicole Jorwic, senior director for public policy at the Arc, a group that
represents people with intellectual and developmental disabilities, there are
consequences to paying less attention to people who live in other care home settings.

One result, she says, is that it has been harder for the groups that serve people with
disabilities to get personal protective equipment or extra pay for staff workers. In
most states, these workers don't get the bonus pay that is sometimes offered to other
front-line health care workers and, in some states, the staff who serve people in group
homes or their own homes aren't considered essential workers.

"You don't go into a hospital and some doctors have on masks and some don't. Or
some are underpaid and some are not," says Antonio McCall, a direct service provider
who works with two men at a Philadelphia group home. "No, everyone gets what
they're working for. Everyone's covered with protection, because that's what's
required."
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 69 of 515

There have been no infections at the house where McCall works, but there have been
some outbreaks of COVID-19 — and even a death — at others. He says his agency
managed to find masks for him, and he has received some extra pay.

And McCall is careful. He doesn't want to bring an infection into the group home or
his own home, where he helps care for his mother, who has an underlying health
condition, and is raising his niece and nephew.

In New York, a direct service professional working in a group home makes little
money — "at or below the poverty line," in the mid $20,000s a year, says Tom
McAlvanah, president of New York Disability Advocates, a coalition of service
providers. He says it has been hard to keep workers healthy and on the job. They're
vulnerable not only because of where they work, but because they often rely on public
transportation.

McAlvanah says New York's Medicaid program, the main source of payment for
group home providers, has failed to increase reimbursements even before the
coronavirus pandemic. Now, he says, group home residents have stopped going to
work and group home providers have had to pay staff — without government
reimbursement — to work more hours and overtime to run the group homes where
residents now spend their full days.

That's the case in most states, although Colorado and several others did increase
Medicaid resources to providers. The CARES Act, the coronavirus relief act signed
into law in March, became a source of extra funding, but only through the end of
June.

Provider agencies say that, on average, they've spent a third of their annual revenue
on unexpected costs from the pandemic and have cash reserves to cover a month or
less of operations, according to a recent national survey by the American Network of
Community Options and Resources, a trade association for groups that provide
services to people with disabilities.
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 70 of 515

"For years and years and years, people we serve in group homes like this, they're the
forgotten people," says Todd Goodwin, who runs John F. Murphy Homes, a large
provider agency in Maine. "Nobody sees them. Nobody notices them. We see that
repeatedly through policy, we see that in financing at the state and federal level. It's
been an issue for years."

In Washington state, there was a Zoom meeting last month of men and women with
developmental disabilities who belong to an advocacy group called People First of
Washington. They spoke of their opposition to state budget cuts that, they worried,
would cut off public transportation that they depend on to get to work or cut the
hours of their state-funded caregivers. And they were worried about the effects of the
coronavirus.

Shane Cody Fairweather, who lives in his own apartment in Chewelah, Wash., with
support from service providers, said in an interview that he worries that people like
him are not getting attention, despite their risks for contracting COVID-19.

"We're part of society. We're more vulnerable," he says. "It should be on equal
footing. They should be paying attention to the elderly and the disabled as well."

Fairweather says there have been no outbreaks of the coronavirus in the apartments
where he lives. He's healthy and ready to return to his job as a janitor at the local
library.




More Stories From NPR
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 71 of 515




                  EXHIBIT 11
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 72 of 515




 962 views | May 28, 2020, 03:34pm EDT



 People With Intellectual And
 Developmental Disabilities
 More Likely To Die From
 Covid-19
                   Marla Milling Contributor
                   Healthcare
                   I am a Forbes.com Contributor specializing in geriatric health and women's health
                   articles.




 A nurse pulls a suitcase as she helps a patient at Saint-Louis hospital in Paris, on May 28,
 2020 as ... [+]     AFP VIA GETTY IMAGES




 Syracuse University and SUNY Upstate Medical University
 researchers recently analyzed more than 30,000 people who tested
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 73 of 515

 positive for Covid-19 and found that those with intellectual and
 developmental disabilities (IDD) are more likely to die that those
 without IDD.

 Breaking the data down by age group shows:

 ·      Ages 0-17 – for every 100 people with Covid-19, 1.6 with IDD
 died compared to less than one without IDD

 ·      Ages 18-74 – for every 100 people, 4.5 with IDD died; 2.7
 without IDD

 ·      Ages 75 and over – for every 100 people, 21.1 with IDD died;
 20.7 without

 “Based upon the case fatality rates we report among those ages 18-74,
 if 100,000 individuals with IDD contract Covid-19—which is entirely
 possible in light of the estimates of the size of this population and the
 cumulative incidence rates we are seeing in our research—we would
 expect 4,500 to die,” says Scott Landes, associate professor of
 sociology at Syracuse University.


     Most Popular In: Healthcare


     Wearing A Mask Is A Sign Of Mutual Respect During The Coronavirus Pandemic
     CDC: Here Are 3 'New' Covid-19 Coronavirus Symptoms To Make 12
     Trump Faces Another Oklahoma Blow In Tuesday's Medicaid Expansion Vote



 “Comparatively,” he adds, “among 100,000 individuals without IDD,
 we would expect 2,700 to die. That would be an excess of 1,800 IDD
 deaths and in my mind that is unacceptable.”
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 74 of 515

 While the study did not investigate cause, the researchers noted that
 people with IDD had a higher prevalence of comorbid circulatory,
 respiratory and endocrine disease across all age groups.

 They also say that there’s a higher percentage of people with IDD
 who live in congregate settings.

 “More attention is needed to this vulnerable health population in
 order to ensure their safety and well-being during this pandemic,
 including careful attention to the impact of public policies such as
 PPE (personal protective equipment) prioritization and funding
 streams on the ability of residential service providers to guarantee
 quality of care during this time,” says Landes.

 The study appears in Science Direct’s Disability and Health Journal.

 Follow me on Twitter or LinkedIn. Check out my website or some of
 my other work here.
            Marla Milling




 I am a full-time freelance writer in Asheville, North Carolina. I've written more
 than 900 published articles/essays for a wide variety of publications including…
  Read More

  Site Feedback          Tips         Corrections        Reprints & Permissions   Terms     Privacy

  © 2020 Forbes Media LLC. All Rights Reserved.                                           AdChoices


                                                  ADVERTISEMENT
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 75 of 515




                  EXHIBIT 12
            Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 76 of 515




               2.3 MILLION                            24/7 HELPLINE: 800.272.3900
                 CALIFORNIANS ARE
                   LIVING WITH OR                     The Alzheimer’s Association is here all day,
                     CARING FOR A                     every day for people facing Alzheimer’s and
                       LOVED ONE WITH
                                                      all dementia through our free 24/7 Helpline
                        ALZHEIMER’S OR
                          DEMENTIA.
                                                      (800.272.3900) and website at alz.org.
                                                      Support is available in 200 languages.



Coronavirus (COVID-19): Tips for Dementia Caregivers
Most likely, dementia does not increase risk for COVID-19, the respiratory illness caused by the new coronavirus,
just like dementia does not increase risk for flu. However, dementia-related behaviors, increased age and common
health conditions that often accompany dementia may increase risk.

For example, people with Alzheimer’s disease and all other dementia may forget to wash their hands or take other
recommended precautions to prevent illness. In addition, diseases like COVID-19 and the flu may worsen cognitive
impairment due to dementia.

Tips for dementia caregivers at home
Caregivers of individuals living with Alzheimer’s and all other dementia should follow guidelines from the Centers
for Disease Control (CDC), and consider the following tips:

›   For people living with dementia, increased confusion is often the first symptom of any illness. If a person living
    with dementia shows rapidly increased confusion, contact your health care provider for advice. Unless the per-
    son is having difficulty breathing or a very high fever, it is recommended that you call your health care provider
    instead of going directly to an emergency room. Your doctor may be able to treat the person without a visit to
    the hospital.
›   People living with dementia may need extra and/or written reminders and support to remember important
    hygienic practices from one day to the next.
    » Consider placing signs in the bathroom and elsewhere to remind people with dementia to wash their hands
        with soap for 20 seconds.
    » Demonstrate thorough hand-washing.
    » Alcohol-based hand sanitizer with at least 60% alcohol can be a quick alternative to hand-washing if the
        person with dementia cannot get to a sink or wash his/her hands easily.
›   Ask your pharmacist or doctor about filling prescriptions for a greater number of days to reduce trips to the
    pharmacy.
›   Think ahead and make alternative plans for the person with dementia should adult day care, respite, etc. be
    modified or cancelled in response to COVID-19.
›   Think ahead and make alternative plans for care management if the primary caregiver should become sick.




OUR VISION: A WORLD WITHOUT ALZHEIMER’S AND ALL OTHER DEMENTIA.™
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 77 of 515




                  EXHIBIT 13
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 78 of 515




Management of
physical health
conditions in adults
with severe mental
disorders
WHO GUIDELINES




                                             <•'
                                             ~...-.,~
                                                      World Health
                                                  · ~ Organization
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 79 of 515
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 80 of 515




Management of
physical health
conditions in adults
with severe mental
disorders
WHO GUIDELINES




                                             ( . ) World Health
                                                     ~ fl Organization
                                             \\.....,.""-'""
              Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 81 of 515
Guidelines for the management of physical health conditions         General disclaimers. The designations employed and the
in adults with severe mental disorders                              presentation of the material in this publication do not imply
                                                                    the expression of any opinion whatsoever on the part of WHO
ISBN 978-92-4-155038-3                                              concerning the legal status of any country, territory, city or
                                                                    area or of its authorities, or concerning the delimitation of its
                                                                    frontiers or boundaries. Dotted and dashed lines on maps
                                                                    represent approximate border lines for which there may not
                                                                    yet be full agreement.


© World Health Organization 2018                                    The mention of specific companies or of certain manufacturers’
                                                                    products does not imply that they are endorsed or
Some rights reserved. This work is available under the Creative     recommended by WHO in preference to others of a similar
Commons Attribution-NonCommercial-ShareAlike 3.0 IGO                nature that are not mentioned. Errors and omissions expected,
licence (CC BY-NC-SA 3.0 IGO; https://creativecommons.org/          the names of proprietary products are distinguished by initial
licenses/by-nc-sa/3.0/igo).                                         capital letters.


Under the terms of this licence, you may copy, redistribute and     All reasonable precautions have been taken by WHO to verify
adapt the work for non-commercial purposes, provided the            the information contained in this publication. However, the
work is appropriately cited, as indicated below. In any use of      published material is being distributed without warranty of any
this work, there should be no suggestion that WHO endorses          kind, either expressed or implied. The responsibility for the
any specific organization, products or services. The use of the     interpretation and use of the material lies with the reader. In no
WHO logo is not permitted. If you adapt the work, then you          event shall WHO be liable for damages arising from its use.
must license your work under the same or equivalent Creative
Commons licence. If you create a translation of this work, you
should add the following disclaimer along with the suggested        Printed in Switzerland
citation: “This translation was not created by the World Health
Organization (WHO). WHO is not responsible for the content or
accuracy of this translation. The original English edition shall
be the binding and authentic edition”.


Any mediation relating to disputes arising under the licence
shall be conducted in accordance with the mediation rules of
the World Intellectual Property Organization.


Suggested citation. Guidelines for the management of
physical health conditions in adults with severe mental
disorders. Geneva: World Health Organization; 2018. Licence:
CC BY-NC-SA 3.0 IGO.


Cataloguing-in-Publication (CIP) data. CIP data are available
at http://apps.who.int/iris.


Sales, rights and licensing. To purchase WHO publications,
see http://apps.who.int/bookorders. To submit requests for
commercial use and queries on rights and licensing, see http://
www.who.int/about/licensing.


Third-party materials. If you wish to reuse material from this
work that is attributed to a third party, such as tables, figures
or images, it is your responsibility to determine whether
permission is needed for that reuse and to obtain permission
from the copyright holder. The risk of claims resulting from
infringement of any third-party-owned component in the work
rests solely with the user.
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 82 of 515

                Contents

                Acknowledgements                                                                   2


                Acronyms & Abbreviations                                                           3


                Executive Summary                                                                  4


                1.    Introduction                                                                 10

                1.1   Background and rationale                                                     10
                1.2   Related WHO guidelines and tools                                             12 		
                1.3   Target audience                                                              12 		
                1.4   Goal and objective                                                           13 		
                1.5   Guiding principles                                                           13


                2. Guideline development process                                                   14

                2.1   Guideline development group                                                  14
                2.2   Declarations of interest and management of conflicts of interest             14 		
                2.3   Collaboration with external partners                                         15
                2.4   Identifying, appraising and synthesizing available evidence                  15
                2.5   Decision-making during the guideline development group meeting               16
                2.6   Document preparation and peer review                                         17


                3.    Evidence and recommendations                                                 18

                3.1   Tobacco cessation                                                            19
                3.2   Weight management                                                            21
                3.3   Substance use disorders                                                      24
                3.4   Cardiovascular disease and cardiovascular risk                               27
                3.5   Diabetes mellitus                                                            31		
                3.6   HIV/AIDS                                                                     34
                3.7   Other infectious diseases (Tuberculosis, Hepatitis B/C)                      38


                4. Implementation considerations                                                   42


                5.    Publication, dissemination, and evaluation                                   44

                5.1   Publication and dissemination                                                44
                5.2   Monitoring and evaluation                                                    44 		
                5.3   Implications for further research                                            44
                5.4   Future review and update                                                     45


                References                                                                         46


                Annexes                                                                            50

                Annex 1: Guideline Development Group (GDG) members                                 50
                Annex 2: Assessment of conflict of interest                                        52
                Annex 3: Scoping questions                                                         56
                Annex 4: Background question: Association of physical health conditions with SMD   60
                Annex 5: Evidence review methodology                                               66
                		         Drug-drug interactions search strategy                                  		
                Annex 6: Drug – drug interactions                                                  77


                Glossary                                                                           89



Management of physical health conditions in adults with severe mental disorders | WHO guidelines           1
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 83 of 515

    Acknowledgements

    GUIDELINE DEVELOPMENT GROUP                                           Services, Chennai, India; Inka Weissbecker, International Medical
                                                                          Corps, Washington DC, USA.
    Chair: Graham Thornicroft, King’s College, London,
    United Kingdom.                                                       WHO STEERING GROUP

    Members: Abdullah Al-Khathami, Ministry of Health, Riyadh,            Overall coordination: Tarun Dua, Programme Manager,
    Saudia Arabia; Christopher Dowrick, University of Liverpool,          Department of Mental Health and Substance Abuse; Neerja
    Liverpool, United Kingdom; Benjamin Druss, Emory University,          Chowdhary, Technical Officer, Department of Mental Health
    Atlanta, USA; Rahib El Chammay, National Mental Health                and Substance Abuse.
    Programme, Beirut, Lebanon; Jacqueline Curtis, University of
    New South Wales, Sydney, Australia; Gail L. Daumit, Johns             WHO headquarters members: Bernadette Cappello,
    Hopkins University School of Medicine, Baltimore, USA;                Department of Essential Medicines and Health Products; Meg
    Christopher Dowrick, University of Liverpool, Institute of            Doherty, Department of HIV/AIDS; Alexandra Fleischmann,
    Psychology, Health and Society; Suhaila Ghuloum, Weill Cornell        Department of Mental Health and Substance Abuse; Dongbo Fu,
    Medicine, Doha and Hamad Medical Corporation, Qatar; Oye              Department of Prevention of Noncommunicable Diseases;
    Gureje, University College Hospital, Ibadan, Nigeria; Yueqin          Ernesto Jaramillo, Global TB Programme; Dzmitry Krupchanka;
    Huang, Peking University Institute of Mental Health, Beijing,         Department of Mental Health and Substance Abuse; Shanthi Pal,
    China; Asma Humayun, Meditrina Healthcare, Islamabad,                 Department of Essential Medicines and Health Products;
    Pakistan; Mario Maj, University of Naples, Italy; Soontareeporn       Vladimir Poznyak, Department of Mental Health and Substance
    Meepring, Naresuan University, Bangkok, Thailand; Shanthi             Abuse; Shekhar Saxena, Department of Mental Health and
    Mendis, Colombo, Sri Lanka; Thomas Munk Laursen, Aarhus               Substance Abuse; Mark van Ommeren, Department of Mental
    University, Aarhus, Denmark; Dorairaj Prabhakaran, Public             Health and Substance Abuse; Cherian Varghese, Department of
    Health Foundation of India, New Delhi, India; Martin Prince,          NCDs, Disability, Violence and Injury Prevention. We also
    King's College London, London, United Kingdom; Thara                  acknowledge the contribution of other colleagues: Marco
    Rangaswamy, Schizophrenia Research Foundation, Chennai,               Antonio De Avila Vitoria, Department of HIV/AIDS and Chantal
    India; David Shiers, Psychosis Research Unit, Greater                 Mignone, Department of HIV/AIDS.
    Manchester Mental Health Trust, UK and Division of Psychology
    and Mental Health, University of Manchester, UK; Ezra Susser,         WHO regional office advisors: Nazneen Anwar, WHO
    Columbia University, New York, USA; Abebaw Fekadu Wassie,             Regional Office for South-East Asia; Dan Chisholm, WHO
    College of Health Sciences, Addis Ababa University, Ethiopia.         Regional Office for Europe; Devora Kestel, WHO Regional
                                                                          Office for the Americas; Sebastiana Da Gama Nkomo, WHO
    Grade methodologist:                                                  Regional Office for Africa; Khalid Saeed, WHO Regional Office
    Corrado Barbui, University of Verona, Italy.                          for the Eastern Mediterranean; Martin Vandendyck, WHO
                                                                          Regional Office for the Western Pacific.
    External review group: Atalay Alem, Department of Psychiatry,
    Faculty of Medicine, Addis Ababa University, Ethiopia; Zipporah       WHO evidence review and synthesis team:
    Ali, Kenya Hospices and Palliative Care Association, Kenya; Lydia     Jayati Das-Munshi, King’s College London, London, United
    Chwastiak, University of Washington Medical Centre, USA; Alan         Kingdom; Petra Gronholm, King’s College London, London,
    Cohen, West London Mental Health Trust, UK; Pim Cuijpers, Virje       United Kingdom; Kavitha Kolappa, Harvard Medical School,
    University, Amsterdam, The Netherlands; Julian Eaton, London          Boston, USA; Maya Semrau, King's College, London and
    School of Hygiene and Tropical Medicine and CBM, UK; Alberto          Brighton and Sussex Medical School, UK.
    Minoletti, School of Public Health, Faculty of Medicine, University
    of Chile; Ayesha Motala, University of KwaZulu-Natal, South           We are grateful to the participants of the Excess Mortality in
    Africa; Rajat Ray, National Drug Dependence Treatment Centre,         Severe Mental Disorders meeting, November 2015, for their
    All India Institute of Medical Sciences, New Delhi, India;            contribution to the scoping process.
    Sarrafzadegan Nizal, Isfahan University of Medical Sciences in
    Iran and School of Population and Public Health in the University     FUNDING SOURCE
    of British Columbia in Canada; John Saunders, The University of
    Sydney, Australia; Najma Siddiqi, University of York, UK; Isolde      Funds received from the WHO Core Voluntary Contributions
    Sommers, Danube University Krems, Austria; Charlene Sunkel,           Account (CVCA) were used for the development of these guidelines.
    Central Gauteng Mental Health Society, South Africa; Héðinn
    Unnsteinsson, Prime Minister’s Office, Iceland; Pieter Ventevogel,    Design and layout was provided by Erica Lefstad.
    UNHCR, Switzerland Lakshmi Vijaykumar, Voluntary Health


2   Acknowledgements
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 84 of 515

                                                  Acronyms & abbreviation

                                                  AE                 Adverse effect


                                                  ARV                Antiretroviral


                                                  CBT                Cognitive behaviour therapy


                                                  EMBASE             Excerpta Medica Database


                                                  GDG                Guideline Development Group


                                                  GRADE 	Grading of Recommendations Assessment,
                                                                     Development and Evaluation


                                                  HIC                High-income country


                                                  LMIC               Low- and middle-income country


                                                  MeSH               Medical Subject Headings


                                                  MD                 Mean difference


                                                  MDR-TB             Multi drug resistant tuberculosis


                                                  mhGAP              Mental Health Gap Action Programme


                                                  NCD                Non-communicable diseases


                                                  OR                 Odds ratio


                                                  PEN                Package of Essential Noncommunicable
                                                                     Disease Interventions


                                                  PICO 	Population Intervention Comparison
                                                                     Outcome


                                                  RCT                Randomized controlled trial


                                                  RR                 Relative risk


                                                  SMD                Severe mental disorders


                                                  SMR                Standardized mortality ratio




Management of physical health conditions in adults with severe mental disorders | WHO guidelines            3
                                            ; v·
                                                                      .....   : ,,,,.,.
                                                                                .....
                Case 2:90-cv-00520-KJM-DB ... Document 6752 Filed 07/02/20 Page 85 of 515


              			           Executive _.,., ~
                                  I   It




                              summary
                                                                     ,.
                                                                                          \tJ   ~':•.. lo   I




                                                             ,;




                             The global burden of disease due to mental disorders continues to rise, especially in low- and
                             middle-income countries (LMIC). In addition to causing a large proportion of morbidity, mental
    INTRODUCTION
                             disorders – especially severe mental disorders (SMD) – are linked with poorer health outcomes and
                             increased mortality. SMD are defined as a group of conditions that include moderate to severe
                             depression, bipolar disorder, and schizophrenia and other psychotic disorders. People with SMD
                             have a two to three times higher average mortality compared to the general population, which
                             translates to a 10-20 year reduction in life expectancy. While people with SMD do have higher rates
                             of death due to unnatural causes (accidents, homicide, or suicide) than the general population, the
                             majority of deaths amongst people with SMD are attributable to physical health conditions, both
                             non-communicable and communicable. Furthermore, people with SMD are more likely to engage in
                             lifestyle behaviours that constitute risk factors for non-communicable diseases (NCDs) such as
                             tobacco consumption, physical inactivity and consuming unhealthy diets.


                             Most studies reporting the excess mortality in people with SMD are from high income countries.
                             The situation may be much worse in LMIC where the resources are inadequate, the institutions are
                             not well managed and access to quality mental health care and physical care is limited.


                             Equitable access to comprehensive health services remains out of reach for the majority of people
                             with SMD. Unfortunately, people with SMD often lack access to health services or receive poor
                             quality care, including promotion and prevention, screening, and treatment. It is crucial to address
                             the disparities in health care access and provision for people with SMD. Following the principle of
                             non-discrimination and universal health coverage as elaborated in target 3.4 of the United Nations
                             Sustainable Development Goals (“By 2030, reduce by one third premature mortality from non-
                             communicable diseases through prevention and treatment and promote of mental health and
                             well-being”), people with SMD should be offered at least the same level of treatment for physical
                             health conditions and their risk factors as the general population.


                             The WHO Comprehensive Mental Health Action Plan (2013-2020) outlines a vision where people
                             living with mental disorders are able to exercise the full range of human rights and to access
                             high quality, culturally-appropriate health and social care in a timely way to promote recovery. In
                             service of this vision and as part of WHO’s Mental Health Gap Action Programme (mhGAP), these
                             Guidelines on the management of physical health conditions in adults with severe mental disorders
                             will provide up-to-date, evidence-based recommendations to support the scale-up of care for
                             physical health conditions and their risk factors affecting people living with SMD globally.


                             Accordingly, the objective of these guidelines is:


                             To improve the management of physical health conditions in adults with SMD and support
                             the reduction of individual health behaviours constituting risk factors for these illnesses, with the
                             aim of decreasing morbidity and premature mortality amongst people with SMD.


                             Existing WHO guidelines for the general population are relevant to the physical health conditions
                             that increase the morbidity and mortality for people with SMD. For example, the Package of
                             Essential Noncommunicable (PEN) Disease Interventions for Primary Health Care in Low-Resource




4   Executive summary
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 86 of 515




                                 Settings Geneva, WHO, 2010 provides guidelines and recommendations for tobacco cessation,
                                 weight management, cardiovascular disease prevention including diabetes management and
                                 prevention of complications, treatment and prevention of chronic respiratory diseases in the
                                 general population. Other WHO guidelines for infectious disease are also relevant such as the
                                 Consolidated guidelines on HIV prevention, diagnosis, treatment, and care for key populations. WHO,
                                 2016 update and Guidelines for treatment of drug-susceptible tuberculosis and patient care, 2017
                                 update. WHO, 2017.


                                 The process of development of these guidelines followed the WHO handbook for guideline

GUIDELINE                        development and involved: (1) recruitment of the Guideline Development Group (GDG); (2)
                                 declaration of interest by GDG members and peer reviewers; (3) scoping review to formulate
DEVELOPMENT                      questions and select outcomes (4) identification, appraisal and synthesis of available evidence;

METHODS                          (5) formulation of recommendations with inputs from a wide range of stakeholders; and (6)
                                 preparation of documents and plans for dissemination.


                                 The GDG, an international group of experts, provided input into the scope of the guideline and
                                 assisted the steering group in developing the key questions. A total of one background question
                                 and seven PICO (Population, Intervention, Comparison, and Outcome) questions were
                                 developed.


                                 To address the PICO questions, a series of searches for systematic reviews was conducted and
                                 GRADE evidence profiles prepared. During a meeting at WHO headquarters in Geneva, 9 – 10
                                 May 2018, the GDG discussed the evidence, sought clarifications, and interpreted the findings
                                 in order to develop recommendations. The GDG considered the relevance of the
                                 recommendations for people with SMD including the balance of benefit and harm of each
                                 intervention; values and preferences of people with SMD; costs and resource use; and other
                                 relevant practical issues for providers in LMIC.


                                 When making a strong recommendation, the GDG was confident that the desirable effects of
                                 the intervention outweigh any undesirable effects. When the GDG was uncertain about the
                                 balance between the desirable and undesirable effects, the GDG issued a conditional
                                 recommendation. Strong recommendations imply that most individuals would want the
                                 intervention and should receive it while conditional recommendations imply that different
                                 choices may be appropriate for individual people and they may require assistance at arriving at
                                 management decisions. The GDG members reached an unanimous agreement on all the
                                 recommendations and ratings.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                       5
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 87 of 515

    SUMMARY OF
    RECOMMENDATIONS




    Tobacco cessation     In the context of tobacco cessation programmes:

                          Recommendation 1:
                          In people with severe mental disorders, combined pharmacological and non-pharmacological
                          interventions may be considered in accordance with the WHO training package (Strengthening health
                          systems for treating tobacco dependence in primary care. Building capacity for tobacco control: training
                          package). (Strength of recommendation: Conditional; quality of evidence: Very low).


                          Recommendation 2:
                          In people with severe mental disorders, a directive and supportive behavioural intervention programme
                          may be considered and should be tailored to the needs of the population. (Strength of recommendation:
                          Conditional; quality of evidence: Very low).


                          Recommendation 3:
                          In people with severe mental disorders, varenicline, bupropion and nicotine replacement therapy may be
                          considered for tobacco cessation. (Strength of recommendation: Conditional; quality of evidence: Very low).


                          BEST PRACTICE STATEMENT:
                          Prescribers should take into account potential interactions between buproprion and varenicline
                          with psychotropic medications as well as possible contra-indications.


    Weight                Recommendation 1:
    management            Behavioural lifestyle (healthy diet, physical activity) interventions should be considered in all people with
                          severe mental disorders who are overweight or obese or at risk of becoming overweight or obese in
                          accordance with WHO’s Package of Essential Noncommunicable Disease Interventions (WHO PEN) for primary
                          care in low-resource settings (2010). These interventions should be appropriate and tailored to the needs of
                          this population. (Strength of recommendation: Strong; Quality of evidence: Very low).


                          Recommendation 2:
                          For people with severe mental disorders who are overweight or obese, and where lifestyle interventions and/
                          or switching psychotropic medication do not appear successful, adjunctive metformin may be considered.
                          This should be considered under close clinical supervision and monitoring.
                          (Strength of recommendation: Conditional; Quality of evidence: Low).


                          BEST PRACTICE STATEMENTS:
                          •		For people with severe mental disorders who are overweight or obese or at risk of becoming
                              overweight or obese, initiating a psychotropic medication with lower propensity for weight gain
                              should be considered, taking into account clinical benefits and potential adverse effects.

                          •		F or people with severe mental disorders who are overweight or obese, switching to a
                              psychotropic medication with a lower propensity for weight gain may be considered, taking into
                              account clinical benefits and potential adverse effects.




6   Executive summary
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 88 of 515




Substance use                  Recommendation 1:
disorders                      For people with severe mental disorders and comorbid substance use disorders (drug and/or
                               alcohol), interventions should be considered in accordance with the WHO mhGAP guidelines.
                               (Strength of recommendation: Conditional; Quality of the evidence: Low).


                               Recommendation 2:
                               Non-pharmacological interventions (e.g. motivational interviewing) may be considered and
                               tailored to the needs of people with severe mental disorders and substance use disorders
                               (Strength of recommendation: Conditional; Quality of the evidence: Very low).


                               BEST PRACTICE STATEMENT:

                               Prescribers should take into account the potential for drug-drug interactions between
                               medicines used for treatment of substance use disorders and severe mental disorders.


Cardiovascular                 Recommendation 1:
disease and                    For people with severe mental disorders and pre-existing cardiovascular disease, or with cardiovascular risk
                               factors (e.g. high blood pressure or high cholesterol), pharmacological and non-pharmacological interventions
cardiovascular risk
                               may be considered in accordance with the WHO Package of Essential Noncommunicable Disease Interventions (WHO
                               PEN) for primary care in low-resource settings (2010) for lowering cardiovascular risk and management of
                               cardiovascular disease.
                               (Strength of recommendation: Strong; Quality of evidence: High to moderate for different interventions).


                               Recommendation 2:
                               For people with severe mental disorders and pre-existing cardiovascular disease, the following is recommended:

                               a)	Behavioural lifestyle (healthy diet, physical activity) interventions may be considered.
                                   These interventions should be appropriate and tailored to the needs of this population.
                                   (Strength of recommendation: Conditional; Quality of evidence: Very low).

                               b)	Collaborative care i.e. a multi-professional approach to patient care with a structured management plan,
                                   scheduled patient follow-up, and enhanced inter-professional communication, may be considered for
                                   cardiovascular disease management. (Strength of recommendation: Conditional; Quality of evidence: Very low).


                               Recommendation 3:
                               For people with severe mental disorders and cardiovascular risk factors, behavioural lifestyle (healthy diet,
                               physical activity) interventions may be considered. These interventions should be appropriate and tailored to
                               the needs of this population. (Strength of recommendation: Conditional; Quality of evidence: Very low).


                               BEST PRACTICE STATEMENTS:

                               For people with severe mental disorders and pre-existing cardiovascular disease:
                               •		Initiating a psychotropic medication with lower propensity for cardiovascular risk is a strategy that
                                   should be considered, taking into account clinical benefits and potential adverse effects.
                               •		Switching to a psychotropic medication with lower propensity for cardiovascular risk may be
                                   considered, taking into account clinical benefits and potential adverse effects.

                               For people with severe mental disorders and pre-existing cardiovascular disease or cardiovascular risk factors:
                               •		Prescribers should be aware of potential interactions between prescribed medicines for
                                   cardiovascular disease and prescribed psychotropic medications, which may affect cardiovascular
                                   risk. Cardiovascular outcomes and risk factors should be monitored and dose adjustment of
                                   cardiovascular medicines may be required.



Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                                 7
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 89 of 515




    Diabetes mellitus     Recommendation 1:
                          For people with severe mental disorders and diabetes mellitus, interventions in accordance with
                          the WHO Package of Essential Non-communicable (PEN) Disease Interventions for Primary Health Care in
                          Low-Resource Settings should be considered for diabetes management.
                          (Strength of recommendation: Strong; Quality of evidence: Low).


                          Recommendation 2:
                          Behavioural lifestyle interventions should be considered for all people with severe mental disorders and
                          diabetes mellitus. These interventions should be appropriate and tailored to the needs of this population.
                          (Strength of recommendation: Strong; Quality of evidence: Very low).


                          Recommendation 3:
                          In people with depression and comorbid diabetes mellitus, cognitive behaviour therapy for treatment of
                          depression may be considered. (Strength of recommendation: Conditional; Quality of evidence: Very low).


                          BEST PRACTICE STATEMENTS:

                          For people with severe mental disorders and diabetes mellitus:
                          •		Initiating an anti-psychotic medication with lower propensity for producing hyperglycaemia should be
                              considered, taking into account clinical benefits and potential adverse effects.
                          •		Switching to an anti-psychotic medication with lower propensity for producing hyperglycaemia is a
                              strategy that may be considered, taking into account clinical benefits and potential adverse effects.
                          •		Prescribers should be aware of potential interactions between prescribed medicines for diabetes
                              mellitus and prescribed psychotropic medicines, which may affect glycaemic control. Glycaemic control
                              should be monitored and dose adjustment of medicines may be required.


    HIV/AIDS              Recommendation 1:
                          For people with severe mental disorders and HIV/ AIDS, antiretroviral drugs should be considered in
                          accordance with the WHO Updated recommendations on first-line and second-line antiretroviral regimens.
                          (Strength of the recommendation: Strong; Quality of the evidence: Moderate)


                          Recommendation 2:
                          Additional psychosocial support for treatment adherence should be provided to people with
                          HIV and severe mental disorders in accordance with the WHO consolidated guidelines on the use of antiretroviral
                          drugs for treating and preventing HIV infection. (Strength of the recommendation: Strong;
                          Quality of the evidence: Moderate)


                          BEST PRACTICE STATEMENT:
                          For people with severe mental disorders and HIV/ AIDS, prescribers should take into account the
                          potential for drug-drug interactions between antiretroviral drugs and psychotropic medicines.




8   Executive summary
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 90 of 515




Other infectious               Recommendation 1:
diseases                       For people with severe mental disorders and TB, pharmacological management should be considered in
                               accordance with the WHO guidelines for the treatment of drug-susceptible tuberculosis and patient care and the
(Tuberculosis,
                               WHO treatment guidelines for drug-resistant tuberculosis.
Hepatitis B/C)                 (Strength of the recommendation: Strong; Quality of the evidence: Low).


                               Recommendation 2:
                               For people with severe mental disorders and TB, non-pharmacological (social, psychological) management
                               should be considered in accordance with the WHO guidelines for the treatment of drug-susceptible tuberculosis
                               and patient care and the WHO treatment guidelines for drug-resistant tuberculosis.
                               (Strength of the recommendation: Strong; Quality of the evidence: Low).


                               Recommendation 3:
                               For people with severe mental disorders and hepatitis B, treatment should be considered in accordance
                               with the WHO guidelines for the prevention, care and treatment of persons with chronic hepatitis B infection.
                               (Strength of the recommendation: Strong; Quality of the evidence: Low).


                               Recommendation 4:
                               For people with severe mental disorders and hepatitis C, treatment should be considered in accordance
                               with the WHO guidelines for the screening care and treatment of persons with chronic hepatitis C infection.
                               (Strength of the recommendation: Strong; Quality of the evidence: Low).


                               BEST PRACTICE STATEMENT:
                               For people with severe mental disorders and TBand/or Hepatitis B/, prescribers should take into account
                               the potential for drug-drug interactions between TB medicines, medicines for hepatitis B and C with
                               psychotropic medicines.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                               9
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 91 of 515


		 1. Introduction


                                                                      the general population, the majority of deaths amongst people
    1.1                                                               with SMD are attributable to physical health conditions, both
                                                                      non-communicable and communicable (Liu et al., 2017).
    BACKGROUND AND
                                                                      Cardiovascular disease, for example, confers a ten-fold higher
    RATIONALE                                                         risk of death than suicide in people with SMD. Overall, people
                                                                      with SMD have approximately 1.5-3 times higher risk of
    Worldwide, mental disorders contribute to 7% of the global        cardiovascular morbidity and mortality when compared with
    burden of disease as estimated by disability adjusted life        the general population (Correll et al., 2017). People with SMD
    years and this is rising especially in low- and middle- income    also have higher rates of diabetes mellitus (Vancampfort et al.,
    countries (LMIC) (GBD 2016). In addition to causing a large       2016), with reports of a 2-3 fold higher prevalence compared
    proportion of morbidity, mental disorders – especially severe     with the general population. Infectious diseases such as HIV/
    mental disorders (SMD) – are linked with poorer health            AIDS also contribute to the high rates of premature death
    outcomes and increased mortality. SMD are defined as a            amongst people with SMD, as do other infectious diseases such
    group of conditions that include moderate to severe               as tuberculosis and hepatitis B and C (Saha, Chant and
    depression, bipolar disorder, and schizophrenia and other         McGrath, 2007).
    psychotic disorders. People with SMD have a 2-3 times higher
    average mortality compared to the general population, which       The figures mentioned above are chiefly drawn from studies
    translates to a 10-20 year reduction in life expectancy (Liu et   from high income countries where health literacy is higher,
    al., 2017). People with bipolar disorder and schizophrenia        better quality services are available, and there is overall better
    have been shown to have higher rates of mortality in both         monitoring of the institutions and more regular check-ups for
    high and low-income settings (Tsuang, Woolson and Fleming,        physical health of people with SMD. The situation may be
    1980) (Capasso et al., 2008) (Laursen, 2011) (Nielsen et al.,     much worse in LMICs where the resources are inadequate, the
    2013) (Fekadu et al., 2015). One prospective cohort-study in      institutions are not well managed and access to quality mental
    Ethiopia found the overall standardized mortality ratio (SMR)     health care and physical care is limited.
    of people with SMD to be twice that of the general
    population, with schizophrenia associated with the highest        SMD can affect and in turn, can be affected by NCDs. People
    risk (SMR three times that of the general population) (Fekadu     with SMD are also more likely to engage in lifestyle behaviours
    et al., 2015). Moreover, for schizophrenia in particular, the     that constitute risk factors for NCDs. Tobacco consumption
    mortality gap appears to be widening over time (Saha, Chant       (Lasser et al., 2000) is common amongst people with SMD and
    and McGrath, 2007).                                               has been identified as a leading preventable cause of
                                                                      premature mortality in this population. Additionally, people
    Numerous potential causes have been proposed for the              with SMD are more likely to be physically inactive and
    increased mortality of people with SMD, including the well-       consume unhealthy diets ( Jakobsen et al., 2018), increasing
    known evidence-based bidirectional relationship between           their risk of being overweight or obese. In routine clinical
    mental disorders and other non-communicable diseases              practice, however, such comorbidities and interactions are
    (NCDs) such as cardiovascular disease, diabetes, respiratory      often overlooked.
    illnesses, and cancers; differential exposure to risk factors
    driving the aforementioned NCDs such as smoking, harmful          Iatrogenic effects of psychotropic medications that are used to
    use of alcohol, and sedentary behaviour; iatrogenic effects of    treat the symptoms of SMD including antipsychotic medication
    medications for SMD; and inequitable access to health care        (and to some extent, antidepressants and mood stabilizers)
    services. While people with SMD do have higher rates of death     are also associated with an increased risk of developing
    due to unnatural causes (accidents, homicide, or suicide) than    physical health conditions and associated complications
                                                                      (Correll et al., 2015) (Correll et al., 2017).




 10 Introduction
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 92 of 515




                                                                              •


Furthermore, equitable access to comprehensive health services        management of these physical health conditions and
remains out of reach for many people with SMD. Unfortunately,         reduction of their risk factors for people with SMD. While
people with SMD often lack access to health services or receive       these guidelines do not include a comprehensive list of
poor quality care, including promotion and prevention, screening,     physical health conditions, but have rather focused on those
and treatment (De Hert et al., 2011). The socioeconomic               that seemed most important and for which there was evidence
disadvantages not least due to the stigma and discrimination          available, the physical health conditions (and their risk factors)
associated with SMD may further influence affected people’s           addressed are those that have been shown to increase
health and health care (Lund et al., 2013). In addition, although     morbidity and mortality in people with SMD. It is hoped that
families and other informal carers may provide vital practical help   these guidelines will benefit people with SMD whose physical
to deal with complex comorbidities and navigate health systems,       health may currently be neglected and may contribute to
they can be left to struggle under intense stress and with little     reduced premature mortality amongst this population.
support themselves (Poon et al., 2017). It is therefore crucial to
address the disparities in health care access and provision for       These guidelines will help achieve the United Nations
people with SMD.                                                      Sustainable Development Goals 3.4, and facilitate the
                                                                      implementation of WHO’s Comprehensive Mental Health Action
Following the principle of non-discrimination and universal           Plan (World Health Organization, 2013). The guidelines build
health coverage as elaborated in target 3.4 of the United             upon prior work by WHO Headquarters and Regional Offices.
Nations Sustainable Development Goals (“By 2030, reduce by            The WHO Regional Office for Europe published a technical
one third premature mortality from non-communicable                   report titled, Addressing comorbidity between mental disorders
diseases through prevention and treatment and promotion of            and major noncommunicable diseases, to support implementation
mental health and well-being”), people with SMD should be             of the WHO European Mental Health Action Plan 2013-2020 and the
offered at least the same level of treatment for physical health      WHO European Action Plan for the Prevention and Control of
conditions and their risk factors as the general population. In       Noncommunicable Diseases 2016-2025 (World Health
some instances, as these guidelines will elaborate further,           Organization Regional Office for Europe, 2016). Additionally,
treatment recommendations for the general population need             the WHO Department of Mental Health and Substance Use
to be adapted for people with SMD. The benefits and risks of          Disorder held a consultation on excess mortality in people with
pharmacological interventions need to be balanced against             SMD with key international experts in December 2015 (World
the potential side effects and drug-drug interactions                 Health Organization, 2015). This consultation included
commonly used for SMD. People with SMD often experience               discussions on physical health conditions and the risk factors
impairment in functioning which makes it difficult for them to        responsible for excess mortality in this population and the
take the initiative to access health care, to keep appointments       need for evidence-based guidance was recognized.
or to take medications for physical health conditions as
prescribed. Non-pharmacological interventions need to be
tailored according to the cognitive, motivational and socio-
cultural needs of people with SMD.


Recognizing the frequent comorbidity between mental and
physical health conditions, specific recommendations
addressing the physical conditions causing the increased
morbidity and mortality of people with SMD are needed.
These new WHO guidelines constitute an important step in
providing better health care for people with SMD, and offer
up-to-date, evidence-based recommendations for the




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                       11
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 93 of 515




   1.2                                                                   BOX 1: Related WHO guidelines and tools:
   RELATED WHO GUIDELINES
                                                                         1.	
                                                                            Mental Health Gap Action Programme (mhGAP) Intervention
   AND TOOLS                                                                 Guide for mental, neurological, and substance use disorders in
                                                                             non-specialized health settings (Version 2.0). Geneva, WHO, 2016.
   Several existing WHO guidelines and tools designed for the                http://www.who.int/mental_health/mhgap/mhGAP_
   general population are relevant for addressing the physical               intervention_guide_02/en/
   health conditions and their risk factors causing the increased
                                                                         2. P ackage of Essential Noncommunicable (PEN) Disease
   morbidity and mortality of people with SMD. These were
                                                                             Interventions for Primary Health Care in Low-Resource Settings.
   consulted in the guideline development process (Box 1);                   Geneva, WHO, 2010. http://www.who.int/cardiovascular_
   recommendations were either added or modified for this                    diseases/publications/pen2010/en/
   special population, using targeted evidence reviews and
                                                                         3.	
                                                                            Strengthening health systems for treating tobacco dependence in
   expert opinions to assess the applicability of data for the
                                                                             primary care. Building capacity for tobacco control: training
   general population to people with SMD.
                                                                             package. http://www.who.int/tobacco/publications/building_
                                                                             capacity/training_package/treatingtobaccodependence/en/

                                                                         4.	
                                                                            Global recommendations on physical activity for health. Geneva,
                                                                             WHO, 2010. http://www.who.int/dietphysicalactivity/
   1.3                                                                       publications/9789241599979/en/

   TARGET AUDIENCE                                                       5. C
                                                                             onsolidated guidelines on HIV prevention, diagnosis, treatment,
                                                                             and care for key populations. Geneva, WHO, 2016 update. http://
                                                                             www.who.int/hiv/pub/guidelines/keypopulations-2016/en/
   These guidelines are primarily intended for use by health care
                                                                         6. Consolidated guidelines on the use of antiretroviral drugs for
   workers providing services for people with SMD at all levels of
                                                                             treating and preventing HIV infection.Recommendations for a
   the health care system, including outpatient and inpatient
                                                                             public health approach. Second edition. Geneva, WHO, 2016.
   care at first-level, second-level, district and tertiary healthcare       http://www.who.int/hiv/pub/arv/arv-2016/en/
   facilities. Health care providers may include primary care
   doctors, nurses, specialists, or other members of the health          7.		WHO guidelines for the treatment of drug-susceptible
                                                                             tuberculosis and patient care (http://apps.who.int/iris/
   care work force.
                                                                             bitstream/handle/10665/255052/9789241550000-eng.
                                                                             pdf?sequence=1)
   In addition, these guidelines are of interest to the
   following audiences:                                                  8. WHO treatment guidelines for drug-resistant tuberculosis
                                                                             (http://apps.who.int/iris/bitstream/handle/10665/250125/
   •		Policy makers and health care planners at the national
                                                                             9789241549639-eng.pdf?sequence=1).
      and local levels
                                                                         9.		 Guidelines for the prevention, care, and treatment of persons
   •		National and regional mental health programme managers                with chronic hepatitis B infection. Geneva, WHO, 2015. http://
                                                                             www.who.int/hepatitis/publications/hepatitis-b-guidelines/en/
   •		National and regional primary care programme managers

   •		Members of national and local health departments                  10.	Guidelines for the screening, care, and treatment of persons with
                                                                             chronic hepatitis C infection. Geneva, WHO, 2016. http://www.
   •		People living with SMD and their families
                                                                             who.int/hepatitis/publications/hepatitis-c-guidelines-2016/en/

   •		Groups representing people with SMD and their families




12 Introduction
      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 94 of 515




1.4                                                                1.5
GOAL AND OBJECTIVE                                                 GUIDING PRINCIPLES

The WHO Comprehensive Mental Health Action Plan (2013-2020)
                                                                   The following principles have informed the development of
outlines a vision where persons living with mental disorders
                                                                   these guidelines and should guide the implementation of their
are able to exercise the full range of human rights and to
                                                                   recommendations:
access high quality, culturally-appropriate health and social
care in a timely way to promote recovery (World Health
                                                                   •		The guidelines should expedite the achievement of the goals
Organization, 2013). In service of this vision and as part of
                                                                       outlined in the Mental Health Action Plan (2013-2020)(World
WHO’s Mental Health Gap Action Programme (mhGAP), these
                                                                       Health Organization, 2013), as well as Goal 3.4 of the
guidelines provide up-to-date, evidence-based recommenda-
                                                                       Sustainable Development Goals, which focuses on reducing
tions to support improved access to quality care for physical
                                                                       the premature mortality from non-communicable diseases
health conditions and to address the risk factors affecting
                                                                       and the promotion of mental health and well-being (United
people living with SMD globally. They will be consistent with
                                                                       Nations, 2016).
services oriented towards recovery and focus on the
strengths of people with SMD. Accordingly, the objective of
                                                                   •		The process of developing these guidelines and subsequent
these guidelines is:
                                                                       implementation of recommendations should further the
                                                                       realization of the right to equal levels of health for people
•		To improve the management of physical health conditions
                                                                       living with SMD and promote their active involvement.
   in adults with SMD and support the reduction of
   individual health behaviours constituting risk factors for
                                                                   •		The recommendations should be implemented with
   these illnesses, with the aim of decreasing morbidity and
                                                                       accompanying efforts to safeguard the human rights of
   premature mortality amongst people with SMD.
                                                                       persons living with SMD, including reduction of stigma,
                                                                       reducing barriers to seeking health services, and ensuring
                                                                       informed decision-making in treatment choices.


                                                                   Implementation of the recommendations should be informed by
                                                                   the local context, including the availability of financial and
                                                                   human resources. However, the inequities addressed in these
                                                                   guidelines are common across all countries, and should be made
                                                                   a priority in health services.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                       13
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 95 of 515


		 2. Guideline development
       process
                                \.




    The WHO handbook for guideline development, 2nd edition
    (http://apps.who.int/medicinedocs/documents/s22083en/               2.2
    s22083en.pdf) describes the process used in the development
    of these guidelines, following the steps below.
                                                                        DECLARATIONS OF INTEREST
                                                                        AND MANAGEMENT OF
                                                                        CONFLICTS OF INTEREST

    2.1                                                                 All GDG members, peer reviewers and systematic review team
    GUIDELINE DEVELOPMENT GROUP                                         members were requested to complete the declaration of
                                                                        interest (DoI) form prior to the evidence review process for
                                                                        guideline development. Invitations to participate in the GDG
    A WHO guideline steering group, led by the Department of            meeting were sent only after the DoI had been reviewed and
    Mental Health and Substance Use Disorder, was established           approved. The GDG members were also required to complete
    with representatives from WHO regional offices and relevant         a confidentiality undertaking. Once received, the WHO
    WHO departments and programmes. The guideline steering              Secretariat reviewed the DoIs as well as additional information
    group provided overall support to the guideline development         (internet and bibliographic database search) and evaluated if
    process. Two additional groups were established: a guideline        there are any conflicts of interest and if so, whether these
    development group (GDG) and an external review group.               require a management plan. The group composition was
    The GDG included a panel of academics and clinicians with           finalized after this process.
    multidisciplinary expertise on the conditions covered by the
    guidelines. Consideration was given to geographic diversity         In order to enhance its management of conflicts of interest as
    and gender balance (see Annex 1).                                   well as strengthen public trust and transparency in connection
                                                                        with WHO meetings and activities involving the provision of
    Potential members of the GDG were selected on the basis of          technical/normative advice, the names and brief biographies of
    their contribution to the area, as well as the need for regional    members being considered for participation in the GDG were
    and area of expertise diversity. As a respected researcher in the   disclosed for public notice and comment prior to the meeting.
    field, the Chairperson was selected for his extensive experience
    of guideline development methodology, and his participation in      At the beginning of the GDG meeting, the DoI of each GDG
    other guideline development groups. Each potential GDG              member was presented and GDG members and external
    member was asked to complete the WHO declaration of interest        partners were asked to update their DoI with relevant changes
    (DOI) form. These were reviewed by the steering group.              by notifying the WHO Secretariat.


                                                                        DoI were reassessed for potential conflict before the face-to-face
                                                                        meeting in Geneva. None of the members had major conflicts of
                                                                        interest. All decisions were documented (see Annex 2).




 14 Guideline development
      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 96 of 515




                                                                   health conditions with SMD. It consisted of two sub-questions:
2.3                                                                What is the comorbidity between physical health conditions (NCDs
                                                                   and infectious diseases) and SMD? What is the impact of physical
COLLABORATION WITH                                                 health conditions on the morbidity and mortality of people with
EXTERNAL PARTNERS                                                  SMD? The answer to this question was found in a wide range of
                                                                   information sources and summarised the growing body of
The Centre for Global Mental Health, Institute of Psychiatry,      evidence that has demonstrated the bi-directional
Psychology & Neuroscience, King's College London, UK (WHO          relationships between SMD and physical health conditions.
Collaborating Centre for Research and Training in                  The evidence supporting the background question is
Neurosciences) supported the development of the guidelines         presented in Annex 4.
by conducting the evidence review and synthesis.
                                                                   Outcomes were rated by GDG members according to their
                                                                   importance as ‘critical’ for a decision, ‘important’ or
                                                                   ‘unimportant’. Those outcomes rated as critical and important
                                                                   were selected for inclusion into the PICO questions. Regular
2.4                                                                communication and discussions with the GDG were held by

IDENTIFYING, APPRAISING AND                                        email and teleconferences, respectively.

SYNTHESIZING AVAILABLE EVIDENCE                                    The WHO steering group, in consultation with the guideline
                                                                   methodologist and GDG chair, proposed a framework based on
A scoping review helped to identify the key questions that         the PICO questions to review the evidence. The process entailed
would establish the focus of the recommendations and               the following steps: (i) review of evidence that exists for the
consisted of the following steps:                                  interventions to manage physical health conditions in people
                                                                   with SMD; (ii) examination of the extent to which existing
1)	
   Initial broad focus on identification of risk factors for       recommendations for the general population (especially from
   excess mortality and morbidity in people with SMD and           existing WHO guidelines) can be applied to people with SMD; (iii)
   specific interventions, guided by previous work by the          examination of when and how these recommendations need to be
   WHO that has highlighted a number of physical health            adapted for people with SMD; and (iv) to provide recommendations
   conditions and associated risk factors as critical factors in   that are specific to this population when needed.
   the excess mortality and morbidity in people with SMD;
                                                                   The systematic review team developed protocols to review the
2)	
   Review of existing WHO guidelines;                              evidence that existed for the interventions to manage physical
                                                                   health conditions and their risk factors (as outlined in the PICO
3)	
   F indings of the WHO consultation on the above topic            questions) for people with SMD (Annex 5). Existing relevant
   and other relevant WHO documents and discussions with           systematic reviews were identified for each of the PICO
   WHO steering group.                                             questions. The steering group assessed the quality of existing
                                                                   reviews using the assessment of multiple systematic reviews
A total of one background question and seven key questions         (AMSTAR) checklist. Systematic reviews found to be of high
in PICO (Population, Intervention, Comparison, and Outcome)        quality were also assessed for timeliness to ensure that the most
format were developed (Annex 3).                                   current evidence was used. In addition, drug-drug interaction
                                                                   searches were conducted between medicines relevant for each
The background question provided the context and rationale         PICO question and medicines used for SMD (Annex 5).
for the guidelines and addressed the association of physical




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                       15
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 97 of 515




     The Grading of Recommendations Assessment, Development               The discussion and assessment of values and preferences was
     and Evaluation (GRADE) methodology (Guyatt et al., 2011) was         based on the knowledge and experience of GDG members.
     used to develop the evidence profiles as well as the WHO             Similarly, no surveys or formal cost-effectiveness studies to
     Handbook for Guideline Development. The quality assessment           determine resource constraints were conducted but
     of the evidence was performed according to GRADE                     discussions of these domains were informed by the combined
     considering study design (randomized controlled trials or            expertise and experience of the GDG members. Equity and
     observational studies), risk of bias, inconsistency, indirectness,   human rights were considered by specifically searching
     imprecision and risk of reporting bias. Evidence was                 databases that include studies from LMIC, examining data for
     characterised as either high, moderate, low or very low.             disaggregation for specific subgroups of people with SMD and
     The evidence profiles are available at the WHO website (http://      when direct evidence for the relevant subgroup was not
     www.who.int/mental_health/evidence/guidelines_physical_              available, evaluating the indirectness of evidence obtained
     health_and_severe_mental_disorders/en/index.html).                   from other populations. Potential differential effects of the
                                                                          interventions on different subgroups of people with SMD
                                                                          related to economic status, employment or occupation,
                                                                          education, place of residence, gender or ethnicity were
                                                                          considered by the GDG. Equity and human rights
     2.5                                                                  considerations were applied to the other criteria in the
     DECISION-MAKING DURING THE                                           framework described above by:

     GUIDELINE DEVELOPMENT GROUP                                          •		assessing both desirable and undesirable effects for
     MEETING                                                                 different subgroups of people with SMD;

                                                                          •		examining if some subgroups may value the main
                                                                             outcomes differently than the general population;
     The GDG met at the WHO headquarters in Geneva, 9 – 10 May
     2018. The evidence reviews were sent out in advance and              •		balancing treatment costs with effectiveness;
     summarized in a presentation during the meeting. The GDG
                                                                          •		varied acceptability of the intervention in different
     members discussed the evidence, clarified points, and
                                                                             subgroups.
     interpreted the findings in order to develop recommendations
     based on the draft prepared by the WHO Secretariat. The GDG
                                                                          Taking into account these considerations, when making a
     considered the relevance of the recommendations for people
                                                                          strong recommendation, the GDG was confident that the
     with SMD based on the GRADE-DECIDE framework (Alonso-
                                                                          desirable effects of the intervention outweighs any
     Coello et al., 2016):
                                                                          undesirable effects. When the GDG was uncertain about the
                                                                          balance between the desirable and undesirable effects, the
     •		 the balance of benefit and harm of each intervention;
                                                                          GDG issued a conditional recommendation. Strong
     •		values and preferences of people with SMD and their              recommendations imply that most individuals would want
         carers;                                                          the intervention and should receive it while conditional
                                                                          recommendations imply that different choices may be
     •		 costs and resource use;
                                                                          appropriate for individual patients and they may require
     •		acceptability of the intervention to healthcare providers        assistance at arriving at management decisions. In some
         in low- and middle-income countries;                             instances even when the quality of evidence was low or very
                                                                          low, it was agreed that if the recommendation would be of
     •		 feasibility of implementation;
                                                                          general benefit, and this was seen to outweigh the harms, it
     •		 impact on equity and human rights.




16 Guideline development
      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 98 of 515




may still be rated as strong. In the event of a disagreement,
the chair and the methodologist would ascertain whether the
dispute was related to the interpretation of the data or to the
way that the recommendation was formulated. If a consensus
agreement was not reached, the GDG members agreed to a
majority vote of 70% to determine a decision The WHO staff
members present at the meeting, as well as other external
technical experts involved in the collection and review of the
evidence, were excluded from voting. The GDG members
reached a consensus agreement on all recommendations and
ratings and voting was not needed.



In addition to recommendations, best practice statements
were formulated which did not rely on systematic reviews of
the evidence but rather on good clinical care and were
consensus-based from the GDG.




2.6
DOCUMENT PREPARATION AND
PEER REVIEW

In addition to the GDG members, an external review group
(ERG) provided expert inputs. The draft guideline and evidence
profiles prepared by WHO staff and the GDG were circulated
to the external review group and the steering group. The role
of the ERG was to identify any errors or missing data and to
comment on clarity, setting–specific issues and implications for
implementation rather than changing the recommendations.
All inputs and remarks were discussed and agreed with the
GDG by email.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines   17
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 99 of 515


		 3. Evidence and
       recommendations

                  This section provides an overview of each PICO question described under the
                  following headings: the background; recommendations and additional
    ••            considerations; supporting evidence for the recommendations and the rationale
                  for the recommendations based on the evidence synthesized as well as criteria
                  listed in the evidence-to-decision tables. The complete evidence profiles for
                  each PICO question including the GRADE tables and the evidence-to-decision
                  tables are available online on the WHO website (http://www.who.int/mental_
                  health/evidence/guidelines_physical_health_and_severe_mental_disorders/en/
                  index.html). Annex 6 has the drug-drug interaction evidence between medicines
                  relevant for each PICO question and medicines used for SMD.
'

                                                                                      '
                      \




                                 '                                              r


                                                                     .-:.. \.
                                                                     ... c.""""5
                                                                             ~-
                                                                                ,.~
                                                                          . ~''! 'tr~
                                                                 I                  "~~   /J.


                                                        -"" r e- ,




    18 Evidence and recommendations
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 100 of 515


3.1
TOBACCO CESSATION




For people with SMD who use tobacco, are                           BACKGROUND
pharmacological (including nicotine replacement
                                                                   People with SMD are twice as likely to use tobacco as the
therapy, bupropion, varenicline) and/or non-
                                                                   general population (around 61% of people with SMD smoke
pharmacological interventions effective to                         compared to 33% in the general population), to smoke more
support tobacco cessation?                                         on average, and are less likely to quit smoking (Centers for
                                                                   Disease Control and Prevention, 2015). People with SMD have
                                                                   been reported to die 15-20 years earlier on average than
Population:                                                        people in the general population and this is often due to
People with SMD who use tobacco                                    preventable tobacco-related health conditions for example
                                                                   due to heart disease, cancer, and lung disease, which can all be
Intervention:                                                      caused by smoking (Trainor and Leavey, 2017). Nicotine has
                                                                   also been shown to have mood-altering effects that can
•		Pharmacological interventions:
                                                                   temporarily mask the negative symptoms of mental disorder,
    including nicotine replacement therapy (NRT),
                                                                   putting people with mental disorder at higher risk for cigarette
    bupropion, varenicline
                                                                   use and nicotine addiction, and tobacco smoke can interact
•		Non-pharmacological interventions                              with and inhibit the effectiveness of certain medications taken
                                                                   for mental health conditions and substance abuse
Comparison:                                                        (https://www.cdc.gov/tobacco/disparities/mental-illness-
Care as usual and/or placebo                                       substance-use/index.html).


Outcomes:                                                          In regard to interventions that have been recommended in the
                                                                   general population for tobacco cessation, bupropion,
•		Critical                                                       varenicline and nicotine replacement therapy (NRT) have all
                                                                   been recommended (e.g. mhGAP Intervention Guide, The
		 – Tobacco cessation/abstinence rates
                                                                   National Institute for Health and Care Excellence (NICE)), and
		 – Tobacco consumption rates
                                                                   NICE has also recommended these pharmacological
		 – Respiratory disease outcomes (COPD, asthma)
                                                                   interventions for tobacco cessation for people with mental
•		 Important                                                      disorders (NICE guidelines CG178, CG185, CG91. PH48).

		 – Frequency of adverse events/side-effects




RECOMMENDATIONS AND CONSIDERATIONS

In the context of tobacco cessation programmes:



   RECOMMENDATION 1:
   In people with severe mental disorders, combined pharmacological and non-pharmacological interventions
   may be considered in accordance with the WHO training package (Strengthening health systems for treating
   tobacco dependence in primary care. Building capacity for tobacco control: training package) (http://www.
   who.int/tobacco/publications/building_capacity/training_package/treatingtobaccodependence/en/).

   (Strength of recommendation: Conditional; quality of evidence: Very low)



Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                  19
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 101 of 515


      RECOMMENDATION 2:
      In people with severe mental disorders, a directive and supportive behavioural intervention programme
      may be considered and should be tailored to the needs of the population.

      (Strength of recommendation: Conditional; quality of evidence: Very low)




      RECOMMENDATION 3:
      In people with severe mental disorders, varenicline, bupropion and nicotine replacement therapy may be
      considered for tobacco cessation.

      (Strength of recommendation: Conditional; quality of evidence: Very low)




         BEST PR ACTICE STATEMENT:
         Prescribers should take into account potential interactions between buproprion and varenicline with psychotropic
         medications as well as possible contra-indications.




   Additional considerations                                            evidence to indicate whether specialised smoking cessation
                                                                        interventions (vs. standard smoking cessation) and contingent
   •		Tobacco cessation interventions should be considered as
                                                                        reinforcement i.e. a positive reinforcement technique to increase
      part of broader implementation packages as described in
                                                                        desired behaviours, in this case tobacco cessation (vs. care as
      WHO’s MPOWER (WHO., 2008) package of effective tobacco
                                                                        usual) are beneficial for the cessation of smoking in people with
      control measures.
                                                                        SMD. Varenicline’s efficacy has been shown to be the highest of
   •		The behavioral intervention programme can build on the           the pharmaco-therapy choices for persons with SMD including
      WHO training package and should be tailored to the needs of       when compared to bupropion(Anthenelli et al., 2016). Evidence for
      the population. This is based on the principles of motivational   efficacy of bupropion comes from several studies included in the
      interviewing and aims to increase the person’s intrinsic          Cochrane review such as the EAGLES trial (Tsoi, 2013); evidence
      motivation for change based on the person’s own personal          for efficacy of nicotine patch vs. placebo can be seen in the
      goals and values.                                                 EAGLES trial. While there are no known interactions between NRT
                                                                        or varenicline and medicines used for SMD, there are multiple
   •		Choice of pharmacotherapy will be understandably influenced
                                                                        interactions between bupropion and medicines used for SMD,
      by resource availability. In people with SMD, varenicline seems
                                                                        specifically involving elevated seizure risk and enzymatic
      to have the highest efficacy, followed by bupropion with or
                                                                        inhibition/induction. There is some evidence that people taking
      without nicotine replacement therapy, followed by nicotine
                                                                        buproprion, and varenicline may have increased risk of
      replacement therapy (nicotine patch) alone.
                                                                        neuropsychiatric symptoms.
   •		Smoking cessation can cause an increase in serum levels
      of anti-psychotic medication, and smoking cessation needs         Although the evidence specifically for people with SMD is limited
      to be accompanied by a reduction in dose to avoid toxicity.       with few studies of small size, WHO has comprehensive tools for
      Smoking cessation programmes therefore need to be                 tobacco cessation in the general population and the GDG agreed
      accompanied by monitoring of clinical state, and where            that there was no suggestion of inconsistency with the evidence
      appropriate monitoring of serum levels.                           for tobacco cessation interventions in the general population and
                                                                        in people with SMD. The GDG agreed that the benefits of the
                                                                        interventions outweighed the harms while recog-
   SUPPORTING EVIDENCE AND R ATIONALE                                   nising that prescribers should take into account potential inter-
                                                                        actions between buproprion with psychotropic medications as
   Behavioural treatment alone for tobacco smoking cessation has a      well as possible contra-indications of the use of bupropion and
   low abstinence rate in SMD of about 4% which is why combination      varenicline in people with SMD. In view of the low quality
   behavioural treatment and pharmacotherapy is recommended             evidence, the GDG made conditional recommendations for
   for the population with SMD. At present there is insufficient        tobacco cessation interventions in people with SMD.


20 Evidence and recommendations
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 102 of 515


3.2
WEIGHT MANAGEMENT




3.2.1                                                              3.2.2
For people with SMD who are overweight or obese,                   For people with SMD who are at risk of becoming
are non-pharmacological and/or pharmacological                     overweight or obese, are non-pharmacological
interventions and/or pharmacological management                    interventions effective to support prevention of
strategies effective to support weight reduction?                  weight gain?

Population:                                                        Population:
People with SMD who are overweight or obese                        People with SMD who are at risk of becoming overweight or obese,
                                                                   e.g. people who have just started anti-psychotic medication
Intervention:
                                                                   Intervention:
•		Non-pharmacological and/or pharmacological
                                                                   Non-pharmacological interventions, e.g. cognitive-behavioural
    interventions and/or pharmacological management
                                                                   intervention strategies, lifestyle interventions (e.g. diet, exercise,
    strategies:
                                                                   physical activity / decreased sedentary behaviour, health
		 – Non-pharmacological interventions:                           education), family involvement in interventions
     e.g. cognitive-behavioural intervention strategies,
     lifestyle interventions (e.g. diet, exercise, physical        Comparison:
     activity / decreased sedentary behaviour, health              Care as usual
     education), family involvement in interventions
                                                                   Outcomes:
		 – Pharmacological interventions: weight-loss
     medication (e.g. orlistat)                                    •		Critical
                                                                   		 – Change in weight
		 – Pharmacological management strategies:
                                                                   		 – Mean BMI (kg/m2) or change in BMI
     e.g. switching antipsychotic medication
                                                                   		 – Maintenance of weight change
                                                                   		 – Attenuation/prevention of weight gain
Comparison:
Care as usual and/or placebo                                       •		 Important
                                                                   		– 
                                                                       Reduced sedentary behaviour
Outcomes:                                                          		– 
                                                                       Frequency of adverse events/side-effects

•		Critical
		 – Change in weight
		 – Mean BMI (kg/m2) or change in BMI
                                                                   BACKGROUND
•		 Important
		– 
    Maintenance of weight change/attenuation/prevention            Persons with SMD are 50% more likely to be obese than the
     of weight gain                                                general population; different studies have reported obesity rates

		– 
    Reduced sedentary behaviour                                    of around 50% amongst women with SMD, and between around
                                                                   30 to 40% for men with SMD (Dickerson et al., 2006). People with
		– 
    Frequency of adverse events/side-effects
                                                                   SMD commonly have poor diets, and tend to consume more
                                                                   sugar and saturated fats than the general population. In addition,
                                                                   they are less likely to exercise, have a high prevalence of low
                                                                   physical activity, and spend over 12 hours on average in
                                                                   sedentary activities everyday (Janney, 2013). Also, increased
                                                                   appetite and metabolic effects of some psychotropic medicines
                                                                   can result in weight gain. Being overweight or obese may be

Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                        21
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 103 of 515

    associated with higher rates of mortality and is related to other
    cardiovascular risk outcomes. Interventions in the general
    population have been described in the Prevention and control of
    noncommunicable diseases: Guidelines for primary health care in
    low-resource settings (2012) (http://www.who.int/nmh/
    publications/phc2012/en/).



   RECOMMENDATIONS AND CONSIDER ATIONS



       RECOMMENDATION 1:
       Behavioural lifestyle (healthy diet, physical activity) interventions should be considered in all people with severe
       mental disorders who are overweight or obese or at risk of becoming overweight or obese in accordance with
       WHO’s Package of Essential Noncommunicable Disease Interventions (WHO PEN) for primary care in low-resource
       settings (2010). These interventions should be appropriate and tailored to the needs of this population.

       (Strength of recommendation: Strong; Quality of evidence: Very low).




       Package of Essential Noncommunicable Disease Interventions (WHO PEN)
       for primary care in low-resource settings (2010).

       Prevention and control of noncommunicable diseases: Guidelines for primary health care in low-resource settings (2012)
       (http://www.who.int/nmh/publications/phc2012/en/)

       •		Advise overweight patients to reduce weight by following a balanced diet.

       •		Advise patients to give preference to low glycaemic-index foods (beans, lentils, oats and unsweetened fruit) as the
           source of carbohydrates in their diet.

       •		
          Advise patients to reduce sedentary behaviour and practice regular daily physical activity appropriate for their
          
           physical capabilities (e.g. walking).




       RECOMMENDATION 2:
       For people with severe mental disorders who are overweight or obese, and where lifestyle interventions
       and/or switching psychotropic medication do not appear successful, adjunctive metformin may be considered.
       This should be considered under close clinical supervision and monitoring.

       (Strength of recommendation: Conditional; Quality of evidence: Low)




         BEST PR ACTICE STATEMENTS:
         •	For people with severe mental disorders who are overweight or obese or at risk of becoming overweight or
            obese, initiating a psychotropic medication with lower propensity for weight gain should be considered, taking
            into account clinical benefits and potential adverse effects.

         •	For people with severe mental disorders who are overweight or obese, switching to a psychotropic medication
            with a lower propensity for weight gain may be considered, taking into account clinical benefits and potential
            adverse effects.




22 Evidence and recommendations
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 104 of 515

  Additional considerations                                            The systematic reviews revealed very low to low quality
                                                                       evidence from randomized controlled trials for all of these
  •		Metformin is a commonly used anti-diabetic medication            interventions. With regards to all of the included lifestyle
      but it can be used for weight loss in people who are not         interventions, statistically significant effects were reported in
      diabetic. Metformin for people with SMD who are                  favour of all of these. The most consistent evidence was for
      overweight or obese:                                             metformin, as – even though the quality of evidence was very
                                                                       low to low – the six systematic reviews from which evidence was
  		 – Should preferably be initiated in specialist settings,         extracted showed positive effects in terms of weight change
       and should be closely monitored.                                when compared to placebo. The drug interaction review
                                                                       showed moderate interaction between metformin and some
  		 – Should be tried in the short-term before being used in
                                                                       psychotropic medicines (fluoxetine, risperidone and clozapine)
       the long-term.
                                                                       for which monitoring of blood glucose and dose adjustment
  		 – Availability may be an issue, i.e. metformin is not reliably   may be needed. Other pharmacological interventions for which
       available in all settings.                                      statistically significant weight change effects were found in the
                                                                       systematic reviews (Gierisch et al., 2013; Mizuno et al., 2014)
  •		Fluoxetine may increase the potency of metformin based on        were aripiprazole, reboxetine, sibutramine and topiramate,
      the drug-drug interaction searches (Annex 6). Monitor blood      though the evidence base for these are only emerging and
      glucose control and adjust doses of metformin accordingly,       results need to be treated with caution. Sibutramine in
      especially when starting or stopping fluoxetine. Risperidone     particular has been withdrawn from use in several countries
      and clozapine are associated with hyperglycaemia and as          due to cardiac risks and so cannot be recommended. There is
      such may decrease the efficacy of anti-diabetic medication       also some evidence in favour of switching from olanzapine to
      including metformin. Monitor glycaemic control and adjust        aripiprazole for the management of weight.
      doses of anti-diabetic medications accordingly.
                                                                       The GDG concluded that the behavioural lifestyle interventions
                                                                       recommended in the WHO guidelines for the general
  SUPPORTING EVIDENCE AND                                              population should be followed in people with SMD since there
  R ATIONALE                                                           is some evidence from the general population that advising
                                                                       people to give preference to low glycaemic index foods, follow
  Evidence was extracted from one systematic review with               a balanced diet and advice on exercise may have a beneficial
  regards to lifestyle interventions for the prevention of weight      effect on glycaemic control. Although the evidence in the
  gain amongst people with SMD who are at risk of becoming             general population is of low quality, these simple interventions
  overweight/obese, though most of the studies in the review           are deemed as low-cost, feasible and with a negligible risk of
  included participants who were already overweight (i.e. BMI          adverse events. The GDG made a strong recommendation for
  over 25) on average. For this reason, the recommendations for        non-pharmacological behavioural/lifestyle interventions, as
  the two PICO questions (3.2.1 and 3.2.2) were combined into          they concluded that the benefits outweighed the harms
  one when formulating the recommendations.                            including benefits of the intervention on other non-
                                                                       communicable disease outcomes. WHO general population
  For non-pharmacological interventions for weight                     guidelines (WHO PEN) also make a strong recommendation for
  management amongst people with SMD who were already                  these interventions in the general population. With regards to
  overweight or obese, evidence was extracted from two                 pharmacological interventions, the GDG made a strong
  systematic reviews for short-term lifestyle interventions            recommendation for initiating a psychotropic medication with
  (Gierisch et al., 2013; Naslund et al., 2017), and from one          lower propensity for weight gain. The recommendation for
  systematic review for long-term lifestyle interventions              switching antipsychotic medication was rated by the GDG as
  (Naslund et al., 2017). With regards to anti-psychotic switching     conditional since the quality of the evidence was low and
  from olanzapine, evidence was extracted from one systematic          switching antipsychotics because of weight gain should be
  review. Several systematic reviews have reported on the use          offset against the risk of relapse of the mental disorder, as well
  of metformin for weight management amongst people with               as any potential side effects associated with the newly
  SMD who were already overweight or obese; evidence was               introduced medication.
  considered from two systematic reviews when formulating the
  recommendations (Mizuno et al., 2014; de Silva et al., 2016).




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                         23
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 105 of 515


   3.3
   SUBSTANCE USE DISORDERS




   For people with SMD and substance (drug               BACKGROUND
   and/or alcohol) use disorder, are pharmacological
                                                         Comorbid substance use disorders are the most prevalent
   and/or non-pharmacological interventions for
                                                         psychiatric conditions associated with SMD. The pooled
   substance use disorder effective to support           prevalence for comorbid substance use disorders in SMD has
   reduction in substance use-related outcomes?          been noted to range up to 42% (for alcohol use disorders),
                                                         69% (for cannabis use in schizophrenia), and just over 50%
   Population:                                           (for affective disorder amongst those on a methadone
   People with SMD and substance (drug and/or alcohol)   maintenance programme) (McLoughlin et al., 2014) (Di Florio,
   use disorder                                          Craddock and van den Bree, 2014). The relationship between
                                                         substance use disorders and SMD is likely bidirectional and
   Intervention:                                         their co-occurrence has been associated with a number of
   Pharmacological and/or non-pharmacological            adverse outcomes, including: relapse of the mental disorder
   interventions for substance use disorders:            and longer hospital admissions, more positive symptoms in
                                                         people with schizophrenia, and an increased risk of fatal and
   •		 Pharmacological interventions
                                                         non-fatal overdoses and suicide.
   •		Non-pharmacological interventions:
       e.g. motivational interviewing and/or cognitive   There have been several Cochrane systematic reviews
       behaviour therapy (CBT), psychoeducation, brief   conducted on interventions for people with substance use
       assessment interview, dual-focus interventions    disorder (in the general population), which have provided
                                                         evidence on the effectiveness of the following interventions:

   Comparison:                                           Psychosocial interventions, such as combined motivational

   Care as usual / placebo or one treatment vs another   enhancement therapy (MET) and cognitive behaviour therapy
                                                         (CBT) with abstinence-based incentives in cannabis use disorder
                                                         (Gates et al., 2016); methadone in people with opioid
   Outcomes:
                                                         dependence (Mattick et al., 2014). WHO mhGAP Intervention
   •		Critical                                          Guide provides recommendations for the management of
                                                         substance use disorders. We have considered these
   		 – Level of consumption
                                                         pharmacological and/or non-pharmacological interventions for
   		 – Frequency of use
                                                         people with co-morbid SMD and substance use disorder.
   		– Abstinence
   		 – Relapse rates


   •		 Important

   		– Frequency of adverse events / side-effects




24 Evidence and recommendations
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 106 of 515

  RECOMMENDATIONS AND CONSIDER ATIONS



     RECOMMENDATION 1:

     For people with severe mental disorders and comorbid substance use disorders (drug and/or alcohol)
     interventions should be considered in accordance with the WHO mhGAP guidelines.

     (Strength of recommendation: Conditional; Quality of the evidence: Low).




      RECOMMENDATION 2:
      Non-pharmacological interventions (e.g. motivational interviewing) may be considered and tailored to
      the needs of people with severe mental disorders and substance use disorders.

      (Strength of recommendation: Conditional; Quality of the evidence: Very low).




       WHO mhGAP guidelines
       (http://www.who.int/mental_health/mhgap/mhGAP_intervention_guide_02/en/)


       The mhGAP Intervention Guide recommends the following:

       • Alcohol use disorders:

         – Thiamine during alcohol use

         – Diazepam during alcohol detoxification to treat withdrawal symptoms

         – Naltrexone, acamprosate or disulfiram to prevent relapse after detoxification

         – Psychosocial interventions if available, e.g. cognitive behaviour therapy, motivational enhancement therapy, contingency
           management therapy, family counselling or therapy, problem-solving counselling or therapy; self-help groups


       • Drug use disorders:

         – F or opioid misuse: buprenorphine, methadone, clonidine, lofexidine, opioid agonist maintenance treatment (OAMT)
           for relapse prevention.

         – P sychosocial interventions, e.g. CBT, motivational enhancement therapy, contingency management therapy,
           family counselling or therapy, problem-solving counselling or therapy; self-help groups.




        BEST PR ACTICE STATEMENT:
        •	Prescribers should take into account the potential for drug-drug interactions between medicines used for
          treatment of substance use disorders and severe mental disorders.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                       25
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 107 of 515

   Additional considerations                                           There was no evidence to support superiority of any of the
                                                                       psychosocial interventions against each other in populations
   •	Certain side effects (somnolence, hypersalivation, and           with comorbid SMD and substance use disorder. None of the
     constipation) may be more prevalent in people treated with        reviewed trials for psychosocial therapies have been conducted
     clozapine, which should be a consideration when                   in LMIC settings. The absence of high quality evidence does not
     determining choice of pharmacotherapy.                            mean that these treatments do not work but that at present the
                                                                       evidence is of insufficient quality to support the use of one form
   •	People with SMD who are injecting drug users may be at           of non-pharmacological or psychosocial intervention over
     an increased risk of Hepatitis B and C through the sharing        another in these special populations. One reason for the lack of
     of contaminated instruments and/ or needles. The Centers for      evidence may be that people with comorbidities are commonly
     Disease Control and Prevention (CDC) in the USA has reported      excluded from research (Dennis et al., 2015).
     outbreaks of Hepatitis A in people who inject drugs, which
     may also be through the sharing of contaminated instruments       The resource requirements for offering interventions (both
     and needles or through faeco-oral transmission. Therefore         pharmacological and psychological) are currently unclear with
     members of the GDG recommended that in people with SMD            only one study identified which estimated the cost of providing
     who also inject drugs, Hepatitis A and Hepatitis B vaccination,   CBT plus motivational interviewing compared to care-as-usual in
     and Hepatitis B and Hepatitis C testing should be undertaken.     a well-resourced setting (USA).
     This has also been recommended by the CDC, USA. (https://
     www.cdc.gov/hepatitis/populations/idu.htm).                       There is good indirect evidence that certain interventions work
                                                                       for alcohol and substance use disorders in the general
                                                                       population, which have been detailed in the current mhGAP 2.0
                                                                       guidelines, as well as in other guidelines such as those for Opioid
   SUPPORTING EVIDENCE AND                                             Agonist Maintenance Treatment (OAMT) for relapse prevention.
   R ATIONALE                                                          The GDG agreed that although the quality of evidence was very
                                                                       low for most psychological interventions in populations with
   Evidence of pharmacological interventions for mental                co-morbid SMD and substance use disorders, the psychological
   disorders comorbid with substance use disorders was                 interventions which are currently recommended in the MHGAP
   extracted from two systematic reviews which focused on              2.0 guidelines for the general population (in particular- CBT plus
   antipsychotic prescribing (Wilson and Bhattacharyya, 2016;          motivational interviewing, motivational interviewing and
   Temmingh et al., 2018) and one systematic review which              contingency management) may also be effective in people with
   focused on antidepressant prescribing in depression comorbid        SMD . Furthermore, undesirable side effects from non-
   with alcohol use (Agabio et al., 2018). Evidence on                 pharmacological treatments were noted to be trivial. Noting the
   psychological interventions for these populations were              risk of drug interactions between medicines used for treatment
   extracted from two systematic reviews (Hunt et al., 2014;           of opioid use disorders and SMD, the GDG agreed that the
   Boniface, 2018).                                                    interactions are outweighed by the risk of other harms of
                                                                       untreated opioid use disorders in people with SMD and rather
   Detailed reviews revealed very low to low quality evidence          than withholding opioid replacement therapy, cautious
   from randomized controlled trials, which did not support the        medication management is advised.
   superiority of any of the pharmacological interventions
   against each other. Potential side effects from                     Given the low quality of evidence and that all the evidence
   pharmacological therapies were noted as moderate and will           identified for the treatment of substance use disorders
   need to be considered when determining the choice of                comorbid with SMD came from well-resourced/ high- income
   pharmacotherapy. Methadone and buprenorphine, medicines             settings, the GDG made conditional recommendations.
   used for treatment of substance use disorders, have major
   interactions with commonly prescribed psychotropic
   medications including increased risk of for CNS depression
   (sedation, confusion, decreased respiratory drive), QT
   prolongation on ECG, and serotonergic effects (confusion,
   neuromuscular excitability, and dysautonomia) (Annex 6).




26 Evidence and recommendations
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 108 of 515


  3.4
  CARDIOVASCULAR DISEASE AND
  CARDIOVASCULAR RISK


  3.4.1                                                              3.4.2
  For people with SMD and pre-existing                                For people with SMD and cardiovascular risk
  cardiovascular disease, what pharmacological                        factors (a. high blood pressure; b. high lipid levels),
  and/or non-pharmacological interventions are                        what pharmacological and/or non-pharmacological
  effective to support reduction of cardiovascular                    interventions are effective to support reduction of
  disease outcomes?                                                   cardiovascular risk factors?


  Population:                                                         Population:
  People with SMD and pre-existing cardiovascular                    People with SMD and cardiovascular risk factors (a. high blood
  disease: e.g. coronary heart disease, prior heart                  pressure; b. high lipid levels)
  failure or stroke, cardiomyopathy, congenital heart
  disease, peripheral vascular disease                               Intervention:
                                                                     Pharmacological and/or non-pharmacological interventions:
  Intervention:
                                                                     •	pharmacological interventions: a) medication to control
  Pharmacological and/or non-pharmacological
  interventions                                                          high blood pressure; b) medications for high lipid levels

                                                                     •   non-pharmacological interventions
  Comparison:
  One treatment versus another or care as usual / placebo
                                                                     Comparison:
                                                                     One treatment versus another or care as usual / placebo
  Outcomes:

  •		Critical                                                       Outcomes:
  		 – Major adverse cardiovascular event (MACE) -
                                                                     •		Critical
        includes cardiovascular death, myocardial
                                                                     		 – Adequacy of control of CVD risk factors (a. blood
        infarction, stroke, heart failure, hospitalization,
                                                                           pressure <130/80mmHg; b. cholesterol <200mg/dl)
        amputation
                                                                      		 – Cardiovascular disease incidence

  •		 Important
                                                                      •		 Important
  		– 
      Frequency of adverse events/side-effects
                                                                      		– 
                                                                          Frequency of adverse events/side-effects




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                  27
               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 109 of 515

   BACKGROUND                                                            tobacco use, harmful use of alcohol, unhealthy diets, and
                                                                         physical inactivity. The iatrogenic effects of medicines used
   Cardiovascular disease is considered as one of the main               to treat SMDs are linked with increased risk of
   potentially avoidable contributors to excess mortality                cardiometabolic diseases. The use of antipsychotic
   amongst people with SMD. Overall, people with SMD have an             medications has been associated with obesity, insulin
   approximately 1.5 to 3 times higher risk of cardiovascular            resistance, diabetes, myocardial infarctions, atrial fibrillation,
   morbidity and mortality compared to the general population            stroke, and death.
   (Laursen, 2011). There is a complex interplay between several
   non-communicable diseases, such as diabetes, hypertension             Pharmacological and non-pharmacological interventions for the
   and cardiovascular disease, and the presence of SMD. People           general population have been described in the Package of
   with SMD are more likely to engage in lifestyle behaviours            Essential Noncommunicable (PEN) Disease Interventions for Primary
   that contribute to increased cardiovascular risk including            Health Care in Low-Resource Settings (WHO, 2010).




   RECOMMENDATIONS AND CONSIDER ATIONS



       RECOMMENDATION 1:
       For people with severe mental disorders and pre-existing cardiovascular disease, or with cardiovascular risk
       factors (e.g. high blood pressure or high cholesterol), pharmacological and non-pharmacological
       interventions may be considered in accordance with the WHO Package of Essential Noncommunicable Disease
       Interventions (WHO PEN) for primary care in low-resource settings (2010) for lowering cardiovascular risk and
       management of cardiovascular disease.

       (Strength of recommendation: Strong; Quality of evidence: High to moderate for different interventions).



       Package of Essential Noncommunicable Disease Interventions (WHO PEN)
       for primary care in low-resource settings (2010).
       http://www.who.int/cardiovascular_diseases/publications/pen2010/en/


       • Primary prevention of heart attacks and strokes:

          – Tobacco cessation; regular physical activity 30 minutes a day; reduced intake of salt <5 g per day; fruits
           and vegetables at least 400g per day

          – Statins and antihypertensives for people with 10-year cardiovascular risk >30%

          – A ntihypertensives for people with blood pressure ≥160/100

          – A nthypertensives for people with persistent blood pressure ≥140/90 and 10 year cardiovascular risk >20%
           unable to lower blood pressure through life style measures

       • Acute myocardial infarction: Aspirin and referral to next level of care

       • Secondary prevention (post myocardial infarction):

          – Tobacco cessation, healthy diet and regular physical activity.

          – A spirin, antihypertensive (low dose thiazide, angiotensin-converting enzyme inhibitor), and statin

       • Secondary prevention (Rheumatic heart disease):

          – Regular administration of antibiotics to prevent streptococcal pharyngitis and recurrent acute rheumatic fever




28 Evidence and recommendations
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 110 of 515


   RECOMMENDATION 2:
   For people with severe mental disorders and pre-existing cardiovascular disease, the following is recommended:

   a)	Behavioural lifestyle (healthy diet, physical activity) interventions may be considered. These interventions
       should be appropriate and tailored to the needs of this population.

   		
     (Strength of recommendation: Conditional; Quality of evidence: Very low).

   b)	Collaborative care, i.e. a multi-professional approach to patient care with a structured management plan,
       scheduled patient follow-up, and enhanced inter-professional communication, may be considered for
       cardiovascular management.

   		
     (Strength of recommendation: Conditional; Quality of evidence: Very low).




   RECOMMENDATION 3:
   For people with severe mental disorders and cardiovascular risk factors, behavioural lifestyle (healthy diet,
   physical activity) interventions may be considered. These interventions should be appropriate and tailored to
   the needs of this population.

   (Strength of recommendation: Conditional; Quality of evidence: Very low).




      BEST PR ACTICE STATEMENTS:
      For people with severe mental disorders and pre-existing cardiovascular disease:

      •	Initiating a psychotropic medication with lower propensity for cardiovascular risk is a strategy that should be
        considered, taking into account clinical benefits and potential adverse effects.

      •	Switching to a psychotropic medication with lower propensity for cardiovascular risk may be considered, taking into
        account clinical benefits and potential adverse effects.

      For people with severe mental disorders and pre-existing cardiovascular disease or cardiovascular risk factors:

      •	Prescribers should be aware of potential interactions between prescribed medicines for cardiovascular disease and
        prescribed psychotropic medications, which may affect cardiovascular risk. Cardiovascular outcomes and risk factors
        should be monitored and dose adjustment of cardiovascular medicines may be required.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                               29
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 111 of 515

   SUPPORTING EVIDENCE AND                                            Major drug-drug interactions were found between several
   R ATIONALE                                                         psychotropic medications and commonly prescribed
                                                                      medications for cardiac conditions, hypertension and
   For people with SMD and pre-existing cardiovascular                cholesterol control. Some examples of these are: the risk of
   disease, two systematic reviews were included that reported        hypotension or beta-blocker toxicity (including hypotension,
   on anti-depressants as compared to care as usual (Maslej et        bradycardia, and heart block/prolonged PR interval) with beta
   al., 2017; Nieuwsma et al., 2017); one systematic review was       blockers and the risk of hypotension with diuretics (Annex 6).
   included that reported on psychosocial interventions (Ski et
   al., 2016); and one systematic review each for exercise            Given the evidence was limited for people with SMD, the GDG
   therapy (Verschueren et al., 2018) and collaborative care          used evidence from general populations and thought it to be
   (Tully and Baumeister, 2015).                                      applicable because they would benefit people with SMD too.
                                                                      However, the GDG agreed that it is important to exercise
   For people with SMD and cardiovascular risk (e.g. high blood       caution in the initiation of psychotropic medication due to the
   pressure or cholesterol), regarding the use of                     heightened risk of cardiovascular disease and potential drug
   pharmacological interventions, two systematic reviews were         interactions. There is currently insufficient evidence for
   used to extract evidence on the use of metformin versus            behvioural lifestyle interventions for people with SMD and
   placebo (Mizuno et al., 2014; de Silva et al., 2016), and two on   cardiovascular disease and risk, conditional recommendations
   the use of aripiprazole versus placebo (Gierisch et al, 2013;      have been made for these interventions as the GDG agreed
   Mizuno et al, 2014), in the management of either blood             that there the benefits outweighed the risks including benefits
   pressure or cholesterol, or the frequency of adverse effects.      of the intervention on other non-communicable disease
   Two systematic reviews were included that reported on non-         outcomes.
   pharmacological interventions as compared to care as usual
   (Gierisch et al, 2013; Teasdale et al, 2017). None of these
   systematic reviews included cardiovascular disease
   incidence as an outcome which is one of the critical
   outcomes for this PICO question. All of the systematic
   reviews and meta-analyses for comorbid cardiovascular
   disease focused on interventions for people with
   depression. No reviews assessed interventions in
   populations with other SMD (e.g. schizophrenia, bipolar
   disorder) with comorbid cardiovascular disease. The
   evidence and recommendations are therefore indirect for
   populations with SMD and comorbid cardiovascular disease.


   No sufficiently high-quality systematic reviews could be
   identified that reported on either pharmacological or non-
   pharmacological interventions compared to another
   treatment, either for SMD and pre-existing cardiovascular
   disease or cardiovascular risk.


   The systematic reviews revealed either very low or low
   quality evidence from randomized controlled trials for
   all of these interventions; the only exception to this was for
   psychosocial interventions for people with SMD and pre-
   existing cardiovascular disease, for which some of the
   evidence was graded as moderate quality. The only included
   intervention for which statistically significant effects were
   reported for people with SMD and pre-existing
   cardiovascular disease was collaborative care, which may
   show a relative and absolute reduction in major adverse
   cardiac events in the short to medium-term (less than 12
   months), though it is less clear whether this is the case in the
   longer-term (over 12 months).




30 Evidence and recommendations
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 112 of 515


  3.5
  DIABETES MELLITUS




  For people with SMD and diabetes mellitus,                         BACKGROUND
  what pharmacological and/or non-
                                                                     There is high co-morbidity between SMD and diabetes
  pharmacological interventions are effective
                                                                     mellitus. People with SMD are at an increased risk of diabetes
  to improve glycaemic control?                                      (around double for schizophrenia and bipolar disorder, and
                                                                     1.5 times the risk for depression), and people with diabetes
                                                                     are at a heightened risk of SMD (around double for
  Population:                                                        depression), with a higher risk in low- and middle-income
  People with SMD and diabetes mellitus                              countries(Vancampfort et al., 2016). However, this often goes
                                                                     undetected, and people with comorbid SMD and diabetes
  Intervention:                                                      have an increased risk of mortality. There is an association
  •		Pharmacological interventions: e.g. medication                 with diabetes with some anti-psychotics, anti-depressants
      to treat diabetes                                              and lithium, as well as with health-related behaviours (such
                                                                     as physical activity and diet), other environmental factors,
  •		Non-pharmacological interventions: e.g.
                                                                     and gender (elevated risk in women).
      behavioural lifestyle interventions, cognitive
      behaviour therapy
                                                                     This section covers evidence regarding pharmacological
                                                                     and/or non-pharmacological interventions for people with
  Comparison:                                                        SMD and diabetes mellitus. The inclusion of interventions
  One treatment versus another or care as usual                      was guided by the research evidence available for people
                                                                     with diabetes and SMD.
  Outcomes:
  •		Critical

  		 – Fasting blood glucose <120mg/dl; post-prandial
        blood glucose<160mg/dl
  		 – Glycosylated haemoglobin A1c (HbA1c<7 for
        people below 60 years and 7-8 for people above
        60 years with other risk factors)
  		 – Diabetes complications – Major Atherosclerotic
        Cardiovascular Events (MACE), chronic kidney
        disease, diabetic retinopathy, diabetic
        neuropathy, hospitalization for infection

  •		 Important

  		– Frequency of adverse events/side-effects




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                               31
              Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 113 of 515

   RECOMMENDATIONS AND CONSIDER ATIONS


       RECOMMENDATION 1:
       For people with severe mental disorders and diabetes mellitus, interventions in accordance with the
       WHO Package of Essential Non-communicable (PEN) Disease Interventions for primary care in low-resource settings
       should be considered for diabetes management

       (Strength of recommendation: Strong; Quality of evidence: Low).



       Package of Essential Noncommunicable Disease Interventions (WHO PEN)
       for primary care in low-resource settings (2010)
       http://apps.who.int/iris/bitstream/handle/10665/133525/9789241506557_eng.pdf;jsessionid=
       C8B92D24C7F27E9E3BEBC2957FB8CCE8?sequence=1

       • For Type 1 diabetes:

         – Daily insulin injections

       • For Type 2 diabetes:

         – A nti-diabetic agents for type 2 diabetes, if glycaemic targets are not achieved with modification of diet, maintenance
           of a healthy body weight and regular physical activity

         – Metformin as initial drug in overweight patients and non-overweight

         – O ther classes of anti-diabetic agents, added to metformin if glycaemic targets are not met

         – Reduction of cardiovascular risk for those with diabetes and 10-year cardiovascular risk >20% with aspirin,
           angiotensin converting enzyme inhibitor and statins




       WHO NCD 2012: Prevention and control of noncommunicable diseases:
       Guidelines for primary health care in low-resource settings
       (http://www.who.int/nmh/publications/phc2012/en/):

       • Diagnosing diabetes: Laboratory services. If not available, point of care devices may be used

         Glycaemic control: Diet and physical activity as first-line treatment, Metformin as first-line oral hypoglycaemic agent
       •	
         where diet is not sufficient, sulfonylureas for those patients where metformin is not effective/patient has
         contraindications

         Reducing the risk of cardiovascular disease and diabetic nephropathy: Statins for all people with Type-2 diabetes
       •	
         over 40 years of age, antihypertensive agents to reduce blood pressure, choice of antihypertensive agent

         Prevention of lower limb amputations: Educate patients and health care workers
       •	

         Prevention of blindness: Screening for diabetic retinopathy
       •	

         S evere hypoglycaemia, hypoglycaemic emergencies: Intravenous hypertonic glucose treatment or glucose
       •	
         (dextrose) for unconscious patients, referral to hospital and drip in emergencies




      RECOMMENDATION 2:
      Behavioural lifestyle interventions should be considered for all people with severe mental disorders and diabetes
      mellitus. These interventions should be appropriate and tailored to the needs of this population.

      (Strength of recommendation: Strong; Quality of evidence: Very low).



32 Evidence and recommendations
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 114 of 515


   RECOMMENDATION 3:

   In people with depression and comorbid diabetes mellitus, cognitive behaviour therapy for treatment of
   depression may be considered.


   (Strength of recommendation: Conditional; Quality of evidence: Very low).




      BEST PR ACTICE STATEMENTS:
      For people with severe mental disorders and diabetes mellitus:

      •	Initiating an anti-psychotic medication with lower propensity for producing hyperglycaemia should be considered,
        taking into account clinical benefits and potential adverse effects.

      •	Switching to an anti-psychotic medication with lower propensity for producing hyperglycaemia is a strategy that
        may be considered, taking into account clinical benefits and potential adverse effects.

      •	Prescribers should be aware of potential interactions between prescribed medicines for diabetes and prescribed
        psychotropic medicines, which may affect glycaemic control. Glycaemic control should be monitored and dose
        adjustment of medicines may be required.




SUPPORTING EVIDENCE AND                                              eliminating the negative effects of depression on diabetes).
R ATIONALE                                                           There is insufficient evidence available for the
                                                                     management of diabetes amongst people with SMD for all
With regards to pharmacological interventions for people             other reviewed interventions.
with SMD and diabetes, one (the same) systematic review
was used to extract evidence for diabetes medication,                Since all of the evidence was rated as very low in quality,
weight loss medications, anti-psychotic switching, and               and there was insufficient evidence available for most of
weight loss and diabetes medications combined.                       the reviewed interventions, the GDG concluded that the
                                                                     WHO guidelines for the general population in low-resource
The systematic reviews revealed very low quality evidence            settings should be followed as a first step as the underlying
from randomized controlled trials for all of these                   pathophysiological mechanisms would be similar in people
interventions. There was some evidence to suggest anti-              with SMD. Nevertheless, the GDG made additional best
psychotic switching had beneficial effects. The drug-drug            practice statements for the initiation of psychotropic
interaction review showed moderate interactions between              medication and potential drug-drug interactions, to
some psychotropic medicines and anti-diabetic medicines              counter the risks of taking these medications. A strong
(increased or decreased potency of the anti-diabetic                 recommendation has also been made for behavioural
medicine) that requires blood glucose monitoring and dose            lifestyle interventions despite very low quality evidence as
adjustment of anti-diabetic medicines.                               the GDG agreed that the benefits outweighed the harms
                                                                     and as there is a strong recommendation for this by WHO
With regards to non-pharmacological interventions,                   for the general population (WHO PEN). The GDG also
evidence from one systematic review each was considered              concluded that there are benefits of the intervention on
for behavioural interventions (Taylor et al., 2017) and              other noncommunicable disease outcomes. The GDG
cognitive behaviour therapy (Li et al., 2017), and one               made a conditional recommendation for cognitive
systematic review for self-management interventions                  behaviour therapy because of very low quality evidence and
(McBain et al., 2016). There was some evidence that                  the possible lack of generalizability to all people with SMD.
cognitive behaviour therapy for treatment of depression
shows positive effects on blood glucose amongst people
with diabetes and comorbid depression (probably by



Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                33
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 115 of 515


   3.6
   HIV/AIDS




   For people with SMD and HIV/AIDS, what                   BACKGROUND
   pharmacological (i.e. antiretroviral drugs,
                                                            The association between mental health disorders and HIV/
   psychopharmacology) and nonpharmacological
                                                            AIDS is complex and bi-directional - they frequently co-occur:
   interventions are effective to support reduction         mental disorders can be precursors to HIV/AIDS,
   in HIV-related outcomes?                                 consequences of HIV infection, or the result of interactive
                                                            effects. They also have similar consequences in terms of their
                                                            public health, social, and economic impacts.
   Population:
   People with SMD and HIV/AIDS                             International evidence has found that populations with SMD
                                                            have higher rates of HIV infection. Among persons with SMD,
   Intervention:                                            the median prevalence of HIV in the US is 1.8 % (range: 0.1%-
                                                            5.0%) with a high rate among inpatient populations (3.8%),
   •		Pharmacological interventions (e.g. antiretroviral
                                                            whereas the overall US adult population estimated prevalence
       drugs, psychopharmacology)
                                                            of HIV is 0.5% (Janssen et al., 2015). HIV rates may be even
   •		Nonpharmacological interventions                     higher in certain vulnerable populations, such as those who
                                                            have SMD and are also homeless(Susser, Valencia and
   Comparison:                                              Conover, 1993). People with SMD and HIV experience a
   One treatment versus another or care as usual            complex set of medical, psychological and social complications
                                                            that need to be tackled through integrated care. The
   Outcomes:                                                interventions included pharmacological interventions for SMD
                                                            and HIV as well as non-pharmacological interventions such as
   •		Critical
                                                            psychosocial support.
   		 – HIV-related outcomes

   •		 Important
   		– Frequency of adverse events/side-effects




34 Evidence and recommendations
      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 116 of 515

 RECOMMENDATIONS AND CONSIDER ATIONS



     RECOMMENDATION 1:

     For people with severe mental disorders and HIV/ AIDS, antiretroviral drugs should be considered in
     accordance with the WHO Updated recommendations on first-line and second-line antiretroviral regimens.


     (Strength of the recommendation: Strong; Quality of the evidence: Moderate)




       Updated recommendations on first-line and second-line antiretroviral regimens and
       post-exposure prophylaxis and recommendations on early infant diagnosis of HIV: interim
       guidelines. Supplement to the 2016 consolidated guidelines on the use of antiretroviral drugs
       for treating and preventing HIV infection. Geneva: World Health Organization; 2018 (WHO/
       CDS/HIV/18.45). Licence: CC BY-NC-SA 3.0 IGO.

       http://www.who.int/hiv/pub/guidelines/ARV2018update/en/


       RECOMMENDATIONS: FIRST-LINE ARV DRUG REGIMENS

       A DTG based regimen is recommended as a preferred first-line regimen for people living with HIV initiating ART
       (conditional recommendation)

       •   Adults and adolescents (moderate-certainty evidence)

       •	Women and adolescent girls of childbearing potential (very-low-certainty evidence)
           Note of caution on using DTG during the periconception period and for women and adolescent girls of childbearing
           potential*

       •   Exposure to DTG at the time of conception may be associated with neural tube defects among infants.

       •	DTG appears to be safe when started later in pregnancy: after the period of risk of neural tube defects, up to eight
           weeks after conception.

       •	Adolescent girls and women of childbearing potential who do not currently want to become pregnant can receive
           DTG together with consistent and reliable contraception; based on limited data, hormonal contraception and DTG
           have no reported or expected drug–drug interactions.

       •	An EFV-based regimen is a safe and effective first-line regimen recommended for use by the WHO 2016 ARV drug
           guidelines and can be used among women of childbearing potential during the period of potential risk for developing
           neural tube defects (at conception and up to eight weeks after conception).




       Further guidance on the treatment and care of people living with HIV can be found in “Consolidated guidelines
       on the use of antiretroviral drugs for treating and preventing HIV infection: recommendations for a public health approach –
       2nd edition 2016.” http://www.who.int/hiv/pub/arv/arv-2016/en



 [List of abbreviations: DTG: dolutegravir; EFV efavirenz]

* an ongoing observational study in Botswana recently identified a signal of potential safety risk for developing neural tube defects among infants born
 to women who were taking DTG at conception. WHO is taking this potential safety issue seriously and is working closely with all relevant stakeholders to
 further investigate these preliminary findings. WHO will update these guidelines and provide additional information as it becomes available




 Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                                           35
                 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 117 of 515


       RECOMMENDATION 2:
       Additional psychosocial support for treatment adherence should be provided to people with HIV and severe
       mental disorders in accordance with the WHO consolidated guidelines on the use of antiretroviral drugs for
       treating and preventing HIV infection.

       (Strength of the recommendation: Strong; Quality of the evidence: Moderate)



       Adherence support interventions extracted from WHO Consolidated guidelines on the
       use of antiretroviral drugs for treating and preventing HIV infection: recommendations for
       a public health approach – 2nd ed. 2016

       http://apps.who.int/iris/bitstream/handle/10665/208825/9789241549684_eng.pdf?sequence=1


       RECOMMENDATION: Adherence support interventions should be provided to people on ART (strong
       recommendation, moderate-quality evidence).


       The following interventions have demonstrated benefit in improving adherence and viral suppression:

       •    peer counsellors (moderate-quality evidence)

       •    mobile phone text messages (moderate-quality evidence)

       •    reminder devices (moderate-quality evidence)

       •    cognitive-behavioural therapy (moderate-quality evidence)

       •    behavioural skills training and medication adherence training (moderate-quality evidence)

       •    fixed-dose combinations and once-daily regimens (moderate-quality evidence).


       Considerations in specific populations: People with HIV with uncontrolled depressive symptoms are more likely to
       have poor adherence to ART. Adherence is complicated by mental health comorbidity that results in forgetfulness, poor
       organization and poor comprehension of treatment plans. Counselling for HIV and depression and appropriate medical
       therapies for people with mental disorders can help to improve adherence. WHO recommends that assessment and
       management of depression should be included in care services for all people living with HIV.




           BEST PR ACTICE STATEMENT:
           For people with severe mental disorders and HIV/ AIDS prescribers should take into account the potential for
           drug-drug interactions between antiretroviral drugs and psychotropic medicines.




36 Evidence and recommendations
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 118 of 515

SUPPORTING EVIDENCE AND
R ATIONALE

There is limited RCT evidence for pharmacological treatment in
people with SMD and HIV/AIDS. One systematic review that was
included in the evidence profile assessed the efficacy of
antidepressant therapy for treatment of depression in people
with HIV/AIDS (Eshun-Wilson, 2018). The evidence was of very
low quality and the results inconclusive. The drug interaction
review reveals multiple interactions between efavirenz and
psychotropic medicines, specifically involving the risk of QT
interval prolongation, CNS depression and /or enzyme induction
(Annex 6). No reviews were identified for non-pharmacological
treatments including adherence management specifically in
people with SMD and comorbid HIV/ AIDS.


These recommendations are based on indirect evidence of HIV
treatment in the general population that are provided in existing
WHO guidelines that strongly recommend ARV and adherence
management to support ARV adherence in people with HIV/AIDS
with or without SMD. The GDG concluded that the balance
between desirable and undesirable effects favor the
intervention leading to strong recommendations while noting
the need to consider drug interactions. They also concluded that
there was no important uncertainty about or variability in how
much people value the main outcomes and that the
interventions would increase health equity. The GDG agreed
that people with SMD would need additional support for
adherence as the presence of SMD and its associated symptoms
can have a detrimental impact on adherence to ARV and
progression of AIDS.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines   37
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 119 of 515


      3.7
      OTHER INFECTIOUS DISEASES
      (TUBERCULOSIS, HEPATITIS B/C)


       For people with SMD and infectious diseases            BACKGROUND
       (Tuberculosis, Hepatitis B/C), what pharmacological
                                                              People with SMD are at greater risk than the general
       and nonpharmacological (social, psychological)
                                                              population for exposure to infectious diseases, including
       interventions are effective for treatment of           tuberculosis (TB) and chronic hepatitis(Rosenberg et al., 2010).
       infectious diseases (i.e. tuberculosis, hepatitis B,   Infectious diseases appear to contribute to an increased risk
       hepatitis C)?                                          of death in persons with SMD, with a 4- to 8-fold risk of death
                                                              due to infection compared to the general population.

       Population:                                            Tuberculosis and SMD share common risk factors including
       People with SMD and infectious diseases                homelessness, HIV positive serology, alcohol/substance abuse
       (Tuberculosis, Hepatitis B/C)                          and migrant status leading to frequent co-morbidity. There are
                                                              widespread discriminatory attitudes and behaviours towards
       Intervention:                                          patients with TB and SMD in the community which affects
                                                              health-related quality of life. In people with SMD and TB, there
       •		Pharmacological interventions for infectious
                                                              may be a negative impact on health behaviours such as
           diseases
                                                              medication adherence leading to greater morbidity, mortality,
       •		Nonpharmacological (social, psychological)         amplification of drug-resistance, transmission and all the
           interventions for infectious diseases              associated social costs of these outcomes (Alene et al., 2018).

       Comparison:
                                                              The WHO End TB strategy calls to provide TB care through an
       One treatment versus another or care as usual
                                                              integrated approach in collaboration with other public health
                                                              programmes including mental health services such as tailoring
       Outcomes:
                                                              TB care delivery models to the specific needs of populations
       •		Critical                                           with mental health problems.
       		 – Infectious disease-related outcomes
                                                              There is also a high prevalence of hepatitis B and C in people
       •		 Important                                          with SMD. There is evidence that hepatitis C infection itself may
       		– Frequency of adverse events/side-effects           be directly associated with psychiatric symptoms, independent
                                                              of pre-existing psychiatric disorders. Stigmatization and the
                                                              fact that people have to cope with a chronic infectious disorder
                                                              increase the risk of depression. As is seen with TB, mental
                                                              health problems during antiviral treatment have a strong
                                                              impact on quality of life, may reduce treatment compliance
                                                              and are risk factors for treatment failure.


                                                              For people with SMD and TB or hepatitis B/C, pharmacological
                                                              and non-pharmacological interventions need to be considered
                                                              as in the general population.




38 Evidence and recommendations
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 120 of 515

RECOMMENDATIONS AND CONSIDER ATIONS


   RECOMMENDATION 1:

   For people with severe mental disorders and TB, pharmacological management should be considered in
   accordance with the WHO guidelines for the treatment of drug-susceptible tuberculosis and patient care, and the
   WHO treatment guidelines for drug-resistant tuberculosis.

   (Strength of the recommendation: strong; Quality of the evidence: Low).



    WHO guidelines for the treatment of drug-susceptible tuberculosis and patient care
    (http://apps.who.int/iris/bitstream/handle/10665/255052/9789241550000-eng.pdf?sequence=1)


    In patients with drug-susceptible pulmonary TB, the 6-month rifampicin-based regimen 2HRZE/4HR and daily
    dosing is the recommended regimen and dosing frequency.




    WHO treatment guidelines for drug-resistant tuberculosis
    (http://apps.who.int/iris/bitstream/handle/10665/250125/9789241549639-eng.pdf?sequence=1).


    Note: The guidelines are currently being updated and the recommendations will be replaced with the revised ones as
    soon as they are available.

    1)   Shorter MDR-TB regimen

    	In patients with RR-TB or MDR-TB who were not previously treated with second-line drugs and in whom resistance
         to fluoroquinolones and second-line injectable agents was excluded or is considered highly
         unlikely, a shorter MDR-TB regimen of 9–12 months may be used instead of the longer regimens (conditional
         recommendation, very low certainty in the evidence).

    2)   Longer MDR-TB regimens

    2a) In patients with RR-TB or MDR-TB, a regimen with at least five effective TB medicines during the intensive phase is
         recommended, including pyrazinamide and four core second-line TB medicines – one chosen from Group A, one
         from Group B, and at least two from Group C2 (conditional recommendation, very low certainty in the evidence). If
         the minimum number of effective TB medicines cannot be composed as given above, an agent from Group D2 and
         other agents from Group D3 may be added to bring the total to five.

    2b) In patients with RR-TB or MDR-TB, it is recommended that the regimen be further strengthened with high-dose
         isoniazid and/or ethambutol (conditional recommendation, very low certainty in the evidence).


    (Group A=levofloxacin, moxifloxacin, gatifloxacin; Group B=amikacin, capreomycin, kanamycin, (streptomycin); Group C= ethionamide (or
    prothionamide), cycloserine (or terizidone), linezolid, clofazimine).(Group D2=bedaquiline, delamanid; Group D3=p-aminosalicylic acid,
    imipenem–cilastatin, meropenem, amoxicillin clavulanate, (thioacetazone)).




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                             39
               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 121 of 515


       RECOMMENDATION 2:

       For people with severe mental disorders and TB, non-pharmacological (social, psychological) management
       should be considered in accordance with the WHO guidelines for the treatment of drug-susceptible
       tuberculosis and patient care, and the WHO treatment guidelines for drug-resistant tuberculosis.

       (Strength of the recommendation: strong; Quality of the evidence: Low).


       Cross-cutting interventions for drug-susceptible TB and drug-resistant TB:
       effectiveness of patient care and support interventions
       (http://apps.who.int/iris/bitstream/handle/10665/255052/9789241550000-eng.pdf?sequence=1)


       RECOMMENDATIONS:

       Health education and counselling on the disease and treatment adherence should be provided to patients on
       TB treatment. (Strong recommendation, moderate certainty in the evidence)

       A package of treatment adherence interventions may be offered to patients on TB treatment in conjunction with the
       selection of a suitable treatment administration option. (Conditional recommendation, low certainty in the evidence)

       One or more of the following treatment adherence interventions (complementary and not mutually exclusive)
       may be offered to patients on TB treatment or to health-care providers: a) tracers and/or digital medication monitor
       (Conditional recommendation, very low certainty in the evidence) b) material support to patient (Conditional
       recommendation, moderate certainty in the evidence) c) psychological support to patient (Conditional recommendation,
       low certainty in the evidence) d) staff education (Conditional recommendation, low certainty in the evidence).

       [The GDG suggests that psychological support* should be provided to patients with TB (conditional recommendation,
       low certainty of evidence). *Psychological support includes counselling sessions and peer-group support.]

       Psychological support was varied and could include self-help groups, alcohol cessation counselling and TB clubs.
       Patients who had access to psychological support had higher rates of treatment completion and cure, as well as lower
       rates of treatment failure and loss to follow-up. When considering this data, it should also be noted that psychological
       support types are very broad and may not be adequately represented in this review. To maximize health equity,
       psychological support should be targeted at the most marginalized populations.




       RECOMMENDATION 3:

       For people with severe mental disorders and hepatitis B, treatment should be considered in accordance with
       the WHO guidelines for the prevention, care and treatment of persons with chronic hepatitis B infection.

       (Strength of the recommendation: strong; Quality of the evidence: Low)




       Guidelines for the prevention, care and treatment of persons with chronic hepatitis B
       infection. March 2015
       http://apps.who.int/iris/bitstream/handle/10665/154590/9789241549059_eng.pdf?sequence=1


       In all adults, adolescents and children aged 12 years or older in whom antiviral therapy is indicated, the nucleos(t)ide
       analogues (NAs) which have a high barrier to drug resistance (tenofovir or entecavir) are recommended. Entecavir is
       recommended in children aged 2–11 years. (Strong recommendation, moderate quality of evidence)




40 Evidence and recommendations
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 122 of 515


    RECOMMENDATION 4:

    For people with severe mental disorders and hepatitis C, treatment should be considered in accordance with
    the WHO guidelines for the screening care and treatment of persons with chronic hepatitis C infection.

    (Strength of the recommendation: strong; Quality of the evidence: Low)




     Guidelines for the screening care and treatment of persons with chronic
     hepatitis C infection. Updated version, April 2016
     http://www.who.int/hepatitis/publications/hepatitis-c-guidelines-2016/en/


     Treatment with direct-acting antiviral agents: it is recommended that direct-acting antivirals (DAA) regimens be used for
     the treatment of persons with hepatitis C infection rather than regimens with pegylated interferon and ribavirin.
     (Strong recommendation, moderate quality of evidence)




      BEST PR ACTICE STATEMENT:
      For people with severe mental disorders and TB, Hepatitis B/C prescribers should take into account the potential for
      drug-drug interactions between TB medicines, medicines for hepatitis B and C with psychotropic medicines.




Additional considerations                                             services, including testing for hepatitis B/C; immunization for
                                                                      hepatitis A and B; increased hepatitis knowledge reduction of
People with SMD may be at an increased risk of Hepatitis B and        substance use (Rosenberg et al., 2010).
C for example due to injection drug use. The CDC in the USA has
reported outbreaks of Hepatitis A in people who inject drugs,         The drug-drug interaction review showed that major
which may also be through the sharing of contaminated                 interactions exist between medicines used for TB, hepatitis B/C
instruments and needles or through faeco-oral transmission.           and psychotropic medicines (Annex 6). These require close
Therefore members of the GDG recommended that in people               clinical monitoring and dose adjustments and in some cases use
with SMD who also inject drugs, Hepatitis A and Hepatitis B           of alternate psychotropic medicines with less potential for
vaccination, and Hepatitis B and Hepatitis C testing should be        interaction.
undertaken. This has also been recommended by the CDC, USA
(https://www.cdc.gov/hepatitis/populations/idu.htm).                  These recommendations are based on indirect evidence of TB/
                                                                      Hepatitis treatment in the general population that are provided
                                                                      in existing WHO guidelines as the GDG concluded that the same
SUPPORTING EVIDENCE AND R ATIONALE                                    pathophysiological mechanisms for these conditions would apply
                                                                      to people with SMD. The GDG provided strong recommendations
No reviews were identified for interventions in people with SMD       as they agreed that the benefits of the interventions outweighed
and comorbid TB, Hepatitis B/C. A recent systematic review            the harms while noting the need to consider drug interactions.
reported that programmes that included educational,                   The GDG also agreed that there was no important uncertainty
psychological, and/or material support were associated with           about or variability in how much people value the main outcomes
better TB outcomes, and can now be considered best                    and that the interventions would increase health equity. The
practice(Alipanah et al., 2018). Some trial evidence shows            GDG agreed that people with SMD would need additional
effectiveness of treatment of pulmonary TB in people with SMD         support for adherence to TB treatments and provided a strong
(Mishin et al 2008) and of a brief intervention to deliver best       recommendation for this intervention drawing from existing
practice services for infectious diseases to people with mental       general population guidelines.
disorders in increasing participation and acceptance of core


Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                        41
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 123 of 515


		 4. Implementation
       considerations

      The recommendations in these guidelines must be                       Adherence to medication guidelines − such as the American
      implemented using a person-centred and integrated approach            Schizophrenia Patient Outcomes Research Team (PORT)
      to address factors associated with excess mortality in persons        Treatment Recommendations (Kreyenbuhl et al., 2010) − appear
      with SMD. This integration is needed at four levels – screening       to have an effect on reducing mortality in schizophrenia.
      and early detection of physical health conditions, counselling        These, along with other specific recommendations for
      for behavioural risk factors, assessment and management of            psychosocial treatments as described in these guidelines, are
      cardiovascular disease risk and management of established             important considerations when developing intervention plans
      physical and mental health conditions.                                for people with SMD. The full participation of persons with
                                                                            SMD in their treatment and recovery plans is a very important
      We propose a multilevel intervention framework that will be           factor in improving health outcomes (Vahdat et al., 2014).
      useful for designing, implementing and evaluating
      interventions and programmes to reduce excess mortality in            The next level in the framework encompasses strategies within
      persons with SMD (Liu et al., 2017). The first level is individual-   health systems targeting health care providers and service
      focused interventions. The second and third levels of the             delivery components. These will vary across different settings
      framework consist of strategies focussed on the health                depending upon many parameters, such as the number of
      systems and socio-environmental context, respectively, which          specialists versus primary care providers, the different
      provide the enabling environment for implementation of the            distribution of health risk factors, the presence or absence of
      recommendations.                                                      universal health care, and the availability of health technologies
                                                                            and medications. Strengthening of the six building blocks of the
      The individual-focused interventions i.e. strategies delivered to     health systems – service delivery; health workforce; information;
      individuals with SMD to target their mental health condition,         medical products, vaccines and technologies; financing; and
      physical health and lifestyle behaviours should be guided by          leadership and governance (stewardship) – would improve
      the recommendations proposed in these guidelines.                     outcomes for persons with SMD.


      Health screening facilitates early detection and treatment for        Care coordination, collaborative care or integrated care
      many of these conditions, though rates of screening in people         programmes that include support to better equip health
      with SMD appear to be reduced compared with the general               systems, usually through the provision of additional supportive
      population. A UK survey(Patel et al., 2014) found that only           members who can serve as a liaison between mental health
      33% of people with schizophrenia had received adequate                and physical health care systems or through linking of delivery
      cardiovascular disease screening in the previous 12 months.           of physical and mental health services are particularly
      Effective interventions for increasing access to, or uptake of,       important. Mental health practitioners need to be better at
      screening for a range of conditions in the general population         physical health skills, as well as physical health clinicians/
      (Camilloni et al., 2013) exist. A recent review identified            systems being better at addressing needs of people with SMD.
      interventions to increase both access to and uptake of physical
      health screening in people with SMD amongst which are staff           In countries with limited resources, evidence suggests that
      and stakeholder involvement in screening, staff flexibility when      mental health care can be delivered effectively in primary
      taking physical measurements (e.g. using adapted equipment)           health-care settings, through community-based programmes
      and strong links with primary care (Lamontagne-Godwin                 and task-shifting approaches. Non-specialist health
      et al., 2018).                                                        professionals, lay workers, affected individuals, and caregivers
                                                                            with brief training and appropriate supervision by mental
      Psychosocial interventions that promote adherence in people           health specialists are able to detect, diagnose, treat, and
      with SMD are particularly important when addressing physical          monitor individuals with mental disorders and reduce
      health conditions. This can also take the form of generic advice      caregiver burden. Physical health in people with SMD should
      and psychoeducation at the time of diagnosis of the SMD.              also be considered in community-based programmes and
                                                                            task-shifting approaches (Kakuma et al., 2011).



 42 Implementation considerations
                                                                           ·" .                   •                                                        .                       ..
                                                                                                                                                                                  •,                    ..
                                                                                                                   ••
                                                                                                                                                           ••••• •
                         .,
    Case 2:90-cv-00520-KJM-DB
                            .          .
                              Document 6752 Filed 07/02/20 •Page 124 of 515
                                                                                                                   ~


                                                                                                                     ..
                                                                                                                                                      ..
                                           ..                                                                      •                                                    •                           •
                                                                             ••
                                                                               ,~
                                                                                   '


                                                                                     I     . ..
                                                                                           ··= .
                                                                                            ......
                                                                                                          -~#-
                                                                                                                   :
                                                                                                                       •• ••
                                                                                                                        ..        . ~Lt
                                                                                                                                                  .,                        4

                                                                                                                                                                                                             ..
                                                                                           -                           ·•·
                                                                                        .

                                                              ..                       •..o.'I                                                                                             .,
                                                                             •                .       I

                                                                                                                             ~

                                                                 .....                                                                       ..                          .• .
                                                               ,   .          •
                                                                             •••
                                                                                    ... •'••      ~-•-                        • , ... ' ,
                                                                                                                                                                       ·• ..
                                                                                . . ,_
                                                                            •• , •
                                                                                            .',.
                                                                                                 .
                                                                                               ....                                                                    '.

                                                                                                                                     ..
                                                                                                                                                  ;

                                                                                                                                    ....
                                                                         .. .. ·..: ..,
                                                                                                               r             a<Y•


The broadest level of the framework incorporates socio-                •                  .,.~.
                                                                                     ,._ ..
                                                                                                                              '            '--
                                                                                                                                                       -       I
                                                                                                                                                                   I
                                                                                                                                                                       '.
                                                                                                                                                                        ,. . ·"
environmental factors and the social determinants of health.
This part of the model acknowledges the range of potential ( •
                                                                                               .                                                           •
                                                                                                                                                                   .
strategies originating from the community to address
contributors to premature mortality such as peer and family
support programmes and stigma reduction programmes. At a
                                                                   ••  I
                                                                            -·--                          '!
                                                                                                                                    .. . ..
                                                                                                                                       •
wider level, public health policies providing mental health
                                                              .. ...                                                                  ,,
parity are essential to improve lives of those with SMD. A twin-
track approach is likely to work best with improved public
health for all, recognising that the broader social determinants
                                                                             -                .
                                                                                                                             'I
                                                                                                                             ••
                                                                                                                                         .. . ..           -·                          .        I



like poverty affect certain groups more, and, targeted
interventions for at-risk groups. Strategies at the policy level
that affect screening or management of HIV, TB or tobacco
consumption are especially relevant to those with SMD and
may have even greater effects on the health and well-being of
this high-risk population.


The recommendations contained in these guidelines should be
adapted into a locally appropriate document that can meet the
needs of each country and its health services. WHO
headquarters will work closely with the regional and country
offices, as well as implementing partners, to ensure
communication and country-specific adaptations of the
guidelines, through regional and national meetings.


As countries consider how to implement these guidelines, the
budgetary and human resource requirements, and other
health systems implications should be analysed to identify
which inputs and systems are currently available, and which
areas require additional investment, including training of
health workers; supply of medicines; and adaptations of health
information systems to collect data on service utilization.


To support country implementation, WHO will produce a series
of subsidiary tools that will address clinical and service delivery
aspects of the implementation of the recommendations
included in these guidelines.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                                                                                              43
                 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 125 of 515


		 5. Publication, dissemination,
       and evaluation

      5.1                                                              5.3
      PUBLICATION AND                                                  IMPLICATIONS FOR FURTHER
      DISSEMINATION                                                    RESEARCH

      The guidelines are disseminated as a print publication           While evidence for mental health treatments is strong, the

      and electronically on a dedicated internet space on the          evidence for effectiveness of interventions to prevent and

      WHO website (http://www.who.int/mental_health/evidence/          treat physical conditions in those with SMD is limited.

      guidelines_physical_health_and_severe_mental_disorders/          Interventions developed for the general population geared at

      en/index.html).                                                  non-communicable diseases, infectious diseases or other
                                                                       health problems are likely as effective for persons with SMD

      WHO publications, training and clinical management manuals       but given the special needs of this population, interventions

      will be revised to reflect the updated recommendations. A        for SMD require tailoring. However, more research is needed

      range of subsidiary products will be developed to support        on the degree of tailoring required. For this, it is essential to

      the implementation including job aids and policy briefs.         include people with SMD in research studies to a much greater
                                                                       extent than is being currently done.

      The guidelines and products are developed in English, and will
      be translated into other WHO official languages for wider        For current evidence-based interventions, research is needed

      dissemination and in collaboration with WHO Regional Offices.    on optimal length and dose needed to positively affect health,
                                                                       which will also be important for resource allocation.

      Dissemination will be supported by publication of selected       Multimodal approaches, which can include behavioural plus

      systematic reviews and evidence in peer review journals, and     pharmacological interventions and include components such

      presentations and workshops at key conferences and events.       as peer support or technology are promising, but have yet to
                                                                       be studied systematically to clarify whether or which
                                                                       multicomponent programs are effective, and which
                                                                       components of the intervention are most beneficial. Many
                                                                       people with SMD have multiple cardiovascular and other risk
      5.2                                                              behaviours which may be modifiable, and future research
      MONITORING AND                                                   should test interventions addressing multiple risk factors, as
                                                                       well as those which are directly linked to mortality.
      EVALUATION
                                                                       Cost-effectiveness models of different approaches in people

      Implementation of the recommendations will be monitored          with SMD are important, especially in low resource settings, as

      at the health facility level. Facility data will be collected    we aim to achieve universal health coverage and to address

      through surveys or routine health information systems.           the physical health needs of this vulnerable population.

      Special studies can be considered where routine monitoring
      is not feasible or appropriate.                                  Research is needed to identify and manage barriers to and
                                                                       facilitators of implementing evidence-based guidance and

      WHO will continue to solicit and collect regular feedback        policy recommendations. We need to understand how to

      through process indicators by Ministries of Health regarding     deliver evidence-based interventions successfully in the real

      implementation activities in order to evaluate the impact and    world, taking into account training and workforce issues and

      usefulness of this guideline. This feedback will also identify   often-limited resources in local community settings. We need

      areas where improvement is warranted.                            to understand to what extent interventions and programmes
                                                                       could or should be disseminated across countries.




 44 Publication, dissemination and evaluation
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 126 of 515




Another important area of research will be to assess the
effects of health system and policy interventions on excess
mortality in SMD. We need to understand why those with SMD
have not benefitted from trends in the general population
towards reduced mortality in some diseases and smoking
cessation. Researchers should take advantage of natural
experiments and also design studies in health systems and at
the population level to evaluate the impact of these
programmes.

                                                                                                                                                       \
Finally, to gain a better understanding of the different
perspectives involved, qualitative research is needed to
understand the experiences of users, providers, family
                                                                                             .
                                                                                                                   .•...
members, as well as professionals’ receptivity to education
                                                                                                                        ,
and training.




                                                                                             .
                                                                                             ••                ..~".                                       ".

5.4                                                                                               •
                                                                                      t •.            .                     l


FUTURE REVIEW AND                                                               ..
                                                                                 !'
                                                                                                          .
                                                                                                          •.
UPDATE
                                                                                                                   ..
These guidelines will be reviewed in three to five years, unless
                                                                                                                                   .
an earlier review and update is warranted by breakthrough                                                                                          .
research. New evidence in these areas is regularly monitored          ..
                                                                      •                                                                   •            •
by the WHO Secretariat, in consultation with GDG members
and technical experts identified for the evidence review
                                                                                                               .
                                                                                                               ♦
                                                                                                                   ..
                                                                                                                    •
                                                                                                                                          ,   ..           .
process, WHO collaborating centres, and academic                                                                        .                 .
institutions.                                                                                                                                                   ..   /
                                                                                                                                .,.,,,,




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                                       45
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 127 of 515

  References

   Alene, K. A. et al. (2018) ‘Mental health disorders, social         Correll, C. U. et al. (2015) ‘Effects of antipsychotics,
   stressors, and health-related quality of life in patients with      antidepressants and mood stabilizers on risk for physical
   multidrug-resistant tuberculosis: A systematic review and           diseases in people with schizophrenia, depression and
   meta-analysis’, Journal of Infection. Elsevier. doi: 10.1016/j.     bipolar disorder’, World Psychiatry, 14, pp. 119–136. doi:
   jinf.2018.07.007.                                                   10.1002/wps.20204.


   Alipanah, N. et al. (2018) Adherence interventions and outcomes     Correll, C. U. et al. (2017) ‘Prevalence, incidence and mortality
   of tuberculosis treatment: A systematic review and meta-analysis    from cardiovascular disease in patients with pooled and
   of trials and observational studies, PLOS Medicine. doi: 10.1371/   specific severe mental illness: a large‐scale meta‐analysis of
   journal.pmed.1002595.                                               3,211,768 patients and 113,383,368 controls’, World
                                                                       Psychiatry, 16, pp. 163–180.
   Alonso-Coello, P. et al. (2016) ‘GRADE Evidence to Decision
   (EtD) frameworks: a systematic and transparent approach to          Dennis, B. B. et al. (2015) ‘Opioid substitution and antagonist
   making well informed healthcare choices. 1: Introduction’,          therapy trials exclude the common addiction patient: a
   BMJ. BMJ Publishing Group Ltd, 353. doi: 10.1136/bmj.i2016.         systematic review and analysis of eligibility criteria’, Trials.
                                                                       London. doi: 10.1186/s13063-015-0942-4.
   Anthenelli, R. M. et al. (2016) ‘Neuropsychiatric safety and
   efficacy of varenicline, bupropion, and nicotine patch in           Dickerson, F. B. et al. (2006) ‘Obesity among individuals with
   smokers with and without psychiatric disorders (EAGLES): a          serious mental illness’, Acta Psychiatrica Scandinavica, 113(4),
   double-blind, randomised, placebo-controlled clinical trial’,       pp. 306–313. doi: 10.1111/j.1600-0447.2005.00637.x.
   The Lancet. Elsevier, 387(10037), pp. 2507–2520. doi: 10.1016/
   S0140-6736(16)30272-0.                                              Dipasquale, S. et al. (2013) ‘The dietary pattern of patients
                                                                       with schizophrenia: A systematic review’, Journal of Psychiatric
   Barnes, T. R. E. et al. (2007) ‘A UK audit of screening for the     Research. Pergamon, 47(2), pp. 197–207. doi: 10.1016/J.
   metabolic side effects of antipsychotics in community               JPSYCHIRES.2012.10.005.
   patients.’, Schizophrenia bulletin. Oxford University Press,
   33(6), pp. 1397–403. doi: 10.1093/schbul/sbm038.                    Druss, B. G. et al. (2000) ‘Mental Disorders and Use of
                                                                       Cardiovascular Procedures After Myocardial Infarction’, JAMA.
   Bauer-Staeb, C. et al. (2017) ‘Prevalence and risk factors for      American Medical Association, 283(4), p. 506. doi: 10.1001/
   HIV, hepatitis B, and hepatitis C in people with severe mental      jama.283.4.506.
   illness: a total population study of Sweden’, The Lancet
   Psychiatry. Elsevier, 4(9), pp. 685–693. doi: 10.1016/              Fekadu, A. et al. (2015) ‘Excess mortality in severe mental
   S2215-0366(17)30253-5.                                              illness: 10-Year population-based cohort study rural Ethiopia’,
                                                                       British Journal of Psychiatry, 206(4), pp. 289–296. doi: 10.1192/
   Camilloni, L. et al. (2013) ‘Methods to increase participation in   bjp.bp.114.149112.
   organised screening programs: a systematic review’, BMC
   Public Health, 13(1), p. 464. doi: 10.1186/1471-2458-13-464.        Di Florio, A., Craddock, N. and van den Bree, M. (2014)
                                                                       ‘Alcohol misuse in bipolar disorder. A systematic review and
   Capasso, R. M. et al. (2008) ‘Mortality in schizophrenia and        meta-analysis of comorbidity rates’, European Psychiatry.
   schizoaffective disorder: An Olmsted County, Minnesota              Elsevier, 29(3), pp. 117–124. doi: 10.1016/j.eurpsy.2013.07.004.
   cohort: 1950–2005’, Schizophrenia Research. Elsevier, 98(1–3),
   pp. 287–294. doi: 10.1016/J.SCHRES.2007.10.005.                     GBD 2016 DALYs and HALE Collaborators, Lancet 2017; 390:
                                                                       1260-344
   Centers for Disease Control and Prevention (2015) ‘Best
   Practices User Guide: Health Equity in Tobacco Prevention and       Gates, P. J. et al. (2016) ‘Psychosocial interventions for
   Control’, pp. 1–52. Available at: https://www.cdc.gov/tobacco/      cannabis use disorder’, The Cochrane database of systematic
   stateandcommunity/best-practices-health-equity/pdfs/.               reviews, p. CD005336. doi: 10.1002/14651858.CD005336.
                                                                       pub4.
   Chou, R.-H. et al. (2017) ‘Antipsychotic treatment is associated
   with risk of atrial fibrillation: A nationwide nested case-         Gierisch, J. M. et al. (2013) Interventions To Improve
   control study.’, International journal of cardiology. Elsevier,     Cardiovascular Risk Factors in People With Serious Mental
   227, pp. 134–140. doi: 10.1016/j.ijcard.2016.11.185.                Illness, AHRQ Comparative Effectiveness Reviews. Available
                                                                       at: http://www.epistemonikos.org/documents/2a89f84579c9
                                                                       68376a0ebb29ce11b78b2943d82f
46 References
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 128 of 515




Gurpegui, M. et al. (2012) ‘Overweight and obesity in patients        Janssen, E. M. et al. (2015) ‘Review of the Evidence: Prevalence
with bipolar disorder or schizophrenia compared with a non-           of Medical Conditions in the United States Population with
psychiatric sample’, Progress in Neuro-Psychopharmacology             Serious Mental Illness’, General hospital psychiatry, pp. 199–
and Biological Psychiatry. Elsevier, 37(1), pp. 169–175. doi:         222. doi: 10.1016/j.genhosppsych.2015.03.004.
10.1016/J.PNPBP.2012.01.014.
                                                                      Jørgensen, K. B., Nordentoft, M. and Hjorthøj, C. (2018)
Guyatt, G. et al. (2011) ‘GRADE guidelines: 1. Introduction—          ‘Association between alcohol and substance use disorders
GRADE evidence profiles and summary of findings tables’,              and psychiatric service use in patients with severe mental
Journal of Clinical Epidemiology. Pergamon, 64(4), pp. 383–394.       illness: a nationwide Danish register-based cohort study’,
doi: 10.1016/J.JCLINEPI.2010.04.026.                                  Psychological Medicine. Cambridge University Press, pp. 1–9.
                                                                      doi: 10.1017/S0033291718000223.
Henderson, D. C. et al. (2005) ‘Clozapine, diabetes mellitus,
hyperlipidemia, and cardiovascular risks and mortality:               Kakuma, R. et al. (2011) ‘Human resources for mental health
results of a 10-year naturalistic study.’, The Journal of clinical    care: current situation and strategies for action’, The Lancet.
psychiatry, 66(9), pp. 1116–21.                                       Elsevier, 378(9803), pp. 1654–1663. doi: 10.1016/
                                                                      S0140-6736(11)61093-3.
De Hert, M. et al. (2011) ‘Physical illness in patients with severe
mental disorders. I. Prevalence, impact of medications and            Kapczinski, F. et al. (2008) ‘Allostatic load in bipolar disorder:
disparities in health care’, World Psychiatry, 10(1), pp. 52–77.      Implications for pathophysiology and treatment’,
                                                                      Neuroscience & Biobehavioral Reviews. Pergamon, 32(4), pp.
Hjorthøj, C. et al. (2015) ‘Association between alcohol and           675–692. doi: 10.1016/J.NEUBIOREV.2007.10.005.
substance use disorders and all-cause and cause-specific
mortality in schizophrenia, bipolar disorder, and unipolar            Kreyenbuhl, J. et al. (2010) ‘The Schizophrenia Patient Outcomes
depression: a nationwide, prospective, register-based study’,         Research Team (PORT): Updated Treatment Recommendations
The Lancet Psychiatry, 2(9), pp. 801–808. doi: https://doi.           2009’, Schizophrenia Bulletin. Oxford University Press, 36(1), pp.
org/10.1016/S2215-0366(15)00207-2.                                    94–103. doi: 10.1093/schbul/sbp130.


Hughes, E. et al. (2016) ‘Prevalence of HIV, hepatitis B, and         Krupchanka, D. et al. (2018) ‘Mortality in people with mental
hepatitis C in people with severe mental illness: a systematic        disorders in the Czech Republic: a nationwide, register-based
review and meta-analysis’, The Lancet Psychiatry. Elsevier, 3(1),     cohort study’, The Lancet Public Health, 3(6), pp. e289–e295.
pp. 40–48. doi: 10.1016/S2215-0366(15)00357-0.                        doi: https://doi.org/10.1016/S2468-2667(18)30077-X.


Hunt, G. E. et al. (2014) ‘Psychosocial interventions for people      Kuo, S.-C. et al. (2013) ‘Incidence and outcome of newly-
with both severe mental illness and substance misuse’,                diagnosed tuberculosis in schizophrenics: a 12-year,
Schizophr Bull. 2013/11/02                                            nationwide, retrospective longitudinal study’, BMC Infectious
                                                                      Diseases. BioMed Central, 13(1), p. 351. doi:
Jackson, J. G. et al. (2015) ‘A combined analysis of worldwide        10.1186/1471-2334-13-351.
studies demonstrates an association between bipolar
disorder and tobacco smoking behaviors in adults’, Bipolar            Lamontagne-Godwin, F. et al. (2018) ‘Interventions to
Disorders, 17(6), pp. 575–597. doi: 10.1111/bdi.12319.                increase access to or uptake of physical health screening in
                                                                      people with severe mental illness: a realist review’, BMJ Open.
Jakobsen, A. S. et al. (2018) ‘Dietary patterns and physical          British Medical Journal Publishing Group, 8(2). doi: 10.1136/
activity in people with schizophrenia and increased waist             bmjopen-2017-019412.
circumference’, Schizophrenia Research. Elsevier. doi:
10.1016/J.SCHRES.2018.03.016.                                         Lasser, K. et al. (2000) ‘Smoking and Mental Illness’, JAMA.
                                                                      American Medical Association, 284(20), p. 2606. doi: 10.1001/
Janney, C. A. (2013) ‘Sedentary behavior and psychiatric              jama.284.20.2606.
symptoms in overweight and obese adults with
schizophrenia and schizoaffective disorders (WAIST Study)’.           Laursen, T. M. (2011) ‘Life expectancy among persons with
doi: 10.1016/j.schres.2013.01.010.                                    schizophrenia or bipolar affective disorder’, Schizophrenia
                                                                      Research. Elsevier, 131(1–3), pp. 101–104. doi: 10.1016/J.
                                                                      SCHRES.2011.06.008.



Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                      47
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 129 of 515




   de Leon, J. and Diaz, F. J. (2005) ‘A meta-analysis of worldwide     Naslund, J. A. et al. (2017) ‘Lifestyle interventions for weight loss
   studies demonstrates an association between schizophrenia            among overweight and obese adults with serious mental illness: A
   and tobacco smoking behaviors’, Schizophrenia Research.              systematic review and meta-analysis’, General Hospital Psychiatry.
   Elsevier, 76(2–3), pp. 135–157. doi: 10.1016/J.
   SCHRES.2005.02.010.                                                  NICE guidelines. Psychosis and schizophrenia in adults:
                                                                        prevention and management (Clinical guideline [CG178];
   Li, C. et al. (2017) ‘A systematic review and meta-analysis of       Published date: February 2014 Last updated: March 2014.
   randomized controlled trials of cognitive behavior therapy for
   patients with diabetes and depression’, Journal of Psychosomatic     NICE guidelines Bipolar disorder: assessment and management
   Research.                                                            (Clinical guideline [CG185]; Published date: September 2014 Last
                                                                        updated: February 2016.
   Lieberman, J. A. et al. (2005) ‘Effectiveness of Antipsychotic
   Drugs in Patients with Chronic Schizophrenia’, New England           NICE guidelines Depression in adults with a chronic physical
   Journal of Medicine. Massachusetts Medical Society, 353(12), pp.     health problem: recognition and management (Clinical
   1209–1223. doi: 10.1056/NEJMoa051688.                                guideline [CG91]; Published date: October 2009.


   Liu, N. H. et al. (2017) ‘Excess mortality in persons with severe    Nielsen, R. E. et al. (2013) ‘Increasing mortality gap for patients
   mental disorders: a multilevel intervention framework and            diagnosed with schizophrenia over the last three decades — A
   priorities for clinical practice, policy and research agendas.’,     Danish nationwide study from 1980 to 2010’, Schizophrenia Research.
   World psychiatry. World Psychiatric Association, 16(1), pp. 30–40.   Elsevier, 146(1–3), pp. 22–27. doi: 10.1016/J.SCHRES.2013.02.025.
   doi: 10.1002/wps.20384.
                                                                        Nieuwsma, J. A. et al. (2017) ‘Diagnostic accuracy of screening
   Lund, C. et al. (2013) ‘Mental illness and lost income among         tests and treatment for post-acute coronary syndrome
   adult South Africans’, Social Psychiatry and Psychiatric             depression’, Annals of Internal Medicine.
   Epidemiology, 48(5), pp. 845–851. doi: 10.1007/
   s00127-012-0587-5.                                                   Nugent, K. L. et al. (2015) ‘Cumulative stress pathophysiology in
                                                                        schizophrenia as indexed by allostatic load.’,
   Mangurian, C. et al. (2017) ‘Low Rates of HIV Testing Among          Psychoneuroendocrinology. NIH Public Access, 60, pp. 120–9. doi:
   Adults With Severe Mental Illness Receiving Care in Community        10.1016/j.psyneuen.2015.06.009.
   Mental Health Settings’, Psychiatric Services, 68(5), pp. 443–448.
   doi: 10.1176/appi.ps.201600248.                                      Patel, M. X. et al. (2014) ‘Quality of prescribing for schizophrenia:
                                                                        Evidence from a national audit in England and Wales’, European
   Maslej, M. M. et al. (2017) ‘The Mortality and Myocardial Effects    Neuropsychopharmacology, 24(4), pp. 499–509. doi: https://doi.
   of Antidepressants Are Moderated by Preexisting                      org/10.1016/j.euroneuro.2014.01.014.
   Cardiovascular Disease: A Meta-Analysis’, Psychotherapy and
   Psychosomatics.                                                      Poon, A. W. C. et al. (2017) ‘A longitudinal population-based
                                                                        study of carers of people with psychosis’, Epidemiology and
   Mattick, R. P. et al. (2014) Buprenorphine maintenance versus        Psychiatric Sciences. Cambridge University Press, 26(3), pp. 265–
   placebo or methadone maintenance for opioid dependence’,             275. doi: 10.1017/S2045796015001195.
   The Cochrane database of systematic reviews, 2(2), p. CD002207.
   doi: 10.1002/14651858.CD002207.pub4.Copyright.                       Rosenberg, S. D. et al. (2010) ‘Assessing the STIRR Model of Best
                                                                        Practices for Blood-Borne Infections of Clients With Severe
   McLoughlin, B. C. et al. (2014) ‘Cannabis and schizophrenia’,        Mental Illness’, Psychiatric Services, 61(9), pp. 885–891. doi:
   Cochrane Database of Systematic Reviews. John Wiley & Sons, Ltd,     10.1176/ps.2010.61.9.885.
   (10). doi: 10.1002/14651858.CD004837.pub3.
                                                                        Sacchetti, E., Turrina, C. and Valsecchi, P. (2010) ‘Cerebrovascular
   Morrato, E. H. et al. (2009) ‘Metabolic Screening After the          accidents in elderly people treated with antipsychotic drugs: a
   American Diabetes Association’s Consensus Statement on               systematic review’, Drug Saf., 33(4), pp. 273–288. doi: 2 [pii]
   Antipsychotic Drugs and Diabetes’, Diabetes Care, 32(6), pp.         10.2165/11319120-000000000-00000.
   1037–1042. doi: 10.2337/dc08-1720.
                                                                        Saha, S., Chant, D. and McGrath, J. (2007) ‘A systematic review of
                                                                        mortality in Schizophrenia: is the differential mortality gap
                                                                        worsening over time?’, Archives of General Psychiatry, 64(10), pp.
                                                                        1123–31. doi: 10.1001/archpsyc.64.10.1123.
48 References
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 130 of 515




Saloojee, S., Burns, J. K. and Motala, A. A. (2014) ‘Very low rates       Vahdat, S. et al. (2014) ‘Patient Involvement in Health Care
of screening for metabolic syndrome among patients with                   Decision Making: A Review’, Iranian Red Crescent Medical Journal.
severe mental illness in Durban, South Africa’, BMC Psychiatry,           doi: 10.5812/ircmj.12454.
14(1), p. 228. doi: 10.1186/s12888-014-0228-5.
                                                                          Vancampfort, D. et al. (2016) ‘Diabetes mellitus in people with
Senn, T. E. and Carey, M. P. (2009) ‘HIV testing among individuals        schizophrenia, bipolar disorder and major depressive disorder:
with a severe mental illness: review, suggestions for research,           A systematic review and large scale meta-analysis’, World
and clinical implications’, Psychological Medicine, 39(03), p. 355.       Psychiatry, 15(2), pp. 166–174. doi: 10.1002/wps.20309.
doi: 10.1017/S0033291708003930.
                                                                          Vancampfort, D. et al. (2017) ‘Sedentary behavior and physical
de Silva, V. A. et al. (2016) ‘Metformin in prevention and                activity levels in people with schizophrenia, bipolar disorder
treatment of antipsychotic induced weight gain: a systematic              and major depressive disorder: a global systematic review and
review and meta-analysis’, BMC Psychiatry. 2016/10/08.                    meta-analysis.’, World psychiatry. World Psychiatric Association,
                                                                          16(3), pp. 308–315. doi: 10.1002/wps.20458.
Ski, C. F. et al. (2016) ‘Psychosocial interventions for patients with
coronary heart disease and depression: A systematic review and            Verschueren, S. et al. (2018) ‘The effect of exercise therapy on
meta-analysis’, European Journal of Cardiovascular Nursing.               depressive and anxious symptoms in patients with ischemic
                                                                          heart disease: A systematic review’, Journal of Psychosomatic
Susser, E., Valencia, E. and Conover, S. (1993) ‘Prevalence of HIV        Research.
infection among psychiatric patients in a New York City men’s
shelter.’, American Journal of Public Health, pp. 568–570.                Watson, K. et al. (2017) ‘Insulin resistance, an unmasked culprit
                                                                          in depressive disorders: Promises for interventions’,
Taylor, J. et al. (2017) ‘The Effectiveness of Pharmacological and        Neuropharmacology. Pergamon. doi: 10.1016/J.
Non-Pharmacological Interventions for Improving Glycaemic                 NEUROPHARM.2017.11.038.
Control in Adults with Severe Mental Illness: A Systematic
Review and Meta-Analysis’, PLoS One.                                      WHO. (2008) WHO Report on the Global Tobacco Epidemic 2008 :
                                                                          the MPOWER Package. World Health Organization.
Teasdale, S. B. et al. (2017) ‘Solving a weighty problem:
systematic review and meta-analysis of nutrition interventions            Wilson, R. P. and Bhattacharyya, S. (2016) ‘Antipsychotic efficacy
in severe mental illness’, Br J Psychiatry.                               in psychosis with co-morbid cannabis misuse: A systematic
                                                                          review’, J Psychopharmacol.
Temmingh, H. S. et al. (2018) ‘Risperidone versus other antipsycho-
tics for people with severe mental illness and co-occurring               World Health Organization (2013) Mental Health Action Plan
substance misuse’, Cochrane Database of Systematic Reviews.               (2013-2020).


Trainor, K. and Leavey, G. (2017) ‘Barriers and Facilitators to           World Health Organization (2015) Meeting report on excess
Smoking Cessation Among People With Severe Mental Illness: A              mortality in persons with severe mental disorders.
Critical Appraisal of Qualitative Studies’, Nicotine & Tobacco
Research, 19(1), pp. 14–23. doi: 10.1093/ntr/ntw183.                      World Health Organization Regional Office for Europe (2016)
                                                                          Addressing comorbidity between mental disorders and major
Tsuang, M. T., Woolson, R. F. and Fleming, J. A. (1980) ‘Premature        noncommunicable diseases.
Deaths in Schizophrenia and Affective Disorders’, Archives of
General Psychiatry. American Medical Association, 37(9), p. 979.          Yang, C. et al. (2018) ‘Does antipsychotic drug use increase the
doi: 10.1001/archpsyc.1980.01780220017001.                                risk of long term mortality? A systematic review and meta-
                                                                          analysis of observational studies.’, Oncotarget. Impact Journals,
Tully, P. J. and Baumeister, H. (2015) ‘Collaborative care for comorbid   LLC, 9(19), pp. 15101–15110. doi: 10.18632/oncotarget.24120.
depression and coronary heart disease: A systematic review and
meta-analysis of randomised controlled trials’, BMJ Open.


United Nations (2016) Annex IV: Final list of proposed Sustainable
Development Goal indicators. Report of the Inter-Agency and Expert
Group on Sustainable Development Goal Indicators.



Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                             49
               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 131 of 515

  Annex 1. Guideline Development
  Group (GDG) members

             Name               Gender    WHO     Affiliation                          Area of expertise
                                         Region


     1.      Abdullah Al          M       EMR     Ministry of Health, Saudi Arabia     Family and community medicine,
             Khathami                                                                  medical education, program
                                                                                       management


     2.      Corrado Barbui       M       EUR     University of Verona, Italy          Mental health research and training,
                                                                                       public health, health systems
                                                                                       strengthening


     3.      Jackie Curtis        F       WPR     University of New South Wales,       Psychiatry, early psychosis,
                                                  Australia                            comorbidity


     4.      Gail L. Daumit       F       AMR     Johns Hopkins Medical                Psychiatry, Epidemiology, Health Policy
                                                  Institutions, Division of General    and Management and Mental Health
                                                  Internal Medicine, Welch Center
                                                  for Prevention, Epidemiology and
                                                  Clinical Research Baltimore, USA


     5.      Chris Dowrick        M       EUR     University of Liverpool, Institute   Medically unexplained somatic
                                                  of Psychology, Health and            complaints, mental health in primary
                                                  Society                              care, guideline development (NICE) for
                                                                                       depression


     6.      Benjamin Druss       M       AMR     Center for Behavioural Health        Health policy, health outcomes and
                                                  Policy Studies, Rollins School of    mental health
                                                  Public Health, 1518 Clifton Rd,
                                                  Atlanta, USA


     7.      Rabih El Chammay     M       EMR     Ministry of Health, Beirut,          Public mental health, mental health
                                                  Lebanon                              policy, health equity


     8.      Suhaila Ghuloum      F       EMR     Weill Cornell Medicine, Qatar        Mental health service planning,
                                                  Hamad Medical Corporation,           schizophrenia, psychiatric
                                                  Qatar                                epidemiology


     9.      Oye Gureje           M       AFR     Department of Psychiatry,            Global mental health; epidemiology;
                                                  University College Hospital,         aging; health system strengthening;
                                                  Ibadan, Nigeria                      classification of mental disorders


     10.     Yueqin Huang         F       WPR     National Clinical Research           Psychiatry, child behavioural and
                                                  Center for Mental Disorders,         developmental disorders, self-harm,
                                                  Peking University Sixth Hospital,    suicide, depression
                                                  Peking University Institute of
                                                  Mental Health, China


     11.     Asma Humayun         F       EMR     Meditrina Health Care, Pakistan      Depression, psychosocial support and
                                                                                       interventions for mental disorders




50 Annex 1
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 132 of 515

          Name                   Gender      WHO       Affiliation                           Area of expertise
                                            Region


  12.     Thomas Munk               M        EUR       National Centre for Register-         Research in schizophrenia and bipolar
          Laursen                                      Based Research, Aarhus                disorder
                                                       University, School of Business
                                                       and Social Sciences, Institute of
                                                       Economics and Business,
                                                       Aarhus, Denmark


  13.     Mario Maj                 M        EUR       Department of Psychiatry,             Research in bipolar disorder,
                                                       University of Naples, Italy           psychiatric comorbidity, classification
                                                                                             of mental disorders


  14.     Soontareeporn             F        WPR       Department of Nursing, Faculty        Physical health in people with SMD,
          Meepring                                     of Nursing, Naresuan University,      technology in mental health
                                                       Phitsanulok, Thailand


  15.     Shanthi Mendis            F        SEAR      Independent consultant in Global      Noncommunicable diseases and
                                                       Health, Sri Lanka                     cardiology, health policy development,
                                                                                             capacity strengthening, implementation
                                                                                             research particularly in low- and middle-
                                                                                             income countries.


  16.     Dorairaj                  M        SEAR      Centre for Chronic Conditions and     Cardiovascular disease prevention,
          Prabhakaran                                  Injuries and Vice President, Public   epidemiology, developmental origin,
                                                       Health Foundation of India,           and biomarkers of cardiovascular
                                                       Haryana, India                        diseases and diabetes


  17.     Martin Prince             M        EUR       King's College London, Institute of   Dementia, global mental health,
                                                       Psychiatry, Psychology &              guidelines development, dementia in
                                                       Neuroscience, London, UK              LMIC


  18.     Thara                     F        SEAR      Schizophrenia Research                Mental health research, policy and
          Rangaswamy                                   Foundation, Chennai, India            advocacy


  19.     David Shiers              M        EUR       Psychosis Research Unit, Greater      Early intervention, physical health in
                                                       Manchester Mental Health Trust,       people with SMD, health inequality
                                                       UK; Division of Psychology and
                                                       Mental Health, University of
                                                       Manchester, UK


  20.     Ezra Susser               M        AMR       Columbia University, 722 West         Psychiatric epidemiology, research on
                                                       168th Street, New York, USA           course and outcome of schizophrenia,
                                                                                             homelessness


  21.     Graham Thornicroft        M        EUR       Health Service and Population         Global mental health, guidelines
                                                       Research Department, King's           development, mental health services
                                                       College London, Institute of          research, mental health stigma,
                                                       Psychiatry, Psychology &              health equity.
                                                       Neuroscience, London, UK


  22.     Abe Fekadu Wassie         M        AFR       Department of Psychiatry, College     Psychopharmacological studies, service
                                                       of Health Sciences, Addis Ababa       development, cultural aspects of
                                                       University, Ethiopia                  depression, programme management




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                       51
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 133 of 515

  Annex 2. Assessment of conflict of interest
   INDIVIDUALS INVOLVED                                                The follow up and suggested actions agreed upon to manage

   IN ASSESSMENT OF CONFLICT                                           the conflicts of interest declared are summarized below:

   OF INTEREST:                                                        •		If members declare interests that are relevant to the meeting,
                                                                            the WHO Secretariat will note any potential conflict of interest
   Shekhar Saxena, Director                                                 and summarize these and then decide whether and to what
   Department of mental health and substance abuse                          extent they can participate in the guideline development.
   WHO headquarters
                                                                       •		If the conflict is deemed to be significant, the WHO
                                                                            Secretariat will decide if the conflict necessitates exclusion of
   Tarun Dua, Programme manager
                                                                            that person from participating in the guideline process or if
   Department of mental health and substance abuse
                                                                            their participation should be limited.
   WHO headquarters
                                                                       •		These decisions are made on a case-by-case basis.
   Neerja Chowdhary, Technical officer
   Department of mental health and substance abuse
                                                                       Below is a summary of the declared conflicts of interest and how
   WHO headquarters
                                                                       these were managed.


   To comply with WHO’s Conflict of Interest Policy, the Secretariat
   followed the revised Guidelines for Declaration of Interests        A. GDG MEMBERS
   (WHO Experts) . Declarations of interest (DoI) were requested
                    1


   from a) all GDG members b) all external partners involved in the    GDG Members with no relevant interests declared on
   evidence review process; c) all experts invited to review the       the DOI form and no relevant interests found in the CV
   evidence profiles.

                                                                       1.   A bdullah Al-Khathami
   A letter requesting completion of a DoI form and submission of           Ministry of Health, Riyadh, Saudia Arabia.
   a curriculum vitae was sent to all GDG members, the external        2. Corrado Barbui
   review group and external partners. They were asked to                   University of Verona, Verona, Italy.
   agree to the publication of a summary of declarations in the        3. Christopher Dowrick
   guideline. The GDG members were also required to complete                University of Liverpool, Liverpool, United Kingdom.
   a confidentiality undertaking. Once received, the WHO               4. B enjamin Druss
   Secretariat reviewed the DoIs as well as additional information          Emory University, Atlanta, USA.
   (internet and bibliographic database search) and evaluated if       5.   R ahib El Chammay
   there are any conflicts of interest and if so, whether these             National Mental Health Programme, Beirut, Lebanon.
   require a management plan.                                          6. S uhaila Ghuloum
                                                                            Weill Cornell Medicine, Doha, Qatar.
   In order to enhance its management of conflicts of interest         7.   Yueqin Huang
   as well as strengthen public trust and transparency in                   Peking University Institute of Mental Health, Beijing, China.
   connection with WHO meetings and activities involving the           8. A sma Humayun
   provision of technical/normative advice, the names and brief             Meditrina Healthcare, Islamabad, Pakistan.
   biographies of members being considered for participation           9.   Mario Maj
   in the GDG were disclosed for public notice and comment                  University of Naples, Italy
   prior to the meeting.                                               10. S oontareeporn Meepring
                                                                            Naresuan University, Bangkok, Thailand.
   At the beginning of the GDG meeting, the DoI of each GDG            11. S hanthi Mendis
   member were presented and GDG members and external                       Colombo, Sri Lanka.
   partners were asked to update their DoI with relevant changes       12. T homas Munk Laursen
   by notifying the responsible technical officer.                          Aarhus University, Aarhus, Denmark.
                                                                       13. D orairaj Prabhakaran
                                                                            Public Health Foundation of India, New Delhi, India.
                                                                       14. T hara Rangaswamy
                                                                            Schizophrenia Research Foundation, Chennai, India
                                                                       15. E zra Susser
   WHO Office of Compliance, Risk Management and Ethics (CRE)
  1
                                                                            Columbia University, New York, USA.
   http://intranet.who.int/homes/cre/ethics/doiexperts/



52 Annex 2
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 134 of 515




16. G raham Thornicroft                                             Christopher Dowrick
    King's College London, London, United Kingdom.                   University of Liverpool, Institute of Psychology,
17. A be Fekadu Wassie                                              Health and Society
    College of Health Sciences, Addis Ababa University, Ethiopia
                                                                     Dr Dowrick declared in his DOI form that as Chair of the
                                                                     Working Party for Mental Health of the World Organization of
GDG members who have declared an interest                            Family Doctors (WONCA) he has overseen the production and
on the DOI form or where a potentially relevant                      publication of a set of guidance documents and training
interest has been noted from the CV                                  materials for family doctors on the topic related to these
                                                                     guidelines.

Jacqueline Curtis
University of New South Wales (UNSW), Sydney, Australia.             Action: It was felt that this interest is insignificant or minimal
                                                                     and unlikely to affect, or be reasonably perceived to affect, Dr

Dr Curtis received grants for research activities (three current     Dowrick’s judgement in the development of the present

grants amounting to a total of USD310,400 and three previous         guidelines. He is deemed to be participating in the guideline

grants amounting to a total of USD16,600) from UNSW, New             development process in an individual capacity and not

South Wales (NSW) government, commonwealth Bank of                   representing any organization. No further action was necessary.

Australia and Prince of Wales Hospital, Sydney Foundation
Patient Care Grant. She has been an expert advisor to the
Orygen Youth Health (OYH) Research Centre, Melbourne for             Oye Gureje

which she received USD440 remuneration in 2014. The OYH is           Department of Psychiatry University College Hospital,

part of the public mental health system in Melbourne, Australia,     Ibadan, Nigeria.

and sees young people aged 15 to 24, with a focus on early
intervention and youth specific approaches. She also received        Professor Oye Gureje is Professor of Psychiatry and Director,

honoraria for speaking at various scientific fora amounting to a     WHO Collaborating Centre for Research and Training in

total of USD5900 between 2014 and 2016 from the Adelaide             Mental Health, Neuroscience, Drug and Alcohol Abuse,

Clinic, Tokyo Metropolitan Institute if Medical Science, Lundbeck,   University of Ibadan, Nigeria. In his DOI, he noted that he

Townsville and Cairns Mental Health Services and OYH.                received research support amounting to $2.5million from the
                                                                     National Institute of Mental Health for a current project to

Action: It was felt that this interest is insignificant or minimal   study collaborative shared care for people with SMD.

and unlikely to affect, or be reasonably perceived to affect Dr
Curtis’s judgement in the development of the present guidelines.     Action: It was felt that this interest is insignificant or minimal

No further action was necessary.                                     and unlikely to affect, or be reasonably perceived to affect,
                                                                     Professor Gureje’s judgement in the development of the present
                                                                     guidelines. No further action was necessary.

Gail L. Daumit
Johns Hopkins University School of Medicine, Baltimore, USA.
                                                                     Martin Prince

Dr Gail Lois Daumit is a Professor at Johns Hopkins Medical          King’s College London, London, United Kingdom.

Institutions, Maryland, USA. In her DOI, she noted that the
Johns Hopkins University School of Medicine received four            Professor Prince declared in his DOI form that he currently

Federal grants for research projects in which she is the             receives research support through a grant from the National

principal investigator, with total annual direct costs of USD        Institute of Health Research (NIHR, UK) amounting to GBP 7

1.7 million.                                                         million over four years. Prof Prince is the PI and 20% of his
                                                                     salary costs are charged to the grant. The work focuses on

Action: It was felt that this interest is insignificant or minimal   health systems strengthening in sub Saharan Africa and one

and unlikely to affect, or be reasonably perceived to affect, Dr     theme relates to the topic of these guidelines i.e. integrated

Daumit’s judgement in the development of the present                 primary healthcare for multimorbid conditions.

guidelines. No further action was necessary.
                                                                     Action: It was felt that this interest is insignificant or minimal
                                                                     and unlikely to affect, or be reasonably perceived to affect,
                                                                     Professor Prince’s judgement in the development of the present
                                                                     guidelines. No further action was necessary.



Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                          53
                 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 135 of 515




   David Shiers                                                          11. Najma Siddiqi
   Healthy Active Lives (HeAL), Manchester, United Kingdom.                  University of York, UK
                                                                         12.	Isolde Sommers
   Dr David Shiers has honorary appointment with the Greater                 Danube University Krems, Austria
   Manchester Mental Health NHS Foundation Trust and                     13.	Héðinn Unnsteinsson
   University of Manchester. In his DOI, he noted that he received           Prime Minister’s Office, Iceland
   remuneration as consultant the National Health Service, Royal         14.	Pieter Ventevogel
   College of Psychiatrists, NICE and Health Services Executive,             UNHCR, Switzerland
   Ireland for activities related to the subject of the meeting or the   15.	Lakshmi Vijaykumar
   work. He also noted that he has received, along with other                Voluntary Health Services, Chennai, India.
   partners, a total of GBP 3.2 million funding for 6 research
   projects from the National Institute of Health Research, UK.
                                                                         Members of the external review group who have de-
   Action: It was felt that this interest is insignificant or minimal    clared an interest on the DOI form or where a poten-
   and unlikely to affect, or be reasonably perceived to affect, Dr      tially relevant interest has been noted from the CV
   Shiers’s judgement in the development of the present guidelines.
   No further action was necessary.                                      Ayesha Motala
                                                                         University of KwaZulu-Natal, South Africa


                                                                         Dr Motala declared that as a public servant working in a
   B. EXTERNAL REVIEW GROUP                                              government institute, she seeks sponsorships to meetings
                                                                         from various organizations, especially when her scientific
   Members of the external review group with no                          abstracts are accepted for presentations. The sponsorships
   relevant interests declared on the DOI form and no                    are merely for attending the meetings, with no obligation to
   relevant interests found in the CV                                    the sponsoring companies.


   1.	Atalay Alem                                                       Details of such sponsorship for which she received a total
       Department of Psychiatry, Faculty of Medicine,                    amount of $26,000:
       Addis Ababa University, Ethiopia
   2.	Zipporah Ali                                                      4-8 December 2017: International Diabetes Federation(IDF)
       Kenya Hospices and Palliative Care Association, Kenya             Congress, Abu Dhabi: Sanofi Aventis sponsorship for travel
   3.	Lydia Chwastiak                                                   and Accommodation; 11-15 September 2017: European
       University of Washington Medical Centre, USA                      Association for the Study of Diabetes(EASD) Congress, Lisbon:
   4.	Pim Cuijers                                                       Pfizer sponsorship for Travel and accommodation; 8-13 June
       Vrije Universiteit Amsterdam, The Netherlands                     2018: American Diabetes Association (ADA), San Diego:
   5.	Alan Cohen                                                        Boehringer Ingelheim sponsorship for Travel and
       West London Mental Health Trust, UK                               accommodation: a member of her collaborating scientific team
   6.	Julian Eaton                                                      presented a paper.
       CBM and the London School of Hygiene and
       Tropical Medicine, UK                                             Action: It was felt that this interest is insignificant or minimal and
   7.	Alberto Minoletti                                                 unlikely to affect, or be reasonably perceived to affect, Dr Motala’s
       School of Public Health, Faculty of Medicine,                     contribution as an external reviewer for these guidelines. No
       University of Chile, Chile                                        further action was necessary.
   8.	Rajat Ray
       National Drug Dependence Treatment Centre, All India
       Institute of Medical Sciences, New Delhi, India                   Charlene Sunkel
   9.	Sarrafzadegan Nizal                                               Central Gauteng Mental Health Society, South Africa
       Isfahan University of Medical Sciences in Iran and School
       of Population and Public Health in the University of              Ms Sunkel is a service user group representative and declared
       British Columbia in Canada                                        that she has published in the World Psychiatry journal on
   10. John Saunders                                                     premature mortality of people with SMD titled: “A service
       The University of Sydney, Australia;                              users perspective” https://www.ncbi.nlm.nih.gov/pmc/
                                                                         articles/PMC5269497/



54 Annex 2
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 136 of 515




Action: It was felt that this interest is insignificant or minimal and   Kavitha Kolappa
unlikely to affect, or be reasonably perceived to affect, Ms Sunkel’s    Harvard Medical School, Boston, USA
contribution as an external reviewer for these guidelines. No
further action was necessary.                                            Dr Kolappa is part of the systematic review team for the
                                                                         development of these guidelines. Dr Kolappa declared that she
                                                                         received research support amounting to approximately USD
Inka Weissbecker                                                         56,000 (USD 51,000 as stipend and USD 5000 for travel costs
International Medical Corps, Washington DC, USA.                         and purchase of computer) from the National Institutes of
                                                                         Health, USA. The period of this grant was for one year and
Dr Weissbecker works for International Medical Corps (IMC)               ended in October 2017. Her area of study was the proposed
which is a humanitarian non-profit organization and has an               relationship between social relationships, metabolic disease,
interest in the subject of mental health and distress related to         and post-traumatic stress disorder.
humanitarian crises (as IMC has various global projects
integrating mental health and psychosocial support). She has             Action: It was felt that this interest is insignificant or minimal and
also worked as a consultant in the field of mental health in the         unlikely to affect, or be reasonably perceived to affect, Dr Kolappa’s
past (more than 10 years ago) including for WHO.                         contribution to the evidence review and synthesis process for the
                                                                         development of the present guidelines. As a member of the
Action: It was felt that this interest is insignificant or minimal and   systematic review group she will be a technical resource and,
unlikely to affect, or be reasonably perceived to affect, Dr             therefore, will not participate in any of the closed sessions (voting or
Weissbecker’s contribution as an external reviewer for these             drafting final recommendations). No further action was necessary.
guidelines. No further action was necessary.


                                                                         Jayati Das-Munshi
                                                                         King’s College London, London, United Kingdom
C. EXTERNAL PARTNERS
                                                                         Dr Das-Munshi is part of the systematic review team. In her DOI
External partners with no relevant interests                             she noted that she is funded (amount GBP578198) by a Clinical
declared on the DOI form and no relevant interests                       Scientist Fellowship by a UK health charity, Health Foundation,
found in the CV                                                          in partnership with the Academy of Medical Sciences. She
                                                                         stated that the funder does not have any business or
Maya Semrau                                                              commercial interest in the work related to these guidelines and
King's College London, London and Global Health and Infection            her research is independent of the funder’s views.
Department, Brighton and Sussex Medical School, Brighton,
United Kingdom.                                                          Action: It was felt that this interest is insignificant or minimal and
                                                                         unlikely to affect, or be reasonably perceived to affect, Dr Das-
                                                                         Munshi’s contribution to the evidence review and synthesis
External partners who have declared an interest on                       process for the development of the present guidelines. As a
the DOI form or where a potentially relevant interest                    member of the systematic review group she will be a technical
has been noted from the CV                                               resource and, therefore, will not participate in any of the closed
                                                                         sessions (voting or drafting final recommendations). No further
                                                                         action was necessary.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                              55
              Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 137 of 515

  Annex 3. Scoping questions

   BACKGROUND QUESTIONS

   1.         Association of physical health conditions with SMD
              What is the comorbidity between physical health conditions (NCDs and infectious diseases) and SMD?

              What is the impact of physical health conditions on the morbidity and mortality of people with SMD?


   PICO (P opul ation , I ntervention , C omparison , O utcome) QUESTIONS

   2.         Tobacco cessation
              For people with SMD who use tobacco, are pharmacological (including nicotine replacement therapy, bupropion,
                varenicline) and/or non-pharmacological interventions effective to support tobacco cessation?

              P:     people with SMD who use tobacco

              I:		   pharmacological interventions and/or non-pharmacological interventions:

              			 • pharmacological interventions: including nicotine replacement therapy, bupropion, varenicline
              			• non-pharmacological interventions

              C:     care as usual and/or placebo

              O:
              			• Critical

              				       – Tobacco cessation/abstinence rates
              				       – Tobacco consumption rates
              				       – Respiratory disease outcomes (COPD, asthma)

              			• Important

              				       – Frequency of adverse events/side-effects (including drug interactions)


   3.         Weight management
              3 .1 For people with SMD who are overweight or obese, are non-pharmacological and/or pharmacological interventions
                and/or pharmacological management strategies effective to support weight reduction?

              P:     people with SMD who are overweight or obese

              I:		   non-pharmacological and/or pharmacological interventions and/or pharmacological management strategies:

              			 •	Non-pharmacological interventions: e.g. cognitive-behavioural intervention strategies, lifestyle
                     interventions (e.g. diet, exercise, physical activity / decreased sedentary behaviour, health education), family
                     involvement in interventions
              			 • Pharmacological interventions: weight-loss medication (e.g. orlistat)
              			 • Pharmacological management strategies: e.g. switching antipsychotic medication

              C:     care as usual and/or placebo

              O:
              			• Critical

              				       – Change in weight
              				       – Mean BMI (kg/m2) or change in BMI

              			• Important

              				       – Reduced sedentary behaviour
              				       – Maintenance of weight change/ Attenuation/prevention of weight gain
              				       – Frequency of adverse events/side-effects




56 Annex 3
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 138 of 515




            3.2 For people with SMD who are at risk of becoming overweight or obese, are non-pharmacological interventions
            effective to support prevention of weight gain?

            P:	people with SMD who are at risk of becoming overweight or obese, e.g. people who have just started
                   anti-psychotic medication

            I:		non-pharmacological interventions, e.g. cognitive-behavioural intervention strategies, lifestyle
                   interventions (e.g. diet, exercise, physical activity / decreased sedentary behaviour, health education),
                   family involvement in interventions

            C:     care as usual

            O:
            			• Critical

            				        – Change in weight
            				        – Mean BMI (kg/m2) or change in BMI
            				        – Maintenance of weight change
            				        – Attenuation/prevention of weight gain

            			• Important

            				        – Reduced sedentary behaviour
            				        – Frequency of adverse events/side-effects


4.          Substance use disorders; drugs and/or alcohol
            For people with SMD and substance (drug and/or alcohol) use disorder, are pharmacological and/or non-pharmacological
              interventions for substance use disorder effective to support reduction in substance use-related outcomes?

            P:     people with SMD and substance (drug and/or alcohol) use disorder

            I:		   pharmacological and/or non-pharmacological interventions for substance use disorders:

            			• Pharmacological interventions
            			 •	Non-pharmacological interventions: e.g. motivational interviewing and/or CBT, psychoeducation,
                   brief assessment interview, dual-focus interventions

            C:     care as usual / placebo or one treatment vs another

            O:
            			• Critical

            				        – Level of consumption
            				        – Frequency of use
            				        – Abstinence
            				        – Relapse rates

            			• Important

            				        – Frequency of adverse events / side-effects




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                               57
             Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 139 of 515



   5.        Cardiovascular disease / risk factors
             5 .1 For people with SMD and pre-existing cardiovascular disease, what pharmacological and/or non-pharmacological
               interventions are effective to support reduction of cardiovascular disease outcomes

             P:	people with SMD and pre-existing cardiovascular disease: e.g. coronary heart disease, prior heart failure or stroke,
                    cardiomyopathy, congenital heart disease, peripheral vascular disease

             I:		   pharmacological and/or non-pharmacological interventions:

             			•	
                  pharmacological interventions
             			•	
                  non-pharmacological interventions

             C:     one treatment versus another or care as usual/placebo

             O:
             			• Critical

             				       – Major adverse cardiovascular event (MACE) - includes cardiovascular death, myocardial infarction, stroke,
                           heart failure, hospitalization, amputation

             			• Important

             				       – Frequency of adverse events/side-effects


             5.2 For people with SMD and cardiovascular risk factors (a. high blood pressure; b. high lipid levels),
             what pharmacological and/or non-pharmacological interventions are effective to support reduction of
             cardiovascular risk factors?

             P:	people with SMD and cardiovascular risk factors: a) high blood pressure (BP>140/90 mmHg; b) high lipid levels
                    (e.g. cholesterol>200mg/dl or 5.2 mmol/l)

             I:		pharmacological and/or non-pharmacological interventions:
             			 •	pharmacological interventions: a) medication to control high blood pressure; b) medications for high lipid levels
             			• non-pharmacological interventions

             C:     one treatment versus another or care as usual/placebo

             O:
             			• Critical

             				       – Adequacy of control of CVD risk factors (a. blood pressure <130/80mmHg; b. cholesterol <200mg/dl)
             				       – Cardiovascular disease incidence - MI, stroke, chronic cardiovascular disease

             			• Important

             				       – Frequency of adverse events/side-effects




58 Annex 3
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 140 of 515



6.          Diabetes mellitus
            For people with SMD and diabetes mellitus, what pharmacological and/or non-pharmacological interventions are
              effective to improve glycaemic control?

            P:     people with SMD and diabetes mellitus

            I:		   pharmacological interventions and/or non-pharmacological interventions:

            			 • pharmacological interventions: e.g. medication to treat diabetes
            			 • non-pharmacological interventions: e.g. e.g. behavioural lifestyle interventions, cognitive behaviour therapy

            C:      one treatment versus another or care as usual

            O:
            			• Critical

            				        – Fasting blood glucose <120mg/dl; post-prandial blood glucose<160mg/dl,
            				        – Glycosylated haemoglobin A1c (HbA1c<7 for people below 60 years and 7-8 for people above 60 years with
                           other risk factors)
            				        – Diabetes complications – MACE, chronic kidney disease, diabetic retinopathy, diabetic neuropathy,
                           hospitalization for infection

            			• Important

            				        – Frequency of adverse events / side-effects


7.          HIV/AIDS
            For people with SMD and HIV/AIDS, what pharmacological (i.e. ARV drugs, psychopharmacology) and
              nonpharmacological interventions are effective to support reduction in HIV-related outcomes?

            P:     people with SMD and HIV/AIDS

            I:			
               • pharmacological interventions (ARV drugs, psychopharmacology)
            			• Nonpharmacological interventions

            C:      one treatment versus another or care as usual

            O:
            			• Critical

            				        – HIV-related outcomes

            			• Important

            				        – Frequency of adverse events / side-effects


8.          Other infectious diseases (Tuberculosis, Hepatitis B/C)
            For people with SMD and infectious diseases (Tuberculosis, Hepatitis B/C), what pharmacological and
              nonpharmacological (social, psychological) interventions are effective for treatment of infectious diseases
             (i.e. tuberculosis, hepatitis B, hepatitis C)?

            P:     people with SMD and infectious diseases (Tuberculosis, Hepatitis B/C)

            I:			
                • pharmacological interventions for infectious diseases
            			 • Nonpharmacological (social, psychological) interventions for infectious diseases

            C:      one treatment versus another or care as usual

            O:
            			• Critical

            				        – Infectious disease-related outcomes

            			• Important

            				        – Frequency of adverse events / side-effects



Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                59
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 141 of 515

  Annex 4. Background question:
  Association of physical health conditions
  with severe mental disorders
   A. WHAT IS THE COMORBIDITY BETWEEN                                   population, respectively (de Leon and Diaz, 2005),(Jackson et al.,
   PHYSICAL HEALTH CONDITIONS (NCDS AND                                 2015). Alcohol use disorders are also common amongst people
                                                                        with SMD, with one study using the national Danish registry
   INFECTIOUS DISEASES) AND SMD?
                                                                        finding the comorbidity of alcohol use disorder with schizo-
                                                                        phrenia, bipolar disorder, and depression to be approxi-mately
   A growing body of evidence has demonstrated the bi-
                                                                        35%, 33%, and 23%, respectively. The comorbidity rates of all
   directional relationships between SMD, including moderate to
                                                                        substance use disorders combined were even higher, with 48%,
   severe depression, bipolar disorder, as well as schizophrenia
                                                                        40%, and 29% for schizophrenia, bipolar disorder, and de-
   and other psychotic disorders, and physical health conditions
                                                                        pression, respectively (Jørgensen, Nordentoft and Hjorthøj, 2018).
   including both non-communicable and infectious diseases.

                                                                        Additionally, people with SMD are more likely to consume
                                                                        unhealthy diets and be physically inactive (Dipasquale et al., 2013)
   SMD and non-communicable
                                                                        (Jakobsen et al., 2018) (Vancampfort et al., 2017), which can lead
   diseases (NCDs):
                                                                        to overweight, obesity, diabetes, and cardiovascular diseases.
                                                                        Overall, the risk of being overweight or obese as defined by a
   SMD and the major NCDs, including cardiovascular diseases,
                                                                        body mass index (BMI) of 25 or greater has been shown to be
   diabetes, respiratory illnesses, and cancers, are related in
                                                                        increased 3.4 fold for people with schizophrenia and 3.9 fold for
   complex ways. From an epidemiological standpoint, mental
                                                                        people with bipolar disorder when compared with people
   disorder itself is a well-known risk factor for NCDs; its presence
                                                                        without diagnoses of SMD (Gurpegui et al., 2012). When
   increases the chance that an individual will also suffer from
                                                                        considering obesity alone, as defined by a BMI of 30 or greater,
   one or more chronic illnesses. Overall, people with SMD have
                                                                        the risk associated with schizophrenia and bipolar disorder
   1.53 times greater risk of cardiovascular disease and 1.85 times
                                                                        jumps to 4.3 fold 4.6 fold, respectively (Gurpegui et al., 2012).
   greater risk of death due to cardiovascular disease (Correll et
   al., 2017). People with SMD, particularly those who have had
                                                                        Compounding the risks outlined above, the iatrogenic effects of
   multiple episodes of illness, also have higher rates of diabetes
                                                                        psychotropic medications frequently used to treat the symptoms
   mellitus, with 1.85 times greater risk than the general
                                                                        of SMD including antipsychotic medication (and to some extent,
   population (Vancampfort et al., 2016).
                                                                        antidepressants and mood stabilizers) are linked with an
                                                                        increased risk of developing physical health conditions and
   The reasons for the high co-morbidity between SMDs and
                                                                        associated complications (Correll et al., 2015) (De Hert et al., 2011)
   NCDs have been extensively studied. People with SMD are
                                                                        (Correll et al., 2017). The use of antipsychotic medications has
   more likely to engage in lifestyle behaviours that contribute
                                                                        been associated with obesity, insulin resistance, diabetes,
   to or exacerbate NCDs; that is, poor mental health is
                                                                        myocardial infarctions, atrial fibrillation, stroke, and death
   associated with the major modifiable risk factors for NCDs
                                                                        (Lieberman et al., 2005) (Henderson et al., 2005) (Chou et al., 2017)
   including tobacco use, harmful use of alcohol, unhealthy
                                                                        (Sacchetti, Turrina and Valsecchi, 2010) (Yang et al., 2018).
   diets, and physical inactivity, which is elaborated further
   below. Additionally, pathophysiologically, persistent and
   SMD can affect and in turn, can be affected by stress-related
                                                                        SMD and infectious diseases:
   NCDs (Watson et al., 2017),(Kapczinski et al., 2008; Nugent
   et al., 2015). Furthermore, the iatrogenic effects of medicines
                                                                        People with SMD are at greater risk than the general population
   used to treat SMDs are linked with increased risk of
                                                                        for exposure to infectious diseases, including HIV, tuberculosis
   cardiometabolic diseases. Lastly, individuals with mental
                                                                        (TB) and chronic hepatitis. In the US, for example, persons with
   disorders are less likely to seek and receive screening and
                                                                        SMD were found to have a 10-fold higher prevalence of HIV
   adequate treatment for NCDs, and symptoms may affect
                                                                        (Hughes et al., 2016). In a population-wide study in Sweden,
   adherence to treatment as well as prognosis.
                                                                        persons with SMD when compared with the general population
                                                                        were found to have approximately 2.6 times greater risk of HIV
   Tobacco consumption (Lasser et al., 2000) is common amongst          infection, as well as 2.3 and 6.1 times greater risk of hepatitis B
   people with SMD and has been identified as a leading                 and C infections, respectively (Bauer-Staeb et al., 2017). Further,
   preventable cause of premature mortality in this population.         one country-wide study in Taiwan revealed that persons with
   Persons with schizophrenia and bipolar disorder are 5 times and      schizophrenia have a 1.5 times greater risk for tuberculosis
   3 ½ times more likely to smoke currently than the general            infections than that of the rest of the population (Kuo et al., 2013).

60 Annex 4
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 142 of 515




As is seen with NCDs, there is a bi-directionality of the           The reasons for the mortality gap in
association between SMD and infectious diseases. HIV virus          people with SMD:
and opportunistic infections associated with AIDS can cause
neurological damage, while mental disorders can also arise as       Numerous potential causes have been proposed for the
a side effect of antiretroviral treatment or from the stigma,       increased mortality of patients with SMD including the well-
stress and socio-economic predicaments associated with the          known bidirectional relationship between mental disorders
infection and treatment process. There are widespread               and other NCDs as elaborated above; differential exposure to
discriminatory attitudes and behaviours towards people with         risk factors driving the development of NCDs; iatrogenic effects
HIV, TB and Hepatitis B/C in the community where they reside,       of medications for SMD; increased risk for infectious diseases;
particularly in developing countries. The psychological distress    comorbid substance use disorders; and inequitable access to
associated with stigma and discrimination may also trigger or       health care services.
aggravate the symptoms of SMD in affected individuals.
                                                                    Equitable access to comprehensive health services remains out
                                                                    of reach for the majority of people with SMD. Unfortunately,
B. WHAT IS THE IMPACT OF PHYSICAL                                   people with SMD often lack access to health services or receive
                                                                    poor quality care, spanning from promotion and prevention,
HEALTH CONDITIONS ON THE MORBIDITY
                                                                    screening, and treatment (De Hert et al., 2011). Despite the
AND MORTALITY OF PEOPLE WITH SMD?
                                                                    elevated risks facing persons with SMD, screening for
                                                                    infectious illnesses such as HIV is poor (Mangurian et al., 2017)
The mortality gap for people with SMD:
                                                                    (Senn and Carey, 2009). Screening for metabolic risk factors for
                                                                    persons with SMD, as well as those receiving antipsychotic
People with SMD, including moderate to severe depression,
                                                                    medications also remains abysmal in low and high-income
bipolar disorder, as well as schizophrenia and other psychotic
                                                                    settings (Saloojee, Burns and Motala, 2014) (Morrato et al.,
disorders, have a 2-3 times higher average mortality compared
                                                                    2009) (Barnes et al., 2007). Further, persons with SMD may not
to the general population, which translates to a 10-20 year
                                                                    receive the life-saving care that they need. A large
reduction in life expectancy (Liu et al., 2017). Patients with
                                                                    retrospective cohort analysis in the US found that when
bipolar disorder and schizophrenia have been shown to have
                                                                    compared with people without mental disorder, people with
higher rates of mortality in both high and low-income settings
                                                                    schizophrenia were not even half as likely to receive cardiac
(Tsuang, Woolson and Fleming, 1980) (Capasso et al., 2008)
                                                                    catheterization after a heart attack (Druss et al., 2000). It is
(Laursen, 2011) (Nielsen et al., 2013) (Fekadu et al., 2015)
                                                                    crucial to address the disparities in health care access and
(Krupchanka et al., 2018). One prospective cohort-study in
                                                                    provision for people with SMD. Recognizing the frequent
Ethiopia, for example, found the overall standardized
                                                                    comorbidity between mental and physical health conditions,
mortality ratio (SMR) of patients with SMD (schizophrenia,
                                                                    specific recommendations addressing the physical conditions
bipolar disorder, or severe depression) to be twice that of the
                                                                    causing the increased morbidity and mortality of people with
general population, with schizophrenia associated with the
                                                                    SMD are needed. In some instances, treatment
highest risk (SMR three times that of the general population)
                                                                    recommendations for the general population may need to be
(Fekadu et al., 2015). Moreover, for schizophrenia in particular,
                                                                    adapted for people with SMD. Non-pharmacological
the mortality gap appears to be widening over time (Saha,
                                                                    interventions might warrant tailoring to account for cognitive,
Chant and McGrath, 2007). While people with SMD do have
                                                                    motivational, and social needs of people with SMD, and the
higher rates of death due to unnatural causes (accidents,
                                                                    benefits and risks of pharmacological interventions will need to
homicide, or suicide) than the general population, the majority
                                                                    be balanced against the potential side effects and drug-drug
of deaths amongst people with SMD are attributable to
                                                                    interactions between proposed interventions and psychotropic
comorbid physical health conditions, both non-communicable
                                                                    medications commonly used for SMD.
and communicable (Liu et al., 2017). Mortality in people with
SMD is far higher in individuals with substance use disorders
than in those without. It has been shown that alcohol use
disorders as a comorbid condition to SMD doubled risk of all-
cause mortality (Hjorthøj et al., 2015).




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                       61
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 143 of 515

  Annex 4. References

   Alene, K. A. et al. (2018) ‘Mental health disorders, social         Correll, C. U. et al. (2015) ‘Effects of antipsychotics,
   stressors, and health-related quality of life in patients with      antidepressants and mood stabilizers on risk for physical
   multidrug-resistant tuberculosis: A systematic review and           diseases in people with schizophrenia, depression and
   meta-analysis’, Journal of Infection. Elsevier. doi: 10.1016/j.     bipolar disorder’, World Psychiatry, 14, pp. 119–136. doi:
   jinf.2018.07.007.                                                   10.1002/wps.20204.


   Alipanah, N. et al. (2018) Adherence interventions and outcomes     Correll, C. U. et al. (2017) ‘Prevalence, incidence and mortality
   of tuberculosis treatment: A systematic review and meta-analysis    from cardiovascular disease in patients with pooled and
   of trials and observational studies, PLOS Medicine. doi: 10.1371/   specific severe mental illness: a large-scale meta-analysis of
   journal.pmed.1002595.                                               3,211,768 patients and 113,383,368 controls’, World
                                                                       Psychiatry, 16, pp. 163–180.
   Alonso-Coello, P. et al. (2016) ‘GRADE Evidence to Decision
   (EtD) frameworks: a systematic and transparent approach to          Dennis, B. B. et al. (2015) ‘Opioid substitution and antagonist
   making well informed healthcare choices. 1: Introduction’,          therapy trials exclude the common addiction patient: a
   BMJ. BMJ Publishing Group Ltd, 353. doi: 10.1136/bmj.i2016.         systematic review and analysis of eligibility criteria’, Trials.
                                                                       London. doi: 10.1186/s13063-015-0942-4.
   Anthenelli, R. M. et al. (2016) ‘Neuropsychiatric safety and
   efficacy of varenicline, bupropion, and nicotine patch in           Dickerson, F. B. et al. (2006) ‘Obesity among individuals with
   smokers with and without psychiatric disorders (EAGLES): a          serious mental illness’, Acta Psychiatrica Scandinavica, 113(4),
   double-blind, randomised, placebo-controlled clinical trial’,       pp. 306–313. doi: 10.1111/j.1600-0447.2005.00637.x.
   The Lancet. Elsevier, 387(10037), pp. 2507–2520. doi: 10.1016/
   S0140-6736(16)30272-0.                                              Dipasquale, S. et al. (2013) ‘The dietary pattern of patients
                                                                       with schizophrenia: A systematic review’, Journal of Psychiatric
   Barnes, T. R. E. et al. (2007) ‘A UK audit of screening for the     Research. Pergamon, 47(2), pp. 197–207. doi: 10.1016/J.
   metabolic side effects of antipsychotics in community               JPSYCHIRES.2012.10.005.
   patients.’, Schizophrenia bulletin. Oxford University Press,
   33(6), pp. 1397–403. doi: 10.1093/schbul/sbm038.                    Druss, B. G. et al. (2000) ‘Mental Disorders and Use of
                                                                       Cardiovascular Procedures After Myocardial Infarction’, JAMA.
   Bauer-Staeb, C. et al. (2017) ‘Prevalence and risk factors for      American Medical Association, 283(4), p. 506. doi: 10.1001/
   HIV, hepatitis B, and hepatitis C in people with severe mental      jama.283.4.506.
   illness: a total population study of Sweden’, The Lancet
   Psychiatry. Elsevier, 4(9), pp. 685–693. doi: 10.1016/              Fekadu, A. et al. (2015) ‘Excess mortality in severe mental
   S2215-0366(17)30253-5.                                              illness: 10-Year population-based cohort study rural Ethiopia’,
                                                                       British Journal of Psychiatry, 206(4), pp. 289–296. doi: 10.1192/
   Camilloni, L. et al. (2013) ‘Methods to increase participation in   bjp.bp.114.149112.
   organised screening programs: a systematic review’, BMC
   Public Health, 13(1), p. 464. doi: 10.1186/1471-2458-13-464.        Di Florio, A., Craddock, N. and van den Bree, M. (2014)
                                                                       ‘Alcohol misuse in bipolar disorder. A systematic review and
   Capasso, R. M. et al. (2008) ‘Mortality in schizophrenia and        meta-analysis of comorbidity rates’, European Psychiatry.
   schizoaffective disorder: An Olmsted County, Minnesota              Elsevier, 29(3), pp. 117–124. doi: 10.1016/j.eurpsy.2013.07.004.
   cohort: 1950–2005’, Schizophrenia Research. Elsevier, 98(1–3),
   pp. 287–294. doi: 10.1016/J.SCHRES.2007.10.005.                     Gates, P. J. et al. (2016) ‘Psychosocial interventions for
                                                                       cannabis use disorder’, The Cochrane database of systematic
   Centers for Disease Control and Prevention (2015) ‘Best             reviews, p. CD005336. doi: 10.1002/14651858.CD005336.pub4.
   Practices User Guide: Health Equity in Tobacco Prevention
   and Control’, pp. 1–52. Available at: https://www.cdc.gov/          Gurpegui, M. et al. (2012) ‘Overweight and obesity in patients
   tobacco/stateandcommunity/best-practices-health-equity/             with bipolar disorder or schizophrenia compared with a non-
   pdfs/.                                                              psychiatric sample’, Progress in Neuro-Psychopharmacology
                                                                       and Biological Psychiatry. Elsevier, 37(1), pp. 169–175. doi:
   Chou, R.-H. et al. (2017) ‘Antipsychotic treatment is associated    10.1016/J.PNPBP.2012.01.014.
   with risk of atrial fibrillation: A nationwide nested case-
   control study.’, International journal of cardiology. Elsevier,
   227, pp. 134–140. doi: 10.1016/j.ijcard.2016.11.185.

62 Annex 4
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 144 of 515




Guyatt, G. et al. (2011) ‘GRADE guidelines: 1. Introduction—         Kakuma, R. et al. (2011) ‘Human resources for mental health
GRADE evidence profiles and summary of findings tables’,             care: current situation and strategies for action’, The Lancet.
Journal of Clinical Epidemiology. Pergamon, 64(4), pp. 383–394.      Elsevier, 378(9803), pp. 1654–1663. doi: 10.1016/
doi: 10.1016/J.JCLINEPI.2010.04.026.                                 S0140-6736(11)61093-3.


Henderson, D. C. et al. (2005) ‘Clozapine, diabetes mellitus,        Kapczinski, F. et al. (2008) ‘Allostatic load in bipolar disorder:
hyperlipidemia, and cardiovascular risks and mortality:              Implications for pathophysiology and treatment’,
results of a 10-year naturalistic study.’, The Journal of clinical   Neuroscience & Biobehavioral Reviews. Pergamon, 32(4), pp.
psychiatry, 66(9), pp. 1116–21.                                      675–692. doi: 10.1016/J.NEUBIOREV.2007.10.005.


De Hert, M. et al. (2011) ‘Physical illness in patients with         Kreyenbuhl, J. et al. (2010) ‘The Schizophrenia Patient
severe mental disorders. I. Prevalence, impact of medications        Outcomes Research Team (PORT): Updated Treatment
and disparities in health care’, World Psychiatry, 10(1), pp.        Recommendations 2009’, Schizophrenia Bulletin. Oxford
52–77.                                                               University Press, 36(1), pp. 94–103. doi: 10.1093/schbul/
                                                                     sbp130.
Hjorthøj, C. et al. (2015) ‘Association between alcohol and
substance use disorders and all-cause and cause-specific             Krupchanka, D. et al. (2018) ‘Mortality in people with mental
mortality in schizophrenia, bipolar disorder, and unipolar           disorders in the Czech Republic: a nationwide, register-based
depression: a nationwide, prospective, register-based study’,        cohort study’, The Lancet Public Health, 3(6), pp. e289–e295.
The Lancet Psychiatry, 2(9), pp. 801–808. doi: https://doi.          doi: https://doi.org/10.1016/S2468-2667(18)30077-X.
org/10.1016/S2215-0366(15)00207-2.
                                                                     Kuo, S.-C. et al. (2013) ‘Incidence and outcome of newly-
Hughes, E. et al. (2016) ‘Prevalence of HIV, hepatitis B, and        diagnosed tuberculosis in schizophrenics: a 12-year,
hepatitis C in people with severe mental illness: a systematic       nationwide, retrospective longitudinal study’, BMC Infectious
review and meta-analysis’, The Lancet Psychiatry. Elsevier, 3(1),    Diseases. BioMed Central, 13(1), p. 351. doi:
pp. 40–48. doi: 10.1016/S2215-0366(15)00357-0.                       10.1186/1471-2334-13-351.


Jackson, J. G. et al. (2015) ‘A combined analysis of worldwide       Lamontagne-Godwin, F. et al. (2018) ‘Interventions to
studies demonstrates an association between bipolar                  increase access to or uptake of physical health screening in
disorder and tobacco smoking behaviors in adults’, Bipolar           people with severe mental illness: a realist review’, BMJ Open.
Disorders, 17(6), pp. 575–597. doi: 10.1111/bdi.12319.               British Medical Journal Publishing Group, 8(2). doi: 10.1136/
                                                                     bmjopen-2017-019412.
Jakobsen, A. S. et al. (2018) ‘Dietary patterns and physical
activity in people with schizophrenia and increased waist            Lasser, K. et al. (2000) ‘Smoking and Mental Illness’, JAMA.
circumference’, Schizophrenia Research. Elsevier. doi:               American Medical Association, 284(20), p. 2606. doi: 10.1001/
10.1016/J.SCHRES.2018.03.016.                                        jama.284.20.2606.


Janney, C. A. (2013) ‘Sedentary behavior and psychiatric             Laursen, T. M. (2011) ‘Life expectancy among persons with
symptoms in overweight and obese adults with                         schizophrenia or bipolar affective disorder’, Schizophrenia
schizophrenia and schizoaffective disorders (WAIST Study)’.          Research. Elsevier, 131(1–3), pp. 101–104. doi: 10.1016/J.
doi: 10.1016/j.schres.2013.01.010.                                   SCHRES.2011.06.008.


Janssen, E. M. et al. (2015) ‘Review of the Evidence: Prevalence     de Leon, J. and Diaz, F. J. (2005) ‘A meta-analysis of worldwide
of Medical Conditions in the United States Population with           studies demonstrates an association between schizophrenia
Serious Mental Illness’, General hospital psychiatry, pp. 199–       and tobacco smoking behaviors’, Schizophrenia Research.
222. doi: 10.1016/j.genhosppsych.2015.03.004.                        Elsevier, 76(2–3), pp. 135–157. doi: 10.1016/J.
                                                                     SCHRES.2005.02.010.
Jørgensen, K. B., Nordentoft, M. and Hjorthøj, C. (2018)
‘Association between alcohol and substance use disorders             Lieberman, J. A. et al. (2005) ‘Effectiveness of Antipsychotic
and psychiatric service use in patients with severe mental           Drugs in Patients with Chronic Schizophrenia’, New England
illness: a nationwide Danish register-based cohort study’,           Journal of Medicine. Massachusetts Medical Society , 353(12),
Psychological Medicine. Cambridge University Press, pp. 1–9.         pp. 1209–1223. doi: 10.1056/NEJMoa051688.
doi: 10.1017/S0033291718000223.

Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                      63
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 145 of 515




   Liu, N. H. et al. (2017) ‘Excess mortality in persons with severe       Rosenberg, S. D. et al. (2010) ‘Assessing the STIRR Model of
   mental disorders: a multilevel intervention framework and               Best Practices for Blood-Borne Infections of Clients With
   priorities for clinical practice, policy and research agendas.’,        Severe Mental Illness’, Psychiatric Services, 61(9), pp. 885–891.
   World psychiatry. World Psychiatric Association, 16(1), pp.             doi: 10.1176/ps.2010.61.9.885.
   30–40. doi: 10.1002/wps.20384.
                                                                           Sacchetti, E., Turrina, C. and Valsecchi, P. (2010)
   Lund, C. et al. (2013) ‘Mental illness and lost income among            ‘Cerebrovascular accidents in elderly people treated with
   adult South Africans’, Social Psychiatry and Psychiatric                antipsychotic drugs: a systematic review’, Drug Saf., 33(4), pp.
   Epidemiology, 48(5), pp. 845–851. doi: 10.1007/                         273–288. doi: 2 [pii] 10.2165/11319120-000000000-00000.
   s00127-012-0587-5.
                                                                           Saha, S., Chant, D. and McGrath, J. (2007) ‘A systematic review
   Mangurian, C. et al. (2017) ‘Low Rates of HIV Testing Among             of mortality in Schizophrenia: is the differential mortality gap
   Adults With Severe Mental Illness Receiving Care in                     worsening over time?’, Archives of General Psychiatry, 64(10),
   Community Mental Health Settings’, Psychiatric Services,                pp. 1123–31. doi: 10.1001/archpsyc.64.10.1123.
   68(5), pp. 443–448. doi: 10.1176/appi.ps.201600248.
                                                                           Saloojee, S., Burns, J. K. and Motala, A. A. (2014) ‘Very low
   Mattick, R. P. et al. (2014) Buprenorphine maintenance versus           rates of screening for metabolic syndrome among patients
   placebo or methadone maintenance for opioid dependence’,                with severe mental illness in Durban, South Africa’, BMC
   The Cochrane database of systematic reviews, 2(2), p.                   Psychiatry, 14(1), p. 228. doi: 10.1186/s12888-014-0228-5.
   CD002207. doi: 10.1002/14651858.CD002207.pub4.Copyright.
                                                                           Senn, T. E. and Carey, M. P. (2009) ‘HIV testing among
   McLoughlin, B. C. et al. (2014) ‘Cannabis and schizophrenia’,           individuals with a severe mental illness: review, suggestions
   Cochrane Database of Systematic Reviews. John Wiley & Sons,             for research, and clinical implications’, Psychological Medicine,
   Ltd, (10). doi: 10.1002/14651858.CD004837.pub3.                         39(03), p. 355. doi: 10.1017/S0033291708003930.


   Morrato, E. H. et al. (2009) ‘Metabolic Screening After the             Susser, E., Valencia, E. and Conover, S. (1993) ‘Prevalence of
   American Diabetes Association’s Consensus Statement on                  HIV infection among psychiatric patients in a New York City
   Antipsychotic Drugs and Diabetes’, Diabetes Care, 32(6), pp.            men’s shelter.’, American Journal of Public Health, pp. 568–570.
   1037–1042. doi: 10.2337/dc08-1720.
                                                                           Trainor, K. and Leavey, G. (2017) ‘Barriers and Facilitators to
   Nielsen, R. E. et al. (2013) ‘Increasing mortality gap for              Smoking Cessation Among People With Severe Mental Illness:
   patients diagnosed with schizophrenia over the last three               A Critical Appraisal of Qualitative Studies’, Nicotine & Tobacco
   decades — A Danish nationwide study from 1980 to 2010’,                 Research, 19(1), pp. 14–23. doi: 10.1093/ntr/ntw183.
   Schizophrenia Research. Elsevier, 146(1–3), pp. 22–27. doi:
   10.1016/J.SCHRES.2013.02.025.                                           Tsuang, M. T., Woolson, R. F. and Fleming, J. A. (1980)
                                                                           ‘Premature Deaths in Schizophrenia and Affective Disorders’,
   Nugent, K. L. et al. (2015) ‘Cumulative stress pathophysiology          Archives of General Psychiatry. American Medical Association,
   in schizophrenia as indexed by allostatic load.’,                       37(9), p. 979. doi: 10.1001/archpsyc.1980.01780220017001.
   Psychoneuroendocrinology. NIH Public Access, 60, pp. 120–9.
   doi: 10.1016/j.psyneuen.2015.06.009.                                    United Nations (2016) Annex IV: Final list of proposed
                                                                           Sustainable Development Goal indicators. Report of the Inter-
   Patel, M. X. et al. (2014) ‘Quality of prescribing for schizophrenia:   Agency and Expert Group on Sustainable Development Goal
   Evidence from a national audit in England and Wales’,                   Indicators.
   European Neuropsychopharmacology, 24(4), pp. 499–509. doi:
   https://doi.org/10.1016/j.euroneuro.2014.01.014.                        Vahdat, S. et al. (2014) ‘Patient Involvement in Health Care
                                                                           Decision Making: A Review’, Iranian Red Crescent Medical
   Poon, A. W. C. et al. (2017) ‘A longitudinal population-based           Journal. doi: 10.5812/ircmj.12454.
   study of carers of people with psychosis’, Epidemiology and
   Psychiatric Sciences. Cambridge University Press, 26(3), pp.            Vancampfort, D. et al. (2016) ‘Diabetes mellitus in people with
   265–275. doi: 10.1017/S2045796015001195.                                schizophrenia, bipolar disorder and major depressive
                                                                           disorder: A systematic review and large scale meta-analysis’,
                                                                           World Psychiatry, 15(2), pp. 166–174. doi: 10.1002/wps.20309.



64 Annex 4
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 146 of 515




Vancampfort, D. et al. (2017) ‘Sedentary behavior and
physical activity levels in people with schizophrenia, bipolar
disorder and major depressive disorder: a global systematic
review and meta-analysis.’, World psychiatry. World
Psychiatric Association, 16(3), pp. 308–315. doi: 10.1002/
wps.20458.


Watson, K. et al. (2017) ‘Insulin resistance, an unmasked
culprit in depressive disorders: Promises for interventions’,
Neuropharmacology. Pergamon. doi: 10.1016/J.
NEUROPHARM.2017.11.038.


Whiteford, H. A. et al. (2015) ‘The Global Burden of Mental,
Neurological and Substance Use Disorders: An Analysis from
the Global Burden of Disease Study 2010’, PLoS ONE, 10(2).
doi: 10.1371/journal.pone.0116820.


WHO. (2008) WHO Report on the Global Tobacco Epidemic
2008 : the MPOWER Package. World Health Organization.


World Health Organization (2013) Mental Health Action Plan
(2013-2020).


World Health Organization (2015) Meeting report on excess
mortality in persons with severe mental disorders.


World Health Organization Regional Office for Europe (2016)
Addressing comorbidity between mental disorders and major
noncommunicable diseases.


Yang, C. et al. (2018) ‘Does antipsychotic drug use increase
the risk of long term mortality? A systematic review and
meta-analysis of observational studies.’, Oncotarget. Impact
Journals, LLC, 9(19), pp. 15101–15110. doi: 10.18632/
oncotarget.24120.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines   65
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 147 of 515

  Annex 5. Evidence review methodology

   Comprehensive searches of major bibliographic databases were                    After the searches were run using the search strategies listed
   conducted in order to identify one or more systematic reviews                   on the pages below, titles and abstracts of all results were
   that matched each of the outcomes for each of the PICO                          screened in Endnote; subsequently the full texts of those
   questions. The aim was to identify systematic reviews that were                 papers were reviewed that could not be excluded based on the
   timely, of high quality and relevant to each of the PICO questions.             title/abstract review.


   THE FOLLOWING PROCESS WAS                                                       GR ADE EVIDENCE TABLES
   EMPLOYED FOR THE SEARCHES:
                                                                                   All systematic reviews / meta-analyses that were identified as
   1.	Searched for systematic reviews (including meta-analyses)                   matching one of the PICO questions based on the search
       that were published in the last five years for each of the                  strategy described above were then assessed using the
       PICO questions. Guidelines from the last five years were                    AMSTAR methodology2, which evaluates the quality of
       also included, if these closely matched the population to                   systematic reviews using eleven criteria.
       whom the PICO question applies; any guidelines used
       needed to adhere to the WHO rules for guidelines. The                       For each outcome of each PICOquestion, one or more
       searches were run in February 2018.                                         systematic reviews were then selected to be used within the
                                                                                   GRADE evidence tables for the PICO questions’ evidence
   2.	If no relevant high-quality systematic reviews were identified              profiles. The following criteria were used when selecting which
       from the last five years for any of the PICO questions, the                 systematic review to use within the GRADE evidence tables:
       search was expanded to include systematic reviews from the
                                                                                   •	Published in the last five years, ideally three years
       last ten years for that PICO question. This was the case for
                                                                                       (timeliness)
       the two PICO questions on HIV/AIDS and other infectious
       diseases; these searches were re-run in March 2018.                         •	High quality (i.e. at least six, but ideally more, of the eleven
                                                                                       criteria of the AMSTAR scored positively)
   3.	Where relevant, any guidelines that did not closely match
                                                                                   •	Closely relevant to the PICO
       the population to whom the PICO question applied (e.g.
       guidelines that apply to the general population) were used                  •	Systematic reviews that dealt with SMD generally (rather
       as indirect evidence.                                                           than specific mental disorders) given preference

                                                                                   •	Comprehensive systematic reviews given preference,
   4.	For the PICO question on substance use disorder, based on                       where possible
       the GDG’s feedback during the GDG meeting in May 2018,
       the searches were expanded to include further search terms                  •	Cochrane reviews or other meta-analyses given preference,
       and were re-run in June 2018 (searching for systematic                          where possible/appropriate
       reviews from the last five years).
                                                                                   The GRADE methodology involves rating the quality of the
   The following bibliographic databases were searched:                            studies included in the systematic review according to study
                                                                                   design, risk of bias, inconsistency, indirectness, imprecision,

   -	Cochrane Library (including DARE) (title, abstract,                          and publication bias. Together with the effect sizes of studies,

       keywords + mesh terms)                                                      an overall ‘certainty of evidence’ is provided of either very low,

   -   PubMed/Medline (all fields)                                                 low, moderate or high.

   -   EMBASE (Ovid)
   -   PSYCINFO (anywhere)                                                         GRADE evidence tables were completed using the GRADEpro
   -   Epistemonikos (title/abstract)                                              online tool3; the same criteria were used as for the mhGAP
   -   Global Health Library (title/abstract/subject)                              Intervention Guide when completing the GRADE evidence

   -	For those PICO questions where the search was expanded                       tables in terms of the assessment of the quality of studies (for

       (see step 2 above), the National Guideline Clearing House                   risk of bias, inconsistency, indirectness, imprecision, and

       was also searched.                                                          publication bias) 4.




   Shea BJ, Grimshaw JM, Wells GA, Boers M, Andersson N, Hamel C et al. Development of AMSTAR: a measurement tool to assess the methodological
  2


   quality of systematic reviews. BMC Medical Research Methodology. 2007; 7:10
   https://gradepro.org/
  3


   See http://www.who.int/mental_health/mhgap/evidence/mhgap_guideline_process_2009.pdf
  4




66 Annex 5
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 148 of 515




SEARCH STR ATEGIES                                                 Search #2: smoking

Separate searches were performed for each of the seven PICO        (exp Smoking/ OR exp Smokers/ OR exp Tobacco Smoking/ OR
questions. Where PICO questions included both                      exp Tobacco Use/ OR exp Tobacco/ OR exp Nicotine/) OR
pharmacological and non-pharmacological interventions,
searches were run separately for these.                            (smok* OR tobacco OR nicotin* OR cigarette*)


The three search sets outlined below for each of the PICO
questions were separated by an ‘AND’ when running the              Search #2: smoking
searches.
                                                                   (exp Smoking/ OR exp Smokers/ OR exp Tobacco Smoking/ OR
Filters were used in the bibliographic databases where             exp Tobacco Use/ OR exp Tobacco/ OR exp Nicotine/) OR
possible to restrict the searches to systematic reviews and
meta-analyses, as well as to humans. No further restrictions       (smok* OR tobacco OR nicotin* OR cigarette*)
were employed, for example in terms of language (apart from
the publication date, as mentioned above).
                                                                   Search #3: pharmacological tobacco
The ‘Advanced Search’ option was selected in bibliographic         cessation interventions
databases, where possible.
                                                                   (exp Smoking Cessation/ OR exp Smoking Reduction/ OR exp
                                                                   Tobacco Use Cessation/ OR exp Tobacco Use Cessation
                                                                   Products/ OR exp Bupropion/ OR exp Varenicline/ OR exp
PICO QUESTION 2                                                    Nicotine Chewing Gum) OR


For people with SMD who are use tobacco, are                       (exp Drug Therapy/ OR exp Pharmacology/ OR exp
                                                                   Psychopharmacology/ OR exp Metabolic Side Effects of Drugs
pharmacological (including nicotine replacement
                                                                   and Substances/ OR exp Pharmacologic Actions/ OR exp Drug
therapy, bupropion, varenicline) interventions
                                                                   Effects/ OR exp Psychotropic Drugs/) OR
effective to support tobacco cessation?
                                                                   ((drug* OR pharmac* OR medic* OR psychotrop*) AND
                                                                   (intervent* OR therap* OR treat* OR care OR servic*)) OR
Search #1: SMD                                                     (drug* OR medic*) OR


(exp Mental Disorders/ OR exp Psychotic Disorders/ OR exp          ((smok* OR tobacco OR nicotin* OR cigarette*) AND (cessation
Bipolar and Related Disorders/ OR exp Depressive Disorder)         OR reduc* OR abst*)) OR
OR
                                                                   (bupropion OR varenicline OR “nicotine replacement therapy”
((Mental AND (disorder* OR disabilit* OR illness OR “health        OR “nicotine gum” OR “nicotine patch”)
condition” OR “health problem” OR distress)) OR "psychological
distress" OR "psychiatric disorder") OR

                                                                   For people with SMD who are use tobacco, are non-
((schizophrenia OR schizophrenic) OR Schizotyp* OR
                                                                   pharmacological interventions effective to support
((Delusional OR paranoid) AND disorder*) OR hallucination*
OR Psychotic OR Schizoaffective OR psychosis) OR                   tobacco cessation?

(((manic OR bipolar OR mood) AND disorder*) OR (depressive         Search #1: SMD
AND (disorder* OR episode*)) OR "depressive symptom*" OR
hypomania OR mania* OR ((major OR psychotic OR disorder*)          (exp Mental Disorders/ OR exp Psychotic Disorders/ OR exp
AND depression))                                                   Bipolar and Related Disorders/ OR exp Depressive Disorder) OR




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                               67
               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 149 of 515




   ((Mental AND (disorder* OR disabilit* OR illness OR “health      PICO QUESTIONS 3.1 & 3.2
   condition” OR “health problem” OR distress)) OR "psychological
   distress" OR "psychiatric disorder") OR                          For people with SMD who are overweight or obese,
                                                                    are pharmacological interventions effective to
   ((schizophrenia OR schizophrenic) OR Schizotyp* OR
   ((Delusional OR paranoid) AND disorder*) OR hallucination*       support weight reduction?
   OR Psychotic OR Schizoaffective OR psychosis) OR
                                                                    Search #1: SMD
   (((manic OR bipolar OR mood) AND disorder*) OR (depressive
   AND (disorder* OR episode*)) OR "depressive symptom*" OR         (exp Mental Disorders/ OR exp Psychotic Disorders/ OR exp
   hypomania OR mania* OR ((major OR psychotic OR disorder*)        Bipolar and Related Disorders/ OR exp Depressive Disorder) OR
   AND depression))
                                                                    ((Mental AND (disorder* OR disabilit* OR illness OR “health
   Search #2: smoking                                               condition” OR “health problem” OR distress)) OR "psychological
                                                                    distress" OR "psychiatric disorder") OR
   (exp Smoking/ OR exp Smokers/ OR exp Tobacco Smoking/ OR
   exp Tobacco Use/ OR exp Tobacco/ OR exp Nicotine) OR             ((schizophrenia OR schizophrenic) OR Schizotyp* OR
                                                                    ((Delusional OR paranoid) AND disorder*) OR hallucination*
   (smok* OR tobacco OR nicotin* OR cigarette*)                     OR Psychotic OR Schizoaffective OR psychosis) OR


   Search #3: non-pharmacological tobacco cessation                 (((manic OR bipolar OR mood) AND disorder*) OR (depressive
   interventions                                                    AND (disorder* OR episode*)) OR "depressive symptom*" OR
                                                                    hypomania OR mania* OR ((major OR psychotic OR disorder*)
   (exp Smoking Cessation/ OR exp Smoking Reduction/ OR exp         AND depression))
   Tobacco Use Cessation/OR exp Tobacco Use Cessation
   Products/) OR                                                    Search #2: overweight

   (exp Exercise Therapy/ OR exp Therapy/ OR exp Therapeutics/      (exp Overweight/ OR exp Obesity/) OR
   OR exp Family Therapy/ OR exp Psychotherapy/ OR exp
   Cognitive Therapy/ OR exp Behaviour Therapy/ OR exp              (“overweight” OR obes* OR “weight-related side-effects” OR
   Counseling/ OR exp Mental Health Services/ OR exp Problem        “weight gain”)
   Based Learning/ OR exp Problem Solving/) OR


   ((psychosocial OR psycho* OR lifestyle* OR cognit* OR            Search #3: pharmacological interventions for
   behaviour* OR behaviour* OR non-pharmac*) AND                    weight reduction
   (intervent* OR therap* OR treat* OR care OR servic*)) OR
                                                                    (exp Obesity Management/ OR exp Anti-Obesity Agents/ OR
   (“problem solving” OR psychoeducation OR couns*) OR              exp Body Weight Changes/ OR exp Body Weight Maintenance/
                                                                    OR exp Weight Reduction Programs/) OR
   ((smok* OR tobacco OR nicotin* OR cigarette*) AND (cessation
   OR reduc* OR abst*))                                             (exp Drug Therapy/ OR exp Pharmacology/ OR exp
                                                                    Psychopharmacology/ OR exp Metabolic Side Effects of Drugs
                                                                    and Substances/ OR exp Pharmacologic Actions/ OR exp Drug
                                                                    Effects/ OR exp Psychotropic Drugs/) OR


                                                                    ((drug* OR pharmac* OR medic* OR psychotrop*) AND
                                                                    (intervent* OR therap* OR treat* OR care OR servic)) OR
                                                                    (drug* OR medic*) OR


                                                                    ((weight OR BMI OR “body mass*” OR fat* OR waist*) AND
                                                                    (loss OR reduc* OR maint*)) OR (“weight gain” AND (prevent*
                                                                    OR manag*)) OR


                                                                    (orlistat OR “appetite suppressant*”)
68 Annex 5
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 150 of 515




For people with SMD who are overweight or obese,                   For people with SMD who are overweight or obese,
are pharmacological management strategies                          are non-pharmacological interventions effective to
effective to support weight reduction?                             support weight reduction?

                                                                   For people with SMD who are at risk of becoming
Search #1: SMD
                                                                   overweight or obese, are non-pharmacological
(exp Mental Disorders/ OR exp Psychotic Disorders/ OR exp          interventions effective to support prevention of
Bipolar and Related Disorders/ OR exp Depressive Disorder) OR      weight gain?

((Mental AND (disorder* OR disabilit* OR illness OR “health
condition” OR “health problem” OR distress)) OR "psychological     Search #1: SMD
distress" OR "psychiatric disorder") OR
                                                                   (exp Mental Disorders/ OR exp Psychotic Disorders/ OR exp
((schizophrenia OR schizophrenic) OR Schizotyp* OR                 Bipolar and Related Disorders/ OR exp Depressive Disorder) OR
((Delusional OR paranoid) AND disorder*) OR hallucination*
OR Psychotic OR Schizoaffective OR psychosis) OR                   ((Mental AND (disorder* OR disabilit* OR illness OR “health
                                                                   condition” OR “health problem” OR distress)) OR "psychological
(((manic OR bipolar OR mood) AND disorder*) OR (depressive         distress" OR "psychiatric disorder") OR
AND (disorder* OR episode*)) OR "depressive symptom*" OR
hypomania OR mania* OR ((major OR psychotic OR disorder*)          ((schizophrenia OR schizophrenic) OR Schizotyp* OR
AND depression))                                                   ((Delusional OR paranoid) AND disorder*) OR hallucination*
                                                                   OR Psychotic OR Schizoaffective OR psychosis) OR
Search #2: overweight
                                                                   (((manic OR bipolar OR mood) AND disorder*) OR (depressive
(exp Overweight/ OR exp Obesity/) OR                               AND (disorder* OR episode*)) OR "depressive symptom*" OR
                                                                   hypomania OR mania* OR ((major OR psychotic OR disorder*)
(“overweight” OR obes* OR “weight-related side-effects” OR         AND depression))
“weight gain”)
                                                                   Search #2: overweight

Search #3: pharmacological interventions for                       (exp Overweight/ OR exp Obesity/) OR
weight reduction
                                                                   (“overweight” OR obes* OR “weight-related side-effects” OR
(exp Obesity Management/ OR exp Anti-Obesity Agents/ OR            “weight gain”)
exp Body Weight Changes/ OR exp Body Weight Maintenance/
OR exp Weight Reduction Programs/) OR
                                                                   Search #3: non-pharmacological intervention
(exp Drug Therapy/ OR exp Pharmacology/ OR exp                     for weight reduction and prevention
Psychopharmacology/ OR exp Metabolic Side Effects of Drugs
and Substances/ OR exp Pharmacologic Actions/ OR exp Drug          (exp Obesity Management/ OR exp Nutrition Therapy/ OR exp
Effects/ OR exp Psychotropic Drugs/) OR                            Body Weight Changes/ OR exp Body Weight Maintenance/ OR
                                                                   exp Weight Reduction Programs/ OR exp Health Promotion/
((drug* OR pharmac* OR medic* OR psychotrop*) AND                  OR exp Diet/ OR exp Risk Reduction Behaviour/ OR Risk
(intervent* OR therap* OR treat* OR care OR servic)) OR            Management/ OR exp Health Risk Behaviours/ OR exp Risk
(drug* OR medic*) OR                                               Factors/ OR exp Risk-Taking/) OR


((weight OR BMI OR “body mass*” OR fat* OR waist*) AND             (exp Exercise Therapy/OR exp Therapy/ OR exp Therapeutics/
(loss OR reduc* OR maint*)) OR (“weight gain” AND (prevent*        OR exp Family Therapy/ OR exp Psychotherapy/ OR exp
OR manag*)) OR                                                     Cognitive Therapy/ OR exp Behaviour Therapy/ OR exp
                                                                   Counseling/ OR exp Mental Health Services/ OR exp Problem
(switch* AND (medic* OR drug*))                                    Based Learning/ OR exp Problem Solving/) OR



Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                 69
               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 151 of 515




   (exp Preventive Health Services/) OR                              Search #2: Substance use disorder

   ((psychosocial OR psycho* OR lifestyle* OR cognit* OR             (exp Narcotics/ OR exp Substance-Related Disorders/ OR exp
   behaviour* OR behaviour* OR non-pharmac*) AND                     Alcoholism/ OR exp Alcoholics/ OR exp Alcohol Related-
   (intervent* OR therap* OR treat* OR care OR servic*)) OR          Disorders/ OR exp Drug Users/ OR exp Drug Misuse/ OR exp
                                                                     Street Drugs/ OR exp Nonprescription Drugs/ OR exp Drug-
   (problem solving OR psychoeducation OR couns*) OR                 Seeking Behaviour/ OR exp substance abuse, intravenous/) OR


   ((weight OR BMI OR body mass* OR fat* OR waist*) AND (loss        ("drug abuse" OR "drug addict*" OR "drug depend*” OR "drug
   OR reduc* OR maint*)) OR (weight gain AND (prevent* OR            withdrawal" OR "drug misuse") OR
   manag*)) OR
                                                                     ("addictive disease*" OR "addictive disorder*" OR addiction
   (diet* OR nutrition* OR exercis* OR sport* OR physical activit*   OR addictive OR "substance abuse" OR “substance misuse” OR
   OR health promot* OR self-monit* OR calor* OR healthy             "withdrawal syndrome" OR psychoactive*) OR
   eating OR food intake)
                                                                     ("alcoholic patient*" OR "alcoholic subject*" OR alcoholism OR
                                                                     "alcohol depend*" OR "fetal alcohol*" OR "prenatal alcohol*"
                                                                     OR "chronic ethanol*" OR "chronic* alcohol*" OR "alcohol
   PICO QUESTIONS 4                                                  withdrawal" OR "ethanol withdrawal" OR “excessive alcohol
                                                                     consumption” OR “alcohol use disorder” OR “alcohol misuse”

   For people with SMD and substance (drug and/or                    OR “alcohol abuse”) OR

   alcohol) use disorder, are pharmacological
                                                                     ((cocaine OR heroin OR cannabis OR marijuana OR mdma OR
   interventions for substance use disorder effective                methylenedioxymethamphetamin* OR ecstasy OR morphine* OR
   to support reduction in substance use-related                     amphetamin* OR methamphetamin* OR opioid* OR opiat* OR
   outcomes?                                                         “prescription drug*” OR “illegal drug*” OR “illicit drug*" OR “street
                                                                     drug” OR benzodiazepin* OR tranquiliz* OR narcot* OR methadone
                                                                     OR fentanyl) AND (abuse OR misuse OR depend* OR addict* OR
   Search #1: SMD                                                    withdrawal OR overdose OR intoxication OR “harmful use”)) OR


   (exp Mental Disorders/ OR exp Psychotic Disorders/ OR exp         (“injecting drug use” OR IDU$1 OR IVDU$1 OR PWID$1 OR
   Bipolar and Related Disorders/ OR exp Depressive Disorder)        “injecting drug” OR “intravenous drug” OR “injecting
   OR                                                                substance” OR “intravenous substance”)


   ((Mental AND (disorder* OR disabilit* OR illness OR “health
   condition” OR “health problem” OR distress)) OR "psychological    Search #3: pharmacological interventions for
   distress" OR "psychiatric disorder") OR                           substance use disorders

   ((schizophrenia OR schizophrenic) OR Schizotyp* OR                (exp Substance Abuse Treatment Centers/ OR exp Alcohol
   ((Delusional OR paranoid) AND disorder*) OR hallucination*        Abstinence/) OR
   OR Psychotic OR Schizoaffective OR psychosis) OR
                                                                     (exp Drug Therapy/ OR exp Pharmacology/ OR exp
   (((manic OR bipolar OR mood) AND disorder*) OR (depressive        Psychopharmacology/ OR exp Metabolic Side Effects of Drugs
   AND (disorder* OR episode*)) OR "depressive symptom*" OR          and Substances/ OR exp Pharmacologic Actions/ OR exp Drug
   hypomania OR mania* OR ((major OR psychotic OR disorder*)         Effects/ OR exp Psychotropic Drugs/) OR
   AND depression))
                                                                     (exp buprenorphine/ OR exp methadone/ OR exp opiate
                                                                     substitution treatment/ OR exp buprenorphine, naloxone drug
                                                                     combination/) OR


                                                                     ((drug* OR pharmac* OR medic* OR psychotrop*) AND
                                                                     (intervent* OR therap* OR treat* OR care OR servic*)) OR
                                                                     (drug* OR medic*) OR

70 Annex 5
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 152 of 515




(methadone OR buprenorphine OR naloxone OR naltrexone              OR "chronic ethanol*" OR "chronic* alcohol*" OR "alcohol
OR disulfiram OR nalmefene OR thiamine OR clonidine OR             withdrawal" OR "ethanol withdrawal" OR “excessive alcohol
lofexidine OR acamprosate OR baclofen) OR                          consumption” OR “alcohol use disorder” OR “alcohol misuse”
                                                                   OR “alcohol abuse”) OR
(“opioid agonist maintenance treatment” OR OST OR MMT OR
BMT OR “opioid substitution treatment” OR “methadone” OR           ((cocaine OR heroin OR cannabis OR marijuana OR mdma OR
“methadone maintenance” OR “buprenorphine” OR                      methylenedioxymethamphetamin* OR ecstasy OR morphine*
“buprenorphine maintenance” OR “opioid replacement”)               OR amphetamin* OR methamphetamin* OR opioid* OR opiat*
                                                                   OR “prescription drug*” OR “illegal drug*” OR “illicit drug*" OR
                                                                   “street drug” OR benzodiazepin* OR tranquiliz* OR narcot* OR
For people with SMD and substance (drug and/or                     methadone OR fentanyl) AND (abuse OR misuse OR depend*
                                                                   OR addict* OR withdrawal OR overdose OR intoxication OR
alcohol) use disorder, are non-pharmacological
                                                                   “harmful use”)) OR
interventions for substance use disorder effective
to support reduction in substance use-related                      (“injecting drug use” OR IDU$1 OR IVDU$1 OR PWID$1 OR
outcomes?                                                          “injecting drug” OR “intravenous drug” OR “injecting
                                                                   substance” OR “intravenous substance”)


Search #1: SMD                                                      Search #3: non-pharmacological interventions
                                                                   for substance use disorders
(exp Mental Disorders/ OR exp Psychotic Disorders/ OR exp
Bipolar and Related Disorders/ OR exp Depressive Disorder) OR      (exp Substance Abuse Treatment Centers/ OR exp Alcohol
                                                                   Abstinence/ OR exp Needle-Exchange Programs/) OR
((Mental AND (disorder* OR disabilit* OR illness OR “health
condition” OR “health problem” OR distress)) OR "psychological     (exp Exercise Therapy/ OR exp Occupational Therapy/ OR exp
distress" OR "psychiatric disorder") OR                            Therapy/ OR exp Therapeutics/ OR exp Family Therapy/ OR
                                                                   exp Psychotherapy/ OR exp Cognitive Therapy/ OR exp
((schizophrenia OR schizophrenic) OR Schizotyp* OR                 Behaviour Therapy/ OR exp Counseling/ OR exp Mental Health
((Delusional OR paranoid) AND disorder*) OR hallucination*         Services/ OR exp Problem Based Learning/ OR exp Problem
OR Psychotic OR Schizoaffective OR psychosis) OR                   Solving/ OR exp harm reduction/) OR


(((manic OR bipolar OR mood) AND disorder*) OR (depressive         ((psychosocial OR psycho* OR lifestyle* OR cognit* OR
AND (disorder* OR episode*)) OR "depressive symptom*" OR           behaviour* OR behaviour* OR non-pharmac*) AND
hypomania OR mania* OR ((major OR psychotic OR disorder*)          (intervent* OR therap* OR treat* OR care OR servic*)) OR
AND depression))
                                                                   (“problem solving” OR psychoeducation OR couns*) OR
Search #2: Substance use disorder
                                                                   (“motivational interviewing” OR “motivational enhancement
(exp Narcotics/ OR exp Substance-Related Disorders/ OR exp         therapy” OR MET OR CBT OR “cognitive behavioural therapy”
Alcoholism/ OR exp Alcoholics/ OR exp Alcohol Related-             OR “cognitive behavioural therapy” OR “brief assessment
Disorders/ OR exp Drug Users/ OR exp Drug Misuse/ OR exp           interview” OR “contingency management” OR “social skills
Street Drugs/ OR exp Nonprescription Drugs/ OR exp Drug-           training” OR “relapse prevention” OR “case management” OR
Seeking Behaviour/ OR exp substance abuse, intravenous/) OR        “assertive community treatment” OR “family interventions”)
                                                                   OR
("drug abuse" OR "drug addict*" OR "drug depend*” OR "drug
withdrawal" OR "drug misuse") OR                                   (SBIRT OR “screening and brief interventions” OR outreach OR
                                                                   “residential programmes” OR “recovery management” OR
("addictive disease*" OR "addictive disorder*" OR addiction        “mutual self-help group” OR “Alcoholic Anonymous” OR
OR addictive OR "substance abuse" OR “substance misuse” OR         “Narcotic Anonymous”) OR
"withdrawal syndrome" OR psychoactive*) OR
                                                                   (“harm reduction” OR NSP$1 OR NSEP$1 OR “needle syringe
("alcoholic patient*" OR "alcoholic subject*" OR alcoholism OR     program$” OR “needle syringe exchange program$” OR
"alcohol depend*" OR "fetal alcohol*" OR "prenatal alcohol*"       “needle exchange$1” OR “syringe exchange $1”)

Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                 71
               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 153 of 515




   PICO QUESTIONS 5.1 AND 5.2                                         Search #3: pharmacological interventions for
                                                                      cardiovascular disease/risk
   For people with SMD and pre-existing
                                                                      (exp Cardiac Rehabilitation/ OR exp Risk Reduction Behaviour/
   cardiovascular disease, what pharmacological
                                                                      OR exp Risk Management/ OR exp Health Risk Behaviours/ OR
   interventions are effective to support reduction of                exp Risk Factors/ OR exp Risk-Taking/) OR
   cardiovascular disease outcomes?
                                                                      (exp Drug Therapy/ OR exp Pharmacology/ OR exp
   For people with SMD and cardiovascular risk                        Psychopharmacology/ OR exp Metabolic Side Effects of Drugs
                                                                      and Substances/ OR exp Pharmacologic Actions/ OR exp Drug
   factors (a. high blood pressure; b. high lipid levels),
                                                                      Effects/ OR exp Psychotropic Drugs/) OR
   what pharmacological interventions are effective to
   support reduction of cardiovascular risk factors?                  ((drug* OR pharmac* OR medic* OR psychotrop*) AND
                                                                      (intervent* OR therap* OR treat* OR care OR servic)) OR
   Search #1: SMD                                                     (drug* OR medic*) OR


   (exp Mental Disorders/ OR exp Psychotic Disorders/ OR exp          (exp Preventive Health Services/) OR
   Bipolar and Related Disorders/ OR exp Depressive Disorder)
   OR                                                                 (switch* AND (medic* OR drug*))


   ((Mental AND (disorder* OR disabilit* OR illness OR “health
   condition” OR “health problem” OR distress)) OR "psychological     For people with SMD and pre-existing
   distress" OR "psychiatric disorder") OR
                                                                      cardiovascular disease, what non-pharmacological

   ((schizophrenia OR schizophrenic) OR Schizotyp* OR                 interventions are effective to support reduction of
   ((Delusional OR paranoid) AND disorder*) OR hallucination*         cardiovascular disease outcomes?
   OR Psychotic OR Schizoaffective OR psychosis) OR
                                                                      For people with SMD and cardiovascular risk
   (((manic OR bipolar OR mood) AND disorder*) OR (depressive
                                                                      factors (a. high blood pressure; b. high lipid levels),
   AND (disorder* OR episode*)) OR "depressive symptom*" OR
   hypomania OR mania* OR ((major OR psychotic OR disorder*)
                                                                      what non-pharmacological interventions are
   AND depression))                                                   effective to support reduction of cardiovascular risk
                                                                      factors?
   Search #2: cardiovascular disease / risk factors

   (exp Cardiovascular Diseases/) OR                                  Search #1: SMD

   (“heart disease” OR “heart attack*” OR stroke* OR “myocardial      (exp Mental Disorders/ OR exp Psychotic Disorders/ OR exp
   infarction” OR “transient ischemic attack” OR “cerebrovascular     Bipolar and Related Disorders/ OR exp Depressive Disorder) OR
   disease” OR “congestive heart failure” OR “vascular disease”) OR
                                                                      ((Mental AND (disorder* OR disabilit* OR illness OR “health
   (“cardiovascular risk*” OR ((high OR abnormal OR elevat*) AND      condition” OR “health problem” OR distress)) OR "psychological
   (“blood pressure” OR cholesterol OR “blood glucose”)))             distress" OR "psychiatric disorder") OR


                                                                      ((schizophrenia OR schizophrenic) OR Schizotyp* OR
                                                                      ((Delusional OR paranoid) AND disorder*) OR hallucination*
                                                                      OR Psychotic OR Schizoaffective OR psychosis) OR


                                                                      (((manic OR bipolar OR mood) AND disorder*) OR (depressive
                                                                      AND (disorder* OR episode*)) OR "depressive symptom*" OR
                                                                      hypomania OR mania* OR ((major OR psychotic OR disorder*)
                                                                      AND depression))



72 Annex 5
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 154 of 515




Search #2: cardiovascular disease / risk factors                   ((schizophrenia OR schizophrenic) OR Schizotyp* OR
                                                                   ((Delusional OR paranoid) AND disorder*) OR hallucination*
(exp Cardiovascular Diseases/) OR                                  OR Psychotic OR Schizoaffective OR psychosis) OR


(“heart disease” OR “heart attack* OR stroke* OR “myocardial        (((manic OR bipolar OR mood) AND disorder*) OR (depressive
infarction” OR “transient ischemic attack” OR “cerebrovascular     AND (disorder* OR episode*)) OR "depressive symptom*" OR
disease” OR “congestive heart failure” OR “vascular disease”) OR   hypomania OR mania* OR ((major OR psychotic OR disorder*)
                                                                   AND depression))
(“cardiovascular risk*” OR ((“high OR abnormal OR elevat*)
AND (“blood pressure” OR cholesterol OR “blood glucose”)))         Search #2: Diabetes mellitus

Search #3: non-pharmacological interventions                       (exp Diabetes Mellitus/) OR
for cardiovascular disease/risk
                                                                   (diabet* OR NIDDM OR IDDM OR T2D* OR T1D*) OR
(exp Cardiac Rehabilitation/ OR exp Risk Reduction Behaviour/
OR exp Risk Management/ OR exp Health Risk Behaviours/ OR          (“non-insulin* depend*” OR “noninsulin* depend*” OR
exp Risk Factors/ OR exp Risk-Taking/OR exp Health                 “insulin* depend*”)
Promotion/) OR
                                                                   Search #3: pharmacological interventions for
(exp Exercise Therapy/OR exp Therapy/ OR exp Therapeutics/         diabetes
OR exp Family Therapy/ OR exp Psychotherapy/ OR exp
Cognitive Therapy/ OR exp Behaviour Therapy/ OR exp                (exp Drug Therapy/ OR exp Pharmacology/ OR exp
Counseling/ OR exp Mental Health Services/ OR exp Problem          Psychopharmacology/ OR exp Metabolic Side Effects of Drugs
Based Learning/ OR exp Problem Solving/) OR                        and Substances/ OR exp Pharmacologic Actions/ OR exp Drug
                                                                   Effects/ OR exp Psychotropic Drugs/) OR
((psychosocial OR psycho* OR lifestyle* OR cognit* OR
behaviour* OR behaviour* OR non-pharmac*) AND                      ((drug* OR pharmac* OR medic* OR psychotrop*) AND
(intervent* OR therap* OR treat* OR care OR servic*)) OR           (intervent* OR therap* OR treat* OR care OR service)) OR
                                                                   (drug* OR medic*) OR
(“problem solving” OR psychoeducation OR couns*) OR
                                                                   ((glucose* OR glycaem*) AND (treat* OR control* OR care OR
(exp Preventive Health Services/)                                  servic* OR therap* OR interven* OR manag* OR monit*)) OR


                                                                   (metformin OR sulphonylureas OR insulin OR
                                                                   thiazolidinediones) OR
PICO QUESTION 6
                                                                   ((switch* AND (medic* OR drug*)) OR “appetite suppressant*”
For people with SMD and diabetes mellitus, what                    OR antiparkinsonian OR anticonvulsant* OR antidepressant*
                                                                   OR “health check*“) OR
pharmacological interventions are effective to
improve glycaemic control?                                         (weight AND (loss OR reduc* OR maint*)) OR (“weight gain”
                                                                   AND (prevent* OR manag*)) OR
Search #1: SMD
                                                                   ((smok* OR tobacco OR nicotin* OR cigarette*) AND (cessation
(exp Mental Disorders/ OR exp Psychotic Disorders/ OR exp          OR reduc* OR abst*))
Bipolar and Related Disorders/ OR exp Depressive Disorder) OR


((Mental AND (disorder* OR disabilit* OR illness OR “health
condition” OR “health problem” OR distress)) OR "psychological
distress" OR "psychiatric disorder") OR




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                73
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 155 of 515




   For people with SMD and diabetes mellitus, what                  ((glucose* OR glycaem*) AND (treat* OR control* OR care OR
   non-pharmacological interventions are effective to               servic* OR therap* OR interven* OR manag* OR monit*)) OR

   improve glycaemic control?
                                                                    (diet* OR nutrition* OR exercis* OR “physical activity” OR
                                                                    “health promot*” OR self-monit* OR self-manag* OR self-care
   Search #1: SMD                                                   OR calor* OR “healthy eating” OR “healthy body weight” OR
                                                                    “food intake” OR “health check*”) OR
   (exp Mental Disorders/ OR exp Psychotic Disorders/ OR exp
   Bipolar and Related Disorders/ OR exp Depressive Disorder) OR    (weight AND (loss OR reduc* OR maint*)) OR (“weight gain”
                                                                    AND (prevent* OR manag*)) OR
   ((Mental AND (disorder* OR disabilit* OR illness OR “health
   condition” OR “health problem” OR distress)) OR "psychological   ((smok* OR tobacco OR nicotin* OR cigarette*) AND (cessation
   distress" OR "psychiatric disorder") OR                          OR reduc* OR abst*))


   ((schizophrenia OR schizophrenic) OR Schizotyp* OR
   ((Delusional OR paranoid) AND disorder*) OR hallucination*
   OR Psychotic OR Schizoaffective OR psychosis) OR                 PICO QUESTION 7

   (((manic OR bipolar OR mood) AND disorder*) OR (depressive       For people with SMD and HIV/AIDS, what
   AND (disorder* OR episode*)) OR "depressive symptom*" OR
                                                                    pharmacological interventions (i.e. ART drugs) and
   hypomania OR mania* OR ((major OR psychotic OR disorder*)
   AND depression))                                                 non-pharmacological interventions are effective to
                                                                    support reduction in HIV-related outcomes?
   Search #2: Diabetes mellitus
                                                                    Search #1: SMD
   (exp Diabetes Mellitus/) OR
                                                                    (exp Mental Disorders/ OR exp Psychotic Disorders/ OR exp
   (diabet* OR NIDDM OR IDDM OR T2D* OR T1D*) OR                    Bipolar and Related Disorders/ OR exp Depressive Disorder) OR


   (“non-insulin* depend*” OR “noninsulin* depend*” OR              ((Mental AND (disorder* OR disabilit* OR illness OR “health
   “insulin* depend*”)                                              condition” OR “health problem” OR distress)) OR "psychological
                                                                    distress" OR "psychiatric disorder") OR
   Search #3: non-pharmacological interventions
   for diabetes                                                     ((schizophrenia OR schizophrenic) OR Schizotyp* OR
                                                                    ((Delusional OR paranoid) AND disorder*) OR hallucination*
   (exp Diet, Diabetic/) OR                                         OR Psychotic OR Schizoaffective OR psychosis) OR


   (exp Exercise Therapy/ OR exp Occupational Therapy/ OR exp       (((manic OR bipolar OR mood) AND disorder*) OR (depressive
   Therapy/ OR exp Therapeutics/ OR exp Family Therapy/ OR          AND (disorder* OR episode*)) OR "depressive symptom*" OR
   exp Psychotherapy/ OR exp Cognitive Therapy/ OR exp              hypomania OR mania* OR ((major OR psychotic OR disorder*)
   Behaviour Therapy/ OR exp Counseling/ OR exp Mental Health       AND depression))
   Services/ OR exp Problem Based Learning/ OR exp Problem
   Solving/) OR                                                     Search #2: HIV/AIDS

   ((psychosocial OR psycho* OR lifestyle* OR cognit* OR            (exp HIV/ OR exp Sexually Transmitted Diseases/ OR exp
   behaviour* OR behaviour* OR non-pharmac* OR organisat*           Lymphoma, AIDS-Related/ OR exp HIV Long-Term Survivors/
   OR organizat*) AND (intervent* OR therap* OR treat* OR care      OR exp HIV Infections OR exp Acquired Immunodeficiency
   OR servic*)) OR                                                  Syndrome/) OR


   (“problem solving” OR psychoeducation OR couns* OR               (HIV OR “human immunodeficiency syndrome” OR “human
   education) OR                                                    immunodeficiency virus” OR AIDS OR “acquired
                                                                    immunodeficiency syndrome”)



74 Annex 5
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 156 of 515




Search #3: interventions for HIV/AIDS                               (((manic OR bipolar OR mood) AND disorder*) OR (depressive
                                                                   AND (disorder* OR episode*)) OR "depressive symptom*" OR
(exp HIV Antigens/ OR exp Anti-HIV Agents/ OR exp Anti-            hypomania OR mania* OR ((major OR psychotic OR disorder*)
Retroviral Agents/ OR exp Antiretroviral Therapy, Highly           AND depression))
Active/ OR exp AIDS Vaccines/) OR
                                                                   Search #2: infectious diseases (tuberculosis,
(exp Drug Therapy/ OR exp Pharmacology/ OR exp                     hepatitis B/C)
Psychopharmacology/ OR exp Metabolic Side Effects of Drugs
and Substances/ OR exp Pharmacologic Actions/ OR exp Drug          (exp Hepatitis/ OR exp Hepatitis, Viral, Human/ OR exp
Effects/ OR exp Psychotropic Drugs/) OR                            Tuberculosis/ OR exp Hepatitis B/ OR exp Hepatitis B Virus/ OR
                                                                   exp Hepatitis C/) OR
((drug* OR pharmac* OR medic* OR psychotrop*) AND
(intervent* OR therap* OR treat* OR care OR servic)) OR            (“hepatitis B” OR “hepatitis C” OR tuberculosis)
(drug* OR medic*) OR
                                                                   Search #3: interventions for infectious diseases
((“anti-retroviral” OR ART) AND (drug* OR medic* OR
intervent* OR therap* OR treat* OR care)) OR                       (exp Hepatitis B Vaccines/ OR exp Hepatitis B Antigens/ OR exp
                                                                   Hepatitis C Antigens/ OR exp Tuberculosis Vaccines/) OR
(tenofovir OR TDF OR lamivudine OR 3TC OR emtricitabine OR
FTC OR efavirenz OR EFV OR Abacavir                                (exp Drug Therapy/ OR exp Pharmacology/ OR exp
                                                                   Psychopharmacology/ OR exp Metabolic Side Effects of Drugs
OR Zidovudine OR Nevirapine OR Atazanavir OR ritonavir OR          and Substances/ OR exp Pharmacologic Actions/ OR exp Drug
Darunavir OR Lopinavir OR Dolutegravir OR Raltegravir)             Effects/ OR exp Psychotropic Drugs/) OR


                                                                    ((drug* OR pharmac* OR medic* OR psychotrop*) AND
                                                                   (intervent* OR therap* OR treat* OR care OR servic)) OR
PICO QUESTION 8                                                    (drug* OR medic*) OR


For people with SMD and infectious diseases                        (vaccin* OR BCG OR treatment adherence OR treatment
                                                                   completion) OR
(Tuberculosis, Hepatitis B/C), what pharmacological
and non-pharmacological interventions are                          (Ethambutol OR Rifampicin OR Insoniazid OR Pyrazinamide OR
effective for treatment of infectious diseases (e.g.               Rifabutin OR Rifampicin OR Rifapentine OR Entecavir OR
tuberculosis, hepatitis B, hepatitis C)?                           Tenofovir OR Sofosbuvir OR Simeprevir OR Daclatasvir OR
                                                                   Dasabuvir OR Ribavarin OR Pegylated interferon)


Search #1: SMD

(exp Mental Disorders/ OR exp Psychotic Disorders/ OR exp
Bipolar and Related Disorders/ OR exp Depressive Disorder)
OR


((Mental AND (disorder* OR disabilit* OR illness OR “health
condition” OR “health problem” OR distress)) OR "psychological
distress" OR "psychiatric disorder") OR


((schizophrenia OR schizophrenic) OR Schizotyp* OR
((Delusional OR paranoid) AND disorder*) OR hallucination*
OR Psychotic OR Schizoaffective OR psychosis) OR




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                              75
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 157 of 515

  Drug-drug interactions search strategy

   Drug-drug interaction searches were conducted between                             Searches between both lists (medicines relevant for each PICO
   medicines relevant for each PICO question and medicines used                      question and medicines used for SMD) were run using the drug-
   for SMD. The following process was employed for the searches:                     drug interaction software Lexi-Interact. Lexi-Interact was chosen
                                                                                     as it is commonly used in clinical practice and scored well on
   Medicines of interest were identified for each PICO question by                   accuracy and comprehensiveness in a recent review comparing 5
   referring to relevant sections of the 2017 WHO Model List of                      drug-drug interaction engines5. Severity of drug-drug
   Essential Medicines (EML), as well as prior WHO Guidelines and                    interactions (minor, moderate, major)) were reported in the Lexi-
   WHO Mental Health Gap Action Programme Intervention Guide                         Interact database and have reported here.
   (mhGAP-IG) where applicable. Physical health medicines were
   limited in scope to those used on a routine basis, rather than                    Search results for each PICO question were summarized into a
   emergently. Technical consultation was also sought with relevant                  narrative synthesis within each Evidence Profile, as well as a table
   departments of WHO. Pharmacological interventions                                 coded by drug-drug interaction severity with accompanying
   recommended in the forthcoming guidelines were also included.                     information in the annex.


   Medicines used for SMD were limited to those included in the
   WHO mhGAP-IG and/or the 2017 WHO EML. These will be
   expanded to include a wider range of medicines which may be
   used in different settings based on availability and costs. Since its
   inception in 1977, the WHO Model List of Essential Medicines has
   played an important role in identifying priority medications for
   major health conditions in countries of all income groups.
   Updated every two years, this list in many cases has been used
   as a gold standard for national health systems and non-
   governmental organization. Priority medications are selected
   based on efficacy, safety, and cost-effectiveness.




   Sh Kheshti R, Aalipour M, Namazi S. “A comparison of five common drug-drug interaction software programs regarding accuracy and
  2


   comprehensiveness.” Journal of Research in Pharmacy Practice. 2016; 5: 257-263.


76 Annex 5
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 158 of 515

Annex 6. Drug – drug interactions

PICO 2: TOBACCO CESSATION

[The following table and information is summarized from drug-drug interaction searches using Lexi-Interact.]



••   No interaction known or minor interaction
     Moderate interaction

 •   Major interaction




                                                                                                                                                 Trihexyphenidyl
                                                                                     Chlorpromazine




                                                                                                                                                                                             Carbamazepine
                            Amitriptyline




                                                                                                      Fluphenazine




                                                                                                                                                                             Valproic acid
                                                                       Risperidone
                                                         Haloperidol
                                            Fluoxetine




                                                                                                                                                                                                             Diazepam
                                                                                                                                     Biperiden
                                                                                                                         Clozapine




                                                                                                                                                                   Lithium
  Bupropion
                            • • • • • • • • • • • • •
  Varenicline
                            • • • • • • • • • • • • •
  NRT
                            • • • • • • • • • • • • •
 There are no known interactions between NRT or                                                                •	Haloperidol, risperidone, chlorpromazine,
 varenicline and medicines used for SMD.                                                                             fluphenazine: Moderate interaction [decreased seizure
                                                                                                                     threshold]. Advise caution.
 BUPROPION:
 There are multiple interactions between bupropion and                                                         •	Clozapine: Moderate interaction [decreased seizure
 medicines used for SMD, specifically involving elevated                                                             threshold, elevated clozapine levels via CYP2D6 inhibition].
 seizure risk and enzymatic inhibition/induction.                                                                    ADVICE: Monitor for signs of clozapine toxicity clinically and
                                                                                                                     via testing of levels. Adjust clozapine dose accordingly.
     •	Amitriptyline: Moderate interaction [elevated
      amitriptyline levels via CYP2D6 inhibition]. ADVICE:                                                     •	Carbamazepine (CBZ): Moderate interaction [lower levels
      Consider other medications. If using, monitor clinically                                                       of bupropion via CYP2B6 induction]. ADVICE: Monitor for
      for signs of amitriptyline toxicity.                                                                           clinical efficacy of bupropion.


     •	Fluoxetine: Moderate interaction [elevated fluoxetine
      levels via CYP2D6 inhibition]. ADVICE: Monitor clinically
      for signs of fluoxetine toxicity and/or serotonin
      syndrome.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                                                                                                        77
               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 159 of 515




   PICO 3: WEIGHT MANAGEMENT

   [The following table and information is summarized from drug-drug interaction searches using Lexi-Interact.]



  ••   No interaction known or minor interaction
       Moderate interaction

   •   Major interaction




                                                                                                                                               Trihexyphenidyl
                                                                                       Chlorpromazine




                                                                                                                                                                                           Carbamazepine
                              Amitriptyline




                                                                                                        Fluphenazine




                                                                                                                                                                           Valproic acid
                                                                         Risperidone
                                                           Haloperidol
                                              Fluoxetine




                                                                                                                                                                                                           Diazepam
                                                                                                                                   Biperiden
                                                                                                                       Clozapine




                                                                                                                                                                 Lithium
     Metformin




    METFORMIN:


       •	Fluoxetine: Moderate interaction [increased potency of
        anti-diabetic medicine]. ADVICE: Monitor blood glucose
        control and adjust dosing of anti-diabetic medicine.


       •	Risperidone, Clozapine: Moderate interaction
        [decreased efficacy of anti-diabetic medicine].
        ADVICE: Monitor glycemic control and adjust dosing
        of anti-diabetic medicine.




78 Annex 6
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 160 of 515




PICO 4: SUBSTANCE USE DISORDERS

[The following table and information is summarized from drug-drug interaction searches using Lexi-Interact.]



••   No interaction known or minor interaction
     Moderate interaction

 •   Major interaction




                                                                                                                                                 Trihexyphenidyl
                                                                                     Chlorpromazine




                                                                                                                                                                                             Carbamazepine
                            Amitriptyline




                                                                                                      Fluphenazine




                                                                                                                                                                             Valproic acid
                                                                       Risperidone
                                                         Haloperidol
                                            Fluoxetine




                                                                                                                                                                                                             Diazepam
                                                                                                                                     Biperiden
                                                                                                                         Clozapine




                                                                                                                                                                   Lithium
  Methadone


  Buprenorphine




 METHADONE:                                                                                                    •	Fluoxetine: Major interaction [high risk of QT
 There are multiple interactions between methadone and                                                               prolongation, serotonergic effects]. ADVICE: Avoid using.
 medicines for SMD, including increased risk for CNS
 depression* (sedation, confusion, decreased respiratory                                                       •	Haloperidol, risperidone, chlorpromazine, clozapine:
 drive), QT-prolongation (methadone carries moderate risk),                                                          Major interaction [risk of CNS depression, risk of QT
 and serotonergic effects. Signs of serotonin syndrome                                                               prolongation]. ADVICE: Avoid using if possible. If using,
 include confusion, neuromuscular excitability, and                                                                  use lowest doses possible; monitor for clinical signs of
 dysautonomia.                                                                                                       CNS depression; monitor for QT-prolongation and
                                                                                                                     arrhythmias on ECG.
     •	Biperiden, trihexyphenidyl: Moderate interaction.
      Elevated risk of side effects and toxicity of methadone                                                  •	Fluphenazine: Major interaction [risk of CNS depression].
      including urinary retention and constipation [via                                                              ADVICE: Avoid using if possible. If using, use lowest doses
      anticholinergic activity]. ADVICE: Monitor for side effects.                                                   possible and monitor for clinical signs of CNS depression.


     •	Carbamazepine (CBZ): Moderate interaction [reduced                                                     •	Lithium: Major interaction [serotonergic effects],
      methadone levels and efficacy via CYP3A4 induction].                                                           Moderate interaction [risk of QT prolongation]. ADVICE: If
      ADVICE: If using, monitor for reduced efficacy of                                                              using, monitor clinically for signs of serotonin syndrome.
      methadone or opioid withdrawal symptoms.                                                                       Stop both medicines if serotonin syndrome is suspected.
                                                                                                                     Additionally, monitor for QT prolongation and arrhythmias
     •	Amitriptyline: Major interaction [risk of CNS depression,                                                    on ECG if possible.
      serotonergic effects]. ADVICE: Avoid concurrent use if
      possible. If using, use lowest doses possible; monitor for                                               •	Diazepam: Major interaction [risk of CNS depression].
      clinical signs of CNS depression and signs of serotonin                                                        ADVICE: Avoid using if possible. If using, monitor for clinical
      syndrome. Stop both medicines if serotonin syndrome                                                            signs of CNS depression.
      suspected.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                                                                                                        79
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 161 of 515




   BUPRENORPHINE:                                                       •	Fluoxetine: Major interaction [serotonergic effects],
   There are multiple interactions between buprenorphine and              Moderate interaction [risk of QT prolongation].
   medicines for SMD, including increased risk for CNS                    Fluoxetine confers high-risk for QT interval prolongation
   depression* (sedation, confusion, decreased respiratory                and buprenorphine may increase this risk, though the
   drive), QT prolongation, and serotonergic effects (bupropion           evidence is unclear. ADVICE: monitor clinically for signs
   can increase the risk of serotonin toxicity or serotonin               of serotonin syndrome. Stop both medicines if this
   syndrome if used with medicines that have serotonergic                 syndrome is suspected. Monitor ECG if possible.
   effects). Signs of serotonin syndrome include confusion,
   neuromuscular excitability, and dysautonomia.                        •	Haloperidol, risperidone, chlorpromazine,
                                                                          fluphenazine, clozapine, carbamazepine, diazepam:
    • Biperiden, trihexyphenidyl: Moderate interaction.                  Major interaction [risk of CNS depression]. ADVICE: Avoid
      Elevated risk of side effects and toxicity of buprenorphine         using if concerns for risk of buprenorphine misuse. If
      including urinary retention and constipation [via                   using, consider decreasing other sedating medicines and
      anticholinergic activity]. ADVICE: Monitor for side effects.        starting buprenorphine at a low dose; monitor for
                                                                          clinical signs of CNS depression.
    •	Amitriptyline: Major interaction [risk of CNS depression,
      serotonergic effects]. ADVICE: If using, consider decreasing      •	Lithium: Major interaction [serotonergic effects].
      amitriptyline and starting buprenorphine at a low dose;             ADVICE: Monitor clinically for signs of serotonin syndrome.
      monitor for clinical signs of CNS depression. Additionally,         Stop both medicines if this syndrome is suspected.
      monitor clinically for signs of serotonin syndrome. Stop both
      medicines if this syndrome is suspected.
                                                                      * Of note, the US FDA issued a safety announcement in 2017 regarding
                                                                       the use of methadone and buprenorphine with other sedating
                                                                       medications. While the risks of CNS sedation can be serious, they may be
                                                                       outweighed by the risk of other harms of untreated opioid use disorders.
                                                                       Thus, the US FDA does not recommend withholding opioid replacement
                                                                       therapy in the context of other sedating medications; cautious medication
                                                                       management is advised. United States Food and Drug Administration. Drug
                                                                       Safety and Availability - FDA Drug Safety Communication: FDA urges
                                                                       caution about withholding opioid addiction medications from patients
                                                                       taking benzodiazepines or CNS depressants: careful medication
                                                                       management can reduce risks. 2017. https://www.fda.gov/Drugs/
                                                                       DrugSafety/ucm575307.htm




80 Annex 6
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 162 of 515




PICO 5: CARDIOVASCULAR DISEASE

[The following table and information is summarized from drug-drug interaction searches using Lexi-Interact.]



••   No interaction known or minor interaction
     Moderate interaction

 •   Major interaction




                                                                                                                                             Trihexyphenidyl
                                                                                     Chlorpromazine




                                                                                                                                                                                         Carbamazepine
                            Amitriptyline




                                                                                                      Fluphenazine




                                                                                                                                                                         Valproic acid
                                                                       Risperidone
                                                         Haloperidol
                                            Fluoxetine




                                                                                                                                                                                                         Diazepam
                                                                                                                                 Biperiden
                                                                                                                     Clozapine




                                                                                                                                                               Lithium
  Bisoprolol
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Atenolol
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Metoprolol
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Carvedilol
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Glyceryl trinitrate
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Isosorbide
  dinitrate
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Verapamil
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Digoxin
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Amiodarone
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Amlodipine
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Enalapril
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Hydrochlorothiazide
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Losartan
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Furosemide
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Spironolactone
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Aspirin
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Clopidogrel
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Simvastatin
                            •               •               •             •              •               •             •           •             •               •          •               •              •
  Metformin
                            •               •               •             •              •               •             •           •             •               •          •               •              •
Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                                                                                                    81
                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 163 of 515




   There are no known interactions between digoxin and              VER APAMIL:
   medicines used for SMD.
                                                                    Verapamil may elevate the levels of multiple medicines due to
   BETA - BLOCKER S:                                                P-glycoprotein, CYP3A4, or CYP1A2 inhibition.


   As a class, beta-blockers have significant interactions with      • H
                                                                        aloperidol, risperidone, clozapine: Moderate
   multiple SMD medicines, most significantly the risk of              interaction [elevated levels of antipsychotic via CYP3A4,
   hypotension or beta-blocker toxicity (including hypotension,        P-glyocoprotein, or CYP1A2 inhibition] ADVICE: Monitor for
   bradycardia, and heart block/prolonged PR interval). There are      toxicity of antipsychotic
   some variations within this class.
                                                                     •	Chlorpromazine: Moderate interaction [elevated risk of
                                                                       hypotension] ADVICE: Monitor blood pressure and adjust
    •	R isperidone, chlorpromazine, fluphenazine, clozapine:
                                                                       doses accordingly
      Moderate interaction for most beta-blockers [risk of
      hypotension] ADVICE: Monitor therapy.                          •	Lithium: Moderate interaction [increased risk of
                                                                       neurotoxicity from lithium; unclear effect on levels]
    •	Fluoxetine (with carvedilol and metoprolol only):
                                                                       ADVICE: Monitor clinically, as well as via laboratory levels
      Moderate interaction with carvedilol, Major interaction
      with metoprolol. [Elevated levels of beta blocker via          •	Diazepam: Moderate interaction [increased levels of
      CYP2D6 inhibition] ADVICE: Consider alternative. If using,       diazepam via CYP3A4 inhibition] ADVICE: Monitor for signs
      monitor for signs of beta blocker toxicity; adjust dosing        of diazepam toxicity
      accordingly.
                                                                     •	Carbamazepine (CBZ): Major interaction [reduced levels
    •	Carbamazepine (with bisoprolol only): Major interaction         and efficacy of verapamil via CYP3A4 induction, elevated
      [reduced levels and efficacy of bisoprolol via CYP3A4            levels of CBZ via CYP3A4 inhibition] ADVICE: Consider
      induction]. ADVICE: Consider alternative. If using, monitor      another mood stabilizer
      for reduced efficacy of bisoprolol.

                                                                    AMIODARONE:
   GLYCERYL TRINITR ATE:
                                                                     •	Fluoxetine, haloperidol, risperidone, chlorpromazine,
    •	A mitriptyline, haloperidol, risperidone,                      clozapine: Major interaction [QT prolongation] ADVICE:
      chlorpromazine, fluphenazine, clozapine, biperiden,              Avoid using
      trihexyphenidyl: Moderate interaction [reduced
                                                                     •	Amitriptyline, lithium: Major interaction [QT
      absorption of sublingual glyceryl trinitrate due to dry
                                                                       prolongation] ADVICE: If able, avoid using. If using, monitor
      mouth from anticholinergic effects]. ADVICE: If dry mouth
                                                                       for QT-prolongation and arrythmias on ECG.
      develops, utilize strategies such as artificial saliva and
      chewing gum                                                    •	Carbamazepine: Major interaction [reduced levels and
                                                                       efficacy of amiodarone] ADVICE: Consider another mood
                                                                       stabilizer. If using, monitor for reduced efficacy of
   ISOSORBIDE DINITR ATE:
                                                                       amiodarone.

    •	R isperidone, chlorpromazine, clozapine:
      Moderate interaction [elevated risk of hypotension] ADVISE
                                                                    AMLODIPINE:
      caution and monitor.

    •	Carbamazepine: Major interaction [reduced levels and          •	Risperidone, chlorpromazine, clozapine: Moderate
      efficacy of isosorbide dinitrate] ADVICE: Consider               interaction [risk of hypotension] ADVICE: Monitor blood
      alternative.                                                     pressure and adjust doses accordingly

                                                                     •	Carbamazepine: Major interaction [reduced levels and
                                                                       efficacy of amlodipine via CYP3A4 induction] ADVICE:
                                                                       Consider another mood stabilizer. If using, monitor for
                                                                       reduced efficacy of amlodipine and adjust doses accordingly.




82 Annex 6
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 164 of 515




ENAL APRIL , LOSARTAN:                                             A SPIRIN:


 •	Risperidone, chlorpromazine, clozapine: Moderate                 •	Amitriptyline, fluoxetine: Major interaction [increased
   interaction [risk of hypotension] ADVICE: Monitor blood             risk of bleeding, especially gastrointestinal bleeding]
   pressure and adjust doses accordingly                               ADVICE: Monitor for signs of bleeding

 •	Lithium: Moderate interaction with losartan, Major               •	Valproic acid: [VPA] Moderate interaction [elevated levels
   interaction with enalapril. [Elevated levels of lithium]            of VPA] ADVICE: Monitor for toxicity of VPA clinically and via
   ADVICE: Consider decreasing lithium when starting                   laboratory testing if possible
   losartan or enalapril. Monitor for signs of lithium toxicity
   clinically and via laboratory testing.
                                                                   CLOPIDOGREL:
 •	Carbamazepine (with losartan only): Major interaction
   [reduced levels and efficacy of losartan via CYP3A4               •	Fluoxetine: Major interaction [reduced levels of active
   induction] ADVICE: Consider another mood stabilizer. If             metabolite of clopidogrel via CYP2C19 inhibition]
   used, monitor for reduced efficacy of losartan.                     ADVICE: Consider another antidepressant. If using,
                                                                       monitor for reduced efficacy of clopidogrel.


DIURETICS (HC T Z , FUROSEMIDE,
                                                                   SIMVA S TATIN:
SPIRONOL AC TONE):

                                                                     •	Risperidone: Moderate interaction [increased risk of
Diuretics have significant interactions with multiple SMD
                                                                       myopathy and rhabdomyolysis] ADVICE: Monitor clinically
medicines, including the risk of hypotension.
                                                                       for any concerning symptoms
 •	Risperidone, chlorpromazine, clozapine: Moderate
   interaction [risk of hypotension] ADVICE: Monitor blood           •	Carbamazepine: Major interaction [reduced levels
   pressure and adjust doses accordingly                               and efficacy of simvastatin via CYP3A4 induction]
                                                                       ADVICE: Consider another mood stabilizer. If using,
 •	Amitriptyline, haloperidol, fluphenazine, biperiden,
                                                                       monitor for reduced efficacy of simvastatin.
   trihexyphenidyl, risperidone, chlorpromazine,
   clozapine (with HCTZ only): Moderate interaction
   [increased levels of HCTZ due to effects on gut motility]       METFORMIN:
   ADVICE: Monitor for side effects of HCTZ
                                                                     •	Fluoxetine: Moderate interaction [increased potency of
 •	Fluoxetine, carbamazepine (with HCTZ only): Moderate
                                                                       anti-diabetic medicine]. ADVICE: Monitor blood glucose
   interaction [increased risk of hyponatremia] ADVICE:
                                                                       control and adjust dosing of anti-diabetic medicine.
   Monitor for clinical signs of hyponatremia including
   headache, dizziness, nausea, confusion, seizures                  •	Risperidone, Clozapine: Moderate interaction
                                                                       [decreased efficacy of anti-diabetic medicine].
 •	Lithium (with HCTZ only): Moderate interaction
                                                                       ADVICE: Monitor glycaemic control and adjust dosing
   [increased lithium levels] ADVICE: Consider decreasing
                                                                       of anti-diabetic medicine.
   lithium dose when HCTZ is started. Monitor for signs of
   lithium toxicity clinically and via laboratory testing.

 •	Risperidone with furosemide only: Major interaction
   [increased risk of mortality in patients with dementia]
   ADVICE: Consider another antipsychotic. If using, monitor
   carefully, especially hydration status.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                  83
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 165 of 515




   PICO 6: DIABETES

   [The following table and information is summarized from drug-drug interaction searches using Lexi-Interact.]



  ••   No interaction known or minor interaction
       Moderate interaction

   •   Major interaction




                                                                                                                                                   Trihexyphenidyl
                                                                                       Chlorpromazine




                                                                                                                                                                                               Carbamazepine
                              Amitriptyline




                                                                                                        Fluphenazine




                                                                                                                                                                               Valproic acid
                                                                         Risperidone
                                                           Haloperidol
                                              Fluoxetine




                                                                                                                                                                                                               Diazepam
                                                                                                                                       Biperiden
                                                                                                                           Clozapine




                                                                                                                                                                     Lithium
     Metformin
                              • • • • • • • • • • • • •
     Gliclazide
                              • • • • • • • • • • • • •
     Insulin
                              • • • • • • • • • • • • •
   METFORMIN, INSULIN:                                                                                   GLICL A ZIDE:


    •	Fluoxetine: Moderate interaction [increased potency of                                                    •	Amitriptyline, Fluoxetine: Moderate interaction
       anti-diabetic medicine]. ADVICE: Monitor blood glucose                                                          [increased potency of anti-diabetic medicine].
       control and adjust dosing of anti-diabetic medicine.                                                            ADVICE: Monitor blood glucose control and adjust dosing
                                                                                                                       of anti-diabetic medicine.
    •	Risperidone, Clozapine: Moderate interaction
       [decreased efficacy of anti-diabetic medicine].                                                           •	Risperidone, Clozapine: Moderate interaction
       ADVICE: Monitor glycaemic control and adjust dosing                                                             [decreased efficacy of anti-diabetic medicine].
       of anti-diabetic medicine.                                                                                      ADVICE: Monitor glycaemic control and adjust dosing of
                                                                                                                       anti-diabetic medicine.




84 Annex 6
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 166 of 515




PICO 7: HIV/AIDS

[The following table and information is summarized from drug-drug interaction searches using Lexi-Interact.]



••   No interaction known or minor interaction
     Moderate interaction

 •   Major interaction




                                                                                                                                                  Trihexyphenidyl
                                                                                      Chlorpromazine




                                                                                                                                                                                              Carbamazepine
                             Amitriptyline




                                                                                                       Fluphenazine




                                                                                                                                                                              Valproic acid
                                                                        Risperidone
                                                          Haloperidol
                                             Fluoxetine




                                                                                                                                                                                                              Diazepam
                                                                                                                                      Biperiden
                                                                                                                          Clozapine




                                                                                                                                                                    Lithium
  Dolutegravir
                             •                •              •             •              •               •                 •           •             •               •           •               •             •
  Efavirenz
                             •                •              •             •              •               •                 •           •             •               •           •               •             •
  Emtricitabine
                             •                •              •             •              •               •                 •           •             •               •           •               •             •
  Lamivudine
                             •                •              •             •              •               •                 •           •             •               •           •               •             •
  Tenofovir disoproxil
  fumarate (TDF)
                             •                •              •             •              •               •                 •           •             •               •           •               •             •
There are no known interactions between emtricitabine,                                                          •	Lithium: Moderate interaction [QT prolongation]. ADVICE:
lamivudine, or tenofovir disoproxil fumarate (TDF) and                                                                If using, monitor for QT-prolongation and arrhythmias on
medicines used for SMD.                                                                                               ECG if possible

                                                                                                                •	Fluphenazine, Diazepam: Moderate interaction [risk of
DOLUTEGR AVIR (DTG):
                                                                                                                      CNS depression]. ADVICE: If using, monitor for signs of CNS
                                                                                                                      depression.
Major interaction with carbamazepine (CBZ).
                                                                                                                •	Haloperidol, risperidone, chlorpromazine, and
   CBZ may reduce the level and efficacy of DTG. ADVICE:
 •	                                                                                                                  clozapine: Major interaction [QT prolongation]. ADVICE: If
     Double the dose of DTG if patient not on integrase inhibitors                                                    able, avoid using efavirenz with these medicines. If using,
     before. If resistance suspected to DTG (or similar drug in the                                                   monitor for QT-prolongation and arrythmias on ECG.
     same class), choose another mood stabilizer.
                                                                                                                •	Fluoxetine: Major interaction [high risk of QT
                                                                                                                      prolongation]. ADVICE: Avoid using.
EFAVIRENZ:
                                                                                                                •	Carbamazepine: Major interaction. Efavirenz and
                                                                                                                      carbamazepine may reduce the levels (and efficacy) of
There are multiple interactions between Efavirenz and
                                                                                                                      each other. ADVICE: Avoid using.
medicines used for SMD, specifically involving the risk of QT
interval prolongation, the risk of CNS depression (ex: sedation,
                                                                                                        * For details as to interactions between second-line and
confusion, decreased respiratory drive), and/or enzymatic                                                     third-line antiretroviral and psychiatric medicines, please refer to (Annex 13:
induction.                                                                                                    Key drug-drug interactions for antiretroviral drugs), which is available online
                                                                                                              at the following link: http://apps.who.int/iris/bitstream/handle/10665/208825
   A mitriptyline: Moderate interaction [QT prolongation, risk
 •	                                                                                                          /9789241549684_eng.pdf?sequence=1
     of CNS depression]. ADVICE: If using, monitor for
     QT-prolongation and arrhythmias on ECG if possible and
     monitor for signs of CNS depression.



Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                                                                                                         85
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 167 of 515




   PICO 8: TUBERCULOSIS

   [The following table and information is summarized from drug-drug interaction searches using Lexi-Interact.]



   ••   No interaction known or minor interaction
        Moderate interaction

    •   Major interaction




                                                                                                                                                       Trihexyphenidyl
                                                                                           Chlorpromazine




                                                                                                                                                                                                   Carbamazepine
                                  Amitriptyline




                                                                                                            Fluphenazine




                                                                                                                                                                                   Valproic acid
                                                                             Risperidone
                                                               Haloperidol
                                                  Fluoxetine




                                                                                                                                                                                                                   Diazepam
                                                                                                                                           Biperiden
                                                                                                                               Clozapine




                                                                                                                                                                         Lithium
     Isoniazid
                                  •                •              •             •              •               •                 •           •             •               •          •                •             •
     Rifampin/
     Rifampicin                   •                •              •             •              •               •                 •           •             •               •          •                •             •
     Pyrazinamide
                                  •                •              •             •              •               •                 •           •             •               •          •                •             •
     Ethambutol
                                  •                •              •             •              •               •                 •           •             •               •          •                •             •
     Levofloxacin
                                  •                •              •             •              •               •                 •           •             •               •          •                •             •
     Cycloserine
                                  •                •              •             •              •               •                 •           •             •               •          •                •             •
     Bedaquiline
                                  •                •              •             •              •               •                 •           •             •               •          •                •             •
     Delamanid
                                  •                •              •             •              •               •                 •           •             •               •          •                •             •
     Linezolid
                                  •                •              •             •              •               •                 •           •             •               •          •                •             •
   There are no known interactions between pyrazinamide,                                                     (rifampin is a strong inducer of CYP3A4 and CYP2C9).
   ethambutol, or cycloserine and medicines used for SMD.
                                                                                                                     •	Amitriptyline: Moderate interaction [reduced levels and
                                                                                                                           efficacy of amitriptyline]. ADVICE: Monitor clinically for
   ISONIA ZID (INH):
                                                                                                                           efficacy of amitriptyline.
    •	Valproic acid: Moderate interaction. INH can increase
                                                                                                                     •	Fluoxetine: Moderate interaction [reduced levels and
        valproic acid levels. ADVICE: If using, monitor for valproic
                                                                                                                           efficacy of fluoxetine]. Mechanism: CYP2C9 induction.
        acid toxicity clinically and via laboratory testing of levels, if
                                                                                                                           ADVICE: Monitor clinically for efficacy of fluoxetine.
        possible, especially when starting, stopping, or adjusting INH.
                                                                                                                     •	Risperidone: Moderate interaction [reduced levels and
    •	Carbamazepine (CBZ): Moderate interaction.
                                                                                                                           efficacy of risperidone]. Mechanism: CYP3A4 induction.
        INH can increase CBZ levels and CBZ may increase the
                                                                                                                           ADVICE: Monitor clinically for efficacy of risperidone and
        hepatotoxicity of INH. ADVICE: If using, monitor for clinical
                                                                                                                           adjust dosing accordingly.
        signs of CBZ toxicity and hepatotoxicity.
                                                                                                                     •	Haloperidol: Major interaction [reduced levels and efficacy of
                                                                                                                           haloperidol]. Mechanism: CYP3A4 induction. ADVICE: Consider
   RIFAMPIN/RIFAMPICIN:
                                                                                                                           another antipsychotic medication. If using, monitor for clinical
   There are multiple interactions between rifampin and medicines                                                          efficacy of haloperidol and adjust dosing as needed.
   used for SMD due to rifampin’s ability to induce multiple enzymes

86 Annex 6
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 168 of 515




 •	Clozapine: Major interaction [reduced levels and efficacy       LINEZOLID:
   of clozapine]. Mechanism: CYP3A4 induction. ADVICE:
                                                                    There are multiple interactions between linezolid and
   Avoid using. If using, monitor for efficacy clinically and via
                                                                    medicines used for SMD due to serotonergic effects, dopamine
   clozapine levels and adjust dosing as needed.
                                                                    antagonism, and monoamine oxidase inhibition. Signs of
 •	Valproic acid (VPA): Major interaction [reduced levels and      serotonin syndrome include confusion, neuromuscular
   efficacy of VPA]. ADVICE: Monitor for efficacy clinically and    excitability (ex: myoclonus and hyperreflexia), and dysautonomia
   via VPA levels if possible, especially with dosing changes of    (ex: flushing, sweating, diarrhoea, high blood pressure and heart
   rifampin; adjust VPA dosing accordingly.                         rate, and fever). Signs of neuroleptic malignant syndrome include
                                                                    confusion, muscle rigidity, and dysautonomia (ex: high fever,
 •	Carbamazepine (CBZ): Major interaction [reduced levels and
                                                                    heart rate, or labile blood pressures).
   efficacy of carbamazepine]. Mechanism: CYP3A4 induction.
   ADVICE: Consider another mood stabilizer. If using, monitor        •	Amitriptyline: Major interaction [serotonergic effects, risk
   for clinical efficacy of CBZ and adjust dosing as needed.            of serotonin syndrome]. ADVICE: Do not use concurrently.
                                                                        Stop amitriptyline at least two weeks before starting
 •	Diazepam: Major interaction [reduced levels and efficacy
                                                                        linezolid. If linezolid is necessary in an emergency situation,
   of diazepam]. Mechanism: CYP2C19 and CYP3A4 induction.
                                                                        stop amitriptyline and monitor clinically for signs of
   ADVICE: Consider another medicine. If using, monitor for
                                                                        serotonin syndrome for at least two weeks after
   clinical efficacy of diazepam and adjust dosing as needed.
                                                                        amitriptyline is stopped (while linezolid treatment is
                                                                        ongoing) or until one day after linezolid is stopped.
LE VOFLOX ACIN:
                                                                      •	Fluoxetine: Major interaction [serotonergic effects, risk of
There are multiple interactions between levofloxacin and                serotonin syndrome]. ADVICE: Do not use concurrently. Stop
medicines used for SMD due to increased risk for                        fluoxetine at least five weeks before starting linezolid. If
QT-prolongation (levofloxacin confers moderate risk).                   linezolid is necessary in an emergency situation, stop
                                                                        fluoxetine and monitor clinically for signs of serotonin
 •	Amitriptyline, fluoxetine, lithium: Moderate interaction
                                                                        syndrome for at least five weeks after fluoxetine is stopped
   [increased risk for QT-prolongation]. ADVICE: Monitor for
                                                                        (while linezolid treatment is ongoing) or until one day after
   QT-prolongation and arrhythmias by ECG.
                                                                        linezolid is stopped.
 •	Haloperidol, risperidone, chlorpromazine, clozapine:
                                                                      •	Haloperidol, risperidone, chlorpromazine, fluphenazine:
   Major interaction [risk of QT prolongation]. ADVICE: Avoid
                                                                        Moderate interaction [serotonergic effects and dopamine
   using if possible. If using, monitor for QT-prolongation and
                                                                        antagonism, risk of serotonin syndrome and neuroleptic
   arrhythmias on ECG.
                                                                        malignant syndrome]. ADVICE: Monitor clinically for signs of
                                                                        serotonin syndrome and neuroleptic malignant syndrome.
BEDAQUILINE & DEL AMANID:
                                                                      •	Clozapine: Moderate interaction [serotonergic effects,
There are multiple interactions between bedaquiline and                 dopamine antagonism, myelosuppressive effects, risk of
delamanid with medicines used for SMD due to increased risk             serotonin syndrome and neuroleptic malignant syndrome,
for QT-prolongation (both bedaquiline and delamanid confer              risk of neutropenia]. ADVICE: Monitor clinically for signs of
moderate risk) and induction by CYP3A4.                                 serotonin syndrome and neuroleptic malignant syndrome.
                                                                        Monitor neutrophil count closely.
 •	Amitriptyline, fluoxetine, lithium: Moderate interaction
   [increased risk for QT-prolongation]. ADVICE: Monitor for          •	Lithium: Major interaction [serotonergic effects, risk of
   QT-prolongation and arrhythmias by ECG.                              serotonin syndrome]. ADVICE: Do not use concurrently. Stop
                                                                        lithium at least two weeks before starting linezolid. If linezolid
 •	Haloperidol, risperidone, chlorpromazine, clozapine:
                                                                        is necessary in an emergency situation, stop lithium and
   Major interaction [risk of QT prolongation]. ADVICE: Avoid
                                                                        monitor clinically for signs of serotonin syndrome for at least
   using if possible. If using, monitor for QT-prolongation and
                                                                        two weeks after lithium is stopped (while linezolid treatment
   arrhythmias on ECG.
                                                                        is ongoing) or until one day after linezolid is stopped.
 •	Carbamazepine (CBZ): Major interaction [reduced levels
                                                                      •	Carbamazepine: Major interaction [risk of increased
   and effectiveness of bedaquiline or delamanid]. ADVICE:
                                                                        monoamine oxidase inhibition by linezolid]. ADVICE: Do not
   Consider another mood stabilizer.
                                                                        use concurrently. Do not use carbamazepine for two weeks
                                                                        after stopping linezolid.




Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                        87
                 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 169 of 515




   PICO 8: HEPATITIS B/C

   [The following table and information is summarized from drug-drug interaction searches using Lexi-Interact.]



   ••   No interaction known or minor interaction
        Moderate interaction

    •   Major interaction




                                                                                                                                                    Trihexyphenidyl
                                                                                        Chlorpromazine




                                                                                                                                                                                                Carbamazepine
                               Amitriptyline




                                                                                                         Fluphenazine




                                                                                                                                                                                Valproic acid
                                                                          Risperidone
                                                            Haloperidol
                                               Fluoxetine




                                                                                                                                                                                                                Diazepam
                                                                                                                                        Biperiden
                                                                                                                            Clozapine




                                                                                                                                                                      Lithium
     Tenofovir
                                 •              •              •             •              •               •                 •           •             •               •           •               •             •
     Entecavir
                                 •              •              •             •              •               •                 •           •             •               •           •               •             •
     Sofosbuvir
                                 •              •              •             •              •               •                 •           •             •               •           •               •             •
     Daclatasvir
                                 •              •              •             •              •               •                 •           •             •               •           •               •             •
     Ribavirin
                                 •              •              •             •              •               •                 •           •             •               •           •               •             •
     Ledipasvir
                                 •              •              •             •              •               •                 •           •             •               •           •               •             •
   There are no known interactions between tenofovir,                                                     LEDIPA S VIR :
   entecavir, or ribavirin and medicines used for SMD.
                                                                                                                  •	Risperidone: Moderate interaction. Ledipasvir may
                                                                                                                        increase levels of risperidone via P-glycoprotein/ABCB1
   SOFOSBUVIR :                                                                                                         inhibition. ADVICE: Monitor for risperidone toxicity and
                                                                                                                        adjust dose accordingly.
    •	Carbamazepine (CBZ): Major interaction. Levels and
        efficacy of sofosbuvir may be reduced by intestinal                                                       •	Carbamazepine (CBZ): Major interaction. Levels and
        P-glycoprotein inducers. CBZ may or may not be an inducer                                                       efficacy of ledipasvir may be reduced by intestinal
        of intestinal P-glycoprotein; this effect is unclear. ADVICE:                                                   P-glycoprotein inducers. CBZ may or may not be an inducer
        Do not use.                                                                                                     of intestinal P-glycoprotein; this effect is unclear. ADVICE:
                                                                                                                        Do not use.

   DACL ATA S VIR :

    •	Risperidone: Moderate interaction. Daclatasvir may
        increase levels of risperidone via P-glycoprotein/ABCB1
        inhibition. ADVICE: Monitor for risperidone toxicity and
        adjust dose accordingly.

    •	Carbamazepine (CBZ): Major interaction. CBZ may reduce
        the levels and efficacy of daclatasvir via CYP3A4 induction.
        ADVICE: Do not use.




88 Annex 6
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 170 of 515

Glossary

Bipolar disorder:                                                      Iatrogenic effects:
A person with bipolar disorder experiences episodes in which           Refer to the unintended side effects or health consequences
their mood and activity levels are significantly disturbed. They       of prescribed medication or other healthcare interventions.
may experience periods of elevated mood and increased
energy and activity (mania), as well as periods of low mood            Motivational interviewing or motivational
and decreased energy and activity (depression).                        enhancement therapy:
                                                                       Motivational interviewing or motivational enhancement
Collaborative care:                                                    therapy is a type of therapy that engages a person in a
A model of care in which physical and mental health services           discussion about their behaviour and what they perceive as
are integrated. It is a multi-professional approach to patient         the benefits and harms of this behaviour, with the goal of
care with a structured management plan, scheduled patient              supporting behaviour change.
follow‐up, and enhanced inter‐professional communication.
                                                                       Noncommunicable diseases:
Cognitive behavioural therapy:                                         Noncommunicable diseases (NCDs) encompass all diseases
Cognitive behavioural therapy (CBT) aims to address negative           that are not infectious in origin. The term NCDs commonly
feelings by understanding thoughts and behaviours that lead            refers to mental disorders, cardiovascular diseases, diabetes,
to these feelings. A CBT therapist helps a person identify             respiratory illnesses, and cancers.
distorted thoughts and maladaptive behaviours.
                                                                       Obese:
Contingency management therapy:                                        Excess weight, defined by a body-mass-index (BMI) of greater
Contingency management therapy is a form of therapy that               than or equal to 25 and less than 30.
involves encouraging positive, desired behaviours through
rewards. Examples of desired behaviours include participating          Overweight:
in treatment and reducing harmful substance use. It is                 Excess weight, defined by a body-mass-index (BMI) of greater
recommended as a form of therapy for persons with alcohol              than or equal to 30.
or drug use disorders.
                                                                       Severe mental disorders:
Depression, moderate to severe:                                        A group of conditions that include moderate to severe
A person with moderate to severe depression typically may              depression, bipolar disorder, and schizophrenia and other
experience low mood, loss of interest or pleasure in activities, or    psychotic disorders
low energy for at least two weeks or more. Additional symptoms
may include reduced concentration and attention, reduced self-         Schizophrenia:
esteem and self-confidence, excessive feelings of guilt or unworthi-   Schizophrenia is a chronic psychotic disorder, which is
ness, bleak or pessimistic views of the future, disturbed sleep,       characterized by distortions of thinking and/or perception.
diminished appetite, or ideas or attempts of self-harm or suicide.     Schizophrenia may manifest by disorganized thinking,
                                                                       paranoia or suspiciousness, delusional beliefs, altered
Fixed-dose combination:                                                perceptions or hallucinations, limited range of emotions, and/
A fixed-dose combinations (FDC) is a combination of two or more        or impaired functioning.
medications in one pill, the goal of which is to simplify medication
regimens. FDCs have been shown to increase adherence,                  Social determinants of health:
decrease prescribing mistakes, and streamline procurement.             Defined as the social circumstances across a lifetime in which
                                                                       people are born, raised, and live their lives. Inequitable
Glycaemic control:                                                     distribution of resources impact these conditions and
Refers to control of blood sugar levels in patients with               subsequently impact numerous health outcomes.
diabetes mellitus.
                                                                       Universal health coverage:
GRADE methodology:                                                     Universal health coverage (UHC) is a principle by which all
Grading of Recommendations Assessment, Development,                    persons have access to essential health care without onerous
and Evaluation (GRADE) methodology is an internationally               out-of-pocket expenditures.
agreed upon standard for rating the quality of studies
included in a systematic review according to study design,
risk of bias, inconsistency, indirectness, imprecision, and
publication bias.

Management of physical health conditions in adults with severe mental disorders | WHO guidelines                                     89
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 171 of 515




                                                For further information, please contact:


                                                Department of Mental Health and
                                                Substance Abuse,
                                                World Health Organization
                                                Avenue Appia 20, CH-1211 Geneva 27
                                                Switzerland


                                                Email: mhgap-info@who.int
                                                Website: www.who.int/mental_health



                                                  ISBN 978-92-4-155038-3




                                                     III Ill
                                                  9 789'241 550383,
                                                     1
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 172 of 515




                   EXHIBIT 14
PE R S PE C T IV E                                                           Sharing Health Data and Biospecimens with Industry
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 173 of 515
           Facing page: Michigan Medicine Human Data and Biospecimen Release Committee Rubric.
           An asterisk indicates a National Institutes of Health definition. The Michigan Medicine Human Data and Biospecimen Release
           Committee includes faculty and staff with a broad range of patient-related, clinical, research, legal, ethical, conflict-of-interest,
           technical, and industry-partnership expertise. Biweekly meetings involving use of a standardized checklist have enabled review of
           70 projects over the past 12 months (approximately 3 projects per meeting). Types of data and biospecimens and actions that are
           exempted from the review process include summary data statistics without any individual-level data elements; “send-out” data or
           biospecimens intended for processing only when there are no third-party claims to the samples or derivatives; data or biospeci-
           mens generated during a clinical trial governed by our explicit study-specific research consents; and sharing of data or biospeci-
           mens with state or federal agencies or other academic medical centers. HIPAA denotes the Health Insurance Portability and
           Accountability Act, IRB institutional review board, PI principal investigator, and U-M University of Michigan.


           ary research, how to manage                    Disclosure forms provided by the authors       specimens from oncology trials when ade-
                                                        are available at NEJM.org.                       quacy of informed consent is unclear. On-
           known limitations regarding writ-                                                             cologist 2020;​25:​78-86.
           ten informed consent as an indi-             From the Departments of Obstetrics and           3. Tomlinson T, De Vries R, Ryan K, Kim
           cator of effective communica-                Gynecology (K.S.-B.), Pediatrics (R.H.), and     HM, Lehpamer N, Kim SYH. Moral concerns
                                                        Anesthesiology (S.K.), and the Office of Re-     and the willingness to donate to a research
           tion, and how to handle selection            search (E.O.K.), Michigan Medicine, and          biobank. JAMA 2015;​313:​417-9.
           bias owing to disparities created            the Institute for Healthcare Policy and Inno-    4. Parasidis E, Pike E, McGraw D. A Bel-
           by the recruitment and consent               vation (K.S.-B., S.K.) and the Center for Bio-   mont Report for health data. N Engl J Med
                                                        ethics and Social Sciences in Medicine           2019;​380:​1493-5.
           process. More research, dialogue,            (K.S.-B.), University of Michigan, Ann Arbor.    5. Grady C, Eckstein L, Berkman B, et al.
           and participant engagement are                                                                Broad consent for research with biological
           needed to achieve the correct                1. Cohen IG, Mello MM. Big data, big tech,       samples: workshop conclusions. Am J Bio-
                                                        and protecting patient privacy. JAMA 2019        eth 2015;​15:​34-42.
           balance between risk to individ-
                                                        August 9 (Epub ahead of print).
           ual participants and benefit to              2. Peppercorn J, Campbell E, Isakoff S, et al.   DOI: 10.1056/NEJMp1915298
           medical centers and society.                 Patient preferences for use of archived bio-     Copyright © 2020 Massachusetts Medical Society.




Flattening the Curve for Incarcerated Populations —
Covid-19 in Jails and Prisons
Matthew J. Akiyama, M.D., Anne C. Spaulding, M.D., and Josiah D. Rich, M.D.​​



           B    ecause of policies of mass
                incarceration over the past
           four decades, the United States
                                                        navirus 2 (SARS-CoV-2), and im-
                                                        proved preparation is essential to
                                                        minimizing the impact of this
                                                                                                         stance use disorders or mental
                                                                                                         illness — lead to greater concen-
                                                                                                         trations of these illnesses in incar-
           has incarcerated more people than            pandemic on incarcerated persons,                cerated populations. Yet imple-
           any other country on Earth. As               correctional staff, and surround-                mentation of interventions to
           of the end of 2016, there were               ing communities.                                 address these conditions is often
           nearly 2.2 million people in U.S.               Populations involved with the                 challenging in correctional set-
           prisons and jails.1 People entering          criminal justice system have an                  tings owing to resource limita-
           jails are among the most vulner-             increased prevalence of infectious               tions and policy constraints. There-
           able in our society, and during in-          diseases such as HIV and hepati-                 fore, comprehensive responses that
           carceration, that vulnerability is           tis C virus (HCV) infections and                 straddle correctional facilities and
           exacerbated by restricted move-              tuberculosis. Disparities in social              the community often need to be
           ment, confined spaces, and limit-            determinants of health affecting                 devised.
           ed medical care. People caught up            groups that are disproportionately                   For example, HCV, which is
           in the U.S. justice system have al-          likely to be incarcerated — racial               the most prevalent infectious dis-
           ready been affected by the severe            minorities, persons who are un-                  ease in incarcerated populations,
           acute respiratory syndrome coro-             stably housed, persons with sub-                 is most commonly spread through




                                                      n engl j med 382;22    nejm.org     May 28, 2020                                                2075
                                            The New England Journal of Medicine
               Downloaded from nejm.org on June 29, 2020. For personal use only. No other uses without permission.
                             Copyright © 2020 Massachusetts Medical Society. All rights reserved.
PERS PE C T IV E                                                        flattening the curve for incarcerated populations
        Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 174 of 515
          injection drug use. Transmission         are over the age of 60, factors               learned from other epidemics,
          can be reduced using measures            that increase the risk of poor                such as the 1918 influenza pan-
          known to reduce high-risk behav-         outcomes of infection. With lim-              demic, that nonpharmaceutical
          iors, such as opioid agonist thera-      ited ability to protect themselves            interventions are effective, but they
          py and syringe exchange. Although        and others by self-isolating, hun-            have the greatest impact when
          much of the country has yet to           dreds of thousands of susceptible             implemented early.5
          implement these strategies in cor-       people are at heightened risk for                 Therefore, we believe that we
          rectional settings, managing tran-       severe illness.                               need to prepare now, by “decar-
          sitions in care to and from the             To date, the Federal Bureau of             cerating,” or releasing, as many
          community and providing such             Prisons and certain states and                people as possible, focusing on
          services to people after incarcer-       municipalities have opted to sus-             those who are least likely to
          ation has a large impact. Simi-          pend visitation by community                  commit additional crimes, but
          larly, we have learned that con-         members, limit visits by legal rep-           also on the elderly and infirm;
          trolling infections such as HIV          resentatives, and reduce facility             urging police and courts to im-
          and HCV in correctional settings         transfers for incarcerated persons.           mediately suspend arresting and
          can have positive effects both in        To reduce social isolation and                sentencing people, as much as
          these settings and on surrounding        maintain a degree of connected-               possible, for low-level crimes and
          communities, as a form of treat-         ness for incarcerated people, some            misdemeanors; isolating and sep-
          ment as prevention.                      correctional systems are provid-              arating incarcerated persons who
              Highly transmissible novel re-       ing teleconferencing services for             are infected and those who are
          spiratory pathogens pose a new           personal and legal visits. Irre-              under investigation for possible
          challenge for incarcerated popu-         spective of these interventions,              infection from the general prison
          lations because of the ease with         infected persons — including                  population; hospitalizing those
          which they spread in congregate          staff members — will continue                 who are seriously ill; and identify-
          settings. Perhaps most relevant          to enter correctional settings. By            ing correctional staff and health
          to the Covid-19 pandemic, the            March 14, some U.S. correctional              care providers who became in-
          2009 H1N1 influenza pandemic             staff members had tested posi-                fected early and have recovered,
          exposed the failure to include jails     tive for SARS-CoV-2, and the first            who can help with custodial and
          in planning efforts. By the spring       Covid-19 diagnosis in a detained              care efforts once they have been
          of 2010, vaccine was plentiful, yet      person was announced on March                 cleared, since they may have some
          most small jails never received          16. A recent SARS-CoV-2 outbreak              degree of immunity and severe
          vaccine, despite the presence of         among cruise-ship passengers and              staff shortages are likely.
          high-risk persons, such as preg-         crew in Yokohama, Japan, provides                 All these interventions will help
          nant women, and the increased            a warning about what could soon               to flatten the curve of Covid-19
          risk of transmission among un-           happen in correctional settings.4             cases among incarcerated popu-
          vaccinated persons who spent                To operationalize a response               lations and limit the impact of
          time detained in close proximity         for incarcerated populations, three           transmission both inside correc-
          to one another.2                         levels of preparedness need to be             tional facilities and in the com-
              “Social distancing” is a strat-      addressed: the virus should be                munity after incarcerated people
          egy for reducing transmission            delayed as much as possible from              are released. Such measures will
          and “flattening the curve” of cas-       entering correctional settings; if it         also reduce the burden on the cor-
          es entering the health care sys-         is already in circulation, it should          rectional system in terms of stabi-
          tem. Although correctional facili-       be controlled; and jails and pris-            lizing and transferring critically ill
          ties face risks similar to those of      ons should prepare to deal with               patients, as well as the burden on
          community health care systems,           a high burden of disease. The                 the community health care system
          social distancing is extremely chal-     better the mitigation job done by             to which such patients will be
          lenging in these settings. Further-      legal, public health, and correc-             sent. Each person needlessly in-
          more, half of all incarcerated           tional health partnerships, the               fected in a correctional setting
          persons have at least one chronic        lighter the burden correctional               who develops severe illness will
          disease,3 and according to the           facilities and their surrounding              be one too many.
          U.S. Department of Justice, 81,600       communities will bear. We have                    Beyond federal, state, and local



2076                                             n engl j med 382;22   nejm.org   May 28, 2020

                                                  The New England Journal of Medicine
                     Downloaded from nejm.org on June 29, 2020. For personal use only. No other uses without permission.
                                   Copyright © 2020 Massachusetts Medical Society. All rights reserved.
PE R S PE C T IV E                                                                                                                  Flattening the Curve for Incarcerated Populations
             Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 175 of 515
                  action, we need to consider the                                                              jails as reservoirs that could lead           of Medicine and Montefiore Medical Cen-
                                                                                                                                                             ter, Bronx, NY (M.J.A.); the Department of
                  impact of correctional facilities in                                                         to epidemic resurgence if the epi-            Epidemiology, Rollins School of Public
                  the global context. The boundar-                                                             demic is not adequately addressed             Health, Emory University, Atlanta (A.C.S.);
                  ies between communities and cor-                                                             in these facilities everywhere.               and the Departments of Medicine and Epi-
                                                                                                                                                             demiology, Division of Infectious Diseases,
                  rectional institutions are porous,                                                               As with general epidemic pre-             Brown University and the Miriam Hospital,
                  as are the borders between coun-                                                             paredness, the Covid-19 pandem-               Providence, RI (J.D.R.).
                  tries in the age of mass human                                                               ic will teach us valuable lessons for
                                                                                                                                                             This article was published on April 2, 2020,
                  travel. Despite security at nearly                                                           preparedness in correctional set-             at NEJM.org.
                  every nation’s border, Covid-19 has                                                          tings. It will also invariably high-
                  appeared in practically all coun-                                                            light the injustice and inequality            1. Kaeble D, Cowhig M. Correctional pop-
                                                                                                                                                             ulations in the United States, 2016. Wash-
                  tries. We can’t expect to find stur-                                                         in the United States that are                 ington, DC: U.S. Department of Justice,
                  dier barriers between correctional                                                           magnified in the criminal jus-                Bureau of Justice Statistics, April 2018
                  institutions and their surround-                                                             tice system. As U.S. criminal                 (https://www​.bjs​.gov/​content/​pub/​pdf/​
                                                                                                                                                             cpus16​.pdf ).
                  ing communities in any affected                                                              justice reform continues to un-               2. Lee AS, Berendes DM, Seib K, et al. Dis-
                  country. Thus far, we have wit-                                                              fold, emerging communicable dis-              tribution of A(H1N1)pdm09 influenza vac-
                  nessed a spectrum of epidemic                                                                eases and our ability to combat               cine: need for greater consideration of
                                                                                                                                                             smaller jails. J Correct Health Care 2014;​20:​
                  responses from various countries                                                             them need to be taken into ac-                228-39.
                  when it comes to correctional in-                                                            count. To promote public health,              3. Maruschak LM, Berzofsky M, Unangst J.
                  stitutions. Iran, for example, or-                                                           we believe that efforts to decar-             Medical problems of state and federal pris-
                                                                                                                                                             oners and jail inmates, 2011–12. Washing-
                  chestrated the controlled release                                                            cerate, which are already under               ton, DC:​U.S. Department of Justice, Bureau
                  of more than 70,000 prisoners,                                                               way in some jurisdictions, need               of Justice Statistics. February 2015 (https://
                  which may help “bend the curve”                                                              to be scaled up; and associated               www​.bjs​.gov/​content/​pub/​pdf/​mpsfpji1112​
                                                                                                                                                             .pdf).
                  of the Iranian epidemic. Converse-                                                           reductions of incarcerated popu-              4. Kakimoto K, Kamiya H, Yamagishi T,
                  ly, failure to calm incarcerated                                                             lations should be sustained. The              Matsui T, Suzuki M, Wakita T. Initial inves-
                  populations in Italy led to wide-                                                            interrelation of correctional-sys-            tigation of transmission of COVID-19
                                                                                                                                                             among crew members during quarantine of
                  spread rioting in Italian prisons.                                                           tem health and public health is a             a cruise ship — Yokohama, Japan, February
                  Reports have also emerged of in-                                                             reality not only in the United                2020. MMWR Morb Mortal Wkly Rep 2020;​
                  carceration of exposed persons for                                                           States but around the world.                  69:​312-3.
                                                                                                                                                             5. Hatchett RJ, Mecher CE, Lipsitch M.
                  violating quarantine, a practice                                                               Disclosure forms provided by the au-        Public health interventions and epidemic in-
                  that will exacerbate the very prob-                                                          thors are available at NEJM.org.              tensity during the 1918 influenza pandemic.
                  lem we are trying to mitigate. To                                                                                                          Proc Natl Acad Sci USA 2007;​104:​7582-7.
                                                                                                               From the Department of Medicine, Divi-
                  respond to this global crisis, we                                                            sions of General Internal Medicine and In-    DOI: 10.1056/NEJMp2005687
                  need to consider prisons and
                  Sharing Patient Data and Biospecimens with Industry                                          fectious Diseases, Albert Einstein College    Copyright © 2020 Massachusetts Medical Society.
                                                                                                                                                             Flattening the Curve for Incarcerated Populations




Blood Ties




Blood Ties
Eliana V. Hempel, M.D.​​



                    T    he expansive window of the
                         ICU room looks out over a
                    gorgeous Sunday sunset. The room
                                                                                                                but the disheveled man before me
                                                                                                                with the hunted look in his eyes
                                                                                                                seems unfamiliar. His handker-
                                                                                                                                                                   The screen behind me sudden-
                                                                                                                                                               ly starts to glow, and a face ap-
                                                                                                                                                               pears: the tele-ICU physician.
                    is pristine and organized. Moni-                                                            chief makes repeated trips from                Backup. Thank goodness. Maybe
                    tors beep reassuringly. An incen-                                                           his mouth to his lap, and each                 he’ll have some ideas. I spring into
                    tive spirometer and a paper menu                                                            time his look of horror at the in-             calm-doctor mode. I’ve done this
                    rest — comically, given the situa-                                                          creasing amount of bright red                  countless times, faced emergen-
                    tion — on the bedside table. Every-                                                         blood intensifies. He can barely               cies with a calm exterior even as
                    thing in the room is familiar to                                                            breathe, let alone talk, and the               I wracked my brain for differen-
                    me; I’m a doctor.                                                                           metallic smell of blood mingles                tial diagnoses, last-ditch treatment
                       I’ve known him a long time,                                                              with the smell of raw fear.                    plans, and comforting words for



                                                                                                             n engl j med 382;22   nejm.org   May 28, 2020                                                       2077
                                                                                                     The New England Journal of Medicine
                                                                        Downloaded from nejm.org on June 29, 2020. For personal use only. No other uses without permission.
                                                                                      Copyright © 2020 Massachusetts Medical Society. All rights reserved.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 176 of 515




                   EXHIBIT 15
   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 177 of 515


                  Open Letter to ICE from Medical Professionals Regarding COVID-19



Acting Director Matthew T. Albence
U.S. Immigration and Customs Enforcement
500 12th St. SW
Washington, D.C. 20536

Dear Acting Director Albence,

As concerned clinicians, we are writing this letter to urge U.S. Immigration and Customs Enforcement
(ICE) officials to release individuals and families from immigration detention while their legal cases are
being processed to prevent the spread of COVID-19 and mitigate the harm of an outbreak.

In light of the rapid global outbreak of the coronavirus disease 2019 (COVID-19), we want to bring
attention to the serious harms facing individuals in immigration detention facilities under the custody of
ICE. Health and Human Services Secretary Azar declared a public health emergency on January 31, 2020.
As of March 13, 2020, there have been over 132,000 confirmed cases worldwide with nearly 5,000
deaths.

Conditions of Detention Facilities
Detention facilities, like the jails and prisons in which they are housed, are designed to maximize control
of the incarcerated population, not to minimize disease transmission or to efficiently deliver health care.
This fact is compounded by often crowded and unsanitary conditions, poor ventilation, lack of adequate
access to hygienic materials such as soap and water or hand sanitizers, poor nutrition, and failure to
adhere to recognized standards for prevention, screening, and containment. The frequent transfer of
individuals from one detention facility to another, and intake of newly detained individuals from the
community further complicates the prevention and detection of infectious disease outbreaks. A timely
response to reported and observed symptoms is needed to interrupt viral transmission yet delays in
testing, diagnosis and access to care are systemic in ICE custody. Further, given the patchwork
regulatory system, it is unclear whether ICE or the county and state health departments are responsible
for ensuring public health oversight of facilities.

For these reasons, transmission of infectious diseases in jails and prisons is incredibly common,
especially those transmitted by respiratory droplets. It is estimated that up to a quarter of the US prison
population has been infected with tuberculosis[1], with a rate of active TB infection that is 6-10 times
higher than the general population.[2] Flu outbreaks are regular occurrences in jails and prisons across
the United States.[3],[4] Recent outbreaks of vaccine-preventable illnesses including mumps, influenza,
and varicella have similarly spread throughout immigration detention facilities. From September of 2018
to August 2019, 5 cases of mumps ballooned to nearly 900 cases among staff and individuals detained in
57 facilities across 19 states, a number that represents about one third of the total cases in the entire US
in that time frame.[5] With a mortality rate 10 times greater than the seasonal flu and a higher R0 (the
   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 178 of 515


average number of individuals who can contract the disease from a single infected person)[6] than Ebola,
an outbreak of COVID-19 in immigration detention facilities would be devastating.

Risks of a COVID-19 Outbreak in Detention
Emerging evidence about COVID-19 indicates that spread is mostly via respiratory droplets among close
contacts[7] and through contact with contaminated surfaces or objects. Reports that the virus may be
viable for hours in the air are particularly concerning.[8] Though people are most contagious when they
are symptomatic, transmission has been documented in absence of symptoms. We have reached the
point where community spread is occurring in the United States. The number of cases is growing
exponentially, and health systems are already starting to be strained. Social distancing measures
recommended by the Centers for Disease Control (CDC)[9] are nearly impossible in immigration detention
and testing remains largely unavailable. In facilities that are already at maximum capacity large-scale
quarantines may not be feasible. Isolation may be misused and place individuals at higher risk of neglect
and death. COVID-19 threatens the well-being of detained individuals, as well as the corrections staff
who shuttle between the community and detention facilities.

Given these facts, it is only a matter of time before we become aware of COVID-19 cases in an
immigration detention system in which detainees live in close quarters, with subpar infection control
measures in place, and whose population represents some of the most vulnerable. In this setting, we
can expect spread of COVID-19 in a manner similar to that at the Life Care Center of Kirkland,
Washington, at which over 50% of residents have tested positive for the virus and over 20% have died in
the past month. Such an outbreak would further strain the community’s health care system. Considering
the extreme risk presented by these conditions in light of the global COVID-19 epidemic, it is impossible
to ensure that detainees will be in a “safe, secure and humane environment,” as ICE’s own National
Detention Standards state.

In about 16% of cases of COVID-19 illness is severe including pneumonia with respiratory failure, septic
shock, multi organ failure, and even death. Some people are at higher risk of getting severely sick from
this illness. This includes older adults over 60 and people who have serious chronic medical conditions
like heart disease, liver disease, diabetes, lung disease, and who are immunocompromised. There are
currently no antiviral drugs licensed by the U.S. Food and Drug Administration (FDA) to treat COVID-19,
or post-exposure prophylaxis to prevent infection once exposed.

As such, we strongly recommend that ICE implement community-based alternatives to detention to
alleviate the mass overcrowding in detention facilities. Individuals and families, particularly the most
vulnerable—the elderly, pregnant women, people with serious mental illness, and those at higher risk
of complications— should be released while their legal cases are being processed to avoid
preventable deaths and mitigate the harm from a COVID-19 outbreak.



*This letter was written by physician members of the New York Lawyers for the Public Interest Medical
Providers Network and Doctors for Camp Closure.
        Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 179 of 515



  [1] Hammett TM, Harmon MP, Rhodes W. The burden of infectious disease among inmates of and releases from US correctional facilities, 1997,
  Am J Public Health, 2002, vol. 92 (pg. 1789-94)
  [2] Centers for Disease Control Prevention (CDC). Prevention and control of tuberculosis in correctional and detention facilities:

  recommendations from CDC, MMWR Morb Mortal Wkly Rep, 2006, vol. 55 (pg. 1-48)
  [3] Dober, G. Influenza Season Hits Nation’s Prisons and Jails. Prison Legal News, June, 2018 (pg. 36)

  https://www.prisonlegalnews.org/news/2018/jun/5/influenza-season-hits-nations-prisons-and-jails/
  [4] Pandemic influenza and jail facilities and populations, Laura Maruschak, et. al., American Journal of Public Health, September 2009

  [5] Leung J, Elson D, Sanders K, et al. Notes from the Field: Mumps in Detention Facilities that House Detained Migrants — United States,

  September 2018–August 2019. MMWR Morb Mortal Wkly Rep 2019;68:749–750.
  https://www.cdc.gov/mmwr/volumes/68/wr/mm6834a4.htm?s_cid=mm6834a4_x
  [6] The R0 is the reproduction number, defined as the expected number of cases directly generated by one case in a population where all

  individuals are susceptible to infection.
  [7] Close contact is defined as—

  a) being within approximately 6 feet (2 meters) of a COVID-19 case for a prolonged period of time; close contact can occur while caring for,
  living with, visiting, or sharing a health care waiting area or room with a COVID-19 case
  b) having direct contact with infectious secretions of a COVID-19 case (e.g., being coughed on)
  [8] https://www.medrxiv.org/content/10.1101/2020.03.09.20033217v1.full.pdf

  [9] https://www.cdc.gov/coronavirus/2019-ncov/community/homeless-shelters/plan-prepare-respond.html




  Sincerely,

Nathaniel Kratz, MD; Internal Medicine, New York, NY
Chanelle Diaz, MD, MPH; Internal Medicine, Bronx, NY
Jonathan Ross, MD, MSc; Internal Medicine, Bronx, NY
Jessica Merlin, MD, PhD, MBA; Internal Medicine & Infectious Disease, Pittsburgh, PA
Leela Davies, MD, PhD; Internal Medicine & Infectious Disease, Boston, MA
Ranit Mishori, MD, MHS, FAASP; Family Medicine, Washington, DC
Marie DeLuca, MD; Emergency Medicine, New York, NY
Ian Kim MD, MBA; Family and Community Medicine, Sacramento, CA
MK Orsulak, MD, MPH; Family Medicine, Sacramento, CA
Dona Kim Murphey, MD PhD; Neurology, Pearland, TX
Allen S. Keller, M.D., Associate Professor, NYU School of Medicine, New York, NY
Bonnie Arzuaga, MD; Pediatrics and Neonatology, Boston, MA
Chaand Ohri, MD, MBS; Internal medicine, Washington
Nataniel Vasquez, MD; Emergency Medicine, Cape Cod, MA
Sarah Street, Lac; Acupuncture, Empire
Amy Caruso Brown, MD, MSc, MSCS; Pediatric Hematology/Oncology, Syracuse, NY
Carol Kessler. MD, M.Div.; Psychiatry, Ossining
Kate Sugarman, MD; Family Medicine, Potomac
Mariposa McCall, M.D; Psychiatry, Berkeley, CA
Dana Vigue, MD-PhD Candidate; Cambridge, MA
Elizabeth Modde, BS, BA; Medical Student, Columbia, MO
Scott Krugman, MD; Pediatrics, Baltimore, MD
Raj C. Shah, MD; Family Medicine & Geriatrics, Chicago, IL
Danial Hocson, MD; Family Medicine, Yakima, WA
Sophia, MD, MPH; Internal Medicine and Pediatrics, Nashville, TN
Snehal Patel, MD; Internal Medicine, Austin, TX
Harrison Kalodimos, MD; Family Medicine, Seattle, WA
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 180 of 515


Samara Grossman, MSW; Psychotherapy, Boston, MA
Natalie Stahl, MD, MPH; Family Medicine, Medford, OR
Maureen Miller, MD, MPH; Pathology, New York, NY
Oladimeji Oki, MD; Family Medicine, Bronx, NY
Lisa Bishop, Certified Nurse Midwife; OB-GYN, Albuquerque, NM
Diana Gutierrez, MD; Internal Medicine, Brooklyn, NY
Alexander Azan, MD; Internal Medicine, Bronx, NY
Maya D. Srinivasan, MD, MSc; Internal Medicine, Brooklyn, NY
Alnardo Lora, MD; Internal Medicine, Brooklyn, NY
Adithyan Subramanian, BS; Data Science, Chicago, Il
Louisa Holaday, MD; Internal Medicine, New York, NY
Jonathan Giftos, MD; Internal Medicine; Addiction Medicine, Brooklyn, NY
Maya D. Srinivasan, MD, MSc; Internal Medicine, Brooklyn, NY
Alnardo Lora, MD; Internal Medicine, Brooklyn, NY
Adithyan Subramanian, BS; Data Science, Chicago, IL
Louisa Holaday, MD; Internal Medicine, New York, NY
Jonathan Giftos, MD; Internal Medicine; Addiction Medicine, Brooklyn, NY
Alankrita Siddula, Medical Student, Chicago, IL
Rachel Landin, MS; Medical Student, Denver, CO
Oluwasegun Emenogu, Medical Student, Toledo, OH
Stephanie Teeple, MD-PhD Candidate; Philadelphia, PA
Evan Rausch, MD; Internal Medicine, New York City, NY
Karen Bonuck, PhD; Social Work, Bronx, NY
Linda Wang, MD; Internal Medicine, New York, NY
Rajshi Akruwala, MD; Internal Medicine, New York, NY
Sara Miller, DNP, FNP-C; Family practice, Portland, OR
Betty Kolod, MD; Internal Medicine/Preventive Medicine, Bronx, NY
Clare Idehen, Medical Student, Atlanta, GA
William Fuller, MD; Internal Medicine, New York, NY
Monica Mercon, MD, MPH, PhD; Infectious Diseases, Chicago, IL
Maria de Miguel, MD, MS; Internal Medicine, New York, NY
Rita Charon, MD, PhD; Internal Medicine, New York, NY
Mariya Masyukova, MD, MS; Family Medicine, Bronx, NY
Payel Gupta, MD; Immunology & Allergy, Brooklyn, NY
Edward Machtinger, MD; Internal Medicine, San Francisco, CA
Beth Russet, FNP; Migrant Health, Boston, MA
Virginia Byron, MD; Pediatrics, New Orleans, LA
Maxine Fookson, BSN, MN; Pediatric Nurse Practitioner, Portland, OR
Emily Cleveland Manchanda, MD, MPH; Emergency Medicine, Boston, MA
Vanessa K Ferrel, MD MPH; Internal Medicine, Bronx, NY
Judith Lienhard, BSN, Portland, OR
Scott Nass, MD MPA FAAFP AAHIVS; Family Medicine, Palm Springs, CA
Nicole R. Jackson, MD, MPH; Forensic Pathology, Albuquerque, NM
Ymaliz Ramírez, MD; Pediatrics, New Orleans, LA
Anthony W. Okolo, MD; Family Physician, Valley Stream, NY
Catherine Bax, Physician Assistant; Family Practice, Portland, OR
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 181 of 515




                  EXHIBIT 16
                       INFLUENZA PREPAREDNESSDocument
               Case 2:90-cv-00520-KJM-DB      AND RESPONSE
                                                       6752FOR Filed
                                                               VULNERABLE  POPULATIONS
                                                                     07/02/20  Page 182 of 515



Control and Prevention; National Insti-         contentfiles/AdultandAdolescentGL.pdf.        tervention: results of a cross-site analysis.   80. Clark RA, Besch L, Murphy M, et al.
tutes of Health; Infectious Diseases Soci-      Accessed August 27, 2008.                     J Health Commun. 2008;13(3):287–302.            Six months later: The effect of Hurricane
ety of America. Treating opportunistic          69. Thitithanyanont A, Engering A,            75. Haddad MB, Wilson TW, Ijaz K,               Katrina on health care for persons living
infections among HIV-infected adults and        Ekchariyawat P, et al. High susceptibility    Marks SM, Moore M. Tuberculosis and             with HIV/AIDS in New Orleans. AIDS
adolescents: recommendations from CDC,          of human dendritic cells to avian influ-      homelessness in the United States,              Care. 2006;18(Suppl 1):S59–S61.
the National Institutes of Health, and the      enza H5N1 virus infection and protection      1994-2003. JAMA. 2005;293(22):                  81. Centers for Disease Control and
HIV Medicine Association/Infectious             by IFN-alpha and TLR ligands. J Immunol.      2762–2766.                                      Prevention. Tuberculosis control activities
Diseases Society of America. MMWR               2007;179(8):5220–5227.
                                                                                              76. Stevenson L, Faucher Y, Hewlett S,          after Hurricane Katrina—New Orleans,
Recomm Rep. 2004;53(RR-15):1–112.
                                                70. Lim SG, Wai CT, Rajnakova A, Kajiji       Klemm K, Nelson D. Chronic hepatitis C          Louisiana, 2005. MMWR Morb Mortal
65. The Strategies for Management of            T, Guan R. Fatal hepatitis B reactivation     virus and the Hispanic community: cul-          Wkly Rep. 2006;55(12):332–335.
Antiretroviral Therapy (SMART) Study            following discontinuation of nucleoside       tural factors impacting care. Gastroenterol
Group. CD41 count-guided interruption                                                                                                         82. Department of Health and Human
                                                analogues for chronic hepatitis B. Gut.       Nurs. 2004;27(5):230–238.
of antiretroviral treatment. N Engl J Med.      2002;51(4):597–599.                                                                           Services, Centers for Disease Control and
                                                                                              77. Gundlapalli A, Hanks M, Stevens             Prevention. Interim Pre-Pandemic Plan-
2006;355(22):2283–2296.                         71. Aidala AA, Lee G, Abramson DM,            SM, et al. It takes a village: a multidisci-    ning Guidance: Community Strategy for
66. Quinn TC, Wawer MJ, Sewankambo              Messeri P, Siegler A. Housing need,           plinary model for the acute illness after-      Pandemic Influenza Mitigation in the
N, et al. Viral load and heterosexual           housing assistance, and connection to         care of individuals experiencing home-
                                                                                                                                              United States—Early, Targeted, Layered
transmission of human immunodeficiency          HIV medical care. AIDS Behav. 2007;           lessness. J Health Care Poor Underserved.
                                                11(6, Suppl):101–115.                                                                         Use of Nonpharmaceutical Interventions.
virus type 1. Rakai Project Study Group.                                                      2005;16(2):257–272.
N Engl J Med. 2000;342(13):921–929.                                                                                                           Atlanta, GA: Centers for Disease Control
                                                72. Coreil J, Lauzardo M, Heurtelou M.        78. Hennessey KA, Kim AA, Griffin V,            and Prevention; 2007:1–108.
67. Harrigan PR, Hogg RS, Dong WW,              Cultural feasibility assessment of tuber-     Collins NT, Weinbaum CM, Sabin K.
et al. Predictors of HIV drug-resistance        culosis prevention among persons of                                                           83. Santibañez S, Fiore AE, Merlin TL,
                                                                                              Prevalence of Infection with Hepatitis B
mutations in a large antiretroviral-naive       Haitian origin in South Florida. J Immigr     and C Viruses and Co-infection with HIV         Redd S. A primer on strategies for pre-
cohort initiating triple antiretroviral ther-   Health. 2004;6(2):63–69.                      in Three Jails: A Case for Viral Hepatitis      vention and control of seasonal and pan-
apy. J Infect Dis. 2005;191(3):339–347.         73. Dean-Gaitor HD, Fleming PL. Epi-          Prevention in Jails in the United States.       demic influenza. Am J Public Health.
                                                demiology of AIDS in incarcerated per-        J Urban Health. 2009; 86(1):93–105.             2009;99(Suppl 2):S216–S224.
68. Dept of Health and Human Services
Panel on Antiretroviral Guidelines for          sons in the United States, 1994–1996.         79. Mizuno Y, Purcell DW, Zhang J, et al.       84. Anema A, Mills E, Montaner J,
Adults and Adolescents. Guidelines for          AIDS. 1999;13(17):2429–2435.                  Predictors of Current Housing Status            Brownstein JS, Cooper C. Efficacy of in-
the use of antiretroviral agents in HIV-        74. Drainoni ML, Rajabiun S, Rumptz           Among HIV-Seropositive Injection Drug           fluenza vaccination in HIV-positive
1–infected adults and adolescents. 2008.        M, et al. Health literacy of HIV-positive     Users (IDUs): Results from a 1-Year Study.      patients: a systematic review and meta-
Available at: http://aidsinfo.nih.gov/          individuals enrolled in an outreach in-       AIDS Behav. 2009; 13(1):165–172.                analysis. HIV Med. 2008;9(1):57–61.




Pandemic Influenza and Jail Facilities and Populations
      Persons processed into                     Laura M. Maruschak, MA, William J. Sabol, PhD, R. H. Potter, PhD, Laurie C. Reid, MS, RN,
   and through jail facilities in                and Emily W. Cramer, MS
   the United States may be
   particularly vulnerable dur-
                                                AT YEAREND 2007, MORE                         under correctional supervision,                 vulnerable because of their com-
   ing an influenza pandemic.
                                                than 7.3 million adults were under            thirty percent—or about 2.3 mil-                promised immune systems and
   Among other concerns, pub-
   lic health and corrections                   correctional supervision in prison,           lion—were held in prisons or jail               possible diminished capacity to un-
   officials need to consider                   in jail, on probation, or on parole,          facilities throughout the country.              derstand the importance of taking
   flow issues, the high turnover               accounting for about 3.2% of the              About 800 000 of the 2.3 million                medication. In addition, the large
   and transitions between jails                adult population in the United                were held in the more than 3000                 number of jail facilities and high
   and the community, and the                   States.1 Prisons are confinement fa-          jail facilities nationwide. Although            turnover of jail inmate populations
   decentralized organization of                cilities run by state or federal cor-         jails held fewer inmates than prisons           would likely present challenges for
   jails. In this article, we exam-             rectional authorities and typically           at yearend 2007, over the course of             managing the spread of infection
   ine some of the unique chal-                 house sentenced felons. Jails are             the year jails had more than an                 into jails from surrounding com-
   lenges jail facilities may face
                                                confinement facilities usually ad-            estimated 13 million bookings.2                 munities and, equally important,
   during an influenza pan-
                                                ministered by local law enforce-                  Persons held in correctional fa-            from jails into communities.
   demic and discuss issues
                                                ment agencies and typically house             cilities in the United States have                 Such possibilities suggest the
   that should be addressed to
   reduce the spread of illness                 persons awaiting trial or sentencing          higher rates of infectious and                  need for jail facilities and public
   and lessen the impact of an                  or who have been convicted and                chronic diseases, mental illness,               health officials to work together
   influenza pandemic on the                    sentenced to terms of less than one           substance dependency, and home-                 during the pandemic influenza
   jail population and their sur-               year. Probation is a nonconfine-              lessness prior to jail booking, than            planning process. However, the
   rounding communities. (Am                    ment sanction involving supervi-              the general public.3 During an in-              decentralized nature of the jail
   J Public Health. 2009;99:                    sion in the community. Parole is              fluenza pandemic, these health and              system in the United States com-
   S339–S344. doi:10.2105/                      supervision of offenders after re-            socioeconomic issues would likely               plicates the planning process. In this
   AJPH.2009.175174)                            lease from prison. Of the adults              make jail inmates particularly                  article, we address characteristics



Supplement 2, 2009, Vol 99, No. S2 | American Journal of Public Health                       Maruschak et al. | Peer Reviewed | Influenza Preparedness and Response | S339
                     INFLUENZA PREPAREDNESSDocument
             Case 2:90-cv-00520-KJM-DB      AND RESPONSE
                                                     6752FOR Filed
                                                             VULNERABLE  POPULATIONS
                                                                   07/02/20  Page 183 of 515



of jails that public health officials     States, more than 3200 jail facili-     population turns over rapidly.          sentence to jail rather than prison.
need to be aware of when planning         ties were distributed among 2860        During the last week of June            Detained inmates may make bail
for an influenza pandemic. These          jail jurisdictions.4,5 Jail jurisdic-   2007, jail turnover nationwide—         at any time and be released. Parole
characteristics include                   tions are locally—usually county—       measured in terms of the total          boards or probation officials de-
                                          operated entities. The majority         number admitted and released di-        termine which offenders to detain
1. the number and varying size of         of jails are likely to be operated by   vided by the average population—        in jail while awaiting hearings to
   jail facilities in United States,      a county Sheriff, though some are       was 63.5%. This turnover varies         determine if there were violations
2. the high turnover of jail popu-        operated by county governments          with jail size. During the last week    of conditions of supervision.
    lations,                              and a small number are operated         of June 2007, smaller jails—those       Offenders regularly move from
3. the connection between jail fa-        by private corporations under           housing fewer than 50 inmates on        community supervision into jail
    cilities and their surrounding        contract from a county govern-          average—turned over at more than        facilities and from jail facilities into
    communities,                          ment. Some local governments            100%, whereas the turnover rate         community supervision. On any
4. the capacity of jails as it pertains   have formed regional jails, facili-     in the largest jails—housing more       given day, half of the nation’s jail
    to the ability to handle infected     ties created to house inmates from      than 1000 inmates—was about             population represents failure to
    inmates, and                          several counties. Conversely, some      54%.2                                   comply with conditions under
5. the prevalence of and capacity         large counties maintain more than          The high turnover rate also          community supervision—not nec-
    to provide services for physical      one jail facility.                      implies that the average time spent     essarily a new criminal act. For
    health, mental health, and sub-          Although most counties have          in jails is comparatively short. Na-    example, during 2004 approxi-
    stance abuse problems of              a jail, the jail inmate population is   tionwide, the average time served       mately 219 000 parolees (up from
    inmates.                              concentrated in large jurisdictions.    in jails amounts to approximately       133 900 in 1990) and 330 000
                                          At midyear 2008, there were             21 days.6 By comparison, average        probationers (up from 222 000 in
   We used data and reports col-          about 786 000 inmates held in           time served in prisons is more          1990) failed to comply with the
lected and compiled by the United         jails nationwide.6 The roughly          than 2 years. In the largest jails,     conditions imposed on them while
States Bureau of Justice Statistics       1100 jails holding fewer than 50        almost half of all inmates booked       under community supervision and
(BJS), a component of the United          inmates on an average day (38%          into them spend 2 or fewer days         were returned to incarceration,
States Department of Justice that is      of all jails nationwide) held only      there. A BJS survey covering the        either in prison or in jail.7
dedicated to collecting, analyzing,       3.0% of the jail inmate population.     largest 140 jails in 2004 found            Despite the volatility in jail
publishing, and disseminating             Conversely, the largest 170 jails,      that approximately 46% of the           population movements over time,
data on crime, criminal offenders,        which averaged more than 1000           inmates released from these jails       jail capacity has expanded at about
victims of crime, and the opera-          inmates per day, (and accounted         during 2004 served fewer than           the same rate, or even slightly
tions of justice systems at all levels    for 6% of all jail jurisdictions        3 days, another 16% served 3 to         faster, than the increase in the
of government. The BJS data pro-          nationwide) housed 52% of the           7 days, and 18% served between          number of inmates confined in
vide the only nationally represen-        nation’s jail inmate population         1 week and 1 month. At the time of      jails. Nationwide at midyear 2008,
tative data on jails and jail inmates.    (Figure 1).                             release, only 1% of those from the      the number of inmates held in
Because of the number and vari-              Regardless of size, most jails       largest jails had served more than      jails amounted to 95% of rated
ety of jail systems in the nation,        perform multiple roles in the           1 year.7 Also in these large jails,     capacity. Since 2002, jails na-
this is an important issue, though        community (see the box on page          the number of admissions fluctu-        tionwide have operated at be-
often overlooked. We focused on           S342). Partly as a result of per-       ates monthly, indicating that there     tween 93% and 95% of capacity,
those data relevant to pandemic           forming multiple roles, jails admit     may be some seasonality to the          up slightly from 90% in 2001.
planning, such as population              and release annually many more          turnover rate. For example, within      Smaller jails—for example the
characteristics, turnover, and            times the number of detainees           the largest jails, monthly admis-       roughly 1100 housing fewer than
comorbid medical conditions. In           than they hold on a given day. For      sions from January 2003 to Janu-        50 inmates on average and hold-
addition, we reviewed 2005–               example, during 2007 jails had an       ary 2004 fluctuated from a low of       ing 3% of the jail population
2009 pandemic influenza plan-             estimated 13 million bookings.          308 582 in February to a high of        nationwide—operated at 67.3%
ning literature posted by the             These bookings did not represent        357 259 in August.2                     of capacity. The 350 largest jails—
government (available at http://          unique individuals, however. The           In terms of managing the             those housing more than 500
www.pandemicflu.gov).                     number booked during the 12             movements of inmates booked in-         inmates on average and holding
                                          months ending June 30, 2007,            to their facilities, jail administra-   more than two thirds of jail
LOCAL JAIL                                was 17 times the size of the jail       tors have relatively little control     inmates nationwide—operated at
CHARACTERISTICS                           inmate population at midyear            over the flow of inmates entering       near 100% of capacity.5
                                          2007.2 Moreover, the high ratio of      their facilities or the rate at which      Many of the inmates flowing
   The latest data available indi-        admissions to total jail populations    they leave. Judges decide whom to       through jails suffer from medical
cate that throughout the United           indicates that the jail inmate          detain prior to trial and whom to       and mental health conditions. In



S340 | Influenza Preparedness and Response | Peer Reviewed | Maruschak et al.            American Journal of Public Health | Supplement 2, 2009, Vol 99, No. S2
                          INFLUENZA PREPAREDNESSDocument
                  Case 2:90-cv-00520-KJM-DB      AND RESPONSE
                                                          6752FOR Filed
                                                                  VULNERABLE  POPULATIONS
                                                                        07/02/20  Page 184 of 515



2002, more than one third (37%)                         For our article, comparisons to                  according to a BJS survey of jail       of alcohol or other illegal sub-
of all jail inmates reported having                     the general population are not as                inmates.10 Further, a recent study      stances. Over half (53%) of jail
a current medical problem. Some                         relevant as the overall percentage               by Steadman et al., in which clin-      inmates were either dependent on
14% of jail inmates reported mul-                       of jail inmates with conditions.9                ical diagnostic instruments were        or abusing drugs, and nearly one
tiple medical problems. The most                           In addition, an increasing num-               used to determine past-month            half (47%) were either dependent
frequently reported medical                             ber of persons held in jails are                 prevalence of serious mental ill-       on or abusing alcohol.12 These
problems by jail inmates were                           non-US citizens, many of whom                    ness among a sample of adult male       factors combined affect issues of
chronic diseases. The most com-                         may come from high-risk coun-                    and female jail inmates in 5 jails (2   consent and ability to follow hy-
monly reported medical problem                          tries. At midyear 2007, about                    in Maryland and 3 in New York),         giene and prevention guidelines
was arthritis (13%), followed by                        39 000 jail inmates were non-US                  reported a prevalence of serious        for inmates.
hypertension (11%), asthma (10%),                       citizens, accounting for about 5%                mental illness of 14.5% for males          A review of personal interviews
and heart problems (6%). Infec-                         of the jail population. Since 2000,              and of 31.0% for females.8 In           with jail inmates showed that in
tious diseases were reported less                       the number of non-US citizens                    addition, many inmates exhibit          2002, nearly half (47%) said that
frequently; approximately 4.3%                          being held in jails has increased by             symptoms of mental health disor-        staff checked them to see if they
reported ever having had tuber-                         40%, whereas the number of US                    ders based on criteria specified in     were sick, and 81% said staff asked
culosis, 2.6% reported hepatitis,                       citizens being held in jails in-                 the Diagnostic and Statistical          them questions about their health
1.3% reported HIV infection, and                        creased 9%.                                      Manual of Mental Disorders, Fourth      or medical history at admission.8,11
0.9% reported an STD.8,9                                   Substance abuse and mental                    Edition (DSM-IV), as nearly two         More than 4 in 10 jail inmates had
   Wilper et al. provide standard-                      health problems are more preva-                  thirds (64%) of jail inmates            a medical examination since ad-
ized estimates of the prevalence of                     lent among jail inmates than are                 reported either a recent history of     mission. Of every 10 inmates, 6 had
common chronic conditions in the                        medical problems. Approximately                  a mental health problem or              been tested for tuberculosis, and
incarcerated population (both                           2 in 10 jail inmates reported a re-              symptoms of a mental health dis-        more than 2 in 10 had been tested
prison and jail) as a whole for the                     cent history of mental health                    order.                                  for HIV. About 4 in 10 jail inmates
purposes of comparing the preva-                        problems, including a clinical di-                  Among jail inmates in 2002,          with a then-current medical prob-
lence of these conditions with those                    agnosis or treatment in the year                 two thirds (68%) met the criteria       lem had seen a doctor.
found in the general population.                        before arrest or since admission,                for either dependence on or abuse
                                                                                                                                                 IMPLICATIONS
           1200                                                                                                                  450000
                  c:::::J Number of jails                                                                                                            The number and varying size of
                  --+- Number of jail inmates
                                                                                                                                                 jails, the high turnover in jails, the
                                                                                                                                 400000
                                                                                                                                                 connection between jails and the
           1000
                                                                                                                                                 community, the capacity of jails,
                                                                                                                                 350000          and the prevalence of and capac-
                                                                                                                                                 ity to provide services for physi-
            800                                                                                                                  300000          cal health, mental health, and
                                                                                                                                          z
                                                                                                                                          C      substance abuse problems all
     ~                                                                                                                                    3
    .!!;                                                                                                                         250000 ~
                                                                                                                                          CT"
                                                                                                                                                 have implications for preparing
    ~
     0                                                                                                                                    8,     for pandemic influenza.
     iii    600
    ..0                                                                                                                                   ~-
    E
     ::,                                                                                                                         200000 3"
                                                                                                                                                     Although standards do exist for
    z                                                                                                                                     3
                                                                                                                                                 infection control programs in jails,
                                                                                                                                          '"
                                                                                                                                          &      only around 350 jails nationwide,
            400                                                                                                                  150000
                                                                                                                                                 less than 10% of all jails, are
                                                                                                                                                 accredited by either or both major
                                                                                                                                 700000
                                                                                                                                                 accrediting bodies with health
            200
                                                                                                                                                 standards (though this does not
                                                                                                                                 50000
                                                                                                                                                 include states with internal accred-
                                                                                                                                                 iting processes). Good infection
                          <50                   50-99           100-249            250-499           500-999          .?;1000
                                                                                                                                                 control practices inside jails may
                                                Average Daily Inmate Population (Size of Jail Jurisdiction)                                      have an immediate effect on sur-
                                                                                                                                                 rounding communities, and jails
                                                                                                                                                 may be similarly affected by good
    FIGURE 1—Number of jail inmates and jail jurisdictions, by size of jail jurisdiction: midyear 2007                                           infection control practices in com-
                                                                                                                                                 munities. Yet given the fluidity of



Supplement 2, 2009, Vol 99, No. S2 | American Journal of Public Health                                 Maruschak et al. | Peer Reviewed | Influenza Preparedness and Response | S341
                     INFLUENZA PREPAREDNESSDocument
             Case 2:90-cv-00520-KJM-DB      AND RESPONSE
                                                     6752FOR Filed
                                                             VULNERABLE  POPULATIONS
                                                                   07/02/20  Page 185 of 515



                                                                                                                         of jail capacity is needed, it may
  Roles of Jails in Their Communities                                                                                    be expansion of the number of
  Jails:                                                                                                                 correctional officers to handle in-
      Receive individuals pending arraignment and hold them awaiting trial, conviction, or sentencing.
                                                                                                                         creased demands for transporting
      Readmit probation, parole, and bail bond violators and absconders.
      Detain temporarily juveniles pending transfer to juvenile authorities.                                             inmates and to avoid leaving fa-
      Hold mentally ill persons pending their movement to appropriate mental health facilities.                          cilities understaffed. The infection
      Hold persons for the military, for protective custody, for contempt, and for the courts as witnesses.              control planners should fully ex-
      Release convicted inmates to the community upon completion of sentence.                                            plore infection control measures
      Transfer inmates to federal, state, or other authorities.                                                          that jails, employees, and inmates
      House inmates for federal, state or other authorities because of crowding in other facilities.                     can take to prevent spread of in-
                                                                                                                         fluenza-like illness while still
                                                                                                                         allowing the correctional facility to
jail inmate populations, imple-          community. For planning purpo-          susceptible persons. Research           protect the community from
menting infection control policies       ses, it is important to keep in mind    suggests that transmission might        offenders and ensuring the rule of
within jails may not be as easy as it    that persons serving probation          also occur when people touch            law.
sounds. In the largest jails, more       sentences are typically not eligible    contaminated objects and then               The data on morbidity in jails
than two thirds of the inmate pop-       for health care in the community,       touch their own nose, mouth or          indicate that jail inmate popula-
ulation turns over within one week;      in contrast to those held in jail.      eyes with their hands.13                tions contain many individuals
in the smallest jails, the entire pop-   Further, while the Advisory Com-           In the absence of a widely           with a compromised immune
ulation turns over within one week.      mittee on Immunization Practices        available pandemic influenza            system. This factor may facilitate
The short turnover times pose            recommends providing influenza          vaccine, corrections authorities        the spread of infection. Although
huge challenges in implementing          vaccine to all persons who want to      could be constrained to recom-          jails are able to provide limited
infection control practices, partic-     reduce the risk of becoming ill         mend nonpharmaceutical                  medical care, their capacity for
ularly when jails are required to        with influenza or transmitting it       interventions to reduce contact be-     screening for medical and mental
maintain security, transport             to others, experiences with re-         tween people and to limit poten-        health problems appears to be
detainees to court for hearings,         cent vaccine shortages raise            tial transmission. Planners would       greater than their capacity to
and hold offenders for sen-              questions about the priority that       then need to consider developing        provide care. Planning for a pan-
tencing. The ongoing business            would be given to jail inmates          infection control plans that spec-      demic outbreak should consider
of managing a jail poses chal-           and jail employees as vaccine           ify needed reallocation of space        the health screening role for jails.
lenges for administrators—               recipients in the event of a pan-       and regrouping of inmates (pos-         One approach would be to de-
adding procedures to control             demic.                                  sibly designated quarantine areas       velop new instruments for
infection must take into account            Because jail capacity has ex-        and treatment areas for those           screening and to use public
the roles and responsibilities           panded at approximately the rate        infected). If space and resources       health resources to assist in
of jails in the criminal justice         of growth of the jail inmate pop-       for delivery of medical treatment       training and implementing
system.                                  ulation and it is not clear that        cannot be allocated, planners           screening procedures. But imple-
    The pathway for transmission         a pandemic influenza outbreak           must think about security and           menting strategies to prevent the
of pandemic influenza between            would necessarily result in an          staffing issues that could arise        possible spread of infection may
jails and the community is a two-        increase in the number of per-          from the need for inmates to be         be difficult to put into practice
way street. Jails process millions of    sons held in jails, it is not obvious   transferred to hospitals. A pri-        unless a jail facility is able to
bookings per year. Infected indi-        that expansion of jail capacity         mary function of jails is to trans-     screen and group its inmates
viduals coming from the commu-           would be necessary during               port inmates to court for               according to infection status.
nity may be housed with healthy          a pandemic. More important than         appearances and back to jail, and       Planners should consider devel-
inmates and will come into contact       the number of beds, per se, is the      jail administrators maintain se-        oping and then exercising
with correctional officers, which        use of the bed. Important to the        curity within facilities while op-      a workable, realistic plan to
can spread infection throughout          utilization of jail capacity for        erating these transport functions.      screen inmates and staff for in-
a facility. On release from jail,        public health purposes is under-        However, in the event of an             fluenza14 using resources likely
infected inmates can also spread         standing the way in which people        outbreak that resulted in a large       available during a pandemic.
infection into the community             become sick with influenza. In-         increase in the number of                   Inmates with mental illness pose
where they reside. Thus, a jail          fluenza is thought to spread pri-       inmates transferred to hospitals        additional challenges for pandemic
facility’s pandemic influenza plan       marily from person to person            in addition to courts, jail manag-      planning; even if inmates are
can directly affect not only the         when infected persons cough,            ers will have to plan for the           screened and directed to resources
health of its inmate population but      sneeze, or talk, sending respira-       effects of additional transport to      in the community, health services
also the health of the surrounding       tory droplets into contact with         hospitals. Potentially, if expansion    will likely become overburdened



S342 | Influenza Preparedness and Response | Peer Reviewed | Maruschak et al.           American Journal of Public Health | Supplement 2, 2009, Vol 99, No. S2
                     INFLUENZA PREPAREDNESSDocument
             Case 2:90-cv-00520-KJM-DB      AND RESPONSE
                                                     6752FOR Filed
                                                             VULNERABLE  POPULATIONS
                                                                   07/02/20  Page 186 of 515



during a pandemic. Thus, any             implement. Another potential            aforementioned Advisory Com-            spread of pandemic influenza ill-
existing scarcity of mental health       communication gap to address            mittee on Immunization Practices        ness among inmates is therefore
facilities in the community and any      relates to the definition of key        recommendations with their own          key to preserving the larger com-
existing scarcity of access to neces-    words such as ‘‘surveillance,’’         inmate populations to see what          munity’s health. j
sary medications to control mental       which can have vastly different         percentage of the population
health illnesses may become more         meanings between agencies; thus         would be most appropriate to
pronounced. This projected strain        in advance of a pandemic, the           vaccinate and in what order. In         About the Authors
                                                                                                                         Laura Maruschak and William Sabol are
on health services poses a special       group should ideally talk through       addition, given the high turnover       with the Bureau of Justice Statistics, United
challenge that planners need to          and define words that have multi-       in jail population and contact and      States Department of Justice in
address.                                 ple meanings.15                         interaction that correctional offi-     Washington, DC. R. H. Potter is with the
                                                                                                                         Department of Criminal Justice and Legal
                                            An unresolved issue for plan-        cers have with inmates, priority        Studies, University of Central Florida,
OTHER CONSIDERATIONS                     ning is deciding which entities         should be given to jail employees       Orlando, FL. Laurie Reid is with the
FOR PLANNING FOR                         have responsibility for containing      to minimize the spread of infection     National Center for HIV/AIDS, Viral
                                                                                                                         Hepatitis, STD, and TB Prevention, Centers
PANDEMIC INFLUENZA                       the spread of an influenza out-         among them, which could in turn         for Disease and Prevention, Atlanta, GA.
IN JAILS                                 break. One view is that testing and     compromise prison security.             Emily Cramer is a contractor with McKing
                                         response should occur in jails and          To ensure that jails can success-   Consulting Corporation working at the
                                                                                                                         Centers for Disease Control and Prevention,
   As corrections and public             that the operations should be           fully carry out their missions during   Atlanta.
health officials align pandemic flu      managed by jail officials. Another      a pandemic, jail jurisdictions should      Correspondence should be sent to Laurie C.
planning efforts with those of fed-      view is that public health officials    plan for the likely absence of their    Reid, MS RN, 1600 Clifton Rd, MS D-21,
                                                                                                                         Centers for Disease Control and Prevention,
eral, state, local, public health, law   should be primarily responsible         employees due to the employee’s         Atlanta, GA 30024 (e-mail: axu2@cdc.gov).
enforcement, judiciary, and emer-        for managing health concerns, in-       illness or a family member’s illness        This article was accepted September 7,
gency management agencies, it is         cluding containing the spread of        while at the same time working to       2009.
                                                                                                                            Note. The findings and conclusions in
likely that their efforts would di-      infection during a pandemic out-        protect employee health and to          this report are those of the authors and do
minish the impact of a pandemic          break, whether done in jail facili-     prevent spread of infection. Issues     not necessarily represent the official
on correctional facilities and sur-      ties or in other locations in the       related to leave policies, health in-   position of the Centers for Disease Control
                                                                                                                         and Prevention (CDC) or the Bureau of
rounding communities. The De-            community. Planning for pan-            surance, cross-training, and possi-     Justice Statistics (BJS). Moreover, this
partment of Health and Human             demic influenza must address            ble reduced work force are ideally      article includes statements made by
Services (HHS) provides a related        these issues of responsibility and      addressed in advance of a pan-          individuals convened by CDC for the
                                                                                                                         purpose of obtaining their input. Such
and detailed pandemic planning           delivery of services.                   demic. In addition to directing         statements also do not necessarily represent
checklist for correctional facili-          The Advisory Committee on            employees, planners should work         the views of CDC or BJS.
ties at http://www.pandemicflu.          Immunization Practices recom-           to consider all the others who
gov/plan/workplaceplanning/              mends providing influenza vac-          operate and who process through
                                                                                                                         Contributors
correctionchecklist.pdf. Apart           cine to all persons who want to         jails and who therefore during          All authors participated in originating the
from drafting a plan, planners           reduce the risk of becoming ill         a pandemic could potentially be         idea for a theme issue, developing the
need to discuss their own missions       with influenza or of transmitting it    exposed to influenza.                   journal prospectus, and writing this
                                                                                                                         article.
and describe how they anticipate         to others. The committee further            We must begin to think of jails
other agencies will respond during       advises an emphasis on providing        not as separate from the commu-
                                                                                                                         Acknowledgments
a pandemic. The Public Health/           routine vaccinations annually to        nity but as collections of workers      Support for publication of this theme issue
Law Enforcement Emergency                certain groups at higher risk for       and detained persons who have           was provided by the Influenza Coordina-
Preparedness Workgroup (led by           influenza infection or complica-        a constant connection with the          tion Unit, Coordinating Center for Infec-
                                                                                                                         tious Diseases, CDC.
the Centers for Disease Control          tions, including all persons 50         surrounding community. Thus,
and Prevention and the Depart-           years or older and other adults         the boundary between jails and
                                                                                                                         Human Participant Protection
ment of Justice) reported in July        who are at risk for medical com-        the community is relatively             No institutional review board was re-
2008 that law enforcement agen-          plications from influenza or who        porous—what affects those be-           quired for this article; all data reported
cies and public health agencies          are more likely to require medical      hind the bars also affects those on     utilized protocols approved by the insti-
                                                                                                                         tutional review board of the US Depart-
should be aware of communica-            care.13 The data on morbidity in        the outside.                            ment of Justice.
tion gaps that potentially exist         jails indicate that jail inmate pop-        During a pandemic, jail medical
between them. One example is             ulations contain many persons           services will likely be insufficient    References
that in the past, some agencies          with current medical problems.          to treat large numbers of sick          1.     Glaze LE, Bonczar TP. Probation
have mentioned other agencies in         For planning purposes, when             inmates; further, local hospitals       and parole in the United States, 2007.
                                                                                                                         Statistical Tables. Washington, DC:
their plans and have made mis-           a pandemic influenza vaccine            may be overburdened and unable
                                                                                                                         Bureau of Justice Statistics, US Dept of
guided assumptions about what            becomes widely available, each          to admit inmates who are seriously      Justice; 2008. NCJ 224707. Available
actions those other agencies would       jail may want to compare the            ill with influenza.16 Preventing the    at: http://www.ojp.usdoj.gov/bjs/



Supplement 2, 2009, Vol 99, No. S2 | American Journal of Public Health          Maruschak et al. | Peer Reviewed | Influenza Preparedness and Response | S343
                       INFLUENZA PREPAREDNESSDocument
               Case 2:90-cv-00520-KJM-DB      AND RESPONSE
                                                       6752FOR Filed
                                                               VULNERABLE  POPULATIONS
                                                                     07/02/20  Page 187 of 515



abstract/ppus07st.htm. Accessed April 4,        dependence, abuse, and treatment of jail
2009.                                           inmates, 2002. Washington, DC: Bureau
2.    Sabol WJ, Minton TD. Jail inmates at      of Justice Statistics, US Dept of Justice;
midyear 2007. Washington, DC: Bureau            2005. NCJ 209588. Accessed March 16,
of Justice Statistics, US Dept of Justice;      2009.
2008. NCJ 221945. Available at: http://         13. Fiore AE, Shay DK, Broder K, et al.
www.ojp.usdoj.gov/bjs/abstract/jim07.           Prevention and control of influenza: rec-
htm. Accessed March 16, 2009.                   ommendations of the advisory committee
                                                on immunization practices (ACIP), 2008.
3.    National Commission on Correc-
                                                MMWR Recommendations and Reports.
tional Health Care. The Health Status of
                                                2008;57(No. RR07):1–60. Available at
Soon-to-be-Released Inmates. Vol. 1.
                                                http://www.cdc.gov/mmwr/preview/
Washington, DC: National Commission
                                                mmwrhtml/rr5707a1.htm. Accessed
on Correctional Health Care; 2002.
                                                March 16, 2009.
Available at: http://www.ncchc.org/
pubs/pubs_stbr.vol1.html. Accessed              14. US Department of Health and Hu-
March 16, 2009.                                 man Services. Correctional facilities pan-
                                                demic influenza planning checklist. 2007.
4.   Bureau of Justice Statistics. 2005
                                                Available at: http://www.pandemicflu.
census of jail inmates. Washington, DC;
                                                gov/plan/workplaceplanning/
2008.
                                                correctionchecklist.pdf. Accessed March
5.      Beck AJ, Harrison PM. Sexual            16, 2009.
victimization in local jails reported by jail
                                                15. Santibañez S, Fiore A, Merlin T,
inmates, ‘‘methodology.’’ Washington,
                                                Redd S. A primer on strategies for pre-
DC: Bureau of Justice Statistics, US Dept
                                                vention and control of seasonal and pan-
of Justice; 2008. NCJ 221946. Available
                                                demic influenza. Am J Public Health.
at: http://www.ojp.usdoj.gov/bjs/pub/
                                                2009:99(S2):S216–S224.
pdf/svljri07.pdf. Accessed April 5, 2009.
                                                16. US Department of Health and
6.      Minton TD, Sabol WJ. Jail Inmates
                                                Human Services. HHS pandemic influ-
at Midyear 2008. Statistical Tables.
                                                enza plan. Supplement 3: healthcare
Washington, DC: Bureau of Justice Sta-          planning. Available at: http://www.hhs.
tistics, US Dept of Justice; 2009. NCJ          gov/pandemicflu/plan/sup3.html.
225709. Available at: http://www.ojp.           Accessed March 19, 2009.
usdoj.gov/bjs/abstract/jim08st.htm.
Accessed April 5, 2009.
7.     Beck AJ. The importance of suc-
cessful reentry to jail population growth.
Presented at: The Jail Reentry Round-
table, June 27, 2006, Washington, DC.
Available at: http://www.urban.org/
projects/reentry-roundtable/roundtable9.
cfm. Accessed March 16, 2009.
8.     Maruschak LM. Bureau of Justice
Statistics special report—medical prob-
lems of jail inmates. Washington, DC:
Bureau of Justice Statistics, US Dept of
Justice; 2006. NCJ 210696. Available at:
http://www.ojp.usdoj.gov/bjs/pub/pdf/
mpji.pdf. Accessed March 16, 2009.
9.    Wilper AP, Woolhander S, Boyd
JW, et al. The health and health care of US
prisoners: results of a nationwide survey.
Am J Public Health. 2009;99(4):666–
672.
10. James DJ, Glaze LE. Bureau of
Justice Statistics special report—mental
health problems of prison and jail
inmates. Washington, DC: Bureau of Jus-
tice Statistics, US Dept of Justice; 2006.
NCJ 213600. Available at: http://www.
ojp.usdoj.gov/bjs/pub/pdf/mhppji.pdf.
Accessed March 16, 2009.
11. Steadman HJ, Osher FC, Robbins
PC, Case B, Samuels S. Prevalence of
serious mental illness among jail inmates.
Psychiatr Serv. 2009;60(6):761–765.
12. Karberg JC, James DJ. Bureau of
Justice Statistics special report—substance



S344 | Influenza Preparedness and Response | Peer Reviewed | Maruschak et al.                American Journal of Public Health | Supplement 2, 2009, Vol 99, No. S2
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 188 of 515




                   EXHIBIT 17
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 189 of 515

Comorbidity of Mental and Physical Illness: A Selective Review
Sartorius N, Holt RIG, Maj M (eds): Comorbidity of Mental and Physical Disorders.
Key Issues Ment Health. Basel, Karger, 2015, vol 179, pp 81–87 (DOI: 10.1159/000365538)




Anxiety and Related Disorders and
Physical Illness
Catherine Kariuki-Nyuthe a · Dan J. Stein b
a
    Eastern Health Outer East Mobile Support and Treatment Service, Ringwood East, Vic., Australia;
b
    Department of Psychiatry and Mental Health, University of Cape Town, Cape Town, South Africa




Abstract                                                             deed, these anxiety and related disorders occur
Anxiety and related disorders are the most prevalent                 frequently with a range of general medical disor-
mental disorders in the general population. There is a               ders [4, 5], including gastrointestinal disease [6],
strong bidirectional association between anxiety and re-             pulmonary disease [7, 8], cardiovascular disease
lated disorders and co-occurring general medical condi-              [9], endocrine disorders [10], dermatological dis-
tions. The co-occurrence of anxiety and related disorders            orders [11] and cancer [12], as well as neuropsy-
and general medical conditions is associated with signif-            chiatric disorders such as chronic pain [13, 14],
icant impairment, morbidity and economic costs. At the               migraines [15], dementia [16] and Parkinson’s
same time, recognition of anxiety and related disorders              disease [17]. In this chapter we review the epide-
in people with medical illness may be challenging when               miology of comorbid anxiety and related disor-
comorbid with physical illness due in part to overlap in             ders and physical illness, the growing evidence of
symptomatology. Furthermore, there is a relatively lim-              a bidirectional relationship between these sets of
ited evidence base of randomized controlled trials in this           conditions [18] and relevant randomized con-
population. Additional work is needed to improve screen-             trolled trials in this area.
ing for anxiety and related disorders in medical illness, to
enhance diagnosis and assessment, and to optimize
treatment.                          © 2015 S. Karger AG, Basel       Epidemiology

                                                                     Anxiety and related disorders are the most com-
Anxiety disorders, obsessive-compulsive and re-                      mon psychiatric disorders worldwide, with a
lated disorders, and trauma- and stressor-related                    12-month prevalence worldwide of between 4
disorders are the most prevalent psychiatric dis-                    and 20% [2]. The onset of anxiety and related dis-
orders in the general population [1, 2], with gen-                   orders usually happens in childhood or adoles-
eralized anxiety disorder the most common anxi-                      cence, with many individuals first presenting
ety disorder in primary care populations [3]. In-                    with physical symptoms in primary care settings
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 190 of 515

  Table 1. Common medical conditions associated with anxiety

  Endocrine disorders          diabetes mellitus [32], thyroid disease [10], catecholamine-secreting
                              ­pheochromocytoma
  Gastrointestinal            peptic ulcers [27], celiac disease [33], irritable bowel syndrome [26]
  disorders
  Musculoskeletal disorders   fibromyalgia/chronic fatigue syndrome [34], arthritis [35]
  Neurological disorders      migraines [15], epilepsy, neurodegenerative illness [17]
  Cardiorespiratory disease   asthma [30], angina [25], chronic obstructive pulmonary disease [7], mitral valve
                              ­prolapse [36], cystic fibrosis [8], obesity [24, 37, 38]
  Chronic pain                burns [14], cancer [12]
  Infectious disease          HIV [39], tuberculosis [39]




  [4]. Anxiety and related disorders are prevalent            conditions associated with anxiety symptoms
  throughout life [19–22]. Furthermore, while the             and disorders.
  prevalence of comorbid anxiety and related disor-               The co-occurrence of anxiety and general
  ders in those with chronic medical illness is not as        medical conditions is associated with significant
  well studied as depression in medical conditions,           impairment, morbidity and economic costs [36,
  studies which have been done indicate it is as              40–42]. For example, in a study of almost 500
  common [22–25]. A large cross-sectional study               medically ill persons diagnosed with anxiety dis-
  demonstrated that generalized anxiety disorder              orders, those with posttraumatic stress disorder,
  was the most prevalent anxiety disorder in pri-             panic disorder and social anxiety disorder were
  mary care settings [3].                                     found more likely to be frequent consumers of
      Systematic reviews have established that anxi-          healthcare, and to remain unable to maintain
  ety disorders are particularly prevalent in gastro-         their roles and responsibilities, including work
  intestinal disorders, pulmonary disease, cardio-            [43]. Medical comorbidities with anxiety disor-
  vascular disease, endocrine disease and cancer, as          ders have also been shown to elevate suicide risk
  well as neuropsychiatric disorders such as chron-           [44]. Adequate management of anxiety symp-
  ic pain and migraines. In irritable bowel syn-              toms can improve outcomes of physical ill-health,
  drome, up to 95% of patients have generalized               and reduce the use of healthcare resources [4, 45].
  anxiety disorder or panic disorder [26]. Similar-           In addition, some work suggests that quality of
  ly, panic disorder and generalized anxiety disor-           life and functional ability may be improved with
  der were more prevalent in those with peptic ul-            optimal treatment of comorbid general medical
  cer disease [27]. In asthma, anxiety disorders oc-          and anxiety disorders [46–48].
  cur in at least 25% of patients [28, 29]. In multiple
  studies of adolescents and adults with asthma,
  the prevalence of panic disorder and agorapho-              Etiology
  bia is almost three times that of the general popu-
  lation [30, 31]. Another anxiety disorder that co-          There is a growing body of evidence for a strong
  occurs with respiratory illness is generalized anx-         bidirectional association between anxiety and re-
  iety disorder [31]. Table 1 outlines medical                lated disorders and co-occurring general medical



  82                                                                                                     Kariuki-Nyuthe · Stein


                                              Sartorius N, Holt RIG, Maj M (eds): Comorbidity of Mental and Physical Disorders.
                                      Key Issues Ment Health. Basel, Karger, 2015, vol 179, pp 81–87 (DOI: 10.1159/000365538)
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 191 of 515

conditions [14, 29, 49]. On the one hand, medical                 conditions. A medical condition can be sufficient
disorders may lead to fears about diagnosis, hos-                 enough to be a stressor for an individual to de-
pitalization, painful procedures and a foreshort-                 velop an adjustment disorder, and in some cases
ened lifespan, while certain medical disorders                    even posttraumatic stress disorder. Secondly,
may be linked physiologically to the development                  anxiety symptoms may overlap with symptoms of
of anxiety and related disorders [50]. On the oth-                an underlying medical disorder; thus, since pa-
er hand, anxiety and related disorders may lead to                tients with cancer may have insomnia and fatigue,
vulnerability for various medical conditions.                     conditions such as generalized anxiety disorder
There may also be underlying factors that con-                    are overlooked. Similarly, medications used in the
tribute to susceptibility for both anxiety disorders              treatment of physical disorders may lead to anxi-
and physical conditions [51].                                     ety symptoms [20, 49, 58].
    There is ongoing work to determine the pre-                       In a patient with anxiety symptoms, a range of
cise nature of the relationships between anxiety                  different diagnoses can be considered. Table 2
disorders and physical illness in a number of ar-                 tabulates the main features of key anxiety and re-
eas. Thus, in irritable bowel syndrome, it has been               lated disorders. Posttraumatic stress disorder is
suggested that infection or inflammation of the                   the anxiety and related disorder that is most com-
gastrointestinal tract lead to anxiety [29], while in             monly associated with gastrointestinal, cardiac,
asthma it has been postulated that increased par-                 endocrine, chronic pain, migraines and Parkin-
tial pressure of carbon dioxide is responsible for                son’s disease [14, 22]. Symptoms of generalized
panic attacks [52]. On the other hand, neurotrans-                anxiety disorder arguably most closely resemble
mitter disturbances and hypothalamic-pituitary-                   those of many general medical conditions, par-
adrenal axis dysfunction have been postulated to                  ticularly in the older population [20]. Panic disor-
play a key role in explaining how anxiety symp-                   der may, however, mimic a number of physical
toms and disorders lead to medical illnesses [53].                illnesses. Indeed, a broad range of different anxi-
    The common underlying factors that may                        ety and related disorders have been associated
contribute to both anxiety disorders and comor-                   with various physical illnesses.
bid physical illness have also received ongoing
study. Genetic factors may, for example, predis-
pose to both general medical conditions and anx-                  Management
iety disorders [54, 55]. In the World Mental
Health Surveys, there were strong relationships                   Early identification of anxiety symptoms and dis-
between early adversity and subsequent onset of                   orders in individuals with chronic illness is im-
both anxiety disorders and various physical dis-                  portant in determining better outcomes for indi-
orders, including chronic spinal pain, chronic                    viduals with both sets of disorders [60–62]. The
headache, heart disease, asthma, diabetes and hy-                 therapeutic alliance and collaboration between
pertension [56, 57].                                              medical professionals may contribute to success-
                                                                  ful management of symptoms [50]. There is,
                                                                  however, a paucity of robust evidence in the treat-
Clinical Features                                                 ment of chronically ill patients with comorbid
                                                                  anxiety and related disorders [51].
Recognition of anxiety disorders in people with                      Cognitive behavioral therapy has been un-
medical illness can be challenging for several rea-               dertaken in a number of studies of individuals
sons. Firstly, anxiety symptoms are an under-                     with medical illness and anxiety and related dis-
standable response to the diagnosis of medical                    orders. A systematic review of 32 psychotherapy



Anxiety and Related Disorders and Physical Illness                                                                 83

Sartorius N, Holt RIG, Maj M (eds): Comorbidity of Mental and Physical Disorders.
Key Issues Ment Health. Basel, Karger, 2015, vol 179, pp 81–87 (DOI: 10.1159/000365538)
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 192 of 515

  Table 2. Anxiety and related disorders commonly seen in medically ill adult patients [14, 59]

  Generalized anxiety           characterized by a pervasive and excessive worry about everyday life events; this
  disorder                      worry is difficult to control and is accompanied by somatic symptoms which impair
                                the individual’s functioning
  Specific phobia               characterized by excessive, irrational and persistent fear of specific objects, situations
                                or activities such as heights, flying and spiders
  Social anxiety disorder       characterized by an intense and excessive fear of scrutiny and humiliation in social
                                situations which then leads to avoidance of these situations, or development of panic
                                attacks when the situations are endured
  Panic disorder                characterized by recurrent unexpected panic attacks described as discrete events in
                                which the individual experiences symptoms that peak within a few minutes and
                                ­resolve spontaneously, coupled with anticipatory anxiety about future panic attacks
  Posttraumatic disorder        a disorder in which the individual experiences a traumatic event; the disorder is then
                                characterized by recurrent distressing re-experiencing phenomena, increased ­arousal,
                                 persistent avoidance of reminders and stimuli associated with the event, and
                                ­negative cognitions and mood
  Hypochondriasis               characterized by preoccupation with having a severe disease; the individual cannot
                                be reassured despite medical investigations
  Obsessive-compulsive           characterized by recurrent intrusive distressing thoughts or images (obsessions)
  disorder                       which are neutralized by some other thought or repetitive mental act/behavior
                                ­(compulsions)
  Substance/medication-         characterized by anxiety symptoms which are directly related to the physiological
  induced anxiety disorder      effects of a substance or medication
  Adjustment disorder           characterized by a time-limited, maladaptive anxiety response to an identifiable
  with anxiety                  stressor
  Separation anxiety            characterized by excessive, developmentally inappropriate anxiety upon separation
  disorder                      of the child from the home or from significant attachment figures
  Anxiety disorder not          diagnosed when the individual’s symptoms are severe and distressing but do not
  otherwise specified           meet diagnostic criteria for any other anxiety disorder




  trials in patients with irritable bowel syndrome                  Behavioral strategies in anxiety disorders and
  and anxiety disorders indicates the efficacy of               comorbid medical illnesses include biofeedback,
  cognitive behavioral therapy in reducing somat-               relaxation training and meditation [68, 69]. Two
  ic distress [63–65]. A systematic review of 20                randomized controlled trials examining the ef-
  studies of cognitive-behavioral interventions in              fects of biofeedback in the management of asth-
  nearly 3,000 participants found that they may be              ma [69], and another two randomized controlled
  effective in the management of HIV-/AIDS-as-                  trials looking at relaxation therapy showed a re-
  sociated anxiety [66]. Cognitive behavioral ther-             duction in the use of bronchodilator agents and
  apy has also been shown to reduce anxiety symp-               improved quality of life [70].
  toms and distress in patients with cardiac disease                Hypnotherapy and interpersonal therapy are
  and anxiety in one randomized controlled trial                other treatment modalities showing promise in
  [67].                                                         the management of pain related to procedures for



  84                                                                                                       Kariuki-Nyuthe · Stein


                                                Sartorius N, Holt RIG, Maj M (eds): Comorbidity of Mental and Physical Disorders.
                                        Key Issues Ment Health. Basel, Karger, 2015, vol 179, pp 81–87 (DOI: 10.1159/000365538)
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 193 of 515

cancer therapies [71, 72], but rigorous studies are                  cious in the treatment of some anxiety and related
lacking in this area [14, 64].                                       disorders [50], but its metabolic, cardiac and au-
   In patients with physical illness and anxiety                     tonomic side-effect burden should be taken into
and related disorders, there are relatively few ran-                 consideration.
domized controlled trials to guide treatment
choices. Thus, medications should be selected
based on studies of efficacy in anxiety disorders,                   Conclusion
and on minimizing adverse events and drug-drug
interactions. The selective serotonin reuptake in-                   Anxiety and related disorders are frequently co-
hibitors sertraline, citalopram and escitalopram                     morbid with chronic medical conditions. There is
have relatively few adverse events and are safe in                   growing understanding of the bidirectional rela-
interaction with other agents [73]. The serotonin-                   tionships between these sets of disorders. Recog-
noradrenaline reuptake inhibitors venlafaxine                        nition can be delayed due to the similarity of pri-
and duloxetine have the potential advantage of                       mary anxiety symptoms and anxiety secondary to
being beneficial for pain symptoms, but venlafax-                    general medical conditions. Pharmacotherapy
ine has the disadvantage of requiring blood pres-                    management can be effective, but clinicians need
sure monitoring [74]. Drugs such as mirtazapine                      to be aware of the side-effect burden of psycho-
and the tricyclic antidepressants may be effica-                     tropics in medical conditions as well as potential
cious in the treatment of some anxiety disorders,                    drug-drug interactions. There is a growing data-
but carry a significant side-effect profile and may                  base of studies of cognitive-behavioral therapy
have worrisome drug-drug interactions [74].                          showing efficacy in individuals with anxiety dis-
Benzodiazepines and sedative-hypnotic agents                         orders and comorbid medical illness. Further
may be helpful for anxiety symptoms, but should                      work is needed to improve screening for anxiety
be used cautiously due to concerns of dependence                     and related disorders in medical illness, to en-
[6]. The second-generation antipsychotic que-                        hance diagnosis and assessment, and to optimize
tiapine is anxiolytic at low doses, and is effica-                   treatment.



References
 1 Kessler RC, Aguilar-Gaxiola S, Alonso J,    5 Skodol AE: Anxiety in the medically ill:    9 Fan AZ, Strine TW, Jiles R, et al: Depres-
   et al: The global burden of mental disor-     nosology and principles of differential       sion and anxiety associated with cardio-
   ders: an update from the WHO World            diagnosis. Semin Clin Neuropsychiatry         vascular disease among persons aged 45
   Mental Health (WMH) Surveys. Epide-           1999;4:64–71.                                 years and older in 38 states of the United
   miol Psichiatr Soc 2009;18:23–33.           6 Lydiard RB: Irritable bowel syndrome,         States, 2006. Prev Med 2008;46:445–450.
 2 Kessler RC, Berglund P, Demler O, et al:      anxiety and depression: what are the       10 Simon NM, Blacker D, Korbly NB, et al:
   Lifetime prevalence and age-of-onset          links? J Clin Psychiatry 2001;62:38–45.       Hypothyroidism and hyperthyroidism
   distributions of DSM-IV disorders in the    7 Brenes GA: Anxiety and chronic ob-            in anxiety disorders revisited: new data
   National Comorbidity Survey Replica-          structive pulmonary disease: prevalence,      and literature review. J Affect Disord
   tion. Arch Gen Psychiatry 2005;62:593–        impact, and treatment. Psychosom Med          2002;69:209–217.
   602.                                          2003;65:963–970.                           11 Hayes J, Koo J: Psoriasis: depression,
 3 Fava GA, Porcelli P, Rafanelli C, et al:    8 Cruz I, Marciel KK, Quittner AL, et al:       anxiety, smoking, and drinking habits.
   The spectrum of anxiety disorder in the       Anxiety and depression in cystic fibro-       Dermatol Ther 2010;23:174–180.
   medically ill. J Clin Psychiatry 2010;71:     sis. Semin Respir Crit Care Med 2009;      12 Mitchell AJ, Chan M, Bhatti H, et al:
   910–914.                                      30:569–578.                                   Prevalence of depression, anxiety, and
 4 Mago R, Gomez JP, Gupta N, et al: Anxi-                                                     adjustment disorder in oncological, hae-
   ety in medically ill patients. Curr Psy-                                                    matological, and palliative-care settings:
   chiatry Rep 2006;8:228–233.                                                                 a meta-analysis of 94 interview-based
                                                                                               studies. Lancet Oncol 2011;12:160–174.




Anxiety and Related Disorders and Physical Illness                                                                                    85

Sartorius N, Holt RIG, Maj M (eds): Comorbidity of Mental and Physical Disorders.
Key Issues Ment Health. Basel, Karger, 2015, vol 179, pp 81–87 (DOI: 10.1159/000365538)
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 194 of 515

  13 Williams LJ, Pasco JA, Jacka FN, et al:        26 Whitehead WE, Palsson O, Jones KR:          38 Vieweg WV, Julius DA, Benesek J, et al:
     Pain and the relationship with mood               Systematic review of the comorbidity of        Posttraumatic stress disorder and body
     and anxiety disorders and psychological           irritable bowel syndrome with other            mass index in military veterans. Prelim-
     symptoms. J Psychosom Res 2012;72:                disorders: what are the causes and im-         inary findings. Prog Neuropsychophar-
     452–456.                                          plications? Gastroenterology 2002;122:         macol Biol Psychiatry 2006;30:1150–
  14 Jordan KD, Okifuji A: Anxiety disorders:          1140–1156.                                     1154.
     differential diagnosis and their relation-     27 Harter MC, Conway KP, Merikangas            39 Van den Heuvel L, Chisinga N, Kinyan-
     ship to chronic pain. J Pain Palliat Care         KR: Associations between anxiety disor-        da E: Frequency and correlates of anxi-
     Psychother 2011;25:231–245.                       ders and physical illness. Eur Arch Psy-       ety and mood disorders among TB- and
  15 Culpepper L: Generalized anxiety disor-           chiatry Clin Neurosci 2003;253:313–            HIV-infected Zambians. AIDS Care
     der and medical illness. J Clin Psychiatry        320.                                           2013;25:1527–1535.
     2009;70:20–24.                                 28 Katon WJ: Panic Disorder in the Medi-       40 Cully JA, Graham DP, Stanley MA, et al:
  16 Wragg RE, Jeste DV: Overview of de-               cal Setting. Publication No. 94-3482.          Quality of life in patients with chronic
     pression and psychosis in Alzheimer’s             Washington, National Institutes of             obstructive pulmonary disease and co-
     disease. Am J Psychiatry 1989;146:577–            Health, 1994.                                  morbid anxiety and depression. Psycho-
     587.                                           29 Katon W, Lin EH, Kroenke K: The asso-          somatics 2006;47:312–319.
  17 Stein MB, Heuser IJ, Juncos JL, et al:            ciation of depression and anxiety with      41 Brenes GA: Anxiety, depression and
     Anxiety disorders in patients with Par-           medical symptom burden in patients             quality of life in primary care patients.
     kinson’s disease. Am J Psychiatry 1990;           with chronic medical illness. Gen Hosp         Prim Care Companion J Clin Psychiatry
     147:217–220.                                      Psychiatry 2007;29:147–155.                    2007;9:437–443.
  18 Sanna L, Stuart AL, Pasco JA, et al:           30 Goodwin RD, Jacobi F, Thefeld W, et al:     42 Sareen J, Jacobi F, Cox BJ, et al: Disabil-
     Physical comorbidities in men with                Mental disorders and asthma in the             ity and poor quality of life associated
     mood and anxiety disorders: a popula-             community. Arch Gen Psychiatry 2003;           with comorbid anxiety disorder and
     tion-based study. BMC Med 2013;11:                60:1125–1130.                                  physical conditions. Arch Intern Med
     110.                                           31 Smoller JW, Simon NM, Pollack MH, et           2006;166:2109–2116.
  19 Hirsch JK, Walker KL, Chang EC, et al:            al: Anxiety in patients with pulmonary      43 Stein MB, Roy-Byrne PP, Craske MG, et
     Illness burden and symptoms of anxiety            disease: comorbidities and treatment.          al: Functional impact and health utility
     in older adults: optimism and pessi-              Semin Clin Neuropsychiatry 1999;4:             of anxiety disorders in primary care out-
     mism as moderators. Int Psychogeriatr             84–97.                                         patients. Med Care 2005;43:1164–1170.
     2012;24:1614–1621.                             32 Lin EH, Korff MV, Alonso J, et al: Men-     44 Torres AR, Ramos-Cerqueira AT, Ferrao
  20 Wetherell JL, Ayers CR, Nuovo R, et al:           tal disorders among persons with diabe-        YA, et al: Suicidality in obsessive-com-
     Medical conditions and depressive, anx-           tes – results from the World Mental            pulsive disorder: prevalence and relation
     iety, and somatic symptoms in older               Health Surveys. J Psychosom Res 2008;          to symptom dimensions and comorbid
     adults with and without generalized               65:571–580.                                    conditions. J Clin Psychiatry 2011;72:
     anxiety disorder. Aging Ment Health            33 Smith DF, Gerdes LU, et al: Meta-analy-        17–26.
     2010;14:764–768.                                  sis on anxiety and depression in adult      45 Roy-Byrne PP, Davidson KW, Kessler
  21 Pao M, Bosk A: Anxiety in medically ill           celiac disease. Acta Psychiatr Scand           RC, et al: Anxiety disorders and comor-
     children/adolescents. Depress Anxiety             2012;125:189–193.                              bid medical illness. Gen Hosp Psychiatry
     2011;28:40–49.                                 34 Arnold LM: Antidepressants for fibro-          2008;30:208–225.
  22 Scott KM, Bruffaerts R, Tsang A, et al:           myalgia: latest word on the link to de-     46 Hofmeijer-Sevink MK, Batelaan NM,
     Depression-anxiety relationships with             pression and anxiety. Curr Psychiatry          van Megen HJ, et al: Clinical relevance
     chronic physical conditions: results              2002;1:49–54.                                  of comorbidity in anxiety disorders: a
     from the World Mental Health Surveys.          35 Smedstad LM, Vaglum P, Kvien TK, et            report from the Netherlands study of
     J Affect Disord 2007;103:113–120.                 al: The relationship between self-report-      depression and anxiety (NESDA). J Af-
  23 Chou SP, Huang B, Goldstein R, et al:             ed pain and sociodemographic vari-             fec Disord 2012;137:106–112.
     Temporal associations between physical            ables, anxiety and depressive symptoms      47 Ginzburg K, Ein-Dor T, Solomon Z: Co-
     illness and mental disorders – results            in rheumatoid arthritis. J Rheumatol           morbidity of posttraumatic stress disor-
     from the Wave 2 National Epidemiolog-             1995;22:514–520.                               der, anxiety and depression: a 20-year
     ic Survey on Alcohol and Related Condi-        36 Zaubler T, Katon W: Panic disorder in          longitudinal study of war veterans. J
     tions (NESARC). Compr Psychiatry                  the general medical setting. J Psychosom       Affect Disord 2010;123:249–257.
     2013;54:627–638.                                  Res 1998;44:25–42.                          48 O’Neil KA, Podell JL, Benjamin CL, et al:
  24 Scott KM, McGee MA, Wells JE, et al:           37 Yanovski SZ, Nelson JE, Dubbert BK, et         Comorbid depressive disorders in anxi-
     Obesity and mental disorders in the               al: Association of binge eating disorder       ety-disordered youth: demographic,
     adult general population. J Psychosom             and psychiatric co-morbidity in obese          clinical, and family characteristics. Child
     Res 2008;64:97–105.                               subjects. Am J Psychiatry 1993;150:            Psychiatry Hum Dev 2010;41:330–341.
  25 Beitman BD, Kushner MG, Basha I: Fol-             1472–1479.                                  49 Muller JE, Koen L, Stein DJ: Anxiety and
     low-up status of patients with angio-                                                            medical disorders. Curr Psychiatry Rep
     graphically normal coronary arteries                                                             2005;7:245–251.
     and panic disorder. JAMA 1991;265:
     1545–1549.




  86                                                                                                                     Kariuki-Nyuthe · Stein


                                                          Sartorius N, Holt RIG, Maj M (eds): Comorbidity of Mental and Physical Disorders.
                                                  Key Issues Ment Health. Basel, Karger, 2015, vol 179, pp 81–87 (DOI: 10.1159/000365538)
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 195 of 515

50 Hicks DW, Raza H: Facilitating treat-       60 Bruce S, Machan J, Dyck I, et al: Infre-    67 Wulsin LR: Is depression a major risk
   ment of anxiety disorders in patients          quency of ‘pure’ GAD: impact of psychi-        factor for coronary disease? A system-
   with comorbid medical illness. Curr            atric comorbidity on clinical course.          atic review of the epidemiologic evi-
   Psychiatry Rep 2005;7:228–235.                 Depress Anxiety 2001;14:219–225.               dence. Harv Rev Psychiatry 2004;12:
51 Clarke DM, Currie KC: Depression, anx-      61 Andresscu C, Lenze EJ, Dew MA, et al:          79–93.
   iety and their relationship with chronic       Effect of comorbid anxiety on treatment     68 McDonald-Haile J, Bradley LA, Bailey
   diseases: a review of the epidemiology,        response and relapse risk in late-life         MA, et al: Relaxation training reduces
   risk and treatment evidence. Med J Aust        depression: controlled study. Br J Psy-        symptom reports and acid exposure in
   2009;190:54–60.                                chiatry 2007;190:344–349.                      patients with gastroesophageal reflux
52 Klein DF: False suffocation alarms,         62 Goes FS, McCusker MG, Bienvenu OJ, et          disease. Gastroenterology 1994;107:
   spontaneous panics, and related condi-         al: Co-morbid anxiety disorders in bipo-       619–620.
   tions. An integrative hypothesis. Arch         lar disorder and major depression: fa-      69 Acosta F: Biofeedback and progressive
   Gen Psychiatry 1993;50:306–317.                milial aggregation and clinical charac-        relaxation in weaning the anxious pa-
53 Crowe RR, Noyes R, Pauls DL, et al: A          teristics of co-morbid panic disorder,         tient from the ventilator. Heart Lung
   family study of panic disorder. Arch Gen       social phobia, specific phobia and obses-      1988;17:299–301.
   Psychiatry 1983;40:1065–1069.                  sive-compulsive disorder. Psychol Med       70 Yorke J, Fleming SL, Shuldham CM:
54 Torgerson S: Genetic factors in anxiety        2012;42:1449–1459.                             Psychological interventions for adults
   disorders. Arch Gen Psychiatry 1983;40:     63 Levy RL, Olden KW, Naliboff BD, et al:         with asthma. Cochrane Database Syst
   1085–1092.                                     Psychosocial aspects of the functional         Rev 2006;1:CD002982.
55 Crowe RR, Goedken R, Samuelson S, et           gastrointestinal disorders. Gastroenter-    71 Kellerman J, Zeltzer L, et al: Adolescents
   al: Genomewide survey of panic disor-          ology 2006;130:1447–1458.                      with cancer: hypnosis for the reduction
   der. Am J Med Genet 2001;105:105–109.       64 Drossman DA, Toner BB, Whitehead               of the acute pain and anxiety associated
56 Stein DJ, Scott K, Haro Abad JM, et al:        WE, et al: Cognitive-behavioral therapy        with medical procedures. J Adolesc
   Early childhood adversity and later hy-        versus education versus desipiramine           Health Care 1983;4:85–90.
   pertension: data from the World Mental         versus placebo for moderate to severe       72 Richardson J, Smith JE, McCall G, et al:
   Health Survey. Ann Clin Psychiatry             functional bowel disorders. Gastroenter-       Hypnosis for procedure-related pain
   2010;22:19–28.                                 ology 2003;125:19–31.                          and distress in pediatric cancer patients:
57 Scott KM, Von Korff M, Angermeyer           65 Lachner JM, Morley S, Dowzer C, et al:         a systematic review of effectiveness and
   MC: The association of childhood adver-        Psychological treatments for irritable         methodology related to hypnosis inter-
   sities and early onset mental disorders        bowel syndrome: a systematic review            ventions. J Pain Symptom Manage 2006;
   with adult onset chronic physical condi-       and meta-analysis. J Consult Clin Psy-         31:70–84.
   tions. Arch Gen Psychiatry 2011;68:            chology 2004;72:1100–1113.                  73 Creed F, Fernandes L, Guthrie E, et al;
   838–844.                                    66 Spies G, Asmal L, Seedat S: Cognitive-         North of England IBS Research Group:
58 Kroenke K, Jackson JL, Chamberlain J:          behavioural interventions for mood and         The cost-effectiveness of psychotherapy
   Depression and anxiety disorders in            anxiety disorders in HIV: a systematic         and paroxetine for severe irritable bowel
   patients presenting with physical com-         review. J Affect Disord 2013;150:171–          syndrome. Gastroenterology 2003;124:
   plaints: clinical predictors and outcome.      180.                                           303–317.
   Am J Med 1997;103:339–347.                                                                 74 Saarto T, Wiffen PJ: Antidepressants for
59 Diagnostic and Statistical Manual of                                                          neuropathic pain. Cochrane Database
   Mental Disorders, ed 5. Arlington,                                                            Syst Rev 2005;4:CD005454.
   American Psychiatric Association, 2013.




Dan J. Stein, BSc (Med), MBChB, FRCPC, FRSSAf, PhD, DPhil
Department of Psychiatry and Mental Health, University of Cape Town
Anzio Road, Rondebosch 7700
Cape Town (South Africa)
E-Mail dan.stein@uct.ac.za




Anxiety and Related Disorders and Physical Illness                                                                                      87

Sartorius N, Holt RIG, Maj M (eds): Comorbidity of Mental and Physical Disorders.
Key Issues Ment Health. Basel, Karger, 2015, vol 179, pp 81–87 (DOI: 10.1159/000365538)
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 196 of 515




                   EXHIBIT 18
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 197 of 515

           brain
           sciences
Review
Bipolar Disorder and Immune Dysfunction:
Epidemiological Findings, Proposed Pathophysiology
and Clinical Implications
Joshua D. Rosenblat 1,2, * and Roger S. McIntyre 1,2
 1    Department of Psychiatry, University of Toronto, Toronto, ON M5T 2S8, Canada
 2    Mood Disorders Psychopharmacology Unit, University Health Network, 399 Bathurst Street, MP 9-325,
      Toronto, ON M5T 2S8, Canada; Roger.McIntyre@uhn.ca
 *    Correspondence: joshua.rosenblat@utoronto.ca; Tel.: +1-416-603-5279; Fax: +1-416-603-5368

 Received: 13 October 2017; Accepted: 27 October 2017; Published: 30 October 2017

 Abstract: Bipolar disorder (BD) is strongly associated with immune dysfunction. Replicated
 epidemiological studies have demonstrated that BD has high rates of inflammatory medical
 comorbidities, including autoimmune disorders, chronic infections, cardiovascular disease and
 metabolic disorders. Cytokine studies have demonstrated that BD is associated with chronic
 low-grade inflammation with further increases in pro-inflammatory cytokine levels during mood
 episodes. Several mechanisms have been identified to explain the bidirectional relationship between
 BD and immune dysfunction. Key mechanisms include cytokine-induced monoamine changes,
 increased oxidative stress, pathological microglial over-activation, hypothalamic-pituitary-adrenal
 (HPA) axis over-activation, alterations of the microbiome-gut-brain axis and sleep-related immune
 changes. The inflammatory-mood pathway presents several potential novel targets in the treatment
 of BD. Several proof-of-concept clinical trials have shown a positive effect of anti-inflammatory agents
 in the treatment of BD; however, further research is needed to determine the clinical utility of these
 treatments. Immune dysfunction is likely to only play a role in a subset of BD patients and as such,
 future clinical trials should also strive to identify which specific group(s) of BD patients may benefit
 from anti-inflammatory treatments.

 Keywords: bipolar disorder; inflammation; cytokines; depression; neuroprogression; cognition;
 N -acetylcysteine; infliximab; celecoxib; minocycline




1. Introduction
     Bipolar disorder (BD) is a severe and persistent mental illness associated with significant morbidity and
mortality. While numerous hypotheses have been proposed to explain the underlying patho-etiology of BD,
the mechanisms sub-serving disease onset and progression remain largely unknown. More recently, immune
dysfunction has been implicated in the patho-etiology of BD [1]. The hypothesis that immune dysfunction
may be a mediator of disease progression in BD was first proposed by Horrobin & Lieb (1981) [2]
who hypothesized that immune modulation may be a key mechanism of action in lithium’s mood
stabilizing effects. They further hypothesized that the relapsing-remitting nature of BD may be driven
by the immune system, as seen in other relapsing-remitting inflammatory disorders, such as multiple
sclerosis (MS) [2]. Since their hypothesis was proposed, numerous investigators have studied the
interaction between BD and immune dysfunction [1,3–5].
     The primary aim of the current review is to summarize and synthesize studies assessing the
interaction between BD and immune dysfunction. Towards this end, we will summarize the following
key areas: (1) epidemiological data revealing high rates of comorbidity between BD and inflammatory
disorders; (2) cytokine studies showing increased central and peripheral levels of pro-inflammatory


Brain Sci. 2017, 7, 144; doi:10.3390/brainsci7110144                            www.mdpi.com/journal/brainsci
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 198 of 515
 BrainSci.
Brain  Sci.2017,
            2017,7,7,144
                      144                                                                                                     22ofof1918


 inflammatory molecules in BD compared to healthy controls; (3) proposed pathophysiological
molecules
 mechanisms    in BD      compared
                    sub-serving      thetoinflammatory-mood
                                             healthy controls; (3)          proposed
                                                                         pathway       andpathophysiological
                                                                                             (4) clinical implicationsmechanismsof the
sub-serving     the   inflammatory-mood          pathway      and   (4)  clinical  implications
 interaction between BD and immune dysfunction, with a focus on repurposing anti-inflammatory       of the  interaction    between
BD  and in
 agents  immune         dysfunction,
             the treatment              with depression.
                                 of bipolar    a focus on repurposing anti-inflammatory agents in the treatment
of bipolar  depression.
       Of note, the current review is not a systematic review, but rather narrative in nature, to provide
      Of note,
 a broad          the current
           overview        of the review
                                  topic. Aissystematic
                                              not a systematic
                                                            reviewreview,
                                                                       was notbut     rather narrative
                                                                                 conducted       given the inbreadth
                                                                                                               nature, toof provide
                                                                                                                            the topic
aand
  broad  overview
      vast  number of       the topic.
                         of studies   onA   systematic
                                          the             review was
                                              various elements        of thenot conductedbetween
                                                                              interactions      given theBD breadth    of the topic
                                                                                                               and inflammation.
and
 As vast
     such,number        of studies
              the authors            on thetovarious
                                decided         focus onelements      of the interactions
                                                             particularly                     between
                                                                               relevant studies           BD and
                                                                                                      rather    thaninflammation.
                                                                                                                       exhaustively
As  such, the
 reviewing      allauthors
                     published decided     to The
                                   articles.  focusauthors
                                                       on particularly
                                                                acknowledge  relevant     studies
                                                                                    that this        rather isthan
                                                                                                approach             exhaustively
                                                                                                                 vulnerable     to the
reviewing     all  published      articles.  The   authors     acknowledge        that   this  approach
 presentation of a biased perspective; however, have attempted to present in an unbiased manner,            is vulnerable      to the
presentation      of  a  biased   perspective;     however,
 highlighting areas of controversy and disagreement when needed. have    attempted      to  present   in  an   unbiased     manner,
highlighting areas of controversy and disagreement when needed.
 2. Bipolar Disorder and Inflammatory Comorbidities
2. Bipolar Disorder and Inflammatory Comorbidities
       One potential indicator to suggest an interaction between BD and immune dysfunction is the
      One
 high ratespotential      indicator to suggest
                 of inflammatory         medicalancomorbidities
                                                       interaction betweenin BD BD  [6].and
                                                                                          Theimmune     dysfunction
                                                                                                association      between is the
                                                                                                                              BDhigh
                                                                                                                                  and
rates of inflammatory
 inflammatory                  medical comorbidities
                      comorbidities       has been well     in BD    [6]. The association
                                                                 established      in numerous  between    BD and inflammatory
                                                                                                      epidemiological         studies;
comorbidities
 however, thehas         been well
                     direction    of established    in numerous
                                      causality remains               epidemiological
                                                               somewhat       unclear. As   studies;
                                                                                                shown however,
                                                                                                         in Figure the 1a,
                                                                                                                        direction
                                                                                                                             immune of
causality  remains
 dysfunction      maysomewhat
                          be a common  unclear.   As shown
                                            underlying          in Figure
                                                            cause   of both1a, BDimmune
                                                                                     and an dysfunction
                                                                                              inflammatory    may    be a common
                                                                                                                  comorbidity      in a
underlying    cause     of both  BD  and   an inflammatory       comorbidity      in  a given
 given patient. Alternatively, BD may proceed the inflammatory condition or vice versa (Figure  patient.  Alternatively,    BD 1b,c).
                                                                                                                                 may
proceed
 All threethescenarios
                 inflammatory       conditioninorthe
                              are observed           viceBD versa   (Figure 1b,c).
                                                                population              All three
                                                                                suggesting          scenarios
                                                                                                 that             are observed
                                                                                                       the interaction              in
                                                                                                                             is likely
the BD population
 bidirectional     in that suggesting    that the interaction
                             immune dysfunction,          BD andisinflammatory
                                                                       likely bidirectional      in that immune
                                                                                         comorbidities      may be dysfunction,
                                                                                                                      perpetuating
BD  and  inflammatory         comorbidities    may    be perpetuating       each   other
 each other as shown in Figure 1d [6]. Further, genetic and environmental risk factors    as  shown    in Figure    1d [6].  Further,
                                                                                                                        for immune
genetic  and     environmental        risk  factors   for  immune        dysfunction      may
 dysfunction may simultaneously increase the risk of developing both BD and other inflammatory   simultaneously       increase    the
risk of developing
 comorbidities.           both we
                      Herein    BD and      other inflammatory
                                     summarize                         comorbidities.findings
                                                     pertinent epidemiological             Herein we      summarize
                                                                                                       showing            pertinent
                                                                                                                    the association
epidemiological        findings   showing
 between BD and inflammatory comorbidities.   the  association     between     BD    and  inflammatory       comorbidities.


                                                                                                           C



                a               -

                            /            ~



               - -, _                      I
                                               ....
                                                • •



                                                                      . ....
                                                                        •

                                                                            .
                                                                                • •

                                                                                 .
                                                                                        .




                                                              /                       ~



       Figure1. 1.
      Figure
                  - -Potential
                Potential
      comorbidities.
                                interactions
                           interactions
       inflammatory comorbidities.
      inflammatory    comorbidity;
       and an inflammatory
                                         between
                        (a) Immune dysfunction
                                                between
                                                  bipolar disorder
                                        (a) Immune may
                                     (b) BD may
                               comorbidity;    (b)proceed
                                                                  .



                                                          be a common
                                                     dysfunction
                                                  BD maythe
                                                                      +------------11




                                                          bipolar (BD),
                                                                    disorder   (BD),
                                                                          immune
                                                                  may be underlying
                                                              inflammatory
                                                           proceed
                                                                                            '
                                                                                                ... .

                                                                                       immune and
                                                                                   dysfunction
                                                                                                 •




                                                                                        cause of both
                                                                           a common underlying
                                                                              condition condition
                                                                    the inflammatory
                                                                                                     • -




                                                                                                   dysfunction
                                                                                                       inflammatory
                                                                                                    cause
                                                                                         or (c) vice or
                                                                                                          BD
                                                                                                     versa.
                                                                                                            of and
                                                                                                                    and
                                                                                                               both an
                                                                                                                     BD
                                                                                                             All three
                                                                                                        (c) vice  versa.
      scenarios
       All threeare  observedare
                   scenarios    in the  BD population
                                   observed    in the BDsuggesting
                                                          populationthatsuggesting
                                                                         the interaction
                                                                                     that is likely
                                                                                           the       bidirectional
                                                                                                interaction          in
                                                                                                               is likely
      that immune dysfunction,
       bidirectional  in that immuneBD and   inflammatory
                                         dysfunction,      comorbidities
                                                      BD and   inflammatory may  be perpetuating
                                                                               comorbidities   mayeach    other (d).
                                                                                                     be perpetuating
        each other (d).
    When an inflammatory comorbidity is present, peripherally released pro-inflammatory cytokines
     When an
may increase    inflammatory
             systemic cytokine comorbidity    is present,
                               levels (e.g., IL-2,         peripherally
                                                   IL-6, TNF-α)         released
                                                                throughout       pro-inflammatory
                                                                            the body, including in
cytokines may increase systemic cytokine levels (e.g., IL-2, IL-6, TNF-α) throughout the body,
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 199 of 515
Brain Sci. 2017, 7, 144                                                                                        3 of 19



the brain [7]. The subtler effects of chronic low grade systemic inflammation on off-target areas
(e.g., the brain) has been increasingly recognized as important [8,9]. Admittedly, the association
between BD and inflammatory comorbidities does not, in itself, prove causation, however,
the biological mechanisms [10] to be further discussed in Section 4 provide further evidence
that these epidemiological observations (summarized in Table 1) are likely to be more than just
spurious associations.

      Table 1. Inflammatory comorbidities associated with bipolar disorder, as shown by epidemiological studies.

                          Category                                 Specific Conditions
                                                           Inflammatory bowel disease (IBD)
                                                          Systemic lupus erythematosus (SLE)
                                                                Autoimmune thyroiditis
                                                             Guillain-Barré syndrome (GBS)
             Autoimmune disorders
                                                                 Autoimmune hepatitis
                                                               Rheumatoid arthritis (RA)
                                                                 Multiple sclerosis (MS)
                                                                        Psoriasis
                                                           Toxoplasma gondii (T. gondii),
                Chronic infections                    Possibly herpes simplex virus 1 (HSV1),
                                              cytomegalovirus (CMV) and human herpes virus 6 (HHV6)
                                                                  Myocardial infarction
                                                                        Stroke
              Cardiovascular disease
                                                                    Atherosclerosis
                                                                    Hypertension
                                                                Type II diabetes mellitus
                                                                      Dyslipidemia
                Metabolic disorders                                  Central obesity
                                                                   Metabolic syndrome
                                                                           Gout


2.1. Bipolar Disorder and Autoimmune Disorders
     Autoimmune disorders represent the most “classic” of inflammatory conditions in that they are
defined by the presence of immune dysfunction. In brief, autoimmune disorders occur when the
immune system misrecognizes host tissue as pathogenic and attempts to remove the misidentified
host tissue [11]. In doing so, both a local and systemic inflammatory response is initiated. Locally,
the immune system attempts to break down and clear the triggering tissue (e.g., local break down of
skin in psoriasis). While triggering this local inflammatory response, pro-inflammatory cytokines are
released and circulated systemically with some degree of penetration to the central nervous system
(CNS) as well. As a group, autoimmune disorders have been identified to occur at increased rates
in BD [6]. Epidemiological studies have consistently shown increased rates of inflammatory bowel
disease (IBD), systemic lupus erythematosus (SLE), autoimmune thyroiditis, psoriasis, Guillain-Barré
syndrome (GBS), autoimmune hepatitis, MS and rheumatoid arthritis (RA) in BD [12–18].

2.2. Bipolar Disorder and Chronic Infections
     Infections are also classically associated with both a local and systemic inflammatory response.
The inflammatory response to infections is an essential physiological response that has been
evolutionarily conserved amongst all mammal species [11]; however, in the case of chronic infections,
the prolonged inflammatory response may also have deleterious effects, as the immune response is
best suited for clearing an acute infection [19]. Similar to autoimmune disorders, chronic infections
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 200 of 515
Brain Sci. 2017, 7, 144                                                                            4 of 19



may lead to chronic elevation of pro-inflammatory cytokines systemically and centrally. As such,
an association between chronic infections and BD may be expected.
     Dating back to the 19th century, there has been significant interest in the interaction between
BD and chronic infections, such as Toxoplasma gondii (T. gondii), herpes simplex viru 1 (HSV1),
cytomegalovirus (CMV) and human herpes virus 6 (HHV6); however, results have been mixed with
poor replicability of identified associations [20]. The strongest replicated evidence has shown an
increased co-prevalence of T. gondii in BD compared to the general population (odds ratio (OR) 1.52,
p = 0.02) [21]. Interestingly, chronic infections, such as T. gondii, CMV and HSV1 have been associated
with poorer cognitive function in BD [22,23]. Taken together, the association between BD and chronic
infections remains unclear; however, BD patients with comorbid chronic infections may be at risk for
a more severe phenotype secondarily to the presence of chronic low grade inflammation.

2.3. Bipolar Disorder and Cardiovascular Disease
      Immune dysfunction is a key feature of cardiovascular disease (CVD) as inflammation plays
a significant role in the progression of atherosclerotic plaques [24]. Cardiovascular disease has been
strongly associated with BD in a bidirectional fashion. To emphasize the importance of this association,
the American Heart Association (AHA) has recently recognized BD as an independent risk factor
of early CVD. Indeed, replicated epidemiological studies have identified BD as an independent
risk factor for CVD and vice versa [25–30]. Both cardiovascular and psychiatric researches have
pointed to immune dysfunction as a likely key factor mediating this observed interaction. The high
rate of comorbid BD and CVD is of particular importance because of its role in early mortality
in BD; the increased prevalence of CVD is primarily responsible for the 10- to 20-year decrease
in life expectancy in BD compared to the general population [31]. With this interaction in mind,
some investigators have suggested that targeting immune dysfunction in this patient population may
serve to simultaneously improve outcomes for BD, CVD and overall life expectancy [1,28].

2.4. Bipolar Disorder and Metabolic Disorders
      Similar to CVD, immune dysfunction plays a key role in the progression of metabolic
disorders [26,32,33]. Diabetes and central obesity have both been associated with chronic low grade
inflammation, with the degree of inflammation being directly correlated with disease progression [34].
With immune dysfunction as a likely key mediating factor, BD has been strongly associated with
increased rates of diabetes, obesity, dyslipidemia and metabolic syndrome [12,35,36].
      A key factor facilitating chronic inflammation related to metabolic disorders is the presence
of visceral adipose tissue (i.e., central obesity). Visceral adipose tissue is a direct source of chronic
low-grade inflammation, increasing the production of pro-inflammatory adipokines and cytokines
including IL-6, TNF-α, and C-reactive protein (CRP) [37,38]. Subcutaneous adipose tissue serves as
a “metabolic sink” to prevent accumulation of visceral adipose tissue; however, under certain genetic
(e.g., polygenic risk factors for central obesity) and environmental (e.g., sedentary lifestyle and poor
diet) conditions, high volumes of dysfunctional visceral adipose tissue may accumulate [37,38]. In the
context of chronic positive energy balance (e.g., greater caloric intake then expenditure), adipocytes
undergo hypertrophy and have increased triglyceride stores [39]. The lypolytic rate is therefore
increased leading to increased production of leptin (pro-inflammatory) and decreased production of
adiponectin (anti-inflammatory), thereby signaling the release of pro-inflammatory cytokines [40].
Further, adipocyte hypertrophy promotes macrophage infiltration of adipose tissue. The resultant cross
talk between macrophages and adipocytes promotes further release of pro-inflammatory cytokines
and adipokines [37–40].
      Bipolar disorder has also been associated with a slightly increased risk of developing gout [41].
With this epidemiological observation in mind, several investigators have recently hypothesized
that purinergic system abnormalities and related variations of uric acid may be involved in the
pathophysiology of BD [42,43]. Uric acid has been strongly associated with other metabolic disorders,
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 201 of 515
Brain Sci. 2017, 7, 144                                                                            5 of 19



increased oxidative stress and inflammation [44,45]. Further, several proof-of-concept clinical trials
have identified a potential anti-manic effect of drugs lowering uric acid (e.g., allopurinol) [46].

3. Cytokine Changes Associated with Bipolar Disorder
       Cytokines are signaling molecules of the immune system which may increase or decrease local
and systemic inflammatory responses. Measuring cytokine levels peripherally (i.e., serum levels)
and centrally (i.e., cerebral spinal fluid (CSF) levels) provides insight into immune system activity.
Cytokine levels can identify current levels of inflammation and identify which specific part of the
immune system is over or underactive leading to the observed immune dysfunction in BD. Moreover,
as signaling molecules, specific cytokines may be directly implicated in the pathophysiology of BD
and may therefore present as potential novel targets of treatment.
       Cytokine levels have significant fluctuations and variability; however, some trends have emerged
through numerous cytokine studies of BD patients compared to healthy controls [3,4]. These cytokine
studies have consistently shown elevated levels of pro-inflammatory cytokines in BD, suggestive of
chronic low grade inflammation. Serum levels of pro-inflammatory molecules including interleukin-4
(IL-4), tumor necrosis factor alpha (TNF-α), soluble interleukin-2 receptor (sIL-2R), interleukin-1 beta
(IL-1β), interleukin-6 (IL-6), soluble receptor of TNF-α type 1 (STNFR1) and CRP are elevated in BD
patients compared to healthy controls [3,47–49]. This cytokine profile indicates dysfunction of the
innate immune system.
       Another key observation has been variability in cytokine profiles depending on mood state
(i.e., differing cytokine profiles during periods of depression, mania, hypomania and euthymia).
This variability in cytokine profiles might suggest variable involvement of immune dysfunction in
depression versus mania versus euthymia. Significant heterogeneity in BD cytokine studies has been
problematic and, as such, there has been no clear cytokine profile that is reproducibly associated
with each mood state [3,4]. This significant heterogeneity also suggests that inflammation is likely
a pertinent pathogenic factor for only a subset of BD; this subset of BD may potentially represent an
“inflammatory-BD” that may be pathophysiologically dissimilar from other BD patients. This potential
sub-typing of BD is currently being investigated with important treatment implications.
       Within the context of this substantial heterogeneity, the following mood-dependent cytokine
profiles have been identified. The most robust evidence exists for an association between
pro-inflammatory cytokines and depressive episodes, in both bipolar and unipolar depression [50].
During depressive episodes, serum levels of CRP, TNF-α, IL-6, IL-1β, sTNFR1 and CXCL10
are elevated [10,47,51]. Increased depression severity is associated with greater elevations of
pro-inflammatory cytokines [52]. During manic episodes, serum levels of IL-6, TNF-α, sTNFR1,
IL-RA, CXCL10, CXCL11 and IL-4 are often elevated [47,51]. During euthymic periods, sTNFR1 is the
only consistently elevated inflammatory marker [47,48]. One significant limitation of these cytokine
studies is their cross-sectional nature (i.e., serum levels are usually only taken at one point in time).
Longitudinal studies are needed to measure cytokine levels within the same group of BD subjects to
determine how they change during and in between mood episodes. Understanding this chronological
relationship (e.g., if cytokines are elevated prior to versus after mood episode onset) would also
provide further insight into the cross-talk between BD and immune dysfunction.

4. Pathophysiology of the Inflammatory-Mood Pathway
     Numerous mechanisms have been identified which may mediate the bidirectional interaction
between BD and immune dysfunction. Many of these mechanisms have been largely established
in animal models [53]. More recently, clinical studies have provided evidence to suggest that these
preclinical findings are valid in humans as well [10,54]. Herein we describe some of the key biological
mechanisms which may contribute to the inflammatory-mood pathway. Of note, many of these
mechanisms are not exclusive to BD and may trans-diagnostically sub-serve the interactions observed
between immune dysfunction and other brain disorders (e.g., unipolar depression, schizophrenia,
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 202 of 515
Brain Sci. 2017, 7, 144                                                                            6 of 19



neurodegenerative disorders) [55]. Currently, it remains unclear the degree of overlap versus divergence
in inflammatory processes mediating the interaction between immune dysfunction and various
neuropsychiatric disorders [56]. We hypothesize that there are likely both trans-diagnostically shared
immune pathways as well BD-specific immune pathways (i.e., immune changes and mechanism that
may not be present in other disorders).
     Central to the inflammatory-mood pathway is the ability of peripherally circulating cytokines to
traverse the blood-brain-barrier (BBB). Systemically circulating cytokines may traverse the BBB via
active transport channels and through leaky regions of the BBB [57]. Of note, the relative permeability
of the BBB for various cytokines remains unclear; however, replicated evidence has demonstrated
clear associations between elevation of cytokines in serum samples (i.e., peripherally circulating
cytokines) with the same cytokines being elevated in cerebral spinal fluid (CSF) samples (i.e., cytokine
levels in the CNS), suggesting that likely all cytokines may penetrate the CNS to some degree [47].
Recent findings in animal models have also suggested the presence of lymphatic vessels in the brain
which could provide another direct pathway for cytokines and other signalling molecules to enter
the CNS [58]. Cytokines may then signal several downstream effects which alter the structure and
function of key brain regions sub-serving mood and cognitive function. Cytokines can directly alter
monoamine levels, cause over-activation of microglial cells and lead to increased oxidative stress in the
brain [53]. The net effect of these changes is neurodegeneration and decreased neuroplasticity in key
brain regions which may lead to the phenotypic changes observed in BD and other brain disorders.

4.1. Cytokine-Induced Neurotransmitter Changes
     Monoamine changes have been the focus of mood disorder research for many years. Further,
the majority of psychiatric medications’ primary mechanism of action is through alteration of
monoamine levels [59]. Pro-inflammatory cytokines may directly and indirectly alter monoamine levels
in the CNS through numerous pathways. More specifically, TNF-α, IL-2 and IL-6 have been shown to
directly alter monoamine levels [60]. IL-2 and interferon-gamma and alpha (IFN-γ and -α) increase
the enzymatic activity of indolamine 2,3-dioxygenase (IDO), thereby increasing the breakdown of
tryptophan to depressogenic tryptophan catabolites (TRYCATs). Serotonin (5-HT) levels may be further
modulated through the IL-6 and TNF-α dependent breakdown of 5-HT to 5-hydroxyindoleacetic acid
(5-HIAA) [61]. Depletion of tryptophan and decreased levels of 5-HT can directly impair affective and
cognitive function [62].
     Inflammation may also directly alter levels of dopamine and norepinephrine. Pro-inflammatory
molecules, such as IFN, induce the activation of the guanosine-triphosphate-cyclohydrolase-1
(GTP-CH1) enzyme. Increased expression of GTP-CH1 results in the formation of neopterin and
tetrahydrobiopterin (BH4), a cofactor used by phenylalanine hydroxylase (PH), tyrosine hydroxylase
(TH) and tryptophan hydroxylase (TPH) to form tyrosine (Tyr), dopamine, norephinephrine,
and serotonin, respectively; however, inflammation lowers pyruvoyl tetrahydropterin synthase (PTPS)
activity, thus favouring neopterin formation instead of BH4 [63–65]. With decreased BH4 levels,
the activity of PH, TH and TPH is decreased thus lowering the production of dopamine, norepinephrine
and serotonin [55,66,67].
     Taken together, pro-inflammatory signaling may decrease the levels of dopamine, norepinephrine
and serotonin, which has long been associated with worsening mood and cognitive symptoms. Current
pharmacotherapies target the end result of this pathway, namely, monoamine levels [59]. Targeting
inflammation may have more disease modifying potential as immune dysfunction is “upstream” of
the monoamine changes observed in mood disorders; correcting the underlying cause (i.e., immune
dysfunction) may provide greater benefits than only treating symptomatically by correcting the
downstream effect (i.e., monoamine changes).
     Of recent interest has also been the potential interaction between inflammation and another key
neurotransmitter, namely, glutamate. The importance of the glutamate system in mood disorder
pathophysiology has been highlighted by the robust evidence demonstrating the rapid and
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 203 of 515
Brain Sci. 2017, 7, 144                                                                          7 of 19



potent antidepressant effects of ketamine, an N-methyl-D-aspartate (NMDA) glutamate receptor
antagonist [68,69]. Significant cross-talk between glutamate and the immune system has now been
demonstrated in pre-clinical and clinical models [70]. Inflammatory cytokines have been shown
to influence glutamate metabolism through direct effects on microglia and astrocytes. As such,
inflammatory cytokines may increase glutamate levels thus causing abnormal over-activation of
glutamate receptors leading to uncontrolled increases of calcium influx through NMDA receptor
channels, with the final result of excitotoxicity and impaired neuroplasticity [71].
     The administration of exogenous pro-inflammatory cytokines has been shown to increase
glutamate levels in the basal ganglia and anterior cingulate cortex (key brain regions sub-serving mood
disorder pathology) as measured by magnetic resonance spectroscopy (MRS) [72]. Further, MRS studies
in patients with unipolar depression have revealed that increased markers of inflammation (e.g., CRP)
correlate with increased glutamate levels in the basal ganglia, which was specifically associated with
anhedonia and psychomotor retardation [73]. In addition, an antidepressant response to ketamine
may be predicted by elevated baseline inflammatory markers [74,75], further suggestive of significant
cross-talk between immune dysfunction, the glutamate system and mood disorder pathophysiology.

4.2. Pathological Microglial Over-Activation
     Microglia are the macrophages of the CNS that serve an important role in facilitating
neuroplasticity [76–78]. Microglia aid in the pruning of unused neural circuits to allow for more
space and energy to be made available for more frequently used neural circuits. Under physiological
conditions, microglia may effectively prioritize the most important neural circuits leading to optimal
brain structure and function [77,78]. However, with chronic inflammation, pro-inflammatory cytokines
promote prolonged over-activation of microglia [76]. With this over-activation, microglia may
aberrantly prune important neural circuits sub-serving mood and cognitive function (e.g., prefrontal
cortex (PFC), amygdala, hippocampus, insula and the anterior cingulate cortex (ACC)) [76,79].
This process results in a positive feed-forward loop whereby activated microglia release cytokines,
which further increases inflammation and further microglia recruitment and activation. The release of
cytokines from activated microglia may also further perpetuate the previously discussed monoamine
changes. Lastly, the over-activation of microglia increases the production of reactive oxygen species
(ROS) leading to local oxidative stress, further damaging neural circuitry in key brain regions
sub-serving mood and cognition [80]. This unfortunate cascade may contribute to the neuroprogression
of BD as increasing numbers of important neural circuits are destroyed [47,81–83].

4.3. Inflammation and Increased Oxidative Stress
     Oxidative stress has also been associated with mood disorders and is intimately connected
with immune dysregulation, as inflammation increases oxidative stress and oxidative stress
increases inflammation [84–86]. Oxidative stress occurs when there is an imbalance between the
production of ROS and production of antioxidants responsible for neutralizing ROS [87]. Replicated
evidence has demonstrated increased ROS and decreased antioxidants in BD, leading to pathologic
neurodegeneration in key brain regions sub-serving mood and cognition [88–90]. Mood disorders have
been associated with increased levels of pro-oxidant markers, namely, 8-hydroxy-20 -deoxyguanosine
(8-OHdG), F2-isoprostanes, malondialdehyde (MDA) and decreased levels of anti-oxidant molecules,
namely, glutathione (gamma-glutamyl-cysteinyl-glycine; GSH), superoxide dismutase (SOD) and
glutathione peroxidase (GPx) [91]. Further, in unipolar depression, antidepressant response
(to conventional antidepressants) has been associated with decreased oxidative stress, suggesting
a mediational role of oxidative stress reduction in the effective treatment of mood disorders [87].
As such, there has been great interest in further understanding the mechanisms sub-serving increased
oxidative stress along with the potential novel drug targets these mechanisms may offer.
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 204 of 515
Brain Sci. 2017, 7, 144                                                                             8 of 19



4.4. Hypothalamic-Pituitary-Adrenal (HPA) Axis Over-Activation
     Pro-inflammatory cytokines, namely IFN, TNF-α and IL-6, significantly up-regulate HPA activity
thereby increasing systemic cortisol levels [92]. Under physiological conditions, HPA activation is
advantageous to aid in the stress response required with an acute infection or injury. However,
with chronic inflammation, HPA activation may be prolonged with deleterious effects related to
chronic hypercortisolemia [93]. Additionally, chronic hypercortisolemia leads to downregulation of
glucocorticoid receptor synthesis, translocation and sensitivity in the pituitary and hypothalamus,
effectively inhibiting the negative feedback loop of the HPA axis [94]. This loss of the negative feedback
loop leads to further propagation of hypercortisolemia with the well-established negative downstream
effects (e.g., mood, cognitive and physical squealy) of chronically elevated cortisol levels [95–98].
Further, impaired cortisol suppression itself has long been recognized a strong predictor of mood
disorders [98].
     Dysfunction of the HPA axis has been identified in numerous medical and psychiatric disorders,
however, the particular relevance in BD, in specific, was further emphasized by a recent meta-analysis
and systematic review [99]. Belvederi Murri et al., (2016) identified forty-one studies showing
that BD was consistently associated with significantly increased levels of cortisol (basal and
post-dexamethasone) and adrenocorticotropic hormone (ACTH), but not of corticotropin-releasing
hormone (CRH). These authors suggested that progressive HPA axis dysfunction is a putative
mechanism that might underlie the clinical and cognitive deterioration of patients with BD and
that targeting the HPA axis might be a novel strategy to improve the outcomes of BD [99].

4.5. The Microbiota-Gut-Brain Axis
      In recent years, the role of the microbiota-gut-brain axis in neuropsychiatric disorders has
become of great interest [100–102]. The gut and brain may communicate in a bidirectional fashion
through numerous pathways including via the parasympathetic nervous system (primarily the vagus
nerve), the gut neuroendocrine system, the circulatory system (delivering neuroactive metabolites
and neuro-transmitters directly produced in the gut), and most notably, via the immune system [101].
The composition of the gut microbiota may have a large impact on the signaling molecules, including
cytokines, that are being produced by the gastrointestinal (GI) system. The GI system may induce the
production of pro-inflammatory cytokines on an acute or chronic basis. These cytokines may have
direct effects on brain function as previously described.
      Numerous investigators are questioning the potential impact of altering the gut microbiota on
immune function and mental illness [103]. While this field is still in its infancy, the potential for
novel treatments targeting the gut microbiota to treat BD may represent a completely new class of
hypothesis-driven therapeutic interventions. For example, in a recent case report, Hamdani et al., (2015)
suspected that a manic episode may have been triggered by alteration of the gut microbiota [104]. Given
their hypothesis that the manic episode was triggered by perturbation of the gut-brain axis, the patient
was treated with daily activated charcoal (a potent absorbent of gut inflammatory cytokines) instead
of conventional anti-manic agents. The manic episode was successfully treated which corresponded to
decreased serum levels of pro-inflammatory cytokines and chemokines. While targeting the microbiota
to treat BD has yet to be assessed in any clinical trials, this case reports shows promise for a potential
role of this novel target.

4.6. Inflammation and Sleep Dysfunction
     Sleep dysfunction is a key feature of BD. During all phases of illness, changes in sleep patterns
are commonly reported [105]. Indeed, during manic or hypomanic episodes, there is a characteristic
decreased need for sleep. During depressive episodes, there may be difficulties achieving adequate
quality or quantity of sleep or alternatively, hypersomnia in which patients are sleeping many more
hours than would be typical for the general population. Even during euthymic periods, sleep
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 205 of 515
Brain Sci. 2017, 7, 144                                                                              9 of 19



complaints are still common in BD [105]. Sleep dysfunction is also strongly associated with immune
dysfunction. Replicated evidence has demonstrated sleep dysfunction to be associated with increased
levels of pro-inflammatory cytokines with a bidirectional causal association identified [106,107].
As such, interest has grown in immune dysfunction as a potential nexus sub-serving the bidirectional
interaction between sleep dysfunction and BD [108,109].

5. Clinical Implications
       Currently available treatments for BD have poor long term outcomes with high rates of treatment
resistance and relapse [110]. Additionally, tolerability is often poor with significant adverse effects,
such as weight gain and insulin resistance, being common with most evidence-based treatments [111].
Given the significant interaction between immune dysfunction and BD, the immune system presents
as a potential novel target in the treatment of BD. The evidence discussed above suggests that
inflammation may play a direct effect in the pathophysiology of BD in a subset of patients. Therefore,
repurposing anti-inflammatory agents in the treatment of BD may potentially have disease modifying
effects by targeting the underlying etiological processes rather than only treating symptomatically
(i.e., the current approach).
       Several proof-of-concept clinical trials have assessed the antidepressant effects of
anti-inflammatory agents in the treatment of both unipolar [112] and bipolar [113] depression.
In a recent meta-analysis conducted by our group to evaluate the antidepressant effects of
anti-inflammatory agents, we identified eight randomized clinical trials (RCTs) (n = 312) assessing
adjunctive nonsteroidal anti-inflammatory drugs (n = 53), omega-3 polyunsaturated fatty
acids (n = 140), N-acetylcysteine, (n = 76), and pioglitazone (n = 44) in the treatment of BD.
The overall effect size of adjunctive anti-inflammatory agents on depressive symptom severity was
−0.40 (95% confidence interval −0.14 to −0.65, p = 0.002), indicative of a moderate antidepressant
effect with good overall tolerability [113]. The clinical applicability of this meta-analysis was limited by
the small number of studies included and small pooled sample size; however, this analysis provided
further proof of concept that targeting the immune system may be an efficacious novel treatment for
BD. Herein we further summarize clinical trials assessing specific anti-inflammatory agents in the
treatment of BD.

5.1. N-Acetyl-Cysteine (NAC)
     Among all anti-inflammatory agents, NAC has the strongest evidence as an adjunctive treatment
for bipolar depression [114,115]. In an RCT of NAC for BD (n = 75), adjunctive NAC was shown to
lower depression severity scores throughout the trial with a statistically and clinically significant
difference compared to conventional therapy alone at the primary endpoint of 24 weeks [114].
Additionally, post-hoc analysis of 17 participants from this sample who met criteria for a current
major depressive episode (MDE) at baseline revealed that 8 of 10 participants in the NAC group
had a clinical response (i.e., greater than 50% reduction in depression severity) compared to only
1 of 7 participant in the placebo group [116]. An eight-week open-label trial of NAC also showed
antidepressant effects in BD [117]. The effect of adjunctive NAC in mania/hypomania was also
explored in a small post-hoc analysis of 15 BD participants experiencing an acute manic/hypomanic
episode comparing participants receiving adjunctive NAC (n = 8) versus adjunctive placebo (n = 7).
This analysis revealed a greater improvement in symptoms of mania in the NAC group compared to
placebo [118]. Overall, NAC shows promise as an adjunctive treatment for BD during all phases of
illness; however, evidence is strongest for use in the acute treatment of bipolar depression.

5.2. Omega-3 Polyunsaturated Fatty Acids (Omega-3s)
     Several RCTs have also evaluated the effects of adjunctive omega-3s, a naturally-occurring and
well-tolerated anti-inflammatory agent [119]. Results have been mixed with some trials showing
an antidepressant effect in BD [120,121] and others reporting no antidepressant effect compared to
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 206 of 515
Brain Sci. 2017, 7, 144                                                                             10 of 19



conventional therapy alone [122–124]. When pooling these results together in a recent meta-analysis,
a moderate and statistically significant anti-depressant effect of adjunctive omega-3s in BD was found
compared to conventional therapy alone [119].
     The mixed results of these studies assessing omega-3s in BD may suggest that omega-3s are
beneficial in only a subset of BD. This hypothesis was further supported by a recent study assessing the
antidepressant effects of omega-3s in the treatment of unipolar depression [125]. In this RCT, omega-3s
were found to have a significant antidepressant effect in participants with elevated inflammatory
markers. Intriguingly, in participants with normal cytokine levels, placebo had a greater antidepressant
effect, compared to omega-3s, leading to an overall negative study outcome (i.e., no significant
antidepressant effect was found when including the entire sample). While this study was in unipolar
depression, it is likely that a similar effect may be observed in BD, in that only patients with elevated
inflammatory markers may benefit from omega-3s, however, further study is still required to confirm
or refute this hypothesis in the BD population.

5.3. Non-Steroidal Anti-Inflammatory Drugs (NSAIDs)
      The anti-depressant effect of adjunctive NSAIDs has also been evaluated in BD. Nery et al.,
assessed adjunctive celecoxib in BD (n = 28) during an acute depressive or mixed episode [126].
Adjunctive celecoxib lowered depression severity by week 1; however, the primary outcome was
negative as change in depression severity converged with the placebo group by the end of week 6.
Saroukhani et al., assessed the effect of adjunctive aspirin in an RCT with male BD patients (n = 32) and
found no significant difference between treatment groups by the primary endpoint of 6-weeks [127].
      Three studies have also evaluated the effect of NSAIDs during acute manic/hypomanic episodes.
In a small, proof-of-concept RCT, Arabzadeh et al., compared adjunctive celecoxib to treatment as usual
for acute mania in BD inpatients (n = 46) [128]. They observed a significantly higher remission rate in
the celecoxib group (87.0%) compared to the placebo group (43.5%) by the week 6 primary endpoint
(p = 0.005). The same investigators also evaluated adjunctive celecoxib in an RCT of adolescent
inpatients (n = 42) during an acute manic episode [129]. There was no significant difference in
remission rates by the primary endpoint of 8-weeks, however, significantly greater improvement
was observed in Young Mania Rating Scale (YMRS) scores in the celecoxib group compared with the
placebo group by the week 8 primary endpoint (p = 0.04). In another RCT including BD inpatients
(n = 35) with mania receiving electroconvulsive therapy (ECT), participants received either celecoxib
or placebo from one day before the first ECT session throughout the sixth session. Brain-derived
neurotrophic factor (BDNF) levels were also measured before and during the trial. Adding celecoxib
was not associated with a significant rise in BDNF levels following ECT. No difference was noted
between groups in terms of treatment response [130].
      Taken together, the effect of NSAIDs in bipolar depression remains unclear as clinical studies
have yielded mixed results. Additionally, adjunctive NSAIDs in the treatment of mania has yielded
mixed results with anti-manic effects yet to be consistently demonstrated.

5.4. Minocycline
     Minocycline is a tetracycline antibiotic with potent anti-inflammatory and neuroprotective
effects [131]. Since the first case report of minocycline for bipolar depression was published in
1996 [132], there has been significant interest and off-label prescribing of minocycline for bipolar
and unipolar depression; however, until this year (2017) there were no published RCTs to support
or refute the antidepressant effects of minocycline. Recently, several open label trials and RCTs
have been conducted to evaluate the antidepressant effects of minocycline for bipolar and unipolar
depression [133–137]. In a recently published pilot, open-label, 8-week study, Soczynska et al., (2017)
evaluated the efficacy, safety and tolerability of adjunctive minocycline for the treatment of bipolar I/II
depression [134]. Adjunctive minocycline was associated with a significant reduction in depressive
symptom severity from baseline to week 8 with overall good tolerability. While there has yet to be an
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 207 of 515
Brain Sci. 2017, 7, 144                                                                            11 of 19



RCT of minocycline for bipolar depression, these results show promise for a significant antidepressant
effect and merit further investigation.

5.5. TNF-α Inhibitors
      TNF-α inhibitors have also been of interest as they may directly target a key cytokine (i.e., TNF-α)
known to be implicated in the inflammatory-mood pathway. One pivotal RCT assessed infliximab
in treatment resistant depression (n = 60), including both bipolar and unipolar depressed patients
in their sample. Although the overall antidepressant effect was negative for this study, a significant
antidepressant effect was observed for a subgroup of participants, namely, those with elevated levels
of serum CRP and TNF-α [138]. Similar to the previously discussed omega-3 RCT [125], the results of
this trial suggested that stratification using inflammatory biomarkers might help determine which
patients may benefit from anti-inflammatory treatments. A 12-week RCT evaluating the effects of
adjunctive infliximab for the treatment of BD patients with elevated inflammatory markers is currently
underway, directly implementing this type of stratified approach (NCT02363738).

5.6. Anti-Inflammatory Effects of Conventional Mood Stabilizers
     Also of interest has been understanding the relative impact of conventional mood stabilizers on
the immune system. Indeed, as previously discussed, the initial hypothesis of conceptualizing BD as an
immune disorder was developed through observing the immune-modulating effects of lithium, one of
the oldest and most effective treatments of BD [2]. The interaction between lithium and the immune
system is complex as lithium has been shown to have both anti-inflammatory (e.g., suppression of
cyclooxygenase-2 expression, inhibition of IL-1β and TNF-α production, and enhancement of IL-2 and
IL-10 synthesis) and pro-inflammatory effects (e.g., induction of IL-4, IL-6 and other pro-inflammatory
cytokines synthesis) [139,140]. As such, the ‘net effect’ of lithium on immune function may vary greatly;
however, long term lithium use has been associated with normalization of cytokine levels [141].
     Compared to lithium, much less in know about the impact of valproic acid on the immune system.
Pre-clinical studies have suggested possible anti-inflammatory effects of valproic acid, however, clinical
studies have failed to demonstrate a significant anti-inflammatory effect, as determined by changes
in cytokine levels pre- and post-treatment [142,143]. The impact of carbamazepine, lamotrigine and
antipsychotics on the immune system also remains unclear due to a lack of clinical studies [141].

6. Conclusions
     Bipolar disorder is strongly associated with immune dysfunction. Moreover, in a subset of BD,
immune dysfunction is likely playing a key role in the pathophysiology of disease progression.
The bidirectional interaction of BD with immune dysfunction is likely responsible for the high
rates of inflammatory comorbidities, such as autoimmune disorders, cardiovascular disease and
metabolic disturbances. This interaction is of particular importance as medical comorbidity is primarily
responsible for early mortality in BD. Numerous biological mechanisms of the inflammatory-mood
pathway have been identified that may present novel targets in the treatment of BD. Targeting the
immune system shows promise for improving BD outcomes as it may allow for disease modification
through treatment of the underlying etiology (i.e., immune dysfunction), rather than only superficially
treating the downstream effects as symptoms arise. Numerous proof-of-concept clinical trials have
demonstrated a positive effect of anti-inflammatory agents in BD with generally good tolerability.
Currently available evidence suggests that anti-inflammatory agents may be specifically helpful in the
treatment of bipolar depression. Conversely, the impact of anti-inflammatory agents in mania and
hypomania remains unclear. Clinical studies have also suggested that anti-inflammatory agents may
be only beneficial for a subset of BD patients, namely, patients with immune dysfunction, as indicated
by elevation of inflammatory markers. As such, future clinical trials should stratify patients based on
inflammatory profile to determine which specific anti-inflammatory agent(s) are efficacious in which
specific subset of BD patients.
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 208 of 515
Brain Sci. 2017, 7, 144                                                                                         12 of 19



Author Contributions: J.D.R. and R.S.M. conceived the aim and outline of the current paper. J.D.R. wrote the
initial draft of the paper. R.S.M. provided revisions to the paper prior to initial submission.
Conflicts of Interest: J.D.R. declares no conflicts of interest. R.S.M. has received research grant support from
Lundbeck, Astra Zeneca, Pfizer, Shire, Otsuka, Bristol Myers Squibb, National Institute of Mental Health, Stanley
Medical Research Institute, Canadian Institutes for Health Research, and The Brain and Behavior Research
Foundation. RSM has also received speaker/consultant fees from Lundbeck, Pfizer, Astra Zeneca, Elli Lilly,
Janssen Ortho, Sunovion, Takeda, Forest, Otsuka, Bristol Myers Squibb and Shire.

References
1.    Rosenblat, J.D.; McIntyre, R.S. Bipolar Disorder and Inflammation. Psychiatr. Clin. N. Am. 2016, 39, 125–137.
      [CrossRef] [PubMed]
2.    Horrobin, D.F.; Lieb, J. A biochemical basis for the actions of lithium on behaviour and on immunity:
      Relapsing and remitting disorders of inflammation and immunity such as multiple sclerosis or recurrent
      herpes as manic-depression of the immune system. Med. Hypotheses 1981, 7, 891–905. [CrossRef]
3.    Modabbernia, A.; Taslimi, S.; Brietzke, E.; Ashrafi, M. Cytokine alterations in bipolar disorder: A meta-analysis
      of 30 studies. Biol. Psychiatry 2013, 74, 15–25. [CrossRef] [PubMed]
4.    Munkholm, K.; Vinberg, M.; Vedel Kessing, L. Cytokines in bipolar disorder: A systematic review and
      meta-analysis. J. Affect. Disord. 2013, 144, 16–27. [CrossRef] [PubMed]
5.    Munkholm, K.; Brauner, J.V.; Kessing, L.V.; Vinberg, M. Cytokines in bipolar disorder vs. healthy control
      subjects: A systematic review and meta-analysis. J. Psychiatr. Res. 2013, 47, 1119–1133. [CrossRef] [PubMed]
6.    Rosenblat, J.D.; McIntyre, R.S. Are medical comorbid conditions of bipolar disorder due to immune
      dysfunction? Acta Psychiatr. Scand. 2015, 132, 180–191. [CrossRef] [PubMed]
7.    Dantzer, R.; O’Connor, J.C.; Freund, G.G.; Johnson, R.W.; Kelley, K.W. From inflammation to sickness and
      depression: When the immune system subjugates the brain. Nat. Rev. Neurosci. 2008, 9, 46–56. [CrossRef]
      [PubMed]
8.    Raison, C.L.; Miller, A.H. Malaise, melancholia and madness: The evolutionary legacy of an inflammatory
      bias. Brain Behav. Immun. 2013, 31, 1–8. [CrossRef] [PubMed]
9.    Miller, A.H.; Maletic, V.; Raison, C.L. Inflammation and its discontents: The role of cytokines in the
      pathophysiology of major depression. Biol. Psychiatry 2009, 65, 732–741. [CrossRef] [PubMed]
10.   Rosenblat, J.D.; Cha, D.S.; Mansur, R.B.; McIntyre, R.S. Inflamed moods: A review of the interactions between
      inflammation and mood disorders. Prog. Neuro-Psychopharmacol. Biol. Psychiatry 2014, 53, 23–34. [CrossRef]
      [PubMed]
11.   Abbas, A.K.; Lichtman, A.H.; Pillai, S. Cellular and Molecular Immunology, 7th ed.; Elsevier Saunders:
      Philadelphia, PA, USA, 2012.
12.   Perugi, G.; Quaranta, G.; Belletti, S.; Casalini, F.; Mosti, N.; Toni, C.; DellOsso, L. General medical
      conditions in 347 bipolar disorder patients: Clinical correlates of metabolic and autoimmune-allergic
      diseases. J. Affect. Disord. 2014, 170C, 95–103. [CrossRef] [PubMed]
13.   Eaton, W.W.; Pedersen, M.G.; Nielsen, P.R.; Mortensen, P.B. Autoimmune diseases, bipolar disorder,
      and non-affective psychosis. Bipolar Disord. 2010, 12, 638–646. [CrossRef] [PubMed]
14.   Bachen, E.A.; Chesney, M.A.; Criswell, L.A. Prevalence of mood and anxiety disorders in women with
      systemic lupus erythematosus. Arthritis Rheum. 2009, 61, 822–829. [CrossRef] [PubMed]
15.   Kupka, R.W.; Nolen, W.A.; Post, R.M.; McElroy, S.L.; Altshuler, L.L.; Denicoff, K.D.; Frye, M.A.; Keck, P.E., Jr.;
      Leverich, G.S.; Rush, A.J.; et al. High rate of autoimmune thyroiditis in bipolar disorder: Lack of association
      with lithium exposure. Biol. Psychiatry 2002, 51, 305–311. [CrossRef]
16.   Hsu, C.C.; Chen, S.C.; Liu, C.J.; Lu, T.; Shen, C.C.; Hu, Y.W.; Yeh, C.M.; Chen, P.M.; Chen, T.J.; Hu, L.Y.
      Rheumatoid arthritis and the risk of bipolar disorder: A nationwide population-based study. PLoS ONE
      2014, 9, e107512. [CrossRef] [PubMed]
17.   Edwards, L.J.; Constantinescu, C.S. A prospective study of conditions associated with multiple sclerosis in
      a cohort of 658 consecutive outpatients attending a multiple sclerosis clinic. Mult. Scler. 2004, 10, 575–581.
      [CrossRef] [PubMed]
18.   Han, C.; Lofland, J.H.; Zhao, N.; Schenkel, B. Increased prevalence of psychiatric disorders and health
      care-associated costs among patients with moderate-to-severe psoriasis. J. Drugs Dermatol. JDD 2011,
      10, 843–850. [PubMed]
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 209 of 515
Brain Sci. 2017, 7, 144                                                                                            13 of 19



19.   Medzhitov, R. Origin and physiological roles of inflammation. Nature 2008, 454, 428–435. [CrossRef]
      [PubMed]
20.   Yolken, R.H.; Torrey, E.F. Viruses, schizophrenia, and bipolar disorder. Clin. Microbiol. Rev. 1995, 8, 131–145.
      [PubMed]
21.   Sutterland, A.L.; Fond, G.; Kuin, A.; Koeter, M.W.; Lutter, R.; van Gool, T.; Yolken, R.; Szoke, A.; Leboyer, M.;
      de Haan, L. Beyond the association. Toxoplasma gondii in schizophrenia, bipolar disorder, and addiction:
      Systematic review and meta-analysis. Acta Psychiatr. Scand. 2015, 132, 161–179. [CrossRef] [PubMed]
22.   Hamdani, N.; Daban-Huard, C.; Lajnef, M.; Gadel, R.; Le Corvoisier, P.; Delavest, M.; Carde, S.; Lepine, J.P.;
      Jamain, S.; Houenou, J.; et al. Cognitive deterioration among bipolar disorder patients infected by
      Toxoplasma gondii is correlated to interleukin 6 levels. J. Affect. Disord. 2015, 179, 161–166. [CrossRef]
      [PubMed]
23.   Rosenblat, J.D.; Brietzke, E.; Mansur, R.B.; Maruschak, N.A.; Lee, Y.; McIntyre, R.S. Inflammation as
      a neurobiological substrate of cognitive impairment in bipolar disorder: Evidence, pathophysiology and
      treatment implications. J. Affect. Disord. 2015, 188, 149–159. [CrossRef] [PubMed]
24.   Libby, P.; Ridker, P.M.; Maseri, A. Inflammation and atherosclerosis. Circulation 2002, 105, 1135–1143.
      [CrossRef] [PubMed]
25.   SayuriYamagata, A.; Brietzke, E.; Rosenblat, J.D.; Kakar, R.; McIntyre, R.S. Medical comorbidity in bipolar
      disorder: The link with metabolic-inflammatory systems. J. Affect. Disord. 2017, 211, 99–106. [CrossRef]
      [PubMed]
26.   McElroy, S.L.; Keck, P.E., Jr. Metabolic syndrome in bipolar disorder: A review with a focus on bipolar
      depression. J. Clin. Psychiatry 2014, 75, 46–61. [CrossRef] [PubMed]
27.   Young, A.H.; Grunze, H. Physical health of patients with bipolar disorder. Acta Psychiatr. Scand. 2013, 127,
      3–10. [CrossRef] [PubMed]
28.   Swartz, H.A.; Fagiolini, A. Cardiovascular disease and bipolar disorder: Risk and clinical implications.
      J. Clin. Psychiatry 2012, 73, 1563–1565. [CrossRef] [PubMed]
29.   Fenton, W.S.; Stover, E.S. Mood disorders: Cardiovascular and diabetes comorbidity. Curr. Opin. Psychiatry
      2006, 19, 421–427. [CrossRef] [PubMed]
30.   Klumpers, U.M.; Boom, K.; Janssen, F.M.; Tulen, J.H.; Loonen, A.J. Cardiovascular risk factors in outpatients
      with bipolar disorder. Pharmacopsychiatry 2004, 37, 211–216. [CrossRef] [PubMed]
31.   Kessing, L.V.; Vradi, E.; McIntyre, R.S.; Andersen, P.K. Causes of decreased life expectancy over the life span
      in bipolar disorder. J. Affect. Disord. 2015, 180, 142–147. [CrossRef] [PubMed]
32.   Purkayastha, S.; Cai, D. Neuroinflammatory basis of metabolic syndrome. Mol. Metab. 2013, 2, 356–363.
      [CrossRef] [PubMed]
33.   Soczynska, J.K.; Kennedy, S.H.; Woldeyohannes, H.O.; Liauw, S.S.; Alsuwaidan, M.; Yim, C.Y.; McIntyre, R.S.
      Mood disorders and obesity: Understanding inflammation as a pathophysiological nexus. Neuromol. Med.
      2011, 13, 93–116. [CrossRef] [PubMed]
34.   Mansur, R.B.; Brietzke, E.; McIntyre, R.S. Is there a “metabolic-mood syndrome”? A review of the relationship
      between obesity and mood disorders. Neurosci. Biobehav. Rev. 2015, 52, 89–104. [CrossRef] [PubMed]
35.   Calkin, C.; van de Velde, C.; Ruzickova, M.; Slaney, C.; Garnham, J.; Hajek, T.; O’Donovan, C.; Alda, M.
      Can body mass index help predict outcome in patients with bipolar disorder? Bipolar Disord. 2009, 11,
      650–656. [CrossRef] [PubMed]
36.   McIntyre, R.S.; Konarski, J.Z.; Misener, V.L.; Kennedy, S.H. Bipolar disorder and diabetes mellitus:
      epidemiology, etiology, and treatment implications. Ann. Clin. Psychiatry 2005, 17, 83–93. [CrossRef]
      [PubMed]
37.   Mathieu, P.; Lemieux, I.; Despres, J.P. Obesity, inflammation, and cardiovascular risk. Clin. Pharmacol. Ther.
      2010, 87, 407–416. [CrossRef] [PubMed]
38.   Mathieu, P.; Pibarot, P.; Larose, E.; Poirier, P.; Marette, A.; Despres, J.P. Visceral obesity and the heart. Int. J.
      Biochem. Cell Biol. 2008, 40, 821–836. [CrossRef] [PubMed]
39.   Unger, R.H. Longevity, lipotoxicity and leptin: The adipocyte defense against feasting and famine. Biochimie
      2005, 87, 57–64. [CrossRef] [PubMed]
40.   Spalding, K.L.; Arner, E.; Westermark, P.O.; Bernard, S.; Buchholz, B.A.; Bergmann, O.; Blomqvist, L.;
      Hoffstedt, J.; Naslund, E.; Britton, T.; et al. Dynamics of fat cell turnover in humans. Nature 2008, 453,
      783–787. [CrossRef] [PubMed]
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 210 of 515
Brain Sci. 2017, 7, 144                                                                                          14 of 19



41.   Chung, K.H.; Huang, C.C.; Lin, H.C. Increased risk of gout among patients with bipolar disorder:
      A nationwide population-based study. Psychiatry Res. 2010, 180, 147–150. [CrossRef] [PubMed]
42.   Cheffer, A.; Castillo, A.R.G.; Correa-Velloso, J.; Goncalves, M.C.B.; Naaldijk, Y.; Nascimento, I.C.;
      Burnstock, G.; Ulrich, H. Purinergic system in psychiatric diseases. Mol. Psychiatry 2017. [CrossRef]
      [PubMed]
43.   Bartoli, F.; Crocamo, C.; Mazza, M.G.; Clerici, M.; Carra, G. Uric acid levels in subjects with bipolar disorder:
      A comparative meta-analysis. J. Psychiatr. Res. 2016, 81, 133–139. [CrossRef] [PubMed]
44.   Yuan, H.; Yu, C.; Li, X.; Sun, L.; Zhu, X.; Zhao, C.; Zhang, Z.; Yang, Z. Serum Uric Acid Levels and Risk of
      Metabolic Syndrome: A Dose-Response Meta-Analysis of Prospective Studies. J. Clin. Endocrinol. Metab.
      2015, 100, 4198–4207. [CrossRef] [PubMed]
45.   Martinon, F. Update on biology: Uric acid and the activation of immune and inflammatory cells.
      Curr. Rheumatol. Rep. 2010, 12, 135–141. [CrossRef] [PubMed]
46.   Bartoli, F.; Crocamo, C.; Clerici, M.; Carra, G. Allopurinol as add-on treatment for mania symptoms in
      bipolar disorder: Systematic review and meta-analysis of randomised controlled trials. Br. J. Psychiatry 2017,
      210, 10–15. [CrossRef] [PubMed]
47.   Barbosa, I.G.; Bauer, M.E.; Machado-Vieira, R.; Teixeira, A.L. Cytokines in Bipolar Disorder: Paving the Way
      for Neuroprogression. Neural Plast. 2014, 2014, 360481. [CrossRef] [PubMed]
48.   Brietzke, E.; Kauer-Sant’Anna, M.; Teixeira, A.L.; Kapczinski, F. Abnormalities in serum chemokine levels in
      euthymic patients with bipolar disorder. Brain Behav. Immun. 2009, 23, 1079–1082. [CrossRef] [PubMed]
49.   Brietzke, E.; Stertz, L.; Fernandes, B.S.; Kauer-Sant’anna, M.; Mascarenhas, M.; Escosteguy Vargas, A.;
      Chies, J.A.; Kapczinski, F. Comparison of cytokine levels in depressed, manic and euthymic patients with
      bipolar disorder. J. Affect. Disord. 2009, 116, 214–217. [CrossRef] [PubMed]
50.   Goldsmith, D.R.; Rapaport, M.H.; Miller, B.J. A meta-analysis of blood cytokine network alterations in
      psychiatric patients: Comparisons between schizophrenia, bipolar disorder and depression. Mol. Psychiatry
      2016, 21, 1696–1709. [CrossRef] [PubMed]
51.   Barbosa, I.G.; Machado-Vieira, R.; Soares, J.C.; Teixeira, A.L. The immunology of bipolar disorder.
      Neuroimmunomodulation 2014, 21, 117–122. [CrossRef] [PubMed]
52.   Siwek, M.; Sowa-Kucma, M.; Styczen, K.; Misztak, P.; Nowak, R.J.; Szewczyk, B.; Dudek, D.; Rybakowski, J.K.;
      Nowak, G.; Maes, M. Associations of Serum Cytokine Receptor Levels with Melancholia, Staging of Illness,
      Depressive and Manic Phases, and Severity of Depression in Bipolar Disorder. Mol. Neurobiol. 2016, 54,
      5883–5893. [CrossRef] [PubMed]
53.   McNamara, R.K.; Lotrich, F.E. Elevated immune-inflammatory signaling in mood disorders: A new
      therapeutic target? Expert Rev. Neurother. 2012, 12, 1143–1161. [CrossRef] [PubMed]
54.   Setiawan, E.; Wilson, A.A.; Mizrahi, R.; Rusjan, P.M.; Miler, L.; Rajkowska, G.; Suridjan, I.; Kennedy, J.L.;
      Rekkas, P.V.; Houle, S.; et al. Role of translocator protein density, a marker of neuroinflammation, in the
      brain during major depressive episodes. JAMA Psychiatry 2015, 72, 268–275. [CrossRef] [PubMed]
55.   Swardfager, W.; Rosenblat, J.D.; Benlamri, M.; McIntyre, R.S. Mapping inflammation onto mood:
      Inflammatory mediators of anhedonia. Neurosci. Biobehav. Rev. 2016, 64, 148–166. [CrossRef] [PubMed]
56.   Reus, G.Z.; Fries, G.R.; Stertz, L.; Badawy, M.; Passos, I.C.; Barichello, T.; Kapczinski, F.; Quevedo, J. The role
      of inflammation and microglial activation in the pathophysiology of psychiatric disorders. Neuroscience 2015,
      300, 141–154. [CrossRef] [PubMed]
57.   Banks, W.A.; Erickson, M.A. The blood-brain barrier and immune function and dysfunction. Neurobiol. Dis.
      2010, 37, 26–32. [CrossRef] [PubMed]
58.   Louveau, A.; Smirnov, I.; Keyes, T.J.; Eccles, J.D.; Rouhani, S.J.; Peske, J.D.; Derecki, N.C.; Castle, D.;
      Mandell, J.W.; Lee, K.S.; et al. Structural and functional features of central nervous system lymphatic vessels.
      Nature 2015, 523, 337–341. [CrossRef] [PubMed]
59.   Lopez-Munoz, F.; Alamo, C. Monoaminergic neurotransmission: The history of the discovery of
      antidepressants from 1950s until today. Curr. Pharm. Des. 2009, 15, 1563–1586. [CrossRef] [PubMed]
60.   Capuron, L.; Neurauter, G.; Musselman, D.L.; Lawson, D.H.; Nemeroff, C.B.; Fuchs, D.; Miller, A.H.
      Interferon-alpha-induced changes in tryptophan metabolism. relationship to depression and paroxetine
      treatment. Biol. Psychiatry 2003, 54, 906–914. [CrossRef]
61.   Wang, J.; Dunn, A.J. Mouse interleukin-6 stimulates the HPA axis and increases brain tryptophan and
      serotonin metabolism. Neurochem. Int. 1998, 33, 143–154. [CrossRef]
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 211 of 515
Brain Sci. 2017, 7, 144                                                                                        15 of 19



62.   Arango, V.; Underwood, M.D.; Mann, J.J. Serotonin brain circuits involved in major depression and suicide.
      Prog. Brain Res. 2002, 136, 443–453. [PubMed]
63.   Maes, M.; Ringel, K.; Kubera, M.; Berk, M.; Rybakowski, J. Increased autoimmune activity against 5-HT: A key
      component of depression that is associated with inflammation and activation of cell-mediated immunity,
      and with severity and staging of depression. J. Affect. Disord. 2012, 136, 386–392. [CrossRef] [PubMed]
64.   Murr, C.; Widner, B.; Wirleitner, B.; Fuchs, D. Neopterin as a marker for immune system activation.
      Curr. Drug Metab. 2002, 3, 175–187. [CrossRef] [PubMed]
65.   Maes, M.; Bosmans, E.; Scharpe, S.; D’Hondt, P.; Desnyder, R. Plasma soluble interleukin-2-receptor in
      depression: Relationships to plasma neopterin and serum IL-2 concentrations and HPA-axis activity.
      Eur. Psychiatry 1995, 10, 397–403. [CrossRef]
66.   Li, W.; Knowlton, D.; Woodward, W.R.; Habecker, B.A. Regulation of noradrenergic function by inflammatory
      cytokines and depolarization. J. Neurochem. 2003, 86, 774–783. [CrossRef] [PubMed]
67.   Capuron, L.; Schroecksnadel, S.; Feart, C.; Aubert, A.; Higueret, D.; Barberger-Gateau, P.; Laye, S.; Fuchs, D.
      Chronic low-grade inflammation in elderly persons is associated with altered tryptophan and tyrosine
      metabolism: Role in neuropsychiatric symptoms. Biol. Psychiatry 2011, 70, 175–182. [CrossRef] [PubMed]
68.   Kishimoto, T.; Chawla, J.M.; Hagi, K.; Zarate, C.A.; Kane, J.M.; Bauer, M.; Correll, C.U. Single-dose infusion
      ketamine and non-ketamine N-methyl-d-aspartate receptor antagonists for unipolar and bipolar depression:
      A meta-analysis of efficacy, safety and time trajectories. Psychol. Med. 2016, 46, 1459–1472. [CrossRef]
      [PubMed]
69.   Serafini, G.; Howland, R.H.; Rovedi, F.; Girardi, P.; Amore, M. The role of ketamine in treatment-resistant
      depression: A systematic review. Curr. Neuropharmacol. 2014, 12, 444–461. [CrossRef] [PubMed]
70.   Haroon, E.; Miller, A.H. Inflammation Effects on Brain Glutamate in Depression: Mechanistic Considerations
      and Treatment Implications. Curr. Top. Behav. Neurosci. 2017, 31, 173–198. [PubMed]
71.   Dantzer, R.; Walker, A.K. Is there a role for glutamate-mediated excitotoxicity in inflammation-induced
      depression? J. Neural Transm. 2014, 121, 925–932. [CrossRef] [PubMed]
72.   Haroon, E.; Woolwine, B.J.; Chen, X.; Pace, T.W.; Parekh, S.; Spivey, J.R.; Hu, X.P.; Miller, A.H.
      IFN-alpha-induced cortical and subcortical glutamate changes assessed by magnetic resonance spectroscopy.
      Neuropsychopharmacology 2014, 39, 1777–1785. [CrossRef] [PubMed]
73.   Haroon, E.; Fleischer, C.C.; Felger, J.C.; Chen, X.; Woolwine, B.J.; Patel, T.; Hu, X.P.; Miller, A.H. Conceptual
      convergence: Increased inflammation is associated with increased basal ganglia glutamate in patients with
      major depression. Mol. Psychiatry 2016, 21, 1351–1357. [CrossRef] [PubMed]
74.   Yang, J.J.; Wang, N.; Yang, C.; Shi, J.Y.; Yu, H.Y.; Hashimoto, K. Serum interleukin-6 is a predictive biomarker
      for ketamine’s antidepressant effect in treatment-resistant patients with major depression. Biol. Psychiatry
      2015, 77, e19–e20. [CrossRef] [PubMed]
75.   Machado-Vieira, R.; Gold, P.W.; Luckenbaugh, D.A.; Ballard, E.D.; Richards, E.M.; Henter, I.D.; De Sousa, R.T.;
      Niciu, M.J.; Yuan, P.; Zarate, C.A., Jr. The role of adipokines in the rapid antidepressant effects of ketamine.
      Mol. Psychiatry 2017, 22, 127–133. [CrossRef] [PubMed]
76.   Frick, L.R.; Williams, K.; Pittenger, C. Microglial dysregulation in psychiatric disease. Clin. Dev. Immunol.
      2013, 2013, 608654. [CrossRef] [PubMed]
77.   Ekdahl, C.T. Microglial activation—Tuning and pruning adult neurogenesis. Front. Pharmacol. 2012, 3, 41.
      [CrossRef] [PubMed]
78.   Harry, G.J.; Kraft, A.D. Microglia in the developing brain: A potential target with lifetime effects.
      Neurotoxicology 2012, 33, 191–206. [CrossRef] [PubMed]
79.   Haarman, B.C.; Riemersma-Van der Lek, R.F.; de Groot, J.C.; Ruhe, H.G.; Klein, H.C.; Zandstra, T.E.;
      Burger, H.; Schoevers, R.A.; de Vries, E.F.; Drexhage, H.A.; et al. Neuroinflammation in bipolar disorder—A
      [(11)C]-(R)-PK11195 positron emission tomography study. Brain Behav. Immun. 2014, 40, 219–225. [CrossRef]
      [PubMed]
80.   Stertz, L.; Magalhaes, P.V.; Kapczinski, F. Is bipolar disorder an inflammatory condition? The relevance of
      microglial activation. Curr. Opin. Psychiatry 2013, 26, 19–26. [CrossRef] [PubMed]
81.   Strejilevich, S.A.; Samame, C.; Martino, D.J. The trajectory of neuropsychological dysfunctions in bipolar
      disorders: A critical examination of a hypothesis. J. Affect. Disord. 2015, 175, 396–402. [CrossRef] [PubMed]
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 212 of 515
Brain Sci. 2017, 7, 144                                                                                              16 of 19



82.    Rizzo, L.B.; Costa, L.G.; Mansur, R.B.; Swardfager, W.; Belangero, S.I.; Grassi-Oliveira, R.; McIntyre, R.S.;
       Bauer, M.E.; Brietzke, E. The theory of bipolar disorder as an illness of accelerated aging: Implications for
       clinical care and research. Neurosci. Biobehav. Rev. 2014, 42, 157–169. [CrossRef] [PubMed]
83.    Mansur, R.B.; Cha, D.S.; Asevedo, E.; McIntyre, R.S.; Brietzke, E. Selfish brain and neuroprogression in
       bipolar disorder. Prog. Neuro-Psychopharmacol. Biol. Psychiatry 2013, 43, 66–71. [CrossRef] [PubMed]
84.    Gill, R.; Tsung, A.; Billiar, T. Linking oxidative stress to inflammation: Toll-like receptors. Free Radic. Biol. Med.
       2010, 48, 1121–1132. [CrossRef] [PubMed]
85.    Lee, S.Y.; Lee, S.J.; Han, C.; Patkar, A.A.; Masand, P.S.; Pae, C.U. Oxidative/nitrosative stress and
       antidepressants: Targets for novel antidepressants. Prog. Neuro-Psychopharmacol. Biol. Psychiatry 2013,
       46, 224–235.
86.    Moylan, S.; Berk, M.; Dean, O.M.; Samuni, Y.; Williams, L.J.; O’Neil, A.; Hayley, A.C.; Pasco, J.A.;
       Anderson, G.; Jacka, F.N.; et al. Oxidative & nitrosative stress in depression: Why so much stress?
       Neurosci. Biobehav. Rev. 2014, 45, 46–62. [PubMed]
87.    Jimenez-Fernandez, S.; Gurpegui, M.; Diaz-Atienza, F.; Perez-Costillas, L.; Gerstenberg, M.; Correll, C.U.
       Oxidative stress and antioxidant parameters in patients with major depressive disorder compared to healthy
       controls before and after antidepressant treatment: Results from a meta-analysis. J. Clin. Psychiatry 2015, 76,
       1658–1667. [CrossRef] [PubMed]
88.    Berk, M.; Kapczinski, F.; Andreazza, A.C.; Dean, O.M.; Giorlando, F.; Maes, M.; Yucel, M.; Gama, C.S.;
       Dodd, S.; Dean, B.; et al. Pathways underlying neuroprogression in bipolar disorder: Focus on inflammation,
       oxidative stress and neurotrophic factors. Neurosci. Biobehav. Rev. 2011, 35, 804–817. [CrossRef] [PubMed]
89.    Palta, P.; Samuel, L.J.; Miller, E.R., 3rd; Szanton, S.L. Depression and oxidative stress: Results from
       a meta-analysis of observational studies. Psychosom. Med. 2014, 76, 12–19. [CrossRef] [PubMed]
90.    Black, C.N.; Bot, M.; Scheffer, P.G.; Cuijpers, P.; Penninx, B.W. Is depression associated with increased
       oxidative stress? A systematic review and meta-analysis. Psychoneuroendocrinology 2015, 51, 164–175.
       [CrossRef] [PubMed]
91.    Maurya, P.K.; Noto, C.; Rizzo, L.B.; Rios, A.C.; Nunes, S.O.; Barbosa, D.S.; Sethi, S.; Zeni, M.; Mansur, R.B.;
       Maes, M.; et al. The role of oxidative and nitrosative stress in accelerated aging and major depressive
       disorder. Prog. Neuro-Psychopharmacol. Biol. Psychiatry 2016, 65, 134–144. [CrossRef] [PubMed]
92.    Beishuizen, A.; Thijs, L.G. Endotoxin and the hypothalamo-pituitary-adrenal (HPA) axis. J. Endotoxin Res.
       2003, 9, 3–24. [PubMed]
93.    Boutzios, G.; Kaltsas, G. Immune System Effects on the Endocrine System. Available online: https://www.ncbi.
       nlm.nih.gov/books/NBK279139/ (accessed on 29 October 2017).
94.    Pace, T.W.; Miller, A.H. Cytokines and glucocorticoid receptor signaling. Relevance to major depression.
       Ann. N. Y. Acad. Sci. 2009, 1179, 86–105. [CrossRef] [PubMed]
95.    Murphy, B.E. Steroids and depression. J. Steroid Biochem. Mol. Biol. 1991, 38, 537–559. [CrossRef]
96.    Fries, G.R.; Vasconcelos-Moreno, M.P.; Gubert, C.; dos Santos, B.T.; Sartori, J.; Eisele, B.; Ferrari, P.; Fijtman, A.;
       Ruegg, J.; Gassen, N.C.; et al. Hypothalamic-pituitary-adrenal axis dysfunction and illness progression in
       bipolar disorder. Int. J. Neuropsychopharmacol. 2014, 18. [CrossRef] [PubMed]
97.    Young, A.H. The effects of HPA axis function on cognition and its implications for the pathophysiology of
       bipolar disorder. Harv. Rev. Psychiatry 2014, 22, 331–333. [CrossRef] [PubMed]
98.    Cowen, P.J. Not fade away: The HPA axis and depression. Psychol. Med. 2010, 40, 1–4. [CrossRef] [PubMed]
99.    Belvederi Murri, M.; Prestia, D.; Mondelli, V.; Pariante, C.; Patti, S.; Olivieri, B.; Arzani, C.; Masotti, M.;
       Respino, M.; Antonioli, M.; et al. The HPA axis in bipolar disorder: Systematic review and meta-analysis.
       Psychoneuroendocrinology 2016, 63, 327–342. [CrossRef] [PubMed]
100.   Bested, A.C.; Logan, A.C.; Selhub, E.M. Intestinal microbiota, probiotics and mental health: From Metchnikoff
       to modern advances: Part I—Autointoxication revisited. Gut Pathog. 2013, 5, 5. [CrossRef] [PubMed]
101.   Cryan, J.F.; Dinan, T.G. Mind-altering microorganisms: The impact of the gut microbiota on brain and
       behaviour. Nat. Rev. Neurosci. 2012, 13, 701–712. [CrossRef] [PubMed]
102.   Bercik, P. The microbiota-gut-brain axis: Learning from intestinal bacteria? Gut 2011, 60, 288–289. [CrossRef]
       [PubMed]
103.   Alam, R.; Abdolmaleky, H.M.; Zhou, J.R. Microbiome, inflammation, epigenetic alterations, and mental
       diseases. Am. J. Med. Genet. B Neuropsychiatr. Genet. 2017, 174, 651–660. [CrossRef] [PubMed]
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 213 of 515
Brain Sci. 2017, 7, 144                                                                                     17 of 19



104. Hamdani, N.; Boukouaci, W.; Hallouche, M.R.; Charron, D.; Krishnamoorthy, R.; Leboyer, M.; Tamouza, R.
     Resolution of a manic episode treated with activated charcoal: Evidence for a brain-gut axis in bipolar
     disorder. Aust. N. Z. J. Psychiatry 2015, 49, 1221–1223. [CrossRef] [PubMed]
105. Harvey, A.G. Sleep and circadian rhythms in bipolar disorder: Seeking synchrony, harmony, and regulation.
     Am. J. Psychiatry 2008, 165, 820–829. [CrossRef] [PubMed]
106. McIntyre, R.S. Sleep and Inflammation: Implications for Domain Approach and Treatment Opportunities.
     Biol. Psychiatry 2016, 80, 9–11. [CrossRef] [PubMed]
107. Irwin, M.R.; Olmstead, R.; Carroll, J.E. Sleep Disturbance, Sleep Duration, and Inflammation: A Systematic
     Review and Meta-Analysis of Cohort Studies and Experimental Sleep Deprivation. Biol. Psychiatry 2016,
     80, 40–52. [CrossRef] [PubMed]
108. Mukherjee, D.; Krishnamurthy, V.B.; Millett, C.E.; Reider, A.; Can, A.; Groer, M.; Fuchs, D.; Postolache, T.T.;
     Saunders, E.F.H. Total sleep time and kynurenine metabolism associated with mood symptom severity in
     bipolar disorder. Bipolar Disord. 2017. [CrossRef] [PubMed]
109. Dolsen, M.R.; Soehner, A.M.; Harvey, A.G. Pro-inflammatory cytokines, mood, and sleep in interepisode
     bipolar disorder and insomnia: A pilot study with implications for psychosocial interventions.
     Psychosom. Med. 2017. [CrossRef] [PubMed]
110. Gitlin, M. Treatment-resistant bipolar disorder. Mol. Psychiatry 2006, 11, 227–240. [CrossRef] [PubMed]
111. Bak, M.; Fransen, A.; Janssen, J.; van Os, J.; Drukker, M. Almost all antipsychotics result in weight gain:
     A meta-analysis. PLoS ONE 2014, 9, e94112. [CrossRef] [PubMed]
112. Kohler, O.; Benros, M.E.; Nordentoft, M.; Farkouh, M.E.; Iyengar, R.L.; Mors, O.; Krogh, J. Effect of
     Anti-inflammatory Treatment on Depression, Depressive Symptoms, and Adverse Effects: A Systematic
     Review and Meta-analysis of Randomized Clinical Trials. JAMA Psychiatry 2014, 71, 1381–1391. [CrossRef]
     [PubMed]
113. Rosenblat, J.D.; Kakar, R.; Berk, M.; Kessing, L.V.; Vinberg, M.; Baune, B.T.; Mansur, R.B.; Brietzke, E.;
     Goldstein, B.I.; McIntyre, R.S. Anti-inflammatory agents in the treatment of bipolar depression: A systematic
     review and meta-analysis. Bipolar Disord. 2016, 18, 89–101. [CrossRef] [PubMed]
114. Berk, M.; Copolov, D.L.; Dean, O.; Lu, K.; Jeavons, S.; Schapkaitz, I.; Anderson-Hunt, M.; Bush, A.I. N-acetyl
     cysteine for depressive symptoms in bipolar disorder—A double-blind randomized placebo-controlled trial.
     Biol. Psychiatry 2008, 64, 468–475. [CrossRef] [PubMed]
115. Berk, M.; Dean, O.M.; Cotton, S.M.; Gama, C.S.; Kapczinski, F.; Fernandes, B.; Kohlmann, K.; Jeavons, S.;
     Hewitt, K.; Moss, K.; et al. Maintenance N-acetyl cysteine treatment for bipolar disorder: A double-blind
     randomized placebo controlled trial. BMC Med. 2012, 10, 91. [CrossRef] [PubMed]
116. Magalhaes, P.V.; Dean, O.M.; Bush, A.I.; Copolov, D.L.; Malhi, G.S.; Kohlmann, K.; Jeavons, S.; Schapkaitz, I.;
     Anderson-Hunt, M.; Berk, M. N-acetylcysteine for major depressive episodes in bipolar disorder. Rev. Bras.
     Psiquiatr. 2011, 33, 374–378. [CrossRef] [PubMed]
117. Berk, M.; Dean, O.; Cotton, S.M.; Gama, C.S.; Kapczinski, F.; Fernandes, B.S.; Kohlmann, K.; Jeavons, S.;
     Hewitt, K.; Allwang, C.; et al. The efficacy of N-acetylcysteine as an adjunctive treatment in bipolar
     depression: An open label trial. J. Affect. Disord. 2011, 135, 389–394. [CrossRef] [PubMed]
118. Magalhaes, P.V.; Dean, O.M.; Bush, A.I.; Copolov, D.L.; Malhi, G.S.; Kohlmann, K.; Jeavons, S.; Schapkaitz, I.;
     Anderson-Hunt, M.; Berk, M. A preliminary investigation on the efficacy of N-acetyl cysteine for mania or
     hypomania. Aust. N. Z. J. Psychiatry 2013, 47, 564–568. [CrossRef] [PubMed]
119. Bloch, M.H.; Hannestad, J. Omega-3 fatty acids for the treatment of depression: Systematic review and
     meta-analysis. Mol. Psychiatry 2012, 17, 1272–1282. [CrossRef] [PubMed]
120. Stoll, A.L.; Severus, W.E.; Freeman, M.P.; Rueter, S.; Zboyan, H.A.; Diamond, E.; Cress, K.K.;
     Marangell, L.B. Omega 3 fatty acids in bipolar disorder: A preliminary double-blind, placebo-controlled
     trial. Arch. Gen. Psychiatry 1999, 56, 407–412. [CrossRef] [PubMed]
121. Frangou, S.; Lewis, M.; McCrone, P. Efficacy of ethyl-eicosapentaenoic acid in bipolar depression:
     Randomised double-blind placebo-controlled study. Br. J. Psychiatry J. Ment. Sci. 2006, 188, 46–50. [CrossRef]
     [PubMed]
122. Frangou, S.; Lewis, M.; Wollard, J.; Simmons, A. Preliminary in vivo evidence of increased N-acetyl-aspartate
     following eicosapentanoic acid treatment in patients with bipolar disorder. J. Psychopharmacol. 2007, 21,
     435–439. [CrossRef] [PubMed]
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 214 of 515
Brain Sci. 2017, 7, 144                                                                                     18 of 19



123. Keck, P.E., Jr.; Mintz, J.; McElroy, S.L.; Freeman, M.P.; Suppes, T.; Frye, M.A.; Altshuler, L.L.;
     Kupka, R.; Nolen, W.A.; Leverich, G.S.; et al. Double-blind, randomized, placebo-controlled trials
     of ethyl-eicosapentanoate in the treatment of bipolar depression and rapid cycling bipolar disorder.
     Biol. Psychiatry 2006, 60, 1020–1022. [CrossRef] [PubMed]
124. Hirashima, F.; Parow, A.M.; Stoll, A.L.; Demopulos, C.M.; Damico, K.E.; Rohan, M.L.; Eskesen, J.G.; Zuo, C.S.;
     Cohen, B.M.; Renshaw, P.F. Omega-3 fatty acid treatment and T(2) whole brain relaxation times in bipolar
     disorder. Am. J. Psychiatry 2004, 161, 1922–1924. [CrossRef] [PubMed]
125. Rapaport, M.H.; Nierenberg, A.A.; Schettler, P.J.; Kinkead, B.; Cardoos, A.; Walker, R.; Mischoulon, D.
     Inflammation as a predictive biomarker for response to omega-3 fatty acids in major depressive disorder:
     A proof-of-concept study. Mol. Psychiatry 2016, 21, 71–79. [CrossRef] [PubMed]
126. Nery, F.G.; Monkul, E.S.; Hatch, J.P.; Fonseca, M.; Zunta-Soares, G.B.; Frey, B.N.; Bowden, C.L.; Soares, J.C.
     Celecoxib as an adjunct in the treatment of depressive or mixed episodes of bipolar disorder: A double-blind,
     randomized, placebo-controlled study. Hum. Psychopharmacol. 2008, 23, 87–94. [CrossRef] [PubMed]
127. Saroukhani, S.; Emami-Parsa, M.; Modabbernia, A.; Ashrafi, M.; Farokhnia, M.; Hajiaghaee, R.;
     Akhondzadeh, S. Aspirin for treatment of lithium-associated sexual dysfunction in men: Randomized
     double-blind placebo-controlled study. Bipolar Disord. 2013, 15, 650–656. [CrossRef] [PubMed]
128. Arabzadeh, S.; Ameli, N.; Zeinoddini, A.; Rezaei, F.; Farokhnia, M.; Mohammadinejad, P.; Ghaleiha, A.;
     Akhondzadeh, S. Celecoxib adjunctive therapy for acute bipolar mania: A randomized, double-blind,
     placebo-controlled trial. Bipolar Disord. 2015, 17, 606–614. [CrossRef] [PubMed]
129. Mousavi, S.Y.; Khezri, R.; Karkhaneh-Yousefi, M.A.; Mohammadinejad, P.; Gholamian, F.; Mohammadi, M.R.;
     Zeinoddini, A.; Akhondzadeh, S. A Randomized, Double-Blind Placebo-Controlled Trial on Effectiveness
     and Safety of Celecoxib Adjunctive Therapy in Adolescents with Acute Bipolar Mania. J. Child Adolesc.
     Psychopharmacol. 2017, 27, 494–500. [CrossRef] [PubMed]
130. Kargar, M.; Yoosefi, A.; Akhondzadeh, S.; Artonian, V.; Ashouri, A.; Ghaeli, P. Effect of Adjunctive Celecoxib
     on BDNF in Manic Patients Undergoing Electroconvulsive Therapy: A Randomized Double Blind Controlled
     Trial. Pharmacopsychiatry 2015, 48, 268–273. [CrossRef] [PubMed]
131. Soczynska, J.K.; Mansur, R.B.; Brietzke, E.; Swardfager, W.; Kennedy, S.H.; Woldeyohannes, H.O.;
     Powell, A.M.; Manierka, M.S.; McIntyre, R.S. Novel therapeutic targets in depression: Minocycline as
     a candidate treatment. Behav. Brain Res. 2012, 235, 302–317. [CrossRef] [PubMed]
132. Levine, J.; Cholestoy, A.; Zimmerman, J. Possible antidepressant effect of minocycline. Am. J. Psychiatry 1996,
     153, 582. [PubMed]
133. Miyaoka, T.; Wake, R.; Furuya, M.; Liaury, K.; Ieda, M.; Kawakami, K.; Tsuchie, K.; Taki, M.; Ishihara, K.;
     Araki, T.; et al. Minocycline as adjunctive therapy for patients with unipolar psychotic depression:
     An open-label study. Prog. Neuro-Psychopharmacol. Biol. Psychiatry 2012, 37, 222–226. [CrossRef] [PubMed]
134. Soczynska, J.K.; Kennedy, S.H.; Alsuwaidan, M.; Mansur, R.B.; Li, M.; McAndrews, M.P.; Brietzke, E.;
     Woldeyohannes, H.O.; Taylor, V.H.; McIntyre, R.S. A pilot, open-label, 8-week study evaluating the efficacy,
     safety and tolerability of adjunctive minocycline for the treatment of bipolar I/II depression. Bipolar Disord.
     2017, 19, 198–213. [CrossRef] [PubMed]
135. Dean, O.M.; Kanchanatawan, B.; Ashton, M.; Mohebbi, M.; Ng, C.H.; Maes, M.; Berk, L.; Sughondhabirom, A.;
     Tangwongchai, S.; Singh, A.B.; et al. Adjunctive minocycline treatment for major depressive disorder: A proof
     of concept trial. Aust. N. Z. J. Psychiatry 2017, 51, 829–840. [CrossRef] [PubMed]
136. Emadi-Kouchak, H.; Mohammadinejad, P.; Asadollahi-Amin, A.; Rasoulinejad, M.; Zeinoddini, A.; Yalda, A.;
     Akhondzadeh, S. Therapeutic effects of minocycline on mild-to-moderate depression in HIV patients:
     A double-blind, placebo-controlled, randomized trial. Int. Clin. Psychopharmacol. 2016, 31, 20–26. [CrossRef]
     [PubMed]
137. Husain, M.I.; Chaudhry, I.B.; Husain, N.; Khoso, A.B.; Rahman, R.R.; Hamirani, M.M.; Hodsoll, J.; Qurashi, I.;
     Deakin, J.F.; Young, A.H. Minocycline as an adjunct for treatment-resistant depressive symptoms: A pilot
     randomised placebo-controlled trial. J. Psychopharmacol. 2017, 31, 1166–1175. [CrossRef] [PubMed]
138. Raison, C.L.; Rutherford, R.E.; Woolwine, B.J.; Shuo, C.; Schettler, P.; Drake, D.F.; Haroon, E.; Miller, A.H.
     A randomized controlled trial of the tumor necrosis factor antagonist infliximab for treatment-resistant
     depression: The role of baseline inflammatory biomarkers. JAMA Psychiatry 2013, 70, 31–41. [CrossRef]
     [PubMed]
 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 215 of 515
Brain Sci. 2017, 7, 144                                                                                     19 of 19



139. Nassar, A.; Azab, A.N. Effects of lithium on inflammation. ACS Chem. Neurosci. 2014, 5, 451–458. [CrossRef]
     [PubMed]
140. Maddu, N.; Raghavendra, P.B. Review of lithium effects on immune cells. Immunopharmacol. Immunotoxicol.
     2015, 37, 111–125. [CrossRef] [PubMed]
141. Van den Ameele, S.; van Diermen, L.; Staels, W.; Coppens, V.; Dumont, G.; Sabbe, B.; Morrens, M. The effect
     of mood-stabilizing drugs on cytokine levels in bipolar disorder: A systematic review. J. Affect. Disord. 2016,
     203, 364–373. [CrossRef] [PubMed]
142. Lee, S.Y.; Chen, S.L.; Chang, Y.H.; Chen, P.S.; Huang, S.Y.; Tzeng, N.S.; Wang, Y.S.; Wang, L.J.; Lee, I.H.;
     Wang, T.Y.; et al. The effects of add-on low-dose memantine on cytokine levels in bipolar II depression:
     A 12-week double-blind, randomized controlled trial. J. Clin. Psychopharmacol. 2014, 34, 337–343. [CrossRef]
     [PubMed]
143. Maes, M.; Bosmans, E.; Calabrese, J.; Smith, R.; Meltzer, H.Y. Interleukin-2 and interleukin-6 in schizophrenia
     and m ania: Effects of neuroleptics and mood stabilizers. J. Psychiatr. Res. 1995, 29, 141–152. [CrossRef]

                          © 2017 by the authors. Licensee MDPI, Basel, Switzerland. This article is an open access
                          article distributed under the terms and conditions of the Creative Commons Attribution
                          (CC BY) license (http://creativecommons.org/licenses/by/4.0/).
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 216 of 515




                  EXHIBIT 19
         Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 217 of 515

                                                                                                                                      JHIT~@! @~
                                                                                                                                  ~~W~~@~®I@@~
                                                                                                                                       ~~~~@IT~~
ELSEVIER                                    Journal of Psychosomatic Research 53 (2002) 873 – 876




                                  Depression and immune function
                             Central pathways to morbidity and mortality
                                         Janice K. Kiecolt-Glasera,*, Ronald Glaserb
               a
              Department of Psychiatry, The Ohio State University College of Medicine, 1670 Upham Drive, Columbus, OH 43210, USA
  b
   Department of Molecular Virology, Immunology, and Medical Genetics, The Ohio State University College of Medicine, Columbus, OH 43210, USA




Abstract

   Objective: The increased morbidity and mortality associated                  periodontal disease, frailty, and functional decline. Additionally,
with depression is substantial. In this paper, we review evidence               depression can down-regulate the cellular immune response; as a
suggesting that depression contributes to disease and death through             consequence, processes such as prolonged infection and delayed
immune dysregulation. Method: This review focuses on recent                     wound healing that fuel sustained proinflammatory cytokine
human studies addressing the impact of depression on immune                     production may be promoted by depression. Conclusions: These
function, and the health consequences of those changes. Results:                direct and indirect processes pose the greatest health risks for older
There is growing evidence that depression can directly stimulate the            adults who already show age-related increases in proinflammatory
production of proinflammatory cytokines that influence a spectrum               cytokine production. Thus, aging interacts with depression to
of conditions associated with aging, including cardiovascular                   enhance risks for morbidity and mortality. D 2002 Elsevier
disease, osteoporosis, arthritis, type 2 diabetes, certain cancers,             Science Inc. All rights reserved.

Keywords: Proinflammatory cytokines; Interleukin 6; Psychoneuroimmunology; Stress




   Depression is the most common psychiatric illness; both                      cytokines have substantial effects on the CNS, including
major depression and subthreshold depressive symptoms                           production and enhancement of negative moods, physical
carry substantial health risks, reviewed in the articles in this                symptoms including lethargy and fatigue, and a range of
issue of the journal and elsewhere [1– 4]. Depression can                       sickness behaviors from shivering to loss of appetite
affect health through many pathways; these influences may                       [8,10,11]. Indeed, despite our focus on the impact of
occur through health behaviors or compliance with medical                       depression on immune responses and disease, there is also
regimens, as well as through alterations in the functioning of                  plausible evidence that the immune system has a role in the
the central nervous system (CNS), immune, endocrine, and                        neuroendocrine and behavioral features of both depressive
cardiovascular systems [5 –8]. In this paper, we consider how                   and anxiety disorders [8,11].
depression may contribute to morbidity and mortality
through immune dysregulation. We focus on a central immu-
nological mechanism that serves as a gateway for a range of                     Morbidity, mortality, and aging: central immunological
age-associated diseases, the dysregulation of proinflamma-                      mechanisms
tory cytokine production, particularly interleukin 6 (IL-6) [9].
   Although we will not address the effects of disease on                           The immune system’s inflammatory response can be
emotional distress in any detail, it is important to mention                    triggered in a variety of ways, including infection and
the bidirectional nature of the relationship. Unquestionably,                   trauma. Inflammation is an important and constructive
                                                                                consequence of infection and injury; proinflammatory cyto-
                                                                                kines including IL-1, IL-6, and tumor necrosis factor (TNF)
    * Corresponding author. Tel.: +1-614-292-0033; fax: +1-614-292-0038.        attract immune cells to the site of infection or injury, and
    E-mail addresses: kiecolt-glaser.1@osu.edu (J.K. Kiecolt-Glaser),           prime them to become activated to respond. Anti-inflam-
glaser.1@osu.edu (R. Glaser).                                                   matory cytokines such as IL-10 and IL-13 serve to dampen

0022-3999/02/$ – see front matter D 2002 Elsevier Science Inc. All rights reserved.
PII: S 0 0 2 2 - 3 9 9 9 ( 0 2 ) 0 0 3 0 9 - 4
         Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 218 of 515
874                         J.K. Kiecolt-Glaser, R. Glaser / Journal of Psychosomatic Research 53 (2002) 873–876


this immune response, including decreased cell function and              alterations in immune responses to challenge under well-
synthesis of other cytokines. Thus, broadly speaking, cyto-              controlled conditions; accordingly, they serve as a proxy for
kines provide intercellular signals that help to regulate the            response to an infectious agent [26 –29]. More distressed
immune system’s response to injury and infection.                        and more anxious individuals produce immune responses to
   Although the mechanisms associated with inflammation                  vaccines that are delayed, substantially weaker, and/or
are critical to resolving infections and repairing tissue                shorter lived [26 – 29]; as a consequence, it is reasonable
damage, chronic or recurring infections can provoke patho-               to assume these same individuals would also be slower to
logical changes [12]. For example, low levels of persistent              develop immune responses to pathogens; thus, they could be
inflammation may result when chronic infectious processes                at greater risk for more severe illness. Consistent with this
such as periodontal disease, urinary tract infections, chronic           argument, adults who show poorer responses to vaccines
pulmonary disease, and chronic renal disease persistently                also experience higher rates of clinical illness, as well as
stimulate the immune system. Persistent stimulation of                   longer lasting infectious episodes [30]. In addition, other
proinflammatory cytokine production has the greatest                     researchers have shown that distress can alter susceptibility
impact among older adults who already show age-related                   to cold viruses [31]. Furthermore, distress also provokes
increases in IL-6 production [13].                                       substantial delays in wound healing [32,33], and enhances
                                                                         the risk for wound infection after injury [34].
                                                                             Increased susceptibility to infectious disease and poorer
Depression and immune system alterations                                 recovery from infection are substantial and important prob-
                                                                         lems; in addition, however, they carry additional risks.
    Depression enhances the production of proinflammatory                Repeated, chronic, or slow-resolving infections or wounds
cytokines, including IL-6 [14 – 18]. Importantly, both                   enhance secretion of proinflammatory cytokines, a process
depressive symptoms and syndromal depression are associ-                 that can serve to further inhibit certain aspects of immune
ated with heightened plasma IL-6 levels [16]. Following                  responses (e.g., IL-2, a cytokine important in protection
successful pharmacologic treatment, elevated IL-6 levels                 against infection) [35]. Thus, depression can directly affect
decline in patients with a major depression diagnosis [19].              the cells of the immune system and modulate the secretion
Moreover, both physical and psychological stressors can                  of proinflammatory cytokines; in addition, depression may
provoke transient increases in proinflammatory cytokines                 also contribute to prolonged or chronic infections or
[20 – 22]; in animal models, both stress and administration              delayed wound healing, processes that indirectly fuel proin-
of epinephrine elevate plasma IL-6, consistent with evid-                flammatory cytokine production. We next consider evid-
ence that IL-6 production is stimulated through b-adrenergic             ence which suggests that the etiology and course of a very
receptors, among other pathways [23,24]. Thus, production                broad range of diseases may be altered by dysregulated
of IL-6 and other proinflammatory cytokines can be directly              inflammatory responses.
stimulated by negative emotions and stressful experiences,
providing one direct pathway.
    Overproduction of proinflammatory cytokines may lead                 Morbidity, mortality, and inflammatory immune
to subsequent maladaptive immune and endocrine changes.                  responses
IL-6 is a potent stimulator of corticotropin-releasing hor-
mone (CRH) production, a mechanism that leads to height-                    Inflammation has been linked to a spectrum of conditions
ened HPA activity, including elevated levels of plasma                   associated with aging, including cardiovascular disease [9].
ACTH, followed by increased cortisol levels [14]; eleva-                 The association between cardiovascular disease and IL-6 is
tions in ACTH and cortisol can provoke multiple adverse                  related in part to the central role that this cytokine plays in
immunological changes [8]. The complexity of these poten-                promoting the production of C-reactive protein (CRP), an
tial interactions is further underscored by one line of                  important risk factor for myocardial infarction [23]. For
research which suggests that once cortisol levels rise, they             example, high concentrations of CRP predicted the risk of
can initiate, perpetuate or aggravate syndromal depression,              future cardiovascular disease in apparently healthy men
depression-like behaviors, and depressive symptoms such as               [36]. Further studies provided mechanistic links: chronic
anxiety, insomnia, and poor memory [25]. Thus, negative                  infections amplified the risk for development of atheroscler-
emotions that dysregulate IL-6 secretion may also promote                osis fourfold in subjects who were free of carotid athero-
adverse neuroendocrine alterations.                                      sclerosis at baseline, conferring increased risk even in
    Indeed, in addition to their association with enhanced               subjects lacking conventional vascular risk factors [37].
secretion of proinflammatory cytokines, depression and                   Indeed, the increased risk for artery-clogging plaque was
distress can also have direct adverse effects on a variety               greater than that conferred by elevated blood pressure or
of other immunological mechanisms, including the down-                   cholesterol [37]. Cardiovascular disease is the leading cause
regulation of cellular and humoral responses [8], and these              of death, and individuals with high levels of both IL-6 and
changes are large enough to be clinically significant. For               CRP were 2.6 times more likely to die over a 4.6-year
example, vaccine responses demonstrate clinically relevant               period than those who had low levels of both [38].
        Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 219 of 515
                              J.K. Kiecolt-Glaser, R. Glaser / Journal of Psychosomatic Research 53 (2002) 873–876                                 875


   In addition to cardiovascular disease, inflammation has                 dition to their ability to lower lipids [45]. Additionally, the use
been linked to a spectrum of conditions associated with aging,             of antidepressants can normalize activation of the inflammat-
including osteoporosis, arthritis, type 2 diabetes, certain                ory response system in patients with a major depression
lymphoproliferative diseases and other cancers (including                  diagnosis [19]. The question of whether cognitive or other
multiple myeloma, non-Hodgkin’s lymphoma, and chronic                      psychological treatments for depression have similar positive
lymphocytic leukemia), Alzheimer’s disease, and periodontal                consequences is an important arena for future research.
disease [9]. In fact, more globally, chronic inflammation has
been suggested as one key biological mechanism that may
fuel declines in physical function leading to frailty, disability,         Conclusions
and, ultimately, death [12,39]. For example, elevated levels of
CRP and IL-6 predicted the development of type 2 diabetes in                  Many lines of evidence now indicate that IL-6 may
a 4-year follow-up period in healthy women after adjustments               function as a ‘‘. . .global marker of impending deterioration
for BMI, family history of diabetes, smoking, exercise,                    in health status in older adults’’ (p. 645) [41]. Indeed, even
alcohol, and hormone replacement therapy; among women                      after the point at which risk factors such as cholesterol,
in the highest vs. lowest quartiles, the relative risk for                 hypertension, and obesity predict health deterioration less
developing diabetes was 7.5 for IL-6 and 15.7 for CRP [40].                successfully among the very old, chronic inflammation
   In other work, elevated serum IL-6 levels predicted future              continues to be an important marker [41]. We have argued
disability in older adults, a finding that may reflect the effects         that depression (both syndromal and subsyndromal) directly
of the cytokine on muscle atrophy, and/or to the pathophy-                 prompts immune dysregulation, and these processes may
siologic role played by the cytokine in particular diseases                lead to subsequent maladaptive immune and endocrine
[41]. Proinflammatory cytokines including IL-6 may slow                    changes [14,20 –24]. Production of IL-6 and other proin-
muscle repair following injury and accelerate muscle wast-                 flammatory cytokines can be directly stimulated by depres-
ing [42]; indeed, IL-6 and CRP also play a pathogenic role in              sion, providing one direct pathway. In addition, depression
a range of diseases associated with disability among the                   and stress may also contribute to prolonged infection or
elderly (osteoporosis, arthritis, and congestive heart failure,            delayed wound healing, processes that fuel sustained proin-
among others) [41]. In this context, it is interesting that IL-6           flammatory cytokine production. Thus, research that
is also associated with self-rated health [43], a robust                   addresses the dysregulation of the immune and endocrine
predictor of mortality [10]. Thus, the clinical importance of              systems associated with depression could substantially
immunological dysregulation for older adults is highlighted                enhance our understanding of psychological influences on
by increased risks across diverse conditions and diseases.                 health, particularly among the elderly.


Health behaviors                                                           Acknowledgments

    In addition to the direct influences of psychological states             Work on this article was supported by NIH grants
on physiological function, distressed individuals are more                 K02 MH01467, R37 MH42096, PO1 AG16321, M01-RR-
likely to have health habits that put them at greater risk,                0034, and P50 DE17811.
including poorer sleep, a greater propensity for alcohol and
drug abuse, poorer nutrition, and less exercise, and these
health behaviors have cardiovascular, immunological, and                   References
endocrinological consequences [44]. Higher plasma IL-6
and CRP levels are associated with adverse health habits:                   [1] Katz IR. On the inseparability of mental and physical health in aged
                                                                                persons: lessons from depression and medical comorbidity. Am J
values for both are higher in smokers than nonsmokers, in
                                                                                Geriatr Psychiatry 1996;4:1 – 16.
individuals who report less physical activity, and in those                 [2] Penninx BWJH, Geerlings SW, Deeg DJH, van Eijk JTM, van Tilburg
with a higher body mass index [39,41]. However, health                          W, Beekman ATF. Minor and major depression and the risk of death in
habits including smoking, physical activity, and alcohol use                    older persons. Arch Gen Psychiatry 1999;56:889 – 95.
have typically explained only a small part of the excess                    [3] Penninx BWJH, Leveille S, Ferrucci L, van Eijk JTM, Guralnik JM.
                                                                                Exploring the effect of depression on physical disability: longitudinal
mortality associated with depression among older adults
                                                                                evidence from the established populations for epidemiologic studies of
[3]. Similarly, IL-6 has robust relationships with morbidity                    the elderly. Am J Public Health 1999;89:1346 – 52.
and mortality, even after controlling for health behaviors                  [4] Wulsin LR. Does depression kill? Arch Intern Med 2000;160:
[39 – 41]. Thus, health behaviors, although obviously im-                       1731 – 2.
portant, are not sufficient to explain the relationship be-                 [5] Carney RM, Freedland KE, Rich MW. Depression as a risk factor for
                                                                                cardiac events in established coronary heart disease: a review of pos-
tween depression and disease.
                                                                                sible mechanisms. Ann Behav Med 1995;17:142 – 9.
    Pharmacologic treatments hold promise. A prospective                    [6] Krantz DS, McCeney M. Do psychological and social factors have an
trial of statins produced reductions in CRP, providing evid-                    impact on organic disease? A critical assessment of research on cor-
ence that these drugs have anti-inflammatory effects in ad-                     onary heart disease. Annu Rev Psychol 2001;53:341 – 69.
           Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 220 of 515
876                               J.K. Kiecolt-Glaser, R. Glaser / Journal of Psychosomatic Research 53 (2002) 873–876

 [7] Davidson RJ, Jackson DC, Kalin NH. Emotion, plasticity, context,          [25] Wolkowitz OM, Reus VI. Treatment of depression with antiglucocor-
     and regulation: perspectives from affective neuroscience. Psychol Bull         ticoid drugs. Psychosom Med 1999;61:698 – 711.
     2000;126:890 – 909.                                                       [26] Kiecolt-Glaser JK, Glaser R, Gravenstein S, Malarkey WB, Sheridan
 [8] Miller AH. Neuroendocrine and immune system interactions in stress             J. Chronic stress alters the immune response to influenza virus vaccine
     and depression. Psychiatr Clin North Am 1998;21:443 – 63.                      in older adults. Proc Natl Acad Sci USA 1996;93:3043 – 7.
 [9] Ershler W, Keller E. Age-associated increased interleukin-6 gene          [27] Vedhara K, Cox NKM, Wilcock GK, Perks P, Hunt M, Anderson S,
     expression, late-life diseases, and frailty. Annu Rev Med 2000;51:             Lightman SL, Shanks NM. Chronic stress in elderly carers of demen-
     245 – 70.                                                                      tia patients and antibody response to influenza vaccination. Lancet
[10] Leventhal H, Patrick-Miller L, Leventhal EA, Burns EA. Does stress-            1999;353:627 – 31.
     emotion cause illness in elderly people? In: Schaie KW, Lawton MP,        [28] Glaser R, Kiecolt-Glaser JK, Bonneau RH, Malarkey W, Kennedy S,
     editors. Annual review of gerontology and geriatrics, vol. 17: focus           Hughes J. Stress-induced modulation of the immune response to re-
     on emotion and adult development. New York, NY: Springer                       combinant hepatitis B vaccine. Psychosom Med 1992;54:22 – 9.
     Publishing, 1998;vol. 17. pp. 138 – 84.                                   [29] Glaser R, Sheridan JF, Malarkey WB, MacCallum RC, Kiecolt-Glaser
[11] Dantzer R, Wollman E, Vitkovic L, Yirmiya R. Cytokines and depres-             JK. Chronic stress modulates the immune response to a pneumococcal
     sion: fortuitous or causative association? Mol Psychiatry 1999;4:              pneumonia vaccine. Psychosom Med 2000;62:804 – 7.
     328 – 32.                                                                 [30] Burns EA, Goodwin JS. Immunology and infectious disease. In: Cas-
[12] Hamerman D. Toward an understanding of frailty. Ann Intern Med                 sel CK, Riesenberg DE, Sorensen LB, editors. Geriatric medicine.
     1999;130:945 – 50.                                                             New York: Springer-Verlag, 1990. pp. 312 – 29.
[13] Cohen HJ. Editorial: in search of the underlying mechanisms of frailty.   [31] Cohen S, Frank E, Doyle WJ, Skoner DP, Rabin BS, Gwaltney JM.
     J Gerontol, Ser A: Biol Sci Med Sci 2000;55:M706 – 8.                          Types of stressors that increase susceptibility to the common cold in
[14] Dentino AN, Pieper CF, Rao KMK, Currie MS, Harris T, Blazer DG,                healthy adults. Health Psychol 1998;17:214 – 23.
     Cohen HJ. Association of interleukin-6 and other biologic variables       [32] Kiecolt-Glaser JK, Marucha PT, Malarkey WB, Mercado AM, Glaser
     with depression in older people living in the community. J Am Geriatr          R. Slowing of wound healing by psychological stress. Lancet
     Soc 1999;47:6 – 11.                                                            1995;346:1194 – 6.
[15] Maes M, Bosmans E, De Jongh R, Kenis G, Vandoolaeghe E, Neels             [33] Marucha PT, Kiecolt-Glaser JK, Favagehi M. Mucosal wound healing
     H. Increased serum IL-6 and IL-1 receptor antagonist concentrations            is impaired by examination stress. Psychosom Med 1998;60:362 – 5.
     in major depression and treatment resistant depression. Cytokine          [34] Rojas I, Padgett DA, Sheridan JF, Marucha PT. Stress-induced sus-
     1995;9:853 – 8.                                                                ceptibility to bacterial infection during cutaneous wound healing.
[16] Lutgendorf SK, Garand L, Buckwalter KC, Reimer TT, Hong S,                     Brain, Behav, Immun 2002;16:74 – 84.
     Lubaroff DM. Life stress, mood disturbance, and elevated interleu-        [35] Catania A, Airaghi L, Motta P, Manfredi MG, Annoni G, Pettenati C,
     kin-6 in healthy older women. J Gerontol, Ser A: Biol Sci Med Sci              Brambilla F, Lipton JM. Cytokine antagonists in aged subjects and
     1999;54:M434 – 9.                                                              their relation with cellular immunity. J Gerontol, Ser A: Biol Sci Med
[17] Maes M, Song C, Lin A, De JR, Van GA, Kenis G, Bosmans E, De                   Sci 1997;52:B93 – 7.
     MI, Benoy I, Neels H, Demedts P, Janca A, Scharpe S, Smith R. The         [36] Ridker PM, Cushman M, Stampfer MJ, Tracy RP, Hennekens CH.
     effects of psychological stress on humans: increased production of             Inflammation, aspirin, and the risk of cardiovascular disease in appa-
     pro-inflammatory cytokines and a Th1-like response in stress-induced           rently healthy men. N Engl J Med 1997;336:973 – 9.
     anxiety. Cytokine 1998;10:313 – 8.                                        [37] Kiechl S, Egger G, Mayr M, Wiedermann CJ, Bonora E, Oberhol-
[18] Maes M, Lin A, Delmeire L, Van Gastel A, Kenis G, De Jongh R,                  lenzer F, Muggeo M, Xu Q, Wick G, Poewe W, Willeit J. Chronic
     Bosmans E. Elevated serum interleukin-6 (IL-6) and IL-6 receptor               infections and the risk of carotid atherosclerosis: prospective results
     concentrations in posttraumatic stress disorder following accidental           from a large population study. Circulation 2001;103:1064 – 70.
     man-made traumatic events. Biol Psychiatry 1999;45:833 – 9.               [38] Harris T, Ferrucci L, Tracy R, Corti M, Wacholder S, Ettinger WJ,
[19] Sluzewska A, Rybakowski JK, Laciak M, Mackiewicz A, Sobieska                   Heimovitz H, Cohen H, Wallace R. Associations of elevated interleu-
     M, Wiktorowicz K. Interleukin-6 serum levels in depressed patients             kin-6 and C-reactive protein levels with mortality in the elderly. Am J
     before and after treatment with fluoxetine. Ann N Y Acad Sci                   Med 1999;106:506 – 12.
     1995;762:474 – 6.                                                         [39] Taaffe DR, Harris TB, Ferrucci L, Rowe J, Seeman TE. Cross-
[20] Song C, Kenis G, Van Gastel A, Bosmans E, Lin A, de Jong R, Neels              sectional and prospective relationships of interleukin-6 and C-reactive
     H, Scharpe S, Janca A, Yasukawa K, Maes M. Influence of psycho-                protein with physical performance in elderly persons: MacArthur
     logical stress on immune-inflammatory variables in normal humans:              studies of successful aging. J Gerontol, Ser A: Biol Sci Med Sci
     Part II. Altered serum concentrations of natural anti-inflammatory             2000;55:M709 – 15.
     agents and soluble membrane antigens of monocytes and T lympho-           [40] Pradhan A, Manson J, Rifai N, Buring J, Ridker P. C-reactive protein,
     cytes. Psychiatry Res 1999;85:293 – 303.                                       interleukin 6, and risk of developing type 2 diabetes mellitus. JAMA,
[21] DeRijk R, Michelson D, Karp B, Petrides J, Galliven E, Deuster P,              J Am Med Assoc 2001;286:327 – 34 (Jul 18).
     Paciotti G, Gold PW, Sternberg EM. Exercise and circadian rhythm-         [41] Ferrucci L, Harris T, Guralnik J, Tracy R, Corti M, Cohen H, Penninx
     induced variations in plasma cortisol differentially regulate interleu-        B, Pahor M, Wallace R, Havlik R. Serum IL-6 level and the develop-
     kin-1b (IL-1b), IL-6, and tumor necrosis factor-a (TNF-a) production           ment of disability in older persons. J Am Geriatr Soc 1999;47:639 – 46.
     in humans: high sensitivity of TNF-a and resistance of IL-6. J Clin       [42] Cannon J. Cytokines in aging and muscle homeostasis. J Gerontol, Ser
     Endocrinol Metab 1997;82:2182 – 92.                                            A: Biol Sci Med Sci 1995;50:120 – 3.
[22] Zhou D, Kusnecov AW, Shurin MR, DePaoli M, Rabin BS. Exposure             [43] Cohen HJ, Pieper CF, Harris T, Rao KMK, Currie MS. The association
     to physical and psychological stressors elevates plasma interleukin 6:         of plasma IL-6 levels with functional disability in community-dwelling
     relationship to the activation of hypothalamic-pituitary-adrenal axis.         elderly. J Gerontol, Ser A: Biol Sci Med Sci 1997;52:M201 – 8.
     Endocrinology 1993;133:2523 – 30.                                         [44] Kiecolt-Glaser JK, Glaser R. Methodological issues in behavioral
[23] Papanicolaou DA, Wilder RL, Manolagas SC, Chrousos GP. The                     immunology research with humans. Brain, Behav, Immun 1988;2:
     pathophysiologic roles of interleukin-6 in human disease. Ann Intern           67 – 78.
     Med 1998;128:127 – 37.                                                    [45] Albert M, Danielson E, Rifai N, Ridker P. Effect of statin therapy on
[24] Karalis KP, Kontopoulos E, Muglia LJ, Majzoub JA. Corticotropin-               C-reactive protein levels: the pravastatin inflammation/CRP evalua-
     releasing hormone deficiency unmasks the proinflammatory effect of             tion (PRINCE): a randomized trial and cohort study. JAMA, J Am
     epinephrine. Proc Natl Acad Sci USA 1999;96:7093 – 7.                          Med Assoc 2001;286:64 – 70 (Jul 4).
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 221 of 515




                   EXHIBIT 20
         Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 222 of 515

                           COVID-19 resources for psychologists, health-care workers and the public. Visit Resources Page>


®    AMERICAN PSYCHOLOGICAL ASSOCIATION

MEMBERSTOPICSPUBLICATIONS & DATABASESPSYCHOLOGY HELP CENTERNEWS & EVENTSSCIENCEEDUCATIONCAREERSABOUT APA




 Help us improve your experience by providing feedback on this page.


Stress Weakens the Immune System
Friends, relaxation strengthen health.


What the Research Shows
Stressed out? Lonely or depressed? Don't be surprised if you come down with something. Psychologists in the field of "psychoneuroimmunology" have shown
that state of mind affects one's state of health.

In the early 1980s, psychologist Janice Kiecolt-Glaser, PhD, and immunologist Ronald Glaser, PhD, of the Ohio State University College of Medicine, were
intrigued by animal studies that linked stress and infection. From 1982 through 1992, these pioneer researchers studied medical students. Among other things,
they found that the students' immunity went down every year under the simple stress of the three-day exam period. Test takers had fewer natural killer cells,
which fight tumors and viral infections. They almost stopped producing immunity-boosting gamma interferon and infection-fighting T-cells responded only
weakly to test-tube stimulation.

Those findings opened the floodgates of research. By 2004, Suzanne Segerstrom, PhD, of the University of Kentucky, and Gregory Miller, PhD, of the
University of British Columbia, had nearly 300 studies on stress and health to review. Their meta-analysis discerned intriguing patterns. Lab studies that
stressed people for a few minutes found a burst of one type of "first responder" activity mixed with other signs of weakening. For stress of any significant
duration - from a few days to a few months or years, as happens in real life - all aspects of immunity went downhill. Thus long-term or chronic stress, through
too much wear and tear, can ravage the immune system.

The meta-analysis also revealed that people who are older or already sick are more prone to stress-related immune changes. For example, a 2002 study by
Lyanne McGuire, PhD, of John Hopkins School of Medicine with Kiecolt-Glaser and Glaser reported that even chronic, sub-clinical mild depression may
suppress an older person's immune system. Participants in the study were in their early 70s and caring for someone with Alzheimer's disease. Those with
chronic mild depression had weaker lymphocyte-T cell responses to two mitogens, which model how the body responds to viruses and bacteria. The immune
response was down even 18 months later, and immunity declined with age. In line with the 2004 meta-analysis, it appeared that the key immune factor was
duration, not severity, of depression. And in the case of the older caregivers, their depression and age meant a double-whammy for immunity.

The researchers noted that lack of social support has been reported in the research as a risk factor for depression, an insight amplified in a 2005 study of
college students. Health psychologists Sarah Pressman, PhD, Sheldon Cohen, PhD, and fellow researchers at Carnegie Mellon University's Laboratory for the
Study of Stress, Immunity and Disease, found that social isolation and feelings of loneliness each independently weakened first-year students' immunity.

In the study, students got flu shots at the university health center, described their social networks, and kept track of their day-to-day feelings using a hand held
computer (a new technique called "momentary ecological awareness"). They also provided saliva samples for measuring levels of the stress hormone cortisol.
Small networks and loneliness each independently weakened immunity to a core vaccine component. Immune response was most weakened by the
combination of loneliness and small social networks, an obvious health stress facing shy new students who have yet to build their friendship circles.



What the Research Means
Emerging evidence is tracing the pathways of the mind-body interaction. For example, as seen with the college students, chronic feelings of loneliness can
help to predict health status -- perhaps because lonely people have more psychological stress or experience it more intensely and that stress in turn tamps
down immunity. It's also no surprise that depression hurts immunity; it's also linked to other physical problems such as heart disease. At the same time,
depression may both reflect a lack of social support and/or cause someone to withdraw from social ties. Both can be stressful and hurt the body's ability to
fight infection.

All of these findings extend what we know about how stress management and interpersonal relationships can benefit day-to-day health, doing everything from
helping us combat the common cold to speeding healing after surgery. The research is in synch with anecdotal reports of how people get sick in stressful
times, but understanding exactly how psychology affects biology helps scientists to recommend the best ways we can build up immunity.



How We Use the Research
Managing stress, especially chronic or long-term stress (even if it's not intense), may help people to fight germs. When burdened with long-term stressors, such
as caring for an elderly parent or spouse with dementia, health can benefit from conscientious stress management.

Kiecolt-Glaser and Glaser confirmed this hopeful option by comparing the immune function of exam-stressed medical students given hypnosis and relaxation
training with that of students without training. At first, the immune responses of the two groups appeared to both go down. However, closer inspection
revealed that some students took this exercise more seriously than others. Those who didn't take relaxation training seriously didn't fare so well; those who
practiced conscientiously did actually have significantly better immune function during exams than students who practiced erratically or not at all.

Finally, the newest findings on social stress underscore the value of good friends; even just a few close friends can help someone feel connected and stay
strong. Social ties may indirectly strengthen immunity because friends - at least health-minded friends -- can encourage good health behaviors such as eating,
sleeping and exercising well. Good friends also help to buffer the stress of negative events.
           Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 223 of 515

Sources & Further Reading
Edwards, K.M., Burns VE., Reynolds, T., Carroll, D., Drayson, M., & Ring, C. (2006). Acute stress exposure prior to influenza vaccination enhances antibody
response in women. Brain, Behavior, and Immunity, 20:159-68.

Glaser, R., Sheridan, J. F., Malarkey, W. B., Maccallum, R. C., & Kiecolt-Glaser, J. K. (2000). Chronic stress modulates the immune response to a pneumococcal
pneumonia vaccine. Psychosomatic Medicine, 62, 804-807.

Glaser, R., Robles, T. F., Malarkey, W. B., Sheridan, J. F., & Kiecolt-Glaser, J. K. (2003). Mild depressive symptoms are associated with amplified and prolonged
inflammatory responses following influenza vaccination in older adults. Archives of General Psychiatry, 60, 1009-1014.

Kiecolt-Glaser, J. K., Glaser, R. (1993). Mind and immunity. In: D. Goleman & J. Gurin, (Eds.) Mind/Body Medicine (pp. 39-59). New York: Consumer Reports.

Kiecolt-Glaser, J. K., & Glaser, R. (2002). Depression and immune function: Central pathways to morbidity and mortality. Journal of Psychosomatic Research, 53,
873-876.

Kiecolt-Glaser, J. K., McGuire, L., Robles, T., & Glaser, R. (2002). Psychoneuroimmunology: Psychological influences on immune function and health. Journal of
Consulting and Clinical Psychology, 70, 537-547.

Kiecolt-Glaser, J. K., McGuire, L., Robles, T., & Glaser, R. (2002). Psychoneuroimmunology and psychosomatic medicine: Back to the future. Psychosomatic
Medicine, 64, 15-28.

Pressman, S. D., Cohen, S., Miller, G.E., Sarkin , A., Rabin, B. S., Treanor, J. J. (2005). Loneliness, Social Network Size and Immune Response to Influenza
Vaccination in College Freshmen, Health Psychology, 24, pages.

Robinson-Whelen, S., Tada, Y., Maccallum, R. C., McGuire, L., & Kiecolt-Glaser, J. K. (2001). Long-term caregiving: What happens when it ends? Journal of
Abnormal Psychology, 110, 573-584.

Segerstrom, S. C. and Miller, G. E. (2004). Psychological Stress and the Human Immune System: A Meta-Analytic Study of 30 Years of Inquiry. Psychological
Bulletin, Vol. 130, No. 4.


American Psychological Association, February 23, 2006



Date c reated: 2006




  The content I just read:            IS RELEVANT               MAY NEED AN UPDATE




             Uavascript: openSocialShare('https://twitter.com/sha re?                                                           Uavascript: openSocialShare('https://www. l
    (#)      url=https%3a%2f%2fwww.apa.org%2fresearch%2faction%2fimmune&via=APA&text=Stress+Weakens+the+lmmune+System'))         mini=true&u rl=https%3a%2f%2fwww.apa.org\l


                                                                                                                           Research in Action

                                                                                                                            Health & Well-being

                                                                                                                            Trauma, Grief, & Resilience




                                                                                                                       ADVERTISEMENT
         Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 224 of 515




                                                                                                                       ADVERTI SEMENT



                                                                                                                                        CONTACT APA




                             Advancing psychology to benefit society and improve lives
                                                                               ------
                                                                               -··-
                                                                               ...... ,. .-...
                                                                               ......
                                                                               ---
PSYCHOLOGISTS                              STUDENTS                                   PUBLICATIONS & DATABASES            ABOUT APA

Standards & Guidelines                     Careers in Psychology                      APA Style                           Governance

PsycCareers                                Accredited Psychology Programs             Journa ls                           Directorates and Programs

Divisions of APA                           More for Students                          Books                                Policy Statements

Ethics                                                                                Magination Press                    Press Room

Early Career Psychologists                 ABOUT PSYCHOLOGY                           Videos                              Advertise with Us

Continuing Education                       Science of Psychology                      PsyclNFO                            Corporate Supporters

Renew Membership                           Psychology Topics                          PsycARTICLES                        Work at APA

                                                                                      More Publications & Databases       Contact Us




MORE APA WEBSITES                                                                     GET INVOLVED

  ACT Raising Safe Kids Program              APA PsycNet•

  American Psychological Foundation          APA Style

  APA Annual Convention                      Online Psychology Laboratory
                                                                                      Advocate           Participate   Donate              Join APA
  APA Services, Inc.                         Psychology: Science in Action




  Privacy Statement    Terms of Use   Accessibility   Website Feedback   Sitemap      FOLLOW APA                                        more




© 2020 American Psychological Association
750 First St. NE, Washington, DC 20002-4242 I Contact Support
Telephone: (800) 374-2721; (202) 336-5500 I TDDfTTY: (202) 336-6123
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 225 of 515




                   EXHIBIT 21
Author Manuscript
                    ~
                    IC~I - - - 1HHS Public Access
                    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 226 of 515
                                Author manuscript
                                Curr Opin Pharmacol. Author manuscript; available in PMC 2017 August 01.
                    Published in final edited form as:
                     Curr Opin Pharmacol. 2016 August ; 29: 104–110. doi:10.1016/j.coph.2016.07.011.



                    Co-Morbidity of PTSD and Immune System Dysfunction:
                    Opportunities for Treatment
                    Gretchen N. Neigh1,* and Fariya F. Ali2
                    1Department       of Anatomy and Neurobiology, Virginia Commonwealth University
                    2University    of Miami School of Medicine
Author Manuscript




                    Abstract
                         Posttraumatic stress disorder (PTSD) is defined as a psychiatric disorder; however, PTSD co-
                         occurs with multiple somatic manifestations. People living with PTSD commonly manifest
                         dysregulations in the systems that regulate the stress response, including the hypothalamic-
                         pituitary-adrenal (HPA) axis, and development of a pro-inflammatory state. Additionally, somatic
                         autoimmune and inflammatory diseases and disorders have a high rate of co-morbidity with
                         PTSD. Recognition and understanding of the compounding effect that these disease states can
                         have on each other, evidenced from poorer treatment outcomes and accelerated disease
                         progression in patients suffering from co-morbid PTSD and/or other autoimmune and
                         inflammatory diseases, has the potential to lead to additional treatment opportunities.
Author Manuscript




                    Keywords
                         Post-traumatic stress disorder; PTSD; Autoimmune disease; Inflammatory diseases; Rheumatoid
                         arthritis


                    Introduction
                                      Although traditionally considered a type of anxiety disorder, post-traumatic stress disorder
                                      (PTSD) is classified as a Trauma and Stress related disorder in DSM-V. PTSD is a chronic
                                      psychiatric illness that develops subsequent to experiencing a significant traumatic event.
                                      Although exposure to a stressful event is required for PTSD, only a minority (8–18%) [1–3]
                                      of trauma exposed individuals go on to develop the disorder. DSM-V criteria for PTSD
                                      include delayed onset of behavioral changes that can be grouped into 4 distinct diagnostic
Author Manuscript




                                      clusters: re-experiencing, avoidance, hyper-arousal and negative cognitions and mood.




                    *
                     Corresponding Author: Gretchen N. Neigh, Ph.D., Department of Anatomy & Neurobiology, Virginia Commonwealth University,
                    Sanger Hall, 1101 East Marshall Street, P.O. Box 980709, Richmond, VA 23298-0709, Voice: 804-628-5152, Fax: 804-828-9477,
                    gretchen.mccandless@vcuhealth.org.
                    The authors have no conflicts of interest to declare.
                    Publisher's Disclaimer: This is a PDF file of an unedited manuscript that has been accepted for publication. As a service to our
                    customers we are providing this early version of the manuscript. The manuscript will undergo copyediting, typesetting, and review of
                    the resulting proof before it is published in its final citable form. Please note that during the production process errors may be
                    discovered which could affect the content, and all legal disclaimers that apply to the journal pertain.
                      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 227 ofPage
                    Neigh and Ali
                                                                                         5152

                                    PTSD is also a somatic condition, such that patients with PTSD have been found to have
Author Manuscript




                                    biological alterations in several primary pathways involving the neuroendocrine [4] and
                                    immune systems [5]. Much like physiological stress, chronic psychological stress stimulates
                                    the stress response pathways of the hypothalamic-pituitary-adrenal (HPA) axis and
                                    sympathetic nervous system leading to downstream release of glucocorticoids (GC) and
                                    catecholamines. Cortisol, which is the primary endogenous GC hormone in humans, acts on
                                    the central nervous system, metabolic system, and immune system to modulate the stress
                                    response. GCs impact physiology and behavior by binding to the intracellular GC receptor
                                    (GR) on target tissues leading to downstream effects of immunosuppression, increased
                                    energy metabolism, and negative feedback inhibition of the HPA axis. In this way, GC
                                    signaling is central to the neuroendocrine modulation of the immune system.

                                    PTSD co-occurs with dysregulation of the HPA axis, impaired GC signaling, and the
                                    development of a pro-inflammatory state. Not surprisingly, PTSD is associated with poor
Author Manuscript




                                    self-reported physical health as well as high rates of comorbidities, such as cardiovascular,
                                    respiratory, gastrointestinal, inflammatory and autoimmune diseases [6–8]. Recently a large
                                    retrospective cohort study of 666,269 Iraq war veterans showed a two-fold increase in the
                                    risk of autoimmune diseases in individuals with PTSD compared to those without any
                                    psychiatric illness and a 51% increased risk when compared to individuals with other
                                    psychiatric illnesses [9]. Dysregulations in immune function as a result of the complex
                                    interplay between the neuroendocrine and immune systems in PTSD may unmask a
                                    predisposition to, or accelerate the progression of, autoimmune (AI)/inflammatory diseases,
                                    thereby compounding the disease burden in these patients. In the following sections we will
                                    review the mechanistic links between neuroendocrine and immune dysfunctions in PTSD
                                    and outline existing and novel pharmacological treatment options that may be able to
                                    address both the psychological and biological disturbances observed in patients living with
Author Manuscript




                                    PTSD.


                       Candidate Mechanisms Linking PTSD and Immune Dysfunction
                       Reduced Circulating Cortisol
                                    As mentioned above, neuroendocrine alterations in people living with PTSD may precipitate
                                    immune disturbances. The dogmatic physiological signature of chronic stress is
                                    simultaneous elevations in concentrations of cortisol and catecholamines [5]. Contrary to
                                    this dogmatic view, PTSD is associated with low levels of morning cortisol and elevated
                                    levels of norepinephrine (NE). Excessive activation of the HPA axis in response to trauma
                                    and sustained increases in corticotrophin-releasing factor (CRF) are collectively proposed to
                                    downregulate CRF receptors in the pituitary leading to downstream reduction in GC
Author Manuscript




                                    signaling, decreased secretion of cortisol, and subsequently increased GC sensitivity [10].
                                    These changes, along with enhanced sympathetic activity driven stimulation of β2-
                                    adrenergic receptor on immune cells, may lead to increased cytokine production, fostering
                                    the hyper-inflammatory state frequently co-morbid with PTSD.

                                    An alternative view is that low cortisol concentrations are a precipitator of PTSD rather than
                                    a consequence of PTSD. Low salivary and urinary cortisol immediately following trauma
                                    have been reported to be predictors of PTSD suggesting that low cortisol concentrations may


                                     Curr Opin Pharmacol. Author manuscript; available in PMC 2017 August 01.
                      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 228 ofPage
                    Neigh and Ali
                                                                                         5153

                                    in fact be a preexisting vulnerability for developing PTSD rather than a consequence of
Author Manuscript




                                    PTSD [11]. Interestingly, inadequate cortisol secretion in relation to the chronic
                                    inflammation observed in rheumatoid arthritis, suggests that the suboptimal production of
                                    cortisol may be involved in onset and/or progression of autoimmune disease [12,13]. Hence,
                                    overlap may exist between the mechanisms by which low cortisol concentrations may
                                    precipitate both psychiatric and somatic diseases and disorders.

                                    However, because of the multifaceted regulation and impact of the GR, information about
                                    glucocorticoids alone is not consistently predictive of their function or dysfunction. GRs
                                    have extensive variability in their actions depending on the target tissue. Multiple
                                    independent promoters present in the GR gene contribute to GR variability by influencing
                                    tissue specificity of GR gene expression. Epigenetic modulation of some of these promoters
                                    has been demonstrated to change GR gene expression and function in PTSD [14]. Moreover,
                                    single nucleotide polymorphisms in the GR gene NR3C1 and the FKBP5 gene (co-
Author Manuscript




                                    chaperone of hsp90 which regulates GR sensitivity) are associated with altered HPA axis
                                    sensitivity (GR hypersensitivity or GR resistance) [15]. Hence, alterations in multiple factors
                                    including GR expression levels, GR affinity, co-factors, GR heterogeneity and GR density in
                                    target tissues are sufficient to affect GC signaling and are candidate mechanisms for
                                    enhanced inflammation associated with PTSD.

                       Chronic Low Grade Inflammation
                                    PTSD is linked to cytokinemia and a recent meta-analysis of 20 studies found increased
                                    plasma levels of pro-inflammatory cytokines tumor necrosis factor-alpha (TNF-α),
                                    interleukin-1beta (IL-1β) & interleukin-6 (IL-6) in individuals with PTSD compared to
                                    healthy controls [16]. In addition, there is a prospective association of plasma C-reactive
                                    protein (CRP) concentrations with the development of PTSD [17], and higher mitogen
Author Manuscript




                                    induced cytokine production in trauma exposed soldiers correlates with augmentation of
                                    PTSD symptoms in response to subsequent stressors [18]. These findings suggest that
                                    inflammation may predispose an individual to PTSD, and inflammation may even form the
                                    biological basis of stress sensitization [18] that precipitates PTSD after trauma exposure.

                                    The relationship between the HPA axis and cytokines is bidirectional. In addition to the
                                    previously discussed effects of the HPA axis on cytokines, cytokines can influence HPA axis
                                    signaling and impair cellular processes by stimulating oxidative stress. The sequela that
                                    follows cytokine-induced changes in the HPA axis and central nervous system has been
                                    proposed to lead to the manifestation of PTSD symptoms [19]. This proposition is consistent
                                    with results of a study using the predator exposure animal model of PTSD that demonstrated
                                    elevated levels of pro-inflammatory cytokines and reactive oxygen species in the brain
Author Manuscript




                                    (hippocampus, amygdala, pre-frontal cortex) and in the periphery as a consequence of
                                    stressor exposure [20]. Conversely, administration of the anti-inflammatory agent
                                    minocycline following a laboratory stressor is sufficient to block the development of PTSD-
                                    like behaviors in a rodent model [21].

                                    Chronic inflammation is a pathological feature of multiple somatic diseases that are highly
                                    co-morbid with PTSD including cardiovascular disease, rheumatoid arthritis, asthma,
                                    psoriasis, metabolic syndrome, fibromyalgia, chronic pain syndromes and hypothyroidism.


                                     Curr Opin Pharmacol. Author manuscript; available in PMC 2017 August 01.
                      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 229 ofPage
                    Neigh and Ali
                                                                                         5154

                                    Common cytokines implicated in enhanced inflammation in PTSD and other diseases may
Author Manuscript




                                    therefore serve as a potent therapeutic target in the treatment of both types of conditions.

                       Alterations in Innate and Adaptive Immunity
                                    A burgeoning area of study is the relationship between PTSD and innate and adaptive
                                    immunity. A recent study of U.S. Marines applied weighted gene co-expression network
                                    analysis to RNA-Seq and microarray assessment of peripheral blood leukocyte gene
                                    expression taken pre- and post-deployment. The authors reported that PTSD risk and PTSD
                                    cases groups both had enhanced differential expression of genes associated with innate
                                    immune responses mediated by interferon signaling. These findings add to the authors
                                    previous work showing that differential expression of CRP and genes involved in antiviral
                                    interferon response were associated with the risk of developing PTSD [22] and suggest that
                                    innate immunity up-regulation may be both a risk for, and consequence of, PTSD.
Author Manuscript




                                    A relationship between PTSD and adaptive immunity is also plausible given that cytokines
                                    drive differentiation of T cell subsets, and individuals living with PTSD exhibit elevated
                                    cytokine production. To this end, a recent study demonstrated an association between PTSD
                                    and a T cell phenotype consistent with increased differentiation of T cells and interpreted as
                                    early aging of the immune system [23]. Furthermore, T cells may provide a window into the
                                    susceptibility of an individual to psychiatric disorders such that responsiveness of T cells to
                                    the synthetic GC dexamethasone prior to military deployment predicted both PTSD and
                                    depression following deployment [24]. Collectively, the shifts in T cell biology observed in
                                    PTSD push towards a preponderance of CD4+ T helper 1 (Th1) cells over the C4+ T helper
                                    2 (Th2) type cells which correlates with increased plasma levels of Interferon-gamma (IFN-
                                    γ) in PTSD [25]. Although mechanisms have not been elucidated to date, Marpe Bam et al.,
                                    has shown that epigenetic modifications and miRNAs were associated with elevated gene
Author Manuscript




                                    expression of the pro-inflammatory cytokine interleukin-12 (IL-12) in peripheral blood
                                    mononuclear cells (PBMCs) of PTSD patients [26]. In addition to PTSD, several
                                    autoimmune diseases are associated with alterations of the Th1 versus Th2 cytokine balance
                                    including rheumatoid arthritis, multiple sclerosis, type 1 diabetes, and autoimmune thyroid
                                    disease. In these somatic conditions, the balance is skewed towards Th1 and an excess of
                                    IL-12 and TNF-α production, whereas Th2 and production of anti-inflammatory
                                    interleukin-10 (IL-10) appear to be deficient [12].

                                    In addition to shifts in T helper cells, Jergovic et al., found a ~50% decrease in the number
                                    of regulatory T cells (Treg) in PTSD patients compared to healthy controls [27]. Treg are
                                    essential for controlling immune responses and maintaining self-tolerance by inhibiting auto
                                    reactive T cells. A decrease in number and function of peripheral Treg has been associated
Author Manuscript




                                    with the development of multiple autoimmune diseases that are highly co-morbid with
                                    PTSD [28].

                       Telomere Shortening and Premature Immunosenescence
                                    In addition to elevated levels of terminally differentiated T cells and an altered Th1/Th2
                                    balance, PTSD has been associated with the age-related phenomenon of telomere
                                    shortening. Chronic inflammation has been shown to accelerate telomere shortening leading


                                     Curr Opin Pharmacol. Author manuscript; available in PMC 2017 August 01.
                      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 230 ofPage
                    Neigh and Ali
                                                                                         5155

                                    to cellular aging and premature senescence that have been implicated in loss of control of
Author Manuscript




                                    the immune system [29]. Senescent cells are terminally differentiated and no longer fully
                                    functional, but instead of undergoing cell death, they exist in a zombie-like state spewing
                                    cytokines into the cellular milieu. Telomere shortening has been identified in many
                                    autoimmune diseases [30] and is associated with acceleration of the manifestation of age-
                                    related diseases. Telomere shortening of leukocytes/PBMCs has emerged as a biomarker of
                                    PTSD and a recent literature review of 32 studies between 2001 and 2014 found reduced
                                    leukocyte telomere length and increased pro-inflammatory markers in PTSD patients
                                    suggesting early immunosenescence [23]. Additionally, PTSD is associated with earlier
                                    onset of age-related conditions linked to telomere shortening and increased mortality [31].

                       Sex Differences and PTSD
                                    Similar to other neuropsychiatric and somatic disorders, sex differences have been reported
Author Manuscript




                                    in the context of PTSD. There are well-known differences in PTSD risk between men and
                                    women with women exhibiting a higher frequency of PTSD than men (2:1)[33], not
                                    explained solely on the basis of exposure type and/or severity alone. Dias et. al demonstrated
                                    that female-specific elevation of pituitary adenylate cyclase-activating peptide (PACAP) and
                                    differential methylation of a single nucleotide polymorphism (rs2267735) on the PACAP
                                    gene (Adcyap1r1) was associated with a PTSD diagnosis in females, but not in males [32].
                                    Differences in the neuroendocrine response to stress in males and females can be attributed
                                    to genomic (as above) or hormonal differences to the neuroendocrine response to stress
                                    between the sexes [34].

                                    Additionally, autoimmune diseases disproportionally impact females over males, reflected in
                                    the study conducted by O’Donovan et al., showing that women with PTSD were three times
                                    more likely to be diagnosed with an autoimmune condition [9]. Interestingly however, the
Author Manuscript




                                    magnitude of PTSD-related increased risk was similar between the sexes and the authors
                                    therefore did not find a sex difference in the relative risk of autoimmune diseases in PTSD
                                    patients. They did however find that a history of Military Sexual Trauma (MST) and PTSD
                                    were associated with the highest risk of autoimmune diseases in both men and women and
                                    thus MST was an independent risk factor in the development of autoimmune disease.
                                    Notably, the patient populations in a large majority of studies referenced in this paper are
                                    composed of combat veterans exposed to the trauma of war. But the finding of MST as an
                                    independent risk factor for the development of PTSD points to the possibility that the type of
                                    trauma may correlate with severity and/or risk of autoimmune or somatic illness, and
                                    warrants further work in this area.


                       PTSD Treatment Opportunities: Immune System Intervention
Author Manuscript




                                    The literature summarized here establishes that in addition to the commonly appreciated
                                    psychiatric manifestations of PTSD, marked alterations in the neuroendocrine and immune
                                    systems exist in individuals living with PTSD. As such, intervention strategies that target
                                    neuroendocrine and immune dysfunction may prove beneficial to the treatment of PTSD. A
                                    similar angle has been assessed in the context of depression such that a meta-analysis
                                    illustrates that elevations in CRP and IL-6 precede development of depression and that



                                     Curr Opin Pharmacol. Author manuscript; available in PMC 2017 August 01.
                      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 231 ofPage
                    Neigh and Ali
                                                                                         5156

                                    patients with increased inflammation are less likely to respond to conventional anti-
Author Manuscript




                                    depressants and more likely to respond to adjunctive anti-inflammatory treatment [35].

                                    Although mechanistically interventions that target function of the HPA axis and/or GR
                                    should prove effective in the treatment of both PTSD and immune dysfunction, these
                                    neuroendocrine interventions have had mixed utility which may be due to the pervasive
                                    nature of the GR on multiple organ systems. Mifepristone, a GR antagonist, has been
                                    reported to effectively improve metrics of PTSD symptoms [36], but a more recent report
                                    from the same research group demonstrates improvements in cognition but not in symptoms
                                    of PTSD or metrics of physical health [37]. More targeted treatment of GR function, through
                                    manipulation of GR co-chaperones such as FKBP5, may be a more advantageous route of
                                    intervention given that this type of intervention should leave non-pathological GRs intact
                                    [38]. To this end, studies of rapamycin, a drug which, among other things, can alter function
                                    of GR co-chaperones, has shown promise in rodent models of PTSD [39] and is already
Author Manuscript




                                    FDA approved and in clinical trials unrelated to PTSD.

                                    Given the potential limitations to interventions at the level of GR and the HPA axis, attention
                                    to immune-centric interventions is also warranted. Several pro-inflammatory cytokines
                                    elevated in PTSD are also implicated in autoimmune diseases and therefore are uniquely
                                    positioned to function as biomarkers for diagnosis and treatment of both conditions. For
                                    instance, plasma levels of IL-1β and IL-6 have been shown to positively correlate with
                                    PTSD symptom duration and severity respectively [16], and can therefore be used to monitor
                                    treatment response in PTSD. Drugs aimed at decreasing concentrations of pro-inflammatory
                                    cytokines in the circulation might have dual benefits and help ease disease burden in PTSD
                                    patients. Canakinumab, a monoclonal antibody against IL-1β, and anakinra, an IL-1 receptor
                                    antagonist, are two such medications that target IL-1β. These drugs have been used in the
Author Manuscript




                                    treatment of rheumatoid arthritis and other inflammatory conditions with positive results
                                    [40]. Clazakizumab, a monoclonal antibody against IL-6, is in phase 2 clinical trials to treat
                                    rheumatoid arthritis with promising results [41]. Furthermore, in rheumatoid arthritis
                                    patients, long term treatment with anti-TNF agents has been shown to raise cortisol levels
                                    (inadequate cortisol in relation to inflammation implicated in chronic low-grade
                                    inflammation) and normalize the HPA axis leading to rapid clinical improvement [42].

                                    In addition, targeting senescent cells may be an advantageous point of intervention.
                                    Senolytics are a new intervention strategy in aging research and in diseases of aging which
                                    show particular promise. These treatments target and remove the senescent cells, many of
                                    which are believed to contribute to cytokinemia, without damaging healthy cells. This
                                    exfoliation of the immune system may confer benefits for both traditional immune disorders
Author Manuscript




                                    and neuropsychiatric disorders with an immune component. Although initial studies used
                                    methods for clearance of senescent cells that lacked translational potential, recent work
                                    demonstrates successful administration of a pharmacological senolytic agent in a mouse
                                    model [43].

                                    In addition to these novel immune-driven interventions, it is important to recognize that
                                    some of the existing treatments for PTSD confer immune benefits. SSRIs are first line
                                    treatment of PTSD, and have been shown to exert anti-inflammatory effects on T-


                                     Curr Opin Pharmacol. Author manuscript; available in PMC 2017 August 01.
                      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 232 ofPage
                    Neigh and Ali
                                                                                         5157

                                    lymphocytes, dendritic cells, and neutrophils [44]. Specifically fluoxetine and citalopram
Author Manuscript




                                    were found to exhibit an anti-arthritic effect on murine collagen-induced arthritis and in a
                                    human ex vivo disease model of rheumatoid arthritis [45]. The anti-inflammatory effect of
                                    SSRIs in human rheumatoid arthritis tissue was due to reduction of spontaneous cytokine
                                    production from macrophages (IL-6, INF-γ and IL-10) through toll-like receptors. Previous
                                    studies have found SSRIs to improve symptoms in encephalomyelitis, a multiple sclerosis
                                    model through reduction in pro-inflammatory cytokines [46–48]. Other drugs used in the
                                    treatment of PTSD that have been found to have anti-inflammatory effects include prazosin
                                    (alpha-1-adrenoreceptor blocker) and ketamine. Prazosin has been shown to be effective in
                                    treatment resistant cases of PTSD in which recurrent nightmares are problematic [49].
                                    Previous studies have found prazosin and doxazosin, also an alpha-1 blocker, to exhibit anti-
                                    inflammatory effects in rodent models of inflammation by inhibiting the production of
                                    lipopolysaccharide induced pro-inflammatory cytokines TNF-α and IL-1β [50,51].
Author Manuscript




                                    Ketamine infusion has been shown to have a rapid reduction in symptom severity in patients
                                    with chronic PTSD [52] and ketamine possesses anti-inflammatory actions which have been
                                    attributed to inhibition of transcription factors activator protein-1 and nuclear factor (NF)-
                                    κB, as well as lowering of serum levels of IL-6, TNF-α, inducible nitric oxide synthase and
                                    CRP [53].


                       Conclusions
                                    Although once believed to be an immune-privileged site, the bidirectional communication
                                    between the brain and periphery is now commonly appreciated. The growing recognition
                                    that neuropsychiatric disorders are also somatic disorders will improve understanding of
                                    disease pathogenesis and lead to advances in treatment options. In the case of PTSD, the
                                    relationship with the immune system appears to be multi-tiered and bidirectional. Continued
Author Manuscript




                                    monitoring of developments in immunological interventions and efforts to apply these
                                    interventions to PTSD is essential to advancing biological psychiatry. Furthermore, given the
                                    bidirectional nature of the relationship between PTSD and immune system function,
                                    recognition and treatment of PTSD may improve immunological outcomes for individuals
                                    living with primary disorders of the immune system.


                       Acknowledgments
                                    G.N. Neigh’s effort on this work was supported by startup funds from the Department of Anatomy & Neurobiology
                                    of Virginia Commonwealth University’s School of Medicine. Research in G.N. Neigh’s laboratory is currently
                                    supported by R01NR014886 from the National Institute of Nursing Research and K18MH105098 from the National
                                    Institute of Mental Health.


                       References
Author Manuscript




                                    1. Kessler RC, Sonnega A, Bromet E, Hughes M, Nelson CB. Posttraumatic stress disorder in the
                                       National Comorbidity Survey. [Internet]. Arch Gen Psychiatry. 1995; 52:1048–60. [PubMed:
                                       7492257]
                                    2. Breslau N, Kessler RC, Chilcoat HD, Schultz LR, Davis GC, Andreski P. Trauma and posttraumatic
                                       stress disorder in the community: the 1996 Detroit Area Survey of Trauma. [Internet]. Arch Gen
                                       Psychiatry. 1998; 55:626–32. [PubMed: 9672053]




                                     Curr Opin Pharmacol. Author manuscript; available in PMC 2017 August 01.
                      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 233 ofPage
                    Neigh and Ali
                                                                                         5158

                                    3. White J, Pearce J, Morrison S, Dunstan F, Bisson JI, Fone DL. Risk of post-traumatic stress disorder
                                       following traumatic events in a community sample. [Internet]. Epidemiol Psychiatr Sci. 2015;
Author Manuscript




                                       24:249–57. [PubMed: 24636704]
                                    4. Heim C, Nemeroff CB. Neurobiology of posttraumatic stress disorder. [Internet]. CNS Spectr. 2009;
                                       14:13–24. [PubMed: 19169190]
                                    5. Pace TWW, Heim CM. A short review on the psychoneuroimmunology of posttraumatic stress
                                       disorder: from risk factors to medical comorbidities. [Internet]. Brain Behav Immun. 2011; 25:6–13.
                                       [PubMed: 20934505]
                                    6. Boscarino JA. Posttraumatic stress disorder and physical illness: results from clinical and
                                       epidemiologic studies. [Internet]. Ann N Y Acad Sci. 2004; 1032:141–53. [PubMed: 15677401]
                                    7. Kubzansky LD, Koenen KC. Is posttraumatic stress disorder related to development of heart
                                       disease? An update. [Internet]. Cleve Clin J Med. 2009; 76(Suppl 2):S60–5. [PubMed: 19376986]
                                    8. Cavalcanti-Ribeiro P, Andrade-Nascimento M, Morais-de-Jesus M, de Medeiros GM, Daltro-
                                       Oliveira R, Conceição JO, Rocha MF, Miranda-Scippa Â, Koenen KC, Quarantini LC. Post-
                                       traumatic stress disorder as a comorbidity: impact on disease outcomes. [Internet]. Expert Rev
                                       Neurother. 2012; 12:1023–37. [PubMed: 23002944]
Author Manuscript




                                    9. O’Donovan A, Cohen BE, Seal KH, Bertenthal D, Margaretten M, Nishimi K, Neylan TC. Elevated
                                       risk for autoimmune disorders in iraq and afghanistan veterans with posttraumatic stress disorder.
                                       [Internet]. Biol Psychiatry. 2015; 77:365–74. The authors conducted a retrospective cohort study of
                                       666,269 Iraq and Afghanistan veterans under the age of 55 who were enrolled in the VA healthcare
                                       system between October, 2001 and March 2011. Using generalized linear models, they found that
                                       veterans diagnosed with PTSD had a significantly higher adjusted relative risk for diagnosis with an
                                       autoimmune disease compared to veterans with no psychiatric illness and compared to veterans
                                       diagnosed with a psychiatric illness other than PTSD. Although previous studies of Vietnam
                                       veterans found higher prevalence of self reported auto-immune disorders and physician dianosed
                                       RA associated with PTSD, this is the first large scale study to examine if PTSD increased the risk
                                       all autoimmune diseases as diagnosed by a physician using definitive diagnostic criteria. [PubMed:
                                       25104173]
                                    10. Wieck A, Grassi-Oliveira R, Hartmann Do Prado C, Teixeira AL, Bauer ME.
                                         Neuroimmunoendocrine interactions in post-traumatic stress disorder: Focus on long-term
                                         implications of childhood maltreatment. Neuroimmunomodulation. 2014; 21:145–151. [PubMed:
Author Manuscript




                                         24557048]
                                    11. van Zuiden M, Kavelaars A, Geuze E, Olff M, Heijnen CJ. Predicting PTSD: Pre-existing
                                         vulnerabilities in glucocorticoid-signaling and implications for preventive interventions [Internet].
                                         Brain Behav Immun. 2013; 30:12–21. [PubMed: 22981834]
                                    12. Elenkov IJ. Neurohormonal-cytokine interactions: Implications for inflammation, common human
                                         diseases and well-being. Neurochem Int. 2008; 52:40–51. [PubMed: 17716784]
                                    13. Spies CM, Straub RH, Cutolo M, Buttgereit F. Circadian rhythms in rheumatology--a
                                         glucocorticoid perspective. [Internet]. Arthritis Res Ther. 2014; 16(Suppl 2):S3. [PubMed:
                                         25608777]
                                    14. Labonté B, Azoulay N, Yerko V, Turecki G, Brunet A. Epigenetic modulation of glucocorticoid
                                         receptors in posttraumatic stress disorder. [Internet]. Transl Psychiatry. 2014; 4:e368. [PubMed:
                                         24594779]
                                    15. Castro-Vale I, van Rossum EFC, Machado JC, Mota-Cardoso R, Carvalho D. Genetics of
                                         glucocorticoid regulation and posttraumatic stress disorder—What do we know? [Internet].
                                         Neurosci Biobehav Rev. 2016; 63:143–157. The authors outline a comprehensive review of the
Author Manuscript




                                         role the GR and GC signaling plays in the pathophysiolgy of PTSD from studies that have been
                                         published thus-far. Changes in levels of cortisol, GR polymorphisms, GR sensitivity and
                                         epigenetic changes to stress cam all impact the functioning of the GR in the HPA axis response to
                                         stress and in the development of PTSD. The authors cite consensus findings and outliers regarding
                                         the regulation of GR in PTSD and point out the potential targets in GC signaling that can be used
                                         in the treatment and prevention of PTSD. [PubMed: 26872620]
                                    16. Passos IC, Vasconcelos-Moreno MP, Costa LG, Kunz M, Brietzke E, Quevedo J, Salum G,
                                         Magalhães PV, Kapczinski F, Kauer-Sant’Anna M. Inflammatory markers in post-traumatic stress
                                         disorder: a systematic review, meta-analysis, and meta-regression. [Internet]. The lancet


                                     Curr Opin Pharmacol. Author manuscript; available in PMC 2017 August 01.
                      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 234 ofPage
                    Neigh and Ali
                                                                                         5159

                                        Psychiatry. 2015; 2:1002–12. The authors conducted a meta-analysis and meta-regression of
                                        studies comparing inflammatory markers between patients with PTSD and healthy controls. The
Author Manuscript




                                        meta-analysis was based on 20 published studies and found that levels of IL-1β, IL-6 and IFN-γ
                                        were elevated in individuals with PTSD compared to healthy controls, with standardised mean
                                        differences ranging from .49 to 1.42. [PubMed: 26544749]
                                    17. Eraly SA, Nievergelt CM, Maihofer AX, Barkauskas DA, Biswas N, Agorastos A, O’Connor DT,
                                        Baker DG. Assessment of plasma C-reactive protein as a biomarker of posttraumatic stress
                                        disorder risk. [Internet]. JAMA psychiatry. 2014; 71:423–31. [PubMed: 24576974]
                                    18. Smid GE, van Zuiden M, Geuze E, Kavelaars A, Heijnen CJ, Vermetten E. Cytokine production as
                                        a putative biological mechanism underlying stress sensitization in high combat exposed soldiers
                                        [Internet]. Psychoneuroendocrinology. 2015; 51:534–546. [PubMed: 25106657]
                                    19. Furtado M, Katzman MA. Neuroinflammatory pathways in anxiety, posttraumatic stress, and
                                        obsessive compulsive disorders. [Internet]. Psychiatry Res. 2015; 229:37–48. [PubMed:
                                        26296951]
                                    20. Wilson CB, McLaughlin LD, Nair A, Ebenezer PJ, Dange R, Francis J. Inflammation and oxidative
                                        stress are elevated in the brain, blood, and adrenal glands during the progression of post-traumatic
Author Manuscript




                                        stress disorder in a predator exposure animal model. [Internet]. PLoS One. 2013; 8:e76146.
                                        [PubMed: 24130763]
                                    21. Levkovitz Y, Fenchel D, Kaplan Z, Zohar J, Cohen H. Early post-stressor intervention with
                                        minocycline, a second-generation tetracycline, attenuates post-traumatic stress response in an
                                        animal model of PTSD. [Internet]. Eur Neuropsychopharmacol. 2015; 25:124–32. [PubMed:
                                        25487770]
                                    22. Breen MS, Maihofer AX, Glatt SJ, Tylee DS, Chandler SD, Tsuang MT, Risbrough VB, Baker
                                        DG, O’Connor DT, Nievergelt CM, et al. Gene networks specific for innate immunity define post-
                                        traumatic stress disorder. [Internet]. Mol Psychiatry. 2015; 20:1538–45. By applying weighted
                                        gene co-expression network analysis (WGCNA) to RNA-Seq and microarray peripheral blood
                                        leukocyte gene expression taken from U.S. Marines pre- and post-deployment, the authors
                                        identified groups of enriched genes that were differentially expressed between PTSD cases and
                                        controls. The PTSD risk and PTSD cases groups both had enhanced differential expression of
                                        genes associated with innate immune responses mediated by interferon signaling. These findings
                                        add to the authors previous work showing differential expression of CRP and genes involved in
Author Manuscript




                                        antiviral interferon response to be associated with risk of developing PTSD. [PubMed: 25754082]
                                    23. Aiello AE, Dowd JB, Jayabalasingham B, Feinstein L, Uddin M, Simanek AM, Cheng CK, Galea
                                        S, Wildman DE, Koenen K, et al. PTSD is associated with an increase in aged T cell phenotypes in
                                        adults living in Detroit. [Internet]. Psychoneuroendocrinology. 2016; 67:133–141. [PubMed:
                                        26894484]
                                    24. van Zuiden M, Kavelaars A, Vermetten E, Olff M, Geuze E, Heijnen C. Pre-deployment
                                        differences in glucocorticoid sensitivity of leukocytes in soldiers developing symptoms of PTSD,
                                        depression or fatigue persist after return from military deployment. [Internet].
                                        Psychoneuroendocrinology. 2015; 51:513–24. [PubMed: 25277845]
                                    25. Zhou J, Nagarkatti P, Zhong Y, Ginsberg JP, Singh NP, Zhang J, Nagarkatti M. Dysregulation in
                                        microRNA expression is associated with alterations in immune functions in combat veterans with
                                        post-traumatic stress disorder. [Internet]. PLoS One. 2014; 9:e94075. [PubMed: 24759737]
                                    26. Bam M, Yang X, Zhou J, Ginsberg JP, Leyden Q, Nagarkatti PS, Nagarkatti M. Evidence for
                                        Epigenetic Regulation of Pro-Inflammatory Cytokines, Interleukin-12 and Interferon Gamma, in
                                        Peripheral Blood Mononuclear Cells from PTSD Patients. [Internet]. J Neuroimmune Pharmacol.
Author Manuscript




                                        2015; 11:168–81. [PubMed: 26589234]
                                    27. Jergović M, Bendelja K, Vidović A, Savić A, Vojvoda V, Aberle N, Rabatić S, Jovanovic T,
                                        Sabioncello A. Patients with posttraumatic stress disorder exhibit an altered phenotype of
                                        regulatory T cells. [Internet]. Allergy Asthma Clin Immunol. 2014; 10:43. [PubMed: 25670936]
                                    28. Grant CR, Liberal R, Mieli-Vergani G, Vergani D, Longhi MS. Regulatory T-cells in autoimmune
                                        diseases: challenges, controversies and--yet--unanswered questions. [Internet]. Autoimmun Rev.
                                        2015; 14:105–16. [PubMed: 25449680]




                                     Curr Opin Pharmacol. Author manuscript; available in PMC 2017 August 01.
                      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 235 ofPage
                    Neigh and Ali
                                                                                          51510


                                    29. Zhang J, Rane G, Dai X, Shanmugam MK, Arfuso F, Samy RP, Lai MKP, Kappei D, Kumar AP,
                                        Sethi G. Ageing and the telomere connection: An intimate relationship with inflammation. Ageing
Author Manuscript




                                        Res Rev. 2016; 25:55–69. [PubMed: 26616852]
                                    30. Georgin-Lavialle S, Aouba A, Mouthon L, Londono-Vallejo JA, Lepelletier Y, Gabet AS, Hermine
                                        O. The telomere/telomerase system in autoimmune and systemic immune-mediated diseases
                                        [Internet]. Autoimmun Rev. 2010; 9:646–651. [PubMed: 20435169]
                                    31. Lohr JB, Palmer BW, Eidt CA, Aailaboyina S, Mausbach BT, Wolkowitz OM, Thorp SR, Jeste DV.
                                        Is Post-Traumatic Stress Disorder Associated with Premature Senescence? A Review of the
                                        Literature. [Internet]. Am J Geriatr Psychiatry. 2015; 23:709–25. The authors reviewed 22 articles
                                        published between 2000 and 2014 from a total of 66 studies that analyzed targeted outcomes in
                                        order to identify the link, if any, between PTSD and early aging. They found PTSD to be
                                        associated with senescent-like changes including shorter leukocyte telomere length, increased pro-
                                        inflammatory cytoines, higher incidence of age associated illnesses like CVD, dementia and an
                                        overall increased mortality. This literature review highlights premature senescence as the possible
                                        mechanism that leads to a high prevelance of adverse outcomes in PTSD. [PubMed: 25959921]
                                    32. Dias BG, Ressler KJ. PACAP and the PAC1 receptor in post-traumatic stress disorder. [Internet].
                                        Neuropsychopharmacology. 2013; 38:245–6. [PubMed: 23147486]
Author Manuscript




                                    33. NB. The epidemiology of posttraumatic stress disorder: what is the extent of the problem? J Clin
                                        Psychiatry. 2001; 62:16–22.
                                    34. Sherin JE, Nemeroff CB. Post-traumatic stress disorder: the neurobiological impact of
                                        psychological trauma. [Internet]. Dialogues Clin Neurosci. 2011; 13:263–78. [PubMed: 22034143]
                                    35. Cattaneo A, Gennarelli M, Uher R, Breen G, Farmer A, Aitchison KJ, Craig IW, Anacker C,
                                        Zunsztain PA, McGuffin P, et al. Candidate genes expression profile associated with
                                        antidepressants response in the GENDEP study: differentiating between baseline “predictors” and
                                        longitudinal “targets”. [Internet]. Neuropsychopharmacology. 2013; 38:377–85. [PubMed:
                                        22990943]
                                    36. Golier JA, Caramanica K, Demaria R, Yehuda R. A Pilot Study of Mifepristone in Combat-Related
                                        PTSD. [Internet]. Depress Res Treat. 2012; 2012:393251. [PubMed: 22611490]
                                    37. Golier JA, Caramanica K, Michaelides AC, Makotkine I, Schmeidler J, Harvey PD, Yehuda R. A
                                        randomized, double-blind, placebo-controlled, crossover trial of mifepristone in Gulf War veterans
                                        with chronic multisymptom illness. [Internet]. Psychoneuroendocrinology. 2016; 64:22–30.
Author Manuscript




                                        [PubMed: 26600007]
                                    38. Gaali S, Kirschner A, Cuboni S, Hartmann J, Kozany C, Balsevich G, Namendorf C, Fernandez-
                                        Vizarra P, Sippel C, Zannas AS, et al. Selective inhibitors of the FK506-binding protein 51 by
                                        induced fit. [Internet]. Nat Chem Biol. 2015; 11:33–7. [PubMed: 25436518]
                                    39. Mac Callum PE, Hebert M, Adamec RE, Blundell J. Systemic inhibition of mTOR kinase via
                                        rapamycin disrupts consolidation and reconsolidation of auditory fear memory. [Internet].
                                        Neurobiol Learn Mem. 2014; 112:176–85. [PubMed: 24012802]
                                    40. Cavalli G, Dinarello CA. Treating rheumatological diseases and co-morbidities with interleukin-1
                                        blocking therapies. [Internet]. Rheumatology (Oxford). 2015; 54:2134–44. [PubMed: 26209330]
                                    41. Mease P, Gottlieb AB, Berman A, Drescher E, Xing J, Wong R, Banerjee S. The Efficacy and
                                        Safety of Clazakizumab, an Anti-Interleukin-6 Monoclonal Antibody, in a Phase 2b Study of
                                        Adults with Active Psoriatic Arthritis. [Internet]. Arthritis Rheumatol (Hoboken, NJ). 2016; doi:
                                        10.1002/art.39700
                                    42. Atzeni F, Straub RH, Cutolo M, Sarzi-Puttini P. Anti-TNF therapy restores the hypothalamic-
Author Manuscript




                                        pituitary-adrenal axis. [Internet]. Ann N Y Acad Sci. 2010; 1193:179–81. [PubMed: 20398027]
                                    43. Chang J, Wang Y, Shao L, Laberge R-M, Demaria M, Campisi J, Janakiraman K, Sharpless NE,
                                        Ding S, Feng W, et al. Clearance of senescent cells by ABT263 rejuvenates aged hematopoietic
                                        stem cells in mice. [Internet]. Nat Med. 2015; 22:78–83. [PubMed: 26657143]
                                    44. Walker FR. A critical review of the mechanism of action for the selective serotonin reuptake
                                        inhibitors: do these drugs possess anti-inflammatory properties and how relevant is this in the
                                        treatment of depression? [Internet]. Neuropharmacology. 2013; 67:304–17. [PubMed: 23085335]




                                     Curr Opin Pharmacol. Author manuscript; available in PMC 2017 August 01.
                      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 236 ofPage
                    Neigh and Ali
                                                                                          51511


                                    45. Sacre S, Medghalchi M, Gregory B, Brennan F, Williams R. Fluoxetine and citalopram exhibit
                                        potent antiinflammatory activity in human and murine models of rheumatoid arthritis and inhibit
Author Manuscript




                                        toll-like receptors. [Internet]. Arthritis Rheum. 2010; 62:683–93. [PubMed: 20131240]
                                    46. Cambron M, Mostert J, Haentjens P, D’Hooghe M, Nagels G, Willekens B, Heersema D, Debruyne
                                        J, Van Hecke W, Algoed L, et al. Fluoxetine in progressive multiple sclerosis (FLUOX-PMS):
                                        study protocol for a randomized controlled trial. [Internet]. Trials. 2014; 15:37. [PubMed:
                                        24460863]
                                    47. Taler M, Gil-Ad I, Korob I, Weizman A. The immunomodulatory effect of the antidepressant
                                        sertraline in an experimental autoimmune encephalomyelitis mouse model of multiple sclerosis.
                                        [Internet]. Neuroimmunomodulation. 2011; 18:117–22. [PubMed: 21088435]
                                    48. Mostert JP, Admiraal-Behloul F, Hoogduin JM, Luyendijk J, Heersema DJ, van Buchem MA, De
                                        Keyser J. Effects of fluoxetine on disease activity in relapsing multiple sclerosis: a double-blind,
                                        placebo-controlled, exploratory study. [Internet]. J Neurol Neurosurg Psychiatry. 2008; 79:1027–
                                        31. [PubMed: 18450787]
                                    49. Green B. Prazosin in the treatment of PTSD. [Internet]. J Psychiatr Pract. 2014; 20:253–9.
                                        [PubMed: 25036580]
Author Manuscript




                                    50. Dong J, Mrabet O, Moze E, Li K, Neveu PJ. Lateralization and catecholaminergic
                                        neuroimmunomodulation: prazosin, an alpha1/alpha2-adrenergic receptor antagonist, suppresses
                                        interleukin-1 and increases interleukin-10 production induced by lipopolysaccharides. [Internet].
                                        Neuroimmunomodulation. 10:163–8. [PubMed: 12481156]
                                    51. Tung D, Ciallella J, Cheung PH, Saha S. Novel anti-inflammatory effects of doxazosin in rodent
                                        models of inflammation. [Internet]. Pharmacology. 2013; 91:29–34. [PubMed: 23146878]
                                    52. Feder A, Parides MK, Murrough JW, Perez AM, Morgan JE, Saxena S, Kirkwood K, Aan Het Rot
                                        M, Lapidus KAB, Wan L-B, et al. Efficacy of intravenous ketamine for treatment of chronic
                                        posttraumatic stress disorder: a randomized clinical trial. [Internet]. JAMA psychiatry. 2014;
                                        71:681–8. [PubMed: 24740528]
                                    53. Potter DE, Choudhury M. Ketamine: repurposing and redefining a multifaceted drug. [Internet].
                                        Drug Discov Today. 2014; 19:1848–54. [PubMed: 25224017]
Author Manuscript
Author Manuscript




                                     Curr Opin Pharmacol. Author manuscript; available in PMC 2017 August 01.
                      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 237 ofPage
                    Neigh and Ali
                                                                                          51512



                                                                               Highlights
Author Manuscript




                                       •               PTSD co-occurs with somatic diseases.

                                       •               PTSD is commonly associated with neuroendocrine and immune
                                                       dysfunction

                                       •               Targeting neuroendocrine and immune dysfunction may improve PTSD
                                                       symptoms.

                                       •               Targeting PTSD may improve somatic co-morbidities.

                                       •               Translational reciprocity between biological psychiatry and
                                                       immunology may advance treatment options.
Author Manuscript
Author Manuscript
Author Manuscript




                                    Curr Opin Pharmacol. Author manuscript; available in PMC 2017 August 01.
                      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 238 ofPage
                    Neigh and Ali
                                                                                          51513




                                                                                                                  p TS D J
Author Manuscript




                                                                       Pre-e~isting vulnerabilities [                                  oc!S~
                                                                       ·I mpaired GC-signaling                                         (1) 0  (/)
                                                                                                                                       C -- (1)
                                                                       ·Low daily cortisol                                             ::i cu (/)

                                                                       ·Genetic (SNPs in GR , FKB P5)
                                                                                                                                        E E cu
                                                   r--......:::...._                                                                    E E (1)
                                                                       ·Inflammation                                                   ·a cu .!:!2
                                                                                                                                       -- q:::
                                                                                                                                       ::l   C
                                                                                                                                                 0
                                                                                                                                       <{ -
                                                                                                     HPA axis ..           •   t SNS
                                                                                                                  Immune System
                                     TREATMENT OPTIONS
                                                                                                        Immune Dysregulation
                                    • Anti-inflammatory Target
Author Manuscript




                                           • Anti-lL-1 ~                                                ·j GC-sensitivity in PBMCs
                                                   • Anakinra                                           · l GC-sensitivity in T-cells •Th1
                                                   • Canakinumab                                        shift
                                           • Anti IL-6
                                                                                                        -l leukocyte telomere length
                                                   • Clazakizumab
                                                                                                        ·j Pro-inflammatory cytokines
                                           • Anti-TNF
                                                   • lnfliximab

                                    • Neurotransmitter Target                                              Chronic inflammation I
                                          • Serotonin                                                      Loss of Tolerance
                                                • Fluoxetine
                                                                                                           ·l Treg cells
                                          • Adrenergic
Author Manuscript




                                                                                                           -1coa+ narve T cells
                                                • Prazosin                                                 ·j CDB+ memory T cells
                                                • Doxazosin
                                                                                                           ·j TNF-a, IL-1 ~. IL-12, IL-6,
                                          • Glutamate
                                                                                                           IFN-y, CRP
                                                • Ketamine


                                      Figure 1. A Psychoneuroimmunological Model of PTSD
                                      Exposure to severe psychological trauma in the presence of pre-existing risk factors leads to
                                      PTSD. Immune system changes in PTSD include altered glucocorticoid (GC) sensitivity in
                                      target immune cells, shifts in immune cell distribution, immunosenescence, elevated pro-
                                      inflammatory cytokines and a decrease in regulatory T cells. A complex interplay of the
                                      biological alterations in the stress response known to exist in PTSD, along with immune
Author Manuscript




                                      alterations, are hypothesized to increase the risk for co-morbid somatic autoimmune and
                                      inflammatory disorders. Immune interventions may improve both primary PTSD symptoms
                                      and co-morbid somatic disorders related to the immune system.




                                       Curr Opin Pharmacol. Author manuscript; available in PMC 2017 August 01.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 239 of 515




                   EXHIBIT 22
      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 240 of 515


A Systematic Review of Mortality in Schizophrenia
Is the Differential Mortality Gap Worsening Over Time?
Sukanta Saha, MSc, MCN; David Chant, PhD;John McGrath, MD, PhD, FRANZCP




Context: Despite improvements in mental health ser-                   and pooled selected estimates using random-effects
vices in recent decades, it is unclear whether the risk of            meta-analysis. We identified 37 articles drawn from 25
mortality in schizophrenia has changed over time.                     different nations. The median SMR for all persons for
                                                                      all-cause mortality was 2.58 (10%-90% quantile, 1.18-
Obiectlve: To explore the distribution of standardized                5. 76), with a corresponding random-effects pooled SMR
mortality ratios (SMRs) for people with schizophrenia.                of2.50 (95% confidence interval, 2.18-2.43). No sex dif-
                                                                      ference was detected. Suicide was associated with the high-
Data Sources: Broad search terms were used in                         est SMR (12.86); however, most of the major causes-of-
MEDLINE, PsychINFO, Web of Science, and Google                        death categories were found to be elevated in people with
Scholar to identify all studies that investigated mortality
                                                                      schizophrenia. The SMRs for all-cause mortality have in-
in schizophrenia, published between]anuary 1, 1980, and
                                                                      creased during recent decades (P=.03) .
January 31, 2006. References were also identified from
review articles, reference lists, and communication with
authors.                                                              Conclusions: With respect to mortality, a substantial gap
                                                                      exists between the health of people with schizophrenia
Study Selection: Population-based studies that re-                    and the general community. This differential mortality
ported primary data on deaths in people with schizo-                  gap has worsened in recent decades. In light of the po-
phrenia.                                                              tential for second-generation antipsychotic medications
                                                                      to further adversely influence mortality rates in the de-
Data Extraction: Operationalized criteria were used to                cades to come, optimizing the general health of people
extract key study features and mortality data.                        with schizophrenia warrants urgent attention.

Data Synthesis: We examined the distribution of SMRs                  Arch Gen Psychiatry. 2007;64(10):1123-1131




                                   I         TIS NOW WIDELY ACKNOWL-
                                              edged that schizophrenia con-
                                              tributes substantially to the global
                                              burden of disease.1•2 lt is also well
                                              known that schizophrenia is
                                   associated with elevated suicide rates. 3
                                                                                      group of disorders now labeled schizo-
                                                                                      phrenia, increased mortality rates have
                                                                                      been the object of scrutiny since the early
                                                                                      20th century.6-8 The quality of research on
                                                                                      this topic has improved greatly in recent
                                                                                      decades, with access to larger, better-
                                   Less widely appreciated is the fact that           characterized samples and the availabil-
                                   people with schizophrenia are at in-               ity of high-quality mortality data for the
                                   creased risk for premature death associ-           general population. Access to these data
                                   ated with comorbid somatic conditions.4            allows the calculation of the standard-
                                   Apart from adverse effects related to medi-        ized mortality ratio (SMR), which com-
                                   cation, schizophrenia can trigger a cas-           pares mortality in people with schizophre-
Author Affiliations:               cade of socioeconomic and lifestyle fac-           nia vs the general population. The SMRs
Queensland Centre for Mental       tors that, in tum, can translate into adverse      are calculated by dividing the observed
Health Research, The Park
                                   physical health outcomes. These comor-             mortality rates in a given population (eg,
Centre for Mental Health,
                                   bid physical conditions contribute to in-          the number of deaths in a group of indi-
Waco! (Mr Saha and Drs Chant
and McGrath) , and Department      creased mortality risks among people with          viduals with schizophrenia) by the ex-
of Psychiatry, The University of   schizophrenia.                                     pected mortality rates in that same group
Queensland, St Lucia                   The association between severe men-            as predicted by age- and sex-specific mor-
(Drs Chant and McGrath),           tal illness and increased mortality rates has      tality rates for a standard population. Thus,
Australia.                         long been recognized. 5 With respect to the        an SMR of 2.0 would indicate that people


             (REPRINTED) ARCH GEN PSYCHIATRY/VOL 64 (NO. 10), OCT 2007       WWW.ARCHGENPSYCHIATRY.COM
                                                               1123

                                      ©2007 American Medical Association. All rights reserved.
      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 241 of 515
with schizophrenia are twice as likely to die compared               quality studies would be more likely to identify deaths
with the general population. The SMRs can be calcu-                  in schizophrenia, we predicted that SMRs derived from
lated for overall mortality (all-cause) or for more spe-             such studies would be higher compared with those from
cific, widely used categories (eg, cancer, cardiovascular            lower-quality studies. On the basis of previous system-
disease, endocrine disorders, or suicide) .                          atic reviews and commentaries, we predicted that SMRs
    In recent years, several scholarly reviews4•9-11 have noted      would increase over time.
higher mortality in schizophrenia compared with the gen-
eral population. A meta-analysis,4 based on 18 studies pub-                                      METHODS
lished between 1969 and 1996, reported an all-cause SMR
for people with schizophrenia of 1.51. Another meta-                                       DATA SOURCES
analysis,11 based on 20 studies published between 1973
and 1995, reported a similar SMR for people with schizo-             Most mortality studies are based on record linkage. People with
phrenia (1.57) . Although these 2 systematic reviews                 schizophrenia are identified via psychiatric case registers and
agreed on the size of the pooled SMR associated with                 then subsequently linked to registers of cause of death. Some
schizophrenia, there were discrepancies in the sex dif-              studies 13,2 2 report mortality ratios based on hospital inpatient
ference of overall mortality ratios. Brown4 found a small            cohorts. Other studies 23 ·24 have used community-based fol-
but significant male excess in the overall mortality ra-             low-up data for people with schizophrenia who are first iden-
tio, whereas other studies12 •13 reported either no sex dif-         tified through community surveys and then followed up for ex-
                                                                     tended periods.
ference11 or higher mortality ratios in females compared
with males.
    In collating data from different sites, systematic re-                       IDENTIFICATION OF STUDIES
viewers need to appreciate the structure of the underly-             Guidelines outlined by the Meta-analysis of Observational Stud-
ing data. In light of the differing population age struc-            ies in Epidemiology25 were followed to identify and collate mor-
ture and disease profile among sites, 1•14 we would expect           tality studies. The broad search string of (schizo* or psych*)
substantial variation in mortality ratios among sites. For           and (mortality or outcome or follow-up) was used in MED LINE,
example, one would predict that SMRs for people with                 PsychlNFO, Web of Science, and Google Scholar to identify
schizophrenia would differ between developed and de-                 all research studies that investigated mortality in schizophre-
veloping nations, where the profiles of disease and the              nia. Potentially relevant articles (in all languages) were ac-
access to services vary markedly.                                    cessed to review the full text. Citations from significant ar-
    Because of the increased focus on mental health care             ticles and review articles were scrutinized to locate additional
seen in many countries during the last few decades, one              relevant articles, book chapters, and conference papers. The Web
                                                                     of Science Cited Reference Search system was also used to lo-
might predict that SMRs associated with disorders such               cate relevant articles. Finally, letters or e-mails were sent to the
as schizophrenia should be decreasing over time.15•16 How-           senior authors of articles that met the inclusion criteria. These
ever, several authors have suggested that SMRs in schizo-            authors were provided with an interim list of included studies
phrenia have been increasing during recent decades. For              and asked to nominate missing studies.
example, Osby et al1 7 found a linear increasing trend of
mortality during 5-year periods from 1976 to 1995 among                      INCLUSION AND EXCLUSION RULES
people with schizophrenia. The meta-analysis by Brown4
also reported significantly higher mortality in the 1980s            Studies were included if they met all the following criteria: (1)
compared with the 1970s. Deinstitutionalization may have             published and/or available between January 1, 1980, andJanu-
influenced recent secular changes in mortality rates in              ary 31, 2006, (2) reported deaths in people with schizophre-
schizophrenia. Although deinstitutionalization started in            nia as diagnosed by any criteria, (3) studied a population 15
the 1950s, findings on its relationship to mortality have            years and older, (4) reported primary data on all-cause mor-
                                                                     tality and/or cause-specific mortality, and (5) reported SMRs
been inconsistent. 10•11 •18
                                                                     and/or data on observed and expected deaths sufficient to cal-
    The aims of this study were to undertake a system-               culate SMRs. Studies were excluded if they (1) involved people
atic review of mortality in schizophrenia and to exam-               with a diagnosis other than schizophrenia (ie, studies that re-
ine a limited number of planned sensitivity analyses. In             ported on broader categories of psychosis were excluded), (2)
keeping with our previous systematic review of the in-               reported duplicate data, (3) reported SMRs solely attributable
cidence19 and prevalence20 of schizophrenia and consid-              to suicide (this was the focus of a recent systematic review and
ering that variability is to be expected in systematic re-           meta-analysis3), and (4) reported mortality in subgroups of the
views of SMRs, 4 •21 we sought to preserve the expected              population (eg, homeless people, 26 twins, 27 and those in-
variation in the data rather than to focus only on pooled            volved in clinical trials) .
values derived from meta-analysis. Thus, for the main
analyses, we present distributions of mortality esti-                                   DATA ABSTRACTION
mates with measures of central tendency (eg, median or
means) and quantiles (10% and 90% quantiles) . On the                Once a study was included, data were extracted and entered
                                                                     into a 3-level, normalized database that included study-level
basis of all-cause SMR, we predicted that the SMRs of                variables (eg, authors, year of publication, and site), middle-
males and females would not differ significantly. We also            level variables (eg, age group, recruitment duration, case-
predicted that SMRs from the developed world would dif-              finding method, and diagnostic criteria), and estimate-level vari-
fer from those from the developing world (nondirec-                  ables (eg, general and specific-cause SMRs for all persons, males,
tional hypothesis) . We wished to explore the impact of              or females) . Two or more of the authors checked all data used
study quality on SMRs. With the assumption that higher-              in the analysis. When disagreements arose, these were re-


             (REPRINTED) ARCH GEN PSYCHIATRY/VOL 64 (NO. 10), OCT 2007     WWW.ARCHGENPSYCHIATRY.COM
                                                               1124

                                      ©2007 American Medical Association. All rights reserved.
      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 242 of 515
solved by consensus. If required, we contacted the original au-              To assess secular trends, we used meta-regression to exam-
thors for clarification of issues. The full data set is available from   ine the relationship between the midpoint of the follow-up pe-
the authors (www.qcmhr.uq.edu.au/epi).                                   riod and all-cause SMR for persons. Study quality scores were
    To assess the impact of overall quality of the distribution          divided into tertiles, and the distribution of all-cause SMR for
of SMRs, we devised a quality score. On the basis of operation-          persons were compared according to these 3 levels.
alized criteria, this score rewarded studies that (1) used supe-             We performed statistical analyses for the test of signifi-
rior research design features (eg, more thorough case ascer-             cance between distributions of different SMRs. These analyses
tainment, published diagnostic criteria, methods to confirm              take into account (1) the need to control for within-study varia-
diagnosis, and longer periods of follow-up) and (2) provided             tion (estimates drawn from the same study tend to be more alike
comprehensive reporting of the study results (eg, provision of           than SMRs drawn from different studies) and (2) the use of a
numerator, denominator, SMRs, details of subject attrition, and          log transformation to analyze distributions that are often posi-
description of the completeness of the data source). Full de-            tively skewed. Analyses were performed with SAS statistical soft-
tails of the quality score used in this review are available from        ware, version 9.2 (SAS Institute Inc, Cary, North Carolina).
the authors (www.qcmhr.uq.edu.au/epi) .                                      We also undertook a secondary analysis based on conven-
    In systematic reviews, it is important to avoid double count-        tional meta-analytic techniques. Because SMRs are known to
ing of the index variable (deaths) by the same or different stud-        vary widely among sites because of population and disease fre-
ies. Thus, a key feature of this review is the application of se-        quency differences, we adopted a random-effects model to es-
quential filters to identify discrete mortality estimates. We applied    timate a pooled SMR for all-cause mortality for persons. 21 When
a similar sorting algorithm to that used in our previous re-             necessary, 95% confidence intervals (Cls) were generated ac-
views of schizophrenia. 19.2o Briefly, the mortality estimates were      cording to the formula detailed by Rothman and Greenland.21
sorted into different causes of death. Study-level and middle-           Heterogeneity among the studies was tested using the Coch-
level filters were applied to isolate data from multiple studies         ran heterogeneity statistic.32 Apart from the specific analyses
that overlapped in both time and place. The third filter was used        related to sex differences, we restricted the analyses to per-
to select 1 representative mortality estimate for inclusion in the       sons to limit the number of planned comparisons. The fund-
cumulative distribution using the "most informative" rule. For           ing source played no part in the design, analyses, writing, or
example, if 1 study presented multiple overlapping ratios, the           submission of this study.
ratios based on the largest sample were preferred (ie, the wid-
est age range was preferred over narrower age strata).
    The highest-order (and most reliable) category of death, all-                                      RESULTS
cause mortality, can be further subdivided according to rules
such as those codified by the International Classification of Dis-
eases, Ninth Revision (ICD-9). 28 Almost all included studies in         The electronic search identified 1726 articles, whereas
this review were coded with the ICD-9. Although death can re-            manual reference checking identified an additional 26
sult from the combination of many different health problems,             references. We received responses from 16 authors, who
in circumstances in which several codes may be suitable, em-             provided an additional 11 references. Four articles from
phasis is given to the underlying cause of death. More specific          languages other than English were included after trans-
causes of death can be allocated to categories according to or-          lation. Eleven studies33-43 were excluded because they com-
gan systems (eg, cardiovascular or gastrointestinal) or nature           pletely overlapped with other included studies. Further
of disease (eg, cancers are coded together). Apart from codes            details of the results of the search strategy and key fea-
for these specific domains, studies occasionally report SMRs
                                                                         tures of the included studies are available from the au-
for middle-level categories such as all-unnatural (ICD-9 codes
E800-E999) (which includes codes for suicide, accident, and              thors (www.qcmhr.uq.edu.au/epi).
homicide) and all-natural (ICD-9 codes 001-799; the remain-                  The systematic review identified 3 7 studies9 •12•13·18•22-24,44-73
der from all-cause when all-unnatural cause is excluded) .               that provided data on 561 SMRs for different causes
    The SMRs were extracted from the publications or calcu-              of deaths drawn from 25 different countries: Australia
lated by dividing the sum of observed deaths by the sum of ex-           (n=2), 59 ·68 Brazil (n= 1), 61 Bulgaria (n= 1), 53 Canada
pected deaths (when sufficient data were available to calculate          (n=3), 50•51 ·65 China (n= 1),53 Columbia (n= 1),53 Czech Re-
these) . The distributions of SMRs were assessed in cumulative           public (n= 1),53 Denmark (n=2), 63 •64 Finland (n=3), 18•22 •23
plots, with every SMR contributing to the distribution. The dis-         France (n=2), 46 •48 Germany (n= 1),57 Hong Kong (n= 1),53
tribution of the data was assessed in rank order for SMRs (low-          India (n=2), 12 •53 Indonesia (n=l), 58 Ireland (n=2) 53 ·62
est to highest ranks) with the cumulative percentage of SMRs
shown on the vertical axis. Key features of these distributions
                                                                         Israel (n= 1),73 Italy (n=2),60 •67 Japan (n=3), 53 •69 •71 Norway
are presented (eg, median, mean, geometric mean, standard de-            (n= 1),52 Russia (n= 1), 53 Sweden (n=2), 9 •66 Taiwan
viation, and quantiles at 10%, 25%, 50%, 75%, and 90%).                  (n=l), 49 the Netherlands (n=l), 13 the United Kingdom
    For all-cause death, we were often able to extract data on           (n=5), 44 •47 •53•54•56 and the United States (n=6). 24•45 •53 •55•70 •72
case fatality rate ( CFR) . The CFR is calculated by dividing the        The SMRs were based on an estimated total of 22 296
number of deaths in people with schizophrenia during a cer-              discrete deaths. Thirty-seven studies9 •12•13•18,22-24 ,44-73 pro-
tain period by the number of people with that disorder at the            vided SMRs for all-cause mortality for either all per-
beginning of the period. An annualized CFR was derived to al-            sons, males, or females.
low comparisons among studies of different durations.14                      Figure 1 shows the distribution for all-cause SMRs for
    In keeping with definitions from our previous systematic             all persons, males, and females. The median all-cause SMR
reviews of schizophrenia, 20 .29 we divided studies according to
                                                                         for all persons (based on 38 SMRs) was 2.58, with 10%
the per capita gross national product of the study site (based
on 2004 data) 30 and used a standard World Bank definition of            and 90% quantiles ranging from 1.18 to 5. 76 (Table 1 ) .
country status31 : (1) least developed countries,mean income             In other words, people with schizophrenia had 2.5 times
of less than US $2995; (2) emerging economy countries, mean              the risk of dying compared with the general population,
income between US $2995 and $9266; and (3) developed coun-               and the central 80% of all SMRs varied over a 4-fold range.
tries, mean income of greater than US $9266.                             The median annualized all-cause CFR for all persons was


              (REPRINTED) ARCH GEN PSYCHIATRY/VOL 64 (NO. 10), OCT 2007         WWW.ARCHGENPSYCHIATRY.COM
                                                                1125

                                          ©2007 American Medical Association. All rights reserved.
            Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 243 of 515
                                                                             95.4, and 108.3 for the 1970s, 1980s, and 1990s, respec-
           100                                                               tively. The CFRs for the 3 decades were not statistically
           90                                                                significantly different (F2,23 =0.38; P= .38).
                                                                                 The 38 studies that report all-cause SMRs for all per-
           80
                                                                             sons are shown in a traditional forest plot with a pooled
    '#. 70                                                                   estimate based on a random-effects model in Figure 2 .
    .,
    ~ 60                                                                     Using traditional meta-analytic techniques, we found that
    j::,   50                                                                the pooled random-effects all-cause SMR (based on 37 SMRs
    '-"
    er: 40                                                                   with finite standard errors) for all persons was 2.50 (95%
    ::;;                                                                     Cl, 2.18-2.83). The Cochran Q test found a marginally ac-
    "' 30
                                                         - All persons
                                                                             ceptable level of heterogeneity (~6=50. 72; P= .06). We un-
           20                                                                dertook several post hoc analyses to explore potential
                                                         --- Males
                                                         ...... Females
           10                                                                sources of variation (eg, published vs unpublished diag-
                                                                             nostic criteria, cohorts based on first-episode patients vs
                         3      4       5       6              8             all patients, cohorts based on inpatient and/or outpatient
                                       SMR
                                                                             samples, sites clustered according to World Health Orga-
                                                                             nization regions, and SMRs attributable to suicide sorted
Figure 1. Cumulative plots of standardized mortality ratios (SMRs) for       by decade) . However, none of the post hoc comparisons
all-cause mortality associated with schizophrenia by sex.
                                                                             resulted in significantly different SMR distributions (data
                                                                             not shown).
95.4 per 10 000 population, with 10% and 90% quantiles
ranging from 57.2 to 301.7 (5-fold range).
    The median all-cause SMR for males (3.02) was slightly
higher than females (2.37); however, these 2 distribu-                       -------❖M!MH• •------
tions were not statistically significantly different                         People with schizophrenia have a substantially in-
(F 1,18 =0.0003; P= .99). For all persons, the median SMR                    creased risk of death compared with the general popu-
for natural causes of death was 2.41, and the 10% and                        lation. Overall, people with schizophrenia have 2.5 times
90% quantiles ranged from 0.99 to 4.10 (Table 1). El-                        the risk of dying. This review was able to extract data from
evated median SMRs were found in all of the specific                         37 studies that were conducted in 25 countries. As pre-
causes of death apart from cerebrovascular diseases.                         dicted, the distribution of all-cause SMRs showed promi-
    Seven studies 18·47·49·51 ·56·65 ·66 published data for the sum-         nent variability.
mary category of unnatural causes of death for all per-                          Confirming the hypothesis that the relative mortality
sons, males, or females. Table 1 gives the distributions                     risk associated with schizophrenia is increasing, we found
of SMRs for unnatural causes of death. People with schizo-                   that SMRs have increased in a linear fashion during the
phrenia had 12 times the risk of dying of suicide com-                       3 decades examined in this study. This finding is con-
pared with the general population (median SMR, 12.86).                       sistent with earlier studies. 4·17 Considering that (1) CFRs
    Twenty-two studies* were identified that contrib-                        for schizophrenia did not significantly differ among the
uted 28 SMRs for developed countries, 3 studies53·58 •61 con-                decades and (2) age-standardized mortality rates are gen-
tributed 6 SMRs for emerging economy countries, and 1                        erally decreasing in most nations,74-76 these findings sug-
study53 contributed 4 SMRs for least developed coun-                         gest that people with schizophrenia have not fully ben-
tries. When divided according to this criterion, the all-                    efited from the improvements in health outcomes available
cause SMR distributions were not significantly different                     to the general population. The SMRs are ratio measures
(F234 =0.30; P=. 74); the median all-cause SMRs for least                    and thus reflect differential mortality. If mortality rates
de~eloped, emerging economy, and developed coun-                             in the general population decrease over time at a faster
tries were 2.02, 2.19, and 2.79, respectively (Table 2) .                    rate than those for people with schizophrenia, then SMRs
    When the all-cause SMRs for all persons were di-                         for people with schizophrenia will increase over time. The
vided into study quality score tertiles, no significant dif-                 evidence from the current study suggests that this dif-
ferences were found between SMR distributions                                ferential mortality gap has widened over time.
(F2,24 =0.61; P= .55). On the basis of follow-up periods,                        Mental health services have advanced in many parts
we identified 8 studies24·45·51 ·54·55·63·71 ·72 with SMRs from the          of the world during the past few decades. Apart from a
1970s, 10 studies47·53·57·60 •65 -67·73 with SMRs from the 1980s,            different mix of community-based care, the introduc-
and 7 studies22·46•48•53·61 ·62·68 with5MRs from the 1990s. Con-             tion of the second-generation antipsychotic medica-
cerning secular change, meta-regression confirmed a sig-                     tions in the early 1990s was initially found to be associ-
nificant positive association between the follow-up pe-                      ated with better quality of life and reduced risk of
riod midpoint year and all-cause SMR (slope coefficient,                     relapse.11-79 More recent trials have questioned the clini-
0.06; 95% CI, 0.01-0.11; z=2.21; P=.03) . The median                         cal superiority of second-generation antipsychotic medi-
SMRs for the 1970s, 1980s, and 1990s were 1.84, 2.98,                        cation,80·81 and concern is now widespread about the ad-
and 3.20, respectively. Concerning CFRs, the median rates                    verse effects associated with these medications. 82 In
per 10 000 population (all-cause mortality) were 162.2,                      particular, compared with typical antipsychotics, sev-
                                                                             eral of the second-generation antipsychotics are more
*References 22, 24, 45-48, 51, 53-55, 57, 59, 60, 62, 63, 65-68,             likely to cause weight gain and metabolic syndrome.83
   71-73.                                                                    Because the metabolic syndrome is associated with a 2-


                 (REPRINTED) ARCH GEN PSYCHIATRY/VOL 64 (NO. 10), OCT 2007         WWW.ARCHGENPSYCHIATRY.COM
                                                                   1126

                                              ©2007 American Medical Association. All rights reserved.
       Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 244 of 515
  Table 1. SMRs for Schizophrenia by Cause of Death for All Persons

                                                                                                  Quantile
                                                          No. of                                                                                           Geometric
  Causes of Death                                         SMRs           10%          25%         Median            75%         90%         Mean (SD)        Mean
                                                             All-Cause and Middle-Level Categories
  All-cause ( ICD-9 codes 001-799/E800-E999)                38        1.18       1.87        2.58                    3.64        5.76       2.98 (1.75)       2.68
  All-natural cause (ICD-9codes 001-799)                     6        0.99       1.04        2.41                    2.90        4.10       2.31 (1.18)       2.03
  All-unnatural cause (ICD-9 codes E800-E999)                3        5.56       5.56        7.50                   12.73       12.73       8.60 (3.71)       8.10
                                                                    Natural Causes,   Cause Specific
  Cardiovascular diseases (/C0-9 codes 390-429)              7           1.11         1.40        1.79               2.49        3.60       2.01 (0.83)       1.88
  Cerebrovascular diseases (IC0-9 codes 430-438)             3           0.61         0.61        0.69               1.30        1.30       0.87 (0.38)       0.82
  Digestive diseases (/C0-9 codes 520-579)                   5           1.79         2.24        2.38               2.50       17.50       5.28 (6.84)       3.34
  Endocrine diseases (/C0-9 codes 250-259)                   3           2.20         2.20        2.63              11 .66      11 .66      5.50 (5.34)       4.07
  Infectious diseases (IC0-9codes 001-139)                   3           1.60         1.60        4.29               7.80        7.80       4.56 (3.11)       3.77
  Genitourinary diseases (/C0-9 codes 580-629)               3           1.54         1.54        3.70               4.29        4.29       3.18 (1.45)       2.90
  Neoplastic diseases (IC0-9 codes 140-239)                  7           0.71         1.00        1.37               2.01        2.40       1.44 (0.60)       1.33
  Nervous diseases (/C0-9 codes 345-349)                     4           1.60         1.95        4.22               6.57        7.00       4.26 (2.70)       3.55
  Respiratory diseases (/C0-9 codes 460-519)                 6           2.20         2.39        3.19               3.80        9.30       4.01 (2.66)       3.51
  Other diseases (/C0-9codes 1-389/630-799)                  3           1.45         1.45        2.00               3.40        3.40       2.28 (1 .01)      2.14
                                                                   Unnatural Causes, Cause Specific
  Accident ( ICD-9 codes E800-E949)                          6           1.20       1.63       1.73                  5.10        8.40      3.30 (2.88)        2.51
  Suicide (ICD-9 codes E950-E959)                           10           0.66       5.90      12.86                 21.43      174.25     43.47 (95.11)      16.13

  Abbreviations: ICD-9, International Classification of Diseases, Ninth Revision (IC0-9); SM Rs, standardized mortality ratios.



  Table 2. SMRs for Schizophrenia of All-Cause Mortality by Economic Development Status for All Persons 8

                                                                                       Quantile
                                           No. of                                                                                                          Geometric
  Economic Development Status              SMRs          10%             25%            Median               75%             90%         Mean (SD)           Mean
  Least developed countries                   4          1.88            1.89            2.02                2.75            3.36        2.32 (0.70)         2.25
  Emerging economy countries                  6          1.04            1.31            2.19                5.98            8.43        3.52 (3.03)         2.57
  Developed countries                        28          1.18            1.97            2.79                3.74            5.69        2.96 (1 .52)        2.77

  Abbreviation: SMRs, standardized mortality ratios.
  a~.34 = 0.30; P= .74.


to 3-fold increase in cardiovascular mortality and a 2-fold                             tality associated with schizophrenia affects men and
increase in all-cause mortality,84 these adverse effects                                women equally.
would be expected to contribute to even higher SMRs in                                      Of the specific-cause SMRs, suicide was associated with
the next few decades.85•86 Unfortunately, we are unable                                 the highest estimate: 12 times greater than expected from
to explore the role of atypical medications as a contrib-                               the general population. In keeping with previous re-
uting factor for the increasing SMRs associated with                                    views, the SMRs associated with many different types of
schizophrenia (eg, deaths related to clozapine-induced                                  natural causes of death were elevated in people with
agranulocytosis or deaths related to atypical antipsychotic-                            schizophrenia. Curiously, the category neoplastic disor-
induced weight gain) . Adverse health outcomes associ-                                  der had one of the lowest median SMRs (1.37) . Al-
ated with weight gain and/or metabolic syndrome (eg,                                    though the median was still greater than 1, several rec-
myocardial infarction, cerebrovascular accidents, or can-                               ord linkage studies89 have suggested that cancers may be
cer) may take decades to fully emerge. Thus, it seems likely                            significantly less prevalent in people with schizophre-
that studies undertaken in the 1990s (ie, the most re-                                  nia. The current review examines only mortality, and stud-
cent studies included in this review) would capture only                                ies that examine morbidity would be better able to ex-
a small fraction of the eventual burden of mortality as-                                plore this issue.90
sociated with the adverse effect profile of the second-                                     We found no significant difference in SMRs among
generation antipsychotic medications. In light of the ris-                              sites when sorted by economic status. However, this meta-
ing secular trends in SMRs already identified by this                                   analysis identified just 3 studies53 •58 •61 that provided dis-
review, the prospect of further increases in mortality risks                            crete SMRs from the least developed and emerging
for schizophrenia is alarming.                                                          economy countries; thus, caution should be exercised in
   In keeping with the findings of Harris and Barra-                                    the interpretation of this finding. Furthermore, a single
clough 11 and Simpson, 10 we found no significant sex dif-                              derived variable was used to define economic status, which
ference in all-cause SMRs. Thus, although many well-                                    was applied at the ecological level.
documented sex differences exist in the epidemiological                                     What factors have contributed to the differential mor-
features of schizophrenia, 19 ·87 ·88 the increased risk of mor-                        tality risk associated with schizophrenia? Many demo-


               (REPRINTED) ARCH GEN PSYCHIATRY/VOL 64 (NO. 10), OCT 2007                          WWW.ARCHGENPSYCHIATRY.COM
                                                                 1127

                                               ©2007 American Medical Association. All rights reserved.
         Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 245 of 515

    Menezes and Mann61 (Brazil)
    Hewer and Rossler57 (Germany)
    Kurihara et aIsa (Indonesia)
    Harrison et alS3 (Hong Kong)
    Harrison et aIs3 (Japan)
    Ruschena et al68 (Australia)
    Rasanen et aI22 (Finland)                                                         -
                                                                                -
                                                                                      -B-
    Harrison et al53 (Ireland)
    Harrison et alS3 (Czech Republic)
                                                                            - -e---
    Lesage et al60 (Italy)
    Harrison et aIs3 (India)
    Harrison et aIs3 (United Kingdom)
    Casadebaig and Philippe48 (France)
                                                                       -    □
                                                                                □

    Harrison et al53 (United States)
    Politi et al67 (Italy)
                                                                           E3
                                                                           -8-
    Martin et al24 (United States)
    Brown et al47 (United Kingdom)
                                                                   -B-
    Harrison et alS3 (China)                                           B
    Newman and Bland65 (Canada)
    Osby et al66 (Sweden)
    Black45 (United States)
                                                                   □
    Bralet et al46 (France)                                    -8-
    Tsuzuki and Yuasa71 (Japan)
    Harrison et alS3 (India)
                                                               B
    Zilber et al 73 (Israel)
    Morgan et aI62 (Ireland)                                 El
    Harrison et aIs3 (India)                                -8-
    Harrison et al53 (India)                                B
    Wood et al72 (United States)
    Haugland et aIss (United States)
    Eastwood et aIs 1(Canada)                          B
    Harrison et aIs3 (Russia)
    Hassell et al 54 (United Kingdom)
                                                     -8-
    Harrison et al53 (Columbia)
                                                      E3
    Mortensen and Juel63 (Denmark)                   B
    Lawrence et alS9 (Australia)
    Harrison et alS3 (Bulgaria)
                                                    s-
    Harrison et aIs3 (United States)

    Summary
                                         I
                                                  T            2
                                                                   -+-
                                                                            3           4        5          6                      8                     10
                                                                                                SMR

Figure 2. Forest plot of standardized mortality ratios (SMRs) for all-cause mortality in people with schizophrenia. Individual SM Rs and the pooled estimate are
shown with 95% confidence intervals (error bars). For each of the individual studies, the central open box symbol indicates the relative weighting on the pooled
estimate (larger symbols indicate greater influence on the summary estimate). Standard errors cannot be calculated when the SMR isO; thus, these values do not
contribute to the pooled value. The upper 95% confidence limits for 3 studies extend beyond 10 (indicated with right arrow symbol). See also Supplementary
Table S3 at www.qcmhr.uq.edu.au/epi.


graphic, clinical, political, and cultural factors mediate                              associated comorbid somatic conditions may be down-
pathways and barriers to health care in general (eg, avail-                             stream expressions of common genetic or environmen-
ability of services, stigma, and disease profiles) .91 With                             tal factors .92·93 For example, it is feasible that polymor-
respect to schizophrenia, the onset of the illness can re-                              phisms in genes may increase the susceptibility to both
sult in a cascade of unhealthy lifestyle factors that el-                               schizophrenia and diabetes94 or that de novo germline
evate the risk of various somatic diseases and conse-                                   mutations across many generations could result in an in-
quently increase the risk of death . People with                                        creased risk of schizophrenia95 and a wide range of ad-
schizophrenia are thought to be less inclined to seek health                            verse health outcomes. Prenatal nutritional disruptions
care, to consume less medical care, to engage in high-                                  may equally affect brain development and general meta-
risk behaviors, and to be less compliant with their treat-                              bolic functioning.96 ·97 Although the current review can-
ments.82·90·92 However, in addition to factors that oper-                               not address these issues directly, the worsening SMRs as-
ate on the pathway to care, schizophrenia and its                                       sociated with schizophrenia noted in recent decades


                     (REPRINTED) ARCH GEN PSYCHIATRY/ VOL 64 (NO. 10), OCT 2007               WWW.ARCHGENPSYCHIATRY.COM
                                                                                 1128

                                              ©2007 American Medical Association. All rights reserved.
      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 246 of 515
suggest that this already disadvantaged group is not ben-          terial is available at www.qcmhr.uq.edu.au/epi: Figure Sl:
efiting from the improved health of the community in               Flow Diagram (Selection Strategy) of Included Studies
an equitable fashion. A systematic approach to monitor-            in the Mortality of Schizophrenia; Table S2: Quality Re-
ing and treating the physical health needs of people with          porting Scale; Table S3: Summary Table of All-Cause Mor-
schizophrenia is clearly warranted. 98                             tality and Standardized Mortality Ratio for Schizophre-
    Several important caveats to this review should be             nia (1980-2006) ; Table S4: Standardized Mortality Ratios
noted. Publication bias is always an issue in systematic           (SMRs) for Schizophrenia by Different Causes of Death
reviews. We endeavored to address this by obtaining data           for Males and Females; Table S5: Standardized Mortal-
from all available sources, including those from elec-             ity Ratios for 3 Quality Score Tertiles of All-Cause Death;
tronic databases, citations and authors, and publica-              Table S6: Standardized Mortality Ratios for Schizophre-
tions in languages other than English. Factors such as             nia of All-Cause Mortality for Various Post Hoc Analy-
the reliability of psychiatric diagnoses and admission prac-       ses (for All Persons); and Microsoft Excel spreadsheet of
tices (between sites and across time) could contribute to          the primary data for this systematic review, plus associ-
the variability identified in this systematic review. The          ated labels and formats.
reliability of the categorization of cause of death is also        Additional Contributions: Dozens of researchers from
a cause for concern. With respect to specific-cause mor-           around the world assisted in locating the data for this sys-
tality, changes in the coding rules for the ICD-9 and be-          tematic review, and the staff of the Queensland Centre
tween-site variability in the application of these rules also      for Mental Health Research assisted in extracting the data
need to be taken into account.99 ,100 However, these is-           and preparing the original manuscript.
sues do not affect all-cause SMRs (which were used for
the main analyses in this review). The current study found
a higher all-cause SMR (median SMR, 2.58; pooled meta-
analysis SMR, 2.50) compared with the 2 previous re-
                                                                     1. Murray CJ, Lopez AD. Global mortality, disability, and the contribution of risk
views, which reported all-cause SMRs of 1.51 4 and 1.57. 11              factors: Global Burden of Disease Study. Lancet. 1997;349(9063):1436-
The 2 previous systematic reviews were based on stud-                    1442.
ies published before 1995 11 and 19964 compared with the             2. Murray CJ, Lopez AD. Mortality by cause for eight regions of the world: Global
current systematic review, which included 18 addi-                       Burden of Disease Study. Lancet. 1997;349(9061):1269-1276.
                                                                     3. Palmer BA, Pankratz VS, Bostwick JM. The lifetime risk of suicide in schizo-
tional studies published after 1995.                                     phrenia: a reexamination. Arch Gen Psychiatry. 2005;62(3):247-253.
    In conclusion, compared with the general popula-                 4. Brown S. Excess mortality of schizophrenia: a meta-analysis. Br J Psychiatry.
tion, people with schizophrenia have a 2- to 3-fold in-                  1997;171 :502-508.
creased risk of dying. Suicide contributes to the in-                5. Graunt J. Natural and political observations mentioned in afollowing index, and
creased mortality associated with schizophrenia; however,                made upon the bills of mortality. In: Hunter RA, MacAlpine I, eds. Three Hun-
                                                                         dred Years of Psychiatry 1538-1860. London, England: Oxford University Press;
people with schizophrenia have increased mortality risks                 1963:1662-1666.
attributable to a wide range of somatic conditions. The              6. Kraepelin E. Dementia Praecox and Paraphrenia. Edinburgh, Scotland: Living-
increased mortality risk affects both sexes equally. Sub-                stone; 1919.
stantial variation occurs in all-cause SMRs among sites.             7. Alstrom CH. Mortality in mental hospitals with special regard to tuberculosis.
                                                                         Acta Psychiatr Neurol Scand Suppl. 1942:24.
In recent decades, the differential mortality gap associ-            8. Bleuler E. Dementia Paecox or the Group of Schizophrenias. New York, NY: In-
ated with schizophrenia has been increasing. It is                       ternational University Press; 1950.
sobering to reflect on this paradox of schizophrenia                 9. Allebeck P. Schizophrenia: a life-shortening disease. SchizophrBu/1. 1989;15(1):
treatment. As we become better at detecting and treat-                   81-89.
ing the core symptoms of schizophrenia, patients have               10. Simpson JC. Mortality studies in schizophrenia. In: Tsuang MT, Simpson JC,
                                                                         eds. Handbook of Schizophrenia, Volume 3: Nosology, Epidemiology and Ge-
worsening SMRs . Given the potential for an even                         netics of Schizophrenia. Amsterdam, the Netherlands: Elsevier; 1988:245-
greater disease burden as a result of the introduction                   274.
of second-generation antipsychotic medications,                     11 . Harris EC, Barraclough B. Excess mortality of mental disorder. Br J Psychiatry.
research aimed at optimizing the physical health of                      1998;173:11-53.
                                                                    12. Dube KC, Kumar N, Dube S. Long term course and outcome of the Agra cases
people with schizophrenia needs to be undertaken                         in the International Pilot Study of Schizophrenia. Acta Psychiatr Scand. 1984;
with a sense of urgency.                                                 70(2):170-179.
                                                                    13. Brook OH. Mortality in the long-stay population of Dutch mental hospitals. Acta
Submitted for Publication: November 4, 2006; final re-                   Psychiatr Scand. 1985;71 (6):626-635.
vision received January 16, 2007; accepted March 12,                14. Murray CJ, Lopez AD, Jamison DT. The global burden of disease in 1990: sum-
                                                                         mary results, sensitivity analysis and future directions. Bull World Health Organ.
2007.                                                                    1994;72(3):495-509.
Correspondence:John McGrath, MD, PhD, FRANZCP,                      15. Department of Health and Ageing. National Mental Health Report 2005: Sum-
Queensland Centre for Mental Health Research, The Park                   mary of Ten Years of Reform in Australia's Mental Health Services Under Na-
Centre for Mental Health, Wacol Q4076, Australia (john                   tional Mental Health Strategy 1993-2003. Canberra: Commonwealth of Austra-
                                                                         lia; 2005.
_mcgrath@qcmhr.uq.edu.au) .
                                                                    16. World Health Organization. The World Health Report 2001: Mental Health:
Author Contributions: Mr Saha has full access to all of                  New Understanding, New Hope. Geneva, Switzerland: World Health Organi-
the data in the study and takes responsibility for the in-               zation; 2001 .
tegrity of the data.                                                17. Osby U, Correia N, Brandt L, Ekbom A, Sparen P. Time trends in schizophrenia
Financial Disclosure: None reported.                                     mortality in Stockholm County, Sweden: cohort study. BMJ. 2000;321 (7259):
                                                                         483-484.
Funding/Support: The Stanley Medical Research Insti-                18. Heila H, Haukka J, Suvisaari J, Lonnqvist J. Mortality among patients with schizo-
tute supported this project.                                             phrenia and reduced psychiatric hospital care. Psycho/ Med. 2005;35(5):
Additional Information: The following additional ma-                     725-732.



            (REPRINTED) ARCH GEN PSYCHIATRY/VOL 64 (NO. 10), OCT 2007      WWW.ARCHGENPSYCHIATRY.COM
                                                              1129

                                    ©2007 American Medical Association. All rights reserved.
       Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 247 of 515
19. McGrath J, Saha S, Wei ham J, El Saadi 0, Maccauley C, Chant D. A systematic                        parison with general population mortality. Psychosomatics. 1988;29(1):
     review of the incidence of schizophrenia: the distribution of rates and the in-                    55-60.
     fluence of sex, urbanicity, migrant status and methodology. BMC Med. 2004;                  46.    Bralet MC, Yon V, Loas G, Noisette C. Mortality in schizophrenia: a 8-year fol-
     2(1):13.                                                                                           low-up study in 150 chronic schizophrenics. Encephate. 2000;26(6):32-41 .
20. Saha S, Chant D, Wei ham J, McGrath J. A systematic review of the prevalence                 47.    Brown S, lnskip H, Barraclough B. Causes of the excess mortality of schizophrenia.
     of schizophrenia. PLoS Med. 2005;2(5):e141 .                                                       Br J Psychiatry. 2000;177:212-217.
21. Greenland S. Meta-analysis. In: Rothman KJ, Greenland S, eds. Modern Epi-                    48.    Casadebaig F, Philippe A. Mortality among schizophrenic patients. Encephate.
     demiology. 2nd ed. Sydney, Australia: Lippincott Williams & Wilkins; 1998:                         1999;25(4):329-337.
     643-674.                                                                                    49.    Chen WJ, Huang VJ, Yeh LL, Rin H, Hwu HG. Excess mortality of psychiatric
22. Rasanen S, Hakko H, Viilo K, Meyer-Rochow VB, Moring J. Excess mortality                            inpatients in Taiwan. Psychiatry Res. 1996;62(3):239-250.
     among long-stay psychiatric patients in Northern Finland. Soc Psychiatry Psy-               50.    Curkendall SM, Mo J, Glasser DB, Rose Stang M, Jones JK. Cardiovascular dis-
     chiatr Epidemiot. 2003;38(6):297-304.                                                              ease in patients with schizophrenia in Saskatchewan, Canada. J Clin Psychiatry.
23. Joukamaa M, Heliovaara M, Knekt P, Aromaa A, Raitasalo R, Lehtinen V. Men-                          2004;65(5):715-720.
     tal disorders and cause-specific mortality. Br J Psychiatry. 2001 ;179:498-                 51 .   Eastwood MR, Stiasny S, Meier HM, Woogh CM. Mental illness and mortality.
     502.                                                                                               Compr Psychiatry. 1982;23(4):377-385.
24. Martin RL, Cloninger CR, Guze SB, Clayton PJ. Mortality in a follow-up of 500                52.    Hansen V, Arnesen E, Jacobsen BK. Total mortality in people admitted to a psy-
     psychiatric outpatients 1: total mortality. Arch Gen Psychiatry. 1985;42(1 ):                      chiatric hospital. BrJ Psychiatry. 1997;170:186-190.
     47-54.                                                                                      53.    Harrison G, Hopper K, Craig T, Laska E, Siegel C, Wanderling J, Dube KC, Ganev
25. Stroup DF, Berlin JA, Morton SC, Olkin I, Williamson GD, Rennie D, Moher D,                         K, Giel R, an der Heiden W, Holmberg SK, Janca A, Lee PW, Le6n CA, Malhotra
     Becker BJ, Sipe TA, Thacker SB; Meta-analysis Of Observational Studies in Epi-                     S, Marsella AJ, Nakane Y, Sartorius N, Shen Y, Skoda C, Thara R, Tsirkin SJ,
     demiology (MOOSE) Group. Meta-analysis of observational studies in epide-                          Varma VK, Walsh D, Wiersma D. Recovery from psychotic illness: a 15- and
     miology: a proposal for reporting. JAMA. 2000;283(15):2008-2012.                                   25-year international follow-up study. Br J Psychiatry. 2001 ;178:506-517.
26. Babidge NC, Buh rich N, ButlerT. Mortality among homeless people with schizo-                54.    Hassall C, Prior P, Cross KW. A preliminary study of excess mortality using a
     phrenia in Sydney, Australia: a 10-year follow-up. Acta Psychiatr Scand. 2001 ;                    psychiatric case register. J Epidemio/ Community Health. 1988;42(3):286-
     103(2):105-110.                                                                                    289.
27. Kendler KS. A twin study of mortality in schizophrenia and neurosis. Arch Gen                55.    Haugland G, Craig TJ, Goodman AB, Siegel C. Mortality in the era of deinstitutionali-
     Psychiatry. 1986;43(7):643-649.                                                                    zation. Am J Psychiatry. 1983;140(7):848-852.
28. National Centre for Health Statistics. Mortality data from the National Vital Sta-           56.    Herrman HE, Baldwin JA, Christie D. A record-linkage study of mortality and
     tistics System. In: International Classification of Diseases, Ninth Revision (ICD-                 general hospital discharge in patients diagnosed as schizophrenic. Psycho/ Med.
     9). http://www.cdc.gov/nchs/abouVmajor/dvs/icd9des.htm. Accessed Janu-                             1983;13(3):581-593.
     ary 12, 2004.                                                                               57.    Hewer W, Rossler W. Mortality of patients with functional psychiatric illnesses
29. Saha S, Welham J, Chant D, McGrath J. Incidence of schizophrenia does not                           during inpatient treatment [in German]. Fortschr Neural Psychiatr. 1997;
     vary with economic status of the country: evidence from a systematic review.                       65(4):171-181 .
     Soc Psychiatry Psychiatr Epidemiot. 2006;41 (5):338-340.                                    58.    Kurihara T, Kato M, Kashima H, Takebayashi T, Reverger R, Tirta IGR. Excess
30. Central Intelligence Agency. CIA World Factbook 2004. Washington, DC: Cen-                          mortality of schizophrenia in the developing country of Bali. Schizophr Res. 2006;
     tral Intelligence Agency, Office of Public Affairs; 2004. http://www.cia.gov/cia                   83(1):103-105.
                                                                                                 59.    Lawrence D, Jablensky AV, Holman CDJ, PinderTJ. Mortality in Western Aus-
     /publications/factbook/. Accessed January 12, 2004.
31. Soubbotina TP. Beyond Economic Growth: An Introduction to Sustainable                               tralian psychiatric patients. Soc Psychiatry Psychiatr Epidemiot. 2000;35
                                                                                                        (8):341-347.
     Development. 2nd ed. Washington, DC: World Bank; 2004.
                                                                                                 60.    Lesage AD,Trapani V,Tansella M. Excess mortality by natural causes of Italian schizo-
32. Higgins JP, Thompson SG, Deeks JJ, Altman DG. Measuring inconsistency in
                                                                                                        phrenic patients. Eur Arch Psychiatry Neural Sci. 1990;239(6):361-365.
     meta-analyses. BMJ. 2003;327(7414):557-560.
                                                                                                 61.    Menezes PR, Mann AH. Mortality among patients with non-affective functional
33. Allebeck P, Wisted! B. Mortality in schizophrenia: a ten-year follow-up based
                                                                                                        psychoses in a metropolitan area of south-eastern Brazil. Rev Saude Pubtica.
     on the Stockholm County inpatient register. Arch Gen Psychiatry. 1986;
                                                                                                        1996;30(4):304-309.
     43(7):650-653.
                                                                                                 62.     Morgan MG, Scully PJ, Youssef HA, Kinsella A, Owens JM, Waddington JL.
34. Amaddeo F, Bisoffi G, Bonizzato P, Micciolo R, Tansella M. Mortality among
                                                                                                        Prospective analysis of premature mortality in schizophrenia in relation to health
     patients with psychiatric illness: a ten-year case register study in an area with
                                                                                                        service engagement: a 7.5-year study within an epidemiologically complete, ho-
     a community-based system of care. Br J Psychiatry. 1995;166(6):783-788.
                                                                                                        mogeneous population in rural Ireland. Psychiatry Res. 2003;117(2):127-135.
35. Baxter DN. The mortality experience of individuals on the Salford Psychiatric
                                                                                                 63.    Mortensen PB, Juel K. Mortality and causes of death in schizophrenic patients
     Case Register, I: all-cause mortality. Br J Psychiatry. 1996;168(6):772-779.
                                                                                                        in Denmark. Acta Psychiatr Scand. 1990;81(4):372-377.
36. Black DW, Fisher R. Mortality in DSM-IIIR schizophrenia. Schizophr Res. 1992;
                                                                                                 64.    Mortensen PB, Juel K. Mortality and causes of death in first admitted schizo-
     7(2):109-116.
                                                                                                        phrenic patients. Br J Psychiatry. 1993;163:183-189.
37. Buda M, Tsuang MT, Fleming JA. Causes of death in DSM-Ill schizophrenics
                                                                                                 65.    Newman SC, Bland RC. Mortality in a cohort of patients with schizophrenia: a
     and other psychotics (atypical group): acomparison with the general population.                    record linkage study. CanJ Psychiatry. 1991 ;36(4):239-245.
     Arch Gen Psychiatry. 1988;45(3):283-285.
                                                                                                 66.    Osby U, Correia N, Brandt L, Ekbom A, Sparen P. Mortality and causes of death
38. D'Avanzo B, La Vecchia C, Negri E. Mortality in long-stay patients from psy-                        in schizophrenia in Stockholm County, Sweden. Schizophr Res. 2000;45
     chiatric hospitals in Italy: results from the Qualyop Project. Soc Psychiatry Psy-                 (1-2):21-28.
     chiatr Epidemiot. 2003;38(7):385-389.                                                       67.    Politi P, Piccinelli M, Klersy C, Madini S, Segagni LG, Fratti C, Barale F. Mor-
39. Montout C, Casadebaig F, Lagnaoui R, Verdoux H, Philippe A, Begaud B, Moore                         tality in psychiatric patients 5 to 21 years after hospital admission in Italy. Psy-
     N. Neuroleptics and mortality in schizophrenia: prospective analysis of deaths                     cho/ Med. 2002;32(2):227-237.
     in a French cohort of schizophrenic patients. Schizophr Res. 2002;57(2-3):                  68.    Ruschena D, Mullen PE, Burgess P, Cordner SM, Barry-Walsh J, Drummer OH,
     147-156.                                                                                           Palmer S, Browne C, Wallace C. Sudden death in psychiatric patients. Br J
40. Ringback Weitoft G, Gullberg A, Rosen M. Avoidable mortality among psychi-                          Psychiatry. 1998;172:331-336.
     atric patients. Soc Psychiatry Psychiatr Epidemiot. 1998;33(9):430-437.                     69.    Saku M, Tokudome S, Ikeda M, Kono S, Makimoto K, Uchimura H, Mukai A,
41 . Simpson JC, Tsuang MT. Mortality among patients with schizophrenia. Schizophr                      Yoshimura T. Mortality in psychiatric patients, with a specific focus on cancer
     Bull. 1996;22(3):485-499.                                                                          mortality associated with schizophrenia. Int J Epidemiot. 1995;24(2):366-372.
42. Valenti M, Necozione S, Busellu G, Borrelli G, Lepore AR, Madonna R, Altobelli               70.    Tsuang MT, Woolson RF, Fleming JA. Causes of death in schizophrenia and
     E, Mattei A, Torchio P, Corrao G, Di Orio F. Mortality in psychiatric hospital pa-                 manic-depression. Br J Psychiatry. 1980;136:239-242.
     tients: a cohort analysis of prognostic factors. Int J Epidemiot. 1997;26(6):               71 .   Tsuzuki H, Yuasa S. An epidemiological study of deaths in mental hospitals [au-
     1227-1235.                                                                                         thor's transl] [in Japanese] . Seishin Shinkeigaku Zasshi. 1981 ;83(5):275-
43. Waddington JL, Youssef HA, Kinsella A. Mortality in schizophrenia: antipsy-                         304.
     chotic polypharmacy and absence of adjunctive anticholinergics over the course              72.    Wood JB, Evenson RC, Cho DW, Hagan BJ. Mortality variations among public
     of a 10-year prospective study. Br J Psychiatry. 1998;173:325-329.                                 mental health patients. Acta Psychiatr Scand. 1985;72(3):218-229.
44. Anderson C, Connelly J, Johnstone EC, Owens DGC. Cause of death. Br J Psy-                   73.    Zilber N, Schulman N, LernerY. Mortality among psychiatric patients-the groups
     chiatry Suppl. 1991 ;13(13)(suppl 13):30-33.                                                       at risk. Acta Psychiatr Scand. 1989;79(3):248-256.
45. Black DW. Mortality in schizophrenia: the Iowa Record-Linkage Study: a com-                  74.    Wamala S, Blakely T, Atkinson J. Trends in absolute socioeconomic inequali-


                (REPRINTED) ARCH GEN PSYCHIATRY/VOL 64 (NO. 10), OCT 2007                                  WWW. ARCHG ENPSYCHIATRY.COM
                                                                                          1130

                                                   ©2007 American Medical Association. All rights reserved.
         Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 248 of 515
       ties in mortality in Sweden and New Zealand: a20-year gender perspective. BMC           87. Aleman A, Kahn RS, Sellen JP. Sex differences in the risk of schizophrenia: evi-
       Public Health. 2006;6:164.                                                                   dence from meta-analysis. Arch Gen Psychiatry. 2003;60(6):565-571 .
75.    Murray CJ, Lopez AD. Alternative projections of mortality and disability by cause       88. Castle DJ. Sex differences in brain development, organisation and degenera-
       1990-2020: Global Burden of Disease Study. Lancet. 1997;349(9064):1498-                      tion: are they relevant to sex differences in schizophrenia? In: Castle DJ, McGrath
       1504.                                                                                        J, Kulkarni J, eds. Women and Schizophrenia. Cambridge, MA: Cambridge Uni-
76.    Jemal A, Ward E, Hao Y, Thun M. Trends in the leading causes of death in the                 versity Press; 2000:5-18.
       United States, 1970-2002. JAMA. 2005;294(10):1255-1259.                                 89. Cohen M, Dembling B, Schorling J. The association between schizophrenia and
77.    Leucht S, Barnes TR, Kissling W, Engel RR , Correll C, Kane JM. Relapse pre-                 cancer: a population-based mortality study. Schizophr Res. 2002;57(2-3):
       vention in schizophrenia with new-generation antipsychotics: a systematic re-                139-146.
       view and exploratory meta-analysis of randomized, controlled trials. Am J               90. Coghlan R, Lawrence D, Jablensky A. Duty to Care: Physical Illness in People
       Psychiatry. 2003;160(7):1209-1222.                                                            with Mental Illness. Perth: The University of Western Australia; 2001 .
78.    Leucht S, Wahl beck K, Hamann J, Kissling W. New generation antipsychotics              91 . Murray CJ, Lopez AD. Global and regional cause-of-death patterns in 1990. Bull
       versus low-potency conventional antipsychotics: a systematic review and                       World Health Organ. 1994;72(3):447-480.
       meta-analysis. Lancet. 2003;361 (9369):1581-1589.                                       92. Mitchell AJ , Malone D. Physical health and schizophrenia. CurrOpin Psychiatry.
79.    Awad AG, Voruganti LN. Impact of atypical antipsychotics on quality of life in               2006;19(4):432-437.
       patients with schizophrenia. CNS Drugs. 2004;18(13):877-893.                            93. Eaton WW, Byrne M, Ewald H, Mars 0, Chen CY, Agerbo E, Mortensen PB.
80.    Lieberman JA, Stroup TS, McEvoy JP, Swartz MS, Rosenheck RA, Perkins DO,                     Association of schizophrenia and autoimmune diseases: linkage of Danish na-
       Keefe RS, Davis SM, Davis CE, Lebowitz BD, Severe J, Hsiao JK. Effectiveness                 tional registers. Am J Psychiatry. 2006;163(3):521-528.
       of antipsychotic drugs in patients with chronic schizophrenia. N Engl J Med.            94. Gough SC, O'Donovan MC. Clustering of metabolic comorbidity in schizophre-
       2005;353(12):1209-1223.                                                                      nia: a genetic contribution? J Psychopharmacol. 2005;19(6)(suppl):47-55.
81 .   Jones PB, Barnes TR, Davies L, Dunn G, Lloyd H, Hayhurst KP, Murray RM,                 95. McClellan JM, Susser E, King MC. Maternal famine, de nova mutations, and
       Markwick A, Lewis SW. Randomized controlled trial of the effect on quality of                schizophrenia. JAMA. 2006;296(5):582-584.
       life of second- vs first-generation antipsychotic drugs in schizophrenia: Cost          96. Barker DJ. Maternal nutrition, fetal nutrition, and disease in later life. Nutrition.
       Utility of the Latest Antipsychotic Drugs in Schizophrenia Study (CUtLASS 1).                1997;13(9):807-813.
       Arch Gen Psychiatry. 2006;63(10):1079-1087.                                             97. Barker DJ, Clark PM. Fetal undernutrition and disease in later life. Rev Reprod.
82.    Hennekens CH, Hennekens AR, Hollar D, Casey DE. Schizophrenia and increased                  1997;2(2):105-112.
       risks of cardiovascular disease. Am Heart J. 2005;150(6):1115-1121 .                    98. Marder SR, Essock SM, Miller AL, Buchanan RW, Casey DE, Davis JM, KaneJM,
83.    Remington G. Schizophrenia, antipsychotics, and the metabolic syndrome: is                   Lieberman JA, Schooler NR, Covell N, Stroup S, Weissman EM, Wirshing DA,
       there a silver lining? Am J Psychiatry. 2006;163(7):1132-1134.                               Hall CS, Pogach L, Pi-Sunyer X, Bigger JT Jr, Friedman A, Kleinberg D, Yevich
84.    Lakka HM, Laaksonen DE, Lakka TA, Niskanen LK, Kumpusalo E, Tuomilehto J,                    SJ, Davis B, Shon S. Physical health monitoring of patients with schizophrenia.
       Salonen JT. The metabolic syndrome and total and cardiovascular disease mor-                 Am J Psychiatry. 2004;161 (8):1334-1349.
       tality in middle-aged men. JAMA. 2002;288(21 ):2709-2716.                               99. World Health Organization. Manual of the Statistical International Classifica-
85.    Allison DB, Casey DE. Antipsychotic-induced weight gain: a review of the literature.         tion of Diseases, Injuries, and Causes of Death, 1975 Revision. Vol 1. Geneva,
       J Clin Psychiatry. 2001 ;62(Suppl 7):22-31 .                                                 Switzerland: World Heath Organization; 1977.
86.    Fontaine KR, Heo M, Harrigan EP, Shear CL, Lakshminarayanan M, Casey DE,               100. Goldacre MJ, Duncan ME, Griffith M, Cook-Mozaffari P. Psychiatric disorders
       Allison DB. Estimating the consequences of anti-psychotic induced weight gain                certified on death certificates in an English population. Soc Psychiatry Psychi-
       on health and mortality rate. Psychiatry Res. 2001 ;101 (3):277-288.                         atr Epidemiol. 2006;41 (5):409-414.




                   (REPRINTED) ARCH GEN PSYCHIATRY/VOL 64 (NO. 10), OCT 2007                           WWW. ARCHG ENPSYCHIATRY.COM
                                                                     1131

                                                       ©2007 American Medical Association. All rights reserved.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 249 of 515




                   EXHIBIT 23
AJPH OPEN-THEMED RESEARCH
            Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 250 of 515



Psychological Distress in Solitary Conﬁnement:
Symptoms, Severity, and Prevalence in the
United States, 2017–2018
Keramet Reiter, PhD, JD, Joseph Ventura, PhD, David Lovell, PhD, MSW, Dallas Augustine, MA, Melissa Barragan, MA, Thomas Blair, MD, MS,
Kelsie Chesnut, MA, Pasha Dashtgard, MA, EdM, Gabriela Gonzalez, MA, Natalie Pifer, PhD, JD, and Justin Strong, MA


    Objectives. To specify symptoms and measure prevalence of psychological distress                                few procedural protections, limited available
among incarcerated people in long-term solitary conﬁnement.                                                         alternative responses, and no external over-
    Methods. We gathered data via semistructured, in-depth interviews; Brief Psychiatric                            sight.2 Researchers and policymakers are
Rating Scale (BPRS) assessments; and systematic reviews of medical and disciplinary ﬁles                            therefore limited not only in access to data and
                                                                                                                    populations, but also by these populations’
for 106 randomly selected people in solitary conﬁnement in the Washington State
                                                                                                                    ﬂuidity.
Department of Corrections in 2017. We performed 1-year follow-up interviews
                                                                                                                        A standard instrument for assessing psy-
and BPRS assessments with 80 of these incarcerated people, and we present the
                                                                                                                    chological impacts of incarceration is the Brief
results of our qualitative content analysis and descriptive statistics.                                             Psychiatric Rating Scale (BPRS). Originally
    Results. BPRS results showed clinically signiﬁcant symptoms of depression, anxiety, or                          developed to rate the severity of symptoms in
guilt among half of our research sample. Administrative data showed disproportionately                              hospitalized psychiatric patients and track
high rates of serious mental illness and self-harming behavior compared with general                                changes in status over time,13,14 the BPRS is
prison populations. Interview content analysis revealed additional symptoms, including                              increasingly used for research within carceral
social isolation, loss of identity, and sensory hypersensitivity.                                                   settings.12,15,16,17 The current scale assesses
    Conclusions. Our coordinated study of rating scale, interview, and administrative data                          24 observable or self-reported symptoms.
illustrates the public health crisis of solitary conﬁnement. Because 95% or more of all                             Extensive research on the BPRS’s reliability
incarcerated people, including those who experienced solitary conﬁnement, are even-                                 and validity conﬁrms its efﬁcacy in identify-
                                                                                                                    ing indicators of serious mental illness.14
tually released, understanding disproportionate psychopathology matters for de-
                                                                                                                        In Washington State, interviewers ad-
veloping prevention policies and addressing the unique needs of people who have
                                                                                                                    ministered the BPRS to a random sample of
experienced solitary conﬁnement, an extreme element of mass incarceration. (Am J
                                                                                                                    87 incarcerated people during qualitative
Public Health. 2020;110:S56–S62. doi:10.2105/AJPH.2019.305375)                                                      interviews (and also conducted 122 medical
                                                                                                                    chart reviews),1,9,15 concluding that solitary
                                                                                                                    conﬁnement reveals “a concentration of some

L   ong-term solitary conﬁnement expanded
    across the United States in the 1980s; by
1997, nearly every state had built a “super-
                                                  segregation, including associations between
                                                  solitary conﬁnement and self-harm, anxiety,
                                                  depression, paranoia, and aggression, among
                                                                                                                    of the most important negative effects of the
                                                                                                                    entire prison complex.”1(p1692) In a widely
                                                                                                                    cited subsequent study, in Colorado, the
max,” creating an estimated total of 20 000       other symptoms,7–9 but other recent ﬁnd-                          BPRS was included in a battery of tests
new solitary cells.1,2 Human rights agencies      ings suggest that psychological impacts are                       designed to measure psychological “con-
characterize the practice as torture3,4; policy   limited.10–12 Correctional ofﬁcials use solitary                  structs” associated with solitary conﬁnement
analysts criticize it as expensive and ineffec-   conﬁnement at their discretion, often with                        (for 270 matched participants), but generated
tive.2,4 Yet the epidemiological basis for
understanding solitary conﬁnement is weak.
Current estimates of the annual US solitary       ABOUT THE AUTHORS
conﬁnement population vary from 80 000 to         Keramet Reiter is with the Department of Criminology, Law, and Society and the School of Law, University of California,
                                                  Irvine. Joseph Ventura is with the Department of Psychiatry and Biobehavioral Sciences, University of California, Los Angeles.
250 000.5,6 Likewise, the conditions (how         David Lovell is with the School of Nursing, University of Washington, Seattle. Dallas Augustine, Melissa Barragan, Kelsie
much isolation with how few privileges),          Chesnut, and Gabriela Gonzalez are doctoral candidates in the Department of Criminology, Law, and Society, University of
purposes (discipline, protection, or institu-     California, Irvine. Thomas Blair is with the Department of Psychiatry, Southern California Permanente Medical Group,
                                                  Downey. Pasha Dashtgard is a doctoral student in the Department of Psychological Science, University of California, Irvine.
tional security), and labels (administrative      Natalie Pifer is with the Department of Criminology and Criminal Justice, University of Rhode Island, Kingston. Justin Strong
segregation, supermax, restrictive housing,       is a doctoral student in the Department of Criminology, Law, and Society, University of California, Irvine.
intensive management) deﬁning solitary                Correspondence should be sent to Keramet Reiter, 3373 Social Ecology II, Irvine, CA 92697 (e-mail: reiterk@uci.edu). Reprints
                                                  can be ordered at http://www.ajph.org by clicking the “Reprints” link.
conﬁnement are contested.2,5,6 Many                   This article was accepted September 5, 2019.
studies document psychological harms of               doi: 10.2105/AJPH.2019.305375



S56   Research   Peer Reviewed   Reiter et al.                                                                                AJPH     Supplement 1, 2020, Vol 110, No. S1
                                                                                                              AJPH OPEN-THEMED RESEARCH
            Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 251 of 515


few reliable results. The study relied on a          speciﬁc benchmarks.20 In 2017, when the             (available as a supplement to the online
pencil-and-paper test, the Brief Symptom             initial sample for this research was drawn,         version of this article at http://www.
Inventory, “a 53-item self-report measure . . .      there were 363 maximum custody status               ajph.org).
to assess a broad range of psychological             people assigned to the IMU.
symptoms,” and concluded that people in                  We selected participants from a randomly
solitary conﬁnement sometimes experienced            ordered list in proportion to the population        Data Analysis
improvements in their psychological well-            of each IMU, accounting for 29% of the                  All interviews were assigned a randomly
being, and those with mental illnesses did not       total population in each of the 5 units. For        generated identiﬁer, digitally recorded,
deteriorate over time.11(p52)                        recruitment and consent processes, see Ap-          transcribed in Microsoft Word (Microsoft
    Our study builds on these investigations,        pendix A (available as a supplement to the          Corporation, Redmond, WA), translated
relying not only on psychometric instruments         online version of this article at http://www.       (1 interview was conducted in Spanish),
but also on mental and physical health and dis-      ajph.org). The interview refusal rate was           systematically stripped of identifying details
ciplinary records and in-depth interview data to     39% (67 out of 173 approached), comparable          (names, dates of birth), and entered into
assess the psychological well-being of 106 ran-      to similar studies of incarcerated people.9,21      Atlas-ti (ATLAS.ti Scientiﬁc Software De-
domly sampled incarcerated people in long-term           The 96-question semistructured interview        velopment GmbH, Berlin, Germany) for
solitary conﬁnement in the Washington State          instrument included a range of questions            analysis. See Appendix A for an explanation
Department of Corrections (WADOC) from               used in previous studies on incarcerated            of the thematically grounded, open-coding
2017 to 2018. Triangulation of sources gives this    people’s experiences,22,23 covering condi-          process.27 We entered all BPRS paper rating
study a robust basis for understanding the psy-      tions of daily life, physical and mental health     sheets, completed following year-1 and
chological effects of solitary conﬁnement.           treatment, and IMU programming. BPRS                year-2 interviews, into Microsoft Excel
                                                     self-report items were embedded throughout          (Microsoft Corporation, Redmond, WA).
                                                     the interview; we evaluated observational           We linked each participant’s BPRS rating, by
                                                     items immediately following each in-                random identiﬁer, to extracted data from
METHODS                                              terview.24 Interviews lasted between 45             qualitative interviews, medical ﬁle reviews,
    WADOC is a midsized (39th highest rate           minutes and 3 hours.                                and administrative data from WADOC.
of incarceration in the United States), fully            Following interviews, participants were             Relevant variables extracted from ad-
state-funded correctional system with a long         given an option to consent to medical ﬁle           ministrative health data included SMI, a
history of inviting academic researchers to          reviews and to participate in 1-year follow-up      critical classiﬁcation because it implies that
independently evaluate carceral practice.1,9,18,19   interviews. All participants consented to rein-     treatment is medically necessary and, there-
Fieldwork was conducted over 2 separate              terviews, and all but 2 participants (n = 104)      fore, is an obligation of the prison system
3-week periods in the summers of 2017 and            consented to medical ﬁle reviews. Following         while the person is under its care. WADOC
2018, by a total of 13 research team mem-            year-1 interviews, WADOC provided elec-             operationally deﬁnes SMI by standardized
bers (9 women and 4 men) all afﬁliated               tronic administrative health and disciplinary       criteria combining diagnosis, medication,
with the University of California, Irvine. In        ﬁles for all 104 consenting participants (along     and frequency of psychiatric encounters,
total, 106 incarcerated people were inter-           with comparable, population-level data for the      and history of suicide attempts or other
viewed in 2017, and 80 incarcerated people           prison system in 2017).                             self-harm.
were reinterviewed in 2018. We also collected            In summer 2018, the research team                   We then imported BPRS and other
medical and disciplinary data, including serious     returned to Washington and reconsented              administrative data into SPSS version 26
mental illness (SMI) and self-harm data.             and reinterviewed every available participant       (IBM, Armonk, NY) to generate descriptive
                                                     —notably including those no longer housed           statistics, including prevalence of clinically
                                                     in the IMU—for a total of 80 reinterviews.          signiﬁcant ratings on BPRS items and
Sample and Data Collections                          Because of refusals (n = 4), institutional trans-   factors (subscales of co-occurring symptom
    WADOC has 5 geographically dispersed             fers and parole (n = 21), and 1 death, we were      groups), including positive symptoms (un-
intensive management units (IMUs); people            unable to follow-up with 26 respondents             usual thought content, hallucinations, con-
in these all-male units have usually violated an     (25%). This drop-out rate is low compared           ceptual disorganization), negative symptoms
in-prison rule and are in solitary conﬁnement        with similar studies.25,26 Follow-up interviews     (blunted affect, emotional withdrawal,
for durations ranging from months to years,          lasted between 45 minutes and 2 hours. The          motor retardation), depression-anxiety-guilt
with highly restricted access to phones, radios,     condensed year-2 instrument contained ap-           symptoms (including somatic concerns;
televisions, time out of cell, and visitors. As a    proximately 70 questions, with variation by         DAGS), and mania (excitability, elevated
result of WADOC efforts to reform and re-            current housing status.                             mood, hyperactivity, distractibility).14 We
duce IMU use, the population in these units              For the steps taken to protect vulnerable       ran correlational analyses (cross-tabs and
ﬂuctuated, with a high of more than 600 (in          imprisoned research participants and details of     t test) to evaluate the relationships between
2011) to a low of 286 incarcerated people (in        the training research team members com-             BPRS ratings and other independent assess-
2015) on “maximum custody” status: for               pleted, establishing high interrater reliability    ments of well-being, such as existing diagnosis
indeterminate terms, contingent on meeting           in administering the BPRS,24 see Appendix A         of SMI.


Supplement 1, 2020, Vol 110, No. S1   AJPH                                                                     Reiter et al.   Peer Reviewed   Research   S57
AJPH OPEN-THEMED RESEARCH
            Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 252 of 515


RESULTS                                             TABLE 1—Characteristics of Sample of People in Solitary Conﬁnement Compared With
    See Table 1 for summary characteristics of      General Prison Population: Washington State Department of Corrections, 2017
the all-male participant population (there are
no women in IMUs in WADOC) and the                                                            IMU Population (n = 106)           General Population (n = 16 465)a
general WADOC population. As in other              Age, y
studies of solitarily conﬁned incarcerated           Mean                                               35                                  40
people,6 our sample was generally younger,           Median                                             34                                  38
more violent (in terms of criminal history), and     Range                                              20–65                               18–94
serving longer sentences than those in the
                                                   Race/ethnicity, % (no.)
general population. Latinos and gang afﬁliates
                                                     White                                              42 (44)                             59 (9746)
are both overrepresented in our IMU sample,
                                                     African American                                   12 (12)                             18 (2935)
likely because of the salience of conﬂicts
                                                     Latino                                             23 (24)                             14 (2276)
among rival Latino factions as an institutional
                                                     Other                                              23 (24)                              9 (1508)
security concern.2 Although our IMU par-
                                                   IMU length of stay
ticipants differed from the general prison
                                                     Mean                                             14.5 mo                                     ...
population, there were no signiﬁcant differences
                                                     Median                                            6 mo                                       ...
in either demographic variables or criminal
                                                     Range                                         < 1 wk–151 mo                                  ...
history characteristics between our random
sample and the overall IMU population,             Current offense category, % (no.)
except that our participant pool was slightly        Murder and manslaughter                            17 (18)                             16 (2623)
older than the overall IMU population.               Sex offenses                                       12 (13)                             19 (3195)
                                                     Robbery and assault                                57 (60)                             34 (5608)
                                                     Property offenses                                   8 (9)                              18 (2933)
Range and Prevalence of                              Drugs or other                                      6 (6)                              13 (2106)
Psychological Symptoms Identiﬁed                   Prison convictionsb
    Our initial sample of 106 participants had a      Mean                                               5                                   4
mean BPRS rating of 37 and a median rating           Median                                              4                                    3
of 33 (possible range from 24 to 168), sug-          Range                                               1–18                                1–27
gesting mild psychiatric symptoms among the
                                                   Prison length of stay, mo
study population at the time of our inter-
                                                     Mean                                              103                                  97
views.14 However, analysis of individual scale
                                                     Median                                             72                                  45
items showed clinically signiﬁcant ratings (of
                                                     Range                                               3–456                               2–600
4 or higher of a possible 7) for as much as one                          c
                                                   Ever in prison gang, % (no.)
quarter of the population sampled, especially
                                                     Yes                                                60 (64)                             32 (5410)
for the depression and anxiety symptoms
                                                     No                                                 36 (38)                             68 (11 659)
(Table 2). Further analysis of BPRS factors,
                                                     Missing                                             4 (4)                                    ...
as opposed to individual items, provided
additional evidence of clinically signiﬁcant       Serious mental illness,d % (no.)                     19 (16)                              9 (1589)
psychiatric distress in as much as half of the     Self-harm attempt,e % (no.)                          18 (17)                           Not available
population sampled (i.e., DAGS factor;             Suicide attempt,e % (no.)                            22 (22)                           Not available
Table 2).
                                                   Note. IMU = intensive management unit.
    Administrative data support the ﬁnding         a
                                                     General population data excludes 761 nonsentenced and 718 resentenced incarcerated people. Both
of long-term psychological distress. Among         categories returned to prison for technical violations of conditions on underlying drug or sex offenses,
our respondents, 19% had SMI designations,         a politically selective and narrow set of offenses that would distort the general population primary
22% had a documented suicide attempt, and          offense proﬁle.
                                                   b
18% had documentation of other self-harm,            Number of convictions to prison, excluding out-of-state convictions, often signiﬁcant for IMU residents.
                                                   c
                                                    Gang status was self-reported. Figure is calculated from 102 respondents who disclosed this information.
all at some point during their incarceration,      d
                                                     Serious mental illness data were provided for 85 respondents; ﬁgure is calculated from this sample.
either before or during their time in the IMU      e
                                                     Self-harm and suicide data were provided for 94 respondents; ﬁgure is calculated from this sample.
(Table 1). Moreover, respondents with SMI
designations were much more likely to re-
port positive symptoms and slightly more
likely to report all other factored symptoms          Qualitative interview data revealed                    and will be considered exhaustively in sub-
than non-SMI respondents (Table 3). These          symptoms not otherwise captured by the                    sequent analyses). Two classes of symptoms
ﬁndings support the validity of the BPRS           BPRS and medical ﬁles. (Such data will be                 were reported by a majority of respondents:
assessments.                                       used illustratively here, for reasons of space,           descriptions of the severity of the emotional


S58   Research   Peer Reviewed   Reiter et al.                                                                     AJPH    Supplement 1, 2020, Vol 110, No. S1
                                                                                                                                 AJPH OPEN-THEMED RESEARCH
                 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 253 of 515


 TABLE 2—Brief Psychiatric Rating Scale Symptom and Factor Prevalence: Washington State
                                                                                                                            mentioned this at least once) and loss of
 Department of Corrections, 2017–2018                                                                                       identity (25% of respondents mentioned this
                                                                                                                            at least once). Respondents discussed hy-
                       IMU 2017 (n = 106), % (No.)         IMU 2018 (n = 28), % (No.)      Non-IMU 2018 (n = 52), % (No.)   persensitivity to sounds, smells, “[and . . .] tiny
                                                                                                                            things” (Giovanni). In particular, the sounds
Symptomsa
                                                                                                                            of doors opening and closing aggravated
  Depression                     24.50 (26)                          25.00 (7)                       15.38 (8)
                                                                                                                            many respondents:
  Anxiety                        24.50 (26)                          32.14 (9)                       28.85 (15)
  Somatic concern                15.10 (16)                          21.43 (6)                        7.69 (4)
                                                                                                                              All you got to do is hold it. I mean, you don’t got
  Guilt                          17.90 (19)                          17.86 (5)                        7.69 (4)                to slam it. It’s like [correctional ofﬁcers] showing
  Hostility                      11.30 (12)                          17.86 (5)                       17.31 (9)                their power. . . . That ain’t cool. You wouldn’t do
  Hallucinations                  9.40 (10)                          14.29 (4)                       11.54 (6)                that in your house, would you? (Tyler).
  Excitement                     10.40 (11)                          14.29 (4)                        7.69 (4)
        b                                                                                                                       Respondents also talked about the in-
Factors
                                                                                                                            stitution taking over their identity:
  Positive                       16.00 (17)                          17.86 (5)                       11.54 (6)
  Negative                        4.70 (5)                               0 (0)                        1.92 (1)
                                                                                                                              I’ve been in the hole so long that it deﬁnes the
  DAGS                           49.10 (52)                          53.57 (15)                      36.54 (19)               person. If you’ve been in the box for so long, you
  Mania                          17.00 (18)                          14.81 (4)                       17.31 (9)                can’t play well with others. . . . We’re so conﬁned
                                                                                                                              in that box. It’s like a safety blanket. (Eli).
Note. DAGS = depression, anxiety, guilt, and somatization; IMU = intensive management unit;
mania = elevated mood, distractibility, motor hyperactivity, and excitement; negative = blunted affect,
emotional withdrawal, and motor retardation; positive = hallucinations, unusual thought content,                            Another respondent echoed a frequent
and conceptual disorganization.                                                                                             complaint about the lack of mirrors con-
a
 Only clinically signiﬁcant symptoms (rating of 4 or higher) that were reported by 10% or more                              tributing to the loss of identity:
of the sample are presented.
b
  Factors combine 3 or 4 different symptoms that are commonly associated with one another.14                                  This IMU has mirrors in the cell. The majority
                                                                                                                              of them do not. And it gets really stressful when
                                                                                                                              you can’t even see your own reﬂection. . . . I
toll of being in the IMU (80% of respondents;                      And this quotation exempliﬁes social
                                                                                                                              mean when you can’t even look at yourself, you
cumulatively, the topic was mentioned 359                       isolation:                                                    lose some of your self-identity. (Eric)
times) and feelings of social isolation (73%
of respondents; cumulatively, the topic was                          You’re not around people. I’m around
mentioned 192 times). This interview ex-                             somebody right now with handcuffs
                                                                     and shackles on like I’m an animal. It’s               Comparing Symptoms in and out
cerpt exempliﬁes the “emotional toll”                                dehumanizing. No human contact. As [a]
descriptions:                                                        human being, I feel like we’re meant to socialize,
                                                                                                                            of Solitary Conﬁnement (2018)
                                                                     and it does have an effect on your mentality               Of the 80 respondents reinterviewed in the
   I bet you couldn’t walk in my shoes because all                   while you’re sitting in the cell. (Chase)              second year of this study, 28 were in IMU
   the stuff you got to endure behind these walls of                                                                        custody and 52 were in the general prison
   pain. There’s a lot you got to go through . . .                 Two additional symptoms were as prev-                    population. These 2 subpopulations provide
   [and] I’ve been doing this for 11 years . . . people
   adapt to their surroundings, but to get used to              alent as other clinically signiﬁcant BPRS                   important comparison groups between IMU
   this life, I don’t [think] you can. (Michael, a              items like anxiety: references to sensory                   residents and people in the general popula-
   pseudonym, as with all subsequent quotations)                hypersensitivity (16% of respondents                        tion, because all initially entered the study
                                                                                                                            through a random sample of IMU residents.
                                                                                                                            These subpopulations also provide a longi-
 TABLE 3—Serious Mental Illness Status and 2017 Brief Psychiatric Rating Scale Factor
                                                                                                                            tudinal view of how incarcerated people
 Prevalence: Washington State Department of Corrections, 2017–2018
                                                                                                                            experience IMU conditions over 1 year and
                                             SMI (n = 16), % (No.)                              Non-SMI (n = 69), % (No.)
                                                                                                                            how they recover from these conditions
                                                                                                                            as they re-enter the general population. In
Positive                                             50 (8)                                             10.14 (7)
                                                                                                                            Table 2, we compare, cumulatively by sub-
Negative                                            6.30 (1)                                             4.40 (3)           population, symptom and factor scores in
DAGS                                              56.30 (9)                                             47.80 (33)          2017 for IMU residents to 2018 scores for
Mania                                             18.75 (3)                                                13 (9)           IMU respondents and respondents not in the
Population   a
                                                  18.80 (16)                                            81.20 (69)
                                                                                                                            IMU. For respondents still in the IMU in 2018,
                                                                                                                            all clinically signiﬁcant symptoms that were
Note. DAGS = depression, anxiety, guilt, and somatization; mania = elevated mood, distractibility, motor                    prevalent among at least 10% of the pop-
hyperactivity, and excitement; negative = blunted affect, emotional withdrawal, and motor retardation;
positive = hallucinations, unusual thought content, and conceptual disorganization; SMI = serious
                                                                                                                            ulation were at least as prevalent in 2018, and
mental illness.                                                                                                             2 clinically signiﬁcant factor scores were more
a
 Mental health data were available only for 85 of 106 sampled incarcerated people.                                          prevalent (positive, DAGS). For respondents


Supplement 1, 2020, Vol 110, No. S1          AJPH                                                                                 Reiter et al.   Peer Reviewed     Research     S59
AJPH OPEN-THEMED RESEARCH
             Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 254 of 515


not in the IMU in 2018, the prevalence of              estimated at 10% to 15% of prison pop-                IMU, in 1-year follow-up assessments. These
clinically signiﬁcant symptoms varied from             ulations,8,29 are measured at 9% in Wash-             latter ﬁndings are also consistent with other
more prevalent than in the 2017 sample (e.g.,          ington’s general prison population but 20% in         studies, underscoring the need for additional
anxiety) to less prevalent (e.g., somatic con-         our IMU sample. Likewise, our qualitative             research comparing incarcerated people’s ex-
cerns and guilt), and factor scores were either        data conﬁrmed that people in solitary con-            periences across different contexts and over
lower (i.e., positive, negative, DAGS) or              ﬁnement experience symptoms speciﬁc to                time.1,7,15,28,32
similar (for mania) for respondents not in             those conditions not captured in standard
the IMU in 2018. Despite having an excep-              psychiatric assessment instruments.30 Both
tionally large sample size for a study of a solitary   ﬁndings suggest an afﬁrmative answer to               Limitations
conﬁnement population, our study was not               the question of whether solitary conﬁnement               Five speciﬁc limitations are especially
powered to establish statistically signiﬁcant dif-     is associated with more and worse psycho-             notable. First, although our initial sample was
ferences between the 2017 and 2018 data sets.          pathology than general population conﬁne-             relatively large for a solitary conﬁnement
                                                       ment. As longitudinal case studies have               population, our 1-year follow-up group,
                                                       illustrated,9,30 disproportionate representa-         especially the number of respondents
                                                       tion of incarcerated people with psychopa-            remaining in solitary conﬁnement in the
DISCUSSION                                             thology in solitary conﬁnement reﬂects the            second year, was relatively small, limiting our
    In this study, we combined qualitative             interaction of clinical and security factors in       ability to establish statistically signiﬁcant
interview data with structured, quantitative           prison custody decisions: solitary conﬁne-            ﬁndings about change over time and across
measures of psychological and psychiatric              ment responds to behavior expressing psy-             contexts from BPRS data. Second, as our
outcomes in solitary conﬁnement among 106              chopathology, often undiagnosed, and also             interview results revealed, the BPRS does not
randomly sampled incarcerated people in                aggravates the propensity of some incarcer-           capture the full spectrum of psychiatric distress
Washington State, documenting both a wide              ated people to break down or act out.31 For           incarcerated people experience in solitary
range and high prevalence of symptoms of               these reasons, the causal role of solitary            conﬁnement. Third, assessments of psycho-
psychological distress. We highlight 4 major           conﬁnement is not established by aggre-               logical well-being would ideally occur at
implications of this.                                  gate comparisons of IMU and non-IMU                   multiple times, beyond the 2 we were able to
    First, while the overall BPRS ratings we           populations.                                          conduct within the constraints of this mul-
analyzed indicated limited psychological                   Third, the comparisons we were able to            timethod study. Fourth, Washington State is
distress, as documented in earlier studies,11,12       make across multiple sources of data allowed          not representative of most state prison systems
a closer examination of speciﬁc items and              us to identify a broader range of symptoms of         in terms of the prevalence of people with
factors revealed that as many as half of re-           distress than studies that have focused on only       mental illnesses in solitary conﬁnement, as
spondents had at least 1 clinically signiﬁcant         1 or 2 sources of data, such as administrative        WADOC has undertaken reforms in both
symptom within the BPRS anxiety–depression             data,8 psychiatric assessments,11 or qualitative      treatment of mental illness and imposition of
factor. Because other studies using the BPRS           interviews.28,30 Symptoms such as anxiety             solitary conﬁnement over the past 20 years,
in solitary conﬁnement settings employed               and depression were especially prevalent in           including reforms designed to divert people
earlier 18-item versions of the scale,15 used the      this population, along with symptoms os-              with serious mental illness to specialized
scale in combination with other scales,11 or           tensibly speciﬁc to solitary conﬁnement, such         treatment units.33 Moreover, these reforms
analyzed only total ratings,12 our ﬁndings are         as sensory hypersensitivity and a perceived loss      have radically improved systematic mental
not directly comparable with those in other            of identity (as found in other studies exploring      health record-keeping; we would expect not
BPRS studies. However, our ﬁndings are                 solitary-speciﬁc symptoms7,9,15,28,30,32).            only a lower prevalence of psychiatric symp-
consistent with other studies, including ﬁndings           Finally, consistent with previous studies,11,12   toms and less deterioration in WADOC in
that 20% or more of Washington incarcerated            we found that the prevalence of psychiatric           IMUs but also a higher rate of documentation
people in solitary exhibited a “marked or severe       distress did not signiﬁcantly increase over time      of those symptoms that are present. Finally,
degree of distress,”15(p774) and that more than        for incarcerated people that either stay or are       although people in solitary conﬁnement may
half of California incarcerated people in soli-        released from the IMU 1 year later. Yet our           exhibit distinctive or disproportionately severe
tary reported “symptoms of psychological               qualitative data suggest that the BPRS may not        psychopathology, causal inference regarding the
distress.”28(p133) Our ﬁndings therefore high-         be capturing actual psychopathology, as re-           relationship between solitary conﬁnement and
light the importance of analyzing speciﬁc              spondents pointed to psychiatric distress—in          psychopathology is beyond the analysis we are
components of BPRS scores, and not only                profoundly existential terms, as in the pre-          able to perform here.
aggregates, which mask variation in both               viously mentioned quotations regarding
prevalence and severity of speciﬁc symptoms.           selfhood and identity—beyond the 2-week
    Second, administrative data conﬁrmed               time period evaluated by the BPRS and                 Conclusions and Implications
that our participants had relatively high              outside the scope of the instrument. More-               We found a wide range and high preva-
rates of documented mental health problems,            over, although symptoms were not cumula-              lence of symptoms of psychiatric distress in
including rates of SMI and self-harming                tively found to worsen, they did persist at high      this population, including BPRS symptoms
behavior (Table 1). SMI rates, typically               rates, for incarcerated people in and out of the      associated with anxiety and depression among


S60   Research   Peer Reviewed    Reiter et al.                                                                     AJPH    Supplement 1, 2020, Vol 110, No. S1
                                                                                                                           AJPH OPEN-THEMED RESEARCH
            Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 255 of 515


as many as half of our participants, adminis-           As 5% to 15% of the United States’ 1.6                       HUMAN PARTICIPANT PROTECTION
trative indicators of SMI among at least            million incarcerated people are held in solitary                 This study was approved by the institutional review board
                                                                                                                     at the University of California, Irvine (HS 2016-2816).
one ﬁfth of our participants, and condition-        conﬁnement for at least part of their incar-
speciﬁc symptoms, such as feelings of extreme       ceration,5,6 and virtually all of those people
                                                                                                                     REFERENCES
social isolation, in well more than half of         will be released, all members of society have a                  1. Rhodes LA. Pathological effects of the supermaximum
our participants. Moreover, these symptoms          vested interest in limiting the induction of                     prison. Am J Public Health. 2005;95(10):1692–1695.
persisted in the second year for participants in    psychopathology suggested by ﬁndings such                        2. Reiter K. 23/7: Pelican Bay Prison and the Rise of
and out of solitary conﬁnement.                     as those presented here. At least some of                        Long-Term Solitary Conﬁnement. New Haven, CT: Yale
                                                                                                                     University Press; 2016.
    If we study people in solitary conﬁnement       the symptoms we described here, including
                                                                                                                     3. United Nations. Solitary conﬁnement should be
solely with instruments validated with non-         identity loss and hypersensitivity, resulted                     banned in most cases, UN expert says. UN News Centre.
incarcerated populations, such as the BPRS,         directly from speciﬁc conditions of conﬁne-                      October 18, 2011. Available at https://news.un.org/en/
we may fail to capture the extent of incare-        ment, such as the absence of mirrors and the                     story/2011/10/392012-solitary-conﬁnement-should-
cerated people’s psychological distress. A re-                                                                       be-banned-most-cases-un-expert-says. Accessed October
                                                    repetitive slamming of doors. To the extent                      22, 2019.
spondent’s rating on a given symptom may            that solitary is meant to make people more
                                                                                                                     4. Cloud DH, Drucker E, Browne A, Parsons J. Public
not be “high enough”; symptoms may not be           manageable, its association with psychopa-                       health and solitary conﬁnement in the United States.
experienced within the instrument’s desig-          thology calls into question its usefulness,                      Am J Public Health. 2015;105(1):18–26.
nated time frame; or the discursive strategies      let alone its justice. And to the extent that                    5. Association of State Correctional Administrators and
incarcerated people use to articulate their         solitary conﬁnement has any causative role                       the Arthur Liman Public Interest Program, Yale Law
                                                                                                                     School. Aiming to reduce time-in-cell: reports from
suffering might not correspond with clinical        in psychopathology, our collective goal                          correctional systems on the numbers of prisoners in
language. Moreover, past research reveals that      should be prevention. AJPI-I                                     restricted housing and on the potential of policy changes
incarcerated people develop coping mecha-                                                                            to bring about reforms, Nov. 2016. Available at: https://
                                                    CONTRIBUTORS                                                     law.yale.edu/sites/default/ﬁles/area/center/liman/
nisms for solitary,1,2,32 and these, along with     K. Reiter served as principal investigator on this study, led    document/aimingtoreducetic.pdf. Accessed April 23,
the fact that speaking openly about psycho-         data collection and analysis, and conceptualized and led         2019.
logical distress conﬂicts with institutional        the writing of this article. J. Ventura trained the study team
                                                                                                                     6. Beck AJ. Use of restrictive housing in US prisons and
                                                    in applying the Brief Psychiatric Rating Scale (BPRS),
norms of self-protection in prison,1,2,30 likely    consulted on data collection and analysis, and participated
                                                                                                                     jails, 2011–12. Bureau of Justice Statistics. 2015. Available
                                                                                                                     at: https://www.bjs.gov/content/pub/pdf/urhuspj1112.
contribute to a systematic underreporting           in writing this article. D. Lovell consulted on study design
                                                                                                                     pdf. Accessed April 23, 2019.
                                                    and data collection, led the analysis of administrative data,
of distress. These are critical limitations
                                                    and participated in writing this article. D. Augustine,          7. Haney C. The psychological effects of solitary con-
of standardized assessments of incarcerated         M. Barragan, K. Chesnut, P. Dashtgard, G. Gonzalez,              ﬁnement: a systematic critique. Crime Justice. 2018;47(1):
people whose symptoms may ﬂuctuate sub-             N. Pifer, and J. Strong participated in project design,          365–416.
                                                    participant interviews, data analysis, and writing of this
stantially in presence and severity during time     article. K. Chesnut also served as project manager and,
                                                                                                                     8. Kaba F, Lewis A, Glowa-Kollisch S, et al. Solitary
                                                                                                                     conﬁnement and risk of self-harm among jail inmates.
in solitary.1,7,32 Apart from symptoms or their     with P. Dashtgard, participated in administrative data
                                                                                                                     Am J Public Health. 2014;104(3):442–447.
severity, this ﬂuctuation, itself, is an integral   and BPRS analysis. T. Blair consulted on data analysis
                                                    and participated in writing this article.                        9. Lovell D. Patterns of disturbed behavior in a supermax
aspect of incarcerated people’s psychological                                                                        prison. Crim Justice Behav. 2008;35(8):985–1004.
distress,34 but a need for repeated measure-                                                                         10. Morgan RD, Smith P, Labrecque RM, et al.
                                                    ACKNOWLEDGMENTS
ment makes it especially difﬁcult to capture.       Funding for this research was provided by the Langeloth          Quantitative syntheses of the effects of administrative
    Our ﬁndings still point to the importance       Foundation.                                                      segregation on inmates’ well-being. Psychol Public Policy
                                                        The research presented here utilized a conﬁdential data      Law. 2016;22(4):439–461.
of using standardized instruments, which
                                                    ﬁle from the Washington Department of Corrections                11. O’Keefe ML, Klebe KJ, Metzner J, Dvoskin J,
provide a baseline for assessing and inter-         (DOC). This study would not have been possible without           Fellner J, Stucker A. A longitudinal study of adminis-
preting the psychological effects of solitary       the support of the research and correctional staff in the        trative segregation. J Am Acad Psychiatry Law. 2013; 41(1):
                                                    Washington DOC, especially Bernard Warner, Dan                   49–60.
conﬁnement. Nonetheless, additional sources         Pacholke, Dick Morgan, Jody Becker-Green, Steve
of evidence—interviews, clinician observa-          Sinclair, Paige Harrison, Vasiliki Georgoulas-Sherry, Bruce      12. Walters GD. Checking the math: do restrictive
                                                                                                                     housing and mental health need add up to psychologi-
tions, staff observations, medical ﬁles—are         Gage, Ryan Quirk, and Tim Thrasher. Alyssa Cisneros,
                                                                                                                     cal deterioration? Crim Justice Behav. 2018;45(9):1347–1362.
                                                    Emma Conner, and Rosa Greenbaum contributed to
crucial for capturing the range of symptoms         study design, interviewed participants, and analyzed data        13. Overall JE, Gorham DR. The brief psychiatric rating
that people in solitary exhibit, and those          for this project. Leida Rojas, Elena Amaya, and Keely            scale. Psychol Rep. 1962;10(3):799–812.
symptoms’ prevalence, duration, and severity        Blissmer helped to clean and organize data. Rebecca
                                                                                                                     14. Ventura J, Nuechterlein KH, Subotnik KL, Gutkind
                                                    Tublitz analyzed administrative data. Lorna Rhodes served
over time. Without the beneﬁt of mixed              as a project mentor. Multiple anonymous reviewers                D, Gilbert EA. Symptom dimensions in recent-onset
                                                                                                                     schizophrenia and mania: a principal components analysis
methods and improved instruments, re-               provided detailed critical feedback that improved this
                                                    piece signiﬁcantly. Finally, the incarcerated people who         of the 24-item Brief Psychiatric Rating Scale. Psychiatry
searchers and policymakers alike will con-                                                                           Res. 2000;97(2-3):129–135.
                                                    shared their experiences with us made this study possible.
tinue not only to lack desired data but also            Note. The views expressed here are those of the              15. Cloyes KG, Lovell D, Allen DG, Rhodes LA.
to not know what data we lack. Increasing           authors and do not necessarily represent those of the            Assessment of psychosocial impairment in super-
                                                    Washington DOC or other data ﬁle contributors. Any               maximum security unit sample. Crim Justice Behav.
the transparency of both conditions of con-         errors are attributable to the authors.                          2006;33(6):760–781.
ﬁnement and the associated health effects is
                                                                                                                     16. Hassan L, Birmingham L, Harty MA, et al. Prospective
critical to both question formulation and           CONFLICTS OF INTEREST                                            cohort study of mental health during imprisonment. Br
data gathering.                                     None of the authors have conﬂicts of interest to declare.        J Psychiatry. 2011;198(1):37–42.



Supplement 1, 2020, Vol 110, No. S1   AJPH                                                                                  Reiter et al.   Peer Reviewed       Research     S61
AJPH OPEN-THEMED RESEARCH
               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 256 of 515


17. Senior J, Birmingham L, Harty MA, et al. Identiﬁ-            33. Guy A. Locked up and locked down: segregation
cation and management of prisoners with severe psy-              of inmates with mental illness, 2015: Disability
chiatric illness by specialist mental health services. Psychol   Rights Washington. Available at: https://www.
Med. 2013;43(7):1511–1520.                                       disabilityrightswa.org/wp-content/uploads/2017/12/
                                                                 LockedUpandLockedDown_September2016.pdf.
18. Kaeble D, Cowhig M. Correctional Populations in
                                                                 Accessed April 23, 2019.
the United States, 2016. Vol 25121. US Department of
Justice, Bureau of Justice Statistics. 2018. Available at:       34. Reiter K, Koenig KA. Extreme Punishment: Compar-
https://www.bjs.gov/content/pub/pdf/cpus16.pdf.                  ative Studies in Detention, Incarceration and Solitary Con-
Accessed April 23, 2019.                                         ﬁnement. New York, NY: Palgrave MacMillan; 2015.

19. Phipps P, Gagliardi G. Washington’s dangerous
mentally ill offender law: program selection and services,
interim report. Washington State Institute for Public
Policy. 2003. Available at: http://www.wsipp.wa.gov/
ReportFile/836/Wsipp_Washingtons-Dangerous-
Mentally-Ill-Offender-Law-Program-Selection-and-
Services-Interim-Report_Full-Report.pdf. Accessed
April 23, 2019.
20. Neyfakh L. What do you do with the worst of the
worst? Slate. April 2015. Available at: https://slate.com/
news-and-politics/2015/04/solitary-conﬁnement-in-
washington-state-a-surprising-and-effective-reform-of-
segregation-practice.html. Accessed April 23, 2019.
21. Berzofsky M, Zimmer S. 2018 National Inmate
Survey (NIS-4): sample design evaluation and recom-
mendations. US Department of Justice, Bureau of Justice
Statistics. 2017. Available at: https://www.bjs.gov/
content/pub/pdf/NIS4DesignRecommendations.pdf.
Accessed April 23, 2019.
22. Calavita K, Jenness V. Appealing to Justice: Prisoner
Grievances, Rights, and Carceral Logic. Berkeley, CA:
University of California Press; 2014.
23. Reiter K, Sexton L, Sumner J. Theoretical and
empirical limits of Scandinavian Exceptionalism: isolation
and normalization in Danish prisons. Punishm Soc. 2017;
20(1):92–112.
24. Ventura J, Lukoff D, Nuechterlein KH, Liberman RP,
Green MF, Shaner A. Brief Psychiatric Rating Scale
(BPRS) expanded version (4.0): scales, anchor points,
and administration manual. Int J Methods Psychiatr Res.
1993;3:227–244.
25. Kleschinsky JH, Bosworth LB, Nelson SE, Walsh EK,
Shaffer HJ. Persistence pays off: follow-up methods for
difﬁcult-to-track longitudinal samples. J Stud Alcohol
Drugs. 2009;70(5):751–761.
26. Western B, Braga A, Hureau D, Sirois C. Study re-
tention as bias reduction in a hard-to-reach population.
Proc Natl Acad Sci USA. 2016;113(20):5477–5485.
27. Charmaz K. Constructing Grounded Theory: A Practical
Guide Through Qualitative Analysis. Thousand Oaks, CA:
Sage Publications; 2006.
28. Haney C. Mental health issues in long-term solitary
and “supermax” conﬁnement. Crime Delinq. 2003;49(1):
124–156.
29. James DJ, Glaze LE. Mental Health Problems of Prison
and Jail Inmates. Washington, DC: Bureau of Justice
Statistics; 2006.
30. Toch H, Adams K. Acting Out: Maladaptation in
Prisons. Washington, DC: American Psychological Asso-
ciation; 2002.
31. Reiter K, Blair T. Superlative subjects, institutional
futility, and the limits of punishment. Berkeley J Criminal
Law. 2018;23(2):162–193.
32. Rhodes L. Total Conﬁnement: Madness and Reason in a
Maximum Security Prison. Berkeley, CA: University of
California Press; 2004.



S62   Research      Peer Reviewed        Reiter et al.                                                                         AJPH   Supplement 1, 2020, Vol 110, No. S1
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 257 of 515




                   EXHIBIT 24
       Case 2:90-cv-00520-KJM-DB
                          A N A L Y SDocument
                                      I S A N D6752  Filed
                                                 C O M M E 07/02/20
                                                           N T A R Y Page 258 of 515



Solitary Confinement and Mental
Illness in U.S. Prisons: A Challenge
for Medical Ethics
Jeffrey L. Metzner, MD, and Jamie Fellner, Esq.

In recent years, prison officials have increasingly turned to solitary confinement as a way to manage difficult or
dangerous prisoners. Many of the prisoners subjected to isolation, which can extend for years, have serious mental
illness, and the conditions of solitary confinement can exacerbate their symptoms or provoke recurrence. Prison
rules for isolated prisoners, however, greatly restrict the nature and quantity of mental health services that they
can receive. In this article, we describe the use of isolation (called segregation by prison officials) to confine
prisoners with serious mental illness, the psychological consequences of such confinement, and the response of
U.S. courts and human rights experts. We then address the challenges and human rights responsibilities of
physicians confronting this prison practice. We conclude by urging professional organizations to adopt formal
positions against the prolonged isolation of prisoners with serious mental illness.

J Am Acad Psychiatry Law 38:104 – 8, 2010




Physicians who work in U.S. prison facilities face                         regation (i.e., locked-down housing) units within
ethically difficult challenges arising from substan-                       regular prisons, tens of thousands of prisoners spend
dard working conditions, dual loyalties to patients                        years locked up 23 to 24 hours a day in small cells
and employers, and the tension between reasonable                          that frequently have solid steel doors. They live with
medical practices and the prison rules and culture. In                     extensive surveillance and security controls, the ab-
recent years, physicians have increasingly confronted                      sence of ordinary social interaction, abnormal envi-
a new challenge: the prolonged solitary confinement                        ronmental stimuli, often only three to five hours a
of prisoners with serious mental illness, a corrections                    week of recreation alone in caged enclosures, and
practice that has become prevalent despite the psy-                        little, if any, educational, vocational, or other pur-
chological harm it can cause. There has been scant                         poseful activities (i.e., programs). They are hand-
professional or academic attention to the unique eth-                      cuffed and frequently shackled every time they leave
ics-related quandary of physicians and other health-                       their cells.3–5 The terms segregation, solitary con-
care professionals when prisons isolate inmates with                       finement, and isolation will be used interchangeably
mental illness. We hope to begin to fill this gap.                         to describe these conditions of confinement.
   Solitary confinement is recognized as difficult to                          Isolation can be psychologically harmful to any
withstand; indeed, psychological stressors such as
                                                                           prisoner, with the nature and severity of the impact
isolation can be as clinically distressing as physical
                                                                           depending on the individual, the duration, and par-
torture.1,2 Nevertheless, U.S. prison officials have in-
                                                                           ticular conditions (e.g., access to natural light, books,
creasingly embraced a variant of solitary confinement
to punish and control difficult or dangerous prison-                       or radio). Psychological effects can include anxiety,
ers. Whether in the so-called supermax prisons that                        depression, anger, cognitive disturbances, perceptual
have proliferated over the past two decades or in seg-                     distortions, obsessive thoughts, paranoia, and
                                                                           psychosis.6
Dr. Metzner is Clinical Professor of Psychiatry, University of Colorado        The adverse effects of solitary confinement are es-
School of Medicine, Denver, CO. Jamie Fellner is Senior Counsel,           pecially significant for persons with serious mental
U.S. Program, Human Rights Watch, New York, NY. Address corre-
spondence to: Jeffrey L. Metzner, MD, 3300 East First Ave., Suite 590,     illness, commonly defined as a major mental disorder
Denver, CO 80206. E-mail: jeffrey.metzner@ucdenver.edu.                    (e.g., schizophrenia, bipolar disorder, major depres-
Disclosures of financial or other potential conflicts of interest: None.   sive disorder) that is usually characterized by psy-

104                               The Journal of the American Academy of Psychiatry and the Law
     Case 2:90-cv-00520-KJM-DB Document  6752
                                 Metzner and      Filed 07/02/20 Page 259 of 515
                                             Fellner


chotic symptoms and/or significant functional im-           cials have been reluctant to provide the funds and
pairments. The stress, lack of meaningful social            leadership needed to ensure that prisons have suffi-
contact, and unstructured days can exacerbate symp-         cient mental health resources. Twenty-two of 40
toms of illness or provoke recurrence.7 Suicides occur      state correctional systems reported in a survey that
disproportionately more often in segregation units          they did not have an adequate mental health staff.13
than elsewhere in prison.8 –10 All too frequently,             Persons with mental illness are often impaired in
mentally ill prisoners decompensate in isolation, re-       their ability to handle the stresses of incarceration
quiring crisis care or psychiatric hospitalization.         and to conform to a highly regimented routine. They
Many simply will not get better as long as they are         may exhibit bizarre, annoying, or dangerous behav-
isolated.                                                   ior and have higher rates of disciplinary infractions
   Mental health professionals are often unable to          than other prisoners. Prison officials generally re-
mitigate fully the harm associated with isolation.          spond to them as they do to other prisoners who
Mental health services in segregation units are typi-       break the rules. When lesser sanctions do not curb
cally limited to psychotropic medication, a health          the behavior, they isolate the prisoners in the segre-
care clinician stopping at the cell front to ask how the    gation units, despite the likely negative mental health
prisoner is doing (i.e., mental health rounds), and         impact. Once in segregation, continued misconduct,
occasional meetings in private with a clinician.7 In-       often connected to mental illness, can keep the in-
dividual therapy; group therapy; structured educa-          mates there indefinitely.7,14
tional, recreational, or life-skill-enhancing activities;      In class action cases challenging the segregation of
and other therapeutic interventions are usually not         inmates with serious mental illness as unconstitu-
available because of insufficient resources and rules       tionally cruel because of the psychological harm it
requiring prisoners to remain in their cells.11             can inflict, U.S. federal courts have either issued rul-
   The use of segregation to confine the mentally ill       ings or accepted settlements that prohibit or sharply
has grown as the number and proportion of prisoners         curtail the practice. According to one federal judge,
with mental illness have grown. Although designed           putting mentally ill prisoners in isolated confine-
and operated as places of punishment, prisons have          ment “is the mental equivalent of putting an asth-
nonetheless become de facto psychiatric facilities de-      matic in a place with little air. . . .”15 Unfortunately,
spite often lacking the needed mental health servic-        except in the small number of prisons governed by
es.7 Studies and clinical experience consistently indi-     the outcome of such litigation, mentally ill prisoners
cate that 8 to 19 percent of prisoners have psychiatric     continue to be sent to segregation; indeed, they are
disorders that result in significant functional disabil-    often disproportionately represented in segregation
ities, and another 15 to 20 percent require some form       units.16,17
of psychiatric intervention during their incarcera-            International treaty bodies and human rights ex-
tion.12 Sixty percent of state correctional systems re-     perts, including the Human Rights Committee,18
sponding to a survey on inmate mental health re-            the Committee against Torture,19,20 and the U.N.
ported that 15 percent or more of their inmate              Special Rapporteur on Torture,21 have concluded
population had a diagnosed mental illness.13                that solitary confinement may amount to cruel, in-
   Despite significant improvements in correctional         human, or degrading treatment in violation of the
mental health services, often related to litigation and     International Covenant on Civil and Political
development of standards and guidelines by the Na-          Rights22 and the Convention against Torture and
tional Commission on Correctional Health Care               other Cruel, Inhuman, and Degrading Treatment or
(NCCHC), the American Psychiatric Association               Punishment.23 They have specifically criticized su-
(APA), and other professional organizations, in             permax confinement in the United States because of
many prisons the services remain woefully inade-            the mental suffering it inflicts.19,20 Whatever one’s
quate. Relative to the number of prisoners needing          views on supermax confinement in general, human
help, there is an insufficient number of qualified          rights experts agree that its use for inmates with seri-
staff, too few specialized facilities, and few pro-         ous mental illness violates their human rights.
grams.7 Mindful of budget constraints and scant                Principles of ethics regarding beneficence, nonma-
public support for investments in the treatment (as         leficence, and respect for the rights and dignity of all
opposed to punishment) of prisoners, elected offi-          patients have led international and national profes-

                                             Volume 38, Number 1, 2010                                           105
      Case 2:90-cv-00520-KJM-DB    Document
                             Solitary          6752
                                      Confinement      FiledIllness
                                                  and Mental 07/02/20 Page 260 of 515

sional organizations to affirm that physicians are eth-        Publically exposing and urging change in harmful
ically obligated to refrain from countenancing, con-        prison practices is difficult and, needless to say, can
doning, participating in, or facilitating torture or        threaten job security, but individual practitioners
other forms of cruel, inhuman, or degrading treat-          should not have to wrestle alone with a prison prac-
ment.24 –27 Involvement of healthcare practitioners         tice that violates human rights norms. Their profes-
in abusive interrogations recently prompted the             sional organizations should help them. Through the
American Medical Association28 and the APA29 to             organizations, health professionals collectively can
oppose the participation of physicians in interroga-        support colleagues who work in prisons in the quest
tions. Two years ago, the NCCHC issued a position           to ensure ethically defensible correctional policies.
statement that correctional health care professionals       The APA34 and the NCCHC35 have provided basic
“should not condone or participate in cruel, inhu-          frameworks for increased mental health monitoring
mane or degrading treatment of inmates.”30 To date,         and treatment of segregated inmates. They must do
however, the medical organizations have not for-            more, however.
mally acknowledged that prolonged isolation of the             Professional healthcare organizations should ac-
mentally ill constitutes cruel or inhuman treatment         knowledge that prolonged segregation of inmates
in violation of human rights, nor have they addressed       with serious mental illness violates basic tenets of
health professionals’ ethics-related responsibilities       mental health treatment. The mental health stan-
when faced with such cases.                                 dards of the NCCHC include the “optional recom-
   Correctional health care professionals struggle          mendation” that mentally ill prisoners be excluded
with constrained resources and large caseloads that         from extreme isolation,35 noting in an appendix that
limit the services they can provide their patients. It is   clinicians “generally agree that placement of inmates
ethical for them to do the best they can under the          with serious mental illnesses in settings with ‘extreme
circumstances rather than resigning, which would            isolation’ is contraindicated because many of these
result in even fewer services for their patients. But       inmates’ psychiatric conditions will clinically deteri-
what are practitioners’ ethics-related responsibilities     orate or not improve (Working Group on Schizo-
when prison officials impose conditions of confine-         phrenia, 1997).”36,37 In light of that general consen-
ment that exacerbate the symptoms of a prisoner’s           sus, shouldn’t the NCCHC make the exclusion
mental illness?                                             mandatory, instead of optional? The APA and AMA
   The ethic-based calculus physicians face when            should also formally adopt a similar position.
prisoners are isolated for disciplinary or security rea-       However, adopting a similar position is easier said
sons is different than that created by the struggle with    than done. Very few physicians in the APA and AMA
limited resources. Segregation of mentally ill prison-      have experience or knowledge regarding correctional
ers (or any other prisoner) is not an unintended con-       mental health care, let alone correctional environ-
sequence of tight budgets, for example. It reflects a       ments in general. They are not familiar with the dif-
penal philosophy and the conscious decision by              ferences between a general population housing unit
prison officials about whom to isolate, for how long,       and a disciplinary segregation housing unit. Admin-
and under what conditions. If health professionals          istrative segregation, supermax, rules infractions,
simply do their rounds but say nothing, are they            mental health rounds, and “kites” are terms most
implicitly legitimizing the segregation of mentally ill     noncorrectional physicians do not understand. In
prisoners and thereby contributing to the continua-         short, we recognize that a serious educational effort
tion of the harm? What must they do to avoid being          must be mounted so that noncorrectional mental
complicit in conditions of confinement that may             health practitioners have a better understanding of
well constitute a human rights violation?                   the world in which their correctional colleagues work
   We believe it is ethical for physicians to treat pris-   and the unique challenges they face, including the
oners who have been abused, but they must also take         isolation of seriously ill patients for months, even
measures to end the abuse. In addition to providing         years, that would never be condoned in a noncorrec-
whatever services they can to segregated patients,          tional mental health setting.
they should advocate within the prison system for              No doubt some correctional mental health clini-
changed segregation policies and, if that fails, they       cians will not agree with us. They may believe the
should undertake public advocacy.31–33                      isolation of volatile mentally ill prisoners is necessary

106                       The Journal of the American Academy of Psychiatry and the Law
      Case 2:90-cv-00520-KJM-DB Document  6752
                                  Metzner and      Filed 07/02/20 Page 261 of 515
                                              Fellner


for security reasons. They may believe they are guests                  6. Smith PS: The effects of solitary confinement on prison inmates:
                                                                           a brief history and review of the literature. Crim Just 34:441–568,
in the house of corrections who have no business                           2006
addressing custody policies, or they may have be-                       7. Abramsky S, Fellner J: Ill-equipped: US prisons and offenders
come so accustomed to the extended use of isolation                        with mental illness. Human Rights Watch, 2003, pp 145– 68
                                                                        8. Patterson RF, Hughes K: Review of completed suicides in the
that they have lost sight of its potential to cause psy-                   California Department of Corrections and Rehabilitation, 1999
chological harm.                                                           to 2004. Psychiatr Serv 59:677– 81, 2008
   Experience demonstrates that prisons can operate                     9. White T, Schimmel D, Frickey R: A comprehensive analysis of
safely and securely without putting inmates with                           suicide in federal prisons: a fifteen-year review. J Correct Health
                                                                           Care 9:321– 43, 2002
mental illness in typical conditions of segregation.                   10. Hayes LM: Prison guide: an overview and guide to prevention.
Because of litigation, in some prisons, mentally ill                       Washington, DC: U.S. Department of Justice, National Institute
prisoners who would otherwise be locked in their cell                      of Corrections, 1995. Available at http://www.nicic.org/pubs/
                                                                           1995/012475.pdf. Accessed May 13, 2009
for 23 to 24 hours a day are given more time outside                   11. Metzner JL, Dvoskin JA: An overview of correctional psychiatry.
their cells, including time in group therapy and other                     Psychiatr Clin North Am 29:761–72, 2006
therapeutic interventions.11 The improved clinical                     12. Metzner JL: Class action litigation in correctional psychiatry.
responses of prisoners with mental illness have been                       J Am Acad Psychiatry Law 30:19 –29, 2002
                                                                       13. Hill C: Inmate mental health care. Correct Compend 29:15–31,
achieved without sacrificing needed controls or relin-                     2004
quishing the goal of holding those accountable,                        14. Fellner J: A corrections quandary: mental illness and prison rules.
whether mentally ill or not, who willfully violate                         Harv CR-CL L Rev 41:391– 412, 2006
                                                                       15. Madrid v. Gomez, 889 F. Supp. 1146, 1265 (N.D. Cal. 1995)
prison rules.                                                          16. Lovell D: Patterns of disturbed behavior in a supermax prison.
   The professional organizations should acknowl-                          Crim Just Behav 35:985–1004, 2008
edge that it is not ethically defensible for health care               17. O’Keefe M, Schnell MJ: Offenders with mental illness in the
professionals to acquiesce silently to conditions of                       correctional system. J Offend Rehabil 45:81–104, 2007
                                                                       18. United Nations Human Rights Committee: CCPR General com-
confinement that inflict mental harm and violate hu-                       ment No. 20: replaces general comment 7 concerning prohibition
man rights. They should affirm that practitioners are                      of torture, or other cruel, inhuman or degrading treatment or
ethically obligated, not only to treat segregated in-                      punishment. New York: UNHRC, 1992
                                                                       19. United Nations Human Rights Committee: Consideration of re-
mates with mental illness, but also to strive to change                    ports submitted by States parties under Article 40 of the Cove-
harmful segregation policies and practices.31–33 Fi-                       nant, concluding observations of the Human Rights Committee,
nally, the organizations should not be content with                        United States of America. New York: UNHRC, UN Doc. CCPR/
                                                                           C/USA/CO/3, 2006
clarifying the ethics-related responsibilities of indi-                20. United Nations Committee Against Torture: Consideration of
vidual practitioners in these circumstances. They                          reports submitted by States parties under Article 19 of the Con-
should actively support practitioners who work for                         vention, Conclusions and Recommendations of the Committee
changed segregation policies, and they should use                          Against Torture, United States of America. New York: UN Com-
                                                                           mittee Against Torture, UN Doc. CAT/C/USA/CO/2, 2006
their institutional authority to press for a nationwide                21. Interim Report of the Special Rapporteur on Torture and Other
rethinking of the use of isolation. The medical pro-                       Cruel, Inhuman or Degrading Treatment or Punishment. UN
fessions’ commitment to ethics and human rights                            General Assembly. New York: United Nations, UN Doc. A/63/
                                                                           175:18 –21, 2008
would be well served by such steps.                                    22. International Covenant on Civil and Political Rights. Available at
                                                                           http://www1.umn.edu/humanrts/instree/b3ccpr.htm. Accessed
References                                                                 January 29, 2010
 1. Reyes H: The worst scars are in the mind: psychological torture.   23. Convention Against Torture and Other Cruel, Inhuman or De-
    Int Rev Red Cross 89:591– 617, 2007                                    grading Treatment or Punishment. Available at http://www1.
 2. Basoglu M, Livanou M, Crnobaric C: Torture vs. other cruel,            umn.edu/humanrts/instree/h2catoc.htm. Accessed January 29,
    inhuman and degrading treatment: is the distinction real or ap-        2010
    parent? Arch Gen Psychiatry 64:277– 85, 2007                       24. World Medical Association: Guidelines for medical doctors concern-
 3. Riveland C: Supermax prisons: overview and general consider-           ing torture and other cruel, inhuman or degrading treatment or pun-
    ations. Washington, DC: U.S. Department of Justice, National           ishment in relation to detention and imprisonment. Adopted by the
    Institute of Corrections, January 1999                                 29th WMA Assembly, Tokyo, Japan, October 1975
 4. Fellner J, Mariner J: Cold storage: super-maximum security con-    25. American Medical Association: Code of Medical Ethics. Opinion
    finement in Indiana. Human Rights Watch, October 1997                  2.067, Torture, 1999
 5. Commission on Safety and Abuse in America’s Prisons: Confront-     26. The World Psychiatric Association: Madrid Declaration on Eth-
    ing confinement: a report of the Commission on Safety and Abuse        ical Standards for Psychiatric Practice. Approved by the WPA
    in America’s Prisons. Washington, DC: Vera Institute of Justice,       General Assembly, 1996
    June 2006, pp 52– 61. Available at http://www.prisoncommission.    27. American Medical Association: H-65.997, Human Rights.
    org/pdfs/Confronting_Confinement.pdf. Accessed May 12,                 Health and ethics policies of the AMA House of Delegates.
    2009                                                                   Adopted December 1978


                                                      Volume 38, Number 1, 2010                                                          107
       Case 2:90-cv-00520-KJM-DB    Document
                              Solitary          6752
                                       Confinement      FiledIllness
                                                   and Mental 07/02/20 Page 262 of 515

28. American Medical Association: Code of Medical Ethics. Opinion              of torture or other forms of cruel, inhuman or degrading treat-
    2.068, Physician participation in interrogation. Issued November           ment. Adopted by the 49th WMA Assembly. Hamburg, Ger-
    2006                                                                       many, November 1997. Available at http://www.wma.net/en/
29. American Psychiatric Association: Position statement: Psychiatric          30publications/10policies/c19/index.html. Accessed January 29,
    participation in interrogation of detainees. Adopted May 2006              2010
30. National Commission on Correctional Health Care: Position            34.   National Commission on Correctional Health Care: Standards
    statement: correctional health care professionals’ Response to In-         for mental health services in correctional facilities. Standard MH-
    mate Abuse. Adopted October 14, 2007                                       E-07, 2008
31. Dual loyalty and human rights in health professional practice:       35.   American Psychiatric Association: Psychiatric services in jails and
    proposed guidelines and institutional mechanisms. Physicians
                                                                               prisons: a task force report of the American Psychiatric Associa-
    for Human Rights and School of Public Health and Primary
                                                                               tion (ed 2). Washington, DC: American Psychiatric Association,
    Health Care, University of Cape Town, 2003. Available at http://
    physiciansforhumanrights.org/library/documents/reports/report-             2000, pp 4 –5
    2002-duelloyalty.pdf. Accessed May 13, 2009                          36.   Metzner JL: Mental health considerations for segregated inmates.
32. Nielsen NH, Heyman JM: Letter from the American Medical                    Appendix E to Standards for Mental Health Services in Correc-
    Association President and Chair of the Board of Trustees (respec-          tional Facilities. Chicago, IL: National Commission on Correc-
    tively) to the Honorable Barak Obama, April 17, 2009. Available            tional Health Care, 2008, pp 129 –31
    at http://www.ama-assn.org/ama1/pub/upload/mm/-1/obama-              37.   Work Group on Schizophrenia: American Psychiatric Association
    letter-torture.pdf. Accessed May 17, 2009                                  practice guidelines: practice guideline for the treatment of patients
33. World Medical Association: Declaration concerning support for              with schizophrenia. Am J Psychiatry 154(April Suppl.):1– 63,
    medical doctors refusing to participate in, or to condone, the use         1997




108                             The Journal of the American Academy of Psychiatry and the Law
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 263 of 515




                    EXHIBIT 25
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 264 of 515




                                    No. 15-31
                                     IN THE
                Supreme Court of the United States
                               ALFREDO PRIETO,
                                                             Petitioner,
                                       v.
                           HAROLD C. CLARKE, ET AL.,
                                                          Respondents.

                   On Petition For A Writ Of Certiorari
                  To The United States Court Of Appeals
                         For The Fourth Circuit

              BRIEF OF AMICI CURIAE PROFESSORS AND
                PRACTITIONERS OF PSYCHIATRY AND
              PSYCHOLOGY IN SUPPORT OF PETITIONER
            AMANDA R. PARKER                MEIR FEDER
            JONES DAY                          Counsel of Record
            51 Louisiana Ave., NW           JONES DAY
            Washington, DC 20001            222 East 41st St.
            (202) 879-3939                  New York, NY 10017
                                            (212) 326-7870
                                            mfeder@jonesday.com

                            Counsel for Amici Curiae
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 265 of 515




                                               i

                             TABLE OF CONTENTS

                                                                             Page

           TABLE OF AUTHORITIES...................................... ii
           INTEREST OF THE AMICI CURIAE ...................... 1
           SUMMARY OF THE ARGUMENT ........................... 3
           ARGUMENT .............................................................. 6
           I.      THE PHYSICAL AND SOCIAL
                   ISOLATION OF PROLONGED
                   SOLITARY CONFINEMENT IMPOSES
                   SEVERE PSYCHOLOGICAL HARM ............. 6
                   A.       Solitary Confinement Imposes
                            Social Isolation And Restricts
                            Environmental Stimuli ........................ 7
                   B.       Social Isolation And Sensory
                            Deprivation Have Severe
                            Psychological Consequences ............... 10
                   C.       Prolonged Solitary Confinement
                            Causes Strikingly Similar
                            Psychological Harms In A
                            Substantial Percentage Of
                            Prisoners ............................................. 13
                            1.       Research on solitary
                                     confinement reports a wide
                                     array of psychological
                                     harms ........................................ 13
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 266 of 515




                                              ii

                             TABLE OF CONTENTS
                                  (continued)
                                                                             Page
                            2.       The strikingly consistent
                                     and prevalent
                                     psychological effects of
                                     solitary confinement
                                     indicate that it causes a
                                     distinct psychological
                                     syndrome .................................. 16
                            3.       Solitary confinement has
                                     additional disabling effects ...... 19
                            4.       Solitary confinement is
                                     potentially harmful to all
                                     prisoners ................................... 21
           II.     SOLITARY CONFINEMENT IMPOSES
                   FAR GREATER PSYCHOLOGICAL
                   HARM THAN ORDINARY
                   IMPRISONMENT ......................................... 23
                   A.       Prisoners In Solitary
                            Confinement Have Higher Rates
                            Of Mental Illness Than General-
                            Population Prisoners ......................... 24
                   B.       Studies Confirm That Solitary
                            Confinement Causes Greater
                            Harm To Prisoners Than
                            Ordinary Incarceration ....................... 26
           CONCLUSION ......................................................... 28
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 267 of 515




                                                 iii

                            TABLE OF AUTHORITIES

                                                                            Page(s)
           CASES
           Commonwealth v. Prieto,
             No. FE05-1764 (Va. Cir. Ct. Fairfax Cnty.).......... 2
           Davis v. Ayala,
             135 S. Ct. 2187 (2015) ......................................... 28
           Prieto v. Ayers,
             No. 2:05-cv-7566 (C.D. Cal.) .................................. 2
           Prieto v. Zook,
             __F.3d__, 2015 WL 3960915 (4th Cir. June
             30, 2015)................................................................. 2
           Wilkinson v. Austin,
            545 U.S. 209 (2005) ..........................................5, 23
           OTHER AUTHORITIES
           Amnesty International, Entombed: Isolation in
            the US Federal Prison System (July 2014),
            available at
            http://www.amnestyusa.org/sites/default/file
            s/amr510402014en.pdf .....................................8, 12
           Elizabeth Bennion, Banning the Bing: Why
             Extreme Solitary Confinement Is Cruel and
             Far Too Usual Punishment, 90 Ind. L.J. 741
             (2015) ............................................................ passim
           Correctional Association of New York, Mental
             Health in the House of Corrections: A Study
             of Mental Health Care in New York State
             Prisons (2004), available at
             http://www.correctionalassociation.org/wp-
             content/uploads/2004/06/Mental-Health.pdf ...... 19
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 268 of 515




                                                iv

                            TABLE OF AUTHORITIES
                                  (continued)
                                                                            Page(s)
           Atul Gawande, Hellhole, The New Yorker,
             Mar. 30, 2009,
             http://www.newyorker.com/magazine/2009/0
             3/30/hellhole .................................................... 13-14
           Jennifer Gonnerman, Before The Law, The
             New Yorker, Oct. 6, 2014,
             http://www.newyorker.com/magazine/2014/1
             0/06/before-the-law .............................................. 21
           Jennifer Gonnerman, Kalief Browder, 1993-
             2015, The New Yorker, June 7, 2015,
             http://www.newyorker.com/news/news-
             desk/kalief-browder-1993-2015 ........................... 21
           Erica Goode, Solitary Confinement: Punished
             for Life, N.Y. Times, Aug. 3, 2015,
             http://www.nytimes.com/2015/08/04/health/s
             olitary-confinement-mental-
             illness.html?_r=1 ................................................. 27
           Thomas L. Hafemeister & Jeff George, The
             Ninth Circle of Hell: An Eighth Amendment
             Analysis of Imposing Prolonged Supermax
             Solitary Confinement on Inmates
             with a Mental Illness, 90 Denv. U. L. Rev. 1
             (2012) ............................................................ passim
           Stuart Grassian, Psychiatric Effects of Solitary
             Confinement, 22 Wash. U. J.L. & Pol’y 325
             (2006). ........................................................... passim
           Stuart Grassian, Psychopathological Effects of
             Solitary Confinement, 140 Am. J. Psychiatry
             1450 (1983). ........................................14, 16, 17, 18
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 269 of 515




                                                v

                            TABLE OF AUTHORITIES
                                  (continued)
                                                                            Page(s)
           Stuart Grassian & Terry Kupers, The
             Colorado Study vs. The Reality of Supermax
             Confinement, Correctional Mental Health
             Rep. (May/June 2011). ....................................25, 27
           Craig Haney, Mental Health Issues in Long-
             Term Solitary and “Supermax”
             Confinement, 49 Crime & Delinquency 124
             (2003) ............................................................ passim
           Craig Haney & Mona Lynch, Regulating
             Prisons of the Future: A Psychological
             Analysis of Supermax and Solitary
             Confinement, 23 N.Y.U. Rev. L. & Soc.
             Change 477 (1997) ........................................ passim
           Terry A. Kupers, Isolated Confinement:
             Effective Method for Behavior Change or
             Punishment for Punishment’s Sake?, in The
             Routledge Handbook for Int’l Crime & Just.
             Studies 213 (Bruce A. Arrigo & Heather Y.
             Bersot eds., 2014) .......................................7, 10, 11
           Jeffrey L. Metzner & Jamie Fellner, Solitary
             Confinement and Mental Illness in U.S.
             Prisons: A Challenge for Medical Ethics, 38
             J. Am. Acad. Psychiatry & L. 104 (2010)............ 22
           Gary C. Mohr & Rick Raemisch, Restrictive
             Housing: Taking the Lead, Corrections
             Today (2015). ......................................................... 6
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 270 of 515




                                                  vi

                             TABLE OF AUTHORITIES
                                   (continued)
                                                                               Page(s)
           Reassessing Solitary Confinement: The
             Human Rights, Fiscal, and Public Safety
             Consequences: Hearing Before the
             Subcomm. on the Constitution, Civil Rights
             & Human Rights of the S. Comm. on the
             Judiciary (2012). ........................................... passim
           Peter Scharff Smith, The Effects of Solitary
             Confinement on Prison Inmates: A Brief
             History and Review of the Literature, 34
             Crime & Just. 441 (2006) ............................. passim
           Solitary Watch, FAQ,
             http://solitarywatch.com/facts/faq. ........................ 8
           Treatment Advocacy Center & National
             Sheriffs’ Association, More Mentally Ill
             Persons Are in Jails and Prisons Than
             Hospitals: A Survey of the States (May
             2010), available at
             http://www.treatmentadvocacycenter.org/sto
             rage/documents/final_jails_v_hospitals_stud
             y.pdf...................................................................... 24
           U.N. Special Rapporteur, Interim Report of
             the Special Rapporteur on Torture and
             Other Cruel, Inhuman or Degrading
             Treatment or Punishment, U.N. Doc.
             A/66/268 (Aug. 5, 2011) ...................................... 7-8
           Homer Venters et al., Solitary Confinement
             and Risk of Self-Harm Among Jail Inmates,
             104 Am. J. Pub. Health 442 (2014) ..................... 25
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 271 of 515




                    INTEREST OF THE AMICI CURIAE 1
               Amici curiae are professors and practitioners of
           psychiatry and psychology with extensive experience
           studying the psychological effects of imprisonment,
           including solitary confinement.
               Carl Fulwiler, M.D., Ph.D., is a board-certified
           psychiatrist and neuroscientist, and currently is
           Assistant Professor of Psychiatry at the University of
           Massachusetts Medical School and Tufts University
           School of Medicine. Dr. Fulwiler’s research focuses
           on violent behavior by the mentally ill.        As a
           practitioner, he specializes in the diagnosis and
           treatment of mental illness among inmates and
           former inmates, and has interviewed over two
           hundred inmates in over a dozen segregation units.
                Craig Haney, Ph.D., J.D., is Professor of
           Psychology at the University of California, Santa
           Cruz. He has been studying prison conditions for
           more than 30 years, and has inspected numerous
           prisons, including multiple supermax facilities, in
           the United States.      Dr. Haney has evaluated
           approximately 1,000 isolated prisoners, and has
           written extensively about the psychological effects of
           solitary confinement.



                1 Counsel of record received timely notice of the intention
           to file this brief, and all parties have consented to the filing of
           this brief. As required by Rule 37.6, amici state that no counsel
           for a party authored this brief in whole or in part, and no
           person other than amici, their members, and their counsel
           made any monetary contribution intended to fund the
           preparation or submission of this brief.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 272 of 515




                                           2

                Terry A. Kupers, M.D., is Institute Professor at
           the Wright Institute and practices psychiatry in
           California. He provides expert testimony as well as
           consultation and staff training regarding the
           psychological effects of prison conditions, including
           solitary confinement. He is the author of Prison
           Madness: The Mental Health Crisis Behind Bars and
           What We Must Do About It (1999).
               Pablo Stewart, M.D., is a board-certified
           psychiatrist who is currently a Clinical Professor of
           Psychiatry at the UCSF School of Medicine. He has
           over 30 years experience working in the criminal
           justice system, including 10 years as a federal-court-
           appointed psychiatric expert on the effects of solitary
           confinement on inmates’ mental health. He also
           served as a consultant to the New Mexico
           Department of Corrections concerning the mental
           health of prisoners in solitary confinement. In
           addition to his academic duties, Dr. Stewart works
           as a forensic psychiatric consultant for various
           governmental and private agencies. 2
               Hans Toch, Ph.D., is Distinguished Professor
           Emeritus in the School of Criminal Justice at the
           State University of New York at Albany. He has
           written numerous texts considered “classics” about

                2 In September 2007, Dr. Stewart examined Mr. Prieto in
           his role as an expert witness for Mr. Prieto in Prieto v. Ayers,
           No. 2:05-cv-7566 (C.D. Cal.). Dr. Stewart also testified on
           behalf of Mr. Prieto in Commonwealth v. Prieto, No. FE05-1764
           (Va. Cir. Ct. Fairfax Cnty.). See Prieto v. Zook, __ F.3d __, 2015
           WL 3960915, at *5 (4th Cir. June 30, 2015) (describing Dr.
           Stewart’s testimony). Other than as an amicus curiae in this
           Court, Dr. Stewart has had no role or involvement in this case.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 273 of 515




                                     3

           the psychology of imprisonment and hundreds of
           articles on prison-related topics, and has served as a
           consultant to several correctional systems. He also
           has received multiple awards for distinguished
           contributions to criminology and penology.
               Amici’s decades-long dedication to studying the
           unique psychological harms of solitary confinement
           and to urging reform of its conditions and use gives
           amici a strong interest in the resolution of the
           question presented here. Amici seek to highlight for
           the Court the scientific literature that concludes
           virtually unanimously that solitary confinement can
           cause significant psychological harm to all prisoners
           forced to endure its conditions. Amici also explain
           that the psychological harms of solitary confinement
           are far greater than those created by ordinary
           incarceration, presenting a significant risk of harm
           unique to solitary-confinement inmates.
                   SUMMARY OF THE ARGUMENT
               I.    The relevant scientific research firmly
           establishes that prolonged solitary confinement
           causes severe psychological harms by imposing social
           isolation and sensory deprivation.
               A.    Solitary confinement is the practice of
           confining inmates to cells generally no larger than 80
           square feet for between 22 and 24 hours a day. The
           defining features of solitary confinement are twofold:
           social isolation and reduced environmental stimuli.
           Prisoners have virtually no opportunity for
           meaningful social contact or productive activities.
               B. Social isolation and sensory deprivation cause
           severe psychological harm. Psychological research
           outside of the prison context establishes the
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 274 of 515




                                    4

           necessity of social contact and environmental stimuli
           for human wellbeing, and that denial of social and
           environmental stimuli can result in severe
           psychological distress, including hallucinations,
           anxiety, panic, impaired memory, and psychotic
           behavior.
               C. Studies of inmates in solitary confinement
           overwhelmingly establish that prolonged solitary
           confinement causes adverse psychological effects.
                Inmates in solitary confinement suffer from a
           wide range of adverse symptoms, including panic,
           cognitive dysfunction, hallucinations, paranoia,
           depression, emotional breakdowns, self-mutilation,
           and suicidal impulses. Although the symptoms are
           wide-ranging, their manifestation is “strikingly
           consistent” among inmates. Indeed, studies from
           different decades, by researchers from varying
           academic backgrounds, and in different countries
           have “reached remarkably consistent conclusions
           about the adverse psychological consequences of
           solitary confinement.” And in light of this research,
           experts have identified a distinct “isolation”
           syndrome associated with prolonged solitary
           confinement.
               Beyond the specific psychological harms
           associated with isolation syndrome, prisoners
           develop “social pathologies” that cause permanent
           changes in their personality.
               Moreover, all prisoners in long-term solitary
           confinement are at risk of psychological harm. Even
           psychologically resilient individuals with no history
           of mental illness suffer psychological harm in the
           extreme conditions of solitary confinement.        In
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 275 of 515




                                     5

           addition to causing psychological harm de novo,
           solitary confinement exacerbates existing mental
           illness, placing mentally ill inmates at a greater risk
           of experiencing the specific psychological harms
           associated with isolation syndrome.
                II. Solitary confinement imposes far greater
           harm than ordinary incarceration. Prisoners in
           solitary confinement suffer mental illness at
           approximately twice the rate of prisoners in the
           general population, and fully half of all prison
           suicides occur in solitary confinement, even though
           solitary-confinement prisoners comprise less than 10
           percent of the prison population. These higher rates
           of mental illness and psychiatric symptoms,
           moreover, cannot be attributed solely to pre-existing
           mental illness in inmates sent to solitary
           confinement—studies instead point to the damaging
           psychological effects of solitary confinement itself.
           Studies comparing isolated and non-isolated
           prisoners further demonstrate the increased
           psychological effects of solitary confinement relative
           to ordinary imprisonment, and confirm the causal
           link between solitary confinement and psychological
           harm.
                The severe psychological harms imposed by
           solitary confinement render it a different kind of
           imprisonment entirely, and amount to an “atypical
           and significant hardship” within the meaning of
           Wilkinson v. Austin, 545 U.S. 209, 223 (2005).
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 276 of 515




                                     6

                              ARGUMENT
           I.   THE PHYSICAL AND SOCIAL ISOLATION
                OF      PROLONGED        SOLITARY
                CONFINEMENT    IMPOSES     SEVERE
                PSYCHOLOGICAL HARM.
                By depriving prisoners of social interaction and
           environmental stimuli critical to mental health,
           prolonged solitary confinement causes significant
           and well documented psychological effects. The
           literature “is virtually unanimous in its conclusion:
           prolonged supermax solitary confinement can and
           does lead to significant psychological harm.” Thomas
           L. Hafemeister & Jeff George, The Ninth Circle of
           Hell: An Eighth Amendment Analysis of Imposing
           Prolonged Supermax Solitary Confinement on
           Inmates with a Mental Illness, 90 Denv. U. L. Rev. 1,
           35 (2012). The psychological effects of solitary
           confinement are wide ranging, yet strikingly
           consistent among inmates across various studies,
           countries, and centuries. And while mentally ill
           prisoners are particularly susceptible to these harms,
           solitary confinement affects even psychologically
           resilient individuals—prolonged periods of solitary
           confinement “manufacture or increase mental
           illness,” Gary C. Mohr & Rick Raemisch, Restrictive
           Housing: Taking the Lead, Corrections Today (2015),
           available                                           at
           http://www.aca.org/ACA_PROD_IMIS/Docs/Correctio
           ns%20Today/2015%20Articles/March%202015/Guest
           %20Editorial.pdf.      Accordingly, all inmates in
           solitary confinement are at significant risk of severe
           psychological harm.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 277 of 515




                                         7

               A. Solitary Confinement Imposes Social
                  Isolation and Restricts Environmental
                  Stimuli.
               Solitary confinement here refers to the
           involuntary placement of a prisoner alone in a cell
           separated from the mainstream prison population,
           generally as a form of punishment, for an average of
           22-24 hours each day with minimal opportunity for
           social interaction or meaningful activity. 3 See Stuart
           Grassian,     Psychiatric    Effects    of     Solitary
           Confinement, 22 Wash. U. J.L. & Pol’y 325, 327
           (2006); Craig Haney & Mona Lynch, Regulating
           Prisons of the Future: A Psychological Analysis of
           Supermax and Solitary Confinement, 23 N.Y.U. Rev.
           L. & Soc. Change 477, 496 (1997).
               Solitary confinement is generally considered
           “prolonged” when it exceeds three months, Terry A.
           Kupers, Isolated Confinement: Effective Method for
           Behavior Change or Punishment for Punishment’s
           Sake?, in The Routledge Handbook for Int’l Crime &
           Just. Studies 213, 214 (Bruce A. Arrigo & Heather Y.
           Bersot eds., 2014), though the United Nations has
           concluded “that 15 days is the limit between ‘solitary
           confinement’ and ‘prolonged solitary confinement’
           because at that point” psychological effects “can
           become irreversible,” U.N. Special Rapporteur,
           Interim Report of the Special Rapporteur on Torture

               3 Prison administrators refer to solitary-confinement units
           using various labels, including supermax prisons, “Special
           Housing    Units,”   “Special   Management        Units,”  and
           “administrative segregation.” See Elizabeth Bennion, Banning
           the Bing: Why Extreme Solitary Confinement Is Cruel and Far
           Too Usual Punishment, 90 Ind. L.J. 741, 746 (2015).
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 278 of 515




                                      8

           and Other Cruel, Inhuman or Degrading Treatment
           or Punishment, at 9, U.N. Doc. A/66/268 (Aug. 5,
           2011). In any event, United States prisoners on
           average live for years, not months, in solitary
           confinement. For example, in the federal supermax
           prison, inmates subjected to solitary confinement
           spend an average of 8.2 years in such confinement.
           Amnesty International, Entombed: Isolation in the
           US Federal Prison System 20 (July 2014), available
           at
           http://www.amnestyusa.org/sites/default/files/amr51
           0402014en.pdf; see also Solitary Watch, FAQ,
           http://solitarywatch.com/facts/faq (compiling average
           solitary-confinement periods for various states).
               Solitary confinement socially isolates prisoners
           and deprives them of environmental stimuli.
           Prisoners live in windowless (or nearly windowless)
           cells measuring between 60 and 80 square feet that
           contain a bunk, toilet, and sink.           Reassessing
           Solitary Confinement: The Human Rights, Fiscal,
           and Public Safety Consequences: Hearing Before the
           Subcomm. on the Constitution, Civil Rights &
           Human Rights of the S. Comm. on the Judiciary,
           112th Cong. 75 (2012) (prepared statement of Dr.
           Craig Haney) (hereinafter “Solitary Hearing”).
           Prisoners spend virtually all of their time in these
           cells, forcing them to “sleep, eat, and defecate … in
           spaces that are no more than a few feet apart from
           one another.” Id. When prisoners do leave their
           cells, it is to exercise either in a metal cage or in an
           enclosed concrete pen, id. at 77, “areas that are so
           constraining they are often referred to as ‘dog runs,’”
           Craig Haney, Mental Health Issues in Long-Term
           Solitary and “Supermax” Confinement, 49 Crime &
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 279 of 515




                                    9

           Delinquency 124, 126 (2003). Prisoners thus live
           constantly in “barren ‘industrial’ environments,”
           “surrounded by nothing but concrete, steel,
           cinderblock, and metal fencing.” Solitary Hearing at
           76.
               Further isolating prisoners, they have no
           opportunity for normal physical contact with others.
           Virtually all solitary-confinement units prohibit
           contact visits. Id. As a result, prisoners’ only
           physical contact often is with correctional officers
           who place them in restraints. Hafemeister, 90 Denv.
           U. L. Rev. at 17. Prisoners in solitary confinement
           can be imprisoned for years without touching
           another person with affection. Solitary Hearing at
           76.
                In addition to physically isolating prisoners,
           solitary confinement socially isolates them.
           Prisoners have “no opportunity for normal
           conversation or association with others.” Elizabeth
           Bennion, Banning the Bing: Why Extreme Solitary
           Confinement Is Cruel and Far Too Usual
           Punishment, 90 Ind. L.J. 741, 743 (2015). Even
           interactions between prisoners and staff are
           minimal, as cameras, intercoms, and computerized
           locking and tracking systems permit staff to monitor
           prisoners without interacting with them. Haney,
           Mental Health Issues at 126. Thus, “socially and
           psychologically meaningful contact is reduced to a
           minimum.” Peter Scharff Smith, The Effects of
           Solitary Confinement on Prison Inmates: A Brief
           History and Review of the Literature, 34 Crime &
           Just. 441, 449 (2006).
              Solitary confinement also forces prisoners to
           endure extreme idleness. Inmates generally have no
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 280 of 515




                                    10

           access to rehabilitative, education, or work
           programs. Bennion, 90 Ind. L.J. at 753; see also
           Kupers, Isolated Confinement at 213 (“Few if any
           rehabilitation programs exist in supermaxes.”). They
           have “literally nothing meaningful to do.” Solitary
           Hearing at 77.
               This     describes    Petitioner’s   confinement.
           Petitioner spends 23 hours or more each day alone in
           a 71-square-foot cell. And because each cell has solid
           metal doors (which prevent communication between
           inmates, Grassian, 22 Wash. U. J.L. & Pol’y at 346),
           Petitioner “is deprived of almost all human contact,
           even cell-to-cell contact with other death row
           inmates,” App.21a-22a. He has no opportunity to
           participate in education or work programs, and his
           out-of-cell exercise time takes place in a metal cage
           approximately the same size as his cell. Id. at 30a.
              B. Social    Isolation  And     Sensory
                 Deprivation Have Severe Psychological
                 Consequences.
                Psychological research on isolation and sensory
           deprivation outside of the prison context establishes
           that social contact and environmental stimuli are
           critical to maintaining mental health.
               Studies on sensory deprivation—interfering with
           the stimulation a person normally receives from his
           environment—well illustrate the importance of
           sensory and perceptual stimuli. Haney, 23 N.Y.U.
           Rev. L. & Soc. Change at 500. Placement in an
           “unchanging monotonous environment” “deprives the
           sensory organs of normal levels of stimulation.”
           Bennion, 90 Ind. L.J. at 759. The brain processes
           that deprivation as stress, resulting in elevated
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 281 of 515




                                      11

           cortisol levels that produce anxiety, paranoia, and
           interference with memory.        Id.   More extreme
           sensory     deprivation    can    cause   “perceptual
           distortions,     hallucinatory    experiences,   and
           sometimes high levels of anxiety.” Haney, 23 N.Y.U.
           Rev. L. & Soc. Change at 500. For example, air force
           pilots flying alone at high altitudes, where auditory
           and visual stimulation is limited, have reported
           severe anxiety and detachment from reality,
           including hallucinations. Bennion, 90 Ind. L.J. at
           760.
               Social isolation likewise has well-established
           adverse effects. Social contact is essential “for the
           creation and maintenance of ‘self.’”      Haney, 23
           N.Y.U. Rev. L. & Soc. Change at 503. Interacting
           with others is how humans interpret emotions. Id.
           Without social interaction, unrealistic thoughts
           “cannot be tested in conversation with others, so they
           build up inside and are transformed into unfocused
           and irrational thoughts.”          Kupers, Isolated
           Confinement at 215.
                Unsurprisingly, then, social isolation and
           psychiatric illness are connected. Individuals who
           are “unmarried, unemployed, living alone, or without
           religious affiliations” tend to seek out mental-health
           services more frequently than socially connected
           individuals.     Haney, 23 N.Y.U. Rev. L. & Soc.
           Change at 505. And isolated individuals can “suffer
           from symptoms that resemble posttraumatic stress
           disorder—including       ‘anxiety,   nervousness,     ...
           depression, difficulty sleeping, inability to work, and
           difficulty trusting people, as well as difficulties
           adapting to the world outside of confinement.’”
           Bennion, 90 Ind. L.J. at 760.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 282 of 515




                                     12

               Several factors entailed in prolonged solitary
           confinement, moreover, can intensify these harmful
           psychological effects. “Experimental research has
           demonstrated that an individual who ... experience[s]
           the isolation situation as potentially threatening is
           far more likely to develop adverse psychiatric
           reactions.” Grassian, 22 Wash. U. J.L. & Pol’y at
           347. At California’s Pelican Bay State Prison, for
           example, psychological-distress rates of solitary-
           confinement prisoners were on average 14.5 percent
           higher than for protective-custody prisoners—
           prisoners who were similarly isolated but for a
           protective rather than punitive purpose. Haney,
           Mental Health Issues at 137. The psychological
           effects also vary with the perceived duration of
           confinement.         In    particular,     the    “more
           indeterminate” the period of deprivation is, the
           greater    the    damaging      effects.       Amnesty
           International, Entombed 31; see also Haney, 23
           N.Y.U. Rev. L. & Soc. Change at 501 (“[I]nforming
           subjects of the upper time limit of the study
           enhanced their ability to tolerate the isolation.”).
               In short, imposing social isolation and sensory
           deprivation has “drastic” effects on people. Indeed,
           that solitary confinement, involving stimulus
           deprivation and a near-total loss of control, “is
           among the most frequently used psychological
           torture techniques seems to underscore its aversive
           nature and destructive potential.” Haney, 23 N.Y.U.
           Rev. L. & Soc. Change at 506.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 283 of 515




                                    13

              C. Prolonged Solitary Confinement Causes
                 Strikingly Similar Psychological Harms
                 In   A   Substantial   Percentage   Of
                 Prisoners.
                These conclusions about social isolation and
           sensory deprivation are strongly confirmed by
           studies specific to solitary confinement, which
           “consistently and unequivocally” establish that
           solitary confinement causes adverse psychological
           effects. Haney, Mental Health Issues at 130. While
           the symptoms are wide-ranging, their manifestation
           is both remarkably consistent and highly prevalent
           among inmates in solitary confinement—prisoners in
           solitary   confinement     develop   an    “isolation”
           syndrome.      These consistent and widespread
           psychological effects establish that all prisoners in
           prolonged solitary confinement are at risk of
           psychological deterioration.
                  1. Research on solitary confinement
                     reports    a    wide  array   of
                     psychological harms.
               Prisoners in solitary confinement suffer various
           negative psychological effects, ranging from anxiety
           and panic to self-mutilation and suicide to changes in
           brain function. Haney, 23 N.Y.U. Rev. L. & Soc.
           Change at 530.
               Among other psychological effects, inmates
           become hypersensitive to external stimuli, such as
           smells and noises. Id. For example, a prisoner
           reported that he “became enraged by routine
           noises—the sound of doors opening as the guards
           made their hourly checks, the sounds of inmates in
           nearby cells.” Atul Gawande, Hellhole, The New
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 284 of 515




                                    14

           Yorker,            Mar.           30,          2009,
           http://www.newyorker.com/magazine/2009/03/30/hell
           hole.     Noises also might take on increased
           significance. An inmate in one study noted that
           noises “start[ed] to sound like sticks beating men.”
           Stuart Grassian, Psychopathological Effects of
           Solitary Confinement, 140 Am. J. Psychiatry 1450,
           1452 (1983).
               Hallucinations and other perceptual distortions
           also affect inmates. Haney, 23 N.Y.U. Rev. L. & Soc.
           Change at 530. Prisoners have “hallucinated that
           the colors on the walls were changing,” Gawande,
           Hellhole,
           http://www.newyorker.com/magazine/2009/03/30/hell
           hole, and have reported “wavering cell walls,
           movements, and even the experience of entire visits
           in the cell,” Smith, 34 Crime & Just. at 491. Inmates
           in solitary confinement also have “described hearing
           voices, often in whispers and often saying frightening
           things to them.” Grassian, 22 Wash. U. J.L. & Pol’y
           at 335.
               Prisoners additionally have difficulty with
           concentration, thinking, and memory. Grassian,
           Psychopathological Effects at 1453.       They also
           experience lethargy and chronic tiredness. Smith, 34
           Crime & Just. at 492. Such effects are symptoms of
           changes that occur in the brain as a result of the
           extreme idleness imposed by solitary confinement.
           In an experimental study of sensory deprivation in a
           Canadian maximum-security prison, socially isolated
           inmates exhibited slowed EEG, “which ‘correlated
           with apathetic, lethargic behavior.’” Id.; see also
           Grassian, 22 Wash. U. J.L. & Pol’y at 331 (“[E]ven a
           few days of solitary confinement will predictably
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 285 of 515




                                    15

           shift the electroencephalogram (EEG) pattern
           toward an abnormal pattern characteristic of stupor
           and delirium.”).
               Impulse control also suffers while prisoners
           remain in solitary confinement. Haney, 23 N.Y.U.
           Rev. L. & Soc. Change at 530. As one prisoner
           related, “I snap off the handle over absolutely
           nothing. Have torn up mail and pictures, throw
           things around.” Grassian, 22 Wash. U. J.L. & Pol’y
           at 336.
                Studies also report self-destructive behavior.
           Prisoners “become so desperate and despondent that
           they engage in self-mutilation.” Solitary Hearing at
           80. Terry Anderson, an Associated Press reporter
           held hostage for seven years, “snapped” after three
           years in solitary confinement, and beat his head
           against a wall until he was bleeding. Bennion, 90
           Ind. L. J. at 753-54. A “prisoner in New Mexico ...
           used a makeshift needle and thread from his
           pillowcase to sew his mouth completely shut.”
           Solitary Hearing at 80-81. Another “amputated one
           of his pinkie fingers and chewed off the other,
           removed one of his testicles and scrotum, sliced off
           his ear lobes, and severed his Achilles tendon with a
           sharp piece of metal.” Id. Individuals in solitary
           confinement also report suicidal impulses, and “a
           disturbingly high number” of inmates in solitary
           confinement resort to suicide. Id. at 80. While less
           than 10 percent of prisoners live in solitary
           confinement, half of prison suicides occur there. Id.
           at 79; see Bennion, 90 Ind. L.J. at 757.
               In sum, prisoners in solitary confinement
           experience “a wide range of harmful psychological
           effects, including increases in negative attitudes and
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 286 of 515




                                     16

           affect, insomnia, anxiety, panic, withdrawal,
           hypersensitivity, ruminations, cognitive dysfunction,
           hallucinations, loss of control, aggression, rage,
           paranoia,    hopelessness,   lethargy,    depression,
           emotional breakdowns, self-mutilation, and suicidal
           impulses.” Haney, 23 N.Y.U. Rev. L. & Soc. Change
           at 530.
               Those who have experienced both extreme
           physical pain and solitary confinement describe
           isolation as being “as torturous and agonizing as any
           physical abuse they suffered.” Bennion, 90 Ind. L.J.
           at 753. Senator John McCain, for example, has said
           that solitary confinement “crushes your spirit and
           weakens your resistance more effectively than any
           other mistreatment,” and he “was beaten regularly;
           denied adequate medical treatment for two broken
           arms, a broken leg, and chronic dysentery; and
           tortured to the point of having an arm broken again.”
           Id.
                   2. The    strikingly  consistent   and
                      prevalent psychological effects of
                      solitary confinement indicate that it
                      causes a distinct psychological
                      syndrome.
               These  wide-ranging effects          of  solitary
           confinement are both consistent          and highly
           prevalent.
               Nearly all the symptoms documented in solitary-
           confinement studies are “strikingly consistent”
           among inmates.        Grassian, Psychopathological
           Effects at 1452. Indeed, the scientific literature “has
           reached remarkably similar conclusions about the
           adverse psychological consequences of solitary
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 287 of 515




                                    17

           confinement.”     Solitary Hearing at 81; see also
           Haney, Mental Health Issues at 130-31 (citing for
           each adverse symptom numerous studies reporting
           that symptom); Hafemeister, 90 Denv. U. L. Rev. at
           36 (discussing a variety of studies on solitary
           confinement, and noting that they “have consistently
           reported the same adverse symptoms”); Smith, 34
           Crime & Just. at 507-18 (collecting more than 25
           separate studies documenting similar adverse
           effects); Haney, 23 N.Y.U. Rev. L. & Soc. Change at
           496-503, 511-29 (discussing empirical research,
           descriptive accounts, and case studies on the
           psychological effects of solitary confinement).
                These modern studies also are consistent with
           observations of solitary-confinement prisoners in the
           nineteenth century, when the United States and
           European countries experimented with solitary
           confinement as a method of rehabilitating prisoners.
           Smith, 34 Crime & Just. at 457. Germany in
           particular developed “a psychiatric literature on
           ‘prison psychoses.’” Id. at 466. That literature
           “described a hallucinatory, paranoid, confusional
           psychosis in which characteristic symptoms included
           … extremely vivid hallucinations” affecting all of the
           senses,   “aimless violence,”      and    persecutory
           delusions, symptoms also observed in modern-day
           studies.   Grassian, Psychopathological Effects at
           1451.
               Moreover, these psychological symptoms are
           highly prevalent—a substantial percentage of
           prisoners suffer from them. Solitary Hearing at 82.
           Specifically, “[r]esearch suggests that between one-
           third and more than 90 percent experience adverse
           symptoms in solitary confinement.” Smith, 34 Crime
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 288 of 515




                                     18

           & Just. at 502. For example, in Dr. Grassian’s 1983
           in-depth study of 14 prisoners in Walpole,
           Massachusetts, 11 were hypersensitive to external
           stimuli.    Half of the prisoners suffered from
           hallucinations or illusions. And 8 of the 14 prisoners
           suffered difficulties with thinking, concentration,
           and memory.       Three prisoners reported cutting
           themselves in suicide attempts.              Grassian,
           Psychopathological Effects at 1453.
                Dr. Haney, in a study of 100 randomly selected
           inmates in solitary confinement in Pelican Bay
           likewise “found extraordinarily high rates of
           symptoms of psychological trauma.” Reassessing
           Solitary Confinement: The Human Rights, Fiscal,
           and Public Safety Consequences: Hearing Before the
           Subcomm. on the Constitution, Civil Rights &
           Human Rights of the S. Comm. on the Judiciary,
           112th Cong. 496 (2012) (comments by Dr. Terry
           Kupers).       “[V]irtually all” prisoners—91%—
           experienced nervousness and anxiety and 70% “felt
           themselves on the verge of an emotional breakdown.”
           Haney, Mental Health Issues at 133. Moreover,
           “[a]lmost all … prisoners reported suffering from
           ruminations or intrusive thoughts, an oversensitivity
           to external stimuli, irrational anger and irritability,
           confused thought processes, difficulties with
           attention and often with memory, and a tendency to
           withdraw socially.” Id. at 134 (reporting that over
           80% of prisoners suffered these symptoms).
           Hallucinations and other perceptual distortions
           affected 41% of prisoners, and 27% had thoughts of
           suicide. Id.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 289 of 515




                                      19

               Other studies similarly report high rates of
           psychological effects. In a study of mentally ill
           prisoners in solitary confinement, 53% had
           attempted suicide at least once.         Correctional
           Association of New York, Mental Health in the House
           of Corrections: A Study of Mental Health Care in New
           York State Prisons 57 (2004), available at
           http://www.correctionalassociation.org/wp-
           content/uploads/2004/06/Mental-Health.pdf.
           Moreover, 40% reported self-mutilation, id. at 59,
           and 70% had difficulty thinking, concentrating, or
           paying attention, id. at 55.
               Given the consistency and prevalence of
           symptoms experienced by prisoners in solitary
           confinement, experts have classified these symptoms
           as a distinct “syndrome, calling it ‘isolation sickness,’
           ‘reduced environmental stimulation syndrome,’ or
           ‘security housing unit syndrome.’” Hafemeister, 90
           Denv. U. L. Rev. at 30; see also Haney, 23 N.Y.U.
           Rev. L. & Soc. Change at 518 (describing Dr. Hans
           Toch’s finding “that ‘isolation panic’ was a serious
           problem” in solitary confinement). As Dr. Grassian
           has explained, the symptoms observed in solitary
           confinement “are almost pathogonomic of the
           syndrome, meaning they are symptoms virtually
           found nowhere else.” Grassian, 22 Wash. U. J.L. &
           Pol’y at 337. “[T]he fact that all of these quite
           unusual symptoms ran together … was itself a clear
           confirmation of the distinct nature of this syndrome.”
           Id. at 338.
                   3. Solitary confinement has additional
                      disabling effects.
               Beyond the measurable psychological harms of
           isolation syndrome, solitary confinement affects
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 290 of 515




                                    20

           prisoners’ patterns of thinking and acting. These
           “social pathologies,” while not “clinical syndromes
           per se,” are “equally if not more problematic” for
           inmates’ health. Haney, Mental Health Issues at
           138. The patterns that prisoners develop in adapting
           to solitary confinement often are permanent. See
           Solitary Hearing at 83.
               For example, after adapting to solitary
           confinement’s environment of total control, prisoners
           no longer can set limits for themselves, and “become
           uncomfortable with even small amounts of freedom.”
           Haney, Mental Health Issues at 139. Some inmates
           might “lose the ability to initiate behavior of any
           kind.” Id.
                Additionally, the nearly total deprivation of
           social contact creates the risk that prisoners will
           “los[e] their grasp on who they are.” Id. While in
           solitary confinement, prisoners become desperate for
           any human response, even a negative one. They
           might attempt to trigger an emergency “cell
           extraction”—a “brutal” removal from their cell—
           simply “to reaffirm their existence.”         Solitary
           Hearing at 77. Prisoners’ desperation also explains
           “the high prevalence of feces, urine, and semen
           throwing that occurs universally” in solitary
           confinement. Hafemeister, 90 Denv. U. L. Rev. at 37.
           Although these actions make their living conditions
           even worse, prisoners act out to “prov[e] to
           themselves that they are still alive and capable of
           eliciting a genuine response—however hostile—from
           other human beings.” Haney, Mental Health Issues
           at 139-40. That same lack of social contact can cause
           other prisoners to severely withdraw to the point
           that they become frightened by social contact. Id. at
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 291 of 515




                                    21

           140. Indeed, “[e]ven the prospect of returning to the
           comparative ‘freedoms’ of a mainline maximum
           security prison … fills them with anxiety.” Solitary
           Hearing at 83.
               The recent story of Kalief Browder illustrates
           these harms. After three years in prison waiting for
           a trial date, including 17 months in solitary
           confinement, “[e]verybody could see that he had
           changed.” Jennifer Gonnerman, Before The Law,
           The      New      Yorker,      Oct.      6,    2014,
           http://www.newyorker.com/magazine/2014/10/06/befo
           re-the-law. Kalief recognized it, too: “I’m mentally
           scarred right now … [T]here are certain things that
           changed about me and they might not go back.” Id.
           Six months after his release, he tried to slit his
           wrists and, when a friend stopped him, he tried to
           hang himself from a banister. Id. A year later, he
           had deteriorated further, throwing out his television
           because, he said, “it was watching me.” Jennifer
           Gonnerman, Kalief Browder, 1993-2015, The New
           Yorker,           June            7,           2015,
           http://www.newyorker.com/news/news-desk/kalief-
           browder-1993-2015. This past June, two years after
           he had been released, he committed suicide by
           hanging himself with an air-conditioning cord from a
           bedroom window. Id.
                  4. Solitary confinement is potentially
                     harmful to all prisoners.
                The high rates of similar adverse psychological
           effects in solitary-confinement prisoners establish
           that solitary confinement creates a risk of harm to
           all prisoners. Solitary Hearing at 81. Indeed,
           solitary confinement is so “toxic to mental
           functioning” that “even those inmate[s] who are more
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 292 of 515




                                    22

           psychologically resilient inevitably suffer severe
           psychological pain,” Grassian, 22 Wash. U. J.L. &
           Pol’y at 354, and may become mentally ill, Bennion,
           90 Ind. L.J. at 743. For example, highly educated
           women with “a history of relatively strong
           psychological         functioning”       nonetheless
           “demonstrated       significant    psychopathological
           reactions to their prolonged confinement,” including
           anxiety, panic attacks, and perceptual disturbances.
           Grassian, 22 Wash. U. J.L. & Pol’y at 352-53.
           Similarly, a prisoner in California with no pre-
           existing    mental     illness  became    “catatonic,
           unresponsive, and incoherent” in isolation. Solitary
           Hearing at 87.
                Inmates with mental illness are particularly
           vulnerable to the psychological effects of isolation.
           Hafemeister, 90 Denv. U. L. Rev. at 38. “The stress,
           lack of meaningful social contact, and unstructured
           days can exacerbate symptoms of illness or provoke
           recurrence.” Jeffrey L. Metzner & Jamie Fellner,
           Solitary Confinement and Mental Illness in U.S.
           Prisons: A Challenge for Medical Ethics, 38 J. Am.
           Acad. Psychiatry & L. 104, 105 (2010). And “[a]ll too
           frequently, mentally ill prisoners decompensate in
           isolation, requiring crisis care or psychiatric
           hospitalization.”   Id.  This particularly harmful
           impact on the mentally ill is significant, because
           approximately one-third of solitary-confinement
           inmates are mentally ill. Solitary Hearing at 78-79.
           Mentally ill prisoners often lack the capacity to
           follow the rigid rules and procedures of prison life,
           and so are more likely to end up in solitary
           confinement as punishment for rule violations.
           Haney, Mental Health Issues at 142; see also
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 293 of 515




                                     23

           Hafemeister, 90 Denv. U. L. Rev. at 49 (“prison
           officials often ‘treat disordered behavior as disorderly
           behavior.’”).
                                    ****
               In sum, “[t]he empirical record compels an
           unmistakable conclusion”—solitary confinement “is
           psychologically painful, can be traumatic and
           harmful, and puts many of those who have been
           subjected to it at risk of long-term emotional and
           even physical damage.” Haney, 23 N.Y.U. Rev. L. &
           Soc. Change at 500.       Accordingly, “the overall
           conclusion must be that solitary confinement—
           regardless of specific conditions and regardless of
           time and place—causes serious health problems for a
           significant number of inmates.” Smith, 34 Crime &
           Just. at 502-03.
           II. SOLITARY CONFINEMENT IMPOSES FAR
               GREATER PSYCHOLOGICAL HARM THAN
               ORDINARY IMPRISONMENT.
               In light of this Court’s focus on whether
           conditions amount to “atypical and significant
           hardship,” Wilkinson, 545 U.S. at 223, it is important
           to recognize that the conditions of solitary
           confinement create a far greater risk of psychological
           harm for prisoners than do the conditions of ordinary
           incarceration. Both the overall rates of mental
           illness in solitary confinement compared to the
           general population, and studies comparing isolated
           and non-isolated prisoners, provide convincing
           support for the increased harm of solitary
           confinement.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 294 of 515




                                     24

               A. Prisoners In Solitary Confinement Have
                  Higher Rates Of Mental Illness Than
                  General-Population Prisoners.
                The higher rates of mental illness in solitary-
           confinement prisoners reflect the “significant
           additional strain and additional health problems”
           caused by solitary confinement. Smith, 34 Crime &
           Just. at 503. Solitary confinement imposes social
           isolation and sensory deprivation to a much greater
           extent than ordinary imprisonment. Haney, 23
           N.Y.U. Rev. & Soc. Change at 497. Predictably,
           then, “[s]olitary confinement produces a higher rate
           of psychiatric and psychological health problems
           than ‘normal’ imprisonment.” Smith, 34 Crime &
           Just. at 476. Experts estimate that prisoners in
           solitary confinement suffer from mental illness at
           twice the rate of the general prison population.
           Hafemeister, 90 Denv. U. L. Rev. at 46; Haney,
           Mental Health Issues at 142. Approximately one-
           third of prisoners in solitary confinement suffer from
           mental illness. Solitary Hearing at 78-79. By
           contrast, in the general prison population,
           approximately 15% of inmates are mentally ill.
           Treatment Advocacy Center & National Sheriffs’
           Association, More Mentally Ill Persons Are in Jails
           and Prisons Than Hospitals: A Survey of the States
           at      1       (May       2010),     available      at
           http://www.treatmentadvocacycenter.org/storage/doc
           uments/final_jails_v_hospitals_study.pdf.
               Prisoners in solitary confinement also engage in
           higher rates of self-destructive behavior than
           general-population prisoners. For example, in a
           study of North Carolina and Virginia prisons, more
           than half of all self-mutilation incidents occurred in
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 295 of 515




                                     25

           solitary-confinement units. Haney, 23 N.Y.U. Rev.
           L. & Soc. Change at 525. And a study last year
           found that solitary-confinement prisoners were
           nearly seven times more likely to harm themselves
           than prisoners in the general population. See Homer
           Venters et al., Solitary Confinement and Risk of Self-
           Harm Among Jail Inmates, 104 Am. J. Pub. Health
           442, 442-47 (2014).         Suicide rates, too, are
           disproportionately high in solitary confinement.
           Indeed, “[o]ne of the most stunning and inescapable
           statistical facts” regarding solitary confinement is
           that half of prison suicides occur among the 2-8% of
           prisoners in solitary confinement. Stuart Grassian &
           Terry Kupers, The Colorado Study vs. The Reality of
           Supermax Confinement, Correctional Mental Health
           Rep. 1 (May/June 2011).
               These higher rates of mental illness and
           psychiatric symptoms cannot be attributed solely to
           the fact that mentally ill prisoners are more likely to
           end up in solitary confinement. Solitary-confinement
           prisoners themselves “consistently identify punitive
           segregation as the source of their psychic trauma.”
           Haney, 23 N.Y.U. Rev. L. & Soc. Change at 533.
           Moreover, the consistent and highly prevalent
           psychological effects reported among solitary-
           confinement prisoners substantially “undercut the
           possibility that nothing more than pre-existing
           dysfunction is being manifested.” Id. These effects
           instead “point to the damaging psychological effects
           of punitive, isolated prison housing itself.” Id. at 529
           (emphasis added).
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 296 of 515




                                     26

               B. Studies    Confirm    That    Solitary
                  Confinement Causes Greater Harm To
                  Prisoners Than Ordinary Incarceration.
                Studies involving isolated prisoners and a control
           group of non-isolated prisoners are “especially
           convincing[]” in demonstrating the increased harm of
           solitary    confinement      relative   to    ordinary
           imprisonment. Smith, 34 Crime & Just. at 476. For
           example, in a study of 34 Kentucky inmates, solitary-
           confinement prisoners “reported more feelings of
           inadequacy, inferiority, withdrawal, and isolation,”
           as well as “rage, anger, and aggression,” than the
           general prison population. Id. at 455. Similarly, a
           Danish study involving 367 prisoners found nearly
           twice as many prisoners in solitary confinement
           compared to the general population experienced
           psychiatric problems. Id. at 477. The Danish study
           also concluded that a prisoner in solitary
           confinement was 20 times more likely to be
           hospitalized for a psychiatric reason than a prisoner
           in the general population. Id.
               A study of 30 solitary-confinement prisoners and
           28 general-population prisoners reported a similar
           divergence in psychological effects. “The group of
           isolated inmates ‘showed considerably more
           psychopathological symptoms than the control
           group.’” Id. at 476. The authors also concluded that
           the divergence was “‘mainly caused by solitary
           confinement; age, schooling, duration of detention
           and personality turned out to be of subordinate
           importance.’” Id. at 476-77.
               Craig Haney’s study of 25 maximum-security
           prisoners and 41 randomly selected solitary-
           confinement prisoners at Pelican Bay in 2013
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 297 of 515




                                     27

           likewise revealed significant differences in the
           prevalence of psychological symptoms. Erica Goode,
           Solitary Confinement: Punished for Life, N.Y. Times,
           Aug.                        3,                  2015,
           http://www.nytimes.com/2015/08/04/health/solitary-
           confinement-mental-illness.html?_r=1.      “While 63
           percent of the men in solitary for more than 10 years
           said they felt close to an ‘impending breakdown,’ only
           4 percent of the maximum-security inmates reported
           feeling that way.” Id. Similarly, seventy-three
           percent of solitary-confinement inmates reported
           chronic depression, compared with 48% of maximum-
           security inmates. Id.
                Data from a recent study in Colorado also
           indicate that solitary confinement imposes unique
           harms beyond those experienced by general-
           population prisoners. The 59 mentally ill inmates in
           solitary confinement experienced a total of 37
           incidents—an average of 0.62 incidents per inmate—
           of either suicidal behavior, self-destructive behavior,
           or emergence of psychotic symptoms. Grassian &
           Kupers, Colorado Study at 7-8. By contrast, during
           the same period the 33 inmates with mental illness
           in the general population experienced only three
           such incidents, or 0.09 incidents per inmate. Id.
           Thus, psychiatric crises “were dramatically more
           prevalent” among mentally ill prisoners in solitary
           confinement compared with mentally ill inmates
           housed in the general population. Id. at 9.
               Accordingly, prolonged solitary confinement
           causes far greater psychological harm than ordinary
           incarceration, posing an atypical and severe risk of
           harm to inmates who must endure its conditions.
           The relevant scientific literature unequivocally
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 298 of 515




                                   28

           establishes    the    severe   and     wide-ranging
           psychological harms of solitary confinement. That
           “research … confirms what this Court suggested over
           a century ago: Years on end of near-total isolation
           exact a terrible price.” Davis v. Ayala, 135 S. Ct.
           2187, 2210 (2015) (Kennedy, J., concurring). This
           case thus presents an important issue warranting
           the Court’s review.
                            CONCLUSION
              The petition for a writ of certiorari should be
           granted.

           AUGUST 5, 2015           Respectfully submitted,


           AMANDA R. PARKER              MEIR FEDER
           JONES DAY                       Counsel of Record
           51 Louisiana Ave., NW         JONES DAY
           Washington, DC 20001          222 East 41st St.
           (202) 879-3939                New York, NY 10017
                                         (212) 326-7870
                                         mfeder@jonesday.com
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 299 of 515




                  EXHIBIT 26
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 300 of 515



Craig Haney

The Psychological Effects
of Solitary Conﬁnement:
A Systematic Critique


ABSTRACT
   Research ﬁndings on the psychological effects of solitary conﬁnement have
   been strikingly consistent since the early nineteenth century. Studies have
   identiﬁed a wide range of frequently occurring adverse psychological reac-
   tions that commonly affect prisoners in isolation units. The prevalence of
   psychological distress is extremely high. Nonetheless, use of solitary con-
   ﬁnement in the United States vastly increased in recent decades. Advocates
   defend its use, often citing two recent studies to support claims that isolation
   has no signiﬁcant adverse psychological effects, including even on mentally
   ill people. Those studies, however, are fundamentally ﬂawed, their results are
   not credible, and they should be disregarded. Critically and comprehensively
   analyzing the numerous ﬂaws that compromise this recent scholarship
   underscores the distinction between methodological form and substance, the
   danger of privileging quantitative data irrespective of their quality, and the
   importance of considering the fraught nature of the prison context in which
   research results are actually generated. Solitary conﬁnement has well-
   documented adverse effects. Its use should be eliminated entirely for some
   groups of prisoners and greatly reduced for others.


Doing prison research, Alison Liebling has long reminded us, is deeply
emotional and intellectually challenging, with different methodological
approaches “competing for epistemological prominence—often from
different sides of the prison wall” (1999, p. 148). It takes place in “an in-

Electronically published March 9, 2018
  Craig Haney is Distinguished Professor of Psychology, University of California, Santa
Cruz.
q 2018 by The University of Chicago. All rights reserved.
0192-3234/2018/0047-0004$10.00


                                                      365
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 301 of 515

366           Craig Haney

tense, risk-laden, emotionally fraught environment” (p. 163) and within
a closed environment in which prison administrators tightly control ac-
cess to data and most prisoners manifest an entirely legitimate and un-
derstandable skepticism toward data gatherers.
   This helps explain why, in Liebling’s words, “the pains of imprison-
ment are tragically underestimated by conventional methodological ap-
proaches to prison life” (p. 165). The more these conventional approaches
encourage us to conceive of prisons as more or less traditional research
settings and prisoners as mere specimens to be “objectively assessed,” the
less likely we are to gain useful insights into prison life or accurately rep-
resent the experience of those living inside.
   These cautions are doubly applicable to research on solitary conﬁne-
ment.1 It involves involuntary isolation of prisoners nearly around the
clock in sparse cells located in remote or inaccessible units. Solitary con-
ﬁnement denies prisoners any meaningful social contact and access to
positive environmental stimulation.
   These prisons within prisons are nearly impenetrable to outside re-
searchers (or anyone else). Prison ofﬁcials tightly control access to sol-
itary conﬁnement units and to the prisoners inside them. They typically
rebuff attempts by researchers to observe conditions and practices, let
alone to carefully assess their potentially harmful effects. Prisoners in sol-
itary conﬁnement tend to be even more self-protective than other pris-
oners are (as part of their accommodation to harsh and frequently abu-
sive conditions) and reluctant to have their “measure” taken by persons
whom they have no reason to trust. They generally subscribe strongly to
prisoner norms against displaying or acknowledging vulnerabilities that
could be interpreted as weakness. The inapt pejorative designation of
them as collectively “the worst of the worst” does not inspire conﬁdence
in or candor toward outsiders, and certainly not toward anyone remotely
associated with the prison administration.
   These realities pose a host of methodological challenges for anyone
interested in understanding the nature and effects of prison isolation. This
is in part why studies of the effects of solitary conﬁnement on prisoners

   1
     I use “solitary conﬁnement” to refer to forms of prison isolation in which prisoners are
housed involuntarily in their cells for upward of 23 hours per day and denied the oppor-
tunity to engage in normal and meaningful social interaction and congregate activities, in-
cluding correctional programming. The term subsumes a range of prison nomenclature
including “administrative segregation,” “security housing units,” “high security,” and
“close management,” among others.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 302 of 515

                    Psychological Effects of Solitary Conﬁnement            367

have rarely, if ever, approximated experimental research designs (including
quasi- or natural experimental designs).
   Solitary conﬁnement units not only are largely impenetrable to outsid-
ers but also, of course, are subject to legal and ethical restrictions that pre-
clude random assignment of prisoners into them. The rigid prison rules
and operating procedures that govern these places can easily frustrate the
use of the kind of meticulous controls over conditions and participants
that are needed to carry out anything remotely resembling an experiment.
The distinctiveness of solitary conﬁnement units and the nonnegotiable
staff mandates under which they operate make it difﬁcult, if not impossi-
ble, to implement rigorous conventional research designs (e.g., represen-
tative samples, control groups, repeated measures). Efforts to conduct
randomized or truly controlled studies inevitably face signiﬁcant risks
that the data collected will be so confounded by inevitable methodolog-
ical compromises as to be uninterpretable and, therefore, meaningless.
   Nonetheless, scholars and researchers know a great deal about the neg-
ative effects of solitary conﬁnement. We have ﬁrsthand or autobiograph-
ical accounts by former prisoners (e.g., Burney 1961) and staff members
(e.g., Rundle 1973; Slater 1986); ethnographic, interview, and observa-
tional research (e.g., Benjamin and Lux 1975; Toch 1975; Hilliard 1976;
Jackson 1983; Rhodes 2004; Reiter 2016); and cross-sectional studies that
assess prisoners’ psychological reactions at particular times (e.g., Grass-
ian 1983; Brodsky and Scogin 1988; Haney 2003).
   Much of the important research is qualitative, but there is a substantial
amount of it and the ﬁndings are robust. They can also be “triangulated,”
that is, studied through a range of methods and in settings sometimes
similar but not necessarily identical to solitary conﬁnement (e.g., Turner,
Cardinal, and Burton 2017). Numerous literature reviews have noted
that scientists from diverse disciplinary backgrounds, working inde-
pendently and across several continents, and over many decades, have
reached almost identical conclusions about the negative effects of isola-
tion in general and solitary conﬁnement in particular (e.g., Haney and
Lynch 1997; Haney 2003; Grassian 2006; Smith 2006; Arrigo and Bull-
ock 2008). Those robust ﬁndings are also theoretically coherent. That
is, they are consistent with and explained by a rapidly growing literature
on the importance of meaningful social contact for maintenance of men-
tal and physical health.
   Largely because of the robustness and theoretical underpinnings of
the data, numerous scientiﬁc and professional organizations have reached
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 303 of 515

368         Craig Haney

a broad consensus about the damaging effects of solitary conﬁnement.
Several years ago, for example, a National Academies of Science commit-
tee reviewed the existing research and concluded that solitary conﬁne-
ment can precipitate such “serious psychological change” in prisoners
that the practice “is best minimized” (National Research Council 2014,
p. 201). The American Psychological Association (2016, p. 1), the world’s
largest professional association of psychologists, asserted that “solitary
conﬁnement is associated with severe harm to physical and mental health
among both youth and adults, including: increased risk of self-mutilation,
and suicidal ideation; greater anxiety, depression, sleep disturbance, para-
noia, and aggression; exacerbation of the onset of pre-existing mental ill-
ness and trauma symptoms; [and] increased risk of cardiovascular prob-
lems.”
   Similarly, the National Commission on Correctional Health Care
(2016), a highly respected organization of correctional medical and men-
tal health professionals, promulgated a series of “principles” with respect
to solitary conﬁnement. They are intended to guide the ethical conduct
of its members, including that placement in solitary conﬁnement for lon-
ger than 15 days represents “cruel, inhumane, and degrading treatment”
that is “harmful to an individual’s health” (p. 260) and that “health care
staff must advocate” to remove persons from solitary conﬁnement when-
ever “their medical or mental health deteriorates” (p. 261).
   Summarizing this growing consensus, a joint 2016 statement of the As-
sociation of State Correctional Administrators (the largest professional
association of American prison administrators) and Yale Law School’s
Liman Public Interest Program observed that demands for change in
use of solitary conﬁnement are being made around the world. More spe-
ciﬁcally,

  Commitments to reform and efforts to limit or abolish the use of
  isolating conﬁnement come from stakeholders and actors in and out
  of government. Documentation of the harms of isolation, coupled
  with its costs and the dearth of evidence suggesting that it enhances
  security, has prompted prison directors, legislatures, executive branch
  ofﬁcials, and advocacy groups to try to limit reliance on restricted
  housing. Instead of being cast as the solution to a problem, restricted
  housing has come to be understood by many as a problem in need of a
  solution. (Association of State Correctional Administrators and the
  Arthur Liman Public Interest Program 2016, p. 15)
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 304 of 515

                   Psychological Effects of Solitary Conﬁnement          369

Even more recently, the director of the Colorado Department of Cor-
rections, Rick Raemisch, announced that Colorado has ended use of
long-term solitary conﬁnement, so that even prisoners “who commit se-
rious violations like assault will now spend at most 15 days in solitary”
(2017, p. A25). This development in Colorado is especially notable, for
reasons that become clear in the pages that follow.
    Against this backdrop, in 2009 and 2010 word began to circulate among
prison researchers and policy makers that a new, supposedly unassailable
scientiﬁc study—the “Colorado study”—had produced results that con-
travened many decades of empirical ﬁndings on the harmful effects of
prison isolation. Lovell and Toch (2011, p. 3) characterized a number of
its ﬁndings as “ﬂabbergasting,” and indeed they were. Among the most
startling were that a year-long stay in solitary conﬁnement resulted in
no “signiﬁcant decline in psychological well-being over time”; that on
most measures, including cognitive performance, “there was improved
functioning over time”; and most remarkably that many more mentally
ill prisoners beneﬁted from isolation than were damaged by it (O’Keefe
et al. 2010, pp. 54, 78). The Colorado researchers thus reported data in-
dicating that solitary conﬁnement made prisoners feel and think better,
especially if they were mentally ill.
    In fact, however, the Colorado study was riddled with serious method-
ological problems that limited its value and made the meaning of the re-
sults impossible to decipher. Notwithstanding its authors’ frank, albeit
at times opaque and oblique, acknowledgments of some of its fundamen-
tal weaknesses, defenders of solitary conﬁnement have seized on it. It has
become a last bastion of resistance against a widespread and growing con-
sensus that use of solitary conﬁnement should be eliminated or drastically
limited.
    The Colorado study’s inﬂuence has been ampliﬁed by an equally ﬂawed
meta-analysis that relied very heavily on it and signiﬁcantly mischar-
acterized the prior literature on the effects of isolated conﬁnement (Mor-
gan et al. 2016). Of course, the inﬂuence of a fundamentally ﬂawed study
can grow if it and the data it produced are included in literature reviews
that overlook glaring weaknesses. This risk is greater in meta-analytic than
in narrative literature reviews that focus on decontextualized “effect sizes”
irrespective of methodological shortcomings of individual studies. Un-
like narrative reviews, meta-analyses include only quantitative outcomes
or effects. This elevates the importance of numerical outcomes and often
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 305 of 515

370         Craig Haney

scants nuanced assessments of data quality. This is particularly a problem
for prison research, an enterprise that is fraught with emotional and meth-
odological challenges, in which aspects of the institutional context or set-
ting can fundamentally alter the nature of the research and the meaning
of its results. That is precisely what happened in the Morgan et al. (2016)
meta-analysis.
   In the following pages, I ﬁrst discuss the scientiﬁc basis for the broad
consensus that solitary conﬁnement has substantial negative psycholog-
ical effects on prisoners. I then discuss the Colorado study and the Mor-
gan et al. (2016) meta-analysis based largely on it. Both are textbook ex-
amples of how things can go terribly wrong when researchers fail to take
account of the unique nature of the prison environment, the special
emotional and methodological challenges of prison research in general,
and the contingent and unpredictable conditions and practices that af-
fect solitary conﬁnement units in particular.


            I. Solitary Conﬁnement Research and Practice
Documentation of the damaging nature and psychological effects of sol-
itary conﬁnement has a very long history, dating at least to the early
nineteenth century, when solitary conﬁnement was the modal form of
imprisonment. The notion that prisoners could be reformed—made
“penitent”—by time spent in isolation dominated American correctional
thinking and practice and eventually spread throughout Europe. Yet the
practice was recognized as a dangerous failure not long after its incep-
tion. Haney and Lynch (1997), Toch (2003), Grassian (2006), and Smith
(2006) reviewed much of the early historical literature. Reports on sol-
itary conﬁnement at Pentonville Prison in England described “twenty
times more cases of mental disease than in any other prison in the coun-
try” (Hibbert 1963, p. 160). Accounts of solitary conﬁnement in the
Netherlands documented “again and again, reports of insanity, suicide,
and the complete alienation of prisoners from social life” ( Franke 1992,
p. 128). Newspaper reports from Philadelphia observed that prisoners in
solitary conﬁnement at the Walnut Street Jail “beg, with the greatest
earnestness, that they may be hanged out of their misery” (Masur 1989,
p. 83). Charles Dickens concluded that a prisoner kept in that “melancholy
house” was like “a man buried alive . . . dead to everything but torturing
anxieties and horrible despair” (Dickens 1842, p. 116). A similar regime
in Auburn, New York, was described as “a hopeless failure that led to a
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 306 of 515

                     Psychological Effects of Solitary Conﬁnement               371

marked prevalence of sickness and insanity on the part of convicts in solitary
conﬁnement” (Barnes 1921, p. 53). Stuart Grassian (2006, pp. 342–43)
reported that “between 1854 and 1909, thirty-seven articles appeared in
German scientiﬁc journals on the subject of psychotic disturbances among
prisoners.” The “most consistent factor” accounting for prison psychoses,
“reported in over half the total literature, was solitary conﬁnement.”
   Systematic early studies of solitary conﬁnement in the United States
used what is now seen as a somewhat outmoded theoretical framework,
focusing narrowly on sensory rather than social deprivation (e.g., Scott
and Gendreau 1969; Gendreau et al. 1972). Even so, the authors of one
early study concluded that “excessive deprivation of liberty, here deﬁned
as near complete conﬁnement to the cell, results in deep emotional
disturbances” (Cormier and Williams 1966, p. 484). In a review of the
sensory deprivation literature, Haney and Lynch (1997) noted that “the
dissimilarities between conditions created in these studies and those in
solitary conﬁnement or punitive segregation in correctional institutions
are obvious.” They also observed that, nonetheless, the early research
did “emphasize the importance of sensory stimulation in human experi-
ence and the dramatic effects that can be produced when such stimulation
is signiﬁcantly curtailed” (p. 502).
   More recent research focuses on the psychological damage that results
from social deprivation. Hans Toch’s large-scale psychological study of
prisoners in crisis in New York State correctional facilities included im-
portant observations about the effects of isolation. After conducting nu-
merous in-depth interviews, Toch (1975, p. 54) concluded that “isolation
panic” was a serious problem in solitary conﬁnement. The symptoms
Toch described included rage, panic, loss of control and breakdowns,
psychological regression, and build-ups of physiological and psychic ten-
sion that led to incidents of self-mutilation. He noted that isolation panic
could occur under other conditions of conﬁnement but that it was “most
sharply prevalent in segregation.” Moreover, it marked an important di-
chotomy for prisoners: the “distinction between imprisonment, which is
tolerable, and isolation, which is not.”
   Empirical studies have identiﬁed a wide range of frequently occurring
adverse psychological reactions to solitary conﬁnement.2 These include


  2
    For reviews of the literature documenting these adverse reactions, see Haney and
Lynch (1997), Haney (2003), Cloyes et al. (2006), Grassian (2006), Smith (2006), and
Arrigo and Bullock (2008).
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 307 of 515

372         Craig Haney

stress-related reactions (such as decreased appetite, trembling hands,
sweating palms, heart palpitations, and a sense of impending emotional
breakdown); sleep disturbances (including nightmares and sleeplessness);
heightened levels of anxiety and panic; irritability, aggression, and rage;
paranoia, ruminations, and violent fantasies; cognitive dysfunction, hyper-
sensitivity to stimuli, and hallucinations; loss of emotional control, mood
swings, lethargy, ﬂattened affect, and depression; increased suicidality and
instances of self-harm; and, ﬁnally, paradoxical tendencies to further social
withdrawal.
   The prevalence of psychological distress, at least as suffered in certain
solitary conﬁnement settings, appears to be extremely high. A study con-
ducted at the Security Housing Unit (SHU) at Pelican Bay State Prison
in California (Haney 1993; Reiter 2016), an especially severe solitary
conﬁnement facility, is illustrative. Structured interviews were used to
assess a randomly selected, representative sample of 100 prisoners to
determine the prevalence of symptoms of psychological stress, trauma,
and isolation-related psychopathology (Haney 2003). The interviews in-
cluded demographic questions, brief social and institutional histories, and
systematic assessments of 25 items, based in part on the Omnibus Stress
Index ( Jones 1976) and on other instruments similar to those used in
Brodsky and Scogin (1988). Every symptom of psychological stress and
trauma but one (fainting) was experienced by more than half of the as-
sessed prisoners; many were reported by two-thirds or more and some by
nearly everyone. Well over half of the prisoners reported distress-related
symptoms—headaches, trembling, sweaty palms, and heart palpitations.
   High numbers of the Pelican Bay SHU prisoners also reported suffer-
ing from isolation-related symptoms of pathology. Nearly all reported
ruminations or intrusive thoughts, oversensitivity to external stimuli, ir-
rational anger and irritability, difﬁculties with attention and often with
memory, and a tendency to withdraw socially. Almost as many reported
symptoms indicative of mood or emotional disorders: concerns over emo-
tional ﬂatness or losing the ability to feel, swings in emotional response,
and feelings of depression or sadness that did not go away. Finally, sizable
minorities reported symptoms that are typically associated only with more
extreme forms of psychopathology—hallucinations, perceptual distor-
tions, and thoughts of suicide.
   Social withdrawal, a common reaction to solitary, is related to a broader
set of social pathologies that prisoners often experience as they attempt to
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 308 of 515

                   Psychological Effects of Solitary Conﬁnement          373

adapt to an environment devoid of normal, meaningful social contact. In
order to exist and function in solitary conﬁnement, where day-to-day life
lacks meaningful interaction and closeness with others, prisoners have lit-
tle choice but to adapt in ways that are asocial and, ultimately, psycholog-
ically harmful.
   A large international literature has reached similar conclusions on the
adverse psychological effects of solitary conﬁnement. Solitary conﬁne-
ment not only is a common form of mistreatment to which prisoners of
war have been subjected and been adversely affected (e.g., Hinkle and
Wolff 1956) but also is associated with “higher levels of later life disabil-
ity” among returnees (Hunt et al. 2008, p. 616). It is frequently used as a
component of torture (e.g., Foster, Davis, and Sandler 1987; Nowak 2006;
Reyes 2007). Solitary conﬁnement has been studied in more traditional
international criminal justice contexts as well. For example, Barte (1989,
p. 52) concluded that solitary conﬁnement in French prisons had such
“psychopathogenic” effects that prisoners placed there for extended peri-
ods could become schizophrenic, making the practice unjustiﬁable, coun-
terproductive, and “a denial of the bonds that unite humankind.”
   Koch (1986, pp. 124–25) studied “acute isolation syndrome” among
detainees in Denmark that occurred after only a few days in isolation
and included “problems of concentration, restlessness, failure of mem-
ory, sleeping problems and impaired sense of time and ability to follow
the rhythm of day and night.” If isolation persisted for a few weeks or
more, it could lead to “chronic isolation syndrome,” including intensi-
ﬁed difﬁculties with memory and concentration, “inexplicable fatigue,”
a “distinct emotional liability” that included ﬁts of rage, hallucinations,
and the “extremely common” belief among prisoners that “they have gone
or are going mad.”
   Volkart, Dittrich, et al. (1983) studied penal isolation in Switzerland.
They concluded that, compared with prisoners in normal conﬁnement,
those in solitary displayed considerably more psychopathological symp-
toms, including heightened feelings of anxiety, emotional hypersensitiv-
ity, ideas of persecution, and thought disorders (see also Waligora 1974;
Volkart, Rothenﬂuh, et al. 1983; Bauer et al. 1993).
   The major reviews of the literature reach the same conclusions as the
seminal studies. Haney and Lynch (1997, pp. 530, 537) noted that “dis-
tinctive patterns of negative effects have emerged clearly, consistently,
and unequivocally from personal accounts, descriptive studies, and sys-
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 309 of 515

374         Craig Haney

tematic research on solitary and punitive segregation.” The “psycholog-
ically destructive treatment” to which prisoners are exposed in solitary
conﬁnement is so severe that it likely “would not be countenanced for
any other group in our society.”
   Grassian’s extensive survey of solitary conﬁnement research concluded
that “the restriction of environmental stimulation and social isolation as-
sociated with conﬁnement in solitary are strikingly toxic to mental func-
tioning, including, in some prisoners, a stuporous condition associated
with perceptual and cognitive impairment and affective disturbances”
(2006, p. 354).
   That same year, Smith’s comprehensive review concluded that “the
vast majority” of studies on the effects of solitary conﬁnement “docu-
ment signiﬁcant negative health effects” (2006, p. 456). He observed that
“research on effects of solitary conﬁnement has produced a massive
body of data documenting serious adverse health effects” (p. 475) includ-
ing “anger, hatred, bitterness, boredom, stress, loss of the sense of real-
ity, suicidal thoughts, trouble sleeping, impaired concentration, confu-
sion, depression, and hallucinations” (p. 488).
   Similarly, Arrigo and Bullock (2008) concluded that “nearly all inves-
tigators acknowledge that long-term segregation, mistreatment by cor-
rectional staff, and preexisting psychological vulnerability are all apt to
result in negative mental health consequences for convicts” and that
“the extreme isolation and harsh conditions of conﬁnement in [solitary
conﬁnement] typically exacerbate the symptoms of mental illness” (p. 632).
   There is an important, theoretically coherent framework that helps ex-
plain the consistency of these conclusions. A burgeoning literature in so-
cial psychology and related disciplines shows that solitary conﬁnement is
a potentially harmful form of sensory deprivation but also, and more de-
structively, exposes prisoners to pathological levels of social deprivation.
Numerous studies have established the critical psychological signiﬁcance
of social contact, connectedness, and belonging (e.g., Fiorillo and Saba-
tini 2011; Hafner et al. 2011; Cacioppo and Cacioppo 2012). Meaningful
social interactions and social connectedness can have a positive effect on
people’s physical and mental health in settings outside of prison and, con-
versely, social isolation in general can undermine health and psychologi-
cal well-being. Thus, it makes sound psychological sense that exposure to
especially severe forms of material, sensory, and social deprivation harms
prisoners’ mental health.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 310 of 515

                   Psychological Effects of Solitary Conﬁnement          375

   Indeed, researchers have concluded that human brains are “wired to
connect” to others (Lieberman 2013). Thwarting the need to establish
and maintain connections to others undermines psychological well-being
and increases physical morbidity and mortality. Because “social connec-
tion is crucial to human development, health, and survival,” experts have
called for it to be recognized as a national public health priority ( Holt-
Lunstad, Robles, and Sbarra 2017, p. 527). The involuntary, coercive,
hostile, and demeaning aspects of solitary conﬁnement are likely to exac-
erbate the negative effects of social isolation that have repeatedly been
documented in more benign contexts.
   Given these long-standing and theoretically informed ﬁndings, a study
purporting to show that psychological effects of solitary conﬁnement
range from harmless to beneﬁcial would normally not be taken seriously.
Sometimes, however, the appearance of seemingly objective scientiﬁc
ﬁndings provides legitimacy to doubtful conclusions, especially when
they support contested policy or political agendas. That is precisely what
happened in the case of the Colorado study. Its authors described it as
a scientiﬁc advance over all previous studies, and some commentators
prematurely lauded its methodological rigor. It appeared on the surface
to be an ambitious and well-designed longitudinal study, with appropri-
ate comparison groups and a host of dependent variables that were to be
examined. Data were collected through the repeated administration of
instruments said to be validated, and an unusually large number of pris-
oners were to be assessed over a 1-year period.
   The reality was very different. The project could not be, and was not,
carried out as planned, partly because of powerful demands and correc-
tional contingencies inherent in prison settings in general and solitary con-
ﬁnement in particular. The problems proved insurmountable: comparison
groups were not comparable, and the integrity of the “treatments” each
group received was quickly corrupted. I discuss these and numerous other
problems in the next section. The fundamental methodological ﬂaws that
plagued the study prevented collection of any meaningful data and en-
sured that no meaningful conclusions could be drawn.
   The Colorado study nonetheless has continued to play an outsized
role in contentious policy debates in which proponents of solitary con-
ﬁnement draw on it to support positions that are becoming indefensible.
Defenders have characterized the study as “an outstanding example of
applied correctional research” that was “planned with great care,” em-
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 311 of 515

376         Craig Haney

ployed a “rigorous” design, and produced results that “were about as con-
clusive as possible” showing that solitary conﬁnement has few or no ad-
verse effects (Gendreau and Labrecque 2016, p. 9).
    A year after the study’s release, the National Institute of Corrections
devoted an entire issue of Corrections and Mental Health to discussion of
it. One writer (other than the Colorado researchers themselves) who en-
dorsed its results and defended its methodology was Paul Gendreau, a
well-known Canadian researcher and long-time prison system employee.
Despite not having published primary research data on isolation since
the early 1970s, he had defended its use over many decades, for example,
in a 1984 article entitled “Solitary Conﬁnement Is Not Cruel and Un-
usual: People Sometimes Are!” (Gendreau and Bonta 1984). In Correc-
tions and Mental Health, Gendreau hailed the Colorado study as a “truly
signiﬁcant contribution to our knowledge base about the effects of prison
life for one of the most severe forms of incarceration” and asserted that
“in terms of its methodological rigor” no other study “comes close” (Gen-
dreau and Theriault 2011, p. 1). Moreover, despite the deep skepticism
voiced by all of the other contributors to the special issue except Gen-
dreau and the study’s authors, the journal’s editor described the Colorado
study as “an important report” because it showed that “administrative
segregation is not terribly harmful” ( Immarigeon 2011, p. 1).
    Similarly, when a brief summary of the study appeared in a scholarly
journal (O’Keefe et al. 2013), it was accompanied by commentary written
by several prominent clinicians who claimed to have witnessed as much as
or more psychological improvement among isolated prisoners than de-
compensation. They praised the study as “groundbreaking” and described
its methodology as “solid” (Berger, Chaplin, and Trestman 2013, pp. 61–
63). The authors averred that “the extremes of solitary conﬁnement have
been misunderstood” and that “people are resilient and are able to thrive
under even difﬁcult environmental conditions.”
    The respected Irish prison researcher Ian O’Donnell, though more
circumspect, offered similar observations. Although O’Donnell acknowl-
edged some limitations, he praised the study’s methodology and invoked
its results to support some of his own views. “However unpalatable they
might appear to some parties,” he asserted, the study’s ﬁndings “must be
taken seriously” (2014, p. 120). O’Donnell characterized the study as “valu-
able” because, he said, it “highlights the individual’s capacity to adapt”
(p. 122). He defended the Colorado researchers against criticism, noting
that it is ethically impossible to study solitary conﬁnement with “sufﬁ-
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 312 of 515

                       Psychological Effects of Solitary Conﬁnement                       377

cient scientiﬁc rigour to satisfy everyone” (p. 122). The study’s results
suggest, he wrote, “that segregation was not highly detrimental to those
forced to endure it” (p. 120) and that the harmfulness of this form of penal
conﬁnement “may have been over-emphasized” (p. 123).3
   The Colorado study also ﬁgures prominently in correctional policy
reviews by recalcitrant prison ofﬁcials who do not want to modify seg-
regation practices and in litigation over the harmful effects of solitary
conﬁnement, where those defending it are eager to ﬁnd support.4 For
example, the US Government Accountability Ofﬁce conducted a review
of segregated housing practices in the federal Bureau of Prisons (BOP):
“BOP HQ ofﬁcials cited the 2010 DOJ-funded study of the psycholog-
ical impact of solitary conﬁnement in the Colorado state prison system.
This study showed that segregated housing of up to 1 year may not have
greater negative psychological impacts than non-segregated housing on
inmates. While the DOJ-funded study did not assess inmates in BOP fa-
cilities, BOP management told us this study shows that segregation has



   3
     O’Donnell indicated that the study documented the “beneﬁts” of solitary, ones he sug-
gested derived from “the many hours spent in quiet contemplation” in solitary conﬁne-
ment units. He also suggested that the results buttressed his own belief that “severe forms
of trauma are sometimes accompanied by an improvement in functioning” (p. 123).
   4
     For example, consider the “Expert Report by Robert Morgan, PhD, Ashker, et al. v.
Governor, et al., Case No.:C09-05796 CW ( N.D. Cal.)” submitted under oath to a federal
district court. Morgan opined that being housed in extremely harsh solitary conﬁnement
(the SHU in California’s Pelican Bay State Prison) for “ten or more continuous years does not
place inmates at substantial risk of serious mental harm” (p. 1; emphasis added), a position
that he supported in part by citing the Colorado study. He described the study as “the most
sophisticated study to date on the topic” of the effects of solitary conﬁnement, claimed it
showed “an absence of adverse effects for segregated inmates” (p. 1), and cited the results
of his own meta-analysis (which was incorporated into Morgan et al. [2016], which I dis-
cuss later in this essay) to buttress his defense of long-term solitary conﬁnement. Similarly,
see the “Expert Report Provided in the Matter of BCCLA and JHS v. AGC, Court
No.:S150415” by Jeremy Mills, PhD, ﬁled in support of the continued use of solitary con-
ﬁnement in Canadian prisons. The Colorado study is described by Mills as “quite likely the
most sophisticated longitudinal study to date examining the effects of segregation on men-
tally ill and non–mentally ill offenders” (p. 13). He also characterized meta-analyses like the
Morgan et al. meta-analysis, of which he was a coauthor, as “a hallmark of the scientiﬁc
process” (p. 12). Mills embraced the Colorado study’s conclusions as supportive of his own,
which were gleaned from his “clinical experience” working in segregation units on behalf
of the Canadian Correctional Service. These included his view that both mentally ill and
non–mentally ill prisoners usually need only “a few days” of “a period of adjustment” to
get used to solitary conﬁnement. He suggested that prisoners placed in solitary conﬁnement
“more frequently” forgo the adjustment period entirely because “they are familiar with the
environment” (p. 14). Neither Morgan nor Mills acknowledged the Colorado study’s numer-
ous fundamental methodological ﬂaws or indicated that the Morgan et al. meta-analysis on
which they relied was based primarily on it.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 313 of 515

378           Craig Haney

little or no adverse long-term impact on inmates” (Government Ac-
countability Ofﬁce 2013, p. 39).
   The Colorado study’s continuing cachet in prison policy making and
important legal circles means that its scientiﬁc bona ﬁdes bear especially
careful analysis. Examining and deconstructing its methodology is a te-
dious but worthwhile exercise because it illustrates the difﬁculty of hon-
oring norms of scientiﬁc rigor in a setting in which conventional research
designs are nearly impossible to implement and necessary trade-offs are
especially costly to the quality of the data collected. I turn to that exercise
in Section II and to a deconstruction of the Morgan et al. (2016) meta-
analysis in Section III.


            II. Interrogating the Colorado Study
Results of the Colorado study appeared in two versions: a lengthy ﬁnal
report to the National Institute of Justice (O’Keefe et al. 2010) and a
short article in the Journal of the American Academy of Psychiatry and
Law (O’Keefe et al. 2013). I mostly discuss the more detailed National
Institute of Justice report.5 I also draw on two depositions, under oath,
of Maureen O’Keefe, the lead researcher, in connection with prisoner lit-
igation concerning Colorado’s “supermax” facility (where much of the
study was conducted). In response to detailed questions, O’Keefe dis-
cussed numerous issues not raised in the report or fully addressed in pub-
lished exchanges following its release.6
   Why the study was undertaken is unclear. Neither of the primary
researchers had prior experience with solitary conﬁnement. Maureen
O’Keefe had a master’s degree in clinical psychology but no prior in-
volvement in research on the effects of isolation. Kelli Klebe was a psy-
chometrician who also had no direct experience with solitary conﬁne-
ment (O’Keefe 2010, pp. 13–14). Yet they designed the study (pp. 77–79).
   The study’s impetus may have come from Larry Reid, warden of the
Colorado supermax prison that housed prisoners assigned to administra-

   5
     A number of brief but highly critical commentaries by prison researchers also ques-
tioned aspects of the methodology: Grassian and Kupers (2011), Rhodes and Lovell
(2011), Shalev and Lloyd (2011), and Smith (2011). See also the response to at least some
of these criticisms by Metzner and O’Keefe (2011).
   6
     The two depositions are Deposition of Maureen O’Keefe, Dunlap v. Zavaras, Civil Ac-
tion no. 09-CV-01196-CMA-MEH, October 5, 2010; and Deposition of Maureen
O’Keefe at 96, 101 Sardakowski v. Clements, Civil Action no. 12-CV-01326-RBJ-KLM,
October 25, 2013.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 314 of 515

                   Psychological Effects of Solitary Conﬁnement          379

tive segregation. O’Keefe indicated that Reid “kept pushing for the
study to be done” and served as a member of the study’s advisory board
(2010, p. 51). A few years before the Colorado study was planned, ad-
ministrators at a Wisconsin supermax had lost a lawsuit over their use
of solitary conﬁnement ( Jones ’El v. Berge, 164 F.Supp. 2d 1097 [W.D.
Wis. 2001]), and Reid apparently wanted to avoid a similar decision. As
O’Keefe (2013, p. 44) observed, “I believe [Reid’s] concern was that
Wisconsin had lost the case and it had severely restricted their ability to
use administrative segregation.”
   The Colorado researchers said that they expected to ﬁnd that admin-
istrative segregation had negative psychological effects: “We hypothe-
sized that inmates in segregation would experience greater psychological
deterioration over time than comparison inmates, who were comprised
of similar offenders conﬁned in non-segregation prisons” (O’Keefe et al.
2010, p. viii). If so, Warden Reid did not appear to share that view. The
Colorado Department of Corrections then housed “three times as many
people in solitary conﬁnement as the average state prison system” (Cor-
rectional News 2012, p. 1). Moreover, O’Keefe (2013, p. 46) acknowledged
that Reid “was very pro administrative segregation and all of us on the
project felt that way.”
   Psychologist John Stoner, the mental health coordinator at the Col-
orado supermax prison, also strongly supported administrative segrega-
tion and served as a member of the study’s advisory board. He had testiﬁed
in the Wisconsin case that administrative segregation was not “as detri-
mental to mental health as others have found it to be” ( Jones ’El v. Berge,
p. 1104). Among other things, Stoner said that he was not troubled by
Wisconsin’s use of “boxcar” cells with solid metal doors that closed off vi-
sual contact and mufﬂed sound because he thought they were “necessary
for the protection of staff and other inmates” (p. 1104). He also observed
in written testimony that prisoners in isolation who appeared to be seri-
ously mentally ill were likely not as sick as other experts indicated; he
speculated that they might be malingering. Although Stoner told the court
in Jones ’El v. Berge that the isolated housing conditions at the prison were
entirely appropriate, the judge disagreed. She held that the Wisconsin fa-
cility was unconstitutionally harsh for mentally ill prisoners and ordered
them removed.
   In any event, the Colorado researchers started out with a seemingly
good idea and what appeared to be a reasonable research design. They
would identify groups of prisoners housed in administrative segregation
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 315 of 515

380           Craig Haney

(AS) and in the general population (GP), subdivided into those suffer-
ing from serious mental illness (MI ) and not ( NMI). Their psycholog-
ical status would be tracked for 1 year to determine whether and how the
different groups were affected by different conditions of conﬁnement.7
The characteristics of the AS and GP prisoners were not matched at the
outset but were expected to be more or less comparable because all had
committed rules violations for which they might have received an AS
placement.
   Assignments to AS were thus not random. The researchers reported
that “placement into AS or GP conditions occurred as a function of rou-
tine prison operations, pending the outcome of their AS hearing, with-
out involvement of the researchers. . . . Inmates who returned to GP fol-
lowing an AS hearing were assumed to be as similar as possible to AS
inmates and, therefore, comprised the comparison groups” (O’Keefe
et al. 2010, p. 17). The prisoners whom prison authorities chose to send
to administrative segregation became the treatment group and those re-
turned to the general population became the comparison group (again,
with each group subdivided into those identiﬁed by the prison system as
mentally ill and those not).
   Unfortunately, the plan fell apart almost immediately. The prison
context and “routine prison operations” fundamentally undermined the
research design.

A. Contamination of Treatment and Comparison Groups
   The study’s implementation was compromised in two fundamental
ways. It is important at this juncture to acknowledge the distinction be-
tween mere methodological “limitations”—respects in which a study is
not perfect—and problems that are so fundamental that they make the
resulting data uninterpretable. The two ﬂaws from which the Colorado
study suffered were fatal—separately and in combination.
   1. All Participants Were Exposed to the Treatment. All participants in
the study, including those in the comparison group, were initially placed

   7
     Data for one group of participants—prisoners “with the most acute psychiatric symp-
toms” housed at a psychiatric treatment facility where they lived and interacted with one an-
other “on their living unit” (O’Keefe et al. 2010, pp. 14 –15)— did not bear directly on the
issue of whether and how much prisoners were affected by AS. The researchers included
them separately “to study inmates with serious mental illness and behavioral problems
who were managed in a psychiatric prison setting” (p. 17). The prisoners in this group were
not living in conditions remotely comparable to prisoners housed in conventional GP or AS
units.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 316 of 515

                      Psychological Effects of Solitary Conﬁnement                    381

in “punitive segregation,” a severe form of solitary conﬁnement, for un-
speciﬁed but not insigniﬁcant periods, before being assigned to admin-
istrative segregation or the general population. “At the time leading up
to and during their AS hearing,” the researchers acknowledged, “inmates
have typically been in segregation” (O’Keefe et al. 2010, p. 8).8 The rea-
son was that Colorado prison ofﬁcials were required to hold hearings to
determine whether prisoners were guilty of infractions and if so whether
AS punishment was warranted. Prisoners in Colorado as elsewhere are
placed in special housing while they await the outcomes of their disciplin-
ary hearings, often for days or weeks before the process is complete.
Thus, the researchers also noted that “offenders reclassiﬁed to AS remain
in a punitive segregation bed until an AS bed becomes available” (O’Keefe
et al. 2013, p. 50; emphasis added).
   Although this is routine correctional practice, its methodological im-
plications were disastrous. It meant that all members of the comparison
group were exposed to a severe dose of the isolation “treatment” before
the study began. O’Keefe et al. (2010, p. 9) indicated that the punitive
segregation conditions where prisoners were kept while disciplinary pro-
ceedings unfolded were so harsh that they were “only intended to be used
for a short period of time.” This severity distinguished it from AS, which
was intended to be used for much longer periods. Here is how they de-
scribed punitive segregation:

   Punitive segregation offenders remain in their cell for 23 to 24 hours a
   day, only coming out for recreation and showers, both of which are
   located in the living unit. Therefore, most do not leave the unit during
   their segregation time. Services including meals, library, laundry,
   and even medical and mental health appointments occur at the cell
   door. If a situation warrants an offender to be out of cell, the offender
   is placed in full restraints and escorted to a room within the unit

   8
     Why “typically” is unclear. The report indicates that all prisoners (including the GP
comparison groups) were placed in some form of isolation before, during, and shortly after
their AS hearings. It is hard to imagine a procedure in which a prisoner would be taken
directly out of GP, immediately given an AS hearing, and immediately returned to GP,
without having spent time in some form of isolated housing. In fact, the authors reported
that AS participants “on average completed their initial test 7 days (SD p 7.3) after their
AS hearing,” that GP participants on average “were tested 16 days (SD p 18.9) after their
hearing,” and that “on average, 43 percent of inmates . . . [had] been conﬁned in segrega-
tion (40 percent in AS groups and 3 percent in GP groups) for an average of 18.2 days
(SD p 18.1)” (p. 30). These ﬁgures are mathematically impossible. Moreover, they are
at odds with O’Keefe’s deposition testimony and with a statement in a more recent pub-
lished “reﬂection” on the study (O’Keefe 2017).
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 317 of 515

382         Craig Haney

  where he or she can meet privately. Many offenders do not like being
  taken out of their cells because of the use of full restraints. Addi-
  tionally, they may not like leaving their cell because ofﬁcers may take
  the opportunity to search the cell for contraband.
     Due to the disciplinary nature of punitive segregation, offenders are
  stripped of most privileges during their stay. Punitive segregation
  inmates are neither allowed to work nor permitted to participate in
  programs or education. Furthermore, their televisions are removed,
  and they cannot order canteen beyond essential hygiene items.
  (O’Keefe et al. 2010, p. 8)

   Punitive segregation prisoners were denied visits, which were consid-
ered too labor intensive for prison staff to administer.
   In contrast to AS, prisoners in punitive segregation also were denied
the opportunity to engage in programming or education and were “un-
able to begin working their way toward leaving segregation” (O’Keefe
et al. 2010, p. 9). Thus, even study participants who wound up in AS likely
experienced punitive segregation as a much worse form of treatment.
   This initial exposure of all participants to an especially harsh form of
solitary conﬁnement in punitive segregation made it impossible to draw
meaningful inferences about any separate, subsequent effects of GP ver-
sus AS. There can be no comparison group in a study in which all of its
participants are subjected to a harsh form of the treatment whose effects
are being measured.
   It is impossible to know whether or how control group prisoners were
damaged by the time spent in punitive segregation and whether those
effects continued throughout the study. Nor could anyone know whether
the AS prisoners were actually relieved to enter the “treatment” because it
was less harsh than punitive segregation. These imponderables could ac-
count for participants’ psychological reactions, including the reported lack
of differences between the AS and GP groups and the reported “improve-
ment” or lack of deterioration of many members of the AS group. This
was thus no longer a study of administrative segregation compared with
no administrative segregation, but of varying and unspeciﬁed amounts
of segregation experienced by everyone.
   A different kind of analysis might have salvaged something by using
the exact periods of overall exposure to administrative segregation–like
conditions (including time in punitive segregation) as a continuous var-
iable to estimate whether duration had an effect. However, the amount
of time in segregation each prisoner experienced is not reported, so this
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 318 of 515

                  Psychological Effects of Solitary Conﬁnement         383

kind of analysis was apparently not conducted. O’Keefe et al. (2010)
treated their data as if they had done a classic treatment versus no treat-
ment study, even though they had not.
   The likelihood that initial exposure to punitive segregation condi-
tions had signiﬁcant negative psychological effects on most participants
is more than just speculation. The National Institute of Justice report ac-
knowledged that three of the four groups “showed symptoms that were
associated with the SHU syndrome” from the outset (O’Keefe et al.
2010, p. viii), which seems a clear indication that the initial period of
segregation adversely affected participants before their AS terms began.
High levels of psychological distress measured during or after the pris-
oners’ initial exposure to punitive segregation continued throughout the
study. O’Keefe emphasized in a deposition that prisoners in all groups
reported “pretty high elevations” of psychological distress (2010, p. 171)
and that “clearly, very clearly, the offenders responded with very high
elevations. They reported high levels of psychological distress” (p. 201).
   Symptoms of distress were so elevated that the researchers wondered, and
tried to test, whether the prisoners were malingering: “We had this huge
rate of offenders who looked like they could be malingering” (O’Keefe
2013, p. 89). O’Keefe recognized, however, that high scores on a malin-
gering scale “could indicate a lot of psychological problems.” In the end,
the researchers “didn’t really believe that [the prisoners] were malinger-
ing” and discarded the results of the malingering scale without analyzing
them (p. 89).
   Thus, although the researchers acknowledged that most of the partic-
ipants began the study very much affected by emotional and behavioral
trauma, they seem not to have considered that much of that trauma re-
sulted from time spent in the punitive segregation units. Nor did they
consider that, when participants “naturally got better as time went on”
(O’Keefe 2013, p. 91), it was likely because the conditions of punitive
segregation that all of them had experienced were now alleviated, even
for those who ended up in AS.
   The amount of time that the study participants spent in punitive seg-
regation was problematic, especially because even very brief periods of
isolation can have damaging psychological effects. The United Nations
Special Rapporteur on Torture, Juan Mendez, has noted that “it is clear
short-term solitary conﬁnement can amount to torture or cruel, inhu-
man, or degrading treatment” and recommended that solitary conﬁne-
ment “in excess of 15 days should be subject to an absolute prohibition”
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 319 of 515

384         Craig Haney

(2011, p. 23). The United Nations adopted that recommendation in the
“Mandela Rules,” which deﬁned “prolonged solitary conﬁnement” as
lasting “for a time period in excess of 15 consecutive days,” and mandated
prohibition of such prolonged conﬁnement (Commission on Crime Pre-
vention and Criminal Justice 2015, rules 43.1, 44). The National Commis-
sion on Correctional Health Care (2016) also characterized “prolonged
solitary conﬁnement” lasting for more than 15 days as “cruel, inhumane,
and degrading treatment” because it is “harmful to an individual’s health”
(p. 260). Yet all of the prisoners in GP and AS experienced a nontrivial
duration or dose of isolation that lasted well beyond this potentially dam-
aging threshold. A key table in the National Institute of Justice report in-
dicated that, at the time of their ﬁrst test interval, participants had spent
considerable average times in “Other seg”: GP MI prisoners 12.4 days,
GP NMI 39.8 days, AS MI 88.9 days, and AS NMI 90.3 days (O’Keefe
et al. 2010, table 5).
   In her deposition testimony, O’Keefe could not remember exactly how
long study participants remained in punitive segregation before their
charged disciplinary infractions were resolved. At one point, she said,
“When an offender acted out, they were put in punitive seg and gener-
ally given notice of a hearing pretty quickly, and then the hearing hap-
pened, again pretty quickly after that” (2013, p. 93). Later she “guessed”
the time was around “the two week mark” (p. 94). That was not remotely
accurate, according to table 5 in the report, except for the GP MI group.
O’Keefe later offered another estimate, this time that prisoners were kept
in various punitive segregation units “an average of 30 days” before their
initial testing session (2017, p. 2). This, too, is much less time than the
National Institute of Justice report showed. In any event, it appears that
all study participants were subjected at the outset to harsh conditions of
punitive segregation for at least twice as long as the Mandela Rules would
prohibit, even before the study ofﬁcially began.
   2. Uncontrolled Cross Contamination. The second fundamental ﬂaw
was as important as the ﬁrst. It, too, occurred because placement and re-
tention in AS were correctional rather than methodological decisions.
The researchers admitted that they “lack[ed] control over the indepen-
dent variable, which in this case is the conditions of conﬁnement”
(O’Keefe et al. 2010, p. 35). There was, in their words, “contamination
across groups,” because some AS participants “were not conﬁned in seg-
regation for their entire period of participation in the study” and because
some GP participants “may have at some time during their study partic-
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 320 of 515

                      Psychological Effects of Solitary Conﬁnement                    385

ipation been placed in punitive segregation or even AS” (p. 35). The
researchers also acknowledged that prisoners in the various subgroups
“may have [been in] multiple locations within a study period” (p. 35).9
In fact, not only did participants move between AS and GP, but a num-
ber of them were housed in other conditions during the study, includ-
ing the hospital and “community placement” (p. 36).
   Transferring prisoners back and forth between locations and custody
statuses is routine correctional practice, but it had disastrous methodo-
logical consequences. It meant that some AS prisoners in the study were
released into GP for good behavior, some GP prisoners were placed in
AS (or punitive segregation) for rule violations, and some members of
both groups were transferred to other settings. Having both control and
experimental group members move back and forth between treatment
and control conditions (and other unspeciﬁed places) destroyed the in-
tegrity of the two groups and made it impossible to compare their expe-
riences meaningfully.
   The contamination occurred differently between groups. By the end
of the study, only small and very different numbers of “uncontaminated”
participants were left in each group.10 Methodologically speaking, a true,
a natural, or even a quasi experiment cannot be completed if researchers
lose control of the integrity of their treatment and comparison groups.
The researchers, however, simply aggregated the contaminated prisoners’
data into the groups in which they were originally placed.
   O’Keefe et al. (2010, p. 35) acknowledged that “one of the challenges
of applied research is the researchers’ lack of control over the indepen-
dent variables,” but that admission does not ameliorate the problem. They


  9
    They wrote that “participants remained in their assigned group regardless of their
placements throughout the prison system” (O’Keefe et al. 2010, p. 35), but mean by this
that individual prisoners were considered to be in those groups for purposes of data anal-
yses even though they did not actually remain housed there.
   10
      There were only 26 “pure” cases in the AS MI group (of the original 64), 39 in AS
NMI (of 63), 13 in GP MI (of 33), and only 11 in GP MI (of 43) (O’Keefe et al. 2010,
p. 35). All the others moved back and forth between treatment, control, and miscellaneous
other conditions on an unspeciﬁed number of occasions. Thus two-thirds (52 of 76) of the
GP control participants spent time in segregation or other non-GP settings during the
study period, and their self-reports were used to contrast their prison experiences and re-
actions with those of the AS prisoners, half of whom (62 of 127) spent unspeciﬁed amounts
of time in GP or elsewhere. The “pure” cases were pure only in the sense that they were
not contaminated by moving back and forth between treatment, control, and other condi-
tions during the study. They were still “contaminated” by being exposed to punitive seg-
regation before the study ofﬁcially began.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 321 of 515

386         Craig Haney

nonetheless asserted that “a signiﬁcant advantage of this study is the use
of comparison groups to determine if [persons in AS] change over time dif-
ferentially compared to similar groups who are not placed in AS” (p. 59).
However, they did not compare similar groups and thus can reach no con-
clusions about differences in the groups’ experiences.
   In fact, it is impossible to conclude anything meaningful from the Col-
orado results. Lovell and Toch (2011, p. 4) in their initial commentary
on it correctly concluded that “despite the volume of the data, no sys-
tematic interpretation of the ﬁndings is possible.”


B. Additional Serious Flaws
   The researchers’ inability to maintain control of key aspects of their
research created numerous additional methodological problems. These
problems further negated the possibility that any credible or meaningful
ﬁndings would emerge from the study.
   The additional problems pertained to how the participants were se-
lected and how the various groups were composed, what the research-
ers recorded (or failed to record) about the experiences of members of
the different groups, and questionable data collection procedures. Most
stemmed from unyielding correctional realities and some from unwise
methodological choices.
   1. Sampling and Group Composition. The initial sample was drawn
from among prisoners deemed eligible for the study by virtue of having
received a disciplinary write-up and scheduled hearing to determine
whether they would be placed in AS or returned to GP. The initial group
of eligible prisoners was much larger than the number selected to partic-
ipate. The decision about whom to approach was made single-handedly
and, as she would characterize it, “haphazardly” by O’Keefe: “I would de-
termine who we used, who we included in our study” (2010, p. 116).
   The major consideration for inclusion was proximity to the ﬁeld re-
searcher: “We had one researcher, so we had to be able to manage her
workload” (O’Keefe 2010, p. 116). She described the process as “hap-
hazard selection. . . . We didn’t do it in a random fashion, but we didn’t
necessarily do it in a very targeted fashion either” (p. 116). Participants
were drawn from only 10 of Colorado’s 26 men’s GP prisons (O’Keefe
et al. 2013, p. 51). A disproportionate number came from Limon Cor-
rectional Facility “[because] it’s fairly close” (O’Keefe 2013, p. 66). This
was not mentioned in either the National Institute of Justice report or
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 322 of 515

                      Psychological Effects of Solitary Conﬁnement                  387

the briefer published version of the study. If there was anything signiﬁ-
cantly different about that prison, for example, if its punitive segregation
unit (where participants were housed before the study began) was espe-
cially harsh or its GP units (to which many participants were returned)
were particularly dangerous, troubled, or inhumane, then a dispropor-
tionate number of prisoners would have been affected by being held
there.11 There is no way to tell.
   There was also unexplained and unnecessary imprecision in the com-
position of the groups. In addition to being composed of persons sub-
jected to punitive segregation immediately before they entered GP, the
GP group began as an amalgam of prisoners who subsequently lived un-
der different conditions of conﬁnement. Thus, “thirteen participants in
the GP groups were selected from the diversion program (for being at
risk of AS placement)” (O’Keefe 2010, p. 30). The report elsewhere im-
plied that all of the prisoners were at risk of AS placement because all had
AS hearings; apparently that was not true, and some were “diverted” out
of the process entirely.
   A potentially more serious problem concerned the composition of the
AS group. O’Keefe et al. (2010, p. 8) asserted that “Colorado does not
house protective custody; therefore, no AS placements occur at the re-
quest of inmates.” This is a correctional non sequitur. Colorado may
not ofﬁcially house protective custody inmates, but they exist in every
American prison system. Protective custody inmates often end up housed
in AS, whether or not they formally request it. In the Colorado study, an
unusually large group of AS participants were identiﬁed as having sex
offender needs: 30 percent of the AS NMI prisoners and 44 percent in
the full AS group (p. 45). In other prison systems, many, possibly all, such
prisoners would be protective custody cases. To be sure, protective cus-
tody prisoners are subject to the painful and potentially harmful effects of
social and sensory deprivation. However, they are in a very different sit-
uation psychologically than prisoners placed in AS for punishment. Pro-
tective custody prisoners typically prefer to be housed in AS-type condi-
tions instead of what they regard as more dangerous GP environments.
As a result, they are likely to be reluctant to voice complaints about living


  11
     O’Keefe understood the implications of the sampling methods. Concerning work by
others on the effects of administrative segregation, she wrote, “Of particular concern is
that sampling procedures are often not discussed, and thus it is impossible to know if
the ﬁndings were based on a representative sample” (2008, p. 127).
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 323 of 515

388           Craig Haney

conditions or adverse emotional reactions, lest they be moved. That a
third of the AS NMI prisoners and nearly half of the AS group overall in
the Colorado study were probably protective custody cases undermined
any straightforward interpretation of the data.
    Gang members presented a similar problem. Thirty percent of AS MI
prisoners and 43 percent of those in the AS NMI group were identiﬁed
as gang members (O’Keefe et al. 2010, table 9). Being a gang member
would ordinarily reduce a prisoner’s willingness to report psychological
distress because that would be a sign of vulnerability that might be inter-
preted as weakness.
    Thus, nearly three-quarters of both the mentally ill and non–mentally
ill AS prisoners were likely protective custody cases or gang members.
Yet the researchers ignored the implications of this entirely.
    2. Uncontrolled Differences in GP Conditions. The control condition—
GP—referred to placement in one of 10 different prisons. However,
none of the speciﬁc conditions of conﬁnement at any of those prisons is
described.12 Variations in GP environments matter because, obviously,
unless all GP prisoners experienced the same environment, they were
not really in the same condition. If some of the GP environments were
so troubled, dangerous, and harsh that they approximated or were worse
than conditions in AS, it would be impossible to make meaningful com-
parisons.
    A disproportionate number of study participants were housed in the
Limon Correctional Facility (O’Keefe 2013, p. 66). This appears to have
been an especially troubled prison when the study was conducted. In
2010, a journalist wrote about “Limon’s long history of inmate violence,
including two fatal stabbings in ﬁve years and the beating death of a cor-
rectional ofﬁcer” (Mitchell 2010).13 The prison’s 5-year violent history
encompassed the entire period of the Colorado study from July 2007
through March 2010 (O’Keefe et al. 2010, p. vii). This meant that many
study participants came from (and GP comparison group prisoners re-
mained in) an especially harsh and dangerous GP environment, per-
haps one as psychologically stressful as an AS unit. In fact, Limon’s vi-

  12
     The published article indicated only that “GP inmates have access to signiﬁcant out-
of-cell time (e.g., 110 hours/day), jobs, and programming” (O’Keefe et al. 2013, p. 51). No
additional information about the GP environments was provided.
  13
     There were also allegations that in 2008 sex offenders at the prison were targeted by
gang members who extorted them to pay “rent” and repeatedly threatened and assaulted
them (Davis v. Zavaras, 2010 WL 625043 [ D. Colorado 2010]).
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 324 of 515

                      Psychological Effects of Solitary Conﬁnement                   389

olent history may have been serious enough to have precipitated recurring
violence-related lockdowns (e.g., Associated Press 2007), including in
the GP units where some of the control inmates were housed. None of
this was commented on or taken into account.
   3. Uncontrolled Differences in AS Conditions. Colorado study AS par-
ticipants were ostensibly in the same study condition but were none-
theless exposed to very different conditions of conﬁnement. These dif-
ferences were not recorded or quantiﬁed and thus could not be taken
into account. First, as I noted, all study participants experienced varying
amounts of a harsh form of prison isolation, punitive segregation, before
the study began. For a signiﬁcant number (apparently, the majority) of the
AS prisoners, that continued for a quarter or more of the length of the
study. Thus, “When the study began, there was a 3-month average wait
for inmates to be transferred to [AS],” which was “due to a shortage of
beds. While on the waitlist, AS inmates were held in a punitive segrega-
tion bed at their originating facility” (O’Keefe et al. 2010, p. 19).
   The median stay in punitive segregation for AS participants was re-
ported as 99 days (which means that half were longer), although a very
small group of prisoners were moved “quickly” into AS. Despite these
very different periods in prestudy punitive isolation, all AS participants
were lumped together for purposes of analysis.14
   There was additional imprecision about how much and what kind of
isolation any one AS participant experienced. Some “were not conﬁned
in segregation for their entire period of participation in the study” but were
released into GP or other less onerous settings (O’Keefe et al. 2010, p. 19).
   However, even beyond this, it is impossible to know exactly what con-
ditions of conﬁnement were experienced by participants who remained
in AS throughout the study. The reason is that Colorado’s AS program
operated a “level” system in which a prisoner’s “quality of life” (QOL) var-
ied as a function of behavioral compliance and programming. Changes
in QOL were meant to be incentives for compliance with unit rules and
eventual reassignment to GP. The average length of AS stay was said to
be 2 years, with the expectation that prisoners would spend at least 1 year
in AS. However, the minimum stays speciﬁed for the QOL program

   14
      The “distance between when they were ad-seged and when they went to CSP became
longer and longer because of the wait list in DOC” (O’Keefe 2010, p. 108). An unspeciﬁed
but not insigniﬁcant number of administrative segregation prisoners “were held in the pu-
nitive segregation bed but classiﬁed as ad-seg. And that’s the—for the study average to be
about 90 days, but people could be there pretty short, pretty long” (p. 109).
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 325 of 515

390           Craig Haney

envisioned much shorter stays: 7 days at level I, 90 at level II, and 90 at
level III—187 days altogether—after which prisoners were eligible for
consideration for reassignment back to GP (O’Keefe et al. 2010, p. 11).
   Providing achievable incentives for good behavior and early release
from AS are sensible correctional practices. However, they, too, further
compromised any meaningful interpretation of the study results.
   This methodological problem was signiﬁcant because the differences
in QOL at different levels of AS were substantial. The researchers ac-
knowledged that “it was expected that [prisoners in AS] might experi-
ence varying amounts of isolation based on the amount of time spent
at different [QOL] levels” (O’Keefe et al. 2010, p. 40). But these varying
amounts of isolation were not documented or taken into account.
   O’Keefe acknowledged that the researchers initially wanted informa-
tion from prison staff on participants’ out-of-cell time, “to track every
time they left their cell,” but could not obtain it because the data “just
were not coded consistently or every time” by correctional ofﬁcers (2013,
p. 55). That meant that the researchers were unable to track the basic
facts of whether, when, and for how long any one prisoner was at one
or another AS level or incorporate these data into their analysis (p. 60).
O’Keefe et al. (2010, pp. 40 –41) reported that staff records yielded “con-
ﬂicting information,” and “it was often difﬁcult to decipher and/or in-
terpret the records.” Thus, “it was not possible to code or use [them] in
the study.”
   4. Failure to Control or Record Treatment Dose. There was more to
these uncontrolled and unrecorded variations than just minor differences
in the amount or duration of isolation. The variations in isolation in the
AS condition—including for the relatively few prisoners who stayed in
AS continuously—were very signiﬁcant. The QOL level III AS prisoners
were given additional privileges and allowed to have jobs as orderlies or in
the barbershop. This permitted signiﬁcant out-of-cell time, during
which the prisoners were presumably unrestrained and in contact with
others.15 These opportunities are rare in prison AS units anywhere and


   15
      As O’Keefe et al. (2010, p. 12) noted, “Arguably one of the most important beneﬁts
of QOL level three is an offender’s ability to have more contact with friends and family.
While offenders’ visits remain noncontact, they are increased to four 3-hour visits per
month and four 20-minute phone sessions. . . . One additional beneﬁt is that offenders
may now be eligible to work as a porter or barber. . . . Beneﬁts to being offered a job po-
sition include the ability to earn money, increased time out of cell, and two additional
phone sessions per month.”
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 326 of 515

                  Psychological Effects of Solitary Conﬁnement         391

constitute a signiﬁcant modiﬁcation in the nature of the isolation experi-
enced by an unspeciﬁed number of AS prisoners. They introduced even
more heterogeneity into the “same” condition in the study than already
existed.
   The researchers also noted that an AS prisoner who acted out could
be even more signiﬁcantly locked down by being placed “on special
controls in the intake unit where he can be carefully monitored” and “ad-
ditional sanctions may be imposed through the disciplinary process”
(O’Keefe et al. 2010, p. 13).
   None of these and other variations in actual day-to-day conditions of
conﬁnement were taken into account. The researchers also did not re-
cord and were unable to estimate other basic, important variations in
the experiences and treatment of the study participants. These included
the number of social or family visits prisoners had, visits from attorneys
(O’Keefe 2010, p. 164), and the nature or amount of mental health ser-
vices the prisoners (including those who were mentally ill) received. As
O’Keefe summarized, “We did not look at any facet of segregation or
correctional conditions that might affect the outcome of the study. We
merely looked at, based on their conditions of conﬁnement—that is,
whether they had originally been coded ‘AS’ or ‘GP’—and then noted ‘if
they reported worse change over time’ ” (p. 207). But whether a prisoner
had originally been coded AS or GP did not indicate what “conditions of
conﬁnement” he had experienced in the course of the study.

C. Miscellaneous Data Collection Problems and Issues
   In addition, there were very serious problems with how the Colorado
researchers initially structured and eventually implemented the data col-
lection process as well as with the dependent measures they used. Some of
these problems were the product of the challenging nature of the prison
environment. Others were not.
   1. A Single, Inexperienced Field Researcher. Almost all the data collec-
tion was done by one inexperienced research assistant who had only a
bachelor’s degree, no graduate training, and no prior experience working
with prisoners or in a prison setting. She was single-handedly responsible
for conducting ﬁve to six separate testing sessions in which she adminis-
tered between 10 and 12 separate tests with each of 247 participants in
10 different prisons.
   The data collection was unusually challenging. O’Keefe noted, “Say
when she was at CSP [the AS facility], she might have a whole bunch
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 327 of 515

392         Craig Haney

of [participants] and she would go back and forth checking to make sure
that they were all right, and administering the questionnaires when she
needed to” (2010, p. 118). Yet no one oversaw her day-to-day work
(p. 130). O’Keefe had no recollection of ever observing her administer-
ing the tests and indicated Klebe did not (2013, p. 85).
   2. Solicitation and Consent. When prisoners’ participation and con-
sent were solicited, they were told, somewhat misleadingly, that “we’re
looking at how inmates across the entire DOC are adjusting to prison
life” (O’Keefe 2010, p. 199). O’Keefe characterized this as “being cau-
tious without being dishonest” (p. 200). The consent form told prisoners
that the “risks of this study to you are very small in contrast with the
beneﬁts that are high. This study will help us to ﬁgure out what types of
men adjust better to prison and how to help those who are struggling
with prison life” (O’Keefe 2013, pp. 81–82). This, too, was misleading.
The study was not about the types of men who adjust better to prison
and how to help them. Moreover, no consideration was apparently given
to the possibility that prisoners might want to appear to be “adjusting”
rather than “struggling.” This would apply with special force to AS pris-
oners, hoping to advance their QOL level and with that gain additional
privileges and earlier release from the unit.
   3. Prison Employee? The ﬁeld researcher had to complete “the full
CDOC [Colorado Department of Corrections] training academy” and
at all times was required “to wear a visible CDOC badge that permitted
her unescorted access to the facilities” (O’Keefe et al. 2010, p. 28). Al-
though O’Keefe was “not sure” how the ﬁeld researcher introduced her-
self to prisoners, she conceded that “it could be” that prisoners thought
the ﬁeld researcher was a DOC employee (2010, p. 125).
   Prisoners in general, and especially in AS units, are typically reluctant
to conﬁde in prison staff (including even mental health staff ) because
of potential adverse consequences. Those consequences can include in-
creased surveillance, placement in degrading “suicide watch” cells, or
transfer to or retention in some other form of AS. For these reasons,
prisoners frequently avoid admitting that they feel suicidal, depressed,
frightened, angry, panicky, out of control, or violent.
   That prisoners could reasonably infer that the ﬁeld researcher/prison
employee was checking on their “adjustment” is likely to have dampened
their willingness to disclose sensitive feelings. This possibility is no-
where discussed. Despite the fact that while the study was under way,
O’Keefe acknowledged awareness of the fraught nature of prisoner-staff
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 328 of 515

                  Psychological Effects of Solitary Conﬁnement         393

relations, especially in AS units: “Administrative segregation facilities
are characterized by the complete control exerted over inmates by cor-
rectional staff. The typical ‘we-they’ dynamic between inmates and staff
is exacerbated in segregated settings where inmates have almost no con-
trol over their environment. Prisoner abuses have been discovered and
punished in administrative segregation settings, but in other situations
Human Rights Watch found that ‘management has tacitly condoned the
abuse by failing to investigate and hold accountable those who engage in
it’ ” (2008, p. 126; internal citations omitted).
    4. Undermining Trust. Little was done to overcome what O’Keefe
described as the “we-they” dynamic that she believed was likely to be ex-
acerbated in prison AS units. Two related problems with the Colorado
study likely exacerbated the effects of this dynamic. The ﬁrst was an er-
ror of omission: no interviews were conducted to establish rapport with
prisoners. O’Keefe indicated that “it was not part of the study to probe
and ask them [the prisoners] about themselves” (2013, p. 75). Without
rapport-building interactions, prisoners in the study were unlikely to have
had much conﬁdence that the ﬁeld researcher was interested in their
well-being or that personal revelations would be handled with sensitivity.
    The second problem is more troubling. The ﬁeld researcher was ap-
parently required (or decided on her own) to challenge prisoners if she
thought their answers were “questionable” or “untruthful, or if she
found the pattern of their responses abnormal” (O’Keefe et al. 2010,
p. 36). There was no explicit or systematic protocol by which this judg-
ment was reached (none is described). In any event, the ﬁeld researcher
reviewed the prisoners’ responses on the spot, in their presence, every
time they completed a questionnaire. If she was skeptical, the prisoner
was asked to redo the test. Prisoners could decide to redo the test or
not, but “if the participant said he was being honest and the researcher
still did not believe him, she marked the test as questionable” (p. 36).
    These practices potentially created very signiﬁcant data quality prob-
lems. They not only jeopardized the development of rapport or trust but
also increased the chances that prisoners would give situationally desir-
able answers. In addition, the problems likely extended to more prison-
ers than only those who were challenged directly, but to other prisoners
who learned through word of mouth that they would be asked to redo
their questionnaires if the researcher was skeptical of their answers.
    5. “Untruthful” and Other Questionable Data. Twelve percent of par-
ticipants “had a questionable response pattern on any measure at any
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 329 of 515

394           Craig Haney

time period” (O’Keefe et al. 2010, p. 36). It is unclear whether that ﬁgure
included all participants who were asked about their answers or only
those whose answers were marked “questionable.” If challenged pris-
oners admitted being untruthful and redid the questionnaire, the sec-
ond versions of their answers were incorporated into the study data.
However, even if the ﬁeld researcher was skeptical and prisoners chose
not to redo their questionnaires, “we still included that in the study. . . .
In order to increase our statistical power . . . we left those cases in”
(O’Keefe 2010, p. 166).
   In addition, 23 participants withdrew their consent and dropped out
before the study was completed. However, their data were retained and
used in the overall analyses (O’Keefe et al. 2010, p. 19). The dropouts
constituted nearly 10 percent of the 247 participants. This meant that, in
total, more than 20 percent of the participants whose data were included
in the study results were adjudged to have given untruthful responses or
withdrew from the study.
   6. An AS “Heisenberg Effect”? The repeated testing procedure changed
the conditions of conﬁnement, especially for AS prisoners otherwise sub-
ject to extreme social deprivation. The six interactions of approximately
an hour each between the ﬁeld researcher and the prisoners, no matter
how strained or superﬁcial they might have been, increased the other-
wise minimal social contact that AS prisoners had with people outside
the segregated housing unit.16 In many prison systems, there are many
AS prisoners who get no visits at all. The mere act of repeatedly attempt-
ing to measure the effects of severe conditions of isolated conﬁnement
can change them, if only slightly, for the better.
   7. Miscellaneous Issues. There were other irregular, questionable, and
unexplained research decisions and data anomalies. Exactly why prisoners
were assigned to AS or GP was not indicated, even though this was how
the treatment and control groups were created. Assignment to AS was ap-
parently nearly automatic: no more than “approximately 10 percent of
hearings do not result in AS placement” (O’Keefe et al. 2010, p. 17). This
raised questions, never addressed, about what accounted for the unusual
outcome in the case of the group that was returned to GP.


  16
     It apparently exceeded the contact AS MI prisoners had with mental health staff:
“Offenders with mental illness who are stable are offered a one-on-one session at least
once every 90 days,” which takes place “in a noncontact booth in the visiting room”
(O’Keefe et al. 2010, p. 11).
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 330 of 515

                       Psychological Effects of Solitary Conﬁnement                     395

   Nor were reasons discussed for why the NMI prisoners who returned
to GP had more disciplinary infractions (average 16 each) than those
sent to AS (13.2 average). Nor were reasons discussed for why AS MI
prisoners had 70 percent more disciplinary infractions on average than
the AS NMI inmates (22 infractions compared with 13.2; O’Keefe et al.
2010, table 9). Nor was there discussion of the effects of exclusion of
prisoners from the study who did not read English at an eighth-grade
level on the representativeness of the ﬁnal group of participants, especially
with respect to ethnicity and the prevalence of cognitive impairments.

D. Troubling Dependent Measures
   There were also serious problems in the handling of dependent var-
iables in the study. Dependent measures were said to have been selected
on the basis of several important criteria. However, the ﬁrst two criteria
the researchers identiﬁed—“(1) use of assessments with demonstrated
reliability and validity, (2) use of multiple sources for providing infor-
mation (e.g., self-report, clinician ratings, ﬁles)” (O’Keefe et al. 2010,
p. 19)—did not apply to the dependent measures that were actually used
in the analyses.
   1. Unvalidated Scales and Instruments. Some of the study’s scientiﬁc
bona ﬁdes were based on its claimed use of validated and objective as-
sessment instruments. The researchers asserted that “the use of a reli-
able and valid standardized measure in the present study enabled objec-
tive assessment of psychological functioning” (O’Keefe et al. 2013, p. 57).
   Indeed, O’Keefe acknowledged that “inaccurate judgments” could be
made if instruments were not properly validated (2010, p. 22). However,
she later conceded that only “a very low number” of the numerous scales
and measures used, perhaps no more than one or two, had been normed
or validated with a prisoner population (pp. 144 –45).17


   17
      There was no evidence that even the Brief Symptom Index ( BSI), on which the
researchers relied exclusively in the published version of the study, O’Keefe et al. (2013),
had ever been validated with a prisoner as opposed to a “forensic” population. One study
that the authors cited to support its psychometric properties ( Kellett et al. 2003) con-
cerned the BSI’s reliability with persons suffering from intellectual disabilities and did
not include a representative sample of prisoners (the “forensic” portion of the sample con-
sisted of 45 “intellectually disabled” convicted persons who were “detained in a maximum
security hospital” [p. 129]). The second, Boulet and Boss (1991), was a study of “psychiatric
inpatients and outpatients who presented for evaluation at the forensic service of a psychi-
atric hospital” ( p. 434). The third, Zinger, Wichmann, and Andrews (2001), focused on
prisoners but did not report reliability or validity data for the BSI.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 331 of 515

396         Craig Haney

   2. “Constructs” That Could Not Be Interpreted or Compared. The near-
exclusive reliance on prisoners’ self-report assessments was problematic
because the researchers chose to separate the various scales into their
component parts and then recombine items into eight separate “con-
structs.” Instead of reporting scores on the instruments or scales them-
selves, only the constructs built from them were presented as standard-
ized composite rather than numerical scores (O’Keefe et al. 2010, p. 22).
This meant that the signiﬁcance of reported overall trends and compari-
sons between groups was, as Lovell and Toch (2011, p. 4) put it, “difﬁ-
cult to assess because of the degree to which the data have been cooked.”
   There are a number of unanswered questions concerning construc-
tion of composite scales including their basic validity (whether the in-
struments measured what they purported to measure), whether the var-
ious subscales were reliable for this population, and whether the
distributions of scores lent themselves to the statistical manipulations
and recombinations that occurred. Transformations to the data, the num-
ber of instruments, items, and constructs, and the amount of scale and
subscale reconstruction that occurred make the results difﬁcult to put in
the context of any larger literature using the same self-reported assess-
ments.
   3. Ignoring Behavioral Data. Researchers who use many rating scales
(especially ones not validated for the particular population) generally use
other methods of data collection as a validity check. The most basic is a
face-to-face interview to establish rapport and acquire background in-
formation. When possible, behavioral data (by records reviews or behav-
ioral rating scales completed by others) are included. These different
sources of information should be reconcilable, and the interviews provide
the glue that binds them. Prison researchers typically take things prisoners
say to them very seriously, in part because they contextualize other things
being measured or studied. However, no interviews were conducted in
the Colorado study, and little or no special effort appears to have been
expended to establish rapport. Instead, the researchers engaged in context-
free coding and analysis of answers on prepackaged forms associated
with tests not typically used with this population. As Lovell and Toch
(2011, p. 3) observed, “Readers ﬁnd themselves swimming in a ﬂood
of psychometric data; every so often a clue drifts by, lacking, however,
a tether to the context—to what was going on around the prisoners and
staff while they carried out this study—we are left to guess what it might
mean.”
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 332 of 515

                   Psychological Effects of Solitary Conﬁnement            397

   Other kinds of data collection were contemplated including asking
corrections ofﬁcers and clinicians to complete rating scales: “The Brief
Psychiatric Rating Scale was completed by clinical staff and the Prison
Behavior Rating Scale was completed by correctional ofﬁcers and case
managers” (O’Keefe et al. 2010, p. 26). However, key details about this
process were omitted (i.e., exactly who was supposed to complete scales,
when, and with what kind of training). In the end, it did not matter. The
rating scales were infrequently completed and the responses were too un-
reliable to be useful. The data were discarded. The researchers ultimately
relied only on data from prepackaged, ﬁeld researcher–administered rat-
ing scales.
   There was one potential exception. Prison mental health staff kept of-
ﬁcial accounts of genuine psychiatric emergencies or “crisis events.” Any
situation that required “immediate psychological intervention is consid-
ered a crisis event; crisis events are documented by clinicians” (O’Keefe
et al. 2010, p. 42). Because these are typically extreme, clinically signiﬁcant
events, they tend to be reliably recorded. If the prisoners’ self-reporting
was valid, the results should be more or less consistent with behavioral
measures of psychological distress or crisis. In the Colorado study, they
were not. Among the 33 GP MI prisoners for whom data were reported,
there were only three “crisis events” (on average, one for every 11 in-
mates). Among the 64 AS MI prisoners, there were 37 “crisis events”
(one for every two; O’Keefe et al. 2010, ﬁgs. 29, 30). This suggests that
at least some mentally ill prisoners were doing much worse in AS than
their counterparts were doing in GP.
   The researchers dismissed the implications of this incongruity: “Be-
cause the number of participants who experienced a crisis event was so
small, it was not possible to include this variable as an outcome measure
in the change over time analyses” (O’Keefe et al. 2010, p. 42). Thus the
signiﬁcant disparity between self-reports and the behavioral measures
was ignored, even though it directly contradicted the study’s main ﬁnd-
ing that AS did not adversely affect the mental health of mentally ill
participants. Instead, as they put it, because the mental health crisis data
“raise more questions than they provide answers,” they were deemed
“outside the scope of the current research” (p. 42).
   In sum, for all of the above stated reasons, the Colorado study is so
methologically ﬂawed that literally no meaningful conclusions can be drawn
from it. Drastic compromises necessitated by the complex realities of the
prison setting and a series of questionable methodological decisions made
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 333 of 515

398         Craig Haney

by the researchers rendered its results uninterpretable. The Colorado
study was not the “most sophisticated” study done to date on the psycho-
logical effects of solitary conﬁnement. Its results do not “need to be taken
seriously,” but cannot be taken for anything at all. Commentators who
have praised the study either did not read it very carefully, were unaware
of available sources of information on how it was actually conducted, or
did not seriously consider the implications of its fundamental ﬂaws.
   Ordinarily, a study of this sort would die a quiet death, notwithstanding
an occasional prison system’s attempt to resuscitate it to defend question-
able segregation practices or a scholar overlooking its ﬂaws because its
ﬁndings comport with his or her own views. However, it has recently been
given a second life, ﬁguring prominently in a recently published meta-
analysis (Morgan et al. 2016). Its results threaten to live on in another
form and to misrepresent the ﬁndings of the large, long-established, and
frequently reconﬁrmed literature on the harmful effects of solitary con-
ﬁnement.


             III. The Limits and Dangers of Meta-Analysis
Meta-analysis—“a quantitative method of synthesizing empirical research
results in the form of effect sizes” (Card 2012, p. 7)—is an important meth-
odological advance that allows researchers to estimate the overall mag-
nitude of relationships between variables. However, it cannot substitute
for careful narrative reviews of scientiﬁc literature. Meta-analysis comes
with substantial limitations, especially for prison research. The prison set-
ting rarely lends itself to collection of meaningful quantitative data capa-
ble of generating the kinds of effect sizes on which meta-analyses depend.
Most classic book-length treatments of prison life have been primarily
ethnographic—not quantitative at all. They contain few if any numerical
data, including in the seminal American works by Cressey (1940), Sykes
(1958), Toch (1975, 1977), Jacobs (1977), and Irwin (1980) and major
comparable British works including Cohen and Taylor (1972) and Crewe
(2009).
   Similarly, few quantitative effect sizes appear in studies of solitary
conﬁnement. This is true of the studies that tell us much of what we know
about these institutions, how they operate, and the lengths to which
prisoners must go in order to survive inside them, including those from
Rhodes (2004), Shalev (2009), Reiter (2016), and Kupers (2017). It is also
true of most of the numerous studies of the negative psychological con-
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 334 of 515

                   Psychological Effects of Solitary Conﬁnement         399

sequences of prison isolation that are discussed in the most-often-cited
literature reviews. The nature of the settings and the routine prison op-
erations that govern them make many kinds of conventional research
designs impossible to implement.
   Because the best prison research is qualitative, or does not lend itself
to generating effect sizes, meta-analyses conducted on many important
prison topics will be compromised by serious sample bias, resulting in
“the drawing of inferences that do not generalize to the population of in-
terest (typically all research conducted on the topic)” (Strube, Gardner,
and Hartmann 1985, p. 66).
   The concern is not only that meta-analyses on important prison topics
almost invariably ignore or underrepresent the larger literature, but also
that they privilege certain kinds of studies far beyond their actual scien-
tiﬁc merit, and do so in a way that many readers are unlikely to appreciate.
One critique rightly observed that readers “might not be motivated to
look beyond the meta-analyses themselves due to conﬁdence in the ob-
jective, straightforward nature of the tasks of conducting a meta-analysis,
reporting ﬁndings, and making recommendations” (Coyne, Thombs,
and Hagedorn 2010, p. 108). Reducing entire studies to single or multiple
effect sizes almost invariably creates a false equivalency between them.
Readers can easily be mesmerized by arrays of numbers that appear sim-
ply and accurately to represent highly complex and substantially different
underlying realities.
   The two meta-analyses contained in the Morgan et al. (2016) article
suffer from all of these problems and more. They need to be scrutinized
carefully because of the stakes involved and the possibility that they will
mislead correctional decision makers and policy makers by their “sur-
prising results,” ones that, as the authors say, “do not ﬁt with people’s
intuitive analysis of what happens when you isolate offenders” in solitary
conﬁnement. The resulting conclusions are indeed “in marked contrast
to the ‘ﬁery opinions’ . . . commonly presented in the scientiﬁc and ad-
vocacy literature” in which solitary conﬁnement “has been likened to tor-
ture, with debilitating consequences” (p. 455). They warrant conscien-
tious examination.


A. Truncating the Scope of Literature Reviewed
  The ﬁrst problem with Morgan et al. (2016) is the tiny number and
unrepresentative nature of studies included in its two separate meta-
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 335 of 515

400         Craig Haney

analyses. Literature reviews, whether narrative or meta-analytic, are use-
ful only if they faithfully represent the literature being examined. As
Card (2012, p. 10) put it, “If the literature reviewed is not representative
of the extant research, then the conclusions drawn will be a biased rep-
resentation of reality.” Morgan et al. (2016) excluded a vast number of
published studies, including most of the key works.
   The ﬁrst meta-analysis, “Research Synthesis I,” reported that over
90 percent of the published material that they found on the topic was
eliminated: “Of the 150 studies located, only 14 (or 9.3 percent) were
suitable for analysis according to our inclusion criteria” (Morgan et al.
2016, p. 442). The second meta-analysis, “Research Synthesis II,” began
with an astonishing 40,589 articles, which were reduced by “trained re-
search assistants” using unspeciﬁed methods to 61. A “trained research
assistant” then used unspeciﬁed methods to reduce that number to 19
(0.05 percent of the initial literature; pp. 442–43).
   A meta-analysis that includes so little of the available relevant litera-
ture is not a synthesis of much of anything. In addition to the drastic re-
duction in the sheer number of articles included, the selection criteria
used by Morgan et al. (2016) excluded key studies but included ques-
tionable other ones. Among the articles excluded is Grassian (1983), re-
garded as one of the seminal studies on the adverse effects of solitary
conﬁnement. Morgan et al. also ignored most of the work discussed
in widely cited literature reviews by Haney and Lynch (1997), Haney
(2003), Grassian (2006), Smith (2006), and Arrigo and Bullock (2008).
   Despite the small numbers of studies included, tables reporting effect
sizes seem to suggest that a vast number of studies were taken into ac-
count. A closer look reveals something different. Many of the studies
have little or nothing to do with the key question of whether and when
solitary conﬁnement is psychologically harmful. Morgan et al. (2016) in-
cluded studies that addressed medical outcomes, and behavioral outcomes
such as recidivism and institutional misconduct, that have not been widely
studied and are not central to understanding solitary conﬁnement’s psy-
chological effects. Thus, despite the drastic reduction in overall number
of studies, many of the studies actually included were simply beside the
main point.
   When the largely irrelevant studies are set aside, only six studies on
the psychological effects of solitary conﬁnement remain in the ﬁrst meta-
analysis and 10 in the second. Two in the ﬁrst were excluded from the sec-
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 336 of 515

                        Psychological Effects of Solitary Conﬁnement                       401

ond and six others were added.18 No explanation is given for why differ-
ent sets of articles appeared in the two meta-analyses. In any event, the
truncated set of 12 studies was not remotely representative of the larger
scientiﬁc literature on the psychological effects of solitary conﬁnement.

B. Overreliance on the Colorado Study
   Even “the most thorough sampling and complete data recovery can-
not make up for basic limitations in the data base” (Strube, Gardner, and
Hartmann 1985, p. 68). Indeed, “An experiment that is deﬁcient in ei-
ther statistical conclusion validity, internal validity, or construct validity
is meaningless and, therefore, worthless. Consequently, it should not be
used” (Chow 1987, p. 266). Notwithstanding these basic methodologi-
cal truisms, tables 2 and 4 in Morgan et al. (2016) reveal that both meta-
analyses relied primarily on the fatally ﬂawed Colorado study. It pro-
vided the bulk of the effect sizes on which their overall conclusions were
based.
   Thus, in the ﬁrst meta-analysis, I counted 24 of 50 relevant effect sizes
on “psychological outcomes” that came from the Colorado study. In the
second meta-analysis, 140 of 210 effect sizes came from the Colorado
study.19 Because of its sample size, the weights given to the multiple ef-
fect sizes from the Colorado study dwarf those of most of the other stud-
ies included.
   As tables 2 and 4 in Morgan et al. (2016) make clear, they repackaged
the Colorado results in a way that allowed them to dominate the analy-
ses.20 Thus, when they claimed that their results “are even more compel-
ling when one considers that primary studies with the strongest designs
produced much smaller effects,” they were referring primarily to the un-

  18
      The ﬁrst (Morgan et al. 2016, table 2) included six studies that explicitly addressed
psychological effects of solitary conﬁnement: Ecclestone, Gendreau, and Knox (1974),
Suedfeld et al. (1982), Miller and Young (1997), Zinger, Wichmann, and Andrews (2001),
Andersen et al. (2003), and O’Keefe et al. (2010). The second (Morgan et al. 2016, table 4)
added six studies: Walters, Callagan, and Newman (1963), Miller (1994), Coid et al. (2003),
Cloyes et al. (2006), and Kaba et al. (2014); but it omitted Suedfeld et al. (1982) and Andersen
et al. (2003).
  19
     “Anti-social indicators” such as “re-admission” and “behavior” like re-arrest and
“physical health” outcomes were omitted from this calculation of psychological effects.
  20
     Zinger, Wichmann, and Andrews (2001) accounted for another four effect sizes in ta-
ble 2 and 30 in table 4. It too is fundamentally ﬂawed, as I explain in the next section. By my
count, it and the Colorado study account for 28 of 50 relevant effect sizes in the ﬁrst meta-
analysis and 170 of 210 in the second.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 337 of 515

402           Craig Haney

interpretable O’Keefe et al. (2010) study. However, few if any of the fun-
damental defects of the Colorado study were even mentioned and none
was seriously engaged. Instead, the authors simply described the Colo-
rado study as “the most sophisticated study” ever done on the topic (Mor-
gan et al. 2016, p. 441) and relied on it for the bulk of their conclusions.21

C. Including Other Methodologically Flawed Studies
   There are serious problems with a number of the other studies included
in the Morgan et al. (2016) analyses. For example, Zinger, Wichmann,
and Andrews (2001) accounted for the next-largest number of effect sizes
in their meta-analyses. However, there are several problems with how
the results of this study were treated and serious issues with how the study
itself was conducted, raising questions about whether it should have been
included at all. Its sample size is erroneously listed in table 2 as 136. Al-
though 136 was the initial number of participants, only 60 remained at
the end of 60 days. The N shown in table 4 is, correctly, the 60 who re-
mained, but that also is misleading. That number includes a majority of
prisoners in the “administrative segregation” group (13 of 23) who were
there voluntarily. Only 10 involuntary prisoners remained in administra-
tive segregation at the end of 60 days. Thus this study was weighted far
too heavily in the ﬁrst meta-analysis and given a misleading weight in the
second.
   The results of Zinger, Wichmann, and Andrews (2001) are in any case
impossible to interpret. They are based on data from a sample that com-
bined “voluntarily” and “involuntarily” segregated prisoners. Voluntar-
ily isolated prisoners (such as protective custody prisoners who “choose”
to be in isolation) control their own fates; at least in theory, they can
leave. In addition, in most cases they know that by staying they are at
least safe from threats to their well-being elsewhere in the prison system,
ones they presumably fear and necessarily want to avoid more than the
pain and harm they may endure in solitary conﬁnement. They are thus


   21
      Morgan et al. (2016) appear to have overweighted the disproportionate number of ef-
fect sizes they took from the Colorado study, treating the N ’s in each group as though
their integrity was maintained throughout. However, as I noted, the bulk of the Colorado
study participants moved back and forth between groups. Thus the “uncontaminated”
cases are far fewer than Morgan et al. cited and used. Because O’Keefe et al. (2010) did
not disaggregate their data, Morgan et al. must have relied on the confounded results,
treating all participants as if they remained in their original groups for the duration of
the study and weighted effect sizes as if this had been the case.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 338 of 515

                       Psychological Effects of Solitary Conﬁnement                     403

motivated to adapt to their isolation—or to appear to have adapted to
it—in ways that involuntarily isolated prisoners are not. They should not
be treated as if their experiences represent the effects of solitary conﬁne-
ment on involuntarily segregated prisoners.
   A second and more important problem is the signiﬁcant amount of at-
trition that occurred. Especially in longitudinal research, participants leave
studies for various reasons. This inevitably complicates comparisons over
time or between groups because people who remain are likely to be differ-
ent from those who leave, thereby changing the compositions of the
groups in ways that are difﬁcult to specify.22 This is especially a problem
in prison research because prison administrators decide where prisoners
are housed, under what conditions, and for how long; they do so on the
basis of considerations that have nothing to do with the goals of re-
searchers. In Zinger, Wichmann, and Andrews (2001), the reduction in
the number of administrative segregation prisoners after 60 days, from
83 to 23, only 10 of whom were involuntary, means that attrition reduced
the number of involuntarily segregated prisoners by 80 percent. The
reasons for the attrition were not given.
   Attrition is seldom random. That it results largely, if not entirely, from
decisions made by prison administrators means that Zinger, Wichmann,
and Andrews (2001) wound up with a group that was signiﬁcantly differ-
ent, in indeterminate ways, from the group with which they began.23 They
do not report whether and in what ways the prisoners who remained dif-
fered from those with whom the study began.24

  22
     Zinger, Wichmann, and Andrews acknowledge this: “Attrition is a major drawback to
psychological research in general. The problem with attrition is especially relevant to the
evaluation of the psychological effects of segregation” (2001, p. 56). However, they ig-
nored the extent of this problem in presenting and interpreting their results.
   23
      If, for example, disproportionate numbers of transferred prisoners were considered
too “vulnerable” to remain in administrative segregation, were reacting especially nega-
tively, or were adjusting poorly and were especially effective at convincing the prison ad-
ministration to return them to the general prison population, those left behind would be,
by deﬁnition, those least affected by the experience. Alternatively, if those who remained at
the end of 60 days were the most recalcitrant and least compliant, perhaps explaining why
the prison administrators were less likely to release them, they may have been especially
“difﬁcult” prisoners who were less likely to admit vulnerability or weakness in the assess-
ments they underwent. Or if the voluntary administrative segregation prisoners remaining
after 60 days were the least willing or able to return to the general prison population, they
may have been unlikely to admit that they were suffering lest this jeopardize their continued
safekeeping. Any of these possible scenarios could greatly compromise interpretation of the
results, and none of them appear to have been considered.
   24
      The assertion that “none of the attrition was attributable to prisoners being incapable
of participating in the study because of episodes of delusion or hallucination or suicide at-
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 339 of 515

404           Craig Haney

   An additional methodological problem was acknowledged in passing
but not fully discussed, either in the published article or in Zinger’s
(1998) dissertation, on which it was based. “Practice effects” are a common
problem in longitudinal studies because they require repeated administra-
tion over time of the same tests or measures. Participants may recall the
questions and intentionally or inadvertently try to reproduce the same
or similar answers, or lose interest and reply with stock, rote answers, or,
if the tests include performance measures, improve (because of practice)
each time they take the test. If any of these things occurs, the existence of
real changes (especially negative ones) will be masked or minimized.
   Zinger (1998) himself recognized that “artifacts of repeated testing”
likely played a role in producing apparent improvements in functioning
and the lack of signs of deterioration and that practice effects may have
accounted for prisoners “report[ing] less problems over time” (p. 93).
He also observed that it is well known that “participants lose interest
in answering repeatedly to identical questions and tend to report less
problems over time” (p. 92).25 Thus, practice effects may have accounted
in large part for the ﬁndings of “no change” or “improvement” on the
measures used and repeatedly administered.
   There are also signiﬁcant problems with several other studies that
were included in the already small group that Morgan et al. (2016) con-
sidered. For example, Cloyes et al. (2006) did not compare administra-
tive segregation with nonadministrative segregation at all. Instead, all
of the prisoners involved in their study were in solitary conﬁnement.
The effect size Morgan et al. reported was the only statistical test of dif-
ferences between groups that appeared anywhere in Cloyes et al. (2006,
p. 772). However, it is a t-test of differences in Brief Psychiatric Rating
Scale scores between two groups of solitary conﬁnement prisoners—
those identiﬁed as seriously mentally ill or not, both of which were housed
in isolation. Data from this study did not belong in the meta-analysis.



tempts” (Zinger, Wichmann, and Andrews 2001, p. 71) sets far too high a threshold and
does not adequately address the matter. “Episodes of delusion or hallucination or suicide
attempts” are hardly the only measures of whether someone is being so adversely affected
that he would seek to be transferred elsewhere or, in the opinion of a correctional admin-
istrator or mental health staff member, need to be moved.
  25
     Zinger, Wichmann, and Andrews (2001) did acknowledge that reports of “better
mental health and psychological functioning over time” are “common in studies which rely
on studies with repeated measures designs” (p. 74) but then ignored the implications of this
for interpretation of results that showed exactly this.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 340 of 515

                      Psychological Effects of Solitary Conﬁnement                  405

   Walters, Callagan, and Newman (1963) arguably does not belong ei-
ther. It is over 50 years old and, more importantly, the participants were
all volunteers. They were not typical of prisoners involuntarily placed
in solitary conﬁnement. In addition, the study lasted only 4 days, not
long enough to reach a conclusion that the psychological effects of sol-
itary conﬁnement are minimal. The one effect size Morgan et al. (2016)
reported, for “anxiety,” is .57 with a weight of .726 (table 4, p. 452). Yet
the only mention of numerical data for anxiety in Walters, Callagan, and
Newman’s study was this: “More isolated than non-isolated prisoners re-
ported an increase in anxiety from the pre-test to post-test period ( p p
.038, Fisher’s Exact Probability Test).” It is impossible to calculate an
effect size from this statistic.
   Another included study, Andersen et al. (2003, table 2), reported only
chi-squares and p-values. It is not clear how Morgan et al. (2016) man-
aged to calculate effect sizes from those data.
   The decision to include Ecclestone, Gendreau, and Knox (1974) is also
questionable. The study is more than 40 years old and, more importantly,
included only prisoners who volunteered to spend 10 days in isolation.
For previously noted reasons, the experience of volunteers is not compa-
rable to that of involuntary administrative segregation prisoners. In addi-
tion, the study used an almost indecipherable measure of psychological
functioning—the Repertory Grid Technique—which does not appear
to have been used in published prison research before or since.26 More-
over, half of the initial participants “quit the experiment after two days of
solitary conﬁnement” (p. 179), which meant that the assignment of
participants was no longer “random,” the results suffered from signiﬁ-
cant attrition bias, and the remaining volunteer participants knew that
they could leave whenever they wanted. Notwithstanding these prob-
lems, Ecclestone, Gendreau, and Knox concluded that isolated conﬁne-
ment was “not more stressful than normal institutional life” (p. 178). Mor-
gan et al. (2016) included this study in both meta-analyses and singled it
out as having one of the stronger research designs (along with Zinger,
Wichmann, and Andrews [2001] and O’Keefe et al. [2010]).27

   26
      Description of the nature and scoring of the Repertory Grid Technique was so com-
plicated that it consumed nearly two full pages of text (Ecclestone, Gendreau, and Knox
1974, pp. 180–81).
   27
      The studies deemed to have stronger research designs were identiﬁed by name only in
Morgan et al.’s (2016) Research Synthesis I, although an estimate of the strength of the
designs was also apparently used in Research Synthesis II. Morgan et al. concluded that
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 341 of 515

406            Craig Haney

   In sum, Morgan et al.’s (2016) meta-analyses were based on one fun-
damentally ﬂawed and uninterpretable study (O’Keefe et al. 2010), an-
other with an attrition rate of 80 percent over a 60-day period (Zinger,
Wichmann, and Andrews 2001), two that were four decades old and in-
cluded only volunteers ( Walters, Callagan, and Newman 1963; Eccle-
stone, Gendreau, and Knox 1974), and one (Cloyes et al. 2006) that could
not provide an effect size on the impact of AS.
   Few readers are intimately familiar with the solitary conﬁnement lit-
erature or willing to invest the effort to read and evaluate each of the
studies cited in Morgan et al. (2016). Similarly, few are willing to carefully
to examine the hundreds of effect sizes included in the two meta-analyses
or are able to make judgments about the propriety of the particular statis-
tical techniques used in the calculations.28 The presentation of a vast array
of numerical data in Morgan et al. gives the impression of an objective
representation of equally meaningful effect sizes, but it is not the reality.
Their conclusion that solitary conﬁnement has modest or no signiﬁcant
negative psychological effects is not at all what a signiﬁcant preponder-
ance of the relevant empirical research shows and is at odds with ﬁndings


these studies with “stronger designs” were the ones that showed “less impairment” due
to isolated conﬁnement (p. 456). My critical discussion of the individual studies in ques-
tion shows why.
   28
      Morgan et al. (2016) appear to have used statistical methods that require very stringent
assumptions and will give misleading results if these assumptions are violated (e.g., Aguinis,
Gottfredson, and Wright 2011). Furthermore, the meta-analytic method they used re-
quires a large number of studies to assess these assumptions, and there were not enough
studies to assess them. Speciﬁcally, they used a random-effects meta-analysis model. This
model assumes that the included studies are a random sample from some deﬁnable universe
of studies. For example, are the prisons represented in Morgan et al.’s meta-analysis a ran-
dom sample of all US prisons? If not, they cannot claim that their results generalize to this
universe. Random-effects meta-analyses also assume that weights and sample sizes are un-
correlated with the effect sizes. If they are correlated, the results will be biased. The corre-
lation between the sample sizes and effect sizes reported in their table 1 indicate that the
correlation is about 2.5, which could severely bias the results. In a random-effects meta-
analysis, both the mean and the variance of the effect sizes in the universe are key pa-
rameters that need to be estimated and both require conﬁdence intervals. Morgan et al.
reported only the sample estimate of the variance and not the conﬁdence interval. However,
the conﬁdence interval for the variance requires a strong assumption of normally distrib-
uted effect sizes, and the conﬁdence interval is very sensitive to minor violations of this as-
sumption. A large number of studies are needed to assess the normality assumption—much
larger than the number used. Morgan et al. also appear to have used a new and unproven
method for combining multiple effect sizes from a single study. This method requires at
least a moderate number of studies (10–20, the more the better), more than the separate
meta-analyses that were used. Finally, Morgan et al. also used extremely crude and inaccu-
rate methods to approximate effect sizes in studies that did not provide enough information
to correctly compute an effect size.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 342 of 515

                       Psychological Effects of Solitary Conﬁnement                      407

that are consistent across many decades, theoretically coherent, and but-
tressed by a very large and growing literature on the harmful effects of so-
cial isolation in contexts other than prison.
   Misleading repackaging of bad data can ripple through the ﬁeld and
produce an echo chamber in which motivated commentators repeat each
others’ ﬂawed conclusions. Thus O’Keefe (2017, p. 5) recently asserted
that “a recent meta-analysis found small to moderate adverse psycholog-
ical effects resulting from [solitary conﬁnement] that were no greater in
magnitude than the overall effects of incarceration. These ﬁndings are
consistent with our Colorado results.” She was referring to the Morgan
et al. (2016) meta-analysis, whose conclusions were not only “consis-
tent” with the Colorado results but based largely on them.


             IV. Conclusion
These two studies offer several cautionary tales about the fraught nature
of prison research, especially on the methodologically challenging and
politically charged topic of solitary conﬁnement. The ﬁrst of these tales
is about the potential inﬂuence of bad, uninterpretable data on public
discourse and correctional policy. Once the results of research that bear
the trappings of science enter into public and policy discourse, it is dif-
ﬁcult to correct the record, especially when motivated advocates are will-
ing to overlook fatal ﬂaws in the research. Unfortunately, when this tran-
spires, researchers can lose control of the narrative by which their
research is described and the manner in which it is applied. For example,
O’Keefe has repeatedly and steadfastly defended her Colorado research
but has opposed the uses to which others have put it. She was emphatic
that she did “not believe in any way and we do not promote the study as
something to argue for the case of segregation. . . . My interpretation is
that people believe that this study sanctions administrative segregation
for mentally ill and non–mentally ill alike. . . . I do not believe that the
conclusions lend to that and that is not the intended use of our study”
(2013, p. 96).29 Yet, that is exactly the use to which a number of inter-
ested parties have put it.

  29
     Two prominent advisory board members, Jeffrey Metzner and Jamie Fellner (2010),
published a “post–Colorado study” article that seemed to contravene the study’s ﬁndings.
They conceded that “isolation can be harmful to any prisoner” and noted that the potentially
adverse effects of isolation include “anxiety, depression, anger, cognitive disturbances, per-
ceptual distortions, obsessive thoughts, paranoia, and psychosis” (p. 104)—not at all what
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 343 of 515

408            Craig Haney

   The Colorado study is also a stark reminder that attempts to imple-
ment conventional experimental or even quasi-experimental research de-
signs in prison environments face a number of often insurmountable ob-
stacles. The ordinary demands of prison operations nearly always doom
even the most carefully planned such studies, and certainly anything re-
sembling a traditional experiment. Savvy prison researchers understand
that the desire to treat a prison environment as if it were a research lab-
oratory should be resisted. Real people live (and die) in prison, a setting
in which the core dynamics between prisoners and staff are governed by
forces beyond the researchers’ control.
   In separate but related ways, both the Colorado study and the Morgan
et al. (2016) meta-analyses underscore the pitfalls of allowing the veneer
of scientiﬁc rigor to substitute for its reality. They also show the limita-
tions of focusing on quantitative outcomes with little or no concern for
precisely how and under what conditions data were acquired. The de-
contextualized and de-individualized approach to data collection that
characterized the Colorado study allowed researchers to treat all partic-
ipants within each of the study groups as if they were the same, when
clearly they—and especially their prison experiences—were not. Ignor-
ing the prison context and individual prisoner trajectories helped render
the ﬁndings incoherent and uninterpretable.
   Similarly, Morgan et al. (2016) illustrate the shortcomings of attempting
to apply an otherwise useful approach for summarizing quantitative data to
environments as complex and variable as prisons (or especially solitary con-
ﬁnement units). Whatever the beneﬁts of reducing empirical results to ef-
fect sizes may be, omitting an entire ﬁeld’s best-known and most in-depth
works from consideration because most do not lend themselves to meta-
analytic reductions means that nuance and context are inevitably ignored.
The compromise in “scientiﬁc truth” is far too great.
   Some critics of meta-analysis argue that “a literature review should
not be a formalized or standardized one” (Chow 1987, p. 267; emphasis


the Colorado study claimed. Metzner and Fellner’s deep concerns led them to recommend
that professional organizations “should actively support practitioners who work for changed
segregation policies and they should use their institutional authority to press for a nationwide
rethinking of the use of isolation” in the name of their “commitment to ethics and human
rights” (p. 107). Zinger has become an eloquent critic of the use of solitary conﬁnement
in Canada (e.g., Makin 2013) even though defenders of the practice continue to cite his dis-
sertation research to justify its use.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 344 of 515

                   Psychological Effects of Solitary Conﬁnement           409

added). As Chow observed, “It is not the case that narrative reviews lack
rigor. To the contrary, rigor is maintained by reviewers of the traditional
[narrative] approach when they evaluate the validity of individual stud-
ies” (p. 268). Meta-analyses, even when done well, risk compromising
the richness of the prison data they seek to summarize.
   In any event, the magnitude of what can be and often is lost in the
course of the compromises made in the kind of research critically dis-
cussed in this essay often goes unrecognized. Amid thousands of data en-
tries and hundreds of effect sizes reported in these two studies, there
are few references to the core subjectivity, institutional trajectory, or life
outcome of a single individual prisoner conﬁned in an isolation unit.
Nor is there acknowledgment that the studies focused on human beings
rather than on interchangeable data points.
   Martha Nussbaum (1995) noted in a different context that regarding
people as “fungible” and denying them their subjectivity are powerful
ways to ensure their objectiﬁcation. Objectivity in prison research is a
worthy goal, except when it results in objectiﬁcation of prisoners and
others in the prison environment. Feeley and Simon (1992) observed
that the era of mass imprisonment occasioned and was facilitated by the
emergence of a “new penology” whose key elements—“statistical predic-
tion, concern with groups, strategies of management”—shifted the focus
of the prison enterprise “toward mechanisms of appraising and arrang-
ing groups rather than intervening in the lives of individuals” (p. 459).
This actuarial approach still deﬁnes the modern prison. It should not be
made worse and reinforced by scholarship that exacerbates rather than
alleviates or exposes these depersonalizing tendencies.
   Studying only at a distance, as the research criticized in this essay did,
requires precisely that kind of objectifying sacriﬁce. If John Irwin was
right, that the close study of people in general and prisoners in particular
uncovers their humanity, and I think he was, then the opposite is also
true. Studying prisoners at a distance, without trying fully to understand
and adequately to convey the conditions in which they live or to gain an
“appreciation of their meaning worlds, motivations, and aspirations”
(1987, p. 47), leaves us with little insight into basic truths about them.
That includes whether and how much they are adversely affected by
near-total deprivation of meaningful sensory and social contact.
   The insurmountable methodological ﬂaws of the Colorado study and
the fundamental inadequacy of the Morgan et al. (2016) meta-analysis
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 345 of 515

410          Craig Haney

should preclude policy makers from using either in debates over the proper
use of solitary conﬁnement and the nature of its psychological effects.




             REFERENCES

Aguinis, Herman, Ryan Gottfredson, and Thomas Wright. 2011. “Best-Practice
  Recommendations for Estimating Interaction Effects Using Meta-Analysis.”
  Journal of Organizational Behavior 32:1033– 43.
American Psychological Association. 2016. Statement on the Solitary Conﬁnement
  of Juvenile Offenders. Washington, DC: American Psychological Association,
  Public Information Government Relations Ofﬁce. http://www.apa.org/about
  /gr/issues/cyf/solitary.pdf.
Andersen, Henrik, D. Setstoft, T. Lillebaek, G. Gabrielsen, and R. Hemmingsen.
  2003. “A Longitudinal Study of Prisoners on Remand: Repeated Measures of
  Psychopathology in the Initial Phase of Solitary versus Non-solitary Conﬁne-
  ment.” International Journal of Law and Psychiatry 26:165–77.
Arrigo, Bruce, and Jennifer Bullock. 2008. “The Psychological Effects of Soli-
  tary Conﬁnement on Prisoners in Supermax Units: Reviewing What We
  Know and What Should Change.” International Journal of Offender Therapy and
  Comparative Criminology 52:622–40.
Associated Press. 2007. “Limon Prison under Lockdown after Assault.” Vail
  (CO) Daily, September 13. http://www.vaildaily.com/news/limon-prison
  -under-lockdown-after-assault/.
Association of State Correctional Administrators and the Arthur Liman Public
  Interest Program. 2016. Aiming to Reduce Time-in-Cell: Reports from Correctional
  Systems on the Numbers of Prisoners in Restricted Housing and on the Potential of
  Policy Changes to Bring About Reforms. New Haven, CT: Yale Law School.
Barnes, Harry Elmer. 1921. “The Historical Origin of the Prison System in
  America.” Journal of Criminal Law and Criminology 12:35– 60.
Barte, Henri. 1989. “L’isolement carceral.” Perspectives Psychiatriques 28:252–55.
Bauer, Michael, Stefan Priebe, Bettina Haring, and Kerstin Adamczak. 1993.
  “Long-Term Mental Sequelae of Political Imprisonment in East Germany.”
  Journal of Nervous and Mental Disease 181:257– 62.
Benjamin, Thomas, and Kenneth Lux. 1975. “Constitutional and Psychological
  Implications of the Use of Solitary Conﬁnement: Experience at the Maine
  State Prison.” Clearinghouse Review 9:83–90.
Berger, Ronald, Paul Chaplin, and Robert Trestman. 2013. “Commentary: To-
  ward an Improved Understanding of Administrative Segregation.” Journal of
  the American Academy of Psychiatry and Law 41:61– 64.
Boulet, Jack, and Marvin Boss. 1991. “Reliability and Validity of the Brief Symp-
  tom Index.” Psychological Assessment 3:433–37.
Brodsky, Stanley, and Forrest Scogin. 1988. “Inmates in Protective Custody:
  First Data on Emotional Effects.” Forensic Reports 1:267–80.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 346 of 515

                    Psychological Effects of Solitary Conﬁnement               411

Burney, Christopher. 1961. Solitary Conﬁnement. New York: Macmillan.
Cacioppo, Stephanie, and John Cacioppo. 2012. “Decoding the Invisible Forces
  of Social Connections.” Frontiers of Integrative Neuroscience 6:1–7.
Card, Noel. 2012. Applied Meta-Analysis for Social Science Research. New York:
  Guilford.
Chow, Sui. 1987. “Meta-Analysis of Pragmatic and Theoretical Research: A Cri-
  tique.” Journal of Psychology 121(23):259–71.
Cloyes, Kristin, David Lovell, David Allen, and Lorna Rhodes. 2006. “Assess-
  ment of Psychosocial Impairment in a Supermaximum Security Unit Sample.”
  Criminal Justice and Behavior 33:760 – 81.
Cohen, Stanley, and Laurie Taylor. 1972. Psychological Survival: The Experience
  of Long-Term Imprisonment. New York: Pantheon.
Coid, Jeremy, Ann Petruckevitch, Paul Bebbington, Rachel Jenkins, Traolach
  Brugha, Glyn Lewis, Michael Farrell, and Nicola Singelton. 2003. “Psychiat-
  ric Morbidity in Prisoners and Solitary Cellular Conﬁnement. I: Disciplinary
  Segregation.” Journal of Forensic Psychiatry and Psychology 14:298–319.
Commission on Crime Prevention and Criminal Justice. 2015. United Nations
  Standard Minimum Rules for the Treatment of Prisoners. New York: United
  Nations Economic and Social Council.
Cormier, Bruno, and Paul Williams. 1966. “Excessive Deprivation of Liberty.”
  Canadian Psychiatric Association Journal 11(6):470– 84.
Correctional News. 2012. “New Colorado Prison Closed Down.” November 14.
  http://correctionalnews.com/2012/11/14/new-colorado-prison-closed-down/.
Coyne, James, Brett Thombs, and Mariet Hagedorn. 2010. “It Ain’t Necessarily
  So: A Review and Critique of Recent Meta-Analyses of Behavioral Medicine
  Interventions in Health Psychology.” Health Psychology 29:107–16.
Cressey, Donald. 1940. The Prison Community. Boston: Christopher Publishing.
Crewe, Ben. 2009. The Prisoner Society: Power, Adaptation, and Social Life in an
  English Prison. Oxford: Oxford University Press.
Dickens, Charles. 1842. American Notes. New York: Harper & Brothers.
Ecclestone, C., Paul Gendreau, and Clifford Knox. 1974. “Solitary Conﬁnement
  of Prisoners: An Assessment of Its Effects on Inmates’ Personal Constructs
  and Adrenal Cortical Activity.” Canadian Journal of Behavioral Science 6:178 –91.
Feeley, Malcolm, and Jonathan Simon. 1992. “The New Penology: Notes on the
  Emerging Strategy of Corrections and Its Implications.” Criminology 30:449–
  74.
Fiorillo, Damiano, and Fabio Sabatini. 2011. “Quality and Quantity: The Role
  of Social Interactions in Self-Reported Individual Health.” Social Science and
  Medicine 73:1644 –52.
Foster, Don, Dennis Davis, and Diane Sandler. 1987. Detention and Torture in
  South Africa. New York: St. Martin’s.
Franke, Herman. 1992. “The Rise and Decline of Solitary Conﬁnement.” British
  Journal of Criminology 32:125– 43.
Gendreau, Paul, and James Bonta. 1984. “Solitary Conﬁnement Is Not Cruel
  and Unusual: People Sometimes Are!” Canadian Journal of Criminology 26:
  467–78.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 347 of 515

412          Craig Haney

Gendreau, Paul, and Ryan Labrecque. 2016. “The Effects of Administrative
  Segregation: A Lesson in Knowledge Cumulation.” In The Oxford Handbook
  of Prisons and Imprisonment, edited by John Wooldredge and Paula Smith.
  New York: Oxford University Press.
Gendreau, Paul, and Yvette Theriault. 2011. “Bibliotherapy for Cynics
  Revisited: Commentary on One Year Longitudinal Study of the Psychological Ef-
  fects of Administrative Segregation.” Corrections and Mental Health: An Update of
  the National Institute of Corrections. https://community.nicic.gov/blogs/mental
  health/archive/2011/06/21/bibliotherapy-for-cynics-revisited-commentary-on
  -one-year-longitudinal-study-of-the-psychological-effects-of-administrative
  -segregation.aspx.
Gendreau, Paul, et al. 1972. “Changes in EEG Alpha Frequency and Evoked
  Response Latency during Solitary Conﬁnement.” Journal of Abnormal Psychol-
  ogy 79:54–59.
Government Accountability Ofﬁce. 2013. Improvements Needed in Bureau of
  Prisons’ Monitoring and Evaluation of Impact of Segregated Housing. Washing-
  ton, DC: US Government Accountability Ofﬁce.
Grassian, Stuart. 1983. “Psychopathological Effects of Solitary Conﬁnement.”
  American Journal of Psychiatry 140(11):1450 –54.
———. 2006. “Psychiatric Effects of Solitary Conﬁnement.” Washington Uni-
  versity Journal of Law and Policy 22:325–83.
Grassian, Stuart, and Terry Kupers. 2011. “The Colorado Study versus the Re-
  ality of Supermax Conﬁnement.” Correctional Mental Health Report 13(1):1, 9 –
  11.
Hafner, S., R. Emeny, M. Lacruz, J. Baumert, C. Herder, et al. 2011. “Associa-
  tion between Social Isolation and Inﬂammatory Markers in Depressed and
  Non-depressed Individuals: Results from the MONICA/KORA Study.”
  Brain Behavior and Immunity 25:1701–7.
Haney, Craig. 1993. “Infamous Punishment: The Psychological Consequences
  of Isolation.” National Prison Project Journal 8(2):3–7, 21.
———. 2003. “Mental Health Issues in Long-Term Solitary and ‘Supermax’
  Conﬁnement.” Crime and Delinquency 49:124–56.
Haney, Craig, and Mona Lynch. 1997. “Regulating Prisons of the Future: The
  Psychological Consequences of Solitary and Supermax Conﬁnement.” New
  York University Review of Law and Social Change 23:477–570.
Hibbert, Christopher. 1963. The Roots of Evil: A Social History of Crime and Pun-
  ishment. Boston: Little, Brown.
Hilliard, Thomas. 1976. “The Black Psychologist in Action: A Psychological
  Evaluation of the Adjustment Center Environment at San Quentin Prison.”
  Journal of Black Psychology 2:75–82.
Hinkle, Lawrence, and Harold Wolff. 1956. “Communist Interrogation and In-
  doctrination of ‘Enemies of the State.’ ” Archives of Neurology and Psychiatry 76:
  115–74.
Holt-Lunstad, Julianne, Theodore Robles, and David Sbarra. 2017. “Advancing
  Social Connectedness as a Public Health Priority in the United States.” Amer-
  ican Psychologist 72:517–30.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 348 of 515

                    Psychological Effects of Solitary Conﬁnement             413

Hunt, Stephen, Mack Orsborn, Harvey Checkoway, Mary Biggs, Miles McFall,
  and Tim Takaro. 2008. “Later Life Disability Status Following Incarceration
  as a Prisoner of War.” Military Medicine 173:613–18.
Immarigeon, Russ. 2011. “One Year Longitudinal Study of the Psychological
  Effects of Administrative Segregation: Introduction.” Corrections and Mental
  Health: An Update of the National Institute of Corrections. https://community
  .nicic.gov/blogs/mentalhealth/archive/2011/06/21/one-year-longitudinal-study
  -of-the-psychological-effects-of-administrative-segregation-introduction.aspx.
Irwin, John. 1980. Prisons in Turmoil. Boston: Little, Brown.
———. 1987. “Reﬂections on Ethnography.” Journal of Contemporary Ethnogra-
  phy 16:41– 48.
Jackson, Michael. 1983. Prisoners of Isolation: Solitary Conﬁnement in Canada.
  Toronto: University of Toronto Press.
Jacobs, James. 1977. Stateville. Chicago: University of Chicago Press.
Jones, David. 1976. The Health Risks of Imprisonment. Lexington, MA: Lexington
  Books.
Kaba, Fatos, Andrea Lewis, Sarah Glowa-Kollisch, James Hadler, David Lee,
  Howard Alper, Daniel Selling, Ross MacDonald, Angela Solimo, Amanda
  Parsons, and Homer Venters. 2014. “Solitary Conﬁnement and Risk of Self-
  Harm among Jail Inmates.” American Journal of Public Health 104:442– 47.
Kellett, Stephen, Nigel Beail, David Newman, and Pat Frankish. 2003. “Utility
  of the Brief Symptom Inventory in the Assessment of Psychological Distress.”
  Journal of Applied Research in Intellectual Disabilities 16:127–34.
Koch, Ida. 1986. “Mental and Social Sequelae of Isolation: The Evidence of
  Deprivation Experiments and of Pretrial Detention in Denmark.” In The Ex-
  pansion of European Prison Systems, edited by Bill Rolston and Mike Tomlinson.
  Working Papers in European Criminology, no. 7. Stockholm: European Group
  for the Study of Deviance and Social Control.
Kupers, Terry. 2017. Solitary: The Inside Story of Supermax Isolation and How We
  Can Abolish It. Oakland: University of California Press.
Lieberman, Matthew. 2013. Social: Why Our Brains Are Wired to Connect. New
  York: Random House.
Liebling, Alison. 1999. “Doing Research in Prison: Breaking the Silence?” The-
  oretical Criminology 3:147–73.
Lovell, David, and Hans Toch. 2011. “Some Observations about the Colorado
  Segregation Study.” Correctional Mental Health Report 13(1):3– 4, 14.
Makin, Kirk. 2013. “Canadian Prisons ‘Out of Step’ on Solitary Conﬁnement.”
  Globe and Mail, March 21. https://www.theglobeandmail.com/news/politics
  /canadian-prisons-out-of-step-on-solitary-conﬁnement/article10103358/.
Masur, Louis. 1989. Rites of Execution: Capital Punishment and the Transformation
  of American Culture, 1776–1865. New York: Oxford University Press.
Mendez, Juan. 2011. Interim Report of the Special Rapporteur of the Human Rights
  Council on Torture and Other Cruel, Inhuman or Degrading Treatment or Punish-
  ment. New York: United Nations.
Metzner, Jeffrey, and Jamie Fellner. 2010. “Solitary Conﬁnement and Mental
  Illness in U.S. Prisons: A Challenge for Medical Ethics.” Journal of the Acad-
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 349 of 515

414          Craig Haney

  emy of Psychiatry and Law 38:104 –8. http://www.hrw.org/sites/default/ﬁles
  /related_material/Solitary%20Conﬁnement%20and%20Mental%20Illness
  %20in%20US%20Prisons.pdf.
Metzner, Jeffrey, and Maureen O’Keefe. 2011. “The Psychological Effects of
  Administrative Segregation: The Colorado Study.” Correctional Mental Health
  Report 13(1):1–2, 12–14.
Miller, Holly. 1994. “Reexamining Psychological Distress in the Current Con-
  ditions of Segregation.” Journal of Correctional Health Care 1:39–53.
Miller, Holly, and Glenn Young. 1997. “Prison Segregation: Administrative
  Remedy or Mental Health Problem?” Criminal Behaviour and Mental Health
  7:85–94.
Mitchell, Kirk. 2010. “Limon Prison Incentives Keep Inmates in Check.” Denver
  Post, November 24. http://www.deseretnews.com/article/700085422/Limon
  -prison-incentives-keep-inmates-in-check.html.
Morgan, Robert, Paul Gendreau, Paula Smith, Andrew Gray, Ryan Labrecque,
  Nina MacLean, Stephanie Van Horn, Angelea Bolanos, Ashley Batastini, and
  Jeremy Mills. 2016. “Quantitative Synthesis of the Effects of Administrative Seg-
  regation on Inmates’ Well-Being.” Psychology, Public Policy, and Law 22:439– 61.
National Commission on Correctional Health Care. 2016. “Position Statement:
  Solitary Conﬁnement (Isolation).” Journal of Correctional Health Care 22:257–
  63. http://www.ncchc.org/solitary-conﬁnement.
National Research Council. 2014. The Growth of Incarceration in the United States:
  Exploring Causes and Consequences. Washington, DC: National Academies Press.
Nowak, Manfred. 2006. “What Practices Constitute Torture?” Human Rights
  Quarterly 28:809–41.
Nussbaum, Martha. 1995. “Objectiﬁcation.” Philosophy and Public Affairs 24:249–
  91.
O’Donnell, Ian. 2014. Prisoners, Solitude, and Time. New York: Oxford Univer-
  sity Press.
O’Keefe, Maureen. 2008. “Administrative Segregation from Within: A Correc-
  tions Perspective.” Prison Journal 88:123– 43.
———. 2017. “Reﬂections on Colorado’s Administrative Segregation Study.”
  NIJ Journal 278:1–8. https://nij.gov/journals/278/Pages/reﬂections-on-colorado
  -administrative-segregation-study.aspx.
O’Keefe, Maureen, Kelli Klebe, Jeffrey Metzner, Joel Dvoskin, Jamie Fellner,
  and Alysha Stucker. 2013. “A Longitudinal Study of Administrative Segrega-
  tion.” Journal of the American Academy of Psychiatry and Law 41:49 – 60.
O’Keefe, Maureen, Kelli Klebe, Alysha Stucker, Kristin Sturm, and William
  Leggett. 2010. One Year Longitudinal Study of the Psychological Effects of Admin-
  istrative Segregation. Final Report to the National Institute of Justice. Wash-
  ington, DC: US Department of Justice, National Institute of Justice.
Raemisch, Rick. 2017. “Putting an End to Long-Term Solitary.” New York Times,
  October 13. https://www.nytimes.com/2017/10/12/opinion/solitary-conﬁnement
  -colorado-prison.html.
Reiter, Keramet. 2016. 23/7: Pelican Bay Prison and the Rise of Long-Term Solitary
  Conﬁnement. New Haven, CT: Yale University Press.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 350 of 515

                     Psychological Effects of Solitary Conﬁnement               415

Reyes, Hernan. 2007. “The Worst Scars Are in the Mind: Psychological Tor-
  ture.” International Review of the Red Cross 89:591–616. https://www.icrc.org/en
  /international-review/article/worst-scars-are-mind-psychological-torture.
Rhodes, Lorna. 2004. Total Conﬁnement: Madness and Reason in the Maximum Se-
  curity Prison. Berkeley: University of California Press.
Rhodes, Lorna, and David Lovell. 2011. “Is Adaptation the Right Question?
  Addressing the Larger Context of Administrative Segregation: Commentary
  on One Year Longitudinal Study of the Psychological Effects of Administra-
  tive Segregation.” Corrections and Mental Health: An Update of the National In-
  stitute of Corrections ( June 21). http://community.nicic.gov/cfs-ﬁle.ashx/__key
  /CommunityServer.Components.PostAttachments/00.00.05.95.19/Supermax
  -_2D00_-T-_2D00_-Rhodes-and-Lovell.pdf.
Rundle, Frank. 1973. “The Roots of Violence at Soledad.” In The Politics of Pun-
  ishment: A Critical Analysis of Prisons in America, edited by Erik Wright. New
  York: Harper.
Scott, George, and Paul Gendreau. 1969. “Psychiatric Implications of Sensory
  Deprivation in a Maximum Security Prison.” Canadian Psychiatric Association
  Journal 14:337–41.
Shalev, Sharon. 2009. Supermax: Controlling Risk through Solitary Conﬁnement.
  Portland, OR: Willan.
Shalev, Sharon, and Monica Lloyd. 2011. “If This Be Method, Yet There Is
  Madness in It: Commentary on One Year Longitudinal Study of the Psycho-
  logical Effects of Administrative Segregation.” Corrections and Mental Health: An
  Update of the National Institute of Corrections ( June 21). http://community.nicic
  .gov/cfs-ﬁle.ashx/__key/CommunityServer.Components.PostAttachments
  /00.00.05.95.21/Supermax-_2D00_-T-_2D00_-Shalev-and-Lloyd.pdf.
Slater, Robert. 1986. “Psychiatric Intervention in an Atmosphere of Terror.”
  American Journal of Forensic Psychology 7(1):5–12.
Smith, Peter Scharff. 2006. “The Effects of Solitary Conﬁnement on Prison
  Inmates: A Brief History and Review of the Literature.” In Crime and Justice:
  A Review of Research, vol. 34, edited by Michael Tonry. Chicago: University of
  Chicago Press.
———. 2011. “The Effects of Solitary Conﬁnement: Commentary on One Year
  Longitudinal Study of the Psychological Effects of Administrative Segregation.”
  Corrections and Mental Health: An Update of the National Institute of Corrections
  ( June 21). http://community.nicic.gov/cfs-ﬁle.ashx/__key/CommunityServer
  .Components.PostAttachments/00.00.05.95.22/Supermax-_2D00_-T-_2D00
  _-Smith.pdf.
Strube, Michael, William Gardner, and Donald Hartmann. 1985. “Limitations,
  Liabilities, and Obstacles in Reviews of the Literature: The Current Status of
  Meta-Analysis.” Clinical Psychology Review 5:63–78.
Suedfeld, Peter, Carmenza Ramirez, John Deaton, and Gloria Baker-Brown.
  1982. “Reactions and Attributes of Prisoners in Solitary Conﬁnement.” Crim-
  inal Justice and Behavior 9:303–40.
Sykes, Gresham. 1958. Society of Captives. Princeton, NJ: Princeton University
  Press.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 351 of 515

416          Craig Haney

Toch, Hans. 1975. Men in Crisis: Human Breakdowns in Prison. New York: Aldine.
———. 1977. Living in Prison: The Ecology of Survival. New York: Free Press.
———. 2003. “The Contemporary Relevance of Early Experiments with Super-
  max Reform.” Prison Journal 83:221–28.
Turner, Scott, Laura Cardinal, and Richard Burton. 2017. “Research Design for
  Mixed Methods: A Triangulation-Based Framework and Roadmap.” Organi-
  zational Research Methods 20:243– 67.
Volkart, Reto, Adolf Dittrich, Thomas Rothenﬂuh, and Paul Werner. 1983.
  “Eine Kontrollierte Untersuchung uber Psychopathologische Effekte der
  Einzelhaft” [A controlled investigation on psychopathological effects of soli-
  tary conﬁnement]. Psychologie—Schweizerische Zeitschrift fur Psychologie und
  ihre Anwendungen 42:25– 46.
Volkart, Reto, Thomas Rothenﬂuh, W. Kobelt, Adolf Dittrich, and K. Ernst.
  1983. “Einzelhaft als Risikofaktor fur Psychiatrische Hospitalisierung” [Soli-
  tary conﬁnement as a risk for psychiatric hospitalization]. Psychiatria Clinica
  16:365–77.
Waligora, Bogusław. 1974. “Funkcjonowanie Czlowieka W Warunkach Izolacji
  Wieziennej” [How men function in conditions of penitentiary isolation]. Seria
  Psychologia I Pedagogika 34:1–123.
Walters, Richard, John Callagan, and Albert Newman. 1963. “Effect of Solitary
  Conﬁnement on Prisoners.” American Journal of Psychiatry 119:771–73.
Zinger, Ivan. 1998. “The Psychological Effects of 60 Days in Administrative
  Segregation.” PhD diss., Carlton University, Department of Psychology.
Zinger, Ivan, Cherami Wichmann, and D. Andrews. 2001. “The Psychological
  Effects of 60 Days in Administrative Segregation.” Canadian Journal of Crim-
  inology 43:47–83.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 352 of 515




                  EXHIBIT 27
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 353 of 515




Washington University Journal of Law & Policy

Volume 22 Access to Justice: The Social Responsibility of Lawyers | Prison Reform:
Commission on Safety and Abuse in America's Prisons

January 2006

Psychiatric Effects of Solitary Confinement
Stuart Grassian
New York University




Follow this and additional works at: https://openscholarship.wustl.edu/law_journal_law_policy
Q
    Part of the Law Enforcement and Corrections Commons


Recommended Citation
Stuart Grassian, Psychiatric Effects of Solitary Confinement, 22 WASH. U. J. L. & POL’Y 325 (2006),
https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24


This Prison Reform - Essay is brought to you for free and open access by the Law School at Washington University
Open Scholarship. It has been accepted for inclusion in Washington University Journal of Law & Policy by an
authorized administrator of Washington University Open Scholarship. For more information, please contact
digital@wumail.wustl.edu.
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 354 of 515




                       Psychiatric Effects of Solitary Confinement †

                                                  Stuart Grassian *

                                                  TABLE OF CONTENTS

             PREFACE          .......................................................................................327
             I. OVERVIEW .......................................................................................327
             II. SOLITARY CONFINEMENT CAN CAUSE SEVERE PSYCHIATRIC
                   HARM       .......................................................................................333
                   A. Solitary Confinement Can Cause a Specific Psychiatric
                        Syndrome......................................................................... 333
                      1. The Specific Psychiatric Syndrome Associated with
                            Solitary Confinement ................................................. 335
                      2. This Syndrome has the Characteristics of an Acute
                            Organic Brain Syndrome—A Delirium ..................... 337
                   B. The Historical Experience with Solitary Confinement:
                        The Nineteenth Century Experience................................ 338
                      1. The Origin of the American Penitentiary: The
                            Nineteenth Century German Experience ................... 338
                      2. Psychological Effects of Severe Isolation.................. 341
                   C. The Twentieth Century Experience: Prisoners of War,
                        “Brain Washing,” and Experimental Research .............. 343
                      1. Prisoners of War and “Brain Washing” ..................... 343
                      2. Experimental Research on Sensory Deprivation........ 345
                   D. Factors Effecting Response to Sensory Restriction and
                        Solitary Confinement....................................................... 346
                      1. Differing Conditions of Isolation ............................... 346
                      2. The Perceived Intent of the Isolation Experience ...... 347
                      3. Individual Differences in Response ........................... 347


                   † This article was prepared from a statement given to the Commission on Safety and
             Abuse in America’s Prisons. As the article is an overview of the psychiatric effects of
             confinement throughout history it is not fully footnoted
                   * M.D. Phone: (617) 244-3315; Fax: (617) 244-2792; 401 Beacon Street, Chestnut Hill,
             Mass. 02467-3976; e-mail: stgrassian@aol.com.


                                                               325
Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 355 of 515




              p325 Grassian book pages.doc                                                             12/18/2006




              326                          Journal of Law & Policy                                [Vol. 22:325



                                   a.
                                    Findings at Pelican Bay State Prison ............... 349
                                   b.
                                    Attention Deficit and Antisocial Personality
                                    Disorders.......................................................... 350
                              c. Langley v. Coughlin......................................... 351
                              d. Effects on Psychologically More Resilient
                                    Inmates: Baraldini v. Meese and Hameed v.
                                    Coughlin .......................................................... 352
                    E. Long Term Effects of Solitary and Small Group
                         Confinement .................................................................... 353
              III. CONCLUSIONS ..................................................................................354
              APPENDIX A: REPORTS OF PSYCHIATRIC DISTURBANCES IN
                    OTHER CONDITIONS OF RESTRICTED ENVIRONMENTAL
                    STIMULATION.................................................................................356
              I. AVIATION .......................................................................................356
              II. SMALL GROUP CONFINEMENT..........................................................357
              III. POLAR HABITATION .........................................................................358
              IV. EXPLORERS: SOLO VOYAGES..........................................................361
              V. MEDICAL CONDITIONS......................................................................362
                    A. Eye Patched Patients .......................................................... 362
                    B. Poliomyelitis ....................................................................... 363
                    C. Cardiac Patients................................................................. 363
                    D. Hearing-Impaired Individuals............................................ 364
                    E. Other Medical Patients....................................................... 365
              VI. OCCUPATIONAL SITUATIONS ..........................................................365
              VII. ANIMAL STUDIES............................................................................365
              APPENDIX B: THE NINETEENTH CENTURY GERMAN EXPERIENCE
                    WITH SOLITARY CONFINEMENT....................................................367
              APPENDIX C: EXPERIMENTAL RESEARCH ON THE PSYCHIATRIC
                    EFFECT OF PROFOUND SENSORY DEPRIVATION: FACTORS
                    INFLUENCING VULNERABILITY TO PSYCHIATRIC HARM ............373
              I. THE INFLUENCE OF EXPECTATION.....................................................373
              II. INDIVIDUAL DIFFERENCES IN RESPONSE .........................................374
                    A. Effects of Sensory Deprivation on Antisocial Personality
                         Disorder .......................................................................... 376
                       1. Aversive Conditioning ............................................... 376
                              a. Ethical Considerations ..................................... 378
                              b. SHU Incarceration is not Aversive
                                    Conditioning .................................................... 378

https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 356 of 515




             p325 Grassian book pages.doc                                                12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement                        327



                          (i) The behavior being changed:........................... 379
                          (ii) The “punishment”:........................................... 379
             APPENDIX D: REPORTS OF THE LONG-TERM EFFECTS OF
                 SOLITARY CONFINEMENT IN FORMER POLITICAL PRISONERS
                 AND IN PRISONERS OF WAR: SOLITARY CONFINEMENT AS A
                 MEANS OF “BRAIN WASHING” AND “INDOCTRINATING” ...........380


                                                  PREFACE

                 Dr. Grassian is a Board Certified Psychiatrist who was on the
             faculty of the Harvard Medical School for over twenty-five years. He
             has had extensive experience in evaluating the psychiatric effects of
             solitary confinement, and in the course of his professional
             involvement, has been involved as an expert regarding the psychiatric
             impact of federal and state segregation and disciplinary units in many
             settings. His observations and conclusions regarding this issue have
             been cited in a number of federal court decisions. The following
             statement is largely a redacted, non-institution and non-inmate
             specific, version of a declaration which was submitted in September
             1993 in Madrid v. Gomez. 1 To enhance the readability of this
             statement, much of the supporting medical literature is described in
             the appendices to the statement.

                                                I. OVERVIEW

                 Solitary confinement—that is the confinement of a prisoner alone
             in a cell for all, or nearly all, of the day with minimal environmental
             stimulation and minimal opportunity for social interaction—can
             cause severe psychiatric harm. It has indeed long been known that
             severe restriction of environmental and social stimulation has a
             profoundly deleterious effect on mental functioning; this issue has
             been a major concern for many groups of patients including, for
             example, patients in intensive care units, spinal patients immobilized
             by the need for prolonged traction, and patients with impairment of


                  1. 889 F. Supp. 1146 (N.D. Cal. 1995), rev’d and remanded, 150 F.3d 1030 (9th Cir.
             1998).



Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 357 of 515




              p325 Grassian book pages.doc                                                12/18/2006




              328                        Journal of Law & Policy                     [Vol. 22:325



              their sensory apparatus (such as eye-patched or hearing-impaired
              patients). This issue has also been a very significant concern in
              military situations, polar and submarine expeditions, and in
              preparations for space travel.
                  The United States was actually the world leader in introducing
              prolonged incarceration, and solitary confinement, as a means of
              dealing with criminal behavior. The “penitentiary system” began in
              the United States, first in Philadelphia, in the early nineteenth
              century, a product of a spirit of great social optimism about the
              possibility of rehabilitation of individuals with socially deviant
              behavior. 2 The Americans were quite proud of their “penitentiary
              system” and they invited and encouraged important visitors from
              abroad to observe them. 3 This system, originally labeled as the
              “Philadelphia System,” involved almost an exclusive reliance upon
              solitary confinement as a means of incarceration and also became the
              predominant mode of incarceration, both for post conviction and also
              for pretrial detainees, in the several European prison systems which
              emulated the American model. 4
                  The results were, in fact, catastrophic. The incidence of mental
              disturbances among prisoners so detained, and the severity of such
              disturbances, was so great that the system fell into disfavor and was
              ultimately abandoned. During this process a major body of clinical
              literature developed which documented the psychiatric disturbances
              created by such stringent conditions of confinement. 5
                  The paradigmatic psychiatric disturbance was an agitated
              confusional state which, in more severe cases, had the characteristics
              of a florid delirium, characterized by severe confusional, paranoid,
              and hallucinatory features, and also by intense agitation and random,
              impulsive, often self-directed violence. Such disturbances were often


                    2. An excellent history of the Philadelphia System is found in NORMAN JOHNSTON ET
              AL., EASTERN STATE PENITENTIARY: CRUCIBLE OF GOOD INTENTIONS (1994).
                    3. See DAVID ROTHMAN, THE DISCOVERY OF THE ASYLUM 81 (1971); see also
              GUSTAVE DE BEAUMONT & ALEXIS DE TOCQUEVILLE, ON THE PENITENTIARY SYSTEM IN THE
              UNITED STATES AND ITS APPLICATION IN FRANCE, http://www.law.du.edu/sterling/Content/
              ALH/Tocqueville_Pen.pdf; CHARLES DICKENS, AMERICAN NOTES AND PICTURES FROM ITALY
              (Leonee Ormond ed., Everymans Library 1997) (1842).
                   4. ROTHMAN, supra note 3, at 96–101.
                   5. See Appendix D (describing this literature).



https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 358 of 515




             p325 Grassian book pages.doc                                   12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement             329



             observed in individuals who had no prior history of any mental
             illness. In addition, solitary confinement often resulted in severe
             exacerbation of a previously existing mental condition. Even among
             inmates who did not develop overt psychiatric illness as a result of
             solitary confinement, such confinement almost inevitably imposed
             significant psychological pain during the period of isolated
             confinement and often significantly impaired the inmate’s capacity to
             adapt successfully to the broader prison environment.
                 It is both tragic and highly disturbing that the lessons of the
             nineteenth century experience with solitary confinement are today
             being so completely ignored by those responsible for addressing the
             housing and the mental health needs in the prison setting. For, indeed,
             the psychiatric harm caused by solitary confinement had become
             exceedingly apparent well over one hundred years ago. Indeed, by
             1890, with In re Medley, 6 the United States Supreme Court explicitly
             recognized the massive psychiatric harm caused by solitary
             confinement:
                 This matter of solitary confinement is not . . . a mere
                 unimportant regulation as to the safe-keeping of the prisoner
                 ....
                     . . . [E]xperience [with the penitentiary system of solitary
                 confinement] demonstrated that there were serious objections
                 to it. A considerable number of the prisoners fell, after even a
                 short confinement, into a semi-fatuous condition, from which it
                 was next to impossible to arouse them, and others became
                 violently insane; others, still, committed suicide; while those
                 who stood the ordeal better were not generally reformed, and
                 in most cases did not recover sufficient mental activity to be of
                 any subsequent service to the community. 7
                The consequences of the Supreme Court’s holding were quite
             dramatic for Mr. Medley. Mr. Medley had been convicted of having
             murdered his wife. Under the Colorado statute in force at the time of
             the murder he would have been executed after about one additional


                  6. 134 U.S. 160 (1890).
                  7. Id. at 167–68.



Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 359 of 515




              p325 Grassian book pages.doc                                         12/18/2006




              330                        Journal of Law & Policy               [Vol. 22:325



              month of incarceration in the county jail. But in the interim between
              Mr. Medley’s crime and his trial the Colorado legislature had passed
              a new statute which called for the convicted murderer to be, instead,
              incarcerated in solitary confinement in the state prison during the
              month prior to his execution. 8 Unhappily, when the legislature passed
              the new law it simultaneously rescinded the older law without
              allowing for a bridging clause which would have allowed for Mr.
              Medley’s sentencing under the older statute. 9
                   Mr. Medley appealed his sentencing under the new statute,
              arguing that punishment under this new law was so substantially
              more burdensome than punishment under the old law as to render its
              application to him ex post facto. 10 The Supreme Court agreed with
              him, even though it simultaneously recognized that if Mr. Medley
              was not sentenced under the new law, he could not be sentenced at
              all. 11 Despite this, the Court held that this additional punishment of
              one month of solitary confinement was simply too egregious to
              ignore; the Court declared Mr. Medley a free man, and ordered his
              release from prison. 12
                   Dramatic concerns about the profound psychiatric effects of
              solitary confinement have continued into the twentieth century, both
              in the medical literature and in the news. The alarm raised about the
              “brain washing” of political prisoners of the Soviet Union and of
              Communist China—and especially of American prisoners of war
              during the Korean War—gave rise to a major body of medical and
              scientific literature concerning the effects of sensory deprivation and
              social isolation, including a substantial body of experimental
              research. 13
                   This literature, as well as my own observations, has demonstrated
              that, deprived of a sufficient level of environmental and social
              stimulation, individuals will soon become incapable of maintaining
              an adequate state of alertness and attention to the environment.


                  8. Id. at 162–63.
                  9. Id. at 166.
                 10. Id. at 162.
                 11. Id. at 166.
                 12. Id. at 174.
                 13. THE MANIPULATION OF HUMAN BEHAVIOR 2–3, 35 (Albert D. Biderman & Herbert
              Zimmer eds., 1961).


https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 360 of 515




             p325 Grassian book pages.doc                                   12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement          331



             Indeed, even a few days of solitary confinement will predictably shift
             the electroencephalogram (EEG) pattern toward an abnormal pattern
             characteristic of stupor and delirium.
                 This fact is not surprising. Most individuals have at one time or
             another experienced, at least briefly, the effects of intense monotony
             and inadequate environmental stimulation. After even a relatively
             brief period of time in such a situation an individual is likely to
             descend into a mental torpor or “fog,” in which alertness, attention,
             and concentration all become impaired. In such a state, after a time,
             the individual becomes increasingly incapable of processing external
             stimuli, and often becomes “hyperresponsive” to such stimulation.
             For example, a sudden noise or the flashing of a light jars the
             individual from his stupor and becomes intensely unpleasant. Over
             time the very absence of stimulation causes whatever stimulation is
             available to become noxious and irritating. Individuals in such a
             stupor tend to avoid any stimulation, and withdraw progressively into
             themselves and their own mental fog.
                 An adequate state of responsiveness to the environment requires
             both the ability to achieve and maintain an attentional set and the
             ability to shift attention. The impairment of alertness and
             concentration in solitary confinement leads to two related
             abnormalities: the inability to focus, and the inability to shift
             attention. The inability to focus (to achieve and maintain attention) is
             experienced as a kind of dissociative stupor—a mental “fog” in
             which the individual cannot focus attention, and cannot, for example,
             grasp or recall when he attempts to read or to think.
                 The inability to shift attention results in a kind of “tunnel vision”
             in which the individual’s attention becomes stuck, almost always on
             something intensely unpleasant, and in which he cannot stop thinking
             about that matter; instead, he becomes obsessively fixated upon it.
             These obsessional preoccupations are especially troubling.
             Individuals in solitary confinement easily become preoccupied with
             some thought, some perceived slight or irritation, some sound or
             smell coming from a neighboring cell, or, perhaps most commonly,
             by some bodily sensation. Tortured by it, such individuals are unable
             to stop dwelling on it. In solitary confinement ordinary stimuli
             become intensely unpleasant and small irritations become
             maddening. Individuals in such confinement brood upon normally

Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 361 of 515




              p325 Grassian book pages.doc                                  12/18/2006




              332                        Journal of Law & Policy         [Vol. 22:325



              unimportant stimuli and minor irritations become the focus of
              increasing agitation and paranoia. I have examined countless
              individuals in solitary confinement who have become obsessively
              preoccupied with some minor, almost imperceptible bodily sensation,
              a sensation which grows over time into a worry, and finally into an
              all-consuming, life-threatening illness.
                  Individuals experiencing such environmental restriction find it
              difficult to maintain a normal pattern of daytime alertness and
              nighttime sleep. They often find themselves incapable of resisting
              their bed during the day—incapable of resisting the paralyzing effect
              of their stupor—and yet incapable of any restful sleep at night. The
              lack of meaningful activity is further compounded by the effect of
              continual exposure to artificial light and diminished opportunity to
              experience natural daylight. And the individual’s difficulty in
              maintaining a normal day-night sleep cycle is often far worsened by
              constant intrusions on nighttime dark and quiet, such as steel doors
              slamming shut, flashlights shining in their face, and so forth.
                  There are substantial differences in the effects of solitary
              confinement upon different individuals. Those most severely affected
              are often individuals with evidence of subtle neurological or attention
              deficit disorder, or with some other vulnerability. These individuals
              suffer from states of florid psychotic delirium, marked by severe
              hallucinatory confusion, disorientation, and even incoherence, and by
              intense agitation and paranoia. These psychotic disturbances often
              have a dissociative character, and individuals so affected often do not
              recall events which occurred during the course of the confusional
              psychosis. Generally, individuals with more stable personalities and
              greater ability to modulate their emotional expression and behavior
              and individuals with stronger cognitive functioning are less severely
              affected. However, all of these individuals will still experience a
              degree of stupor, difficulties with thinking and concentration,
              obsessional thinking, agitation, irritability, and difficulty tolerating
              external stimuli (especially noxious stimuli).
                  Moreover, although many of the acute symptoms suffered by
              these inmates are likely to subside upon termination of solitary
              confinement, many—including some who did not become overtly
              psychiatrically ill during their confinement in solitary—will likely
              suffer permanent harm as a result of such confinement. This harm is

https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 362 of 515




             p325 Grassian book pages.doc                                  12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement        333



             most commonly manifested by a continued intolerance of social
             interaction, a handicap which often prevents the inmate from
             successfully readjusting to the broader social environment of general
             population in prison and, perhaps more significantly, often severely
             impairs the inmate’s capacity to reintegrate into the broader
             community upon release from imprisonment.
                 Many inmates housed in such stringent conditions are extremely
             fearful of acknowledging the psychological harm or stress they are
             experiencing as a result of such confinement. This reluctance of
             inmates in solitary confinement is a response to the perception that
             such confinement is an overt attempt by authorities to “break them
             down” psychologically, and in my experience, tends to be more
             severe when the inmate experiences the stringencies of his
             confinement as being the product of an arbitrary exercise of power,
             rather than the fair result of an inherently reasonable process.
             Furthermore, in solitary confinement settings, mental health
             screening interviews are often conducted at the cell front, rather than
             in a private setting, and inmates are generally quite reluctant to
             disclose psychological distress in the context of such an interview
             since such conversation would inevitably be heard by other inmates
             in adjacent cells, exposing them to possible stigma and humiliation in
             front of their fellow inmates.

                 II. SOLITARY CONFINEMENT CAN CAUSE SEVERE PSYCHIATRIC
                                         HARM

              A. Solitary Confinement Can Cause a Specific Psychiatric Syndrome

                 During the course of my involvement as an expert I have had the
             opportunity to evaluate the psychiatric effects of solitary confinement
             in well over two hundred prisoners in various state and federal
             penitentiaries. I have observed that, for many of the inmates so
             housed, incarceration in solitary caused either severe exacerbation or
             recurrence of preexisting illness, or the appearance of an acute mental
             illness in individuals who had previously been free of any such
             illness.
                 I became aware of the particular toxicity of solitary confinement
             when I first had the opportunity to evaluate prisoners in solitary


Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 363 of 515




              p325 Grassian book pages.doc                                                   12/18/2006




              334                        Journal of Law & Policy                         [Vol. 22:325



              confinement as a result of my involvement in a class action lawsuit in
              Massachusetts, which challenged conditions in solitary confinement
              at the maximum security state penitentiary in Walpole,
              Massachusetts. 14 The clinical observations I made in the course of my
              involvement in that lawsuit, coupled with my research into the
              medical literature concerning this issue, have formed the basis of two
              articles I have since published on this topic in peer-reviewed
              journals. 15 My subsequent professional experience has included
              observations of similar phenomena in many other solitary
              confinement settings.
                  When I initially agreed to evaluate the Walpole prisoners I had not
              yet reviewed the literature on the psychiatric effects of solitary
              confinement and I was somewhat skeptical; I expected that inmates
              would feign illness and exaggerate whatever psychiatric
              symptomatology they suffered. I discovered, however, something
              very different. Contrary to my expectations, the prisoners appeared to
              be extremely defensive about the psychiatric problems they were
              suffering in Special Housing Unit (SHU); they tended to rationalize
              away their symptoms, avoid talking about them, or deny or distort
              their existence all in an apparent effort to minimize the significance
              of their reactions to isolation. Numerous interviews began with
              statements such as “solitary doesn’t bother me” or “some of the guys
              can’t take it—not me,” or even with the mention of a symptom and a
              simultaneous denial of its significance: “As soon as I got in I started
              cutting my wrists. I figured it was the only way to get out of here.”
                  As these interviews progressed the facile accounts gave way to
              descriptions of experiences that were very worrisome. For example,
              one inmate was unable to describe the events of the several days
              surrounding his wrist-slashing, nor could he describe his thoughts or
              feelings at the time. Similarly, the prisoner who said he could “take
              it” eventually came to describe panic, fears of suffocation, and
              paranoid distortions which he suffered while in isolation. Moreover,


                  14. Libby v. Comm’r of Corr., 432 N.E.2d 486 (Mass. 1982).
                  15. See Stuart Grassian & Nancy Friedman, Effects of Sensory Deprivation in Psychiatric
              Seclusion and Solitary Confinement, 8 INT’L J.L. & PSYCHIATRY 49 (1986); Stuart Grassian,
              Psychopathological Effects of Solitary Confinement, 140 AM. J. PSYCHIATRY 1450 (1983).




https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 364 of 515




             p325 Grassian book pages.doc                                   12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement          335



             the specific psychiatric symptoms reported were strikingly consistent
             among the inmates:

                 1. The Specific Psychiatric Syndrome Associated with Solitary
                    Confinement

                 a. Hyperresponsivity to External Stimuli: More than half the
             prisoners reported a progressive inability to tolerate ordinary stimuli.
             For example, “You get sensitive to noise, the plumbing system.
             Someone in the tier above me pushes the button on the faucet . . . It’s
             too loud, gets on your nerves. I can’t stand it. I start to holler.”
                 b. Perceptual Distortions, Illusions, and Hallucinations: Almost a
             third of the prisoners described hearing voices, often in whispers and
             often saying frightening things to them. There were also reports of
             noises taking on increasing meaning and frightening significance. For
             example, “I hear noises, can’t identify them—starts to sound like
             sticks beating men, but I’m pretty sure no one is being beaten . . . I’m
             not sure.” These perceptual changes at times became more complex
             and personalized:
                 They come by with four trays; the first has big pancakes. I
                 think I am going to get them. Then someone comes up and
                 gives me tiny ones—they get real small, like silver dollars. I
                 seem to see movements, real fast motions in front of me. Then
                 seems like they are doing things behind your back, can’t quite
                 see them. Did someone just hit me? I dwell on it for hours.
                 c. Panic Attacks: Well over half the inmates interviewed described
             severe panic attacks while in SHU.
                 d. Difficulties with Thinking, Concentration, and Memory: Many
             reported symptoms of difficulty in concentration and memory. One
             prisoner described his experience, “I can’t concentrate, can’t read . . .
             Your mind’s narcotized. Sometimes I can’t grasp words in my mind
             that I know. Get stuck, have to think of another word. Memory’s
             going. You feel like you are losing something you might not get
             back.” In some cases this problem was far more severe, leading to
             acute psychotic, confusional states. One prisoner had slashed his
             wrists during such a state and his confusion and disorientation had
             actually been noted in his medical record.


Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 365 of 515




              p325 Grassian book pages.doc                                     12/18/2006




              336                        Journal of Law & Policy           [Vol. 22:325



                 e. Intrusive Obsessional Thoughts: Emergence of Primitive
              Aggressive Ruminations: Almost half the prisoners reported the
              emergence of primitive aggressive fantasies of revenge, torture, and
              mutilation of the prison guards. In each case the fantasies were
              described as entirely unwelcome, frightening, and uncontrollable. For
              example, one prisoner recounted
                  I try to sleep sixteen hours a day, block out my thoughts;
                  muscles tense, think of torturing and killing the guards; lasts a
                  couple of hours. I can’t stop it. Bothers me. Have to keep
                  control. This makes me think I’m flipping my mind . . . I get
                  panicky, thoughts come back—pictured throwing a guard in
                  lime—eats away at his skin, his flesh—torture him—try to
                  block it out, but I can’t.
                 f. Overt Paranoia: Almost half the prisoners interviewed reported
              paranoid and persecutory fears. Some of these persecutory fears were
              short of overt psychotic disorganization. For example, one prisoner
              recalled “sometimes I get paranoid—think they meant something
              else. Like a remark about Italians. Dwell on it for hours. Get frantic.
              Like when they push buttons on the sink. Think they did it just to
              annoy me.” In other cases this paranoia deteriorated into overt
              psychosis:
                  Spaced out. Hear singing, people’s voices, ‘Cut your wrists
                  and go to Bridgewater and the Celtics are playing tonight.’ I
                  doubt myself. Is it real? . . . I suspect they are putting drugs in
                  my food, they are putting drugs in my cell . . . The Reverend,
                  the priest, even you, you’re all in cahoots in the Scared
                  Straight Program.
                  g. Problems with Impulse Control: Slightly less than half of the
              prisoners reported episodes of loss of impulse control with random
              violence: “I snap off the handle over absolutely nothing. Have torn up
              mail and pictures, throw things around. Try to control it. Know it
              only hurts myself.” Several of these prisoners reported impulsive
              self-mutilation; “I cut my wrists many times in isolation. Now it
              seems crazy. But every time I did it, I wasn’t thinking—lost
              control—cut myself without knowing what I was doing.”



https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 366 of 515




             p325 Grassian book pages.doc                                                         12/18/2006




             2006]             Psychiatric Effects of Solitary Confinement                                337



                 2. This Syndrome has the Characteristics of an Acute Organic
                    Brain Syndrome—A Delirium

                Clearly, these symptoms were very dramatic. Moreover, they
             appeared to form a discreet syndrome—that is, a constellation of
             symptoms occurring together and with a characteristic course over
             time, thus suggestive of a discreet illness. Moreover, this syndrome
             was strikingly unique; some of the symptoms described above are
             found in virtually no other psychiatric illness. The characteristic acute
             dissociative, confusional psychoses are a rare phenomenon in
             psychiatry. Similarly, cases of random, impulsive violence in the
             context of such confusional state is exceedingly rare. But the most
             unique symptoms in this cluster are the striking and dramatically
             extensive perceptual disturbances experienced by the isolated person.
             Indeed, these disturbances are almost pathognomonic of the
             syndrome, meaning they are symptoms virtually found nowhere else.
             For example, loss of perceptual constancy (objects becoming larger
             and smaller, seeming to “melt” or change form, sounds becoming
             louder and softer, etc.) is very rare and, when found, is far more
             commonly associated with neurological illness (especially seizure
             disorders and brain tumors affecting sensory integration areas of the
             brain) than with primary psychiatric illness. 16
                In addition, functional psychiatric illness very rarely presents with
             such severe and florid perceptual distortions, illusions, and
             hallucinations simultaneously affecting multiple perceptual
             modalities—auditory, visual, olfactory, tactile, and kinesthetic. 17
                Similarly, hyperresponsivity to external stimuli with a dysesthetic
             (subjectively painful) response to such stimuli, is likewise rare. In
             fact, it is exceedingly rare; so rare that appearance of this symptom
             also might suggest an organic brain dysfunction etiology. 18


                  16. When seen in primary psychiatric illness, it is basically only seen in especially severe,
             insidious, early onset schizophrenia—the kind of schizophrenic illness which has always been
             thought to clinically “feel” like a fundamentally biological/neurologic disease.
                  17. In fact, in the more common psychotic illnesses such as schizophrenia and psychotic
             depression, auditory hallucinations are by far the most common type; visual hallucinations
             come a distant second; and hallucinations in all other modalities are actually very uncommon.
             Moreover, combined modality hallucinations (other than the combination of auditory with
             visual) are exceedingly rare.
                  18. This symptom is similar, for example, to the experience many people have during a


Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 367 of 515




              p325 Grassian book pages.doc                                                          12/18/2006




              338                         Journal of Law & Policy                              [Vol. 22:325



                  Thus, the fact that all of these quite unusual symptoms ran
              together in the same syndrome was itself a clear confirmation of the
              distinct nature of this syndrome. While this syndrome is strikingly
              atypical for the functional psychiatric illnesses, it is quite
              characteristic of an acute organic brain syndrome: delirium, a
              syndrome characterized by a decreased level of alertness and EEG
              abnormalities; by the same perceptual and cognitive disturbances,
              fearfulness, paranoia, and agitation; and random, impulsive, and self-
              destructive behavior which I observed in the Walpole population.
                  Moreover, delirium is a syndrome which is known to result from
              the type of conditions, including restricted environmental stimulation,
              which are characteristic of solitary confinement. Even the EEG
              abnormalities characteristic of delirium have been observed in
              individuals exposed to conditions of sensory deprivation. By now the
              potentially catastrophic effects of restricted environmental
              stimulation have been the subject of a voluminous medical literature;
              annual international symposia are being held on the subject, and the
              issue has even found its way into the popular media. The literature is
              summarized in the appendices to this statement.

                    B. The Historical Experience with Solitary Confinement: The
                                   Nineteenth Century Experience

                  1. The Origin of the American Penitentiary: The Nineteenth
                     Century German Experience

                  Preindustrial societies had often not made any fundamental
              distinction between deviant behavior seen as the product of “criminal
              intent” as opposed to behavior seen as stemming from “mental
              illness.” 19 For such societies, deviant behavior—whatever its
              origins—was a social evil that was deeply feared and cruelly
              punished.


              febrile illness of finding any touching of their body exceedingly unpleasant, or the inability of a
              patient with a headache to tolerate an even ordinary volume of sound, or the inability of some
              pregnant women to tolerate even ordinary smells without becoming nauseated.
                  19. ROTHMAN, supra note 3, at 4–5, 62–65.




https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 368 of 515




             p325 Grassian book pages.doc                                          12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement                  339



                 In Colonial America the Salem witch trials were but one example
             of a continuing tendency to equate “lunacy” with “demonic
             possession” and, ultimately, with “evil.” 20 Deviant behavior was
             naturally feared and hated; the instinctive response was to punish it
             cruelly, lock it away, banish it, or kill its perpetrator. Thus, in
             Colonial America generally, the social response to deviant behavior
             was relatively simple: the protection of the larger society was
             paramount, while the distinction between “illness” and “evil” was far
             less critical. Indeed, the social response to deviance largely stemmed
             from the severe puritanical belief in innate human evil that deserved
             violent retaliation such as whipping, pillories, stockades, brandings,
             and, ultimately, the gallows. At times, when there was a more
             “humane” response to persons viewed as suffering from lunacy this
             response consisted simply of keeping the individual caged under lock
             and key, often for the rest of his life.
                 But in the early nineteenth century, a surge of great social
             optimism swept over America, and along with this grew a belief in
             the possibility of social reform, perhaps an overly optimistic faith in
             the possibility of rehabilitation of persons whose behavior was
             deviant. 21 Not coincidentally, this spirit gave rise virtually
             simultaneously to two great social reform movements in the United
             States: the development of large mental hospitals and the
             construction of the first large penitentiaries.
                 Both of these institutions were founded upon a similar premise—
             namely, that psychological and social deviance was largely a result of
             the evils and stresses of “modern society,” and both held a
             fundamental belief that healing would naturally occur if the deviant
             individual was removed from the evils of the larger society, and thus
             enabled to know his own true nature. 22
                 In the case of the mental hospital this belief gave rise to the
             concept of a healing, pastoral, therapeutic community. 23 But, in the
             case of the penitentiary, an additional safeguard was obviously


                 20. GEORGE IVES, A HISTORY OF PENAL METHODS: CRIMINALS, WITCHES, LUNATICS 58–
             59, 68–73 (reprint 1970) (1914).
                 21. ROTHMAN, supra note 3, at 57–58, 79.
                 22. Id. at 82.
                 23. Id. at 133.



Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 369 of 515




              p325 Grassian book pages.doc                                   12/18/2006




              340                        Journal of Law & Policy          [Vol. 22:325



              required: the inmates clearly had to be protected, not only from the
              evil influences of the broader society, but also from the evil
              influences of each other. 24 The proper approach thus appeared to be
              to give each inmate the opportunity to live a life alone, like a penitent
              monk in his own monastic cell.
                  Thus, the earliest American penitentiaries were, generally,
              systems of rigid solitary confinement. 25 Extravagant attention was
              paid to the design of these institutions, to ensure the absolute and
              total isolation of the offender from any evil and corrupting
              influences. 26 The Philadelphia Prison, completed in 1829, was
              particularly conscientious in this regard:
                  The arrangements . . . guaranteed that convicts would avoid all
                  contamination and follow a path to reform. Inmates remained
                  in solitary cells for eating, sleeping, and working . . . . No
                  precaution against contamination was excessive. Officials
                  placed hoods over the head of a new prisoner when marching
                  him to his cell so he would not see or be seen by other inmates.
                     . . . Thrown upon his own innate sentiments, with no evil
                  example to lead him astray, . . . the criminal would start his
                  rehabilitation. Then, after a period of total isolation, without
                  companions, books, or tools, . . . [h]e would return to the
                  community cured of vice and idleness, to take his place as a
                  responsible citizen. 27
                 The American penitentiary, and the Philadelphia System, became
              world-famous; no important visitor to the United States neglected to
              tour its penitentiaries and to bring back their principles for emulation
              in Europe. Some such as Alexis de Tocqueville of France and
              Nicholas Julius from Prussia came specifically for that purpose. 28
              Tocqueville wrote of the utter, “perfect” desolation of the American


                  24.   Id. at 83.
                  25.   Id.
                  26.   Id. at 82–83.
                  27.   Id. at 85–86.
                  28.   Id. at 81.




https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 370 of 515




             p325 Grassian book pages.doc                                             12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement                     341



             penitentiary, of the “profound silence” within its “vast walls,”
             likening it to the silence of death. 29

                 2. Psychological Effects of Severe Isolation

                The openness with which these institutions were held up to public
             scrutiny led in time to open concern about the psychological effects
             of such confinement. During a tour of the United States in 1842,
             Charles Dickens wrote with pathos of the Philadelphia Prison:
                 The system here is rigid, strict, and hopeless solitary
                 confinement. . . . Over the head and face of every prisoner who
                 comes into the melancholy house, a black hood is drawn, and
                 in this dark shroud, . . . he is led to the cell from which he
                 never again comes forth, until his whole term of imprisonment
                 has expired. He is a man buried alive . . . . dead to everything
                 but torturing anxieties and horrible despair.
                     ....
                     The first man I saw . . . answered . . . always with a strange
                 kind of pause . . . . He gazed about him and in the act of doing
                 so fell into a strange stare as if he had forgotten something.
                    In another cell was a German, . . . a more dejected, broken-
                 hearted, wretched creature, it would be difficult to imagine. . . .
                     There was a sailor . . . . [w]hy does he stare at his hands and
                 pick the flesh open, upon the fingers, and raise his eyes for an
                 instant . . . to those bare walls . . . ? 30
                American concern about the effects of rigid solitary confinement
             began as early as the 1830s. 31 Statistical comparisons began to be
             made between the Philadelphia system and its chief competitor: the
             Auburn system prevailing in New York State at the Auburn and Sing-
             Sing penitentiaries. 32 The latter system also utilized solitary


                29. Id. at 97.
                30. P. Herbert Liederman, Man Alone: Sensory Deprivation and Behavioral Change, 8
             CORRECTIONAL PSYCHIATRY & J. SOC. THERAPY 64, 66 (1962).
                31. ROTHMAN, supra note 3, at 87–88.
                32. Id. at 88.


Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 371 of 515




              p325 Grassian book pages.doc                                       12/18/2006




              342                        Journal of Law & Policy             [Vol. 22:325



              confinement, but less rigidly; inmates left their cells to work together
              in workshops and exercise in a common courtyard, although here,
              too, absolute and strict silence was maintained at all times. 33
              Statistical comparisons began to generate evidence that “[i]t was
              unnatural . . . to leave men in solitary, day after day, year after year;
              indeed, it was so unnatural that it bred insanity.” 34 The Philadelphia
              Prison system appeared to have a higher incidence not only of
              insanity but also of physical disease and death than its New York
              State system counterpart. 35
                  Meanwhile, the American system had been emulated in many
              major European prisons, such as at Halle, Germany. 36 Although the
              Americans had been the world leaders in instituting rigid solitary
              confinement in their penitentiary system, German clinicians
              eventually assumed the task of documenting its demise. Between
              1854 and 1909, thirty-seven articles appeared in German scientific
              journals on the subject of psychotic disturbances among prisoners,
              summarizing years of work and hundreds of cases. A major review of
              this literature was published in 1912. 37 A summary and synthesis of
              this rather large body of work appears as an appendix to this article. 38
                  But it should be noted that interest in the problem was not purely
              academic; psychotic disturbances among prisoners were of such
              frequency in these prisons that they attracted administrative as well as
              clinical concern, and great effort was made to explain this disturbing
              incidence. Thus, the literature covered a variety of issues:
              speculation, for example, on the “moral degeneracy” of the prison
              population; comparison of the psychopathology of those who
              committed “crimes of passion” with those who committed “crimes
              against property”; or documentation of the incidence of the major
              diagnostic categories of the time (for example, “circular insanity,”
              “alcoholic psychoses,” epilepsy, and general paresis) among the
              prison population.


                  33. Id. at 95, 97.
                  34. Id. at 87.
                  35. Id. at 87–88.
                  36. See PAUL NITSCHE & KARL WILMANNS, THE HISTORY OF THE PRISON PSYCHOSES
              (Francis M. Barnes, Jr. & Bernard Glueck trans., 1912).
                  37. See id.
                  38. See Appendix B.


https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 372 of 515




             p325 Grassian book pages.doc                                                   12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement                           343



                 However, multiple reports based on careful clinical observation
             suggested that a substantial majority of these prison psychoses were
             direct reactions to the conditions of imprisonment itself. Gradually, a
             clinically distinguishable syndrome of acute reactive prison
             psychoses began to be defined. Different variables were considered in
             attempting to explain the etiology of these reactive prison psychoses,
             including long versus short durations of imprisonment, or
             imprisonment of those already convicted versus imprisonment while
             awaiting trial. However, the most consistent factor described,
             reported in over half the total literature, was solitary confinement.

                 C. The Twentieth Century Experience: Prisoners of War, “Brain
                            Washing,” and Experimental Research

                 1. Prisoners of War and “Brain Washing”

                 Unfortunately, other than some anecdotal reports, there was little
             discussion of the psychological effects of solitary confinement in the
             medical literature during the first half of the twentieth century.
             Undoubtedly, this was in part a consequence of the disastrous earlier
             experience with such confinement. As statistical evidence
             accumulated during the nineteenth century that solitary confinement
             produced a very disturbing incidence of insanity, physical disease,
             and death the system fell into disrepute and, with this, it had changed
             from an open, optimistic experiment in social reform into a hidden,
             secretive place of punishment and control.
                 Its devastating psychological impact, however, did not change, a
             fact which became suddenly and very painfully evident in the 1950s
             as the American public began hearing the frightening and dramatic
             reports of “brain washing” of American prisoners of war in Korea—
             reports that alterations in the sensory environment were being
             intentionally imposed upon these prisoners in a seemingly Orwellian
             attempt to profoundly disrupt their psychological equilibrium. 39
                 By the 1950s, reports had already appeared of major psychiatric
             disturbances among survivors of prolonged solitary confinement in


                 39. Lawrence E. Hinkle, Jr., The Physiological State of the Interrogation Subject as It
             Affects Brain Function, in THE MANIPULATION OF HUMAN BEHAVIOR, supra note 13, at 35.


Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 373 of 515




              p325 Grassian book pages.doc                                       12/18/2006




              344                        Journal of Law & Policy             [Vol. 22:325



              war, 40 but during the decade of the Korean War major attention was
              riveted on the occurrence of these disturbances not only in war but in
              a variety of other settings as well. In 1956 the Group for the
              Advancement of Psychiatry (GAP) held a symposium, “Factors Used
              to Increase the Susceptibility of Individuals to Forceful
              Indoctrination,” to study methods used by the Chinese and Russian
              Communists to “indoctrinate” and “break the will” of political
              prisoners and prisoners of war. 41 Dr. Milton Meltzer, former Chief
              Medical Officer at Alcatraz Federal Penitentiary, contributed his
              observations of psychiatric disturbances among prisoners exposed to
              punitive solitary confinement at Alcatraz. 42 These prisoners were
              rarely confined for periods beyond one week. 43 Despite this, Dr.
              Meltzer described acute psychotic breakdowns among prisoners so
              confined; his descriptions closely paralleled the observations at
              Walpole:
                  The motor effects ranged from occasional tense pacing,
                  restlessness and sense of inner tension with noise making,
                  yelling, banging and assaultiveness at one extreme, to a kind of
                  regressed, dissociated, withdrawn, hypnoid and reverie-like
                  state at the other. . . .
                     . . . [T]he sense of self, the ego and ego boundary
                  phenomena are profoundly affected by the isolation. 44
                  In the same symposium Dr. John Lilly of the National Institute of
              Mental Health noted that despite the importance of other factors
              which tended to “weaken personalities and make them more
              susceptible to [forced indoctrination]”—such as semi-starvation,
              physical pain and injury, and sleep deprivation—social and sensory
              isolation was still the central pathogenic factor in such confinement. 45


                  40. See, e.g., CHRISTOPHER BURNEY, SOLITARY CONFINEMENT (1952).
                  41. See GROUP FOR THE ADVANCEMENT OF PSYCHIATRY, FACTORS USED TO INCREASE
              THE SUSCEPTIBILITY OF INDIVIDUALS TO FORCEFUL INDOCTRINATION (1956).
                  42. Id. at 96–103.
                  43. Id. at 98.
                  44. Id.
                  45. Id. at 89.




https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 374 of 515




             p325 Grassian book pages.doc                                             12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement                     345



                 2. Experimental Research on Sensory Deprivation

                 An experimental model was therefore designed to study the effect
             of such sensory deprivation; this research, conducted during the
             1950s and early 1960s, primarily at Harvard and McGill University
             Medical Centers, was in fact funded in large part by the United States
             government—and especially by the Department of Defense and the
             Central Intelligence Agency. This research is described in an
             appendix to this article. 46 Its relevant conclusions can, however, be
             described relatively briefly:
                 In these studies subjects were placed in a situation designed for
             maximum reduction perceptually informative external stimuli (light-
             proof, sound-proof rooms; cardboard tubes surrounding the arms and
             hands to reduce proprioceptive and tactile sensation; and so on). 47
             The research revealed that characteristic symptoms generally
             developed in such settings. These symptoms included perceptual
             distortions and illusions in multiple spheres (visual, auditory, tactile,
             olfactory); vivid fantasies, often accompanied by strikingly vivid
             hallucinations in multiple spheres; derealization experiences; and
             hyperresponsivity to external stimuli. What was also clear, however,
             was that while some subjects tolerated such experiences well, many
             did not, and characteristic syndromes were observed, including the
             above symptoms and cognitive impairment; massive free-floating
             anxiety; extreme motor restlessness; emergence of primitive
             aggressive fantasies which were often accompanied by fearful
             hallucinations; and a decreased capacity to maintain an observing,
             reality-testing ego function. In some cases an overt psychosis
             supervened with persecutory delusions and, in other cases, a marked
             dissociative, catatonic-like stupor (delirium) with mutism developed.
             EEG recordings confirmed the presence of abnormalities typical of
             stupor and delirium.
                 These findings clearly demonstrated that this experimental model
             did reproduce the findings in the non-experimental situations,


                46. See Appendix C.
                47. See, e.g., CHARLES A. BROWNFIELD, ISOLATION: CLINICAL AND EXPERIMENTAL
             APPROACHES (1965); SENSORY DEPRIVATION: A SYMPOSIUM HELD AT HARVARD MEDICAL
             SCHOOL (Philip Solomon et al. eds., 1961) [hereinafter SENSORY DEPRIVATION—HARVARD].



Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 375 of 515




              p325 Grassian book pages.doc                                  12/18/2006




              346                        Journal of Law & Policy         [Vol. 22:325



              including the findings among prisoners of war held in solitary
              confinement.

                 D. Factors Effecting Response to Sensory Restriction and Solitary
                                           Confinement

                  Much of the subsequent research in this area attempted to
              delineate variables which might explain these differing outcomes.
              These variables can be divided into two categories: i) differences
              among various conditions of perceptual deprivation, and ii)
              differences in preexisting personality functioning among individuals
              experiencing such conditions.

                  1. Differing Conditions of Isolation

                  One of the factors that was commonly cited in the research was
              the intensity and duration of the sensory deprivation. More severe
              sensory restriction, the presence of noxious stimulation, and longer
              duration of the sensory deprivation experience have all been
              associated with an increased risk of adverse psychiatric
              consequences.
                  In my experience, conditions experienced by inmates in various
              prison solitary confinement settings generally bear some similarities
              (a cell of roughly fifty to eighty square feet; approximately twenty-
              two and one-half hours per day locked in the cell; about one hour per
              day of yard exercise, five out of the seven days each week), in other
              respects the conditions are fairly variable. For example, some cells
              have barred doors, which allow better ventilation, sound
              transmission, and visual connection with the outside environment
              than do mesh steel doors; solid steel doors are the most restrictive—
              especially when they are either hinged or slide shut with almost no air
              gap from the wall. Moreover, administrative conditions regarding the
              amount and circumstances of visitation, the availability of reading
              material and television, and so forth are all factors which vary from
              institution to institution, and even from time to time within a given
              institution.




https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 376 of 515




             p325 Grassian book pages.doc                                                12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement                       347



                 2. The Perceived Intent of the Isolation Experience

                 In addition to the factors described above, another critical factor in
             determining the effect of isolation appears to be the perceived intent
             of the isolation. Experimental research has demonstrated that an
             individual who receives clues which cause him to experience the
             isolation situation as potentially threatening is far more likely to
             develop adverse psychiatric reactions to the isolation experience. 48
             Conversely, if the subject has reason to believe the situation is likely
             to be benign he will be far more likely to tolerate or even enjoy it. 49
             Among the latter group of subjects who tolerated isolation well,
             many reported pleasant or at least non-threatening visual imagery,
             fantasy, and hallucinatory experiences. 50 “His mind may begin to
             wander, engage in daydreams, slip off into hypnogogic reveries with
             their attendant vivid pictorial images . . . he may be quietly having
             sexual or other pleasurable thoughts.” 51
                 This finding is perhaps not surprising. It appears that sensory
             restriction produces perceptual disturbances and illusions which are
             analogous to those produced by hallucinogenic drugs, and clearly,
             while there are some individuals who could be said to have
             volunteered to undergo such hallucinatory, psychotic-like
             experiences it must be almost uniformly terrifying to be forced to
             undergo an experience similar to that induced by hallucinogenic
             drugs.

                 3. Individual Differences in Response

                 Many studies have demonstrated that there is great variability
             among individuals in regard to their capacity to tolerate a given
             condition of sensory restriction. This variability helps to provide
             further insight into the nature of the toxic effect of such isolation
             conditions, and provides striking corroboration of the fact that such


                 48. See Nancy A. Wright & David S. Abbey, Perceptual Deprivation Tolerance and
             Adequacy of Defenses, 20 PERCEPTUAL & MOTOR SKILLS 35 (1965).
                 49. Leo Goldberger, Experimental Isolation: An Overview, 122 AM. J. PSYCHIATRY 774,
             777 (1966).
                 50. Id.
                 51. Id.



Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 377 of 515




              p325 Grassian book pages.doc                                                12/18/2006




              348                        Journal of Law & Policy                      [Vol. 22:325



              deprivation of environmental stimulation, especially when of
              prolonged duration, is toxic to brain functioning and causes
              symptoms characteristic of stupor and delirium.
                  Generally, individuals with mature, healthy personality
              functioning and of at least average intelligence are most able to
              tolerate the regressive pull and perceptual intrusions of such isolation
              situations. On the other hand, individuals with primitive or
              psychopathic functioning or borderline cognitive capacities, impulse-
              ridden individuals, and individuals whose internal emotional life is
              chaotic or fearful are especially at risk for severe psychopathologic
              reactions to such isolation. 52
                  Moreover, there is clear evidence that, in a situation of restricted
              environmental stimulation, preexisting central nervous system
              dysfunction is a major predisposing factor to the development of
              adverse psychiatric reactions and of overt delirium. For example, in
              one study of patients suffering visual deprivation following eye
              surgery (eye-patched patients), those patients with preexisting central
              nervous system dysfunction were found to be at especially high risk
              to develop symptoms of delirium. 53 Further, the presence of a
              preexisting personality disorder or impairment of psychosocial
              functioning was associated with increased risk of incapacitating
              fearfulness, paranoia, agitation, and irrational aggression toward
              staff. 54
                  In addition, individuals may at times be exposed to situations
              which cause impairment of central nervous system functioning. Such
              situations—especially if they impair the individual’s state of alertness
              (for example, sleep deprivation, abnormal sleep-wake cycles, or the
              use of sedating medication) will substantially increase the
              individual’s vulnerability to the development of delirium. Delirium
              among post-surgical patients and the so-called “ICU psychoses” are
              examples of this phenomenon. 55 One of the characteristic difficulties


                  52. See Appendix C (describing these studies in more detail).
                  53. Eugene Ziskind, Isolation Stress in Medical and Mental Illness, 168 J. AM. MED.
              ASS’N 1427, 1428 (1958).
                  54. Hillel Klein & Rafael Moses, Psychological Reaction to Sensory Deprivation in
              Patients with Ablatio Retinae, 24 PSYCHOTHERAPY & PSYCHOSOMATICS 41, 49–51 (1974). A
              more extensive review of this literature is contained in Appendix A to this declaration.
                  55. Appendix A discusses this issue in more detail.


https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 378 of 515




             p325 Grassian book pages.doc                                                        12/18/2006




             2006]            Psychiatric Effects of Solitary Confinement                                349



             experienced by inmates in solitary confinement is abnormal sleep-
             wake cycles and impaired sleep.

                      a. Findings at Pelican Bay State Prison

                 These findings received further corroboration in my observations
             of inmates at Pelican Bay State Prison, California. In 1991–1992, as
             part of my participation in Madrid v. Gomez—a class-action lawsuit
             challenging conditions at Pelican Bay State Prison, a new
             “supermax” facility in California 56—I evaluated forty-nine inmates
             housed in the SHU at the institution and prepared a lengthy report to
             the federal court of my findings. 57 Many of the inmates I evaluated
             there suffered severe psychiatric disturbances while housed in Pelican
             Bay SHU, either springing up de novo while so incarcerated or
             representing a recurrence or severe exacerbation of preexisting
             illness. Of the forty-nine inmates I evaluated, at least seventeen were
             actively psychotic and/or acutely suicidal and urgently in need of
             acute hospital treatment, and twenty-three others suffered serious
             psychopathological reactions to solitary confinement, including (in
             several cases) periods of psychotic disorganization.
                 The clinical data at Pelican Bay also added striking corroboration
             to the conclusion that the severe and prolonged restriction of
             environmental stimulation in solitary confinement is toxic to brain
             functioning. The data demonstrated that the most severe, florid
             psychiatric illnesses resulting from solitary confinement tend to be
             suffered by those individuals with preexisting brain dysfunction. As
             noted before, I have observed a high incidence of preexisting central
             nervous system dysfunction among the inmates I evaluated in solitary
             confinement settings. This was also the case at Pelican Bay, and
             statistical analysis of the Pelican Bay data quite dramatically
             demonstrated that inmates with such preexisting vulnerability were
             the most likely to develop overt confusional, agitated, hallucinatory
             psychoses as a result of SHU confinement.


                 56. Madrid v. Gomez, 889 F. Supp. 1146 (N.D. Cal. 1995), rev’d and remanded, 150 F.3d
             1030 (9th Cir. 1998).
                 57. Much of the literature review and historical material in the present declaration is taken
             from my Madrid declaration.



Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 379 of 515




              p325 Grassian book pages.doc                                                  12/18/2006




              350                        Journal of Law & Policy                        [Vol. 22:325



                       b. Attention Deficit and Antisocial Personality Disorders

                  In addition, research regarding Attention Deficit Hyperactivity
              Disorder and Antisocial Personality Disorder demonstrated that these
              conditions are similarly associated with a particular inability to
              tolerate restricted environmental stimulation. There is increasing
              evidence that childhood impulsivity and Attention Deficit
              Hyperactivity Disorder bear some relationship to Antisocial
              Personality Disorder, in that both are characterized by impulsivity
              and stimulation-seeking behavior, and both involve biologically
              based abnormalities in central nervous system functioning. Moreover,
              the clinical literature demonstrates that individuals with Antisocial
              Personality Disorder are especially intolerant of restricted
              environmental stimulation. For example, the psychopathic individual
              has been characterized as pathologically “stimulation seeking,”
              “impulsive,” and “unable to tolerate routine and boredom.” 58
                  Given the exigencies of conducting clinical observations of
              inmates in solitary confinement it is not surprising that little
              systematic attempt has been made to elucidate the underlying
              psychological characteristics of those most at risk for developing
              severe psychopathological reactions to such isolation. However,
              among the clinical reports on Ganser’s Syndrome, a related
              condition, in non-prison populations are several studies of patients in
              psychiatric hospitals. 59 These patients were, of course, available for
              extensive psychological assessment and observation, and these
              reports described the majority of these patients as suffering long-
              standing hysterical character disorders, having problems with severe
              impulsivity, childhood truancy, and antisocial behavior patterns. 60
                  Thus, the medical literature demonstrates that individuals whose
              internal emotional life is chaotic and impulse-ridden and individuals
              with central nervous system dysfunction may be especially prone to


                  58. Herbert C. Quay, Psychopathic Personality as Pathological Stimulation-Seeking, 122
              AM. J. PSYCHIATRY 180, 180 (1965). Appendix B contains a more detailed discussion.
                  59. See, e.g., Merle R. Ingraham & David M. Moriarty, A Contribution to the
              Understanding of the Ganser Syndrome, 8 COMPREHENSIVE PSYCHIATRY 35 (1967); Rupert H.
              May et al., The Ganser Syndrome: A Report of Three Cases, 130 J. NERVOUS & MENTAL
              DISEASES 331 (1960).
                  60. May et al., supra note 59, at 331–36.



https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 380 of 515




             p325 Grassian book pages.doc                                                      12/18/2006




             2006]            Psychiatric Effects of Solitary Confinement                             351



             psychopathologic reactions to restricted environmental stimulation in
             a variety of settings. Yet, among the prison population, it is quite
             likely that these are the very individuals who are especially prone to
             committing infractions that result in stricter incarceration, including
             severe isolation and solitary confinement.

                     c. Langley v. Coughlin 61

                 In the late 1980s I interviewed and reviewed the medical records
             of several dozen inmates confined in maximum security prisons in
             New York State, including a large group of women incarcerated at
             the maximum security women’s prison for the state of New York at
             Bedford Hills. During the process of these evaluations it became
             clear that a very high percentage of these women had a history of
             serious emotional or organic mental difficulties. Many had severe
             cognitive limitations, were highly emotionally labile, impulse ridden,
             and prone to psychotic disorganization. In many cases the infraction
             which led to their original incarceration was an act which had been
             committed impulsively and chaotically. Under the stress of
             imprisonment these inmates became even more unable to conform
             their behavior to the requirements of their situation.
                 Inevitably, this resulted in their being sentenced to terms in the
             SHU, and once in the SHU their subsequent course was often a
             nightmare. Many became grossly disorganized and psychotic,
             smearing themselves with feces, mumbling and screaming
             incoherently all day and night, some even descending to the horror of
             eating parts of their own bodies.
                 The resulting lawsuit was ultimately settled by consent decree.
             The settlement provided injunctive relief as well as monetary
             damages both for the mentally ill inmates whose emotional condition
             had deteriorated during their incarceration in the SHU, and also for
             the non-mentally ill women who had been subjected to the bedlam of
             mental illness created in their SHU environment. The injunctive relief
             required the prison to begin to reframe the meaning it gave to


                61. There are two companion cases: Langley v. Coughlin, 715 F. Supp. 522 (S.D.N.Y.
             1989); and Langley v. Coughlin, 709 F. Supp. 482 (S.D.N.Y. 1989), aff’d, 888 F.2d 252 (2d Cir.
             1989).



Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 381 of 515




              p325 Grassian book pages.doc                                                 12/18/2006




              352                        Journal of Law & Policy                       [Vol. 22:325



              behavioral disturbances which they had previously responded to by
              further SHU time. 62 Under the settlement the prison began to actively
              consider whether such disturbances were the result of organic
              personality disturbances, affective or impulse disorders, or even of
              schizophreniform illness. The result of these changes was apparently
              quite dramatic.
                  Many of the prisoners who had been in SHU began to be treated
              in a residential psychiatric unit within the prison. This unit had
              previously refused to treat such inmates, claiming that their security
              needs were greater than could be handled. When pressed to provide
              services as a result of the settlement not only did the unit discover
              that it was able to provide those services, but moreover discovered
              that the custodial and security needs of these inmates dramatically
              decreased when their behavioral disturbances were framed as
              psychiatric problems rather than as a security issue. Thus, as a result
              of the settlement of the lawsuit, all parties to the suit benefited—
              prisoners and the officers of the correctional facility alike. I followed
              the result of the litigation in my capacity as an expert member of the
              settlement.

                       d. Effects on Psychologically More Resilient Inmates:
                          Baraldini v. Meese 63 and Hameed v. Coughlin 64

                 In 1988 in the course of my involvement in Baraldini v. Meese, a
              class-action challenging the confinement of a small group of women
              in a subterranean security housing unit at the Federal Penitentiary in
              Lexington, Kentucky, I had the opportunity to interview several
              women who were in confinement in this facility. These women had
              been convicted of having committed politically motivated crimes,
              were all highly educated, and had a history of relatively strong
              psychological functioning prior to their confinement. None of these
              women developed the florid confusional psychosis described earlier
              in this affidavit, yet each of them demonstrated significant


                  62. Langley, 709 F. Supp. 482.
                  63. 691 F. Supp. 432 (D.D.C. 1988), rev’d sub nom., Baraldini v. Thornburgh, 884 F.2d
              615 (D.C. Cir. 1989).
                  64. 57 F.3d 217 (2d Cir. 1995).



https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 382 of 515




             p325 Grassian book pages.doc                                                  12/18/2006




             2006]            Psychiatric Effects of Solitary Confinement                        353



             psychopathological reactions to their prolonged confinement in a
             setting of severe environmental and social isolation. These included
             perceptual disturbances, free-floating anxiety, and panic attacks.
             These inmates also uniformly described severe difficulties in
             thinking, concentration, and memory; for example, one inmate
             reported that she was able to perform tasks requiring some mental
             effort—such as reading or writing—only for about the first three
             hours of the morning after she awoke; by then, her mind had become
             so slowed down, so much “in a fog,” that she was entirely unable to
             maintain any meaningful attention or expend any meaningful mental
             effort.
                 I have since evaluated a number of individuals who evidenced
             strong psychological adjustment prior to imprisonment. For example,
             in 1993 I evaluated Bashir Hameed, an inmate who had been
             incarcerated in the SHU at Shawangunk Correctional Facility and
             who had brought suit concerning his incarceration there. As I
             described in my testimony in that case, Mr. Hameed is an individual
             who evidences strong prior psychological adjustment and no prior
             psychiatric history, yet became significantly ill as a result of his SHU
             confinement.

                 E. Long Term Effects of Solitary and Small Group Confinement

                 Long-term studies of veterans of prisoner of war camps, and of
             kidnapping and hostage situations have demonstrated that while
             many of the acute symptoms I outlined above tend to subside after
             release from confinement, there are also long-term effects which may
             persist for decades. 65 These not only include persistent symptoms of
             post traumatic stress (such as flashbacks, chronic hypervigilance, and
             a pervasive sense of hopelessness), but also lasting personality
             changes—especially including a continuing pattern of intolerance of
             social interaction, leaving the individual socially impoverished and
             withdrawn, subtly angry and fearful when forced into social
             interaction. 66


                65. See LAWRENCE E. HINKLE, JR. & HAROLD G. WOLFF,            COMMUNIST INTERROGATION
             AND INDOCTRINATION OF “ENEMIES OF THE STATES” (1956).
                 66. This literature is reviewed in Appendix D to this declaration.



Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 383 of 515




              p325 Grassian book pages.doc                                  12/18/2006




              354                        Journal of Law & Policy         [Vol. 22:325



                  In addition, from time to time I have had the opportunity to
              evaluate individuals who had been incarcerated in solitary
              confinement several years previously. I have found the same pattern
              of personality change described above: these individuals had become
              strikingly socially impoverished and experienced intense irritation
              with social interaction, patterns dramatically different from their
              functioning prior to solitary confinement.

                                                III. CONCLUSIONS

                  The restriction of environmental stimulation and social isolation
              associated with confinement in solitary are strikingly toxic to mental
              functioning, producing a stuporous condition associated with
              perceptual and cognitive impairment and affective disturbances. In
              more severe cases, inmates so confined have developed florid
              delirium—a confusional psychosis with intense agitation, fearfulness,
              and disorganization. But even those inmate who are more
              psychologically resilient inevitably suffer severe psychological pain
              as a result of such confinement, especially when the confinement is
              prolonged, and especially when the individual experiences this
              confinement as being the product of an arbitrary exercise of power
              and intimidation. Moreover, the harm caused by such confinement
              may result in prolonged or permanent psychiatric disability, including
              impairments which may seriously reduce the inmate’s capacity to
              reintegrate into the broader community upon release from prison.
                  Many of the prisoners who are housed in long-term solitary
              confinement are undoubtedly a danger to the community and a
              danger to the corrections officers charged with their custody. But for
              many they are a danger not because they are coldly ruthless, but
              because they are volatile, impulse-ridden, and internally
              disorganized.
                  As noted earlier in this statement, modern societies made a
              fundamental moral division between socially deviant behavior that
              was seen as a product of evil intent, and such behavior that was seen
              as a product of illness. Yet this bifurcation has never been as simple
              as might at first glance appear. Socially deviant behavior can in fact
              be described along a spectrum of intent. At one end are those whose
              behavior is entirely “instrumental”—ruthless, carefully planned, and


https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 384 of 515




             p325 Grassian book pages.doc                                  12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement        355



             rational; at the other are individuals whose socially deviant behavior
             is the product of unchecked emotional impulse, internal chaos, and
             often of psychiatric or neurological illness.
                 It is a great irony that as one passes through the levels of
             incarceration—from the minimum to the moderate to the maximum
             security institutions, and then to the solitary confinement section of
             these institutions—one does not pass deeper and deeper into a
             subpopulation of the most ruthlessly calculating criminals. Instead,
             ironically and tragically, one comes full circle back to those who are
             emotionally fragile and, often, severely mentally ill. The laws and
             practices that have established and perpetuated this tragedy deeply
             offend any sense of common human decency.




Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 385 of 515




              p325 Grassian book pages.doc                                             12/18/2006




              356                        Journal of Law & Policy                   [Vol. 22:325



                                                   APPENDIX A:


              REPORTS OF PSYCHIATRIC DISTURBANCES IN OTHER CONDITIONS OF
                        RESTRICTED ENVIRONMENTAL STIMULATION

                  The psychopathologic syndrome which I have described in the
              body of this article is found in other settings besides isolation in civil
              prisons. Some of these settings involve small group, rather than
              solitary isolation, and the studies have demonstrated that isolated
              groups comprising two individuals may be the most pathogenic of all.
              These studies also suggest that those individuals with below average
              intelligence and poor psychosocial adjustment prior to isolation
              developed more severe psychiatric difficulties during isolation. In
              some studies, such disturbances persisted at a one year follow-up
              after reentry.

                                                    I. AVIATION

                  One particular study, by Bennett, has described psychiatric
              disturbances among pilots of the British Royal Air Force who had
              been exposed in-flight to periods of restricted auditory and visual
              stimulation. 67 All of the groups he described became significantly
              anxious; many suffered full-blown panic attacks, and many
              experienced unusual sensations which they were very reluctant to
              describe. The most severely disturbed groups refused to expose
              themselves further to the isolation conditions of these flights. At all
              levels of impairment, however, anxiety was common (both panic and
              free-floating anxiety). Pilots reported anxiety symptoms such as
              feeling “hot and tense and powerless” and “nervous and afraid.” 68
              Feelings of derealization, feelings of detachment from reality, and
              perceptual distortions were described. Some of these perceptual
              distortions were dangerous—such as having the impression that the
              aircraft was turning when it was not—and resulted in serious errors in


                 67. A.M. Hastin Bennett, Sensory Deprivation in Aviation, in SENSORY DEPRIVATION—
              HARVARD, supra note 47, at 161–73.
                 68. Id. at 164.



https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 386 of 515




             p325 Grassian book pages.doc                                                    12/18/2006




             2006]            Psychiatric Effects of Solitary Confinement                           357



             judgment like making the aircraft spiral dangerously downward after
             attempting to “correct” for what was incorrectly perceived as a
             turning aircraft.
                 Another study described strikingly similar symptoms among
             United States Navy pilots exposed to periods of in-flight isolation. 69
             Among pilots who flew alone at high altitude (meaning in a situation
             of monotonous visual and sensory stimulation) and flying with a
             minimum of pilot activity, over one third experienced frightening
             feelings of unreality and became severely anxious. 70

                                     II. SMALL GROUP CONFINEMENT

                 Many studies—both anecdotal and experimental—have been
             made of individuals confined together in small groups. Groups thus
             described have ranged in size from two to approximately sixty
             individuals, the larger groups include reports of men isolated on a
             Pacific island, in submarines, and on Antarctic expeditions. 71 The
             most consistent finding was of dramatically increased levels of
             hostility, interpersonal conflict, and paranoia. 72 Individuals exposed
             to such conditions also tend to become irrationally territorial, staking
             out “areas of exclusive or special use, [and] acting with hostility to
             trespasses by others.” 73
                 Confined groups comprising just two individuals may be the most
             pathogenic of all, associated with especially high rates of mutual
             paranoia and violent hostility. Admiral Byrd believed it to be
             extremely unsafe to staff an Antarctic base unit with just two men:


                 69. Brant Clark & Ashton Graybiel, The Break-off Phenomenon, 28 J. AVIATION MED.
             121 (1957).
                 70. Id. at 122.
                 71. See Seward Smith, Studies of Small Groups in Confinement, in SENSORY
             DEPRIVATION: FIFTEEN YEARS OF RESEARCH 374–76 (John Peter Zubek ed., 1969) [hereinafter
             SENSORY DEPRIVATION: FIFTEEN YEARS]. For articles reporting effects in arctic environments,
             see Jeanette J. Cochrane & S.J.J. Freeman, Working in Arctic and Sub-Arctic Conditions:
             Mental Health Issues, 34 CAN. J. PSYCHIATRY 884 (1989); Eric Gunderson & Paul D. Nelson,
             Adaptation of Small Groups to Extreme Environments, AEROSPACE MED., Dec. 1963, at 1111;
             Charles S. Mullin & H.J.M. Connery, Psychological Study at an Antarctic IGY Station, 10 U.S.
             ARMED FORCES MED. J. 290 (1959).
                 72. Smith, supra note 71, at 377.
                 73. Id. at 380.




Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 387 of 515




              p325 Grassian book pages.doc                                                   12/18/2006




              358                        Journal of Law & Policy                         [Vol. 22:325



                  [I]t doesn’t take two men long to find each other out. . . . [T]he
                  time comes . . . when even his [campmate’s] unformed
                  thoughts can be anticipated, his pet ideas become a
                  meaningless drool, and the way he blows out a pressure lamp
                  or drops his boots on the floor or eats his food becomes a
                  rasping annoyance. . . . Men who have lived in the Canadian
                  bush know well what happens to trappers paired off this way
                  ....
                     . . . During my first winter at Little America I walked for
                  hours with a man who was on the verge of murder or suicide
                  over imaginary persecutions by another man who had been his
                  devoted friend. 74

                                            III. POLAR HABITATION

                  Psychiatric disturbances have been described in Arctic and
              Antarctic inhabitants (explorers, researchers, and their support staff),
              spending varying periods in winter isolation. In these regions, winters
              last for up to nine months with weather conditions so cold (-100°F)
              that leaving the confines of the indoors is dangerous. 75 Typically,
              teams of work groups have fewer than fifty members who spend up
              to two years working in small quarters. 76 Small group isolation
              conditions at these stations have been compared to life in prisons by
              at least one researcher: “[T]he isolation imposed by the harsh
              environment [of the Antarctic] is rarely experienced outside penal
              conditions.” 77
                  A review of the literature on the psychological adjustment to
              Antarctic living described a staff wintering over at a British Antarctic
              station; those of the staff who adjusted best tended to be socially
              mature, intelligent, reserved, and trusting individuals. 78 Similarly,


                  74. Id. at 381.
                  75. Gunderson & Nelson, supra note 71, at 1111.
                  76. Id.
                  77. Robert J. Biersner & Robert Hogan, Personality Correlates of Adjustment in Isolated
              Work Groups, 18 J. RESEARCH IN PERSONALITY 491, 491 (1989).
                  78. See Esther D. Rothblum, Psychological Factors in the Antarctic, 124 J. PSYCH. 253
              (1990).



https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 388 of 515




             p325 Grassian book pages.doc                                                    12/18/2006




             2006]            Psychiatric Effects of Solitary Confinement                           359



             French, United States, and Australian studies revealed that
             intelligence and previous social adjustment predicted a decreased risk
             for psychiatric disturbance among workers at Antarctic stations. 79 On
             the other hand, lack of respect for authority and aggression were
             important markers for poor isolation adjustment. 80
                 Similarly, another study correlated outcome measures with
             psychological testing obtained prior to work station assignment.81
             These researchers found specifically that persons with antisocial and
             psychotic tendencies were poor risks for efficient functioning in
             conditions of isolation. 82
                 As a result of these disturbing findings among Antarctic workers,
             systematic efforts have been made to provide psychological screening
             of potential station employees and to ameliorate the isolation
             conditions prevailing in such stations. 83 Despite these efforts,
             significant psychiatric disturbances have continued to be observed. 84
             The fact that these individuals were confined in small groups rather
             than alone was not found to prevent these disturbances; indeed, one
             of the central pathogenic factors cited in this literature has been the
             interpersonal tension and hostility generated by small group
             confinement. 85
                 Studies have described a “winter-over syndrome” including
             progressively worsening depression, hostility, sleep disturbance,
             impaired cognitive functioning, and paranoia during small group
             winter confinement in the Antarctic. 86 Strikingly similar findings
             were reported by the United States Navy Medical Neuropsychiatric
             Research Unit, which found high incidences of sleep disturbance,
             depression, anxiety, aggression, somatic complaints, and a


                  79. Id. at 256; see also Smith, supra note 71, at 393–95.
                  80. Mullin & Connery, supra note 71, at 292.
                  81. See Morgan W. Wright et al., Personality Factors in the Selection of Civilians for
             Isolated Northern Stations, 8 CAN. PSYCHOLOGIST 23 (1967).
                  82. Id. at 29.
                  83. Cochrane & Freeman, supra note 71, at 889.
                  84. K. Natani & J. Shurley, Sociopsychological Aspects of a Winter Vigil at South Pole
             Station, in HUMAN ADAPTABILITY TO ANTARCTIC CONDITIONS 89–114 (Eugene Gunderson
             ed., Am. Geophysical Union 1974).
                  85. See Biersner & Hogan, supra note 77, at 491–96.
                  86. See, e.g., R. Strange & W. Klein, Emotional and Social Adjustment of Recent Winter-
             Over in Isolated Antarctic Stations, 7 ANTARCTIC BIBLIOGRAPHY 229 (1974).



Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 389 of 515




              p325 Grassian book pages.doc                                            12/18/2006




              360                        Journal of Law & Policy                  [Vol. 22:325



              progressive impoverishment of social relationships as the winter
              progressed. 87 Psychiatric problems worsened as the length of time in
              this confinement increased; in one study of a group of Japanese
              winter-stationed in the Antarctic, periodic psychological testing
              revealed increasing levels of anxiety and depression as the winter
              progressed. 88 Similar findings have been described among a group of
              Americans stationed in the Antarctic. 89
                  A review of the literature on the psychological adjustment to
              Arctic life described a syndrome which parallels the Antarctic
              literature: sleep disturbances, apathy, irritability, cognitive
              dysfunction, hallucinations, depression, and anxiety were widely
              reported as a result of the small group isolation endured by
              inhabitants. 90 They also reported “depression, irritability, [and] easily
              provoked anger which may escalate into dramatic and florid acting
              out and, not surprisingly, a breakdown in relationships with other
              members of the group. . . . [I]nsomnia, pallor, loss of appetite, loss of
              interest, psychomotor retardation, paranoidal ideation, [and]
              nonspecific hallucinations of light flashes and sudden movements
              [were also experienced].” 91 Even when Arctic workers were
              adequately preselected by psychological screening, trained, and
              supported sleep difficulties, apathy, and irritability persisted.
                  Studies on reintegration into the home environment after Antarctic
              living found persisting problems and symptoms including sleep
              disturbances, cognitive slowing, emotional withdrawal, resentment of
              authority, indecisiveness, and poor communication even one year
              after reintegration. 92
                  Robert J. Biersner and Robert Hogan summarized the findings
              related to personality variables in the Arctic and Antarctic workers:
              “Individuals with high needs for novelty and new sensations, . . . who
              are emotionally unstable, or who are unconcerned with social


                 87. See E.K. Eric Gunderson, Emotional Symptoms in Extremely Isolated Groups, 9
              ARCHIVES GEN. PSYCHIATRY 362 (1963); Gunderson & Nelson, supra note 71, at 1111–15.
                 88. Rothblum, supra note 78, at 253–73.
                 89. Gunderson & Nelson, supra note 71, at 1114.
                 90. See Cochrane & Freeman, supra note 71, at 889.
                 91. Id. at 887.
                 92. Rothblum, supra note 78, at 267.




https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 390 of 515




             p325 Grassian book pages.doc                                                12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement                        361



             approval seem unsuited for . . . such environments . . . . The opposite
             [traits are found in] those who adjust well.” 93

                                    IV. EXPLORERS: SOLO VOYAGES

                Anecdotal reports of shipwrecked sailors and individuals
             accomplishing long solo sea voyages have generally described
             “disturbances in attention and in organization of thought, labile and
             extreme affect, hallucinations and delusions.” 94 Dramatic anecdotal
             reports have appeared from time to time. Some of these were
             summarized in a review article by Dr. Philip Solomon, one of the
             lead scientists in the Harvard Medical School/Boston City Hospital
             group:
                 Christine Ritter in her very sensitive document A Woman in the
                 Polar Night, reported that at times she saw a monster . . . [and]
                 experienced depersonalization to the extent that she thought
                 she and her companions were dissolving in moonlight ‘as
                 though it were eating us up’ . . . The Spitzbergen hunters use
                 the term ran (strangeness) to describe these experiences . . . . 95
                 Tales of the sea have provided many accounts of hallucinatory
             phenomena. John Slocum sailed alone around the world . . . [In the
             South Atlantic] he suddenly saw a man, who at first he thought to be
             a pirate, take over the tiller . . . .
                 Walter Gibson, a soldier in the British Indian Army, was on a ship
             torpedoed in the Indian Ocean by the Japanese in World War II . . . .
             [The shipwrecked survivors] reported that “all of us at various stages
             in that first week became a prey to hallucinations” . . . [As the weeks
             passed] the feeling of comradeship disappeared and the men began to
             find themselves “watching our fellows covertly and suspiciously.” 96


                 93. Biersner & Hogan, supra note 77, at 495.
                 94. Peter Suedfeld, Introduction and Historical Background, in SENSORY DEPRIVATION:
             FIFTEEN YEARS, supra note 71, at 7.
                 95. Philip Solomon et al., Sensory Deprivation: A Review, 114 AM. J. PSYCHIATRY 357,
             357–58 (1957).
                 96. Id.




Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 391 of 515




              p325 Grassian book pages.doc                                          12/18/2006




              362                        Journal of Law & Policy                [Vol. 22:325



              Murder, suicide, and cannibalism followed as social controls
              dissolved. 97

                                           V. MEDICAL CONDITIONS

                                            A. Eye Patched Patients

                  Restricted environmental stimulation conditions also occur post-
              operatively and in certain medical conditions. In a study of one
              hundred American patients with macular degeneration of the retina, a
              high percentage of such patients experienced disturbing visual
              hallucinations. 98 Those patients who were relatively cognitively
              limited, those who were socially isolated, and those with
              simultaneous sensory impairment in another modality (for example,
              hearing-impaired patients) fared worst. 99 But other factors, including
              the presence of concomitant medical illness, did not appear to affect
              the incidence of hallucinations. 100
                  In an especially relevant study of eye patched patients, it was
              determined that psychologically well-adjusted patients (as assessed
              prior to surgery) tended not to develop visual hallucinations during
              the period when their eyes were patched, whereas those suffering
              preexisting personality disturbances did tend to develop such
              hallucinations. 101 Among those patients who did develop
              hallucinations, almost half developed complex hallucinations
              involving human figures and with content suggesting serious
              preoccupations with themes of depression and anxiety. 102 Moreover,
              among those patients who had both preexisting personality
              disturbances and difficulty with their premorbid psychosocial
              adjustment,      eye   patching      produced    severe     psychiatric
              symptomatology, including: paranoid thoughts about being poisoned,
              physically harmed or attacked; psychomotor agitation; interpersonal


                 97. Id.
                 98. See Suzanne Holroyd et al., Visual Hallucinations in Patients with Macular
              Degeneration, 149 AM. J. PSYCHIATRY 1701, 1703 (1992).
                 99. Id. at 1703–04.
                100. Id.
                101. Klein & Moses, supra note 54, at 49.
                102. Id.



https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 392 of 515




             p325 Grassian book pages.doc                                                  12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement                          363



             aggressiveness; inability to comply with staff directives; fearful
             visual hallucinations; and incapacitating anxiety. 103 In this most
             disturbed group, symptoms had not remitted when observed one
             week after their eye patches were removed. 104
                 Other studies have also found patients to suffer from perceptual
             distortions, thinking disturbances, and mood changes following the
             visual deprivation that is part of postoperative recovery in eye
             surgery. 105 Furthermore, it was noted that “[i]n patients with . . . brain
             damage, there were also delirioid symptoms, e.g., confusion,
             disorientation, memory impairment, vivid hallucinations [and
             disorganized] hyperkinetic activity . . . .” 106 Finally, in C. Wesley
             Jackson’s extensive literature review of hospitalized eye patched
             patients, psychiatric disturbance was commonly found. 107 These
             patients suffered from unusual emotional, cognitive, and sensory-
             perceptual disturbances similar to those previously described.

                                               B. Poliomyelitis

                Polio patients confined to tank-type respirators have become
             psychotic as a direct result of such confinement; moreover, they
             became more ill, with more florid hallucinations and delusions, at
             night when sensory input was diminished. 108 The same florid
             hallucinatory, delusional psychosis has been found in other patients
             similarly confined in tank respirators. 109

                                             C. Cardiac Patients

                Patients with decompensated heart disease are at times placed on
             very strict bed rest; some of these patients have developed acute


                103. Id. at 50.
                104. Id.
                105. See, e.g., Eugene Ziskind et al., Observations on Mental Symptoms in Eye Patched
             Patients: Hypnagogic Symptoms in Sensory Deprivation, 116 AM. J. PSYCHIATRY 893 (1960);
             Ziskind, supra note 53.
                106. Ziskind et al., supra note 105, at 894.
                107. See C. Wesley Jackson, Jr., Clinical Sensory Deprivation: A Review of Hospitalized
             Eye-Surgery Patients, in SENSORY DEPRIVATION: FIFTEEN YEARS, supra note 71, at 337–43.
                108. Solomon et al., supra note 95, at 361.
                109. Id. at 362.



Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 393 of 515




              p325 Grassian book pages.doc                                                      12/18/2006




              364                        Journal of Law & Policy                           [Vol. 22:325



              confusional, paranoid, hallucinatory psychoses, especially at night
              during periods of decreased sensory input.
                  Studies of postoperative open heart surgery patients who were bed
              confined—their visual stimulation restricted to looking up at a white-
              tiled hospital room ceiling—revealed a high rate of disordered
              thinking, visual and auditory hallucinations, and disorientation.110
              There is an extremely disturbing incidence of psychosis following
              open heart surgery, ranging in various studies from 14% to 30%. 111
              Upon recovery these patients described their postoperative
              environment as a major pathogenic factor in producing their
              psychiatric illness. 112 Perceptual disturbances and emotional liability,
              as well as paranoia, depression, and obsessive-compulsive reactions
              to the restrictive postoperative environment have been documented in
              other studies as well. 113

                                      D. Hearing-Impaired Individuals

                 Another condition of restricted environmental stimulation leading
              to psychiatric disturbance involves the hearing impaired. Studies of
              the deaf consistently find significantly higher rates of paranoia in
              these individuals. 114 High rates of paranoia have been reported in
              both the developmentally hearing impaired as well as those who


                 110. See, e.g., N. Egerton & J.H. Kay, Psychological Disturbances Associated with Open
              Heart Surgery, 110 BRIT. J. PSYCHIATRY 433 (1964); Donald S. Kornfeld et al., Psychiatric
              Complications of Open-Heart Surgery, 273 NEW ENG. J. MED. 287 (1965); Herbert R. Lazarus
              & Jerome H. Hagens, Prevention of Psychosis Following Open-Heart Surgery, 124 AM. J.
              PSYCHIATRY 1190 (1968); Larkin M. Wilson, Intensive Care Delirium, 130 ARCHIVES
              INTERNAL MED. 225 (1972).
                 111. Robert E. Lee & Patricia A. Ball, Some Thoughts on the Psychology of the Coronary
              Care Unit Patient, 75 AM. J. NURSING 1498, 1501 (1975).
                 112. Kornfeld et al., supra note 110, at 290.
                 113. See, e.g., Rosemary Ellis, Unusual Sensory and Thought Disturbances After Cardiac
              Surgery, 72 AM. J. NURSING 2021 (1972); Alvin G. Goldstein, Hallucinatory Experience: A
              Personal Account, 85 J. ABNORMAL PSYCHOL. 423 (1976); Linda Reckhow Thomson, Sensory
              Deprivation: A Personal Experience, 73 AM. J. NURSING 266 (1973); Lee & Ball, supra note
              111.
                 114. See, e.g., Kenneth Z. Altshuler, Studies of the Deaf: Relevance to Psychiatric Theory,
              127 AM. J. PSYCHIATRY 1521 (1971); F. Houston & A.B. Royse, Relationship Between
              Deafness and Psychotic Illness, 100 J. MENTAL SCI. 990 (1954).




https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 394 of 515




             p325 Grassian book pages.doc                                                  12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement                          365



             became deaf in later life. Experimentally induced deafness in
             psychiatrically unimpaired adults also produced paranoia. 115

                                         E. Other Medical Patients

                Disorientation and delusional psychoses have also been reported
             among immobilized orthopedic patients and in patients postsurgically
             bed-confined. Nursing researchers have studied this phenomenon and
             have concluded that frightening hallucinatory experiences “are
             probably far more widespread than has been suspected.” 116

                                    VI. OCCUPATIONAL SITUATIONS

                 Researchers reported in the New England Journal of Medicine on
             a study of fifty long-distance truck drivers; of these, thirty
             experienced vivid visual hallucinations and some became disoriented
             as if in a dream. 117

                                           VII. ANIMAL STUDIES

                 As noted in the body of this article, many prisoners confined in
             solitary become intolerant of normal levels of environmental
             (especially social) stimulation. These reports receive experimental
             confirmation in laboratory research on animals. Such research
             demonstrates that sensory deprivation produces an intolerance to
             normal levels of environmental stimulation; animals exposed to
             sensory deprivation conditions became overly aroused—
             “hyperexcitable”—when exposed to normal levels of environmental
             stimulation, often resulting in severe behavioral disturbances. 118


                115. See Phil G. Zimbardo et al., Induced Hearing Deficit Generates Experimental
             Paranoia, 212 SCI. 1529, 1529–31 (1981).
                116. Florence S. Downs, Bed Rest and Sensory Disturbances, 74 AM. J. NURSING 434, 438
             (1974).
                117. Ross A. McFarland & Ronald C. Moore, Human Factors in Highway Safety, 256 NEW
             ENG. J. MED. 792, 797 (1957).
                118. See Austin H. Riesen, Excessive Arousal Effects of Stimulation After Early Sensory
             Deprivation, in SENSORY DEPRIVATION—HARVARD, supra note 47, at 35–36.




Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 395 of 515




              p325 Grassian book pages.doc                                                  12/18/2006




              366                        Journal of Law & Policy                        [Vol. 22:325



                  One study produced agitation in mice and rats after a few days of
              isolation, a report which corroborated previous studies with rats. 119
              Others have also found isolation-induced aggressive behavior in mice
              (such as biting attacks). 120 Further, social isolation has been
              demonstrated to produce profound and lasting psychological effects
              in primates. Researchers have noted that over four hundred published
              investigations of the effects of social isolation on primates show such
              deleterious effects as self-mutilation and disturbances in perception
              and learning. 121 They found that in adult rhesus monkeys even brief
              periods of social isolation produce compromised cognitive
              processing. 122 Others have produced symptoms of depression in
              rhesus monkeys by confining them for thirty days. 123 They concluded
              that solitary “confinement produced greater destructive behavioral
              effects in less time and with fewer individual differences among
              subjects than did total social isolation, previously [demonstrated to
              be] the most powerful technique for producing psychopathological
              behavior among monkey subjects.” 124 Induced depression through
              confinement has been reported in both young and mature monkeys.125
              Finally, isolation-produced fear in dogs has been clearly
              demonstrated. 126


                 119. See T.C. Barnes, Isolation Stress in Rats and Mice as a Neuropharmacological Test,
              18 FED’N PROC. 365 (1959).
                 120. Kinzo Matsumoto et al., Desipramine Enhances Isolation-Induced Aggressive
              Behavior in Mice, 39 PHARMACOLOGY BIOCHEMISTRY & BEHAV. 167, 168 (1991).
                 121. See David A. Washburn & Duane M. Rumbaugh, Impaired Performance from Brief
              Social Isolation of Rhesus Monkeys, 105 J. COMP. PSYCHOL. 145 (1991).
                 122. Id. at 145.
                 123. William T. McKinney et al., Depression in Primates, 127 AM. J. PSYCHIATRY 1313,
              1316 (1971).
                 124. Id. at 1317.
                 125. See Harry F. Harlow & Steven J. Suomi, Induced Depression in Monkeys, 12 BEHAV.
              BIOLOGY 273 (1974).
                 126. See W.R. Thompson & R. Melzack, Early Environment, 194 SCI. AM. 38 (1956).




https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 396 of 515




             p325 Grassian book pages.doc                                   12/18/2006




             2006]            Psychiatric Effects of Solitary Confinement        367



                                                APPENDIX B:


              THE NINETEENTH CENTURY GERMAN EXPERIENCE WITH SOLITARY
                                   CONFINEMENT

                 Between 1854 and 1909 thirty-seven articles appeared in the
             German medical literature on the subject of psychotic disturbances
             among prisoners, summarizing years of work and many hundreds of
             cases. A major review of this literature was published in 1912. 127
             Solitary confinement was the single most important factor identified
             in the etiology of these psychotic illnesses.
                 Indeed, the first report on the subject of prison psychoses was that
             of Delbruck, chief physician of the prison at Halle, in which the
             frequency of mental disturbances was at last so great that it attracted
             the attention of the authorities. 128 Delbruck’s report concluded that
             prolonged absolute isolation has a very injurious effect on the body
             and mind and that it seems to predispose inmates to hallucinations
             and advised the immediate termination of solitary confinement. 129
                 In 1863 Gutsch reported on eighty-four cases of psychosis
             stemming from solitary confinement and described vivid
             hallucinations and persecutory delusions, apprehensiveness,
             psychomotor excitation, sudden onset of the syndrome, and rapid
             recovery upon termination of solitary confinement. 130 Many of these
             individuals developed “suicidal and maniacal outbreaks.” 131
                 In 1871, in a report on fifteen cases of acute reactive psychoses,
             some of which apparently occurred within hours of incarceration in
             solitary, Reich described hallucinosis and persecutory delusions in
             addition to severe anxiety leading to motor excitement—“[t]he
             patient becomes noisy, screams, runs aimlessly about, destroys and
             ruins everything that comes in his way.” 132 He also described an
             acute confusional state accompanying these symptoms, sudden


                127.   See NITSCHE & WILMANNS, supra note 36.
                128.   Id. at 1.
                129.   Id. at 2.
                130.   Id. at 8.
                131.   Id.
                132.   Id. at 31.



Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 397 of 515




              p325 Grassian book pages.doc                                    12/18/2006




              368                        Journal of Law & Policy           [Vol. 22:325



              cessation of symptoms, recovery, and subsequent amnesia for the
              events of the psychosis. 133
                  In a statistical summary, Knecht reported in 1891 on the
              diagnostic assessment of 186 inmates at the “insane department” of
              the prison at Waldheim and concluded that over half of the total
              inmates in this department were there due to reactive manifestations
              to solitary confinement. 134 The majority of these inmates became
              insane within two years of confinement in solitary. 135
                  In 1884 Sommer reported on 111 cases describing an acute,
              reactive, hallucinatory, anxious, confusional state associated with
              solitary confinement, emphasizing the “excited outbursts” and
              “vicious assaults” of these patients. 136 His patients’ illness began with
              difficulty in concentration and hyperresponsivity to minor
              “inexplicable” external stimuli. These “elementary disturbances of
              the sensorium (i.e., the five senses)” were seen as leading to
              “elementary hallucinations” which became more numerous,
              eventually including auditory, visual, and olfactory hallucinations
              and eventually becoming incorporated with fearful persecutory
              delusions. 137
                  In 1889 Kirn described 129 cases of psychosis among the inmates
              at the county jail at Freiburg, concluding that in fifty of those cases,
              “solitary confinement can be definitely considered as the etiological
              factor, (and these) show a certain characteristic stamp” including
              persecutory delusions and hallucinations in multiple spheres
              (auditory, visual olfactory, tactile). 138 He also noted that these
              symptoms often precipitated at night:
                  [T]he patient is suddenly surprised at night by hallucinatory
                  experiences which bring on an anxious excitement. These
                  manifestations become constant from now on, in many cases
                  occurring only at night, in others also in the daytime. Attentive
                  patients not infrequently hear at first a humming and buzzing


                 133.   Id. at 32–33.
                 134.   Id.
                 135.   Id. at 17.
                 136.   Id. at 12, 16.
                 137.   Id. at 12–16.
                 138.   Id. at 21.



https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 398 of 515




             p325 Grassian book pages.doc                                                       12/18/2006




             2006]            Psychiatric Effects of Solitary Confinement                              369



                 in their ears, unpleasant noises and inarticulate sounds which
                 they cannot understand until finally they hear well
                 differentiated sounds and distinct words and sentences. . . .
                     . . . The visual hallucinations are very vivid. 139
                 In 1888 Moeli contributed a description of “vorbereiden”—also
             known as “the symptom of approximate answers.” 140 Ten years later
             Ganser contributed to the literature the elucidation of a syndrome
             which included Moeli’s symptom. 141 As Arieti points out, Ganser’s
             Syndrome became well known—indeed, almost a codification of the
             whole body of literature on the prison psychoses. 142 Ganser provided
             a comprehensive and well-elucidated synthesis of symptoms, most of
             which had been previously described elsewhere. The syndrome he
             described included (in addition to vorbereiden) vivid visual and
             auditory hallucinations, a distinct clouding of consciousness, sudden
             cessation of symptoms “as from a dream,” and “a more or less
             complete amnesia for the events during the period of clouded
             consciousness.” 143 Ganser’s most original description was of
             “hysterical stigmata” within the syndrome, including conversion
             symptoms, especially total analgesia. 144
                 Some of the German authors failed to note whether the inmates
             they were describing were housed in solitary confinement and,
             unfortunately, Ganser was one of these, stating only that his were
             prisoners awaiting trial. However, Langard, in 1901, also reporting
             on observations of accused prisoners awaiting trial, described an
             acute violent hallucinatory confusion with persecutory delusions and


                139. Id. at 23–24.
                140. Vorbereiden is a rather remarkable symptom of deranged and confused thought
             processes in which the individual’s response to a question suggests that he grasped the gist of
             the question, and his answer is clearly relevant to the question, and related to the obvious
             correct answer, yet it still oddly manages to be incorrect. An example would be: Q: “How many
             colors are there in the flag of the United States” A: “Four”. Q: “What are they?” A: “Yellow”.
                141. Ganser, Ueber Einen Eigenartigen Hysterischen Dämmerzustand, 30 ARCHIV FÜR
             PSYCHIATRIE UND NERVENKRAN-KHEITEN [ARCH PSYCH. & NERVENK] 633 (1898) (F.R.G.).
                142. AMERICAN HANDBOOK OF PSYCHIATRY 710–12 (Gerald Caplan ed., 2d ed. 1974).
                143. Id.
                144. Id.




Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 399 of 515




              p325 Grassian book pages.doc                                  12/18/2006




              370                        Journal of Law & Policy         [Vol. 22:325



              specifically stated that this syndrome occurred exclusively among
              those who awaited trial in solitary confinement. 145
                  Also in 1901 Raecke similarly reported on prisoners awaiting trial
              and described the full syndrome described by Ganser, including
              vorbereiden; he specifically condemned solitary confinement as
              responsible for the syndrome. 146 He described his cases as beginning
              with apathy, progressing to “inability to concentrate, a feeling of
              incapacity to think,” and even catatonic features, including
              negativism, stupor, and mutism. 147
                  In another report, written the same year, Skliar reported on sixty
              case histories of which he identified twenty-one as acute prison
              psychoses caused by solitary confinement. 148 While vorbereiden was
              not noted, most of the other symptoms described by Ganser and
              Raecke were, including massive anxiety and fearful auditory and
              visual hallucinations; in severe cases, hallucinations of smell, taste,
              and “general sensation” as well as persecutory delusions, senseless
              agitation and violence, confusion, and disorientation. 149 The
              psychosis developed rapidly, at times within hours of incarceration in
              solitary confinement. 150 Catatonic symptomatology was also noted. 151
                  The German literature reported only on prisoners who suffered
              gross psychotic symptomatology, some of whom were observed in
              hospitals or “insane departments” of prisons; thus, these reports
              generally described only syndromal expressions that rose to the level
              of overt psychosis. The German reports do, however, powerfully
              demonstrate the existence of a particular, clinically distinguishable
              psychiatric syndrome associated with solitary confinement. These
              multiple reports described a syndrome which included:
                  1. Massive free-floating anxiety.
                  2. “Disturbances of the Sensorium,” including—


                 145.   NITSCHE & WILMANNS, supra note 36, at 32.
                 146.   Id. at 34.
                 147.   Id. at 33–35.
                 148.   Id. at 40.
                 149.   Id. at 41.
                 150.   Id.
                 151.   Id.




https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 400 of 515




             p325 Grassian book pages.doc                                  12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement           371



                     a. hyperresponsivity to external stimuli; and
                     b. vivid hallucinations in multiple spheres (including
                     auditory, visual, olfactory, gustatory, and tactile
                     modalities); in some reports, these began as simple
                     “elementary” hallucinations and progressed to complex,
                     formed hallucinations.
                 3. Persecutory delusions, often incorporating coexistent
                 complex hallucinations.
                 4. Acute confusional states. In some reports these were seen
                 as beginning with simple inattention and difficulty in
                 concentration. In others, the onset was described as sudden.
                 The confusional state and disorientation was in several reports
                 described as resembling a dissociative, dreamlike state, at
                 times involving features of a catatonic stupor, including
                 negativism and mutism; and, upon recovery, leaving a residual
                 amnesia for the events of the confusional state. Ganser and
                 others observed hysterical conversion symptoms during this
                 confusional state.
                 5. Vorbereiden: This was an infrequent finding, mostly
                 described in conjunction with a confusional, hallucinatory
                 state.
                 6. Motor excitement, often associated with sudden, violent
                 destructive outbursts.
                 7. Characteristic course of the illness:
                     a. onset was described by some authors as sudden, by
                     others as heralded by a progression beginning with sensory
                     disturbances and/or inattention and difficulty in
                     concentration; and
                     b. in many cases, rapid subsidence of acute symptoms
                     upon termination of solitary confinement.
                The German reports were generally based upon prisoners who had
             been hospitalized because of their psychotic illness. In contrast, the
             population reported upon in the Walpole study was not preselected by
             overt psychiatric status. Despite this, all of the major symptoms

Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 401 of 515




              p325 Grassian book pages.doc                                                 12/18/2006




              372                        Journal of Law & Policy                       [Vol. 22:325



              reported by the German clinicians were observed in the Walpole
              population, except for vorbereiden and hysterical conversion
              symptoms. In addition, less severe forms of the isolation syndrome
              were observed in the Walpole population, including:
                  • Perceptual distortions and loss of perceptual constancy, in
                    some cases without hallucinations.
                  • Ideas of reference and paranoid ideation short of overt
                    delusions.
                  • Emergence of primitive aggressive fantasies which
                    remained ego-dystonic and with reality-testing preserved.
                  • Disturbances of memory and attention short of overt
                    disorientation and confusional state.
                  • Derealization experiences without massive dissociative
                    regression.
                 Since Ganser’s report has become the twentieth century’s clearest
              memory of a much vaster body of literature, it is also of interest to
              review the literature describing observations of Ganser’s Syndrome
              in non-prison populations. Several of these reports have been studies
              of patients in psychiatric hospitals suffering from this syndrome.
              Since these patients were hospitalized, it was possible to obtain more
              extensive evaluation and testing of their status. Several reports
              described a majority of the patients studied as suffering long standing
              hysterical conversion symptoms; impulsivity, childhood truancy, and
              antisocial behavior were also commonly described. 152 These findings
              suggest also that antisocial behavior patterns and psychopathic
              personality disorder may bear a close relationship to primitive
              hysterical personality disorder, a relationship which has been
              described by other authors as well. 153


                152. See, e.g., Ingraham & Moriarty, supra note 59; May et al., supra note 59; Milo
              Tyndel, Some Aspects of the Ganser State, 102 J. MENTAL SCI. 324 (1956); Herbert Weiner &
              Alex Braiman, The Ganser Syndrome, 111 AM. J. PSYCHIATRY 767 (1955).
                153. See ROBERT A. WOODRUFF, JR. ET AL., PSYCHIATRIC DIAGNOSIS (1974).




https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 402 of 515




             p325 Grassian book pages.doc                                                  12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement                          373



                                                 APPENDIX C:


                   EXPERIMENTAL RESEARCH ON THE PSYCHIATRIC EFFECT OF
                   PROFOUND SENSORY DEPRIVATION: FACTORS INFLUENCING
                          VULNERABILITY TO PSYCHIATRIC HARM

                 As noted in the body of this article, laboratory research has
             demonstrated that experimentally induced sensory deprivation has
             major psychological effects and can precipitate severe psychiatric
             illness. Much of the research in this area attempted to delineate
             factors in addition to the duration and intensity of sensory restriction
             which might account for these differing outcomes. The factors which
             have been elucidated include two which are especially relevant to this
             discussion and may help to explain the particular malignancy of
             sensory deprivation in solitary confinement: expectation and
             individual response.

                                  I. THE INFLUENCE OF EXPECTATION

                Research has suggested that a subject’s reaction to participation in
             a sensory deprivation experiment could be profoundly manipulated
             by external cues imposed by the experimenter:
                 [These] dramatic effects could be a function of the demand
                 characteristics of the experimental situation. . . .
                    There is evidence . . . that preparing a subject for probable
                 hallucinations significantly affects the frequency of
                 hallucinations. . . . [S]uch devices as “panic buttons” in
                 experiments are in a sense eloquent “instructions.” The use of
                 such a device increases the subject’s expectation that
                 something intolerable may occur, and, with it, the likelihood of
                 a bad experience. 154


               154. Martin T. Orne & Karl E. Scheibe, The Contribution of Nondeprivation Factors in the
             Production of Sensory Deprivation Effects: The Psychology of the “Panic Button,” 68 J.
             ABNORMAL & SOC. PSYCHOL. 3, 4 (1964) (citations omitted).




Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 403 of 515




              p325 Grassian book pages.doc                                                     12/18/2006




              374                        Journal of Law & Policy                          [Vol. 22:325



                  In the experiment, the researchers exposed two groups of subjects
              to identical conditions of sensory deprivation. The experimental
              group’s introduction to the experiment included the presence of a
              medical “Emergency Tray,” and instructions about a “Panic Button.”
              As predicted, the experimental group became significantly more
              symptomatic in measures of cognitive impairment and restlessness,
              and also more symptomatic in every other measure—including
              perceptual aberrations, anxiety, and spatial disorientation. 155
                  In a related manner, prisoners in solitary confinement generally
              view such confinement as threatening and punitive, and often as a
              deliberate attempt to make them “crack up” or “break my spirit.” In
              light of this, it is not surprising that the only recent report suggesting
              no major ill effect of solitary confinement utilized prisoners who
              volunteered to spend four days in solitary confinement. 156

                                II. INDIVIDUAL DIFFERENCES IN RESPONSE

                  Several authors have directed attention to the fact that within a
              given experimental format, massive differences in response can be
              observed among individual subjects. Often subjects who tolerated the
              experimental situation well reported pleasant, or at least non-
              threatening, visual imagery, fantasy, and hallucinatory experiences.
              The individual’s mind may begin to wander, engage in daydreams,
              slip off into hypnogogic reveries with their attendant vivid pictorial
              images. The individual may be quietly having sexual and other
              pleasurable thoughts. 157
                  On the other hand,
                       Another subject in the same situation may deal with it in
                  quite another manner. He may soon complain of all manner of
                  things: the bed is causing him a backache, his mind is a blank
                  . . . . [He also complains of] intense boredom, tenseness,


                  155. Id. at 3–12.
                  156. See Richard H. Walters et al., Effects of Solitary Confinement on Prisoners, 119 AM.
              J. PSYCHIATRY 771 (1963).
                  157. Wright et al., supra note 81, at 36.




https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 404 of 515




             p325 Grassian book pages.doc                                                12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement                        375



                 depressive feelings or of having unpleasant thoughts or
                 picture-like images that disturb him. 158
                In response to these concerns about the incidence of
             psychopathological reactions to sensory deprivation, an important
             thrust of the experimentation in this area has been, by prescreening,
             to select as subjects only those persons demonstrating, by some
             measure, psychological strength and capacity to tolerate regression.
             The theoretical premise of such work has been:
                 [I]n the sensory deprivation experiments, it is the ego’s
                 autonomy from the drives that is predominately involved . . . .
                 Differences in drive-discharge thresholds, phantasy [sic] and
                 daydream capacity, capacity for what [is] . . . termed
                 “regression in the service of the ego” are other theoretically
                 relevant structural dimensions accounting for differences in
                 isolation behavior. 159
                 These ideas have been subjected to experimental verification,
             which has corroborated that some individuals tolerate such isolation
             better than others. For example, two researchers, using the Rohrshach
             Test for prescreening, concluded that the Rohrshach manifestations
             of an individual’s defense and control mechanisms appear to be a
             reliable measure for predicting whether an individual will be
             effective in controlling the drive-dominated responses that might
             emerge during the individual’s period of reduced sensory
             stimulation. 160
                 Anecdotal reports in a similar vein appear from time to time in the
             literature. A subject of one study became panicky during sensory
             deprivation and stated he had been diagnosed “borderline
             psychotic.” 161 Curtis and Zuckerman report on a psychotic paranoid
             reaction in one subject who suffered delusions for several days
             afterward, and severe anxiety and depression lasting several weeks;


                158. Leo Goldberger, Experimental Isolation: An Overview, 122 AM. J. PSYCHIATRY 774,
             777 (1966).
                159. Id. at 778 (footnotes omitted).
                160. Wright et al., supra note 81, at 37.
                161. Sanford J. Freedman & Milton Greenblatt, Studies in Human Isolation II:
             Hallucinations and Other Cognitive Findings, 11 U.S. ARMED FORCES MED. J. 1479, 1486
             (1960).


Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 405 of 515




              p325 Grassian book pages.doc                                                  12/18/2006




              376                        Journal of Law & Policy                        [Vol. 22:325



              personality test prescreening had suggested poor adjustment,
              hostility, lack of insight, and insecurity in interpersonal
              relationships. 162
                  Others prescreened forty-three subjects and identified seven as
              suffering “personality deviations.” Two of these subjects, who were
              diagnosed as borderline, developed frightening, aggressive fantasies,
              paranoia, and difficulty in reality testing; one of them prematurely
              terminated the experiment. Two others were diagnosed as
              psychopathic; both forced the premature termination of the
              experiment by disruptive behavior. 163
                  Others, using interview techniques and formal psychological test
              data, studied the effects of two to six days of sensory deprivation on
              hospitalized psychiatric patients. Among the previously non-
              psychotic patients they studied, two developed overt paranoid
              psychoses during the experiment, ultimately necessitating
              electroshock treatment. These particular individuals appeared to have
              been unable to tolerate the emergence of aggressive fantasies and
              images during the sensory deprivation experience. 164

               A. Effects of Sensory Deprivation on Antisocial Personality Disorder

                  1. Aversive Conditioning

                 Individuals with psychopathic personality disorder are probably
              among the least tolerant of sensory deprivation. One researcher has
              described the essential core of psychopathic pathology as a
              pathological inability to tolerate restricted environmental stimulation:
                  The psychopath is almost universally characterized as
                  [pathologically stimulus seeking and] highly impulsive . . . .
                  He is unable to tolerate routine and boredom. . . . [H]is
                  outbursts frequently appear to be motivated by little more than
                  a need for thrills and excitement. . . .


                 162. George C. Curtis & Marvin Zuckerman, A Psychopathological Reaction Precipitated
              by Sensory Deprivation, 125 AM. J. PSYCHIATRY 255, 256 (1968).
                 163. See Henry U. Grunebaum et al., Sensory Deprivation and Personality, 116 AM. J.
              PSYCHIATRY 878 (1960).
                 164. See H. Azima & Fern J. Cramer, Effects of Partial Perceptual Isolation in Mentally
              Disturbed Individuals, 17 DISEASES NERVOUS SYS. 117 (1956).


https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 406 of 515




             p325 Grassian book pages.doc                                                  12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement                          377



                    It is the impulsivity and lack of even minimal tolerance for
                 sameness which appear to be the primary and distinctive
                 features of the disorder. 165
                 He goes on to argue that psychopathic individuals may chronically
             exist in a state of relative stimulus deprivation: “[H]ighly impulsive,
             psychopathic behavior [may be seen] in terms of stimulation-seeking
             pathology. If decreased reactivity and/or rapid adaptation [to
             environmental stimuli] do produce in these persons an affective state
             of unpleasantness close to that produced by severe sensory
             deprivation or monotony in the normal individual . . . .” 166
                 He argues that behavioral impulsivity in such individuals may be
             an effort at coping with this condition of relative sensory deprivation
             which they experience: “It may be possible . . . to view much of the
             impulsivity of the psychopath, his need to create excitement and
             adventure, his thrill-seeking behavior, and his inability to tolerate
             routine and boredom as a manifestation of an inordinate need for
             increases or changes in the pattern of stimulation.” 167
                 A later study, directly comparing psychopathic inmates with non-
             psychopathic controls, corroborated these findings. The psychopathic
             inmates scored significantly higher on measures of boredom
             susceptibility and of impulsivity. The authors concluded that
             psychopaths are pathologically stimulation seeking and incapable of
             tolerating isolation conditions. 168
                 Others, in a large scale study of criminal offenders suffering from
             mental illness, noted that the prevalence of severe mental illness is
             higher among incarcerated offenders than among the general
             population; and that, compared with non-mentally ill inmates, the
             mentally ill inmates were more likely to be housed in solitary.
             Moreover many of these mentally ill inmates suffered from a
             combination of psychiatric disorders predisposing them to both
             psychotic breakdown and to extreme impulsivity (often including


                165. Quay, supra note 58, at 80.
                166. Id. at 182.
                167. Id. at 181.
                168. See Timothy D. Emmons & Warren W. Webb, Subjective Correlates to Emotional
             Responsivity and Stimulation Seeking in Psychopaths, Normals, and Acting-Out Neurotics, 42
             J. CONSULTING & CLINICAL PSYCHOL. 620 (1974).



Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 407 of 515




              p325 Grassian book pages.doc                                  12/18/2006




              378                        Journal of Law & Policy         [Vol. 22:325



              substance abuse). Such individuals tended to be highly impulsive,
              lacking in internal controls, and tended to engage in self-abusive and
              self-destructive behavior in the prison setting, and especially so when
              housed in solitary. 169
                  Many of the inmates placed in solitary confinement are thus likely
              to be among the least capable of tolerating the experience, and among
              the most likely to suffer behavioral deterioration as a consequence of
              such confinement. Solitary confinement has at times been
              rationalized as being a form of “aversive conditioning,” intended to
              extinguish negative inmate behaviors. Yet this assertion ignores
              many of the most basic tenets of any behavior modification
              treatment, and would in any case clearly violate the ethical guidelines
              governing the use of aversive conditioning:

                       a. Ethical Considerations

                  First of all, since aversive conditioning—the use of punishment as
              a means of inducing behavior change—is inherently suspect ethically
              and creates an inherent risk of harm, very clear outcome variables
              have to be articulated and systematically measured over time. As a
              result of these serial measurements, there must be clear evidence that
              the undesirable behavior is in fact lessening in frequency and
              intensity. Such measurement will also identify those patients for
              whom such aversive conditioning is actually harmful, allowing these
              individuals to be removed from the aversive treatment protocol. Were
              such measurements done in the prison setting, staff would inevitably
              be required to acknowledge the behavioral deterioration which many
              inmates were suffering as a result of placement in solitary, and in
              such cases, ethical considerations would have required transferring
              the inmate out of such confinement.

                       b. SHU Incarceration is not Aversive Conditioning

                 SHU incarceration does not meet criteria for aversive
              conditioning. Indeed, any behavior modification scheme must define
              and describe very explicitly two variables:


                 169. Curtis & Zuckerman, supra note 162, at 271–72.


https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 408 of 515




             p325 Grassian book pages.doc                                  12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement        379



                     (i) The behavior being changed:

                 Behavior researchers have learned that in order for a subject to
             benefit from aversive (or any other form of) conditioning, the
             behavior at issue must be a single, very clearly defined behavior.
             When multiple behaviors are responded to by the same reinforcer or
             punishment, learning and behavior change does not occur. Thus,
             placement in SHU, which is “punishment” for a host of different
             behaviors, is simply not being used in a manner consistent with an
             intent of behavior modification; there is inadequate linkage of any
             specific behavior to this “punishment.”

                     (ii) The “punishment”:

                Moreover, SHU confinement is quite clearly not “punishment.”
             To be effective, a “punishment” must be very closely linked in time
             to the targeted behavior, and for learning to occur, there must be
             repeated opportunities to experience this close link between the target
             behavior and the punishment. Thus, the “punishment” must be brief
             and immediate. For example, a mild but painful electric shock or a
             sudden very loud noise would be ideal punishments in aversive
             conditioning.
                Occasionally “time outs,” the brief use of a seclusion room to
             quickly control disruptive behavior, are used as part of an aversive
             conditioning program. But when this technique is employed, it is
             used very quickly and for a very brief period of time—in order for
             the “time out” to work as a behavior modifier, there must be very
             clear alternative behaviors which, when manifested, will immediately
             end the “time out.”
                For any behavior modification scheme to work then, there must
             always be an exquisitely close relationship between behavior and
             response. Indeterminate or prolonged sentencing to solitary simply
             has nothing to do with aversive conditioning.




Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 409 of 515




              p325 Grassian book pages.doc                                   12/18/2006




              380                        Journal of Law & Policy          [Vol. 22:325



                                                   APPENDIX D:


               REPORTS OF THE LONG-TERM EFFECTS OF SOLITARY CONFINEMENT
                 IN FORMER POLITICAL PRISONERS AND IN PRISONERS OF WAR:
                SOLITARY CONFINEMENT AS A MEANS OF “BRAIN WASHING” AND
                                   “INDOCTRINATING”

                  Although concerns about the psychiatric effects of solitary
              confinement among prisoners of war were raised in the medical
              literature at least as early as post-World War II, this issue reached
              massive public exposure only after the fearful news of “brain
              washing” among American prisoners of war in Korea. As is well
              known, the 1950’s were an era of tremendous fear of Communism
              and of the attempts by communist states to “indoctrinate” people into
              their ideology. As noted in the body of this article, in the 1950s the
              United States Department of Defense and the Central Intelligence
              Agency sponsored a great deal of research on these issues. The
              results of extensive research done for the Department of Defense
              were subsequently published. 170 The paper documented interrogation
              techniques of the Soviet KGB in regard to the incarceration of
              political prisoners, and the Chinese communists’ imprisonment of
              American prisoners of war in Korea.
                  The report indicated that the KGB operated detention prisons,
              many of which were “modern . . . well built and spotlessly clean . . .
              [with] attached medical facilities and rooms for the care of sick
              detainees. An exercise yard is a standard facility.” 171 Incarceration in
              these prisons is almost universally in solitary confinement, in a cell
              approximately ten feet by six feet in size. 172 “An almost invariable
              feature of the management of any important suspect under detention
              is a period of total isolation in a detention cell.” 173
                  This isolation was seen as a central feature of the imprisonment:
              “The effects upon prisoners of the regimen in the isolation cell are


                 170.   HINKLE & WOLFF, supra note 65.
                 171.   Id. at 125.
                 172.   Id.
                 173.   Id. at 126.



https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 410 of 515




             p325 Grassian book pages.doc                                      12/18/2006




             2006]            Psychiatric Effects of Solitary Confinement              381



             striking. . . . A major aspect of this prison experience is isolation. . . .
             [In the cells] [h]is internal as well as external life is disrupted” and
             “he develops a predictable group of symptoms, which might almost
             be called ‘disease syndrome.’” 174
                 This syndrome develops over time:
                 He becomes increasingly anxious and restless, and his sleep is
                 disturbed. . . .
                    The period of anxiety, hyperactivity, and apparent
                 adjustment to the isolation routine usually continues from one
                 to three weeks. As it continues, the prisoner becomes
                 increasingly dejected and dependent. He gradually gives up all
                 spontaneous activity within his cell and ceases to care about
                 personal appearance and actions. Finally, he sits and stares
                 with a vacant expression, perhaps endlessly twisting a button
                 on his coat. He allows himself to become dirty and
                 disheveled. . . . He goes through the motions of his prison
                 routine automatically, as if he were in a daze. . . . Ultimately he
                 seems to lose many of the restraints of ordinary behavior. He
                 may soil himself. He weeps; he mutters . . . . It usually takes
                 from four to six weeks to produce this phenomenon in a newly
                 imprisoned man. 175
             Addressing the emotional impact on prisoners of such confinement,
             the report noted that:
                 His sleep is disturbed by nightmares. Ultimately he may reach
                 a state of depression in which he ceases to care about his
                 personal appearance and behavior and pays little attention to
                 his surroundings. In this state the prisoner may have illusory
                 experiences. A distant sound in the corridor sounds like
                 someone calling his name. The rattle of a footstep may be
                 interpreted as a key in the lock opening the cell.


                174. Id. at 127.
                175. Id. at 128.




Washington University Open Scholarship
                   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 411 of 515




              p325 Grassian book pages.doc                                    12/18/2006




              382                        Journal of Law & Policy           [Vol. 22:325



                     Some prisoners may become delirious and have visual
                  hallucinations. 176
                  However, the report also notes that each individual may respond
              differently: Not all men who first experience total isolation react in
              precisely this manner. In some, these symptoms are less conspicuous.
              In others, dejection and utter despondence set in earlier, or later. Still
              others, and especially those with pre-existing personality
              disturbances, may become frankly psychotic. 177
                  The authors of this report note that the procedures in the Chinese
              detention camps are somewhat more complex. Prisoners there
              underwent an initial period of isolation similar to that found in the
              Soviet prisons. 178 In the second phase, however they were housed in
              extremely tight quarters within “group cells” comprising
              approximately eight prisoners. 179 Under the tensions and hostilities
              created in this environment, brutality of prisoners by other prisoners
              was almost inevitable and was, according to the authors, apparently
              an intended result of this “group cell” confinement. 180
                  There are many long-term studies of American prisoners of war;
              unfortunately, the factor of solitary confinement has not generally
              been separated out in these studies. However, one relatively recent
              study of Korean prisoners of war described long-term effects
              including interpersonal withdrawal and suspiciousness, confusion,
              chronic depression, and apathy toward environmental stimuli.
              Irritability, restlessness, cognitive impairment, and psychosomatic
              ailments were extremely common in the group, most of whom had
              suffered periods of incarceration in solitary confinement at the hands
              of the Chinese. This report also included a case report of one
              individual exposed to harsh conditions of solitary confinement for
              more than sixteen months; thirty years after release, he continued
              suffering sleep disturbances, nightmares, fearfulness, interpersonal
              suspicion and withdrawal, severe anxiety, and severe depression.
              These former prisoners also had psychosomatic ailments including


                 176.   Id.
                 177.   Id. at 129.
                 178.   Id. at 153.
                 179.   Id. at 156.
                 180.   Id. at 159.


https://openscholarship.wustl.edu/law_journal_law_policy/vol22/iss1/24
                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 412 of 515




             p325 Grassian book pages.doc                                                  12/18/2006




             2006]           Psychiatric Effects of Solitary Confinement                          383



             gastrointestinal disturbances, chronic headaches, and obsessive
             ruminations. They tended to become confused and thus cognitively
             impaired and were emotionally volatile and explosive. 181
                 In former prisoners of war in the Korean conflict, approximately
             forty years after their release from confinement, solitary confinement
             was cited as one of the severe stressors in this group. These former
             prisoners demonstrated persistent anxiety, psychosomatic ailments,
             suspiciousness, confusion, and depression. They tended to be
             estranged and detached from social interaction, suffered from
             obsessional ruminations, and tended to become confused and
             cognitively impaired, suffering memory and concentration difficulties
             which affected their cognitive performance on formal testing. 182


                181. See Patricia B. Sutker et al., Cognitive Deficits and Psychopathology Among Former
             Prisoners of War and Combat Veterans of the Korean Conflict, 148 AM. J. PSYCHIATRY 67
             (1991).
                182. Id. at 68.




Washington University Open Scholarship
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 413 of 515




        EXHIBIT 28
                                                                                                          Incorporated by reference into CCR Title 15 section 3190

                  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 414 of 515
                                           INMATE PROPERTY

                                                                          (REV. 4/1/14)

MATRIX - AUTHORIZED PERSONAL PROPERTY SCHEDULE (APPS)

Facilities may submit requests to be exempted from the personal property items detailed in these schedules. These
Exemption Requests are to be submitted to the Chief, Standardized Procedures Unit (SPU). All requests must
include rationale and supporting data such as incident reports, physical plant limitations, etc. In the case of an
emergency, where the safety of inmates, staff, or other persons are at immediate risk, the requesting institution
may immediately act to restrict an item but must notify the SPU. An exemption request shall be submitted to the
SPU within five working days of any locally imposed restriction. Exemption requests will be processed through the
appropriate Associate Director and then submitted to the Deputy Director, Division of Adult Institutions (DAI) for
approval/disapproval.

Inmates may request to have items added to the APPS through their Inmate Advisory Council (IAC). All IAC
requests are subject to review by local institutional administration and may be included with any facility Exemption
Requests forwarded to the DAI.

                                                                 TABLE OF CONTENTS

ITEM DESCRIPTION ................................................................................................................................ PAGE #

Granted Exemption Requests............................................................................................................................ 2

Reception Centers Male Inmates ...................................................................................................................... 6

General Population Levels I, II, and III Male Inmates ................................................................................ 15

Level IV Male Inmates ..................................................................................................................................... 25

Administrative Segregation Unit/Security Housing Unit/ Psychiatric Services Unit Male Inmates ........ 35

Female Inmates ................................................................................................................................................. 45




Rev. 4/1/14                                                            Page 1
                                                                                     Incorporated by reference into CCR Title 15 section 3190

GRANTED EXEMPTION   REQUESTS
        Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 415 of 515

AVENAL STATE PRISON
   Administrative Segregation Units
    Entertainment appliances are not permitted in units with physical plant limitations.

CALIPATRIA STATE PRISON
      Administrative Segregation Units
        Entertainment appliances are not permitted in units with physical plant limitations.
        Tennis shoes are not permitted.

CALIFORNIA CORRECTIONAL CENTER
       Personal televisions are not permitted at Level I and II Dormitories.

CALIFORNIA CORRECTIONAL INSTITUTION
      Administrative Segregation Units
        Entertainment appliances are not permitted in units with physical plant limitations.

CENTRAL CALIFORNIA WOMEN’S FACILITY
     No Exemptions

CENTINELA STATE PRISON
      Administrative Segregation Units
        Entertainment appliances are not permitted in units with physical plant limitations.

CALIFORNIA INSTITUTION FOR MEN
      Administrative Segregation Units
        Entertainment appliances are not permitted in units with physical plant limitations.

CALIFORNIA INSTITUTION FOR WOMEN (CIW)
      No Exemptions

CALIFORNIA MEN’S COLONY
      West Facility
       Fans, lamps, portable typewriters, battery rechargers, alternating current (AC)/direct current (DC) adapters, television sets,
          rechargeable batteries, and powdered creamer are excluded.
       Extension cords and hot pots are permitted by Warden’s discretion.
      East Facility
       9 foot extension cord, as permitted at Warden’s discretion.
      Administrative Segregation Units
       Entertainment appliances are not permitted in units with physical plant limitations.

CALIFORNIA MEDICAL FACILITY
      Administrative Segregation Units
        Entertainment appliances are not permitted in units with physical plant limitations.

CORCORAN STATE PRISON
     Dormitory Facilities
      Fans, televisions, and musical instruments are not permitted in any dormitory housing.
     Administrative Segregation Units
       Entertainment appliances are not permitted in units with physical plant limitations.

CALIFORNIA REHABILITATION CENTER
      No Exemptions




Rev. 4/1/14                                              Page 2
                                                                                    Incorporated by reference into CCR Title 15 section 3190

              Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 416 of 515
GRANTED EXEMPTION REQUESTS (continued)

CORRECTIONAL TRAINING FACILITY
     All Facilities
      Tweezers, non-metal, plastic only, permitted for PG A, B, C, and U.

CHUCKAWALLA VALLEY STATE PRISON
     Dormitory Facilities
      Dormitory housing is excluded from battery rechargers, hot pots, electric AC power lamps, televisions, electric razors,
        electric typewriters, AC power adapters.
     Administrative Segregation Units
      Entertainment appliances are not permitted in units with physical plant limitations.

DEUEL VOCATIONAL INSTITUTION
      Administrative Segregation Units
       Entertainment appliances are not permitted in units with physical plant limitations.

FOLSOM STATE PRISON
     Administrative Segregation Units
      Entertainment appliances are not permitted in units with physical plant limitations.

HIGH DESERT STATE PRISON
      Level IV Facilities
       Disposable razors and manual typewriters are not permitted.
       Clip on fans and lights are not permitted.
       Styrofoam is not permitted.
      Administrative Segregation
       Entertainment appliances are not permitted in units with physical plant limitations.

IRONWOOD STATE PRISON
     No Exemptions

KERN VALLEY STATE PRISON
      Administrative Segregation Unit
       Entertainment appliances are not permitted in units with physical plant limitations.
       AC appliances are not permitted in ASU B1 intake cells (Correctional Clinical Case Management Services).

CALIFORNIA STATE PRISON, LOS ANGELES COUNTY
      Administrative Segregation Units
       Entertainment appliances are not permitted in units with physical plant limitations.

MULE CREEK STATE PRISON
     No Exemptions

NORTH KERN STATE PRISON
     Administrative Segregation Units
      Entertainment appliances are not permitted in units with physical plant limitations.

PELICAN BAY STATE PRISON
      All Facilities
       Personal toothbrushes are excluded from all facilities, State-issue only.
      Level I and Gym Facilities
       AC appliances are not permitted.
       Level II Facilities
       Hand held mirrors, nail clippers, disposable razors, ballpoint pens, pencil sharpeners, and fans are not permitted.
      Level IV Facilities
       Hand held mirrors, nail clippers, ballpoint pens, and fans are not permitted.
      Administrative Segregation Unit
       Entertainment appliances are not permitted in units with physical plant limitations.

Rev. 4/1/14                                             Page 3
                                                                                     Incorporated by reference into CCR Title 15 section 3190

              Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 417 of 515
GRANTED EXEMPTION REQUESTS (continued)

PLEASANT VALLEY STATE PRISON
      Administrative Segregation Units
        Entertainment appliances are not permitted in units with physical plant limitations.

RICHARD J. DONOVAN CORRECTIONAL FACILITY
     Administrative Segregation Units
      Entertainment appliances are not permitted in units with physical plant limitations.

CALIFORNIA STATE PRISON, SACRAMENTO
      All Dormitory Facilities
       Fans, televisions, and musical instruments are not permitted in dormitory housing.
      Gymnasium Dormitory Facilities
       AC appliances are not permitted in gymnasium dormitories.

CALIFORNIA SUBSTANCE ABUSE TREATMENT FACILITY AND STATE PRISON, CORCORAN
      All Facilities
       Pencil sharpeners are not permitted.
      Dormitory Facilities
       Televisions operating on AC power are not permitted in dormitories.
       Battery operated televisions are still permitted in dormitories, but must be able to fit into locker.
      Level IV Facilities
       Mirrors are not permitted.

SIERRA CONSERVATION CENTER
      Level I and II Facilities
       Televisions are not permitted.
       Hot Pots are not permitted in Conservation Camps, Level I and Level II facilities.
      Administrative Segregation Units
       Entertainment appliances are not permitted in units with physical plant limitations.

CALIFORNIA STATE PRISON, SOLANO
      Level II Dormitories
       New televisions are not permitted. Previously existing televisions shall be permitted to remain until removed through
         attrition.
      Administrative Segregation Units
         Entertainment appliances are not permitted in units with physical plant limitations.

SAN QUENTIN STATE PRISON
      Administrative Segregation Units
       Entertainment appliances are not permitted in units with physical plant limitations.

SALINAS VALLEY STATE PRISON
      Administrative Segregation Unit
       Entertainment appliances are not permitted in units with physical plant limitations.

VALLEY STATE PRISON FOR WOMEN
     No Exemptions

WASCO STATE PRISON
     Administrative Segregation Units
      Entertainment appliances are not permitted in units with physical plant limitations.

CALIFORNIA OUT-OF-STATE-FACILITIES (COCF)
      Administrative Segregation Units
       Entertainment appliances are not permitted in units with physical plant limitations.




Rev. 4/1/14                                              Page 4
                                                                                Incorporated by reference into CCR Title 15 section 3190

GRANTED EXEMPTION   REQUESTS (continued)
        Case 2:90-cv-00520-KJM-DB    Document 6752 Filed 07/02/20 Page 418 of 515

COMMUNITY CORRECTIONAL FACILITIES (CCF) – MALE INMATES
     AC appliances are not permitted.
       Battery operated televisions are not permitted.

CONSERVATION CAMPS (FEMALE)
       Immersion heaters and televisions are not permitted.

COMMUNITY CORRECTIONAL FACILITIES (FEMALE)
       All AC appliances, hot pots and warmers, and extension cords, are not permitted.

COMMUNITY PRISONS MOTHER PROGRAM (CPMP), FEMALE REHABILITATIVE COMMUNITY CORRECTIONAL
CENTERS (FRCCC):
         Immersion heaters, televisions, antenna, splitters and coaxial cables are not permitted.
         No food or drinks, bowls, tumblers, can openers, storage containers, or umbrellas.
         No clothing pins, combination locks, foot lockers.
         Colored pattern clothing is permitted.




Rev. 4/1/14                                          Page 5
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 419 of 515




                   EXHIBIT 29
        Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 1 of 33
  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 420 of 515


                            UNITED STA TES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


DIEGO ABREGO AREY ALO, et al.,

              Petitioners-P!aint(if~·,
V.
                                                      Civil Action No. - - - -
THOMAS DECKER, in his official capacity as
Field Office Director, New York City Field
Office, U.S. Immigration & Customs
Enforcement, et al.,

               Respondents-Defendants.


                        DECLARATION OF ROBERT M. SAPOLSKY

I, Robert M. Sapolsky, declare under penalty of perjury, pursuant to 28 U.S.C. ~ 1746, that the
following is true and correct to the best of my knowledge:

RELEVANT BACKGROUND AND QUALIFICATIONS

     1. I am the John A. and Cynthia Fry Gunn Professor at Stanford University. I hold joint
        appointments in the departments of Biology, Neurology & Neurological Sciences, and
        Neurosurgery. I graduated summa cum laude, Phi Beta Kappa, from Harvard University
        in 1978, with a degree in biological anthropology. I received my Ph.D. in
        neuroendocrinology at Rockefeller University. I have been a professor at Stanford since
        1987, and holder of an endowed chair since 2002. I have received a number of honors
        and awards for my work, including the MacArthur Fellowship Genius Grant, an Alfred P.
        Sloan Fellowship, the Klingenstein Fellowship in Neuroscience, and the John P.
        McGovern Award for Behavioral Science, awarded by the American Association for the
        Advancement of Science. I also received the National Science Foundation Presidential
        Young Investigator Award, as well as awards for Young Investigator of the Year from
        the International Society for Psychoneuroendocrinology, the Society for Neuroscience,
        and the Biological Psychiatry Society.

     2. As a neuroendocrinologist, I have decades of experience working in the area of stress and
        the body. My work has included studies of humans, non-human primates, rats and mice,
        and while focusing mostly on the brain, has included work on cancer progression and
        viral infections. My lab was one of the pioneers in the early 1990s of developing gene
        therapy in the injured nervous system, and this involved extensive work with, and
        molecular manipulation of, viral vectors derived from herpes simplex virus, adenovirus,
        and adeno-associated virus.
           Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 2 of 33
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 421 of 515


    3. I have published approximately 470 peer-reviewed publications in science and/or medical
       journals, and have single-authored six books. My work has been cited more than 140,000
       times which, by a recent meta-analysis, places me in the top 0.1% of measures of
       scientific impact.

    4. My C.V. includes a full list of my honors, experience, and publications, and it is attached
       as Exhibit A.

    5. I am not being compensated for my time reviewing materials and preparing this report.

    6. During the past four years, I have testified six times as an expert witness in criminal trials
       involving murder or attempted murder, in evaluating the neuropsychiatric status of the
       defendant. None of these involved anything related to viral infections. The cases are:
       People v. Vladimir Sotelo (Cal. 2018); People v. Anicacio Garcia (Cal. 2019); People v.
       Pedro Lopez (Cal. 2019) (once at trial and again at retrial); People v. Arent Bradt (Cal.
       2019); and ,_\'tate v. Danyl Oliver (Ga. 2020).

STRESS AND HEALTH: A BRIEF OVERVIEW

    7. The word "stress" entered the medical and psychological literature (borrowed from
       engineering) approximately a century ago, and tens of thousands of papers have
       examined the subject since then. Broadly, a "stressor" can be defined as an external
       event that throws an organism out of homeostatic balance, and the "stress-response'' is
       the array of physiological adaptations meant to re-establish homeostasis.

    8. In its original medical sense, a stressor was conceptualized as a physical challenge to
       homeostasis, such as a prey species sprinting from a predator, or a hungry predator
       sprinting after its prey\ The field then expanded in a critical way to include the concept
       of psychological stressors, which involves the activation of the stress-response by the
       anticipation (accurate or otherwise) of a physical challenge to homeostasis. Classic
       physical stressors are typically short-term in nature, whereas psychological stressors are
       more likely to be chronic; crucially, when stress is chronic, there are increased risks and
       severity of disease.

    9. Humans are obviously the most psychologically and socially sophisticated species on
       earth; disease in humans can arise from chronic stress spanning days to decades, and such
       stress is typically psychosocial in nature. A pa11ial list of diseases that can be caused by
       or worsened by stress include Type II diabetes, obesity, metabolic syndrome,
       hypertension, cardiovascular disease, inflammatory bowel disorders, impaired fe11ility,
       accelerated brain aging and cellular senescence, and an array of cognitive and psychiatric
       disorders. 1

     10. Of greatest relevance to this matter, the longest-recognized pathological consequence of
         chronic stress (since circa 1930) is suppression of the immune system, worsening of the
         outcome of immune diseases, and triggering of inflammation. Of critical relevance to

1
  See. e.g.. Robert Sapolsky ct al.. !loll' do g/11cocorlicoids i11/!11ence stress re.,po11.w:s? Integrating per111issive.
suppressive. sti111u/atorv. and preparative actions. 21 Endocrine RcYic,,s 55-89 (2000): Robert Sapolsky. frh1·
lehra.,· Don't Ciel ["leers:. l (i11idc to Stress.. ,\'tress-Related /)isease and ( 'oping (]cl. ed. 200..J. ).

                                                               2
          Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 3 of 33
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 422 of 515


         COVID-19, this involves impaired immune defenses against viral infection, and
         compromised function of the lungs.

STRESS IMPAIRS IMMUNE DEFENSES AGAINST VIRAL INFECTIONS

     11. An extensive literature demonstrates that stress compromises the ability of the immune
         system to defend the body against viral infections; such work has included humans,
         rodents and livestock as study subjects. While there has not been sufficient time to test
         this with respect to the SARS-CoV-2 virus, this stress effect has been shown for a wide
         array of classes of viruses. Thus, stress worsens the consequences of infection with
         herpes simplex virus (HSV),2 Epstein-Barr virus (EBV), 3 West Nile Virus, 4 influenza
         virus, 5 human papilloma virus, 6 viral meningitis and viral endocarditis. 7

     12. The links between stress and impaired viral defense have depended on studies of an array
         of human stressors. These include the stress of various psychiatric and psychological
         disorders, experimental psychological stressors, low socioeconomic status, being the
         primary caregiver for a chronically ill patient, or being an astronaut on a prolonged
         mission. Collectively, these studies have included more than 150,000 human subjects.

     13. Though the specific biological pathways vary from condition to condition, mental
         illnesses such as anxiety, depression, and bipolar disorder will impair immune function
         and heighten vulnerability to viral infection.

     14. Stress has been shown to disrupt anti-viral defenses in laboratory animals as well. Such
         stressors include social instability, social defeat, social isolation, or exposure to
         uncontrollable (versus controllable) shocks. The viruses tested have included those listed
         in paragraph 11 and, in addition, pseudorabies virus, 8 murine encephalomyelitis virus, 9
         and bovine HSV. 10

     15. In some studies, impaired viral defenses are demonstrated by showing impairment of
         specific constituents of the immune system. This involves decreased levels in the blood

2
  ,'--,'ee, e.g.. K. Ashcraft et al.. P.,ychological stress i/1/pairs the local CD8 · T cell response to mucosal !!S'f/-1
infection and alloll'sfhr increased pathogenicizv via a glucocorticoid receptor-mediated mechanism. 33
Psychoneuroendocrinology 951-63 (2008).
3
   See, e.g.. R. Glaser ct al.. Stress and the memm:v T-cell response to the Epstein-Barr virus in healtl~v /1/edical
students. 12 Health Psych ..i35 (1993).
 1
   See, e.g.. D. Ben-Nathan & G. Feuerstein. l11e influence of cold or isolation stress on resistance of mice to West
:\'ile virus encephalitis. Expcrientia ..J.6. 285-90 (1990).
"See, e.g.. J. Tian et al.. A single E627J.:. mutation in the Pl32 protein ()f [19:\'2 avian influenza virus increases
virulence by inducing higher glucocorticoidv (GCs) level. 7(6) PLoS ONE e38233 (2012).
6
   See, e.g.. C. Fang ct al.. Perceived stress is associated with impaired T-cell re.,ponse to ffPf, ·16 in ll'Ol/len with
cervical dysplasia. 35 Ann. Behav. MED 87-96 (2008).
- See, e.g.. H. Song ct al.. Stress related disorders and subsequent risk of life threatening infections: population
based sibling controlled cohort stuc(v. 367 Brit. Med. J. 1578..J. (2019).
8
   See, e.g.. J. de Groot et al.. A single social de.feat transientfv suppresses the anti-viral i/1/mune re.,ponse in mice. 95
J. Neuroimmunol. l..J.3-51 (1999).
9
   See, e.g.. Young E ct al.. Chronic social stress impairs virus specific adaptive immunity during acute Theiler's
virus i1(fection. 25..J. J. Neuroimmunol. 25..J.. 19-27(2013)
10
    See, e.g.. P.D. Hodgson. f<Jfi,ct of"stress on viral bacterial svne1gv in hovine rc.,pirator\' disease: nm-el
/1/echanisms to regulate infla/11/1/alion. 6(..J.) Comp. Fune. Gcnomics 2..J...J.-250 (2005).

                                                                3
          Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 4 of 33
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 423 of 515


         and in tissue of key chemical mediators of anti-viral infection, damaging levels of
         cytokines, impaired generation of antibodies that specifically target the virus in question,
         and impaired recruitment of immune cells to the tissue that is virally infected. 11

    16. In some studies, stress-induced impairment of viral defenses has been demonstrated with
        viral outcomes. These include stress-induced increases in viral replication rates, higher
        viral titers (the concentration of the virus in the body), impaired clearance of virus from
        infected tissue, more reactivation of latent viruses, and increased epidemiological
        evidence oflife-threatening viral infections in a population. 12

    17. Finally, in some studies, the outcome has been a pathological one. These include
        demonstrations of stress worsening virally-induced nerve damage, slower healing of
        HSY-induced lesions, a variety of pathological effects on the lungs (see below), and
        lower survival rates. For example, one study demonstrated that physical or psychological
        stressors in mice cause an approximate 50% increase in mortality rates induced by West
        Nile Virus. 13

    18. Collectively, these studies show that various types of stressors, in various species, worsen
        the outcome of viral diseases, as measured by immune outcomes, virological outcomes,
        disease outcomes and survival rates. The evidence also shows that the degree of
        immunosuppression worsens the more severe and long-lasting the stress has been.

STRESS AND LUNG DISEASES: RELEVANCE TO SARS-COV-2

    19. There are two primary ways in which chronic stress will likely leave an individual at
        significantly higher risk of contracting COVID-19 and at significantly higher risk of
        serious illness or death if infected. First, as described above, there is the weakening of
        the immune system's 4nti-viral capacities, which will leave the body more vulnerable to
        viral infections and less able to combat them. Second, there is the specific risk caused by
        inflammation of the lungs and other organs, which I will describe here.

    20. The literature reviewed above considers the adverse effects of stress on tissues and
        organs throughout the body. The core of SARS-CoV-2's ability to sicken and kill arises
        from it preferentially targeting the lungs; this, of course, is the reason why symptoms of
        the disease revolve arourid respiratory distress, and why sho11ages of ventilators are so
        devastating. Thus, it is important to focus on the specific issue of what stress does to
        lungs and respiration, and the pertinence of this to SARS-CoV-2.

    21. Study of the impact of stress on disease has been furthered enormously by the
        appreciation that chronic stress causes inflammation throughout the body, which
        exacerbates the course of a wide range of diseases.



11
   See. e.g. C. Welsh et al.. Effects l?f'stress on the immune response to 711eiler's virus--implicationsfor virus-
induced autoi1111111111i(v. 17 Neuroimmunomodulation 169-72 (20 I 0).
i: See. e.g.. Song. supra: M. Elftman et al.. Stress-induced glucocorlicoids al the earliest stages c?f'herpes simplex
virus-] infection suppress subsequent antiviral immuni(v. implicating impaired dendrific ce!l.fimction. 184 J.
Immunol. 1867-75 (2010).
13
   See. e.g .. Ben-Nathan and Feuerstein. supra.

                                                           4
         Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 5 of 33
   Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 424 of 515


    22. Crucially, a variety of stressors cause inflammation in the lungs. Stress-induced lung
        inflammation has been demonstrated in a number of ways through a variety of outcomes.
        This includes increased presence in the lungs of inflammatory cells and increased release
        of their chemical messengers, and increased presence of markers of inflammation in
        exhaled breath (e.g., increased levels of nitric oxide).

    23. Moreover, such stress-induced pulmonary inflammation impairs lung function, including
        increased bronchoconstriction, increased airway impedance (the former term is a measure
        of how much lung airways are tightened by smooth muscle; the latter describes the extent
        of resulting disruption of air flow), decreased lung capacity, tidal volume instability and
        ribcage abdominal asynchrony (the former is a measure of breathing irregularity; the
        latter is the likely physiological cause of such irrebrularities). These pro-inflammatory
        effects of stress occur in the absence of disease. The result is that the lung tissue will be
        more vulnerable, people will already have more trouble breathing, and the lungs will
        have more difficulty clearing fluids. In that sense, the effect of stress on the lungs is
        similar to that of asthma.

    24. Stress also worsens the outcome of pulmonary diseases. The textbook example of this is
        the ability of stress to cause or worsen asthma. A variety of stressors worsen the
        pathological features of asthma including worsening of asthma-induced
        bronchoconstriction, airway impedance, airway inflammation, accumulation of
        inflammatory lung fluid and decreased lung volume.

     25. Finally, stress specifically exacerbates features of viral pulmonary diseases. This
         includes specifically impairing antiviral immune defenses in lung tissue, and increasing
         the incidence of respiratory viral infections.

     26. Collectively, these studies show that even in the absence of disease, stress causes lung
         inflammation and impairs lung function. This effect will be paiiicularly pronounced as
         stress rises from moderate to severe levels. Fmihermore, stress worsens the outcome of a
         number of pulmonary disorders (including pneumonia, as with asthma, and for similar
         physiological reasons), including respiratory viral diseases. This means that people who
         have experienced chronic stress who contract a respiratory viral disease are significantly
         more likely to become seriously ill or even die.

     27. Because of the novelty of SARS-CoV-2 and the chaos of an ongoing pandemic, there has
         been little study to date about the effects of stress on anti-viral defenses against SARS-
         CoV-2 or against coronaviruses in general. This is not unique, as even with certain
         preexisting physical conditions, our knowledge of the ways in which they increase
         vulnerability to SARS-CoV-2 is continually evolving. And nonetheless, as to stress,
         extrapolations can be made with considerable confidence.

     28. First, there are considerable genomic, functional and structural similarities across the
         entire coronavirus family, allowing one to tentatively generalize to SARS-CoV-2. 14



11
 · See,e.g. Y. Wang et al.. :Vspl proteins of'group I and S4RS coronaviruses share structural andfimctional
similarities. IO Infection. Genetics and Ernlution 919-924 (20 l 0): H. Jayaram ct al.. .\--Ray structures o{lhe ,V- and

                                                            5
          Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 6 of 33
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 425 of 515


    29. Second, there are some key similarities between the coronavirus family and the viruses
        discussed above. For example, the essential viral proteins that are used to fuse to and
        invade host cells are heavily conserved between coronaviruses and influenza virus. 15 As
        another example, Epstein Barr Virus and coronaviruses have their pro-inflammatory
        effects through heavily overlapping mechanisms. 16 As a final example, bats can be
        primary zoonotic reservoirs for both papilloma viruses and coronaviruses. 17

    30. Third, a study has found that "low levels of CDJ'CD8; T cells" are predictors of high
        mortality rates from COVID-19. 18 These cells help mediate an immune cascade that kills
        virally-infected cells. Chronic stress can decrease circulating levels of these cells.

    31. Fourth, the CDC lists as one of the groups at high risk from COVID-19 people who have
        had "prolonged use of corticosteroids and other immune weakening medications." 19
        Corticosteroids are synthetic versions of the glucocorticoid stress hormones discussed in
        several of the studies I have cited. These hormones play an important role as a pathway
        through which chronic stress weakens the immune system.

    32. Finally, the CDC includes among its high risk categories for COVID-19 "[p]eople who
        are immunocompromised" and notes that "[m]any conditions can cause a person to be
        immunocompromised."20 It is my professional judgment that high levels of chronic
        stress would place people in this category.

PLAINTIFFS' HEIGHTENED RISK FROM COVID-19

    33. In reaching my assessment in this section, I have reviewed the declaration of Karla
        Ostolaza, describing the medical histories and current situations of
        -                                                                              and
    34. Based on a number of f~ctors, including their serious mental health conditions and the
        highly stressful nature of their current situations, it is my professional judgment based on
        my decades of work on stress that each of these individuals has experienced and will
        continue to experience exceptionally high levels of stress.




C-terminal domains of a coronm 1irus nuc/eocapsid protein: Implications.for nuc/eocapsidformation. 80 J. Virology
6612-6620 (2006).
15 See P. Chambers et al.. Heptad repeat sequences are located adjacent to l~vdrophobic regions in several types of

virus.fusion g~ycoproteins. 71 J. General Virology 3075-3080 (1990).
16 .S'ee, e.g.. E. Tirotta. Epstein-Barr virus-induced gene 3 negative(v regulates neuroinjlammation and T cell

activation/o//owing coronavirus-induced encepha/omyelitis. 25..J. J. Ncuroimmunology 110-116 (2013).
1- See. e.g.. Tse H. ct al.. Identification o/a novel bat papi//0111avirus by 111etageno111ics. 7(8)PLoS ONE c43986

(2012).
18 R.-H. Du ct al.. Predictors o/111orta/i~v.for patients with cor "/D-19 pneumonia caused by S'.-'lRS-CoI ·-2: A

Pro.\pective Cohort Stuc{v. 55( ..J.) European Respiratory Journal (2020).
https://crj.crsjoumals.com/contcnt/early/2020/04/0l/13993003.00 524-2020.
19 Centers for Disease Control and Prevention. Groups at higher risk.for severe illness (last accessed Apr. l l. 2020).

https://www.cdc.gov/coronavirus/2019-ncov /need-ex1ra-precautions/groups-at-higher-risk. html
20 Id.


                                                           6
           Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 7 of 33
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 426 of 515


       35. Because of the effects of such high levels of stress on the immune system and the body
           described above, these individuals are therefore likely at considerably heightened risk of
           contracting COVID-19 and becoming severely ill and even dying if they do.

CONCLUSIONS

       36. An extensive peer-reviewed literature demonstrates that stress compromises antiviral
           immune defenses and increases viral virulence. These findings are derived from studies
           of humans and other species, with large sample sizes, examining a variety of stressors
           and viral insults. Moreover, in the absence of disease, stress causes inflammation in the
           lungs and impairs respiration. Furthermore, stress specifically exacerbates the
           consequences of the respiratory viral diseases that are most similar to SARS-CoV-2.
           This is partly because stress can exacerbate the pulmonary inflammation and buildup of
           fluid that is central to the pathology of pneumonia. Finally, these effects are of sufficient
           magnitude that they significantly worsen critical disease outcomes, which include
           mo1iality rates. In other words, people who have experienced chronic stress are more
           likely to die of viral respiratory illnesses.

       37. As noted above, there has been insufficient time for the study of stress effects on immune
           defenses against SARS-CoV-2 and the pathogenic course ofCOVID-19 specifically.
           However, given the array of viruses and viral diseases examined in the stress literature,
           including respiratory diseases that are quite close to COVID-19, and the array of
           pathophysiological outcomes, I can state with considerable confidence that stress will
           significantly increase the risk of SARS-CoV-2 infection and markedly worsen the
           consequences of this infection. This includes a heightened risk of severe illness or even
           death.

       38. It is therefore my pr6fessional judgment that people who have suffered from chronic
           stress are at heightened risk from COVID-19 and fall into the CDC high risk category of
           "[p ]eople who are immunocompromised." 21 Further, given the gravity of this heightened
           risk, it would be dangerous for both those who have suffered chronic stress and those
           around them to not treat them as if they were at particularly elevated risk.

       39. For these reasons, it is also my professional judgment that -            -      -
           -          -            a n d - a r e at significantly heightened risk from COVID-19.

I declare under penalty of perjury that the foregoing is true and correct.


            fhb
Aprill?, 2 20
Palo Alto, California




11   Id.

                                                     7
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 8 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 427 of 515
   1

                          ROBERT MORRIS SAPOLSKY

   Address:                Gilbert Laboratory, MC 5020
                           Stanford University
                           Stanford, CA 94305-5020
   Telephone:              650 723 2649
   FAX:                    650 725 5356
   email:                  sapolsky@stanford.edu

   Educational History
   l984 Ph.D.      Neuroendocrinology, The Rockefeller University
   l978 A.B.       Biological Anthropology, Harvard University, summa cum laude, Phi Beta Kappa

   Professional Experience
   2002:          John A. and Cynthia Fry Gunn Professor, Department of Biological Sciences,
                  Stanford University; Departments of Neurology and Neurological Sciences, and of
                  Neurosurgery, Stanford University School of Medicine.
   l995:          Professor
   l99l - l995:   Associate Professor with tenure
   l987 - l99l:   Assistant Professor, Department of Biological Sciences, Stanford University
   l985:          Research Associate, Institute of Primate Research, National Museums of
                  Kenya, Nairobi, Kenya
   l985 - l987:   Postdoctoral Fellow, Peptide Biology Laboratory, Salk Institute

   Professional Awards and Honors
   l985: Lindsley Prize of the Society for Neuroscience (outstanding doctoral thesis in
                   behavioral neuroscience).
   l987: MacArthur Fellow of the John D. and Catherine T. MacArthur Foundation
           Faculty Scholar, Alzheimers Association
           Faculty Scholar, Sloan Foundation
           Faculty Scholar, Klingenstein Foundation
           Presidential Young Investigator, National Science Foundation
   l990: A.B. Bennett Award, Society of Biological Psychiatry, young investigator of the
                   year
           C. Richter Award, International Society of Psychoneuroendocrinology, young
                   of the year
           Winner of Dean's Award for distinguished teaching
   l992: Young Investigator of the Year Award, Society for Neuroscience
           Research Career Development Award, NIH
           Winner of Associated Students of Stanford University Teaching Award
   l993: Bing Award for Teaching Excellence
   l994: Finalist, Los Angeles Times Book Award for "Why Zebras Don't Get Ulcers”
   l996: Elected as Fellow, American Association of the Advancement of Science
   l997: Elected as Fellow, California Academy of Sciences
   l998: Finalist, Los Angeles Times Book Award for “The Trouble With Testosterone.”
           Hoagland Prize for Teaching Excellence, Stanford University
   2002: “A Primate’s Memoir”: winner of non-fiction book of the year, Bay Area Book Reviewers
           Association; finalist, Aventis Prize; finalist, The Natural World Book Prize. Winner of Book of
           the Year, BILD DER WISSENSCHAFT, German edition.
           Winner of “The Emperor Has No Clothes” Award, Freedom From Religion Foundation
   2004: Finalist, National Magazine Award, essay division for “The pleasures (and pain) of ‘maybe’”,
           Natural History magazine.
           Paper # 315 included in Pinker S 2004 The Best American Science and Nature Writing.
           Houghton Mifflin Co, NY.
   2006: Earl Usdin Award of the West Coast College of Biological Psychiatry
   2007: John P. McGovern Award, American Association for the Advancement of Science.
   2009: Gores Award for Teaching Excellence, Stanford University.
           Lewis Thomas Award, Rockefeller University.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 9 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 428 of 515
   2

           Fellow, Association of Psychological Science
   2010: Isaac Asimov Award, American Humanist Association
   2013: Distinguished Scientific Contributions Award, American Psychological Association
         Paper #440 included in Mukherje S 2013 Best American Science and Nature Writing. Mariner
           Books, NY.
   2018: Winner, LA Times Book Prize, Science & Technology
           Winner, Phi Beta Kappa Science Book Award
           The Against Stupidity award of the Philosophy Now Society, London.
           Finalist, PEN Literary Award.

   Current and Past Professional Activities
   Editorial board:       Neurobiology of Aging
                          Journal of Neuroscience
                          Psychoneuroendocrinology
                          Journal of Neurochemistry
                          Stress
                          Frontiers in Cultural Psychology


   Professional Writing Associations
   2012 - Contributing writer to the Opinion column, Los Angeles Times.
   2013 - 2017 Bi-weekly columnist, “Mind & Matter” column, Wall Street Journal.



   Patents
            8,101,158: Methods for treating cerebrovascular disease comprising administering an agent
   that inhibits prokineticin receptor activity.


   College Courses on Video/Audio: The Teaching Company/The Great Courses
           Sapolsky R. Biology and Human Behavior: The Neurological Origins of Individuality.     1994;
   2005 2nd edition.
           Sapolsky R. Stress and Your Body. 2010.
           Sapolsky R. Being Human: Life Lessons from the Frontiers of Science. 2012.



   Publications: Books
             1. Sapolsky R. l992 Stress, the Aging Brain, and the Mechanisms of Neuron Death. MIT
   Press.
             2. Sapolsky R. l994 Why Zebras Don't Get Ulcers: A Guide to Stress, Stress-Related
   Disease and Coping. Scientific American/Freeman Press/Henry Holt.          Thirteen foreign language
   editions; Los Angeles Times Book Award finalist. l998: Second edition. 2004: third edition.
             3. Sapolsky R l997 ‘The Trouble With Testosterone’ and Other Essays on the Biology of the
   Human Predicament. Simon and Schuster/Scribner, l997; Two foreign language editions; Los
   Angeles Times Book Award finalist.
             4. Sapolsky R 2001 A Primate’s Memoir.            Simon and Schuster/Scribner, nine foreign
   language editions. Non-fiction book of the year, Bay Area Book Reviewer’s Association, 2002;
   finalist, Aventis Prize; finalist, The Natural World Book Prize.
             5. Sapolsky R. 2005 ‘Monkeyluv’ and Other Essays on our Lives as Animals. Simon and
   Schuster/Scribner. Four foreign language editions.
             6. Sapolsky R. 2017 Behave: The Biology of Humans at our Best and Worst.
   Penguin/Random House. Nineteen foreign language editions. Winner, LA Times Book Prize;
   Winner, Phi Beta Kappa Science Book Award; Finalist, 2018 PEN Literary Science Writing Prize.


   Publications: Articles and Book Chapters
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 10 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 429 of 515
   3

             l. Sapolsky R, H Eichenbaum l980 Thalamo-cortical mechanisms in odor guided behavior.
   Brain Behavior and Evolution l7, 276.
            2. Sapolsky R, H Eichenbaum l980 Still-life photographs: The power of human ethology in the
   explanation of human behavior. Behavioral and Brain Sciences 3, 628.
            3. Sapolsky R l982 The endocrine stress-response and social status in the wild baboon.
   Hormones and Behavior l5, 279.
            4. Sapolsky R, L Krey, B McEwen l983 The adrenocortical stress-response in the aged male
   rat: Impairment of recovery from stress. Experimental Gerontology l8, 55.
            5. Sapolsky R, B McEwen, T Rainbow l983 Quantitative densitometry of steroid hormone
   receptors. Brain Research 27l, 33l.
            6. Sapolsky R, L Krey, B McEwen l983 Corticosterone receptors decline in a site-specific
   manner in the aged rat brain. Brain Research 289, 235.
            7. Sapolsky R l983 Endocrine aspects of social instability in the olive baboon. American
   Journal of Primatology 5, 365.
            8. Sapolsky R l983 Individual differences in cortisol secretory patterns in the wild baboon:
   Role of negative-feedback sensitivity. Endocrinology ll3, 2263.
            9. Sapolsky R, Krey L, McEwen B l984 Stress down-regulates corticosterone receptors in a
   site-specific manner in the brain. Endocrinology ll4, 287.
            l0. Sapolsky R, Krey L, McEwen B, Rainbow T l984 Do vasopressin-related peptides induce
   hippocampal corticosterone receptors? Implications for aging. Journal of Neuroscience 4, l479.
            11. Sapolsky R l984 Stress and the successful baboon. Psychology Today, l8, 60.
            12. Sapolsky R, Krey L, McEwen B l984 Glucocorticoid-sensitive hippocampal neurons are
   involved in terminating the adrenocortical stress-response. Proceedings of the National Academy of
   Sciences USA 8l, 6l74.
            13. Felt B, Sapolsky R, McEwen B l984 Regulation of hippocampal corticosterone receptors
   by a vasopressin analogue. Peptides 5, 1225.
            14. Meaney MJ, Sapolsky R, McEwen B l985 Ontogeny of the glucocorticoid receptor
   system: I Autoregulation. Developmental Brain Research l8, l61.
            l5. Meaney MJ, Sapolsky R, McEwen B l985 Ontogeny of the glucocorticoid receptor system:
   II An autoradiographic analysis. Developmental Brain Research l8, l65.
            16. Sapolsky R, Meaney M, McEwen B l985 Ontogeny of the glucocorticoid receptor system:
   III Negative feedback regulation. Developmental Brain Research l8, l69.
            17. Sapolsky R, Krey L, McEwen B l985 Prolonged glucocorticoid exposure reduces
   hippocampal neuron number: Implications for aging. Journal of Neuroscience 5, 1221.
            18. Sapolsky R l985 A mechanism for glucocorticoid toxicity in the hippocampus: Increased
   vulnerability of neurons to metabolic insults. Journal of Neuroscience 5, l228.
            19. Meaney MJ, Aitken B, Bodnoff F, Iny L, Tatarewicz E, Sapolsky R l985 Early postnatal
   handling alters the development of the glucocorticoid receptor system in selected brain regions.
   Behavioral Neuroscience 99, 765.
            20. Tarara R, Suleman M, Sapolsky R, Wabomba M, Else J l985 Tuberculosis in wild baboon
   (Papio cynocephalus) in Kenya. Journal of Wildlife Diseases 21, 137.
            21. Sapolsky R, McEwen B l986 Adrenal steroids and the hippocampus: Involvement in
   stress and aging. In: The Hippocampus, R Isaacson, K Pribram (eds). Plenum Press, NY.
            22. Sapolsky R l985 Stress-induced suppression of testicular function in the wild baboon:
   Role of glucocorticoids. Endocrinology ll6, 2273.
            23. Sapolsky R, Krey L, McEwen B l986 Glucocorticoids as modulators of neuropathologic
   insults to the hippocampus. In: Progress in Neuropathology, vol 6, H Zimmerman (ed), Raven Press,
   NY.
            24. McEwen BS, Rainbow T, Biegon A, Fischette C, Meaney M, Rostene W, Sapolsky R l986
   Studies of steroid hormone and neurotransmitter receptors. In: Advances and Techniques in
   Quantitative Receptor Autoradiography. M Kuhar (ed), Liss NY.
            25. Sapolsky R l986 Stress, social status and reproductive physiology in freely-living
   baboons. In: Psychobiology of Reproduction: An Evolutionary Perspective. D Crews (ed), Wiley
   Press, NY.
            26. Sapolsky R, McEwen B l985 Down-regulation of neural corticosterone receptors by
   corticosterone and dexamethasone. Brain Research 339, l6l.
            27. Sapolsky R, Donnelly T l985 Vulnerability to stress-induced tumor growth increases with
   age: Role of glucocorticoid hypersecretion. Endocrinology ll7, 662.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 11 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 430 of 515
   4

            28. Sapolsky R l985 glucocortiocid toxicity in the hippocampus: Temporal aspects of neuronal
   vulnerability. Brain Research 359, 300.
            29. Sapolsky R, McEwen B l986 Stress, glucocorticoids, and their role in degenerative
   changes in the aging hippocampus. In: Treatment Development Strategies for Alzheimer's Disease.
   T Crook and R Bartus (eds) MPA Press, Madison, Conn.
            30. Meaney MJ, Aitken D, Bodnoff F, Iny L, Sapolsky R l985 The effects of post-natal
   handling on the development of the glucocorticoid receptor system in the rat brain. Progress in
   Neuropharmacology and Biological Psychiatry 9, 731.
            31. Sapolsky R, Krey L, McEwen B l986 The adrenocortical axis in the aged rat: Impaired
   sensitivity to both fast and delayed feedback. Neurobiology of Aging 7, 331.
            32. Sapolsky R, Krey L, McEwen B l986 The neuroendocrinology of stress and aging: The
   glucocorticoid cascade hypothesis. Endocrine Reviews 7, 284.
            33. Sapolsky R, Pulsinelli W l985 Glucocorticoids potentiate ischemic injury to neurons:
   Therapeutic implications. Science 229, l397.
            34. Sapolsky R, Meaney M l986 Maturation of the adrenocortical stress response:
   Neuroendocrine control mechanisms and the stress hyporesponsive period. Brain Research Reviews
   ll, 65.
            35. Sapolsky R l986 Stress-induced elevation of testosterone concentrations in high-ranking
   baboons: Role of catecholamines. Endocrinology ll8, l630.
            36. Sapolsky R l986 Glucocorticoid toxicity in the hippocampus: Synergy with an excitotoxin.
   Neuroendocrinology 43, 440.
            37. Meaney MJ, Sapolsky R, Aitken D, McEwen B l985 Tritiated-dexamethasone binding in
   the limbic brain of the fetal rat. Devevopmental Brain Research 23, 297.
            38. Sapolsky R l986 Glucocorticoid toxicity in the hippocampus: Reversal by supplementation
   with brain fuels. Journal of Neuroscience 6, 2240.
            39. Walker CD, Sapolsky R, Meaney M, Vale W, Rivier C l986 Increased pituitary sensitivity
   to glucocorticoid feedback during the neonatal period: A major contribution to stress
   nonresponsiveness. Endocrinology ll9, l8l6.
            40. Plotsky PM, Otto S, Sapolsky R l986 Inhibition of immunoreactive corticotropin-releasing
   factor secretion into the hypophysial-portal circulation by delayed glucocorticoid feedback.
   Endocrinology ll9, ll26.
            41. Sapolsky R l986 Endocrine and behavioral correlates of drought in the wild baboon.
   American Journal of Primatology ll, 217.
            42. Meaney MJ, Aitken D, Sapolsky R l987 Thyroid hormones influence the development of
   hippocampal glucocorticoid receptors in the rat: A mechanism for the effects of postnatal handling on
   the development of the adrenocortical stress response. Neuroendocrinology 45, 278.
            43. Sapolsky R, Else J l987 Bovine tuberculosis in a wild baboon population: Epidemiological
   aspects. Journal of Medical Primatology l6, 229.
            44. Sapolsky R, McEwen B l988 Why dexamethasone resistance?                    Two possible
   neuroendocrine mechanisms.             In: The Hypothalamic-Pituitary-Adrenal Axis: Physiology,
   Pathophysiology and Psychiatric Implications. A Schatzberg, C Nemeroff (eds), Raven Press.
            45. McEwen BS, Brinton R, Sapolsky R l989 Glucocortiocid receptors and behavior:
   Implications for the stress respose. In: Mechanisms of Physical and Emotional Stress, Chrousos G,
   Loriaux L, Gold P (ed), Plenum Press.
            46. Sapolsky R l989 Individual diffferences and the stress response: Studies of a wild
   primate. In: Mechanisms of Physical and Emotional Stress, Chrousos G, Loriaux L, Gold P (ed) ,
   Plenum Press.
            47. Sapolsky R, l987 Protecting the injured hippocampus by attenuating glucocorticoid
   secretion. In: Molecular Neuropathology of Aging, P Davies, C Finch (ed) Cold Spring Harbor
   Laboratory Banbury Reports, vol 27.
            48. Sapolsky R l993 The physiology of dominance in stable versus unstable social
   hierarchies. In: Primate Social Conflict, W Mason, S Mendoza (ed) SUNY Press, NY, pg l7l.
            49. Sapolsky R, Mott G l987 Social subordinance in a wild primate is associated with
   suppressed HDL-cholesterol concentrations. Endocrinology l2l, l605.
            50. Sapolsky R l987 Glucocorticoids and hippocampal damage. Trends in Neurosicences l0,
   346.
            51. Sapolsky R l987 The case of the falling nightwatchmen. Discover, July, 42.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 12 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 431 of 515
   5

            52. Sapolsky R, Rivier C, Yamamoto G, Plotsky P, Vale W l987 Interleukin-1 activates the
   adrenocortical stress-response by releasing hypothalamic corticotropin-releasing factor. Science
   238, 522.
            53. Sapolsky R, Armanini M, Packan D, Tombaugh l987 Stress and glucocortiocids in aging.
   Endocrinology and Metabolism Clinics of North America l6, 965.
            54. Sapolsky R l988 Lessons of the Serengeti. The Sciences, May, 38.
            55. Sapolsky R l987 Commentary: Second generation questions about senescent neuron
   loss. Neurobiology of Aging 8, 547.
            56. Sapolsky R, Krey L l988 Stress-induced suppression of LH concentrations in wild
   baboons: Role of opiates. Journal of Clinical Endocrinology and Metabolism 66, 722.
            57. Sarrieau A, Dussaillant M, Sapolsky R, Aitken D, Olivier A, Lal S, Rostene W, Quirion R,
   Meaney M l988 Glucocorticoid binding sites in human temporal cortex. Brain Research 442, l57.
            58. Meaney MJ, Aitken D, Bhatnager S, van Berkel C, Sapolsky R l988 Effect of neonatal
   handling on age-related impairments associated with the hippocampus. Science 239, 766.
            59. Sapolsky R, Meaney M l988 Post-mortem decay in glucocorticoid binding in human and
   primate brain. Brain Research 448, l82.
            60. Sapolsky R, Packan D, Vale W l988 Glucocorticoid toxicity in the hippocampus: In vitro
   demonstration. Brain Research 453, 367.
            6l. Stein BA, Sapolsky R l988 Chemical adrenalectomy reduces hippocampal damage
   induced by kainic acid. Brain Research 473, l75.
            62. Uno H, Tarara R, Else J, Suleman M, Sapolsky R l989 Hippocampal damage associated
   with prolonged and fatal stress in primates. Journal of Neuroscience 9, l705.
            63. Sapolsky R, Stein B l989 Status epilepticus-induced hippocampal damage is modulated
   by glucose availability. Neuroscience Letters 97, l57.
            64. Sapolsky R, Ray J l989 Styles of dominance and their physiological correlates among
   wild baboons. American Journal of Primatology l8, l.
            65. Sapolsky R l990 The adrenocortical axis. In: Schneider E, Rowe J (eds), Handbook of
   the Biology of Aging, 3rd Ed. Academic Press, NY.
            66. Sapolsky R l99l The effects of stress upon hippocampal function. In: Brown M, Rivier K,
   Koob G (eds) The Neurobiology and Neuroendocrinology of Stress. Marcel Dekker, NY.
            68. Miller MM, Antecka E, Sapolsky R l989 Short-term effects of glucocorticoids upon
   hippocampal ultrastructure. Experimental Brain Research 77, 309.
            69. Sapolsky R l989 Hypercortisolism among socially-subordinate wild baboons originates at
   the CNS level. Archives of General Psychiatry 46, l047.
            70. Masters JN, Finch C, Sapolsky R l989 Glucocorticoid endangerment of hippocampal
   neurons does not involve DNA cleavage. Endocrinology l24, 3083.
            7l. Sapolsky R, Morrow E, Tombaugh G l989 Commentary: Venn diagrams of neuronal
   vulnerability. Neurobiology of Aging, l0, 6l3.
            72. Sapolsky R l990 Glucocorticoids, hippocampal damage and the glutamatergic synapse.
   Progress in Brain Research 86, l3.
            73. Sapolsky R l989 Junk food monkeys. Discover, September, 48.
            74. Sapolsky R, Armanini M, Packan D, Sutton S, Plotsky P l990 Glucocorticoid feedback
   inhibition of ACTH-secretagog release: Relationship to corticosteroid receptor occupancy in various
   limbic sites. Neuroendocrinology 5l, 328.
            75. Packan D, Sapolsky R l990 Glucocorticoid endangerment of the hippocampus: Tissue,
   steroid and receptor specificity. Neuroendocrinology 5l, 6l3.
            76. Sapolsky R l990 Stress in the wild. Scientific American, January.
            77. Tombaugh GC, Sapolsky R l990 Mild acidosis protects hippocampal neurons from injury
   induced by oxygen and glucose deprivation. Brain Research, 506, 343.
            78. Sapolsky R, Plotsky P l990 Hypercortisolism and its possible neural bases. Biological
   Psychiatry 27, 937.
            79. Tombaugh GC, Sapolsky R l990 Mechanistic distinctions between excitotoxic and
   acidotic hippocampal damage in an in vitro model of ischemia. Journal of Cerebral Blood Flow and
   Metabolism l0, 527.
            80. Sapolsky R, Armanini M, Sutton S, Plotsky P l989 Elevation of hypophysial portal
   concentrations of ACTH secretagogs following fornix transection. Endocrinology l25, 288l.
            8l. Horner HC, Packan D, Sapolsky R l990 Glucocorticoids inhibit glucose transport in
   hippocampal neurons and glia. Neuroendocrinology 52, 57.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 13 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 432 of 515
   6

            82. Meaney MJ, Aitken D, Sapolsky R l99l Postnatal handling attenuates neuroendocrine,
   anatomical and cognitive dysfunctions associated with aging in female rats. Neurobiology of Aging l2,
   31.
            83. Sapolsky R l990 Why you feel crummy when you're sick. Discover, ll, 66.
            84. Tombaugh GC, Sapolsky R l990 Hippocampal glutamine synthetase: Insensitviity to
   glucocortiocids and stress. American Journal of Physiology 258, E894.
            85. Sapolsky R l99l Neuroendocrinology of the stress-response. In Becker J, Breedlove M,
   Crews D (ed) Behavioral Endocrinology. MIT Press.
            86. Armanini M, Hutchins C, Stein B, Sapolsky R l990 Glucocorticoid endangerment of
   hippocampal neurons is NMDA-receptor dependent. Brain Research 532, 7.
            87. Sapolsky R, Uno H, Rebert C, Finch C l990 Hippocampal damage associated with
   prolonged glucocortiocid exposure in primates. Journal of Neuroscience, l0 2897.
            88. Davis H, Colombo P, Stein B, Sapolsky R, Volpe B Attentuation of the morphologic and
   functional sequlae of kainic acid induced seizures in a rat model of status epilepticus. Physiology and
   Behavior, in press.
            89. Sapolsky R l990 Adrenocortical function, social rank and personality among wild
   baboons. Biological Psychiatry 28, 862.
            90. Sapolsky R l99l       Commentary: Energetics and neuron death: hibernating bears or
   starving refugees? Neurobiology of Aging l2, 348.
            9l. Sapolsky R l99l Poverty's remains. The Sciences, September/October.
            92. Sapolsky R, Finch C l99l On growing old. The Sciences, March/April.
            93. Raley-Susman K, Cragoe E, Sapolsky R, Kopito R l99l Regulation of intracelloular pH in
   cultured hippocampal neurons by an amiloride-insensitive Na+/H+ exchanger. Journal of Biological
   Chemistry 266, 2739.
            94. Sapolsky R l99l Testicular function, social rank and personality among wild baboons.
   Psychoneuroendocrinology l6, 28l.
            95. Jacobson L, Sapolsky R l99l The role of the hippocampus in feedback regulation of the
   hypothalamic-pituitary-adrenocortical axis. Endocrine Reviews l2, ll8.
            96. Sapolsky R l992 Do glucocorticoid concentrations rise with age in the rat? Neurobiology
   of Aging l3, l7
            97. Virgin CE, Ha T, Packan D, Tombaugh G, Yang S, Horner H, Sapolsky R l99l
   Glucocorticoids inhibit glucose transport and glutamate uptake in hippocampal astrocytes:
   Implications for glucocortiocid neurotoxicity. Journal of Neurochemistry 57, l422.
            98. Altmann J, Alberts S, Sapolsky R l992 Endocrine and developmental correlates of
   unilateral cryptorchidism in a wild baboon. American Journal of Primatology 26, 309.
            99. Sapolsky R, Altmann J l99l Incidences of hypercortisolism and dexamethasone
   resistance increase with age among wild baboons. Biological Psychiatry, 30, l008.
            l00. Sapolsky R, Zola-Morgan S, Squire L l99l Inhibition of glucocorticoid secretion by the
   hippocampal formation in the primate. Journal of Neuroscience ll, 3695.
            101. Sapolsky R, Stein B, Armanini M l99l Long-term adrenalectomy causes loss of dentate
   gyrus and pyramidal neurons in the adult hippocampus. Experimental Neurology ll4, 246.
            102. Elliott EM, Sapolsky R l99l Glucocorticoids, neurotoxicity and calcium regulation. Paul
   S, Costa E (eds) Neurosteroids and Brain Function Thieme Medical Publishers.
            103. Raley-Susman K, Kersco K, Owicki J, Sapolsky R l992 Effects of excitotoxin exposure
   on metabolic rate of primary hippocampal cultures: Application of silicon microphysiometry to
   neurobiology. Journal of Neuroscience l2, 773.
            104. Sapolsky R l992 How big is yours? Discover, March, pg 40.
            105. Sapolsky R l993 Endocrinology alfresco: Psychoendocrine studies of wild baboons.
   Recent Progress in Hormone Research 48, 437.
            106. Stein-Behrens BA, Elliott E, Miller C, Schilling J, Newcombe R, Sapolsky R l992
   Glucocorticoids exacerbate kainic acid-induced extracellular accumulation of excitatory amino acids
   in the rat hippocampus. Journal of Neurochemistry 58, 1730.
            107. Alberts SC, Altmann J, Sapolsky R l992 Behavioral, endocrine and immunological
   correlates of immigration by an aggressive male into a natural primate group. Hormones and
   Behavior 26, l67.
            108. Tombaugh GC, Yang S, Swanson R, Sapolsky R l992 Glucocorticoids exacerbate
   hypoxic and hypoglycemic hippocampal injury in vitro: Biochemical correlates and a role for
   astrocytes. Journal of Neurochemistry 59, l37.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 14 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 433 of 515
   7

             l09. Sapolsky R l992 Growing up in a hurry. Discover, June, 40.
             ll0. Ray JC, Sapolsky R l992 Styles of male social behavior and their endocrine correlates
   among high-ranking baboons. American Journal of Primatology 28, 231.
             lll. Sapolsky R. l992 Cortisol concentrations and the social significance of rank instability
   among wild baboons. Psychoneuroendocrinology, l7, 70l
             112. Tombaugh GC, Sapolsky R l992 Corticosterone accelerates hypoxia-induced ATP loss
   in cultured hippocampal astrocytes. Brain Research 588, l54.
             113. Elliott EM, Sapolsky R l992 Corticosterone enhances kainic acid-induced calcium
   mobilization in cultured hippocampal neurons. Journal of Neurochemistry 59, l033.
             114. Tombaugh GC, Sapolsky R l993 Endocrine features of glucocorticoid endangerment in
   hippocampal astrocytes. Neuroendocrinology, 57, 7.
             115. Stein-Behrens BA, Sapolsky R l992 Stress, glucocorticoids and aging. Aging: Clinical
   and Experimental Research 4, l97.
             116. Stein-Behrens BA, Adams K, Yeh M, Sapolsky R l992 Failure of beta-amyloid protein
   fragment 25-35 to cause hippocampal damage in the rat. Neurobiology of Aging l3, 577.
             117. Sapolsky R l993 Glucocortiocid neurotoxicity: Is this effect relevant to alcoholic
   neurotoxicity? In: Zakhari S (ed): Alcohol and the Endocrine System, National Institute on Alcohol
   Abuse and Alcoholism Monograph # 23.
             ll8. Elliott EM, Sapolsky R l993 Corticosterone impairs hippocampal neuronal calcium
   regulation: Possible mediating mechanisms. Brain Research 602, 84.
             119. Sapolsky R l993 Stress and neuroendocrine changes during aging. In: Sprott R,
   Warner H, Williams T (eds) The Biology of Aging. Springer Publishing.
             120. Romero LM, Raley-Susman K, Redish D, Brooke S, Horner H, Sapolsky R l992 A
   possible mechanism by which stress accelerates growth of virally-derived tumors. Proceedings of the
   National Academy of Sciences USA 89., ll084.
             121. Romero LM, Plotsky P, Sapolsky R l993 Patterns of ACTH secretagog release with
   hypoglycemia, novelty, and restraint after colchicine blockade of axonal transport. Endocrinology l32,
   l99.
             122. Sapolsky R l993 The young and the reckless. Discover, March, pg 58
             123. Elliott EM, Mattson M, Vanderklish P, Lynch G, Chang I, Sapolsky R l993 Corticosterone
   exacerbates kainate-induced alterations in hippocampal tau immunoreactivity and spectrin proteolysis
   in vivo. Journal of Neurochemistry, 61, 57.
             124. Altmann J, Schoeller D, Altmann S, Muruthi P, Sapolsky R. l993 Body size and fatness
   of free-living baboons reflect food availability and activity level. American Journal of Primatology, 30,
   l49.
             125. Redish D, Raley-Susman K, Sapolsky R l993 Inhibition of acidification rate in cultured
   fibroblasts by glucocorticoids: Application of silicon microphysiometry to endocrinology. Hormone
   and Metabolic Research, 25, 264.
             126. Sapolsky R l993 Editorial: Supermonkeys, weaklings and animal models. Biological
   Psychiatry, 33, 311.
             127. Raley-Susman K, Sapolsky R, Kopito R. l993 Cl/HCO3 exchange function differs in adult
   and fetal rat hippocampal neurons. Brain Research, 614, 308.
             128. Ho DY, Mocarski E, Sapolsky R l993 Altering central nervous system physiology with a
   defective herpes simplex virus vector expressing the glucose transporter gene. Proceedings of the
   National Academy of Sciences USA, 90, 3655.
             129. Tombaugh GC, Sapolsky R l993 Evolving concepts about the role of acidosis in
   ischemic neuropathology. Journal of Neurochemistry 6l, 793.
             130. Sapolsky R, Vogelman J, Orentreich N, Altmann J l993 Senescent decline in serum
   dehydroepiandrosterone sulfate concentrations in a population of wild baboons. Journal of
   Gerontology, Biological Sciences 48, l96.
             131. Sapolsky R l995 Stress as a pacemaker of senescent neuronal degeneration, and
   strategies to attenuate its impact. In: Butler R, Brody J (ed) Delaying the Onset of Late-Life
   Dysfunction Springer, New York.
             132. Jacobson L, Brooke S, Sapolsky R l993 Competition by RU 28362 for dexamethasone
   binding to Type I receptors in rat hippocampal cytosol: Corticosterone is a preferable ligand for
   measuring rat brain corticosteroid receptors. Brain Research, 625, 84.
             133. Sapolsky R l993 Potential behavioral modification of glucocorticoid damage to the
   hippocampus. Behavioral Brain Research, 57, l75.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 15 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 434 of 515
   8

            134. Sapolsky R. l994 Fallible instinct. The Sciences, Jan/Feb, l3.
            135. Jacobson L, Sapolsky R. l993 Acute increases in corticosterone inhibit the augmented
   ACTH response to stress in adrenalectomized rats replaced with low, constant levels of
   corticosterone. Neuroendocrinology, 58, 420.
            136. Raley-Susman K, Sapolsky R. l994 In: Lou H, Greisen G, Larsen J (eds) Brain Lesions
   in the Newborn. Munksgaard, Copenhagen, pg 257.
            137. Brooke SM, de Haas-Johnson A, Kaplan J, Sapolsky R. l994 Characterization of Type I
   or Type II corticosteroid receptors in primate brain. Brain Research, 637, 303.
            138. Lawrence MS, Sapolsky R. l994 Glucocorticoids accelerate ATP loss following
   metabolic insults in cultured hippocampal neurons. Brain Research, 646, 303.
            139. Sapolsky R l994 Measures of life. The Sciences, March/April, l0.
            140. Sapolsky R, Share L l994 Rank-related differences in cardiovascular function among
   wild baboons: Role of sensitivity to glucocorticoids. American Journal of Primatology, 32, 26l.
            141. Stein-Behrens BA, Lin W, Sapolsky R. l994 Physiological elevations of glucocorticoids
   potentiate glutamate accumulation in the hippocampus. Journal of Neurochemistry, 63, 596.
            142. Stein-Behrens BA, Mattson M, Chang I, Yeh M, Sapolsky R l994 Stress exacerbates
   neuron loss and cytoskeletal pathology in the hippocampus. Journal of Neuroscience, 14, 5373.
            143. Sapolsky R. l994 Commentary: Contemplating navels as a moral failing. Advances,
   10, 35.
            144. Brooke S, de Haas Johnson A, Kaplan J, Manuck S, Sapolsky R l994 Dexamethasone
   resistance among non-human primates associated with social stress and selective depletion of
   hippocampal glucocorticoid receptors. Neuroendocrinology, 60, 134.
            145. Sapolsky R l994 The physiological relevance of glucocorticoid endangerment of the
   hippocampus. Annals of the New York Academy of Sciences, 746, 294.
            146. Sapolsky R l994 Glucocorticoids, stress, and exacerbation of excitotoxic neuron death.
   Seminars in Neuroscience, 6, 323.
            147. Sapolsky R l994 Individual differences and the stress-response.             Seminars in
   Neuroscience, 6, 261.
            148. Sapolsky R, Brooke S, Stein-Behrens B. l995 Methodologic issues in studying
   glucocorticoid-induced damage to neurons. Journal of Neuroscience Methods, 58, 1.
            149. Romero LM, Levine S, Sapolsky R. l994 Patterns of adrenocorticotropin secretagog
   release     in    response     to   social    interactions   and   various    degress    of     novelty.
   Psychoneuroendocrinology, 20, 183.
            150.     Chou YC, Lin W, Sapolsky R. l994 Glucocorticoids increase extracellular [3H]D-
   aspartate overflow in hippocampal cultures during cyanide-induced ischemia. Brain Research, 654,
   8.
            151. Moghaddam B, Bolinao M, Stein-Behrens B, Sapolsky R. l994 Glucocorticoids mediate
   the stress-induced accumulation of extracellular glutamate. Brain Research, 655, 25l.
            152. Ho DY, Fink S, Lawrence M, Meier T, Saydam T, Dash R, Sapolsky R. l995 Herpes
   simplex virus vector system: Analysis of its in vivo and in vitro cytopathic effects. Journal of
   Neuroscience Methods, 57, 205.
            153. Sapolsky R, Trafton J, Tombaugh G. Excitotoxic neuron death, acidotic endangerment,
   and the paradox of acidotic protection. In: Siesjo B, Wieloch T (eds). Cellular and Molecular
   Mechanisms of Ischemic Brain Damage. Raven Press, in press.
            154. Ho DY, Lawrence M, Meier T, Fink S, Dash R, Saydam T, Sapolsky R l995 Use of
   herpes simplex virus vectors for protection from necrotic neuron death. In: Kaplitt M, Loewy A (eds),
   Viral Vectors, Academic Press.
            155. Sapolsky R l994 The solace of patterns. The Sciences, Nov/Dec 14.
            156. Sapolsky R, Ho D. l995 Necrotic neuron death, its exacerbation by stress, and its
   diminution by gene transfer approaches. Ottoson D, Bartfai T, Hokfelt T, Fuxe K (eds) Challenges
   and Perspectives in Neuroscience. Wenner-Gren International Series, Pergamon pg l79.
             157. Bruno RL, Sapolsky R, Zimmerman J, Frick N l995 The pathophysiology of post-polio
   syndrome: A model for post-viral fatigue syndromes and a brain fatigue generator. Annals of the New
   York Academy of Sciences, 753, 257.
            l58. Sapolsky R. l995 Commentary: Do the salutary effects of food restriction occur because
   of or despite of the accompanying hyperadrenocorticism? Neurobiology of Aging, 16, 849.
            159. Sapolsky R. l995 Primate Peekaboo. Baboon doc sez: everyone likes to watch. The
   Sciences, March/April, 18.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 16 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 435 of 515
   9

            160.. Qin L, Chavin K, Ding Y, Favaro J, Woodward J, Lin J, Tahara H, Robbins P, Shaked A,
   Ho D, Sapolsky R, Lotze M, Bromberg J. l995 Multiple vectors effectively achieve gene transfer in a
   murine cardiac transplantation model: Immunosupprssion with TGF-*1 or vIL-10. Transplantation, 59,
   809.
            161. McEwen BS, Sapolsky R. l995 Stress and cognitive function. Currents Opinions in
   Neurobiology, 5, 205.
             162. Romero LM, Levine S, Sapolsky R. l995 Adrenocorticotropin secretagog release:
   Stimulation by frustration and paradoxically by reward presentation. Brain Research, 676, 151.
             163. Sapolsky R l996 Social subordinance as a marker of hypercortisolism: Some
   unexpected subtleties. In: Chrousos G,McCarty R, Pacak K, Cizza G, Sternberg E, Gold P,
   Kvetnansky R Stress: Basic Mechanisms and Clinical Implications. Annals of the New York Acad
   Sciences, 771, 626.
            164. Sapolsky R, Balt S. l996 Reductionism and variability in data: A meta-analysis.
    Perspectives in Biology and Medicine, 39, 193.
         165. Ho DY, Saydam T, Fink S, Lawrence M, Sapolsky R. l995 Defective herpes simplex virus
   vectors expressing the rat brain glucose transporter protect cultured neurons from necrotic insults.
    Journal of Neurochemistry, 65, 842.
            166. Lawrence MS, Ho D, Dash R, Sapolsky R. l995 A herpes simplex virus vector
   overexpressing the glucose transporter gene protects against excitotoxic seizures. Proceedings of
   the National Academy of Sciences, USA, 92, 7247.
         167. Lawrence MS, Sun G, Kunis D, Saydam T, Dash R, Ho D, Sapolsky R, Steinberg G. l996
    Overexpression of the glucose transporter gene with a herpes simplex viral vector protects striatal
   neurons against stroke. Journal of Cerebral Blood Flow and Metabolism, 16, 181.
         168. Smith-Swintosky V, Pettigrew L, Sapolsky R, Phares C, Craddock S, Brooke S, Mattson M.
   l996 Metyrapone, an inhibitor of glucocorticoid production, reduces brain injury induced by focal and
   global ischemia and seizures. Journal of Cerebral Blood Flow and Metabolism, 16, 585.
         169. Sapolsky R l995 Ego boundaries, or the fit of my father's shirt. Discover, November, 62.
          170. Sapolsky R. Individual differences in the adrenocortical response to psychosocial stress.
    In: Halbreich U (editor): Hormones, Brain and Neuropsychopharmacology. APA Press, in press.
         171. Altmann J, Sapolsky R, Licht P. l995 Baboon fertility and social status. Nature 377, 688.
            172. Dash R, Lawrence M, Ho D, Sapolsky R. l996 A herpes simplex virus vector
   overexpressing the glucose transporter gene protects the rat dentate gyrus from an antimetabolite
   toxin. Experimental Neurology, 137, 43.
           173. McIntosh LJ, Sapolsky R. l997 Glucocorticoids may enhance oxygen radical-mediated
   neurotoxicity. NeuroToxicology, 17, 873.
          174. Lawrence MS, Ho D, Sun G, Steinberg G, Sapolsky R. l996 Overexpression of Bcl-2 with
   herpes simplex virus vectors protects CNS neurons against neurologic insults in vitro and in vivo.
    Journal of Neuroscience, 16, 486.
            175. Brooke SM, Trafton J, Sapolsky R l996 Autofluorescence as a confound in the
   determination of calcium levels in hippocampal slice using Fura-2AM dye. Brain Research, 706, 283.
           176. Romero LM, Sapolsky R. l996 Patterns of ACTH secretagog secretion in response to
   psychological stimuli. Journal of Neuroendocrinology, 8, 243.
         177. Sapolsky R. l996 The graying of the troops. Discover, March, 46.
         178. Sapolsky R. l996 Why should an aged male baboon transfer troops? American Journal of
   Primatology, 39, 149.
           179. McIntosh L, Sapolsky R. l996 Glucocorticoids: Deleterious effects on neurons and
   potential exacerbation of environmental neurotoxicity. In: Harvey P (ed) The Adrenal in Toxicology:
   Target Organ and Modulator of Toxicity. Taylor and Francis, London.
          180. Fink S, Ho D, Sapolsky R l996 Energy- and glutamate-dependency of 3-nitropropionic
   acid neurotoxicity in culture. Experimental Neurology, 138, 298.
         181. Sapolsky R. l996 Stress, glucocorticoids, and damage to the nervous system. The current
   state of confusion. Stress, 1, 1.
         182. McIntosh LJ, Sapolsky R l996 Hormonal modulators of cerebral ischemia. In: Korf J (ed)
   The Clinical Pharmacology of Cerebral Ischemia. Academic Press.
           183. Tsai L, Sapolsky R. l996 Rapid stimulatory effects of testosterone upon myotubule
   metabolism and hexose transport, as assesed by silicon microphysiometry. Aggressive Behavior,
   22, 357.
          184. Ho D, McLaughlin J, Sapolsky R. l996 Inducible gene expression from defective herpes
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 17 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 436 of 515
   10

   simplex virus vectors using the tetracycline-responsive promoter system. Molecular Brain Research,
   41, 200.
           185. Trafton J, Tombaugh G, Yang S, Sapolsky R. l996 Salutary and deleterious effects of
   acidity on metabolic rate and ATP concentrations in CNS cultures. Brain Research, 731, 122.
          186. Sapolsky R. l996 The price of propriety. The Sciences, July/August, 14.
          187. Sapolsky R l996 Why stress is bad for your brain. Science 273, 749.
             188. McIntosh LJ, Sapolsky R. l996 Glucocorticoids increase oxidative parameters in
   hippocampal and cortical neuronal cultures exposed to adriamycin. Experimental Neurology, 141,
   201.
           189. Sapolsky R l997 Deleterious and salutary effects of steroid hormones in the nervous
   system: Possible mediating cellular mechanisms. In: Mattson, M (ed) Neuroprotective Signal
   Transduction, Humana Press, pg 259.
          190. Sapolsky R 2001 The physiological and pathophysiological implications of social stress in
   mammals. In: McEwen, B (ed) Handbook of Physiology, Section 7, Volume IV: Coping with the
   environment: Neural and endocrine mechanisms. Oxford University Press, pg 517.
           191. Chan RS, Huey ED, Maecker HL, Cortopassi KM, Howard SA, Iyer, AM, McIntosh LJ,
   Ajilore OA, Brooke SM, Sapolsky RM. l996 Endocrine modulators of necrotic neuron death. Brain
   Pathology, 6, 481.
             192. Fink SL, Chang L, Ho D, Sapolsky R. l997 Defective herpes simplex virus vectors
   expressing the rat brain stress-inducible heat shock protein 72 protect cultured neurons from severe
   heat shock. Journal of Neurochemistry, 68, 961.
             193. Maecker H, Desai A, Dash R, Rivier J, Vale W, Sapolsky R. l997 Astressin, a novel and
   potent CRF antagonist, is neuroprotective in the hippocampus when administered after a seizure.
   Brain Research 744, 166.
             194. Sapolsky R, Alberts S, Altmann J. l997 Hypercortisolism associated with social
   subordinance or social isolation among wild baboons. Archives of General Psychiatry, 54, 1137.
             195. Sapolsky R l997 Requiem for an overachiever. The Sciences, January, 15.
             196. Virgin CE, Sapolsky R. l997 Styles of male social behavior and their endocrine
   correlates among low-ranking baboons. American Journal of Primatology, 42, 25.
             197. Ajilore O, Sapolsky R. l997 Application of silicon microphysiometry to tissue slices:
   Detection of metabolic correlates of selective vulnerability. Brain Research, 752, 99.
             198. Sapolsky R. l997 Testosterone rules. Discover, March, 44.
             199. Sapolsky 1999 The physiology and pathophysiology of unhappiness. In: Kahneman D,
   Diener E, Schwarz N. Well-Being: The Foundations of Hedonic Psychology. New York, Russell
   Sage Foundation, pg 453.
             200. Ho DY, Sapolsky R. l997 Gene therapy in the nervous system. Scientific American,
   July, 116.
             201. Lawrence MS, Sun G, Ho D, McIntosh L, Kunis D, McLaughlin J, Sapolsky R, Steinberg
   G l997 Herpes simplex viral vectors expressing Bcl-2 are neuroprotective when delivered following a
   stroke. Journal of Cerebral Blood Flow and Metabolism, 17, 740.
             200a. Letters in Science.
             202. Sapolsky R. Hormonal correlates of personality and social contexts: From non-human
   to human primates. 1999 In: Panter-Brick C, Worthman C (eds) Hormones, Health and Behaviour: A
   Socio-Ecological and Lifespan Perspective. Cambridge University Press, pg 18.
             203. Sapolsky R. l997 McEwen-induced modulation of endocrine history: A partial review.
   Stress, 2, 1.
             204. Sapolsky R 1998 Sex and the single monkey. The Sciences, July/August 10.
             205. Sapolsky R. 2005 Are the desert people winning? Discover, August, 38.
             206. Sapolsky R. l997 A gene for nothing. Discover, October, pg 40.
             207. Meier TJ, Ho D, Sapolsky R l997 Increased expression of calbindin D28K via herpes
   simplex virus amplicon vector decreases calcium ion mobilization and enhances neuronal survival
   following hypoglycemic challenge. Journal of Neurochemistry, 69. 1039.
             208. Sapolsky R, Spencer EM. l997 Social subordinance is associated with suppression of
   insulin-like growth factor I (IGF-I) in a population of wild primates. American Journal of Physiology,
   273, R1346.
             209. Sapolsky R. l997 The role of upholstery in cardiovascular physiology. Discover,
   November, 58.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 18 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 437 of 515
   11

            210. Brooke SM, Chan R, Howard S, Sapolsky R. l997 Endocrine modulation of the
   neurotoxicity of gp120: Implications for AIDS-related dementia complex. Proceedings of the National
   Academy of Science, USA, 94, 9457.
            211. Roozendaal B, Sapolsky R, McGaugh J. 1998 Basolateral amygdala lesions block the
   effects of long-term adrenalectomy on spatial learning, but not dentate gyrus degeneration.
   Neuroscience, 84, 453.
            212. Sapolsky R l997 The importance of a well-groomed child. Science 277, 1620.
            213. Lee S, Williams J, Lothman E, Szele F, Chesselet M, Sapolsky R, Mattson M,
   Christakos S l997 Early induction of mRNA for calbindin-D28K and BDNF but not NT-3 in rat
   hippocampus after kainic acid treatment. Molecular Brain Research, 47, 183.
            214. Sapolsky R, Share L. l997 Darting terrestrial primates in the wild: A primer. American
   Journal of Primatology, 44, 155.
            215. Sapolsky R l998 How the other half heals. Discover, April, 46.
            216. Spencer EM, Sapolsky R l998 Directions for research into the insulin-like growth factor
   system as the millennium approaches. International Congress on IGF; Elsevier Int. Congress Series,
   in press.
            217. McIntosh LJ, Hong K, Sapolsky R 1998 Glucocorticoids may alter antioxidant enzyme
   capacity in the brain: baseline studies. Brain Research, 791, 209.
            218. McIntosh LJ, Cortopassi K, Sapolsky R 1998 Glucocorticoids may alter antioxidant
   enzyme capacity in the brain: Kainic acid studies. Brain Research, 791, 215.
            219. Sapolsky R l998 Open season. The New Yorker, March 30, page 57.
            220. Brooke S, Howard S, Sapolsky R l998 Energy-dependency of glucocorticoid
   exacerbation of gp120 neurotoxicity. Journal of Neurochemistry, 71, 1187.
            221. Meier T, Ho D, Park T, Sapolsky R l998 Gene transfer of calbindin D28K cDNA via
   herpes simplex virus amplicon vector decreases calcium ion mobilization and enhances neuronal
   survival following glutamatergic challenge but not following cyanide. Journal of Neurochemistry, 71,
   1013.
            222. Yenari M, Fink S, Sun G, Chang L, Patel M, Kunis D, Onley D, Ho D, Sapolsky R,
   Steinberg, G 1998 Gene therapy with hsp72 is neuroprotective in rat models of stroke and epilepsy.
   Annals of Neurology, 44, 584.
            223. Sapolsky R. 1998 The stress of Gulf War syndrome. Nature, 393, 308.
           224. Sapolsky R, Ho D, McLaughlin, J 1998 The ins and outs of on and off. Nature
   Biotechnology, 16, 516.
            225. Yenari M, Lawrence M, Sun G, Ho D, Kunis D, Sapolsky R, Steinberg G 1996 Herpes
   simplex viral vectors expressing bcl-2 are neuroprotective against focal ischemia. In: Krieglstein J
   (ed) Pharmacology of Cerebral Ischemia 1996. Medpharm, Stuttgart, 537.
            226. Yenari M. A., Fink S. L., Lawrence M. S., Sun G. H., McLaughlin J., Onley
   D., Ho D. Y., Sapolsky R. M. and Steinberg G. 1998 Gene transfer therapy for cerebral ischemia. In:
   J. Krieglstein and H. Oberpichler-Schwenk (Eds.), Pharmacology of Cerebral Ischemia, Medpharm
   Scientific Publishers, Stuttgart, 453.
            227. Sapolsky, R. 2000 Physiological correlates of individual dominance styles. In: Aureli F,
   de Waal F (eds), Natural Conflict Resolution, Univ. California Press.
            228. Iyer A, Brooke S, Sapolsky R. 1998 Glucocorticoids interact with gp120 in causing
   neurotoxicity in striatal cultures. Brain Research, 808, 305.
            229. Sapolsky R 1999 Stress and your brain. Discover. March, 116.
            230. Sapolsky R Primate hierarchies and personality. 2000 In: Fink G (ed), Encyclopedia of
   Stress. Academic Press, pg 221.
            231. Sapolsky R. Glucocorticoids, neuroendangerment and neurotoxicity. 2000 In: Fink G
   (ed) Encyclopedia of Stress. Academic Press, pg 238.
            232. Suleman M, Yolei D, Wango E, Sapolsky R, Kithome K, Carlsson H, Hau J 1999
   Peripheral blood lymphocyte immunocompetence in wild African green monkeys (Cercopithecus
   aethiops) and the effects of capture and confinment. In Vivo, 13, 25.
            233. Sapolsky R, Finch C 1999 The Alzheimer’s lottery. Natural History, September, 22.
            234. Ajilore O, Sapolsky R. 1999 In vivo characterization of 11-beta-hydroxysteroid
   dehydrogenase in rat hippocampus using glucocorticoid neuroendangerment as an endpoint.
   Neuroendocrinology, 69, 138.
            235. Sapolsky R. 1999 An outsider’s commentary. Advances, 15, 72.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 19 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 438 of 515
   12

            236. Maggioncalda A, Sapolsky R, Czekala N 1999 Reproductive hormone profiles in captive
   male orangutans: Implications for understanding developmental arrest. American Journal of Physical
   Anthropology, 109, 19.
            237. Sapolsky R. 1999 Nursery crimes. The Sciences: May/June, 20.
            238. Lombroso P, Sapolsky R 1998 Development of the cerebral cortex: XII. Stress and
   brain development. Journal of the American Academy of Child and Adolescent Psychiatry 37,
   1337.
            239. Howard S, Nakayama A, Brooke S, Sapolsky R. 1999 Glucocorticoid modulation of
   gp120-induced effects on calcium-dependent degenerative events in primary hippocampal and
   cortical cultures. Experimental Neurology 158, 164.
            240. Phillips R, Meier T, Giuli L, McLaughlin J, Ho D, Sapolsky R. 1999 Calbindin D28K
   gene-transfer via herpes simplex virus amplicon vector decreases hippocampal damage in vivo
   following neurotoxic insults. Journal of Neurochemistry 73, 1200.
            241. Sapolsky R. 1999 The war between men and women. Discover, May, 56.
            242. Brooke S, Bliss T, Franklin L, Sapolsky R. 1999 Quantification of neuron survival in
   monolayer cultures using an ELISA approach, rather than by cell counting. Neuroscience Letters,
   267, 21.
            243. Roy M, Sapolsky R. 1999 Neuronal apoptosis in acute necrotic insults: Why is this
   subject such a mess? Trends in Neurosciences, 22, 419.
            244. Finch C, Sapolsky R. 1999 The evolution of Alzheimer disease, the reproductive
   schedule, and ApoE isoforms. Neurobiology Aging, 20, 407.
            245. Sapolsky R. 1999 Stress, glucocorticoids and their adverse neurological effects:
   Relevance to aging. Experimental Gerontology 34, 721.
            246. Dumas T, McLaughlin J, Ho D, Meier T, Sapolsky R. 1999 Delivery of herpes simplex
   virus amplicon-based vectors to the dentate gyrus does not alter hippocampal synaptic transmission
   in vivo. Gene Therapy, 6, 1679.
            247. Sapolsky R, Romero M, Munck A 2000 How do glucocorticoids influence the stress-
   response? Integrating permissive, suppressive, stimulatory, and preparative actions. Endocrine
   Reviews, 21, 55.
            248. Sapolsky R, Steinberg G 1999 Gene therapy for acute neurological insults. Neurology,
   10, 1922.
            249. Sephton S, Kraemer H, Sapolsky R, Spiegel D. 2000 Early mortality in metastatic breast
   cancer patients with absent or abnormal diurnal cortisol rhythms. Journal of the National Cancer
   Institute 92, 994.
            250. Yenari M, Giffard R, Sapolsky R, Steinberg G 1999 The neuroprotective potential of heat
   shock protein 70. Molecular Medicine Today, 5, 525.
            251. Brooke S, Sapolsky R 2000 A cautionary note: The actions of adenosine agonists and
   antagonists may be reversed under certain conditions in primary cultures. Brain Research Bulletin,
   51, 307.
            252. Yusim A, Franklin L, Brooke S, Ajilore O, Sapolsky R. 2000 Glucocorticoids exacerbate
   the deleterious effects of gp120 in hippocampal and cortical explants. Journal of Neurochemistry, 74,
   1000.
            253. Phillips R, Lawrence M, Ho D, Sapolsky R 2000 Limitations in the neuroprotective
   potential of gene therapy with Bcl-2. Brain Research, 859, 202.
            254. Fink S, Ho D, McLaughlin J, Sapolsky R 2000 An adenoviral vector expressing the
   glucose transporter protects cultured striatal neurons from 3-nitropropionic acid. Brain Research,
   859, 21.
            255. Maggioncalda A, Czekala N, Sapolsky R 2000 Growth hormone and thyroid stimulating
   hormone concentrations in captive male orangutans: Implications for understanding developmental
   arrest. American Journal of Primatology 50, 67.
            256. Sapolsky R 2001 What do females want? Natural History, December, 110, 18.
            257. Sapolsky R 2000 Genetic hyping. The Sciences, March/April, 12.
            258. Brooke S, Sapolsky R 2000 The effects of steroid hormones in HIV-related
   neurotoxicity: A mini review. Biological Psychiatry, 48, 881.
            259. Tsai D, Ho J, Ozawa C, Sapolsky R 2000 Long term expression driven by herpes
   simplex virus type-1 amplicons may fail due to eventual degradation or extrusion of introduced
   transgenes. Experimental Neurology, 165, 1.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 20 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 439 of 515
   13

            260. Yusim A, Ajilore O, Bliss T, Sapolsky R 2000 Glucocorticoids exacerbate insult-induced
   declines in metabolism in selectively vulnerable hippocampal cell fields. Brain Research, 870, 109.
            261. Sapolsky R, Finch C. 2000 Alzheimer’s disease and some speculations about the
   evolution of its modifiers. Annals of the New York Academy of Sciences, 924, 99.
            262. Ozawa C, Ho J, Tsai D, Ho D, Sapolsky R 2000 Neuroprotective potential of a stress-
   induced viral vector system. Proceedings National Academy of Sciences, USA, 97, 9270.
            263. Dumas T, McLaughlin J, Ho D, Lawrence M, Sapolsky R 2000 Gene therapies that
   enhance hippocampal neuron survival after an excitotoxic insult are not equivalent in their ability to
   maintain synaptic transmission. Experimental Neurology, 166, 180.
            264. Sapolsky R 2000 Glucocorticoids and hippocampal atrophy in neuropsychiatric
   disorders. Archives of General Psychiatry, 57, 925.
            265. Sapolsky R 2000 The possibility of neurotoxicity in the hippocampus in major
   depression: A primer on neuron death. Biological Psychiatry, 48, 755.
            266. McLaughlin J, Roozendaal B, Gupta A, Ajilore O, Dumas T, Hsieh J, Ho D, Lawrence M,
   McGaugh J, Sapolsky R. 2000 Sparing neuronal function post-seizure with gene therapy.
   Proceedings National Academy of Sciences, USA, 97, 12804.
            267. Sapolsky R 2001           Cellular defenses against excitotoxic insults. Journal of
   Neurochemistry 76, 1601.
            268. Sapolsky R 2000 Stress hormones: good and bad. Neurobiology of Disease, 7: 540.
            269. Yenari M, Dumas T, Sapolsky R, Steinberg G 2001 Gene therapy for treatment of
   cerebral ischemia using defective herpes simplex viral vectors. Annals of the New York Academy of
   Sciences, 939, 340.
            270. Sapolsky R 2001 Atrophy of the hippocampus in post-traumatic stress disorder: how and
   when? Hippocampus, 11, 90.
            271.Yenari M, Dumas T, Sapolsky R, Steinberg G 2000 The role of gene therapy in acute
   cerebral ischemia. In: Krieglstein J, Klumpp S (eds) Pharmacology of Cerebral Ischmia. Medpharm
   Scientific Publishers, Stuttgart, 457.
            272. Sapolsky R 2001 Wild dreams. Discover, 22, 36.
            273. Sapolsky R 2002 All the rage. Men’s Health, April, page 104.
            274. Howard S, Brooke S, Sapolsky R 2001 Mechanisms of estrogenic protection against
   gp120-induced neurotoxicity. Experimental Neurology, 168, 385.
            275. Phillips R, Monje M, Giuli L, Meier T, Yenari M, Kunis D, Sapolsky R 2001 Gene
   therapy effectiveness differs for neuronal survival and behavioral performance. Gene Therapy, 8,
   579.
            276. Sapolsky R. 2001 Fossey in the mist. Discover, February, pg 74.
            277. Yenari M, Minami M, Sun G, Meier T, Ho D, Sapolsky R, Steinberg G 2001 Calbindin
   D28K overexpression protects striatal neurons from transient focal cerebral ischemia. Stroke, 32,
   1028.
            278. Roy M, Hom J, Sapolsky R 2001 Neuroprotection with herpes simplex viral vectors
   expressing virally derived anti-apoptotic agents. Brain Research, 901, 12.
            279. Bliss T, Sapolsky R 2001 Interactions between glucose, lactate and adenosine regulate
   energy substrate utilization in hippocampal cultures. Brain Research, 899, 134.
            280. Neylan T, Canick J, Hall S, Reus, V, Sapolsky, R, Wolkowitz O 2001 Cortisol levels
   predict cognitive impairment induced by electroconvulsive therapy. Biological Psychiatry, 50, 331
            281. Xu L, Sapolsky R, Giffard R 2001 Differential sensitivity of murine astrocytes and
   neurons from different brain regions to injury. Experimental Neurology, 169, 416.
            282. Sapolsky R 2002 Endocrinology of the stress-response In: Becker J, Breedlove S,
   Crews D, McCarthy M (eds), Behavioral Endocrinology, 2nd edition. MIT Press.
            283. Monje M, Phillips R, Sapolsky R 2001 Calbindin overexpression buffers hippocampal
   cultures from the energetic impairments caused by glutamate. Brain Research, 911, 37.
            284. Gupta A, Ho D, Brooke S, Franklin L, Roy M, McLaughlin J, Fink S, Sapolsky R 2001
   Neuroprotective effects of an adenoviral vector expressing the glucose transporter: A detailed
   description of the mediating cellular events. Brain Research, 908 49.
            285. Ogle W, Sapolsky R 2001 Gene therapy and the aging nervous system. Mechanisms
   of Ageing and Development, 122, 1555.
            286. Yenari MA, Dumas TC, Sapolsky RM & Steinberg GK 2001 Gene therapy for
   treatment of cerebral ischemia using defective herpes simplex viral vectors, Neurol Res 23, 543.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 21 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 440 of 515
   14

            287. Patel M, McIntosh L, Bliss T, Ho D, Sapolsky R 2001 Interactions among ascorbate,
   dehydroascorbate and glucose transport in cultured hippocampal neurons and glia. Brain Research,
   916, 127.
            288. Hoehn B, Ringer T, Xu L, Giffard R, Sapolsky R, Steinberg G, Yenari M 2001 The
   overexpression of HSP72 after the induction of experimental stroke protects neurons from ischemic
   damage. Journal of Cerebral Blood Flow and Metabolism, 21, 1303.
            289. Dumas T, Sapolsky R 2001 Gene therapy against neurological insults: sparing neurons
   versus sparing function. Trends in Neurosciences, 24, 695.
            290. Lee A, Ogle W, Sapolsky R 2002 Stress and depression: Possible links to neuron
    death in the hippocampus. Bipolar Disorders, 4, 117.
            291. Sapolsky R 2002 Will we still be sad fifty years from now? Brockman J (ed) The Next
   Fifty Years. Vintage Books, pg 105.
            292. Sapolsky R 2001 Depression, antidepressants, and the shrinking hippocampus.
   Proceedings National Academy of Sciences, 98, 12320.
            293. Hairston I, Peyron C, Brooke S, Denning D, Ruby N, Heller H, Sapolsky R 2001 Sleep
   deprivation increases plasma corticosterone levels in neonatal rats during the stress hyporesponsive
   period. Neuroscience Letters, 315, 29.
            294. Sapolsky R 2002 Why we want their bodies back. Discover, February, 64.
            295. Roozendaal B, Phillips R, Power A, Brooke S, Sapolsky R, McGaugh J 2001 Memory
   retrieval impairment induced by hippocampal CA3 lesions is blocked by adrenocortical suppression
   with metyrapone. Nature Neuroscience, 4:1169.
            296. Roy, M, Hom J, Sapolsky R 2002             HSV-mediated delivery of virally derived anti-
   apoptotic genes protects the rat hippocampus from damage following excitotoxicity but not metabolic
   disruption, Gene Therapy, 9, 214.
            297.Kemnitz J, Sapolsky R, Altmann J, Muruthi P, Mott G, Stefanick M 2002. Effects of food
   availability on insulin and lipid levels in free-ranging baboons. American Journal of Primatology, 57,
   13.
            298. Brooke S, McLaughlin J, Cortopassi K, Sapolsky R 2002 Effect of gp120 on glutathione
   peroxidase activity in cortical cultures and the interaction with steroid hormones. Journal of
   Neurochemistry, 81, 277.
            299. Maggioncalda A, Czekala N, Sapolsky R 2002 Male orangutan subadulthod: a new twist
   in the relationship between chronic stress and developmental arrest. American Journal of Physical
   Anthropology 118, 25.
            300. Maggioncalda A, Sapolsky R. 2002 Disturbing behaviors of the orangutan. Scientific
   American, June, 60.
            301. Brooke S, Sapolsky R 2002 Glucocorticoid exacerbation of gp120 neurotoxicity: role of
   microglia. Experimental Neurology, 177, 151.
            302. Patel R, McIntosh L, McLaughlin J, Brooke S, Nimon V, Sapolsky R. 2002 Disruptive
   effects of glucocorticoids on glutathione peroxidase biochemistry in hippocampal cultures. Journal of
   Neurochemistry, 82, 118.
            303. Sapolsky R. 2002 Cheaters and chumps. Natural History, June, pg 20.
            304. Kelly S, Zhang Z, Zhao H, Xu L, Giffard R, Sapolsky R, Yenari M, Steinberg
   G 2002. Gene transfer of HSP72 protects cornu ammonis neurons from global ischemia: influence of
   bcl-2. Annals of Neurology, 52, 160.
            305. Dinkel K, Ogle W, Sapolsky R 2002 Glucocorticoids and CNS inflammation. Journal of
   NeuroVirology, 8, 513.
            306. Howard S, Bottino C, Brooke S, Cheng E, Giffard R, Sapolsky R 2002 Neuroprotective
   effects of bcl-2 overexpression in hippocampal cultures: Interactions with pathways of oxidative
   damage. Journal of Neurochemistry, 83, 914.
            307. Zemlyak I, Brooke S, Sapolsky R 2002 Protection against gp120-induced neurotoxicity
   by an array of estrogenic steroids. Brain Research, 958, 272.
            308. Sapolsky R 2003 Gene therapy for psychiatric disorders.           American Journal of
   Psychiatry, 160, 208.
            309. Abbott D, Keverne E, Bercovitch F, Shively C, Mendoza S, Saltzman W, Snowdon C,
   Ziegler T, Banjevic M, Garland T, Sapolsky R 2003 Are subordinates always stressed? A
   comparative analysis of rank differences in cortisol levels among primates. Hormones and
   Behavior,43, 67.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 22 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 441 of 515
   15

           310. Sapolsky, R 2002 Chicken, eggs and hippocampal atrophy. Nature Neuroscience, 5,
   1111.
            311. Sapolsky R 2003 Neuroprotective gene therapy. Nature Reviews Neuroscience, 4, 61.
            312.Roy M, Sapolsky R 2003 The exacerbation of hippocampal excitotoxicity by
   glucocorticoids is not mediated by apoptosis. Neuroendocrinology, 77, 24.
            313.Dinkel K, MacPherson A, Sapolsky R 2003 Novel glucocorticoid effects on acute
   inflammation in the central nervous system. Journal of Neurochemistry, 84, 705
            314.Wingfield J, Sapolsky R 2003 Reproduction and resistance to stress: when and how.
   Journal of Neuroendocrinology, 15, 711.
            315.Sapolsky R 2003 Bugs in the brain. Scientific American, March, pg 94.
            316.Banks, W, Altmann J, Sapolsky R, Phillips-Conroy J, Morley J..2003 Serum leptin levels
   as a marker for a Syndrome X-like condition in wild baboons. Journal of Clinical Endocrinology and
   Metabolism, 88, 1234.
            317.Sapolsky R 2003 Altering behavior with gene transfer in the limbic system. Physiology
   and Behavior, 79, 479.
            318.Zhao H, Yenari M, Cheng D, Sapolsky R, Steinberg G 2003 Bcl-2 overexpression
   protects against neuron loss within the ischemic margin following experimental stroke and inhibits
   cytochrome c translocation and caspase-3 activation. Journal of Neurochemistry, 85, 1026.
            319.Sapolsky R. Stress, social rank and personality. 2004 In: Beckoff, M (ed), Encyclopedia
   of Animal Behavior, Greenwood Publishing, Westport CT, Pg 828.
            320. Sapolsky R 2003 The pleasures (and pain) of “maybe.” Natural History, September, pg
   22.
            321. Brooke S, Sapolsky R 2003 Effects of glucocorticoids in the gp120-induced inhibition of
   glutamate uptake in hippocampal cultures. Brain Research, 972, 137.
            322. Zhao H, Yenari M, Sapolsky R, Steinberg G. 2003 Prospects for treatment of stroke
   using gene therapy. Expert Review of Neurotherapeutics, 3, 357
            323. Sapolsky R, Ehrlich P 2003 The call of the rare. Discover, November, 60.
            324. Sapolsky R 2003 Stress and plasticity in the limbic system. Neurochemical Research,
   28, 1735.
            325. Lim M, Brooke S, Sapolsky R. 2003 gp120 neurotoxicity fails to induce heat shock
   defenses, while the overexpression of hsp70 protects against gp120. Brain Research Bulletin, 61,
   183.
            326. Roy M, Sapolsky R 2003 The neuroprotective mechanisms of virally-derived caspase
   inhibitors p35 and crmA following necrotic neuron death. Neurobiology of Disease, 14, 1
            327.Lee A, Dumas T, Tarapore P, Webster B, Ho D, Kaufer D, Sapolsky R. 2003 Potassium
   channel gene therapy can prevent neuron death resulting from necrotic and apoptotic insults. Journal
   of Neurochemistry, 86, 1079.
            328. Hoehn B, Yenari M, Sapolsky R, Steinberg G 2003 Glutathione peroxidase
   overexpression inhibits cytochrome c release and pro-apoptotic mediators, to protect neurons from
   experimental stroke. Stroke, 34, 2489
            329.Sapolsky R 2004 Stress and cognition.           In: Gazzaniga M, (ed) The Cognitive
   Neurosciences, 3nd edition, MIT Press, page 1031.
            330. Sapolsky R 2003 Taming stress. Scientific American, September, pg 86
            331. Sapolsky R Anatomy of a bad mood. 2003 Men’s Health. September, page 124
            332. Dumas T, Powers E, Tarapore P, Sapolsky R 2004 Overexpression of calbindin D28k in
   dentate granule cells potentiates mossy fiber presynaptic function, reduces long-term potentiation and
   impairs hippocampal-dependent memory. Hippocampus, 14, 701.
            333. Yenari M, Zhao H, Giffard R, Sobel R, Sapolsky R, Steinberg G 2003 Gene therapy and
   hypothermia for stroke treatment. Annals of the New York Academy of Sciences. 993, 54.
            334. Wang H, Cheng E, Brooke S, Chang P, Sapolsky R 2003 Overexpression of antioxidant
   enzymes protects cultured hippocampal and cortical neurons from necrotic insults. Journal of
   Neurochemistry, 87, 1527
            335. Sapolsky R 2004 Mountain gorilla and Yeshiva boy. In: Brockman J (ed), Curious
   Minds: How a Child Becomes a Scientist. Pantheon Books, New York, pg 19.
            336. Dinkel K, Sapolsky R 2004 Adverse glucocorticoid actions and their relevance to brain
   ageing. In: Straub R, Mocchegiani E (ed), Neuroendocrine Immune Networks in Ageing. Elsevier,
   pg 331.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 23 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 442 of 515
   16

            337. Dinkel K, Dhabhar F, Sapolsky R 2004 Neurotoxic effects of polymorphonuclear
   granulocytes on hippocampal primary cultures. Proceedings of the National Academy of Sciences,
   USA, 101 331.
            338. Sapolsky R 2004 Your personal pathology. Scientific American Mind, 14, 94.
            339. Gu W, Zhao H, Yenari M, Sapolsky R, Steinberg G 2004 Catalase overexpression
   protects striatal neurons from transient focal cerebral ischemia. NeuroReport, 15, 413.
            340. Zhao H, Yenari M, Cheng D, Sapolsky R, Steinberg G 2004 Mild postischemic
   hypothermia prolongs the time window for gene therapy by inhibiting cytochrome c release. Stroke,
   35, 572.
            341. Zhao H, Yenari M, Cheng D, Barreto-Chang O, Sapolsky R, Steinberg G 2004 Bcl-2
   transfection via herpes simplex virus blocks AIF translocation after focal ischemia in rat. Journal of
   Cerebral Blood Flow and Metabolism, 24, 681.
            342. Hairston I, Peyron C, Denning D, Ruby N, Flores J, Sapolsky R, Heller H, O’Hara B
   2004 Sleep deprivation effects on growth factor expression in neonatal rats: A potential role for BDNF
   in the mediation of delta power. Journal of Neurophysiology, 91, 1586.
            343. Sapolsky R 2004 Social status and health in humans and other animals. Annual
   Review of Anthropology, i33, 393.
            344. Zhao H, Yenari M, Cheng D, Barreto-Chang O, Sapolsky R, Steinberg G 2004 Bcl-2
   Transfection via herpes simplex virus blocks AIF translocation after focal ischemia in rat. Journal of
   Cerebral Blood Flow and Metabolism 24 681.
            345. Sapolsky R, Share L 2004 A pacific culture among wild baboons, its emergence and
   transmission. Public Library of Science Biology, 2, E106.
            346. Gip P, Hagiwara G, Sapolsky R, Cao V, Heller H, Ruby N 2004 Glucocorticoids
   influence brain glycogen levels during sleep deprivation. American Journal of Physiology, 286,
   R1057.
            347. Yenari M, Sapolsky R Gene therapy in neurological disease. In: Read S, Virley D (eds):
   Stroke Genomics: Methods and Protocols. Humana Press, in press.
            348. Sapolsky R 2004 Is impaired neurogenesis relevant to the affective symptoms of
   depression? Biological Psychiatry, 56, 137.
            349. Sapolsky R 2004 Of mice, men, and genes. Natural History, May, 21.
            350. Bliss T, Ip M, Cheng E, Minami M, Pellerin L, Magistretti P, Sapolsky R 2004 Dual-gene,
   dual-cell type therapy against an excitotoxic insult by bolstering neuroenergetics. Journal of
   Neuroscience, 24, 6202.
            351. Sapolsky R 2004 Mothering style and methylation. Nature Neuroscience, 7, 791.
            352. Suleman M, Wango E, Sapolsky R, Odongo H, Hau J 2004 Physiologic manifestations
   of stress from capture and restraint of free-ranging male African green monkeys (Cercopithecus
   aethiops). Journal of Zoo and Wildlife Medicine 35, 20.
            353. Kaufer D, Ogle W, Pincus Z, Clark K, Nicholas A, Dinkel K, Dumas T, Ferguson D, Lee
   A, Winters M, Sapolsky R 2004 Restructuring the neuronal stress response with anti-glucocorticoid
   gene delivery. Nature Neuroscience, 7, 947.
            354. Giffard R, Xu L, Zhao H, Carrico W, Ouyang Y, Qiao Y, Sapolsky R, Steinberg G, Hu B,
   Yenari M 2004 Chaperones, protein aggregation, and brain protection from hypoxic/ischemic injury.
   Journal of Experimental Biology 207, 3213.
            355. Sapolsky R 2004 Stressed-out memories. Scientific American, in press.
            356. Yenari M, Sapolsky R 2004 Gene therapy in neurological disease.              Methods in
   Molecular Medicine 104, 75.
            357. Sapolsky R 2004 Organismal stress and telomeric aging: an unexpected connection.
   Proceedings of the National Academy of Sciences, 101, 17323.
            358. Zhao H, Yenari M, Cheng D, Sapolsky R, Steinberg G 2005 Biphasic cytochrome c
   release after transient global ischemia and its inhibition by hypothermia. Journal of Cerebral Blood
   Flow and Metabolism, 25, 1119.
            359. Sapolsky R 2004 The frontal cortex and the criminal justice system. Philosophical
   Transactions of the Royal Society of London, Biological Sciences 359, 1787.
            360. Nair S, Karst H, Dumas T, Phillips R, Sapolsky R, Rumpff-van Essen L, Maslam S,
   Lucassen P, Joels M 2004 Gene expression profiles associated with survival of individual rat dentate
   cells after endogenous corticosteroid deprivation. European Journal of Neuroscience, 20, 3233.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 24 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 443 of 515
   17

             361. Lazarov O, Robinson J, Tang Y, Hairston I, Korade-Mirnics Z, Lee V, Hersch L,
   Sapolsky R, Mirnics K, Sisodia S 2005 Environmental enrichment reduces A-beta levels and amyloid
   deposition in transgenic mice. Cell, 120, 701.
             362. MacPherson A, Dinkel K, Sapolsky R 2005 Glucocorticoids worsen excitotoxin-induced
   expression of pro-inflammatory cytokines in hippocampal cultures. Experimental Neurology, 194,
   376.
             363. Sapolsky R 2005 The influence of social hierarchy on primate health. Science, 308,
   648.
             364. Zemlyak I, Brooke S, Sapolsky R 2005 Estrogenic protection against gp120
   neurotoxicity: Role of microglia. Brain Research, 1046, 130.
             365. Sapolsky R 2005 The future of evolution: Is any of this a good idea? Popular Science,
   September, 96.
             366. Hairston I, Little M, Scanlon M, Barakat M, Palmer T, Sapolsky R, Heller C. 2005 Sleep
   restriction suppresses neurogenesis induced by hippocampus-dependent learning.              Journal of
   Neurophysiology, 25, 9794
             367. Zhao H, Shimohata T, Wang J, Sun G, Schaal D, Sapolsky R, Steinberg G 2005 Akt
   contributes to neuroprotection of hypothermia against cerebral ischemia in rats. Journal of
   Neuroscience, 25, 9794.
             368. Chang P, Cheng E, Brooke S, Sapolsky R. 2005 Marked differences in the efficacy of
   post-insult gene therapy with catalase versus glutathione peroxidase. Brain Research, 1063, 27.
             369.Sapolsky R. 2006 Culture in animals, and a case of a non-human primate culture of low
   aggression and high affiliation. Social Forces, 85, 217.
             370. Sapolsky R. Social cultures in non-human primates. 2006 Current Anthropology, 47,
   641.
             371. Sapolsky R 2005 Sick of poverty. Scientific American, December, 293, 92.
             372. Sapolsky R 2006 A natural history of peace. Foreign Affairs, 85, 104.
             373. Sapolsky S 2006 The olfactory lives of primates. Virginia Quarterly Review, in press.
             374. Munhoz C, Lepsch L, Malta M, Kawamoto E, de Sa Lima L, Avellar M, Sapolsky R,
   Scavone C 2006 Chronic unpredictable stress exacerbates LPS-induced activation of NFkB in the
   frontal cortex and hippocampus via glucocorticoid secretion. Journal of Neuroscience, 26, 3813.
             375. Zemlyak I, Nimon V, Brooke S, Moore T, McLaughlin J, Sapolsky R 2006 Gene therapy
   in the nervous system with superoxide dismutase. Brain Research, 1088, 12
             376. Sapolsky R 2006 The 2% difference. Discover, April, pg 42.
             377.    Sapolsky R Stress, stress-related disease and emotional regulation. In Gross, J
   Handbook of Emotion Regulation. Academic Press, in press.
             378. Zhao H, Sapolsky R, Steinberg G. 2006 Interrupting reperfusion as a stroke therapy:
   Ischemic postconditioning reduces infarct size after focal ischemia in rats. Journal of Cerebral Blood
   Flow and Metabolism, 26, 1114.
             379. Sapolsky R 2006 Stress and the city. Natural History, June, 72.
             380. Zhao H, Sapolsky R, Steinberg G 2006 Phosphoinositide-3-kinase/Akt survival signal
   pathways are implicated in neuronal survival after stroke, Molecular Neurobiology, 34, 249.
             381.Davis A, Zhao H, Sun G, Sapolsky R, Steinberg G 2007 Gene therapy using SOD1
   protects striatal neurons from experimental stroke. Neuroscience Letters, 411, 32.
             382. Olsson T, Sapolsky R 2006 The healthy cortisol response. In: Arnetz B,Ekman R (ed):
   Stress in Health and Disease. Wiley-VCH, Weinheim, Pg 214.
             383. Zhao H, Wang J, Shimohata T, Sun G, Yenari M, Sapolsky R, Steinberg G. 2007
   Conditions of protection by hypothermia and effects on apoptotic pathways in a model of permanent
   middle cerebral artery occlusion. Journal of Neurosurgery, 107, 636.
             384.    Bradshaw G, Finlay B, Sapolsky R 2006 Mirror, mirror. American Scientist, 94, 487.
             385.    Nicholas A, Munhoz C, Ferguson D, Campbell L, Sapolsky R. 2006 Enhancing
   cognition after stress with gene therapy. Journal of Neuroscience, 26, 11637.
             386.    Sorrells S, Sapolsky R 2007 A pro-inflammatory review of glucocorticoid actions in
   the CNS. Brain, Behavior and Immunity, 21, 259.
             387.    Vyas A, Kim S, Giacomini N, Boothroyd J, Sapolsky R 2007 Behavioral changes
   induced by Toxoplasma infection of rodents are highly specific to aversion of cat odors. Proceedings
   of the National Academy of Sciences, USA, 104, 6442
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 25 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 444 of 515
   18

             388.    Calabrese E, et al. (56 other authors) 2007 Biological stress response terminology:
   Integrating the concepts of adaptive response and preconditioning stress within a hormetic dose-
   response framework. Toxicology and Applied Pharmacology, 222, 122.
             389.    Wenzel H, Vacher H, Clark E, Trimmer J, Lee A, Sapolsky R, Tempel B,
   Schwartzkroin P 2007 Structural consequences of Kcna1 gene deletion and transfer in the mouse
   hippocampus. Epilepsia, 48, 2023.
             390. Ferguson D, Sapolsky R 2007 Mineralocorticoid receptor overexpression differentially
   modulates specific phases of spatial and non-spatial memory. Journal of Neuroscience, 27, 8046.
             391.Vyas A, Kim S, Sapolsky R 2007 The effects of Toxoplasma infection on rodent behavior
   are dependent on dose of the stimulus. Neuroscience, 148, 342.
             392.Sung J, Zhao H, Roy M, Sapolsky R, Steinberg 2007 Viral caspase inhibitor p35, but not
   crmA, is neuroprotective in the ischemic penumbra following experimental stroke. Neuroscience,
   149, 804.
             393.Zhao H, Steinberg G, Sapolsky R 2007 General versus specific actions of mild-moderate
   hypothermia in attenuating cerebral ischemic damage. Journal of Cerebral Blood Flow and
   Metabolism, 27, 1879.
             394.    Manley N, Bertrand A, Kinney K, Hing T, Sapolsky R 2007 Characterization of
   monocyte chemoattractant protein-1 expression following a kainate model of status epilepticus.
   Brain Research, 1182, 138.
             395. Zemlyak I, Manley N, Sapolsky R, Gozes I. 2007 NAP protects hippocampal neurons
   against multiple toxins. Peptides,28, 2004.
           396.Ju K, Manley N, Sapolsky R 2008 Anti-apoptotic therapy with a Tat fusion protein
   protects against excitotoxic insults in vitro and in vivo. Experimental Neurology, 210, 602.
           397.Zhang H, Ren C, Gao X, Takahasi T, Sapolsky R, Steinberg G, Zhao H 2008
   Hypothermia blocks beta-catenin degradation after focal ischemia in rats. Brain Research 1198 182.
           398.Mitra R, Sapolsky R 2008 Acute Corticosterone treatment is sufficient to induce anxiety
   and amygdaloid dendritic hypertrophy. Proceedings of the National Academy of Sciences, USA, 105,
   5573.
           399.Ferguson D, Lin S, Sapolsky R 2008 Viral vector-mediated blockade of the endocrine
   stress-response modulates non-spatial memory. Neuroscience Letters, 437, 1.
             400. Sapolsky R 2008 Social stress in adult primates.         L. Squire (ed): Encyclopedia of
   Neuroscience, Academic Press, Oxford.
             401. Sapolsky R 2008 Gene therapy and protection from stress-induced brain damage. L.
   Squire (ed): Encyclopedia of Neuroscience, Academic Press, Oxford.
             402. Goosens K, Sapolsky R 2007 Stress and glucocorticoid contributions to aging. In Brain
   Aging: Models, Methods and Mechanisms. D. Riddle (ed), CRC Press.
             403. Ferguson D, Sapolsky R 2008 Overexpression of mineralocorticoid and transdominant
   glucocorticoid receptor blocks the impairing effects of glucocorticoids on memory. Hippocampus, 18,
   1103.
             404. Mitra R, Sapolsky R 2008 Effects of enrichment predominate over those of chronic
   stress on fear-related behavior in male rats. Stress, Dec 2, 1.
             405. Cheng MY, Sun G, Jin M, Zhao H, Steinberg G, Sapolsky R 2009 Blocking
   glucocorticoid and enhancing estrogenic genomic signaling protects against cerebral ischemia.
   Journal of Cerebral Blood Flow and Metabolism, 29, 130.
             406. Ruby N, Hwang C, Wessels C, Fernandez F, Sapolsky R, Heller C. 2008 Hippocampal-
   dependent learning require a functional circadian system. Proceedings of the National Academy of
   Sciences, USA, 105, 15593.
             407. Rodrigues S, Sapolsky R. 2009 Disruption of fear memory through dual-hormone gene
   therapy. Biological Psychiatry, 65, 441.
             408. Mitra R, Ferguson D, Sapolsky R. 2009 SK2 potassium channel over-expression in
   basolateral amygdala reduces anxiety, stress-induced corticosterone secretion and dendritic
   arborization. Molecular Psychiatry, 14, 847.
             409.Zemlyak I, Brooke S, Singh M, Sapolsky R 2009 Effects of overexpression of
   Antioxidants on the Release of Cytochrome c and Apoptosis-inducing Factor in a model of ischemia.
   Neuroscience Letters, 453, 182.
             410.Rodrigues S, LeDoux J, Sapolsky R 2009. The influence of stress hormones on fear
   circuitry. Annual Review of Neuroscience, 32. 289.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 26 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 445 of 515
   19

             411.     Mitra R, Ferguson D, Sapolsky R. Mineralocorticoid receptor overexpression in
   basolateral amygdala reduces corticosterone secretion and anxiety. Biological Psychiatry, 66, 686.
             412.     Zemlyak I, Sapolsky R, Gozes I. 2009          NAP protects against cyanide-related
   microtubule destruction. Journal of Neural Transmission, 116, 1411.
             413.     Zemlyak I, Sapolsky R, Gozes I. 2009 NAP protects against cytochrome c release:
   inhibition of the initiation of apoptosis. European Journal of Pharmacology, 618, 9.
             414.     Meerson A, Cacheaux L, Goosens K, Sapolsky R, Soreq H, Kaufer D 2010 Changes
   in brain microRNAs contribute to cholinergic stress reactions. Journal of Molecular Neuroscience,
   40, 47.
             415. Mitra R, Adamec R, Sapolsky R 2009 Resilience against predator stress and dendritic
   morphology of amygdala neurons. Behavioural Brain Research, 205, 535.
             416. Sapolsky R. Stress, health and social behavior. In: Moore J, Breedlove M (eds)
   Encyclopedia of Animal Behavior. Academic Press, in press.
             417. Sorrells S, Caso J, Munhoz C, Sapolsky R 2009 The stressed CNS: When
   glucocorticoids aggravate inflammation. Neuron, 64, 33.
             418. Sapolsky R. 2009 Any kind of mother in a storm. Nature Neuroscience, 12, 1355.
            419.      Zemlyak I, Manley N, Vulih-Sjultzman I, Sapolsky R, Gozes I 2009 The microtubule
   interacting drug candidate NAP protects against kainic acid toxicity in a rat model of epilepsy. Journal
   of Neurochemistry, 111, 1252.
             420. Sorrells S, Sapolsky R 2010 Glucocorticoids can arm macrophages for innate immune
   battle. Brain Behavior and Immunity, 24, 17.
             421. Singh M, Brooke, S, Zemlyak I, Sapolsky R 2010 Evidence for caspase effects on
   release of cytochrome c and AIF in a model of ischemia in cortical neurons. Neuroscience Letters,
   469, 179.
             422. Dumas T, Gillette T, Ferguson D, Hamilton K, Sapolsky R 2010 Anti-glucocorticoid
   gene therapy reverses the impairing effects of elevated corticosterone on spatial memory,
   hippocampal neuronal excitability, and synaptic plasticity. Journal of Neuroscience, 30, 1712.
             423. Munhoz C, Sorrells S, Caso J, Scavone C, Sapolsky R 2010 Glucocorticoids exacerbate
   lipopolysaccharide-induced signaling in the frontal cortex and hippocampus in a dose-dependent
   manner. Journal of Neuroscience, 30, 13690.
             424. Vyas A, Sapolsky R 2010 Manipulation of host behavior byToxoplasma: What is the
   minimum a proposed proximate mechanism should explain? Folia Parasitologica, 57, 88.
             425. Mitra R, Sapolsky R 2010 Expression of chimeric estrogen-glucocorticoid-receptor in the
   amygdala reduces anxiety. Brain Research, 1342, 33.
             426. Lee A, Campbell L, Sapolsky R 2010 Neighbor effects of neurons bearing protective
   transgenes. Brain Research, 1339, 70.
             427. Navarrete C, McDonald M, Cesario J Mott M, Sapolsky 2010 Fertility and race
   perception predict voter preference for Barack Obama. Evolution and Human Behavior, 31, 391.
             428. Victoroff J, Quota S, Adelman J, Elinska B, Stern N, Wilcox R, Sapolsky R 2010 Support
   for religio-political aggression among teenaged boys in Gaza: Part I: Psychological findings.
   Aggressive Behavior, 36, 219.
             429. Mitra R, Sapolsky R 2010 Gene therapy in the amygdala against fear disorders. Expert
   Opinion on Biological Therapy, 10, 1289.
             430. Victoroff J, Quota S, Adelman J, Celinska B, Stern N, Wilcox R, Sapolsky R 2011
   Support for religio-political aggression among teenaged boys in Gaza: Part II: Neuroendocrinological
   findings. Aggressive Behavior, 37, 121.
             431. Cheng M, Lee I-P, Jin M, Sun G, Zhao H, Steinberg G, Sapolsky R 2011 An insult-
   inducible vector system activated by hypoxia and oxidative stress for neuronal gene therapy.
   Translational Stroke Research 2, 92.
             432. Liu L, Li Q, Sapolsky R, Liao M, Mehta K, Bhargava A, Pasricha P 2011 Transient
   gastric irrtation in the neonatal rat leads to changes in hypothalamic CRF expression, depression-
   and anxiety-like behavior as adults. Public Library of Science One, 6, 19498.
             433. Kirby E, Friedman A, Covarrubias D, Ying C, Sun W, Goosens K, Sapolsky R, Kaufer D
   2011 Basolateral amygdala regulation of adult hippocampal neurogenesis and fear-related activation
   in newborn neurons. Molecular Psychiatry, 17, 527.
             434. Sapolsky R 2011 Sympathy for the CEO. Science, 333, 293.
             435. House P, Vyas A, Sapolsky R 2011 Predator cat odors activate sexual arousal pathways
   in brains of Toxoplasma gondii infected rats. Public Library of Science One, 6, e23277.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 27 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 446 of 515
   20

            436. Dass S, Vasudevan A, Dutta D, Soh L, Sapolsky R, Vyas A 2011 Protozoan parasite
   Toxoplasma gondii manipulates mate choice in rats by enhancing attractiveness of males. Public
   Library of Science One. 6, e27229.
            437. Cheng MY, Lee AG, Culbertson C, Sun G, Talati RK, Manley N, Li X, Zhao H, Lyons
   DM, Zhou QY, Steinberg GK, Sapolsky RM. 2012 Prokineticin 2 is a novel endangering mediator of
   cerebral ischemic injury. Proceedings of the National Academy of Sciences 109, 5475.
            438. Mitra R, Sapolsky R 2012. Short-term enrichment makes male rats more attractive,
   more defensive and alters hypothalamic neurons. Public Library of Science, One, 7, e36092.
            439. O’Connell-Rodwell C, Wood J, Kinzley C, Rodwell T, Alarcon C, Wasser S, Sapolsky R
   2011 Male African elephants (Loxodonta Africana) queue when the stakes are high. Ethology
   Ecology and Evolution 23, 388.
            440. Sapolsky 2012 Super humanity. Scientific American, September, pg 40.
            441. Sapolsky 2013 Rousseau with a tail: Maintaining a tradition of peace among baboons.
   In Fry D (ed), War, Peace, and Human Nature (Oxford Univ Press).
            442. Sapolsky 2012 Importance of a sense of control and the physiological benefits of
   leadership. Proceedings of the National Academy of Sciences USA, 109, 17730.
            443. Dagnino-Subiabre A, Perez M, Terreros G, Cheng M, House P, Sapolsky R. 2012
   Corticosterone treatment impairs auditory fear learning and the dendritic morphology of the rat inferior
   coliculus. Hearing Research, 294, 104.
            444. Harper K, Fyumagwa R, Hoare R, Wambura P, Coppenhaver D, Sapolsky R, Alberts S,
   Tung J, Rogers J, Kilewo M, Batamuzi E, Leendertz F, Armelagos G, Knauf S 2012 Treponema
   pallidum inection in the wild baboons of East Africa: Distribution and genetic characterization of the
   strains responsible. Public Library of Science One 7, e50882.
            445. Mitra R, Sapolsky R Vyas A 2012 Toxoplasma gondii infection induces dendritic
   retraction in basolateral amygdala accompanied by reduced corticosterone secretion. Disease Model
   and Mechanism, 6, 516.
            446. Manley N, Caso J, Works M, Cutler A, Zemlyak I, Sun G, Munhoz C, Chang S, Sorrells
   S, Ermini F, Decker J, Bertrand A, Dinkel K, Steinberg G, Sapolsky R 2013 Derivation of injury-
   responsive dendritic cells for acute brain targeting and therapeutic protein delivery in the stroke-
   injured rat. Public Library of Science ONE, 8, e61789.
            447. Sorrells S, Caso J, Munhoz C, Hu C, Tran K, Miguel Z, Chien B, Sapolsky R 2013
   Glucocorticoid signaling in myeloid cells worsens acute CNS injury and inflammation. Journal of
   Neuroscience, 33, 7877.
            448. Works M, Koenig J, Sapolsky R 2013 Soluble TNF receptor 1-secreting ex vivo-derived
   dendritic cells reduce injury following stroke. Journal of Cerebral Blood Flow and Metabolism, 33,
   1376.
            449. Xie R, Cheng M, Li M, Xiong X, Daadi M, Sapolsky R, Zhao H 2013 Akt isoforms
   differentially protect against stroke-induced neuronal injury by regulating mTOR activities. Journal of
   Cerebral Blood Flow and Metabolism, 33, 1875.
            450. Ruby N, Fernandez F, Garrett A, Klima J, Zhang P, Sapolsky R, Heller C 2013 Spatial
   memory and long-term object recognition are impaired by circadian arrhythmia and restored by the
   GABA-A antagonist pentylenetetraole. PLoS ONE 8, e72433.
            451. Evans A, Strassmann P, Lee I, Sapolsky R 2014 Patterns of Toxoplasma gondii cyst
   distribution in the forebrain associate with individual variation in predator odor avoidance and anxiety-
   related behavior in male Long-Evans rats. Brain Behavior and Immunity, 37, 122.
            452. Chetty S, Friedman A, Kirby E, Mirescu C, Taravosh-Lahn K, Guo F, Krupik D, Nicholas
   A, Geraghty A, Krishnamurthy A, Tsai M, Covarrubias D, Wong A, Francis D, Sapolsky R, Palmer T,
   Pleasure D, Kaufer D. 2014 Stress and glucocorticoids promote oligodendrogenesis in the adult
   hippocampus. Molecular Psychiatry, 19, 1275.
            453. Sapolsky R 2014 The danger of inadvertantly praising zygomatic arches. In Brockman J
   (ed): What Should We Be Worried About? Harper Perennial, page 218.
            454. Golcu D, Gebre R, Sapolsky R 2014 Toxoplasma gondii influences aversive behaviors
   in female rats in an estrus cycle dependent manner. Physiology and Behavior, 135, 98.
            455. Xie R, Wang P, Cheng M, Sapolsky R, Ji X, Zhao H 2014 The mTOR cell signaling
   pathway contributes to the protective effects of ischemic postconditioning against stroke. Stroke, 45,
   2769.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 28 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 447 of 515
   21

             456. Sapolsky R 2014 Some pathogenic consequences of tourism for nonhuman primates.
   In: Primate Tourism: A Tool for Conservation? Russon A, Wallis J (ed). Cambridge Univ Press, pg
   147.
             457. Marmot M, Sapolsky R 2014 Of men and baboons: Social circumstances, biology, and
   the social gradient in health. In: Sociality, Hierarchy, Health: Comparative Biodemography (Weinstein
   M, Lane M eds), National Academic Press, pg 365.
             458. Lee I-P, Evans A, Yang C, Works M, De Miguel Z, Manley N Sapolsky R 2014
   Toxoplasma gondii is dependent on glutamine and alters migratory profile of infected host bone
   marrow derived immune cells through SNAT2 and CXCR4 pathways. PLoS One, 9: e109803.
             459. Sorrells S, Muinhoz C, Manley N, Yen S, Sapolsky R 2014 Glucocorticoids increase
   excitotoxic injury and inflammation in the hippocampus of adult male rats. Neuroendocrinology, 100,
   129.
             460. Martin L, Hathaway G, Isbester K, Mirali S, Acland E, Niederstrasser N, Slepian P, Trost
   Z, Bartz J, Sapolsky R, Sternberg W, Levitin D, Mogil J 2015 Reducing social stress elicits emotional
   contagion of pain in mouse and human strangers. Current Biology, 25, 326.
             461. Sapolsky R 2015 Stress and the brain: Individual variability and the inverted-U. Nature
   Neuroscience, 25, 1344.
             462. Salmaso N, Stevens H, McNeill J, ElSayed M, Ren Q, Maragnoli M, Schwartz M,
   Tomasi S, Sapolsky R, Duman R, Vaccarino F 2016 Fibroblast Growth Factor 2 modulates
   hypothalamic pituitary axis activity and anxiety behavior through glucocorticoid receptors. Biological
   Psychiatry, 80, 479.
             463. Sapolsky R 2016 Psychiatric distress in animals versus animal models of psychiatric
   distress. Nature Neuroscience, 19, 1387.
             464. Sapolsky R 2016 Pro-inflammatory primates. Science, 354, 967.
             465. De Miguel Z, Haditsch U, Palmer T, Azpiroz A, Sapolsky R 2018 Adult-generated
   neurons born during chronic social stress are uniquely adapted to respond to subsequent chronic
   social stress. Molecular Psychiatry, 24, 1178.
             466. Jost J, Sapolsky R, Nam H 2018 Speculations on the evolutionary origins of system
   justification. Evolutionary Psychology, Apr-Jun;16(2):1474704918765342
             467. Wang P, Xie R, Cheng M, Sapolsky R, Ji X, Zhao H 2018 The mTOR cell signaling
   pathway is crucial to the long-term protective effects of ischemic postconditioning against stroke.
   Neuroscience Letters, 676, 58.
             468. Sapolsky R 2018 The health-wealth gap. Scientific American 319, 62.
             469. Sapolsky R 2019 Biological perspectives on inter-group conflict. In: Fundamental
   Theories of Ethnic Conflict (M. Kyendo,ed). Syokimau Press.
             470. Sapolsky R 2018 Double-edged swords in the biology of conflict. Front. Psychol., 9,
   2625.
             471. Sapolsky R 2019 This is your brain on nationalism: the biology of us and them.. Foreign
   Affairs, 98, 42.
             472. Sapolsky R 2020 In memoriam: Bruce S. McEwen. Hormones and Behavior, in press.



   Publications: Op-Ed Pieces, Book Reviews, Prefaces, Articles in Embarrassing Places
               1. Sapolsky, R. Why fuss over the census? Science has the answer. USA Today, 1/12/99.
               2. Sapolsky R. Future good health will come to those who listen. USA Today, 2/23/99.
               3. Sapolsky R. If you remember LSD and estrogen -- then you must be old, too. USA Today,
   3/2/99.
               4. Sapolsky R. Poverty separates man from ape. USA Today, 6/24/99.
               5. Sapolsky R. Facing the stretch across the millennial abyss. USA Today 12/27/99.
               6. Sapolsky R 1999 The joy of stress. GQ, December, 214.
               7. Sapolsky R Who’s the next alpha in our political hierarchy? USA Today, 2/17/00.
               8. Sapolsky R It’s not ‘All in the genes.’ Newsweek, 4/10/00, pg 68.
               9. Sapolsky R Nature or nurture? “The 50 most beautiful people in the world” assess the
   source of good looks. Discover, February, 2000, 48.
               10. Sapolsky R Do hormones play a role in success? -- but science shows the Big T may be
   a little ‘t.’ USA Today, 5/25/00.
               11. Sapolsky R Score one for nature. Or is it nurture? USA Today, 6/21/00.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 29 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 448 of 515
   22

            12. Sapolsky R Sex-identity myths dispelled. USA Today 3/14/01
            13. Sapolsky R Brain engaged. San Francisco Chronicle 10/25/01.
            14. Sapolsky R Gorillas in the light. Review of Weber B, Vedder A 2001 In the Kingdom of
   Gorillas: Fragile Species in a Dangerous Land (Simon and Schuster). The Globe and Daily Mail
   10/20/01.
            15.Sapolsky, R. “Thrifty” genes and thrifty metabolism. In: Pagel, M (ed) Encyclopedia of
   Evolution, Oxford Univ. Press, in press.
            16.Sapolsky R 2002 Gorilla dating tactics. Men’s Health, March, 68.
            17.Sapolsky R 2002 Preface to, McEwen B, The End of Stress. Joseph Henry Press.
            18.Sapolsky R. The loveless man who invented the science of love. Review of Blum D 2002
   Love in Goon Park: Harry Harlow and the Science of Affection. Scientific American, 287, November,
   pg 95.
            19.Sapolsky R 2003 Coming to a theater near you: Shame at who we are. San Francisco
   Chronicle, 1/14/03.
            20.Sapolsky R 2003 ‘Pseudokinship’ and real war. San Francisco Chronicle, 3/2/03.
            21. Sapolsky R 2004 Regardless of how it works, evolution is for real. San Francisco
   Chronicle, 12/10/04.
            22. Sapolsky R 2005 A family resemblance. Review of de Waal F 2005 Our Inner Ape,
   Riverhead/Penguin. Nature 437, 33.
            23. Sapolsky R 2006 The pecking order. Allure, February, 136.
            24. Sapolsky R 2007 Foreword to, Fry D, Beyond War: The Human Potential For Peace.
   Oxford Univ Press.
            25. Sapolsky R 2008 If/then consequences and the case of Britney Spears. San Francisco
   Chronicle, 3/25/08.
            26. Sapolsky R 2009 Girls are good at math when given the chance.          San Francisco
   Chronicle, 10/20/09.
            27. Sapolsky R 2010 Foreward to, Worthman C, Plotsky P, Schechter D, Cummings C
   Formative Experiences: The Interaction of Caregiving, Culture, and Developmental Psychobiology.
   Cambridge Univ. Press.
            28. Sapolsky R 2010 This is your brain on metaphors. The Stone (nytimes.com), Nov. 14,
   2010.
            29. Sapolsky R 2011 Peace, love and oxytocin. Los Angeles Times, 12/4/11.
            30. Sapolsky R 2012 Campaign trail monkey business. Los Angeles Times 1/15/12.
            31. Sapolsky R 2012 What was John Edwards thinking? Los Angeles Times 6/3/12.
            32. Sapolsky R 2012 Jerry Sandusky – a head case puzzle. Los Angeles Times 7/15/12.
            33. Sapolsky R 2012 We’re all stressed, but misunderstanding it can make it worse. Los
   Angeles Times 8/26/12.
            34. Sapolsky R 2012 Brain science’s day in court. Los Angeles Times 10/2/12.
            35. Sapolsky R 2013 Human – for better or worse. Los Angeles Times 1/6/13.
            36. Sapolsky R 2013 Tamerlan Tsarnaev: Not just any body. Los Angeles Times 5/17/13.
            37. Sapolsky R 2013 Metaphors are us. Neurology: War, murder, music, art. We would
   have none without metaphor. Nautilus, Issue 001.
            38. Sapolsky R 2013 The appeal of embarrassment. Wall Street Journal, 7/26/13.
            39. Sapolsky R 2013 Is racial prejudice hard-wired? Los Angeles Times 7/28/13.
            40. Sapolsky R 2013 Our unique obsession with Rover and Fluffy. Wall Street Journal,
   8/16/13.
            41. Sapolsky R 2013 Man isn’t alone; apes also suffer midlife crises. Wall Street Journal,
   8/30/13.
            42. Sapolsky R 2013 On the origins of celebrity. Nautilus, Issue 005.
            43. Sapolsky R 2013 Why do we eat junk food when we’re anxious? Wall Street Journal,
   9/13/13.
            44. Sapolsky R 2013 The monkey business of pure altruism. Wall Street Journal, 9/27/13.
            45. Sapolsky R 2013 Rich brain, poor brain. Los Angeles Times, 10/18/13.
            46. Sapolsky R 2013 If Big Brother is not around, we invent him. Wall Street Journal,
   10/26/13.
            47. Sapolsky R 2013 Who kiled JFK? Inside the minds of conspiracy theorists. Wall Street
   Journal, 11/9/13.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 30 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 449 of 515
   23

             48. Sapolsky R 2013 Would you break that law for your family? Los Angele Times,
   11/17/13.
             49.     Sapolsky R 2013 The brain’s way of dealing with ‘Us’ and ‘Them.” Wall Street
   Journal, 11/22/13.
             50. Sapolsky R 2013 Caught between male and female. Wall Street Journal 12/6/13.
             51. Sapolsky R 2013 The cheerleader effect. Wall Street Journal 12/21/13.
             52. Sapolsky R 2013 Another use for literature. Los Angeles Times 12/28/13.
             53. Sapolsky R 2014 What drives us to do the right thing? Wall Street Journal 1/2/14.
             54. Sapolsky R 2014 Be my valentines: Are humans monogamous by nature? Wall Street
   Journal 2/14/14.
             55. Sapolsky R 2014 A height gene? One for smarts? Don’t bet on it. Wall Street Journal
   1/31/14.
             56. Sapolsky R 2014 Monkey see, monkey do – just like you. Wall Street Journal, 2/28/14.
             57. Sapolsky R 2014 It makes no sense to ask what a particular gene does.               Aeaon
   file:///Users/sapolsky/Desktop/AEAON%202014.webarchive.
             58. Sapolsky R 2014 When were the dogs of war first let loose? Wall Street Journal,
   3/29/14.
             59. Sapolsky R 2014 Hoping against hope: It’s a people thing. Los Angeles Times 3/30/14.
             60. Sapolsky R 2014 The legacy that poverty imprints on our brains. Wall Street Journal,
   4/12/14.
             61. Sapolsky R 2014 Stress starts up the machinery of major depression. Wall Street
   Journal, 4/24/14.
             62. Sapolsky R 2014 The money or the mouse: On the morals of markets. Wall Street
   Journal, 5/10/14.
             63. Sapolaky R 2014 Humans aren’t the only animals stuck on status. Wall Street Journal,
   5/24/14.
             64. Sapolsky R 2014 The brain cells that keep our social network running. Wall Street
   Journal, 6/6/14.
             65. Sapolsky R 2014 A “love hormone” with a nasty little secret. Wall Street Journal, 6/27/14.
             66. Sapolsky R 2014 Magical thinking and the stain of Madoff’s sweater. Wall Street Journal,
   7/12/14.
             67. Sapolsky R 2014 Dude, where’s my frontal cortex: There’s a method to the madness of
   the teenage brain. Nautilus, Issue 015.
             68. Sapolsky R 2014 Stress hormones leave marks on trading floors. Wall Street Journal,
   7/24/14.
             69. Sapolsky R 2014 Our geography, ourselves. Los Angeles Times, 8/1/2014.
             70. Sapolsky R 2014 An experiment shows bias against strangers on a train. Wall Street
   Journal 8/7/14.
             71. Sapolsky R 2014 New ways to predict which marriages will succeed. Wall Street Journal
   8/22/14.
             72. Sapolsky R 2014 Sperm can carry Dad’s stress as well as genes. Wall Street Journal
   9/5/14.
             73. Sapolsky R 2014 Bees and ants on how to make decisions. Wall Street Journal 9/20/14.
             74. Sapolsky R 2014 It’s pretty much true: More parenting equals less sex. Wall Street
   Journal 10/1/14.
             75. Sapolsky R 2014 New online media, old human behavior. Wall Street Journal 10/15/14.
             76. Sapolsky R 2014 Our ancestors murdered – and played pacifist. Wall Street Journal
   10/29/14.
             77. Sapolsky R 2014 A deep-rooted reason to root for the Giants – or the Royals. Los
   Angeles Times 10/30/14.
             78. Sapolsky R 2014 Scientific insights from rats filled with regrets. Wall Street Journal
   11/12/14.
             79. Sapolsky R 2014 How the brain uses glucose to fuel self-control. Wall Street Journal
   12/3/14.
             80. Sapolsky R 2014 The spirit of the 1914 Christmas Truce. Wall Street Journal 12/19/14.
             81. Sapolsky R 2014 Animals and humans sometimes kill their young – the question is why.
   Los Angeles Times 12/19/14.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 31 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 450 of 515
   24

            82. Sapolsky R 2014 A magician’s best trick: Revealing a basic human bias. Wall Street
   Journal 12/31/14.
            83. Sapolsky R When stress rises, empathy suffers. Wall Street Journal 1/16/15.
            84. Sapolsky R The strange power of symbols, in the news and in the lab. Wall Street
   Journal 1/30/15.
            85. Sapolsky R 2015 Ethics can change according to where we are. Wall Street Journal
   2/12/15.
            86. Sapolsky R 2015 Gay marriage: How to change minds. Wall Street Journal 2/25/15.
            87. Sapolsky R 2015 Like humans, other primates have fashion trend-setters, too. Wall
   Street Journal, 3/11/15.
            88. Sapiolsky R 2015 Synthesia: Tasting sounds and smelling sights. Wall Street Journal
   3/25/15.
            89. Sapolsky R 2015 Mental illness made the Germanwings co-pilot a victim along with his
   passengers. Los Angeles Times, 4/2/15.
            90. Sapolsky R 2015 Why we melt at puppy pictures. Wall Street Journal, 4/8/15.
            91. Sapolsky R 2015 The miracle in the Walter Scott tragedy. Los Angeles Times Opinion
   blog, 4/13/15.
            92. Sapolsky R 2015 Language shapes thoughts – and storm preparations. Wall Street
   Journal 4/22/15.
            93. Sapolsky R 2015 How our brains judge crime cases. Wall Street Journal, 5/6/15.
            94. Sapolsky R 2015 How appetite affects the brain. Wall Street Journal, 5/21/15.
            95. Sapolsky R 2015 Researchers put hierarchies through the Himalayan test. Wall Street
   Journal 6/3/2015.
            96. Sapolsky R 2015 The evolution of encountering, and embracing, strangers. Los Angeles
   Times 6/6/15.
            97. Sapolsky R 2015 The benefits of mind-wandering. Wall Street Journal, June 19, 2015.
            98. Sapolsky R 2015 When computers assess personality better than we do. Wall Street
   Journal, July 22, 2015.
            99. Sapolsky R 2015 Caitlyn Jenner and our cognitive dissonance. Nautilus, Issue 28.
            100.    Sapolsky R 2015 Do the genes of warriors win the evolution battle? Wall Street
   Journal August 19, 2015.
            101.    Sapolsky R 2015 The hormone that binds humans to dogs. Wall Street Journal
   September 17, 2015.
            102.    Sapolsky R 2015 Our brains say that corporations are people, too. Wall Street
   Journal, October 15, 2015.
            103.    Sapolsky R 2015 Using a kind of shock therapy to moderate views. Wall Street
   Journal, November 11, 2015.
            104.    Sapolsky R 2015 Brain reflexes that monitor the pecking order. Wall Street Journal
   12/9/15.
            105.    Sapolsky R 2016 How our brains respond to race. Wall Street Journal 1/6/16.
            106.    Sapolsky R 2016 To scrounge in the big city: bigger brains, more stress. Wall Street
   Journal 2/3/16.
            107.    Sapolsky R 2016 Plants that eat insects by doing the math. Wall Street Journal,
   3/4/16.
            108.    Sapolsky R 2016 Metaphors that make us feel clean and dirty, literally. Wall Street
   Journal, 3/30/16.
            109.    Sapolsky R 2016 We’re rarely rational when we vote because we’re rarely rational,
   period. Los Angeles Times April 3, 2016.
            110.    Sapolsky R 2016 Why you just helped that stranger. Wall Street Journal 4/27/16.
            111.    Sapolsky R 2016 In families, small disputes can set off major mayhem. Wall Street
   Journal 5/25/16.
            112.    Sapolsky R 2016 The global appeal of rationalizing little lies. Wall Street Journal,
   6/22/16.
            113.    Sapolsky R 2016 When the rich rub our noses in their wealth, we get angry; but they
   go ballistic. Los Angeles Times 7/10/16.
            114.    Sapolsky R 2016 For rats, a good tickling can change the world. Wall Street Journal
   7/14/16.
            115.    Sapolsky R 2016 The effect of environment on genes. Wall Street Journal 8/11/16.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 32 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 451 of 515
   25

            116.    Sapolsky R 2016 Friendship is good for you – unless it is strained. Wall Street
   Journal 9/8/2016.
            117.    Sapolsky R 2016 Disgusted with losing? Learn from experience. Wall Street Journal
   10/6/2016.
            118.    Sapolsky R 2016 A criminal trait in the refusal to wait? Wall Street Journal,
   11/2/2016.
            119.    Sapolsky R 2016 To understand Facebook, study Capgras Syndrome. Nautilus,
   November.
            120.    Sapolsky R 2016 Laughter is the best medicine to guage social ties. Wall Street
   Journal, 11/30/2016.
            121.    Sapolsky R 2016 A radical for the poor: A homage to Rudolph Virchow. Nautilus,
   December.
            122.    Sapolsky R 2016 Toxo. In Brockman J (ed): Life Harper Perennial, pg 349.
            123.    Sapolsky R 2015 The particularist use of “a” gene-environment interaction. In
   Brockman J (ed): This Idea Must Die Harper Perennial, pg 182.
            124.    Sapolsky R 2012 Anectdotalism In: Brockman J (ed): This Will Make You Smarter
   Harper Perennial, pg 278.
            125.    Sapolsky R 2010 People who can intuite in six dimensions. In Brockman J (ed):
   This Will Change Everything Harper Perennial, pg 366.
            126.    Sapolsky R     2011 Toxo: The parasite that is manipulating human behavior. In
   Brockman J (ed): The Mind Harper Perennial, pg 191.
            127.    Sapolsky R 2006 In Brockman J (ed): What We Believe But Cannot Prove Harper
   Perennial, pg 30.
            128.    Sapolsky R 2007 Us/Them dichotomies will become far more benign. In Brockman J
   (ed): What Are You Optimistic About? Harper Perennial Pg 91.
            129.    Sapolsky R 2014 Looking at minds. In Brockman J (ed): What Have You Changed
   Your Mind About? Harper Perennial, Pg 115.
            130.    Sapolsky R 2016 Global stereotypes are globally wrong, a trust test shows. Wall
   Street Journal 12/29/16.
            131.    Sapolsky R 2017 Will you be the same person you are today in 2027? Los Angeles
   Times, 1/1/17.
            132.    Sapolsky R 2017 In romance, a little understanding goes a long way. Wall Street
   Journal, 1/25/17.
            133.    Sapolsky R 2017 We may all die horribly. In Brockman J (ed): Know This Harper
   Perennial, pg 568.
            134.    Sapolsky R 2017 The grim truth behind the “winner effect.” Wall Street Journal,
   2/24/17.
            135.    Sapolsky R 2017 Human sacrifice as a tool of social control. Wall Street Journal,
   March 24, 2017.
            136.    Sapolsky R 2017 The brain science of conformity. Wall Street Journal, April 20,
   2017.
            137.    Sapolsky R 2017 When victims feel most victimized. Wall Street Journal, May 19,
   2017.
            138.    Sapolsky R 2017 Our need to make music from the cacophony of it all. Wall Street
   Journal, June 14, 2017.
            139.    Sapolsky R 2017 How moral disgust can simultaneously protect and endanger
   humanity. The Scientist, June 1.
            140.    Sapolsky R 2017 Facebook’s surprising role in bereavement. Wall Street Journal,
   July 13, 2017.
            141.    Sapolsky R 2017 When justice isn’t so blind. Wall Street Journal, August 9, 2017.
            142.    Sapolskly R 2017 After Charlottesville, liberals have to readjust their brains. Los
   Angeles Times, August 17, 2017.
            143.    Sapolsky R 2017 Does belief in free will make us more ethical? Wall Street Journal,
   August 31, 2017.
            144.    Sapolsky R 2017 What humans and prairie voles have in common – a tendency to
   divide the world into Us and Them. Los Angeles Times, September 24, 2017.
            145.    Sapolsky R 2017 The yuck factor. The Scientist, 31, 63.
      Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 33 of 33
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 452 of 515
   26

            146.   Sapolsky R 2018 Be alarmed when a leader tries to make you think of humans as
   vermin. CNN Digital, 7/9/18.
            147.   Sapolsky R 2018 Preface to Kahn S, Ehrlich P, Jaws: The Story of a Hidden
   Epidemic. Stanford University Press.
            148.   Sapolsky R 2018 Preface to: Peace Ethology: Behavioral Processes and Systems of
   Peace (Verbeek P, Peters B eds). Wiley Blackwell.
            149.   Sapolsky R 2018 This part of the brain holds the key to Ford’s memory. CNN Op/Ed,
   9/28/18.
            150.   Sapolsky R 2019 The real advantage the rich have in getting into college is
   biological. Los Angeles Times, 3/14/19.
            151.   Sapolsky R 2019 What biology tells us about presidential ambition. CNN Op/Ed,
   4/1/19.
            152.   Sapolsky R 2020 Our brains on coronavirus. CNN Op/Ed, 3/13/20.
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 453 of 515




                   EXHIBIT 30
      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 454 of 515


=psvcH IATRY
       online


  PSYCHII ATRIC NEWS
  SECTIONS & DEPARTMENTS


The American Psychiatric Association (APA) has updated its Privacy Policy and Terms of Use,
including with new information specifically addressed to individuals in the European
Economic Area. As described in the Privacy Policy and Terms of Use, this website utilizes
cookies, including for the purpose of offering an optimal online experience and services
tailored to your preferences.
                                                                                              ×
Please read the entire Privacy Policy and Terms of Use. By closing this message, browsing
this website, continuing the navigation, or otherwise continuing to use the APA's websites,
you confirm that you understand and accept the terms of the Privacy Policy and Terms of
Use, including the utilization of cookies.




  Back to table of contents                                  Previous Article     Next Article


  CLINICAL & RESEARCH


  Patients With SMI in the Age of COVID-19: What
  Psychiatrists Need to Know
  JEFFREY L. GELLER, M.D., M.P.H., MARGARITA ABI ZEID DAOU, M.D.


  Published Online: 7 Apr 2020 https://doi.org/10.1176/appi.pn.2020.4b39



     

  Psychiatrists taking care of people with serious mental illness need
  information about changed vulnerabilities and unique treatment
  requirements of this population during the COVID-19 pandemic, as well as
  what new or changed resources are available to them.
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 455 of 515




The tsunami of information on COVID-19 has overwhelmed us all. The advisories,
guidelines, and directives have, for the most part, been addressing the population
as a whole, as well they should be. Those with disabilities have slid to the sidelines
with few attending to what issues they face in this pandemic. In this article we look
at a population core to the mission of APA, people with serious mental illness
(SMI). We examine COVID-19 issues as they impact both inpatients and
outpatients, looking at symptoms, service locations, comorbidities, and
medications. In addition, we examine how prejudice against those with SMI is
impacted by COVID-19 and how some patients are actually showing clinical
improvement as a result of the pandemic. Our aim is to heighten awareness of the
interfaces between COVID-19 and SMI to facilitate informed treatment of people
with SMI during this pandemic, with each hospital and outpatient setting
knowingly modifying what it does to meet local needs.

Symptoms

The world’s response to COVID-19 needs to be understood in the context of
patients’ symptoms as the symptoms can significantly alter what has been the
general population’s response.

Paranoia. Remote forms of communication can increase patients’ paranoia as they
are required to communicate through electronic tools—seeing their psychiatrist on
a screen, for example. The fear experienced by staff is felt by patients whose
paranoid thinking can be magnified. Staff: “Those in power are misleading us,
particularly in light of the rapidly evolving (or perceived flip-flopping) responses
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 456 of 515

and parameters to dealing with the pandemic.” Patients: “You’re pumping the
virus through the vents in my room because you want to kill us”; “The staff are all
wearing personal protective equipment [PPE] and we patients will die so you can
live.”

Delusions. Besides beliefs about an evil government or an evil world, some
patients have incorporated COVID-19 into their long-held beliefs such as the
illuminati being in control of the world pandemic or the world’s population
deserving to be punished. Another example is a patient who believes she is a
physician but is giving misinformed medical advice on COVID-19 to other patients
on the unit.

Hallucinations. People with SMI may attribute information they receive to their
“voices” or hear the viruses making noises. Most important is the need for the
psychiatrist to be sensitive to the fact that auditory hallucinations can interfere
with one’s ability to communicate by telephone. The patient mixes up all the
voices, including the psychiatrist’s. The loss of visual cues may seriously
compromise communication between doctor and patient that has previously been
effective.

Cognitive deficits. Individuals with cognitive deficits may not understand what
this is all about, leading to their inability to appreciate the seriousness of the
situation. They may not remember what they’ve been taught about the virus and
may require reminders multiple times a day to get them to adopt new habits such
as washing their hands more often and practicing social distancing. Individuals
with cognitive deficits can be incontinent, leading caretakers to have physical
contact with the individual multiple times a day. And patients with cognitive
deficits can be agitated, aggressive, and assaultive, again requiring caretakers to
have physical contact with the individual multiple times a day. How do staff put
someone in a hold or in restraints and maintain social distance? All staff need to
be trained how to avoid being spit on by patients during these procedures.
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 457 of 515

Disorganization. Like those with cognitive deficits, disorganized patients may
struggle with following procedures about hand hygiene and social distancing. They
may also be confused about their stay in the hospital or why they can’t have
visitors. Real-time examples include a patient who assents to extend her stay in
the hospital, then follows up with “I prefer to be discharged to go visit my family
and check on them with this virus thing.” Another patient said he had COVID-19,
but despite having an unrealistic and incoherent story, this triggered a major staff
response due to the potential backlash of ignoring such statements in light of the
seriousness of the disease.

Anxiety. Patients with previous trauma symptoms or posttraumatic stress disorder
(PTSD), especially complex PTSD, can be triggered by COVID-19 fears: “The
hospital is no longer a place of safety”; “My therapist can’t even meet with me in
person”; “I was told, ‘We don’t have time for your cutting.’ ” Symptoms of COVID-
19, especially shortness of breath, may compound anxiety and panic attacks that
patients experience. This can lead to difficulties in breathing, confusing two
origins for poor oxygenation. Anxiety can lead to ignoring early symptoms of the
virus or to confabulating symptoms, with or without secondary gain.

Incidence of SMI

During this pandemic, it is reasonable to expect that new cases of SMI will arise
and need to be addressed by the current psychiatric workforce. But there is reason
to believe there will be additional cases that mimic or may in fact become SMI.

In 1919, Karl Menninger reported that as a result of the Spanish flu epidemic,
infected people he saw at the Boston Psychopathic Hospital had psychotic
symptoms that appeared to result from their infection (1). One-third of these
patients were diagnosed as having schizophrenia (dementia praecox). Of the 50 of
175 cases that could be traced one to five years later, two-thirds had apparently
recovered (2). Contemporary extensions of this work have found that “a recent
onset of psychotic symptoms was significantly associated with coronavirus
exposure as determined by bivariate analysis of quantitative antibody levels and
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 458 of 515

qualitatively determined seroprevalance” (3). This means that coronavirus
exposure may be a comorbid risk factor in individuals diagnosed with SMI (3).

What this will mean in the context of COVID-19 is yet to be seen. Emergency
departments (EDs), psychiatric units, and state hospitals might well see psychotic
presentations in people with COVID-19 needing treatment, recognizing that these
symptoms in all likelihood will not abate when the symptoms of the infection have
dissipated. These individuals will need much longer-term follow-up for their
psychotic symptoms.

It comes as no surprise that anxiety is at high levels during the pandemic in the
United States. One would expect that individuals will present with posttraumatic
stress symptoms (PTSS). That is the finding coming from China, where women
have experienced higher rates of re-experiencing trauma, negative alterations in
cognition or mood, and hyperarousal (4). Many people will need acute treatment
for these symptoms, and some will progress to PTSD and require long-term
treatment. There is no way to know how many individuals who were coping
adequately with PTSS prior to the pandemic will subsequently meet criteria for
PTSD.

In health care workers exposed to COVID-19 in China, depression showed a rate of
reported symptoms in a sample of 1,257, higher than any symptom other than
distress, exceeding anxiety and insomnia (5). As with PTSS, some who develop
depressive symptoms will achieve resolution of those symptoms through brief
interventions, but others will progress to major depressive disorder and need
longer-term treatment.

In addition, beyond fear of, exposure to, or actual infection by coronavirus
producing psychiatric symptoms, the act of quarantine and isolation itself induces
psychiatric symptoms. Quarantine will not only exacerbate symptoms in those
with known SMI, but it also may bring to treatment people with SMI, who were
previously undiagnosed and/or untreated due to exacerbation of symptoms.
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 459 of 515

Settings

Inpatient hospitals. Psychiatric hospitals have followed general hospitals in
restricting who is going into the building and in setting up screening of those who
enter. Psychiatric hospitals have to enact additional restrictions that limit the
movement of patients within the building: In hospitals with multiple units,
patients are being restricted to their own unit. Off-unit endeavors, such as group
activities and meals, have moved onto the unit. Many of these units, especially
those in newly constructed facilities, were never designed to have patients stay on
them during the day as the model is off-unit programming. Increased restrictions
and overcrowding lead to increased behavioral outbursts, leading to more staff
involvement (for example, application of restraints), and hence increased staff
exposure. Disrupting patterns of patients’ meals increases the risk of choking and
medically dangerous confusion of patients’ diets. Poor hygiene in hospitals, where
no windows are open and the air recycles through a ventilation system, is a
heightened risk for, or is perceived by patients and staff to be a heightened risk
for, viral transmission.




                                                                       iStock/wildpixel
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 460 of 515

Patients in psychiatric hospitals loan, exchange, barter, or steal possessions. These
objects have been in the hands and against the faces of patients. Patients often
share food despite rules forbidding it.

In states where “patients’ rights” are paramount, sometimes at the risk of violating
the general rights and safety of others, delayed response in implementing visitor
restrictions and restrictions in incoming mail and food increases the risk of
exposure throughout the facility. While perhaps not the highest priority,
psychiatric hospitals need to have adequate PPE for their staff since the hospital is
at high risk not only to have an infection sweep through it, but also to be a center
that seeds a community.

Some states are considering or are implementing the placement of all of its
coronavirus-positive patients at their public psychiatric hospitals into one of these
hospitals. This is available only in states where there is more than one public
psychiatric hospital and where geographic distances do not prohibit such an
intervention. The challenges of completely isolating the coronavirus-positive
patients and the staff who care for them from the hospital’s other patients and
staff are enormous.

With the outpatient community not able to accommodate discharges as it could
before, patients’ hospital stays are lengthened. Psychiatrists are making uncharted
risk-benefit analyses: Is the patient and others at more or less risk if the patient
stays in the hospital or if the patient is discharged with a less-than-optimal
discharge plan? For example, should a patient originally planned to be discharged
to a residential program be discharged to his parents’ home instead because he
would be at much lower risk for infection?

While far from extensive, there are some resources available to those working in
state hospitals. The Substance Abuse and Mental Health Services Administration
(SAMHSA) has a guideline, “Covid-19: Interim Considerations for the State
Psychiatric Hospital,” but it is cursory and needs to be quickly updated. A valuable
resource from the Centers for Disease Control and Prevention is not directed at
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 461 of 515

state hospitals at all, but rather at correctional facilities: “Interim Guidance on
Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities.” We make no statement here that state hospitals are like jails
and prisons, but these are the best guidelines available that address how to
manage a population locked in a facility in close quarters where all the previous
day-to-day rules need to be changed. State hospital leaders can take from these
guidelines whatever might work for them.

Community. With agencies providing community services operating on skeleton
crews and/or with no face-to-face contact, how do individuals who have been
dependent on these services for decades survive? What about patients without
phones or who know nothing about their phone other than it is an instrument with
which to make calls? One temporary change that should make communications
easier among those providing services to people with SMI in residences, supported
apartments, or in single dwellings is the relaxation of HIPAA standards for sharing
information.

In some locations, such as in the greater New York City area, psychiatrists are
switching patients they think can manage the change from long-acting injectables
to pills so that they do not need to leave their residence to get a shot. Again, we are
on a new frontier of risk-benefit analysis. If the result is a substantially greater
number of psychotic decompensations, leading to more ED visits, then we have
failed. If only a small percentage of those who switched need acute intervention
and all the others have stayed home, then we’ve succeeded. At best we are making
an educated guess for each individual.

Residential settings for individuals with SMI are doing preventive interventions,
such as having residents spend very little time in common areas of the house,
staggering mealtimes, and excluding all visitors. Residents who visit their family
must remain with the family until the crisis is over. Some state departments of
mental health have set up designated residences where individuals who test
positive for the virus but are not in need of hospital care can live.
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 462 of 515

Shelters need to adjust business as usual: It has long been their practice to put
people out during daytime hours; yet, they, too, may be facing problems with
overcrowding and the inability to accommodate the same numbers of individuals.
Unsheltered homeless people, at least one-third of whom have SMI, represent
another problem because they often congregate at night in open-air locations. For
example, on Massachusetts Avenue in Boston, homeless people still gather along
the street, in close contact with each other and within half a mile (or less) of the
Boston Medical Center.

Substance misuse is another problem in the community. The rate of sharing
needles and joints may rise as supplies are harder to find. People with limited
resources or those turned away because the pharmacy ran out of their medication
are taking pills never prescribed for them. Given that care is being channeled to
the COVID-19 crisis, to what degree are psychiatrists and others still paying
attention to the opioid epidemic and the overdoses that were headlines just weeks
ago or to the escalating death rates from benzodiazepines and methamphetamine?
And people on opiates and benzodiazepines are at higher risk for respiratory
compromise. We hardly need an increase in patients with severe respiratory
depression from opiates competing with patients in severe respiratory distress
from COVID-19 for the ED staff’s attention. We need greater attention to
substance misuse at this time, not less. To this end, the Drug Enforcement
Administration (DEA), in its statement “Use of Telemedicine While Providing
Medication Assisted Treatment,” exempted DEA-registered practitioners from the
in-person medical evaluation requirement as a prerequisite to prescribing or
otherwise dispensing controlled substances. Furthermore, the SAMHSA recently
announced increasing the first-year 30-patient limit for qualifying practitioners to
a hundred if the need arises to meet demand. SAMHSA also released “OTP
Guidance for Patients Quarantined at Home With the Coronavirus” and is
permitting states to request blanket exceptions for all stable patients in an opioid
treatment program (OTP) to receive 28 days of take-home doses and 14 days for
patients who are less stable in their OTP.
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 463 of 515

Social isolation. For many persons with mental illness, being alone is a terrible
burden, far beyond that experienced by many others. The costs of their loneliness
are similar to those of many elderly Americans. Loneliness precipitates psychiatric
symptoms in those without SMI, let alone those with these disorders. And the
message can be quite confusing to the person with SMI: A clubhouse member
living at home said, “For years they told me not to isolate myself and to be out with
other people. Now they’re telling me to stay home and isolate myself. I’m
confused.”

People in abusive households can be in danger from sources other than the
coronavirus. They can be isolated with their abusers; tempers may flare, and
violence could ensue. Their abuser may threaten them with eviction if they show
symptoms. Among all the other reasons they have feared seeking help, they have a
new fear of going outside and contracting COVID-19. Will we see more women
with signs of severe physical trauma being pushed into EDs on stretchers? Will we
have an increased rate of murder-suicides?

Medical Comorbidities

Physical health. Patients with SMI are particularly vulnerable to COVID-19 due to
generally being in worse physical health than the general population. They
typically delay seeking medical care for various reasons and have more medical
comorbidities such as hypertension and diabetes (6). In addition to the widely
recognized risk factors for COVID-19—diabetes, chronic obstructive pulmonary
disease (COPD), and cardiovascular disease (CVD)—the American College of
Cardiology also identified obesity and hypertension as risk factors for viral
respiratory illnesses, including COVID-19 (7). CVD and its risk factors—psychotic
illness being an independent risk factor for CVD (8)—are twice as high in patients
with schizophrenia than in the general population (9). Likewise, obesity is twice as
prevalent (10) and diabetes is at least three times as prevalent (11) in people with
SMI compared with the nonpsychiatric population in all age groups.
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 464 of 515

Additionally, while the rate of smoking in the general population is about 18%,
53% of people with SMI smoke (12), and the rate of COPD is consequently
similarly elevated at 22.6% compared with 5% in the general population (13). The
medical needs and comorbidities of people with SMI cannot go untreated;
otherwise, they will be yet another subpopulation streaming into EDs.

Medications

Antipsychotics. With heart disease and diabetes being major risk factors for severe
COVID-19 infection, patients on antipsychotics ought to be considered high
risk—a cumulative effect from having an SMI. Long known for their propensity to
contribute to obesity, diabetes, and metabolic syndrome (14), antipsychotics also
increase risk for hypertension, thrombo-embolic events, QTc prolongations, and
change in endothelial function (15).

Additionally, antipsychotics have been linked to respiratory dysfunction and
failure (particularly in patients with COPD) likely by causing improper respiratory
muscle activity (16) or central respiratory depression (17). First- and second-
generation antipsychotics are equal culprits in causing pneumonia, affecting not
only elderly individuals, but young patients as well. Smokers, those with chronic
respiratory disease, dysphagia, or cerebrovascular disease are particularly at risk.
Treatment with multiple antipsychotics further increases the risk for pneumonia.
How will those patients fair if they were infected with COVID-19?

Anxiolytics. Even before the COVID-19 pandemic, an increase in the prescription
of benzodiazepines by primary care physicians was noted (18). With the rise in
anxiety symptoms and diagnosable cases of anxiety disorders such as generalized
anxiety disorder and PTSD, an increase in the prescription of anxiolytics followed.
Knowing that benzodiazepines contribute to poor respiratory functioning (19), our
patients are less able to fight a COVID-19 illness if infected. Alternatively, those
unable to fill their long-term prescriptions on time at their pharmacy might either
turn to illegitimate ways to obtain them or run the risk of abrupt withdrawal and
experiencing seizures.
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 465 of 515

Side effects. Beyond the physiologic vulnerability to COVID-19 incurred by
psychotropics, people with SMI are subject to other side effects that increase their
risk of contracting and spreading the virus: sedation and drowsiness may lead
patients to put their head on a table and fall asleep, creating face-to-surface
contact in common areas. Involuntary movements cause more face touching and
contact with others. Drooling from sedation or clozapine-induced sialorrhea (20)
can quickly spread the virus over a wide area.

Medication interactions. Experimental drugs are currently used for COVID-19
treatment. Some have unknown side effects, while others can have serious
interactions with psychiatric medications and other medications. For example,
ritonavir is contraindicated with disulfiram (oral version has 42% alcohol) and
decreases metabolism of midazolam and triazolam. Its level is decreased by
CYP3A4 inducers such as carbamazepine, and it directly inhibits 3A4 and 2D6
through which several psychotropics are metabolized. The more famous combo
hitting the headlines about COVID-19 treatment is made of two QTc prolonging
medications: hydroxychloroquine and azithromycin, further increasing the burden
on the heart of those on psychotropic medications.

Prejudice (Stigma)

We can anticipate an increased shunning of many people with SMI due to their
looking like someone more likely to be infected and their appearance in general. It
comes as no surprise that people quickly move away from someone who does not
keep usual social distance from them even when there is no pandemic. Most
problematic is perceiving people as unable to maintain social distance and
handwashing practices just because they have a serious mental illness when, in
fact, they are quite capable of doing so. Hospital staff, employers, and family
members can be particularly susceptible to this.

Rationing of health care resources is already under discussion (21). Because
individuals with schizophrenia have a shorter lifespan than that of the general
population, will they be the last to receive treatment if the criteria for prioritizing
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 466 of 515

treatment “maximizes the number of patients that survive treatment with a
reasonable life expectancy” (21)? The Office of Civil Rights of the Department of
Health and Human Services has released guidelines saying that states, hospitals,
and physicians cannot put people with disabilities at the back of the line for care.
But will everyone adhere to that directive?

Benefits

Amid all these concerns during the COVID-19 pandemic, the symptoms and
functioning of some psychiatric patients have actually improved when
interventions are knowingly framed by their psychiatrist.

Suicidality. A 23-year-old tall, thin woman who has always felt very much alone in
the world has been in the hospital since adolescence. She is afraid she’ll die in
some cataclysmic event. To avoid that, she states she will commit suicide if
discharged; once alone on pass she had made a very serious suicide attempt. Her
psychiatrist pointed out to her that now the whole world feels just like she does,
and she is not alone. She has never functioned better than she has since she
understood this.

Delusions. A septuagenarian Korean War veteran, with decades of delusions about
federal government deceit and his suffering as a result of its lies, was informed
that now a good percentage of the U.S. population also thinks the federal
government is lying to them. He was asked if he could put aside his own grievance
and take up the national grievance. With all his experience in writing thousands of
documents about government deception, would he agree to be a consultant to the
national effort? He did agree. He writes less. The national problem is addressed
with meetings with his psychiatrist. He’s engaged at a time when there’s not much
to do on the inpatient unit.

Paranoia. A 50-year-old never-married man on disability has, for two decades,
gone to supermarkets at off hours to avoid as many people as possible. He goes
down aisles when they are empty of people. He keeps his distance from store
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 467 of 515

personnel in the checkout line. He avoids other shoppers as they enter or leave the
store. Now his behavior is normalized, and no one thinks twice about his behavior.

Negative symptoms of schizophrenia. A 62-year-old man who lives alone is a
member of a very large Italian family, none of whom had ever moved far from
their birthplace. The family gets together almost every week for a holiday or family
event, and everyone has to come. Our patient, aware he has no ability to engage in
social conversation, hates these gatherings. He describes them as “torture.” He has
never been more at ease in his life since there are no family get-togethers, and no
one knows when there will be another one.

OCD. A 60-year-old woman who became disabled from her teaching job due to
OCD symptoms has spent the last decade avoiding touching anything she didn’t
absolutely have to touch, washing her hands incessantly, and wearing some
clothing only outside and other clothing only inside. She had garnered the pity of
friends and relatives (which she hated). When she was out in public, people would
get impatient with her or stare at her as she hesitated before going through doors
or picking up items while figuring out how to minimize her exposure. Now, no one
pays her any mind at all. Some people are actually mimicking her well-practiced
moves.

Mental health support. As indicated by an APA poll released in March, anxiety
about COVID-19 runs high among Americans, as does the sense that coronavirus
is having a serious impact on their lives. Health care workers are proving to be
especially vulnerable to showing elevated psychiatric symptoms. But while some
services have become less available, others have been newly developed: The Texas
Health and Human Services created a free, statewide, 24/7 mental health hotline
to support Texans struggling with mental health repercussions of the COVID-19
pandemic. Will states that have not done so follow suit? Will individuals who were
previously reluctant to seek psychiatric help find this pandemic a good reason to
do so?
    Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 468 of 515

Conclusion

In this article, we have attempted to provide an overview of what is happening to
people with SMI in this pandemic to better equip us all to more effectively deliver
care and treatment to this vulnerable population. Like so many others in health
care, we now find ourselves in rough waters with one broken oar in a craft that
requires two paddles. In this health care crisis, psychiatry, like every other medical
discipline, finds itself venturing forth in practice patterns with which we have no
experience. We might do well to heed the words of Mahatma Gandhi: “You may
never know what results come of your actions, but if you do nothing, there will be
no results.” ■

  References:
  1. Menninger K. Psychosis Associated With Influenza. General Data: Statistical
  Analysis. JAMA. 1919;72(4):235-241.

  2. Menninger K. Influenza and Schizophrenia: An Analysis of Post-influenza “Dementia
  Praecox,” as of 1918, and Five Years Later Further studies of the Psychiatric Aspects
  of Influenza. 1926. Am J Psychiatry. 1994;151(6 Suppl):182-187.

  3. Severance E, Dickerson F, Viscidi R, et al. Coronavirus Immunoreactivity in
  Individuals With a Recent Onset of Psychotic Symptoms. Schizophr Bull. 2011; 37:101-
  107.

  4. Liu N, Zhang F, Wei C, et al. Prevalence and Predictors of PTSS During COVID-19
  Outbreak in China Hardest-hit Areas: Gender Differences Matter. Psychiatry Res.
  March 16, 2020. [Epub ahead of print]

  5. Lai J, Ma S, Wang Y, et al. Factors Associated With Mental Health Outcomes Among
  Health Care Workers Exposed to Coronavirus Disease 2019. JAMA Netw Open. 2020;3
  (3):e203976.

  6. Spivak S, Cullen BA, Eaton W, et al. Delays in Seeking General Medical Services and
  Measurable Abnormalities Among Individuals With Serious Mental Illness. Psychiatr
  Serv. 2018; 69(4):479-482.

  7. Beck D. Coronavirus Disease 2019 (COVID-19) Provides Potent Reminder of the Risk
  of Infectious Agents. Cardiology Magazine. March 6, 2020.
  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 469 of 515

8. Ösby U, Westman J, Hallgren J, et al. Mortality Trends in Cardiovascular Causes in
Schizophrenia, Bipolar and Unipolar Mood Disorder in Sweden 1987–2010. Eur J Pub
Health. 2016; 26(5):867-871.

9. Whicher C, Price H, Holt R. Mechanisms in Endocrinology: Antipsychotic Medication
and Type 2 Diabetes and Impaired Glucose regulation. Eur J of Endocrinol. 2018; 178
(6):R245-R258.

10. Dickerson F, Brown C, Kreyenbuhl J, et al. Obesity Among Individuals With Serious
Mental Illness. Acta Psychiatr Scand. 2006;113(4):306-313.

11. Réthelyi J, Sawalhe AD. Comorbidity of Metabolic Syndrome, Diabetes and
Schizophrenia: Theoretical and Practical Considerations. Orv Hetil. 2011;152(13):505-
511.

12. Aschbrenner K, Bobak C, Schneider E, et al. Egocentric Social Networks and
Smoking Among Adults With Serious Mental Illness. Transl Behav Med. 2018;8(4):
531-539.

13. Himelhoch S, Lehman A, Kreyenbuhl J, et. al. Prevalence of Chronic Obstructive
Pulmonary Disease Among Those With Serious Mental Illness. Am J Psychiatry.
2004;161(12):2317-2319.

14. Gury C. Schizophrenia, Diabetes Mellitus and Antipsychotics. Encephale. 2004;30
(4):382-391.

15. Kahl K, Westhoff-Bleck M, Krüger T. Effects of Psychopharmacological Treatment
With Antipsychotic Drugs on the Vascular System. Vascul Pharmacol. 2018;100:20-25.

16. Yagmur F, Ulusoy H, Buyukoglan H, et al. Acute Respiratory Distress Due to
Antipsychotic Drugs. Pharmacopsychiatry. 2010; 43(3):118-119.

17. Soriano F, Vianna E dos S, Velasco I. Neuroleptic-induced Acute Respiratory
Distress Syndrome. Sao Paulo Med J. 2003;121(3):121-124.

18. Agarwal S, Landon B. Patterns in Outpatient Benzodiazepine Prescribing in the
United States. JAMA Netw Open. 2019; 2(1):e187399.

19. Vozoris N. Do Benzodiazepines Contribute to Respiratory Problems? Expert Rev
Respir Med. 2014;8(6):661-663.

20. Praharaj SK, Arora M, Gandotra, S. Clozapine-induced Sialorrhea: Pathophysiology
and Management Strategies. Psychopharmacology. 2006;185(3):265-273.
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 470 of 515

  21. Emanuel E, Persad G, Upshur R, et al. Fair Allocation of Scarce Medical Resources
  in the Time of Covid-19. N Engl J Med. March 23, 2020. [Epub ahead of print]




Jeffrey Geller, M.D., M.P.H., is president-elect of APA. He is also a professor of
psychiatry at the University of Massachusetts Medical School and is seeing
patients daily at a public psychiatric hospital in Massachusetts. Margarita Abi Zeid
Daou, M.D., is an assistant professor of forensic psychiatry in the Law and
Psychiatry Program at the University of Massachusetts Medical School. She
provides clinical care to patients in the largest state hospital in Massachusetts,
Worcester Recovery Center and Hospital.




PSYCHIATRIC NEWS
About | Content Archive | Send Letter to the Editor | Issue Alert Sign Up | Subscribe to Print
Version


   AM ERICAN
PSYCHIATRIC
  ASSOC IATION

PUBLISHING

American Psychiatric Association Publishing
Powered by Atypon Literatum



Terms of Use     Privacy Policy
© 2020 American Psychiatric Association
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 471 of 515




                   EXHIBIT 31
6/30/2020                                 Perspectives on the COVID-19 Pandemic and Individuals With Serious Mental Illness

                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 472 of 515
                            This work may not be copied, distributed, displayed, published, reproduced, transmitted,
                            modified, posted, sold, licensed, or used for commercial purposes. By downloading this file,
                            you are agreeing to the publisher’s Terms & Conditions.




  Perspectives on the COVID-19 Pandemic and Individuals With Serious Mental
  Illness
  Ann K. Shinn, MD, MPH,a* and Mark Viron, MDb



                           J     ust over a month ago, the World Health Organization declared coronavirus disease
                                 2019 (COVID-19)—the disease caused by the severe acute respiratory syndrome
                           coronavirus-2 (SARS-CoV-2)—a global pandemic.1 The scale of disruption that the
                           COVID-19 pandemic has had on society has been massive and unprecedented. As of
                           April 16, 2020, the coronavirus has infected more than 2 million people and claimed
                           the lives of 144,341 worldwide.2 The statistics in the US alone (668,174 cases, 33,931
                           deaths)2—which now overshadow those in the first epicenters such as China, South
                           Korea, Italy, and Spain—are sobering.
                                The major public health focus at the start of the pandemic was to “flatten the
                           curve,” or slow the rate of COVID-19 transmission, with a particular emphasis on
                           protecting the elderly, the immunocompromised, and those with respiratory and other
                           medical conditions that placed them at higher risk of more severe outcomes if infected.
                           However, as we enter the second month of the COVID-19 shutdown and contend with
                           the idea of a new “normal,” the impact of the COVID-19 crisis on other vulnerable
                           populations, including individuals with serious mental illness (SMI) such as
                           schizophrenia and bipolar disorder, shifts into greater focus.

                           Impact of the Coronavirus on People With SMI
                                Potentially higher risk of coronavirus exposure and infection. Schizophrenia and
                           bipolar disorder are associated with cognitive deficits, including executive
                           dysfunction.3 In addition, people with SMI comprise a disenfranchised group,4 with
                           lower educational attainment5,6 and health literacy,7–9 on average, compared to the
                           general population. Such factors may make it harder for people with SMI to find
                           accurate information about COVID-19 and to organize, appraise, and translate health
                           information into behavior that reduces risk of exposure and infection. This is especially
                           true given the speed and constantly evolving nature of new information and guidance
                           about COVID-19, as well as the troubling amount of “noise” in the form of misleading
                           or false information circulating in social media and even some mainstream news
                           outlets.10
                                Negative health-related behaviors may also increase infection risk in SMI. Some
                           studies suggest that SMI patients may have lower rates of adherence to treatment for
                           medical conditions11,12 (though data are mixed; see, eg, Kreyenbuhl et al13). Thus, it is
                           possible that patients, especially those who are more acutely ill, may have a harder time
                           complying with protective hygiene measures, stay-at-home orders, and other health
                           guidance during this pandemic. Tobacco use is another adverse health-related behavior
                           that is much more common in SMI (64% in schizophrenia and 44% in bipolar disorder
                           vs 19% in individuals without psychiatric illness).14 Contact with virus-contaminated
                           fomites is one of the mechanisms of coronavirus infection, and the act of smoking,
                           which involves the hands and possibly contaminated cigarettes and other smoking
                           apparatus coming in frequent contact with the mouth, may elevate risk. In addition, the
                           coronavirus uses the angiotensin converting enzyme II (ACE-2) receptor to gain entry
                           into cells and cause active infection,15,16 and it was recently found that smokers have
                           higher expression of ACE-2 in bronchial epithelial cells compared to nonsmokers and
                           former smokers.17 The higher ACE-2 levels in the airways of smokers is thought to
                           predispose smokers to coronavirus infection.

https://www.psychiatrist.com/_layouts/PPP.Psych.Controls/ArticleViewer.ashx?ArticleURL=/JCP/article/Pages/2020/v81/20com13412.aspx   1/6
6/30/2020                                 Perspectives on the COVID-19 Pandemic and Individuals With Serious Mental Illness

                          Finally, individuals with Document
                Case 2:90-cv-00520-KJM-DB           SMI face greater
                                                               6752riskFiled
                                                                         of coronavirus
                                                                             07/02/20exposure and of 515
                                                                                        Page 473
                           infection because of structural barriers that can hinder their ability to successfully
                           quarantine at home. SMI is associated with higher rates of homelessness and unstable
                           housing.18 According to one estimate, 20% of schizophrenia and 17% of bipolar
                           disorder patients are homeless.19 These numbers suggest that a disproportionate number
                           of patients with SMI may lack the basic necessity of a safe and secure location in
                           which to practice social distancing. Furthermore, for patients residing in communal
                           settings, such as shelters, psychiatric units, and group homes, there can be heightened
                           risk of contagion, as occurred in South Korea, where 101 of 103 patients in a
                           psychiatric unit contracted COVID-19 and 7 died.20 Similarly, in New York, people
                           with disabilities living in group homes were found to be 5.3 times more likely than the
                           general population to develop COVID-19 and 4.9 times more likely to die from it.21
                           Psychiatric units and other behavioral health settings are often designed to facilitate
                           social interactions, with patients and staff interacting in close quarters. In contrast to
                           medical floors, psychiatric units are less likely to be equipped with personal protective
                           equipment (PPE), and staff may have less prior training and experience in infection
                           control practices. These factors, compounded by the worldwide shortage of PPE and
                           the ongoing difficulty of accessing testing, create daunting challenges for congregate
                           care settings, where coronavirus infection in just one patient or staff member could
                           spread rapidly and have life-threatening consequences.
                                Likelihood of poorer outcomes from COVID-19. The coronavirus causes severe
                           illness—with complications such as pneumonia, acute respiratory distress syndrome,
                           septic shock, and acute kidney injury—in approximately 16% of cases, according to
                           data from early in the pandemic.22 Severe cases are associated with the presence of
                           coexisting conditions, such as diabetes, hypertension, cardiovascular disease, chronic
                           obstructive pulmonary disease (COPD), immunodeficiency, and cancer.22 Even without
                           factoring COVID-19 into the calculation, SMI patients already have a mortality rate
                           that is 3.7 times that of the general population, with the excess deaths largely
                           attributable to cardiovascular and respiratory diseases.23 Factors related to both illness
                           (eg, physical inactivity due to negative symptoms) and treatment (ie, metabolic
                           disturbances caused by atypical antipsychotic medications24) increase rates of
                           cardiovascular disease and diabetes in patients with SMI. Tobacco use also causes lung
                           disease and reduced lung capacity, increasing the risk of more serious illness. Even
                           before COVID-19, the incidence of pneumonia was higher in schizophrenia,25 and
                           associated with antipsychotic medications26,27 and tobacco use, among other factors.
                           Furthermore, clozapine, which is the antipsychotic reserved for treatment-resistant
                           schizophrenia patients, can suppress immune function and increase susceptibility to
                           infections like pneumonia.
                                The reasons why underlying medical conditions cause more severe COVID-19
                           illness are not yet fully understood, but ACE-2, the receptor to which SARS-CoV-2
                           binds to cause infection, are highly expressed in the heart and lungs.28 The coronavirus
                           is thought to cause acute injury to alveolar and myocardial cells,29 which may already
                           be compromised in cardiovascular and respiratory diseases. The use of ACE-inhibitor
                           antihypertensive medications, which up-regulate ACE-2, may also play a role in
                           increasing the severity of infections.29 Whatever the mechanism, the high rate of
                           smoking and comorbid medical conditions in SMI, in combination with the
                           medications routinely used to treat SMI, may create a perfect storm for COVID-19
                           complications.
                                Worse outcomes may also result from delays in getting treatment. SMI patients
                           tend to present for medical attention much later in the course of disease. Difficulty
                           recognizing and effectively reporting physical symptoms—whether due to reduced pain
                           sensitivity,30 anosognosia (impaired awareness of illness), cognitive and motivational
                           impairments, delusional interpretations about the body, and/or denial31,32—may
                           contribute. In addition, SMI patients tend to have less financial and other resources,
                           live in poorer neighborhoods with less favorable patterns of use and access to care,33
                           and receive lower quality medical care.34 Unfortunately, in the case of such a highly
                           transmissible virus like SARS-CoV-2, delays in diagnosis and treatment not only
                           impact the health of the affected individual but also have ramifications for public
                           health.

                           Impact of the Public Health Response on People With SMI
https://www.psychiatrist.com/_layouts/PPP.Psych.Controls/ArticleViewer.ashx?ArticleURL=/JCP/article/Pages/2020/v81/20com13412.aspx   2/6
6/30/2020                                 Perspectives on the COVID-19 Pandemic and Individuals With Serious Mental Illness

                          The massive changes in Document
                Case 2:90-cv-00520-KJM-DB        society in response
                                                               6752 toFiled
                                                                       the COVID-19
                                                                            07/02/20crisis—eg, the of 515
                                                                                        Page 474
                           mandated closure of schools and businesses, and the sight of normally busy urban areas
                           relatively empty of cars and pedestrians—are unsettling and surreal. For people with
                           psychotic disorders, the current circumstances may exacerbate feelings of perplexity,
                           anxiety, and paranoia and may also become integrated into the content of delusions.
                           The lack of clear and consistent messages from the federal and some state governments
                           add to the effects of social media misinformation campaigns and further contribute to
                           confusion and instability in day-to-day life. So much is unknown not only about the
                           new SARS-CoV-2 and the ultimate toll it will exact on human life but also about the
                           scope and duration of mitigation efforts, which continue to be moving targets. The
                           pervasive uncertainty about what to expect and how long the shutdown will last is a
                           major source of distress for many.
                                While social distancing is necessary to protect public health, it can also have
                           unintended effects. A subset of SMI patients may be less impacted by public health
                           restrictions, having lived “socially distanced” lives for years, with minimal contacts
                           outside of their immediate environment and necessities, whether as a result of
                           symptoms, societal marginalization, or personal choice. But for many others with SMI,
                           isolation measures further reduce and collapse social networks, which are often already
                           tenuous. Social distancing limits access to treatment and support centers, including
                           mental health providers, day programs, clubhouses, and peer-run respites. People in
                           congregate care settings as well as their families and loved ones are now enduring
                           increasingly prohibitive visitor policies. Simple but meaningful daytime routines such
                           as visiting a favorite coffee shop, restaurant, or the library are now impossible.
                                Finally, the economic toll of the shutdown may be more pronounced for people
                           with SMI. From mid-March to mid-April of this year, over 20 million Americans
                           claimed unemployment.35 People with SMI are more likely to have jobs that do not
                           provide health benefits or paid sick leave and that are more vulnerable to layoffs and
                           furloughs during the COVID-19 shutdown. While there are now talks about reopening
                           the economy in certain states, the emotional, social, health, and financial impacts of
                           this pandemic could act as traumas with enduring effects that will need continued
                           attention even after the shutdown ends.

                           Impact of Changes in Health Care Delivery
                                In response to the pandemic, community-based behavioral health providers have
                           been forced to shift from in-person, face-to-face services to “virtual” visits done by
                           telephone or videoconference. This seismic shift in the landscape of behavioral health
                           care has significant implications for people with SMI. Telehealth approaches have
                           enabled ongoing access to vital services while helping to limit the spread of the virus.
                           Telehealth has generally been found to be feasible and effective in treating mental
                           illness and acceptable to people with SMI.36,37 Mobile phone ownership (including
                           smartphones) is increasingly common in all populations, including people with SMI,
                           and evidence suggests that concerns regarding patients’ ability and comfort using such
                           technology may be unfounded.38 Still, there will be individuals who will have difficulty
                           or discomfort conveying information by telephone or videoconference. And while
                           videoconferencing can improve the relational connection, there is a sense of “with-
                           ness” that is lost in virtual interactions, and this phenomenon may disproportionately
                           affect people who historically struggle to engage with their treaters. Issues of access
                           and equity will come into play, as some people will not have the resources to obtain
                           phone or Internet service, may lack enough minutes or data on their plans, or may not
                           have the tech-literacy to participate in a video call without assistance. Other access
                           issues to consider include the need to have workflows and technology that allow for the
                           proper use of interpreters, including those for deaf and hard of hearing populations.
                                Like many others, people with SMI may forgo needed care out of fear of
                           contracting the coronavirus in settings such as emergency departments, hospitals,
                           outpatient laboratories, and pharmacies. Providers may need to reconsider the necessity
                           and frequency of routine laboratory work in order to limit potential community
                           exposure to the virus. Risk-benefit discussions will need to be undertaken with patients
                           in order to assess the value of current monitoring protocols in the setting of a
                           pandemic. The US Food and Drug Administration has released guidance highlighting
                           flexibility in clozapine monitoring requirements during the COVID-19 public health
                           emergency.39 To ensure medication adherence is not interrupted, patients may need
https://www.psychiatrist.com/_layouts/PPP.Psych.Controls/ArticleViewer.ashx?ArticleURL=/JCP/article/Pages/2020/v81/20com13412.aspx   3/6
6/30/2020                                 Perspectives on the COVID-19 Pandemic and Individuals With Serious Mental Illness
                       assistance setting up home deliveries
                Case 2:90-cv-00520-KJM-DB           Document from 6752
                                                                  pharmacies.
                                                                         FiledThe07/02/20
                                                                                  administration of long-
                                                                                              Page    475 of 515
                           acting injectable medications may also become challenging due to staffing issues and
                           inadequate PPE, necessitating creative problem-solving and possible return to oral
                           medication for a period of time.

                           Conclusions and Recommendations
                                The COVID-19 pandemic presents challenges for us all. However, people with
                           SMI may face even greater challenges due to the multiplicity of factors that put these
                           individuals at risk for coronavirus infection and complications, as well as the massive
                           impact of public health measures and associated changes in mental health care delivery.
                           These factors are likely additive and make an already marginalized segment of society
                           even more vulnerable. There is no doubt that this pandemic is causing devastation
                           worldwide, but the pandemic arguably does more to expose problems that already
                           exist. According to historian and writer Frank M. Snowden, epidemics like the
                           coronavirus are “a mirror for humanity.”40 He writes, “Epidemic diseases are not
                           random events that afflict societies capriciously and without warning. On the contrary,
                           every society produces its own specific vulnerabilities.”40 In the case of people with
                           SMI, what is reflected is the profile of a vulnerable population in a health care system
                           that is highly fragmented.
                                What can we do about this? First, we need to creatively and actively engage and
                           strengthen partnerships with patients, whether through virtual encounters or in-person
                           with the protection of PPE (eg, for congregate care settings) during this period of social
                           distancing. Patients may need increased support to cope with the stress and uncertainty
                           of the pandemic and to manage any exacerbation of symptoms. Importantly, we need to
                           ensure that patients receive clear and accurate information and education about
                           COVID-19 and how to protect themselves and those around them from disease
                           transmission. Health information needs to be presented and represented in clear and
                           accessible ways, tailored to individual strengths and limitations.
                                Until vaccines become available, close monitoring of physical health and increased
                           access to testing will be critical, while recognizing that treaters may need to advocate
                           for their patients in order to secure appropriate COVID-19 testing. Those living in
                           congregate care settings will need to be supported by staff who have been trained to
                           monitor for signs and symptoms of COVID-19, including the identification of
                           symptoms requiring emergent attention. People with unstable housing will need
                           suitable accommodations to ensure the safety and health of themselves and others.
                           People who are unable or unwilling to follow public health guidance and restrictions
                           such as quarantine or isolation will pose special challenges to the system of care,
                           necessitating supportive and individualized approaches that will hopefully avoid more
                           restrictive or drastic measures that could be undertaken in order to protect the health of
                           the individual and public.
                                Given the likely increased risks of negative outcomes from COVID-19, as well as
                           the difficulty some individuals have in recognizing and communicating physical
                           symptoms or health needs, people with SMI who are at risk for or have been diagnosed
                           with COVID-19 may need closer medical monitoring if quarantining or isolating
                           outside of a hospital setting. In all these efforts, close collaboration between psychiatry,
                           primary care, and other medical services is needed to reduce poor clinical outcomes in
                           this vulnerable population.
                                Second, the health care system, and society more generally, needs to not only deal
                           with issues related to COVID-19 but also address the deeper challenges and disparities
                           that people with SMI face. We need to help patients achieve better health outcomes
                           through smoking cessation, improved diet and exercise, more effective medications
                           with better side effect profiles, better access to quality health care, more stable housing,
                           safer neighborhoods, and improved educational and vocational opportunities to
                           increase social capital. We recognize that these goals are ambitious and unlikely to
                           occur overnight. However, if we can use the current crisis to initiate sweeping change,
                           as many clinics and hospitals have been able to do with the rapid transition to
                           telehealth, we may find ourselves facing a less troubling situation in the “mirror” if and
                           when another pandemic occurs.
                                Last but not least, we need to better understand some of the unique issues facing
                           this population and stay vigilant regarding consequences of our actions or inactions in
                           the months ahead. This will require going beyond making conjectures about potential
https://www.psychiatrist.com/_layouts/PPP.Psych.Controls/ArticleViewer.ashx?ArticleURL=/JCP/article/Pages/2020/v81/20com13412.aspx   4/6
6/30/2020                                     Perspectives on the COVID-19 Pandemic and Individuals With Serious Mental Illness
                       risks, as we do in this commentary,
                Case 2:90-cv-00520-KJM-DB          Documentto collecting
                                                                  6752 data to measure
                                                                         Filed         the actual
                                                                                07/02/20     Page health,
                                                                                                     476 of 515
                           emotional, social, and economic impacts of the COVID-19 pandemic on people with
                           SMI.

                           Received: April 20, 2020.
                           Published online: April 28, 2020.
                           Potential conflicts of interest: None.
                           Funding/support: None.


                        REFERENCES

                         1. Coronavirus disease (COVID-19) outbreak. WHO characterizes COVID-19 as a pandemic. World Health
                            Organization website. https://who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-happen.
                            March 11, 2020.
                         2. Coronavirus Worldometer. Worldometer website. https://www.worldometers.info/coronavirus/. Accessed
                            April 16, 2020.
                         3. Sheffield JM, Karcher NR, Barch DM. Cognitive deficits in psychotic disorders: a lifespan perspective.
                            Neuropsychol Rev. 2018;28(4):509–533. PubMed CrossRef
                         4. Hakulinen C, Elovainio M, Arffman M, et al. Employment status and personal income before and after onset
                            of a severe mental disorder: a case-control study. Psychiatr Serv. 2020;71(3):250–255. PubMed CrossRef
                         5. Isohanni I, Jones PB, Järvelin MR, et al. Educational consequences of mental disorders treated in hospital: a
                            31-year follow-up of the Northern Finland 1966 Birth Cohort. Psychol Med. 2001;31(2):339–349. PubMed
                            CrossRef
                         6. Tempelaar WM, Termorshuizen F, MacCabe JH, et al. Educational achievement in psychiatric patients and
                            their siblings: a register-based study in 30,000 individuals in The Netherlands. Psychol Med.
                            2017;47(4):776–784. PubMed CrossRef
                         7. Dickerson FB, Goldberg RW, Brown CH, et al. Diabetes knowledge among persons with serious mental
                            illness and type 2 diabetes. Psychosomatics. 2005;46(5):418–424. PubMed CrossRef
                         8. Dickerson FB, Kreyenbuhl J, Goldberg RW, et al. A 5-year follow-up of diabetes knowledge in persons with
                            serious mental illness and type 2 diabetes. J Clin Psychiatry. 2009;70(7):1057–1058. PubMed CrossRef
                         9. Kim SW, Park WY, Jhon M, et al. Physical health literacy and health-related behaviors in patients with
                            psychosis. Clin Psychopharmacol Neurosci. 2019;17(2):279–287. PubMed CrossRef
                        10. Jurkowitz M, Mitchell A. Early in outbreak, Americans cited claims about risk level and details of
                            coronavirus as made-up news. Pew Research Center website. https://www.journalism.org/2020/04/15/early-
                            in-outbreak-americans-cited-claims-about-risk-level-and-details-of-coronavirus-as-made-up-news/. April 15,
                            2020.
                        11. Dolder CR, Lacro JP, Jeste DV. Adherence to antipsychotic and nonpsychiatric medications in middle-aged
                            and older patients with psychotic disorders. Psychosom Med. 2003;65(1):156–162. PubMed CrossRef
                        12. Blixen CE, Kanuch S, Perzynski AT, et al. Barriers to self-management of serious mental illness and
                            diabetes. Am J Health Behav. 2016;40(2):194–204. PubMed CrossRef
                        13. Kreyenbuhl J, Dixon LB, McCarthy JF, et al. Does adherence to medications for type 2 diabetes differ
                            between individuals with vs without schizophrenia? Schizophr Bull. 2010;36(2):428–435. PubMed CrossRef
                        14. Dickerson F, Stallings CR, Origoni AE, et al. Cigarette smoking among persons with schizophrenia or
                            bipolar disorder in routine clinical settings, 1999–2011. Psychiatr Serv. 2013;64(1):44–50. PubMed CrossRef
                        15. Zhou P, Yang XL, Wang XG, et al. A pneumonia outbreak associated with a new coronavirus of probable bat
                            origin. Nature. 2020;579(7798):270–273. PubMed CrossRef
                        16. Lan J, Ge J, Yu J, et al. Structure of the SARS-CoV-2 spike receptor-binding domain bound to the ACE2
                            receptor [published online ahead of print March 30, 2020]. Nature. PubMed CrossRef
                        17. Leung JM, Yang CX, Tam A, et al. ACE-2 expression in the small airway epithelia of smokers and COPD
                            patients: implications for COVID-19 [published online ahead of print April 8, 2020]. Eur Respir J. PubMed
                            CrossRef
                        18. Ayano G, Tesfaw G, Shumet S. The prevalence of schizophrenia and other psychotic disorders among
                            homeless people: a systematic review and meta-analysis. BMC Psychiatry. 2019;19(1):370. PubMed
                            CrossRef
                        19. Folsom DP, Hawthorne W, Lindamer L, et al. Prevalence and risk factors for homelessness and utilization of
                            mental health services among 10,340 patients with serious mental illness in a large public mental health
                            system. Am J Psychiatry. 2005;162(2):370–376. PubMed CrossRef
                        20. Kim MJ. How a South Korean psychiatric ward became a “medical disaster” when coronavirus hit.
                            Washington Post. February 29, 2020. https://www.washingtonpost.com/world/asia_pacific/how-a-south-
                            korean-psychiatric-ward-became-a-medical-disaster-when-coronavirus-hit/2020/02/29/fe8f6e40-5897-11ea-
                            8efd-0f904bdd8057_story.html.
                        21. Hakim D. “It’s hit our front door”: homes for the disabled see a surge of Covid-19. New York Times. April 8,
                            2020. https://www.nytimes.com/2020/04/08/nyregion/coronavirus-disabilities-group-homes.html.
                        22. Guan WJ, Ni ZY, Hu Y, et al; China Medical Treatment Expert Group for Covid-19. Clinical characteristics
                            of coronavirus disease 2019 in China [published online ahead of print February 28, 2020]. N Engl J Med.
                            PubMed CrossRef
                        23. Olfson M, Gerhard T, Huang C, et al. Premature mortality among adults with schizophrenia in the United
                            States. JAMA Psychiatry. 2015;72(12):1172–1181. PubMed CrossRef
                        24. Newcomer JW. Antipsychotic medications: metabolic and cardiovascular risk. J Clin Psychiatry.
                            2007;68(suppl 4):8–13. PubMed
                        25. Chou FH, Tsai KY, Chou YM. The incidence and all-cause mortality of pneumonia in patients with
                            schizophrenia: a nine-year follow-up study. J Psychiatr Res. 2013;47(4):460–466. PubMed CrossRef
                        26. Haga T, Ito K, Sakashita K, et al. Risk factors for pneumonia in patients with schizophrenia.
                            Neuropsychopharmacol Rep. 2018;38(4):204–209. PubMed CrossRef
                        27. Dzahini O, Singh N, Taylor D, et al. Antipsychotic drug use and pneumonia: systematic review and meta-
                            analysis. J Psychopharmacol. 2018;32(11):1167–1181. PubMed CrossRef


https://www.psychiatrist.com/_layouts/PPP.Psych.Controls/ArticleViewer.ashx?ArticleURL=/JCP/article/Pages/2020/v81/20com13412.aspx          5/6
6/30/2020                                                          Perspectives on the COVID-19 Pandemic and Individuals With Serious Mental Illness
                                              28. Turner AJ, Hiscox JA, Hooper NM. ACE2: from vasopeptidase to SARS virus receptor. Trends Pharmacol
                              Case            2:90-cv-00520-KJM-DB
                                                  Sci. 2004;25(6):291–294. PubMed CrossRef
                                                                                          Document 6752 Filed 07/02/20 Page 477                                   of 515
                                              29. Zheng YY, Ma YT, Zhang JY, et al. COVID-19 and the cardiovascular system. Nat Rev Cardiol.
                                                  2020;17(5):259–260. PubMed CrossRef
                                              30. Stubbs B, Thompson T, Acaster S, et al. Decreased pain sensitivity among people with schizophrenia: a
                                                  meta-analysis of experimental pain induction studies. Pain. 2015;156(11):2121–2131. PubMed CrossRef
                                              31. Strauss DH, Spitzer RL, Muskin PR. Maladaptive denial of physical illness: a proposal for DSM-IV. Am J
                                                  Psychiatry. 1990;147(9):1168–1172. PubMed CrossRef
                                              32. Iancu I, Strous R, Poreh A, et al. Psychiatric inpatients’ reactions to the SARS epidemic: an Israeli survey.
                                                  Isr J Psychiatry Relat Sci. 2005;42(4):258–262. PubMed
                                              33. Chow JC, Jaffee K, Snowden L. Racial/ethnic disparities in the use of mental health services in poverty
                                                  areas. Am J Public Health. 2003;93(5):792–797. PubMed CrossRef
                                              34. McGinty EE, Baller J, Azrin ST, et al. Quality of medical care for persons with serious mental illness: a
                                                  comprehensive review. Schizophr Res. 2015;165(2–3):227–235. PubMed CrossRef
                                              35. Mutikani L. Coronavirus: over 20 million Americans have now applied for unemployment benefit. World
                                                  Economic Forum website. https://www.weforum.org/agenda/2020/04/united-states-unemployment-
                                                  claimants-coronavirus-covid19. April 16, 2020.
                                              36. Kasckow J, Felmet K, Appelt C, et al. Telepsychiatry in the assessment and treatment of schizophrenia. Clin
                                                  Schizophr Relat Psychoses. 2014;8(1):21–27A. PubMed CrossRef
                                              37. Bashshur RL, Shannon GW, Bashshur N, et al. The empirical evidence for telemedicine interventions in
                                                  mental disorders. Telemed J E Health. 2016;22(2):87–113. PubMed CrossRef
                                              38. Firth J, Torous J. Smartphone apps for schizophrenia: a systematic review. JMIR Mhealth Uhealth.
                                                  2015;3(4):e102. PubMed CrossRef
                                              39. Policy for Certain REMS Requirements During the COVID-19 Public Health Emergency: Guidance for
                                                  Industry and Healthcare Professionals. US Food & Drug Administration website.
                                                  https://www.fda.gov/media/136317/download. March 2020.
                                              40. Chotiner I. How Pandemics Change History. The New Yorker. March 3, 2020.
                                                  https://www.newyorker.com/news/q-and-a/how-pandemics-change-history.


       aPsychotic        Disorders Division, McLean Hospital/Harvard Medical School Department of Psychiatry, Belmont, Massachusetts
       bAdvocates,          Inc, Framingham, Massachusetts

       *Corresponding author: Ann K. Shinn, MD, MPH, McLean Hospital, 115 Mill St, ABS351, Mailstop 108, Belmont, MA 02478 (akshinn@partners.org).

       J Clin Psychiatry 2020;81(3):20com13412


       To cite: Shinn AK, Viron M. Perspectives on the COVID-19 pandemic and individuals with serious mental illness. J Clin Psychiatry. 2020;81(3):20com13412.
       To share: https://doi.org/10.4088/JCP.20com13412
  © Copyright 2020 Physicians Postgraduate Press, Inc.




https://www.psychiatrist.com/_layouts/PPP.Psych.Controls/ArticleViewer.ashx?ArticleURL=/JCP/article/Pages/2020/v81/20com13412.aspx                                         6/6
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 478 of 515




                   EXHIBIT 32
      Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 479 of 515




                                           Urgent Memo

                            COVID-19 Outbreak: San Quentin Prison



                                           June 15, 2020

San Quentin California State Prison is experiencing a rapidly evolving COVID-19 (SARS-
CoV-2) outbreak with profoundly inadequate resources to keep it from developing into a
full-blown local epidemic and health care crisis in the prison and surrounding communities.
The urgent resources San Quentin requires range from human capital to environmental
risk reduction and rapid testing. Failure to meet these urgent needs will have dire
implications for the health of people incarcerated at San Quentin, custody, staff, and the
healthcare capacity of Bay Area hospitals. This document provides suggested guidance on
immediate actions needed to address the outbreak with emphasis on both the short- and
longer-term health of people currently incarcerated at San Quentin.

Background
San Quentin arrives at this tenuous moment with several significant assets including a strong Chief
Medical Executive (Dr. Alison Pachynski) and a Chief Physician and Surgeon (Dr. Shanon Garrigan)
who have spent the past 3.5 months doing everything in their power to prepare for an unavoidable
COVID-19 outbreak. However, these two physicians, even with the enormous assistance they have
received from many other healthcare staff, including a strong public health nurse, and a notably
excellent partnership with custody leadership (Acting Warden Ronald Broomfield and the recently
arrived Health Care Chief Executive Clarence Cryer), is simply not enough to meet the needs at San
Quentin. As a result, there are multiple vulnerabilities that we witnessed at San Quentin during our
visit on June 13, 2020 which must be urgently addressed to protect the health and safety of the
thousands of people incarcerated there as well as staff and surrounding community members.
Although this memo outlines the urgent needs of San Quentin Prison, it is our belief that most – if not
all – of these recommendations are important for all California Prisons that are certain to experience
an outbreak if they have not already.
Urgent needs and immediate actions required:
1. Develop a COVID-19 Outbreak Emergency Response Team: At present, the over-reliance on
   existing local medical and custody staff to develop an outbreak response plan means that they
   are tasked with making multiple acute decisions on a daily basis without adequate resources,
   options, or support to operationalize a centralized plan or long term strategy. This responsibility
   – overwhelming on its own – is then magnified with the additional necessity of providing
  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 480 of 515
                                                     https://amend.us/covid



implementation oversight of the ad-hoc outbreak plan. Instead, local leadership should have a
team of staff who can implement and recommend adjustments to the overarching central
COVID-19 control strategy as needed on the local level. There simply do not appear to be
sufficient on-the-ground staff who are not working from home. This daily management of the
acute phase of the outbreak has the secondary effect of making the lead physicians less available
to coordinate the care and treatment of patients incarcerated at San Quentin who become
acutely ill in the facility and also increases the vulnerability of San Quentin to errors with
potentially dire consequences. Minimum positions required for such a team are included below.
Dr. Pachynski and Dr. Garrigan appear to be personally responsible for all of the tasks described
below with insufficient tools to support their success. While there may be some central guidance
and support offered, additional human capital is urgently needed to achieve the CCHCS’s
pandemic response goals.

Minimum Recommended Leadership Team Positions:

  • Environment of Care Leader. This position would be responsible for evaluating and
    addressing immediate needs regarding the physical plant of the prison for ventilation,
    sanitation, path of patient flow (e.g., developing policies and procedures for how people
    incarcerated at San Quentin who become infected are transferred through and out of the
    institution for care) and planning for how to reconfigure and reimagine needed space for
    quarantine, general population, or medical isolation units depending on how the number of
    affected people increases or decreases over time. This position would also work with plant
    operations to ensure that all air vents are cleaned and well functioning and would organize
    the creation of (a) field hospital(s) or quarantine tents as needed.

  • Healthcare – Custody Coordination Leader. This position would focus on coordinating with
    Custody (and working closely with the Staff Healthcare Liaison Leader, described below) to
    review current placement on a daily basis, and to determine the appropriate way to cohort
    people currently incarcerated at San Quentin, staff, and custody including developing
    quarantine areas (in partnership with the Environment of Care Leader) to minimize risk of
    infection. This position would also be responsible for ensuring that all transfers into San
    Quentin are halted and that appropriate and timely testing is done to facilitate transfer out
    of Medical Isolation and Quarantine within the facility, to the community, and – in certain
    circumstances - to other facilities if medically necessary.

  • COVID-19 Testing Leader. This position would be responsible for coordinating with the
    testing center (at this moment, QUEST Diagnostics) including reaching out through public
    and private sources and coordinating with the state and local departments of public health
    to improve testing turnaround time, running the list with medical staff (and the
    Epidemiologist, described below) on a daily basis to determine who has – and who needs –
    testing, and coordinating contact tracing in response to testing results and reporting of
    symptoms throughout the facility.



                                                                                                    2
     Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 481 of 515
                                                        https://amend.us/covid



     • Staff Healthcare Liaison Leader. This position would work with custody leadership (and
        Union representatives, as appropriate) to cohort staff/custody, develop plans that eradicate
        staff/custody working within more than one unit in rapid succession, train and enforce PPE
        rules, support contact tracing and administrative leave needs among exposed and infected
        staff/custody, and investigate alternatives to potential staff/custody transmission
        opportunities such as shared vanpools. This position would also track daily staff movements
        in order to assist with contact tracing when needed.

     • Epidemiologist Analyst Leader. This position would be responsible for maintenance of a
        line listing of all active and resolved cases (people incarcerated at San Quentin and staff) and
        for all data analysis and reporting. This position would also be responsible for a “patient
        tracking process” of the facility including daily review of the COVID-19 Monitoring Registry
        to provide close scrutiny of who has tested positive or is in quarantine – where they are
        currently located (and were recently located), and the same for those who have tested
        negative. In addition, this position would assist the Environment of Care leader and the
        Healthcare – Custody Coordination Leader to manage patient movement to quickly clear
        people when they have tested negative and return them to the General Population and/or
        to the community. This position would also manage testing data (e.g., in the Reception Area,
        some have been tested 3-4 times and test results are coming in at different times).

2. Address Unsafe Overcrowding. There are currently 3547 people in total incarcerated at San
   Quentin, approximately ~1400 of whom have at least one COVID-19 risk factor (as do many,
   unknown, staff members). This means these individuals are at heightened risk of requiring ICU
   treatment and/or mortality if infected. We detail the units of most immediate concern below.
   Given the unique architecture and age of San Quentin (built in the mid 1800s and early 1900s),
   there is exceedingly poor ventilation, extraordinarily close living quarters, and inadequate
   sanitation. We therefore recommend that the prison population at San Quentin be reduced
   to 50% of current capacity (even further reduction would be more beneficial) via
   decarceration; this will allow every cell in North and West blocks to be single-room occupancy
   and would allow leadership at San Quentin to prioritize which units to depopulate further
   including the high-risk reception center and gymnasium environments. It is important to note that
   we spoke to a number of incarcerated people who were over the age of 60 and had a matter of
   weeks left on their sentences. It is inconceivable that they are still in this dangerous
   environment.

  Housing units of most concern at San Quentin at present time:

     • North Block and West Block have cells with open-grills, and are each 5-tier buildings with a
        capacity of 800 persons. Ventilation is poor – windows have been welded shut and the fan
        system does not appear to have been turned on for years; heat on the far side of the
        building can be stifling. Over 50% of those incarcerated in these units have at least 1 COVID-
        19 risk factor, and an alarming ~300 have 4 or more COVID-19 risk factors. An outbreak in
        North and West blocks could easily flood – and overwhelm – San Quentin as well as Bay

                                                                                                       3
          Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 482 of 515
                                                             https://amend.us/covid



            Area hospitals. (For example, see San Francisco hospital capacity:
            https://data.sfgov.org/stories/s/Hospital-Capacity/qtdt-yqr2/)

         • Reception center currently has ~500 persons. In the reception Center’s “Badger Unit”
            where people from CIM were transferred, the fear and outrage among the people
            incarcerated are palpable – people are yelling throughout the housing unit due to discontent
            about the COVID-19 situation including intake of transfers from CIM and loss of
            privileges/disruption to daily routine (thereby increasing the risk of COVID-19 spread
            throughout the tiers via respiratory droplets). It is hard to imagine that as a result of these
            conditions, that violent incidents will not occur—further threatening the safety and health of
            the people incarcerated in these units and staff alike.

         • The Gymnasium, which has been converted to a dorm. There is little to no ventilation in this
            unit creating high-risk for a catastrophic super spreader event.1 At a minimum, the
            gymnasium beds should be spread out more to ensure additional distance between beds,
            and the second set of doors in the gymnasium dorm must be opened to ensure air turnover.
            This unit should be prioritized for closure as a dorm, once sufficient population reduction
            has been achieved through release.

         • HVAC – in all units above and in other areas, there is an immediate need to clean and turn
            on all fan and HVAC systems immediately (e.g., North Block, Gymnasium, Dorms) in order to
            maximize air exchange and ventilation as soon as possible. Of note, the exhaust pumps and
            filters appear dirty on visual inspection, and require clearing and cleaning. Since maximizing
            air exchange through better ventilation decreases COVID-19 transmission, doors and
            windows should be opened as much as possible (some have been welded shut and must be
            remediated). Note that the important aspect is air exchange, not the movement of air within
            the room. Fans that blow air around may help cool people, but they don’t decrease
            rebreathing aerosols unless they filter the air or increase air exchange (diluting the aerosol).

    3. Immediately Improve Testing. It is inconceivable that in the Bay Area the medical leadership at
       San Quentin is having to manage an outbreak in their massive antediluvian facilities with PCR
       tests on a 5-6 day turn-around time. We would argue that there is no higher testing priority for
       around 100 miles and resources need to be shifted immediately to respond or there will be a
       massive, uncontrollable outbreak (if it is not too late already). In addition (and this certainly goes
       without saying), transfers into San Quentin must be halted immediately. Further, priority must
       be placed on reducing the prison population at San Quentin via decarceration as it will be
       extremely difficult to ensure the health and safety of all people in this extraordinarily old and



1
 It is important to recognize that all of our recommendations regarding ventilation in different housing units at San Quentin
were based on the observations of a team of public health professionals accompanying San Quentin medical staff.
Although incarcerated persons and custody staff shared their understanding of the ventilation systems in the units and
their operability, we neither had the opportunity to speak with any of the facilities staff nor were any members of our team
experts in HVAC. We would strongly recommend seeking the advice of such experts and monitoring CO2 levels in different
parts of the prison as one easy measure of the extent of rebreathing in a housing unit.
                                                                                                                           4
  Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 483 of 515
                                                     https://amend.us/covid



complex facility. The following recommendations both support these imperatives and, in
some cases, are dependent on their implementation:

  • Liaise with testing laboratory to streamline testing, including exploring observed self-
    collection of samples and alternate anatomic sites of testing (e.g. saliva, nares swabs).

  • Improve testing turnaround time at QUEST or go through other laboratories that will be
    able to improve turnaround time (5-6 days or more is completely unacceptable). As an
    example, CMC was able to rapidly respond to their outbreak with a turnaround testing time
    of 24 hours at some points in the outbreak. Large-scale testing with rapid receipt of results is
    essential to allow the medical team to minimize community spread. If tests are sent to
    laboratories other than QUEST, support must be provided to San Quentin to add these
    results to the EMR as the current process of scanning and manual entry is overly laborious
    and resulting delays may lead to medical decisions based on outdated data.

  • The California Department of Public Health should be compelled to prioritize specimens
    from San Quentin given the potential for super-spreading in that environment.

  • Testing of symptomatic patients must be done with individual testing. Testing of
    asymptomatic patients to identify people who are shedding virus can be done with
    pools of samples. Without additional information, pools of 10 should be used. This
    approach can be used for frequent retesting of people at especially high risk of spreading
    the virus (staff/custody and people incarcerated in larger units — i.e. almost all of San
    Quentin).

  • San Quentin requires on-site testing – including cartridges and well-trained staff to
    conduct these (currently they have inadequate staffing to conduct mass swabbing). Sample
    transport just adds time. San Quentin will need high volume testing for many months,
    perhaps years. They should have testing capacity on-site and available round-the-clock.

  • Of note, because testing time is so slow, little to no contact tracing can happen.
    Furthermore, people incarcerated at San Quentin cannot be appropriately transferred
    within the prison based on test results if results are returned 6 days later and new
    exposure may have occurred in the interim. As a result, entire units are put on lockdown
    status for the span of a quarantine. This is not a viable solution. In the long term, as this
    pandemic will last at least another year and likely longer, this will have profound physical and
    mental health consequences for the incarcerated population and staff alike.

4. Develop Additional Medical Isolation and Quarantine Housing.

   Background: It is our understanding that on May 30, transfers from CIM arrived at San
   Quentin on five buses. Several among those who were transported on Bus 5 tested positive at
   arrival. While all transfers on Bus 1 and 3 initially tested negative, several later developed
   COVID-19 symptoms. At the time of our visit, there were no reports of symptoms or positive
   tests among those who traveled on Buses 2 and 4. At the advice of the local health
                                                                                                  5
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 484 of 515
                                                   https://amend.us/covid



department, all individuals from the five CIM buses who tested positive or reported symptoms
were placed in the Adjustment Center. Those who either tested negative or did not report
symptoms were placed individually and in every other cell on the Reception Area’s Badger and
Donner Units 4th and 5th tiers (among people who were incarcerated at San Quentin prior to
the transfer).

June 13 Visit: As of our visit, those requiring Quarantine (i.e., people with a credible
exposure to COVID-19 who are asymptomatic) are in the Reception Area’s Carson Unit. Those
requiring Medical Isolation (who have tested positive for COVID-19 or who have symptoms
suggestive of COVID-19 and are still awaiting testing) are in the Adjustment Center as this is
the only unit at San Quentin that has single cells with solid doors. Per our notes, there are
~106 cells in the Adjustment Center, with ~80 occupied at the time of our visit.

Urgent Concerns:

   1. A massive outbreak at San Quentin will significantly and quickly overwhelm the
      availability of these 106 Adjustment Center cells, and there will quickly be nowhere for
      infectious cases to be moved. Further, we cannot emphasize enough the incredible
      fear that residents we spoke with expressed about being moved to cells typically used
      for administrative segregation/punishment or “death row” – potentially resulting in
      short- and long-term mental health consequences. Especially given that early
      identification of suspected COVID-19 cases depends on reporting of symptoms,
      quarantine strategies relying on the Adjustment Center or cells usually used for
      punishment may thrwart efforts for outbreak containment as people may be
      reluctant to report their symptoms. In addition, people with COVID-19 are known to
      experience rapid physical decompensation; it may therefore be particularly detrimental
      for a patient with COVID-19 to be behind a solid door in the most secure areas of the
      prison out of the sight of medical or nursing staff in the case of an emergency. This
      may be particularly risky if there are structural barriers to communicating distress to
      staff (e.g., if accomodations are not readily accessible for people with disabilities or
      who speak other languages, and/or there are multiple security stages to pass through).

Given San Quentin’s antiquated facilities, poor ventilation, and overcrowding, it is hard to
identify any options at San Quentin where it is advisable to house high-risk people with
multiple COVID-19 risk factors for serious morbidity or mortality. Again, for these reasons it
will be exceedingly hard for medical staff to keep people safe from contracting COVID-19 at
San Quentin and, once infected, it will be very hard to ensure that they do not pass the
infection on to others with high health risks or experience rapid health declines themselves.
San Quentin is an extremely dangerous place for an outbreak, everything should be done
to decrease the number of people exposed to this environment as quickly as possible.




                                                                                             6
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 485 of 515
                                                   https://amend.us/covid



Our recommendations for Quarantine and Medical Isolation are as follows:

     •   Immediately create a field hospital by converting nearby chapels (there are 3) or
         even the chow hall. This field hospital can be designated for all people with
         confirmed COVID-19 (“Medical Isolation Unit”) as there are not substantial risks to
         isolating infected patients together and these patients would then have access to
         supervising nurses who could regularly check their respiratory status and comfort
         levels. Such a unit could have different tiers of medical supervision as some people in
         medical isolation will be asymptomatic and will not require as close medical
         supervision. The chapels are large rooms with road access for ambulances and other
         transport. We recognize the plans for assigning units will become increasingly complex
         as people of multiple security levels require Quarantine or Medial Isolation. This again
         reinforces the need for release and a dedicated team leader (the Healthcare –
         Custody Coordination Leader) who oversees the work of partnering with custody to
         identify medically appropriate cohorting solutions.

     •   For those currently in the Adjustment Center: As individuals test negative (via
         recovery or because they never developed infection) they ideally should be moved
         out of the Adjustment Center as quickly as possible. However, with evidence of
         community spread at San Quentin, extreme caution must be exercised when moving
         persons out of the Adjustment Center who test negative for COVID-19 and who are at
         high risk for poor health outcomes if infected. For these individuals, we strongly
         recommend that central administration work with medical leaders at San Quentin to
         identify options for safer placement of individuals leaving the Adjustment Center
         (perhaps in temporary tents) or in other CDCR facilities (transfers would have to
         happen with exceptional caution given prior failure with transport including 2 weeks of
         quarantine on either side of transfer coupled with testing at the outset and end of 14-
         day quarantine in each site). Alternative housing options outside of San Quentin
         should also be explored, including nearby hotels or school dorms that can be
         converted in an effort to save lives. People at the Adjustment Center who test positive
         should be immediately moved to the new Medical Isolation Unit (e.g., in the converted
         chapels).

•   Physical and mental health during quarantine and medical isolation must be prioritized
    with adequate consideration for how need may vary across people incarcerated at San
    Quentin. While awaiting testing results, people should receive resources to support their
    well-being as much as possible during isolation/14-day quarantine period (quarantine
    should not exceed 14 days after a single exposure). Such resources, at a minimum, should
    include free access to personal tablets with movies, increased access to free canteen items,
    personal effects and free phone calls, perhaps on state-owned cell phones, and daily
    opportunities for yard time. While some of these comforts may seem beyond the normal
    routine of prisons in California, they are simple, low-cost measures that are essential if there
    is any hope of minimizing the risk of adverse short- and long-term physical and mental
    health outcomes of isolation among those who are currently in the Adjustment Center for
                                                                                                   7
       Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 486 of 515
                                                          https://amend.us/covid



          quarantine or isolation. Alternatives for isolation or quarantine that do not involve the
          Adjustment Center must be immediately sought (e.g., quarantine tents or other areas of the
          prison where significant depopulation can allow for fewer occupied cells). Ultimately, there
          are simply too few options for safe quarantine at San Quentin without prioritizing
          population reduction through release.

5. Improve General Prevention efforts throughout the facility. In particular, we witnessed
   alarmingly suboptimal mask use by staff, and three “medical pass nurses” sitting in a work room
   without masks. Moreover, custody work stations are not set up to physically distance, no
   additional workstations appear to have been built yet. As a result, even with the best of efforts,
   officers wind up clustered near each other around a central podium. An infection control nurse
   and environmental assessment would go a long way towards identifying opportunities to partially
   alleviate these problems.

6. Staff Cohorting is a necessity. At present work shift plans are inadequate from a public health
   perspective. For example, we learned about staff who were working in the Medical Isolation Unit
   (Adjustment Center) during the shift and were scheduled to work the next shift in the dorms. This
   is an enormous risk for the spread of COVID-19 between units.

7. Convene COVID-19 Inmates Council. To ensure urgent health messaging is comprehensively
   communicated through trusted paths, we recommend that a COVID-19 Inmates Council be
   established (if one does not yet exist) in collaboration with any existing leadership groups/councils
   among people incarcerated at San Quentin. This council should be asked to provide critical
   feedback regarding all the above recommendations, how they may best be implemented and
   messaged to the population, and if there are considerations that have not been addressed that
   will maximize the urgent and long term health needs associated with this outbreak.

8. Convene COVID-19 Inmate Family Council. To ensure urgent health messaging is communicated
   to the families of people incarcerated at San Quentin, we recommend that a COVID-19 Inmate
   Family Council be established. This council may also provide critical feedback regarding all the
   above recommendations, how they may best be implemented, and if there are considerations that
   have not been addressed that will maximize the urgent and long term health needs associated
   with this outbreak.




                                                                                                        8
       Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 487 of 515
                                                          https://amend.us/covid




Sandra McCoy, PhD, MPH, Associate Professor of Epidemiology & Biostatistics, The University of California,
Berkeley School of Public Health
Stefano M. Bertozzi, MD, PhD, Professor of Health Policy & Management and Dean Emeritus, The University of
California, Berkeley School of Public Health
David Sears, MD, Assistant Professor of Internal Medicine, Infectious Diseases,The University of California, San
Francsico
Ada Kwan, PhD Candidate, Division of Health Policy & Management, The University of California, Berkeley School
of Public Health
Catherine Duarte, PhD Candidate, Division of Epidemiology & Biostatistics, The University of California, Berkeley
School of Public Health
Drew Cameron, PhD Candidate, Division of Health Policy & Management, The University of California, Berkeley
School of Public Health
Brie Williams, MD, MS, Professor of Medicine, The University of California, San Francsico and Director of Amend at
UCSF

    Amend at UCSF is a health-focused correctional culture change program led by experts in medicine,
    infectious diseases, public health, and correctional health and policy that is providing correctional leaders,
    policymakers, and advocates the evidence-based tools they need to protect the health and dignity of those
    who live and work in jails and prisons during the COVID-19 pandemic.

    The University of California, Berkeley School of Public Health is working on the leading edge of research,
    educating the public, and mobilizing to serve California’s most vulnerable populations during the COVID-19
    pandemic.

For more information:
    https://amend.us/covid




                                                                                                                   9
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 488 of 515




                   EXHIBIT 33
       Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 489 of 515




                   The Ethical Use of Medical Isolation – Not Solitary Confinement –
                       to Reduce COVID-19 Transmission in Correctional Settings



                                            April 9, 2020
       David Cloud, JD, MPH, Dallas Augustine, MA, Cyrus Ahalt, MPP, & Brie Williams, MD, MS



What is covered in this brief
This brief clarifies the differences between “medical isolation,” “quarantine,” and “solitary
confinement,” and describes the services and benefits that corrections officials should provide to
people who are separated for medical isolation or quarantine so that they are not subjected to
punitive and traumatizing conditions of solitary confinement. It is intended to provide guidance to
departments of correction, prison and jail residents, advocates, and other key stakeholders to help
ensure that using medical isolation or quarantine to mitigate the spread of COVID-19 in correctional
facilities follow the highest standards of medical ethics.
The distinction between “solitary confinement”, “medical isolation”, and “quarantine”

   •   Solitary Confinement is the practice of isolating incarcerated people from the rest of the
       prison population while simultaneously imposing punitive measures such as major restrictions
       on visitors, phone calls, recreation and outdoor time, and access to personal property.
   •   Quarantine is the practice of separating and restricting the movement of people who may
       have been exposed to a contagious disease until results of a laboratory test confirm whether
       or not they have contracted the disease. These individuals may have been exposed to COVID-
       19, for example, by spending prolonged time in close proximity to someone who has tested
       positive, or they may have early symptoms of a potential COVID-19 infection.
   •   Medical Isolation is the practice of isolating incarcerated people from the rest of the prison
       population when they show signs or test positive for COVID-19 in order to stem the risk of
       COVID-19 transmission throughout the prison.


The ease with which COVID-19 can spread in prisons and jails
The millions of people incarcerated in the U.S. are particularly vulnerable to infection, illness, and
death from COVID-19, due to high rates of underlying medical conditions coupled with confinement
in crowded and often unsanitary conditions with limited access to personal hygiene products. As the
World Health Organization (WHO), Centers for Disease Control (CDC) and many others have
emphasized, social distancing, regular handwashing, and frequently sanitizing living spaces are
essential to preventing the spread of COVID-19 and “flattening the curve” (or delaying the
       Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 490 of 515
                                                         https://amend.us/covid



transmission of disease in order to distribute the need for life saving healthcare resources over time
rather than all at once). Unfortunately, it is virtually impossible to follow these directives in many
correctional facilities, where hundreds and even thousands of people are confined in overcrowded,
often unsanitary conditions—and where people generally lack sufficient access to soap, sanitizer, hot
water, and other materials necessary to minimize the risk of COVID-19 infection.
Many public health experts, policymakers, advocates, and community leaders have called for the
swift release of as many people as possible from correctional facilities in order to mitigate the
accelerated spread of the virus among incarcerated people, correctional workforces, and the
larger community. Increasingly, state and local leaders are heeding this call. These actions will surely
prevent infections, alleviate suffering, save lives, and help “flatten the curve” inside and outside
prisons and jails. However, the number of people released to date has been relatively small. Millions
of people will remain in custody as COVID-19 continues to spread. Some of these individuals will
require temporary quarantine or medical isolation to stem the transmission of COVID-19.
The complexity of using isolation as a tactic to minimize COVID-19 transmission in jails and prisons
   1. Placing people in solitary confinement (punitive isolation) will worsen the COVID-19 crisis.
      Many corrections officials lack guidance on how to humanely and effectively separate sick or
      contagious individuals from the general population. At times, the most feasible and only
      available housing units in jails and prisons for medical isolation or quarantine of sick patients
      are those used for punitive solitary confinement in “normal” times (single cells, solid cell doors
      rather than barred, removed from the main center of the prison). Use of these units for
      medical purposes, while often necessary, can run the risk of corrections officials falling back on
      regular policies and procedures governing living conditions in these units that harm the health
      of those exposed. (see figure for policy differences)
   2. Fear of being placed in solitary will deter people from reporting symptoms to correctional
      staff. Experts and advocates are deeply concerned that incarcerated people, many of whom
      will go to great pains to avoid solitary confinement due to well-established mental and
      physical health harms associated with the experience, will not come forward when they have
      symptoms of COVID-19 because they do not want to be placed in such conditions. This
      avoidance of reporting symptoms or illness will not only accelerate the spread of infection
      within facilities but also increase the likelihood of prisoner deaths due to lack of treatment.
   3. Preemptive lockdowns may result in failure to detect symptomatic people and cause
      undue stress to residents. Some correctional facilities are preemptively placing entire units or
      facilities on “lockdown” for indefinite amounts of time, meaning that people are confined to a
      small cell, alone or with another person nearly all the time. Meals, medications, commissary,
      and other goods are delivered to the cell door. Recreation, programming, educational and
      religious services are shut down. As a result, interactions with correctional staff and healthcare
      staff often become less frequent and people with symptoms may go undetected.

During the COVID-19 crisis, medical isolation and quarantine should be used only as medically
necessary, and these procedures should result in living conditions clearly distinct from those
found in solitary confinement (see figure)
                                                                                                           2
       Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 491 of 515
                                                         https://amend.us/covid



COVID-19 presents daunting public health challenges both inside and outside correctional facilities.
Separating people who become infected is a necessary public health challenge, particularly in
prisons and jails. But turning to the punitive practice of solitary confinement in response to the
COVID-19 crisis will only make things worse. Research shows that keeping people socially isolated
in a closed cell without a meaningful opportunity to communicate with family, friends, and loved ones
or to participate in exercise, educational, and rehabilitative programming (solitary confinement)
causes immense, and often irreparable, psychological harm. Emerging evidence suggests that the
COVID-19 pandemic will last for at least several more months. Moreover, some people in prison will
hide symptoms to avoid being housed in such damaging conditions, even if only temporarily. To
minimize the risk of worse health among incarcerated people we recommend the following:


• The purposes and practices of medical isolation and quarantine should be clearly described to
   incarcerated people and their advocates, as well as to the corrections staff that oversees them.


• Corrections officials should only require people on an entire housing unit to stay in their cells
   (“Lockdown”) if medical professionals determine a symptomatic person resides or works on
   that unit or contact tracing flags a confirmed or suspected case.


     o In this event, time-limitations must be clearly communicated to residents and staff. Based
        on current evidence, 5 days is the average time from exposure to symptom onset of COVID-
        19, and 97.5% of people show symptoms within 11 days. Depending on how evidence
        emerges in the weeks to come, unit-specific lockdowns could reasonably last 5 to 11 days,
        but not beyond 14 days, without new evidence of the virus entering the housing unit.


     o All decisions should be documented and communicated with health officials.


Prisons, jails, and other places of detention that are not able to comply with ethical standards of
quarantine and medical isolation in the COVID-19 pandemic should urgently implement
strategies to release or transfer people to locations that have the capacity to meet community
standards of medical care.




                                                                                                       3
          Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 492 of 515
                                                            https://amend.us/covid




                           SOLITARY CONFINEMENT VERSUS
                                 MEDICAL ISOLATION




 Solitary Confinement is defined by the U.S. Department of Justice as:
 “[A]ny type of detention that involves: (1) removal from the general inmate population, whether voluntary or
 involuntary; (2) placement in a locked room or cell, whether alone or with another inmate; and (3) inability to
 leave the room or cell for the vast majority of the day, typically 22 hours or more.”

WHO and CDC define Medical Isolation in a correctional context as:
 “Confining a confirmed or suspected COVID-19 case (ideally to a single cell with solid walls and a solid door
 that closes), to prevent contact with others and to reduce the risk of transmission. Medical isolation ends
 when the individual meets pre-established clinical and/or testing criteria for release from isolation, in
 consultation with clinical providers and public health officials…In this context, isolation does NOT refer to
 punitive isolation for behavioral infractions within the custodial setting. Staff are encouraged to use the term
 “medical isolation” to avoid confusion.

 The American Medical Association defines Quarantine as: the separation and restricted movement of people
 who were exposed to a contagious disease while awaiting the results of testing.


                                                                                                                    4
       Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 493 of 515
                                                         https://amend.us/covid
                                                                                                      e
Amend COVID-19 Guidance & Tools developed by:
Brie Williams, MD, MS; Cyrus Ahalt, MPP; David Sears, MD; Leah Rorvig, MD, MPH; David Cloud, JD, MPH; Dallas
Augustine, MA


Copyright © 2020 Amend at UCSF. All Rights Reserved.
Amend at UCSF fundamentally transforms culture inside prisons and jails to reduce their debilitating health
effects. We provide a multi-year immersive program drawing on public health-oriented correctional
practices from Norway and elsewhere to inspire changes in correctional cultures and create environments
that can improve the health of people living and working in American correctional facilities.
Amend is currently focused on providing resources, expertise, and support to correctional systems
confronting the global COVID-19 pandemic.


For more information: https://amend.us
    Daryl Norcott, Director of Communications
       Daryl.Norcott@ucsf.edu




                                                                                                              5
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 494 of 515




                  EXHIBIT 34
              Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 495 of 515
                                                                                                                                              Articles                   I
Neurological and neuropsychiatric complications of                                                                                          ❖~®
COVID-19 in 153 patients: a UK-wide surveillance study
                                                                                                                                                  CrossMark




Aravinthan Varatharaj, Naomi Thomas, Mark A Ellul, Nicholas W S Davies, Thomas A Pollak, Elizabeth L Tenorio, Mustafa Sultan, Ava Easton,
Gerome Breen, Michael Zandi, Jonathan P Coles, Hadi Manji, Rustam Al-Shahi Salman, David K Menon, Timothy R Nicholson, Laura A Benjamin,
Alan Carson, Craig Smith, Martin R Turner, Tom Solomon, Rachel Kneen, Sarah L Pett, Ian Galea*, Rhys H Thomas*, Benedict D Michael*, on
behalf of the CoroNerve Study Group†

Summary
Background Concerns regarding potential neurological complications of COVID-19 are being increasingly reported,                             Lancet Psychiatry 2020
primarily in small series. Larger studies have been limited by both geography and specialty. Comprehensive                                  Published Online
characterisation of clinical syndromes is crucial to allow rational selection and evaluation of potential therapies. The                    June 25, 2020
                                                                                                                                            https://doi.org/10.1016/
aim of this study was to investigate the breadth of complications of COVID-19 across the UK that affected the brain.
                                                                                                                                            S2215-0366(20)30287-X
                                                                                                                                            *Joint senior authors
Methods During the exponential phase of the pandemic, we developed an online network of secure rapid-response
                                                                                                                                            †Members are listed in the
case report notification portals across the spectrum of major UK neuroscience bodies, comprising the Association of                         appendix
British Neurologists (ABN), the British Association of Stroke Physicians (BASP), and the Royal College of Psychiatrists
                                                                                                                                            University Hospital
(RCPsych), and representing neurology, stroke, psychiatry, and intensive care. Broad clinical syndromes associated                          Southampton NHS Foundation
with COVID-19 were classified as a cerebrovascular event (defined as an acute ischaemic, haemorrhagic, or thrombotic                        Trust, Southampton, UK
vascular event involving the brain parenchyma or subarachnoid space), altered mental status (defined as an acute                            (A Varatharaj MRCP, I Galea PhD);
                                                                                                                                            University Hospital
alteration in personality, behaviour, cognition, or consciousness), peripheral neurology (defined as involving nerve                        Southampton, Southampton,
roots, peripheral nerves, neuromuscular junction, or muscle), or other (with free text boxes for those not meeting                          UK (A Varatharaj, I Galea);
these syndromic presentations). Physicians were encouraged to report cases prospectively and we permitted recent                            Translational and Clinical
cases to be notified retrospectively when assigned a confirmed date of admission or initial clinical assessment,                            Research Institute
                                                                                                                                            (N Thomas MRCPCH, M Sultan,
allowing identification of cases that occurred before notification portals were available. Data collected were compared                     R H Thomas PhD) and Wellcome
with the geographical, demographic, and temporal presentation of overall cases of COVID-19 as reported by                                   Centre for Mitochondrial
UK Government public health bodies.                                                                                                         Research (N Thomas),
                                                                                                                                            University of Newcastle,
                                                                                                                                            Newcastle, UK; The National
Findings The ABN portal was launched on April 2, 2020, the BASP portal on April 3, 2020, and the RCPsych portal on                          Institute for Health Research
April 21, 2020. Data lock for this report was on April 26, 2020. During this period, the platforms received notification                    Health Protection Research
of 153 unique cases that met the clinical case definitions by clinicians in the UK, with an exponential growth in                           Unit for Emerging and
reported cases that was similar to overall COVID-19 data from UK Government public health bodies. Median patient                            Zoonotic Infections, Liverpool,
                                                                                                                                            UK (M A Ellul MRCP,
age was 71 years (range 23–94; IQR 58–79). Complete clinical datasets were available for 125 (82%) of 153 patients.                         Prof T Solomon PhD,
77 (62%) of 125 patients presented with a cerebrovascular event, of whom 57 (74%) had an ischaemic stroke,                                  R Kneen MRCPCH,
nine (12%) an intracerebral haemorrhage, and one (1%) CNS vasculitis. 39 (31%) of 125 patients presented with                               B D Michael PhD); Department
altered mental status, comprising nine (23%) patients with unspecified encephalopathy and seven (18%) patients with                         of Clinical Infection
                                                                                                                                            Microbiology and
encephalitis. The remaining 23 (59%) patients with altered mental status fulfilled the clinical case definitions for                        Immunology, Institute of
psychiatric diagnoses as classified by the notifying psychiatrist or neuropsychiatrist, and 21 (92%) of these were new                      Infection, Veterinary, and
diagnoses. Ten (43%) of 23 patients with neuropsychiatric disorders had new-onset psychosis, six (26%) had a                                Ecological Sciences, University
                                                                                                                                            of Liverpool, Liverpool, UK
neurocognitive (dementia-like) syndrome, and four (17%) had an affective disorder. 18 (49%) of 37 patients with
                                                                                                                                            (M A Ellul, A Easton PhD,
altered mental status were younger than 60 years and 19 (51%) were older than 60 years, whereas 13 (18%) of                                 L A Benjamin PhD,
74 patients with cerebrovascular events were younger than 60 years versus 61 (82%) patients older than 60 years.                            Prof T Solomon, R Kneen,
                                                                                                                                            B D Michael); The Walton Centre
                                                                                                                                            NHS Foundation Trust,
Interpretation To our knowledge, this is the first nationwide, cross-specialty surveillance study of acute neurological
                                                                                                                                            Liverpool, UK (M A Ellul,
and psychiatric complications of COVID-19. Altered mental status was the second most common presentation,                                   Prof T Solomon, B D Michael);
comprising encephalopathy or encephalitis and primary psychiatric diagnoses, often occurring in younger patients.                           Chelsea and Westminster NHS
This study provides valuable and timely data that are urgently needed by clinicians, researchers, and funders to                            Foundation Trust, London, UK
                                                                                                                                            (N W S Davies PhD); Institute of
inform immediate steps in COVID-19 neuroscience research and health policy.
                                                                                                                                            Psychiatry, Psychology, and
                                                                                                                                            Neuroscience (T A Pollak MRCP,
Funding None.                                                                                                                               T R Nicholson PhD) and
                                                                                                                                            Department of Social Genetic
                                                                                                                                            and Developmental Psychiatry
Copyright © 2020 Elsevier Ltd. All rights reserved.
                                                                                                                                            (Prof G Breen PhD), King’s
                                                                                                                                            College London, London, UK;
Introduction                                                             later called severe acute respiratory syndrome corona­             Forcepoint X-Labs, Boston,
In December, 2019, WHO was notified by clinicians in                     virus 2 (SARS-CoV-2). COVID-19, the disease caused by              MA, USA (E L Tenorio PhD);
                                                                                                                                            Department of Medicinal
Wuhan, China, of a novel and severe respiratory virus,                   SARS-CoV-2, was recognised as a substantial global


www.thelancet.com/psychiatry Published online June 25, 2020 https://doi.org/10.1016/S2215-0366(20)30287-X                                                                 1
I              Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 496 of 515
         Articles




 Chemistry, University of Utah,
           Salt Lake City, UT, USA       Research in context
   (E L Tenorio); The Encephalitis
 Society, Malton, UK (A Easton);         Evidence before this study                                           26 were described as confused, little information was available
  UCL Queen Square Institute of          We searched PubMed on Jan 1, 2020, and May 11, 2020, with            with regard to what the psychiatric diagnoses were, and this
         Neurology (M Zandi PhD,         no language restrictions, using the search terms “COVID-19 or        cohort represented only the severe end of the respiratory
 Hadi Manji FRCP, L A Benjamin),
        Medical Research Council
                                         SARS-CoV2” with “neurological or psychiatric” and identified         spectrum.
  Clinical Trials Unit, Institute of     133 publications and 371 publications, respectively. A focus on
                                                                                                              Added value of this study
Clinical Trials and Methodology          publications that reported data for the onset of new
           (Prof S L Pett PhD), and                                                                           By working across the clinical neuroscience communities of
                                         neurological or psychiatric diagnoses in hospitalised patients
       Institute for Global Health                                                                            neurology, psychiatry, stroke, and neurointensive care, we
                                         with confirmed or probable COVID-19 identified a more
         (Prof S L Pett), University                                                                          identified acute presentations of new-onset complications of
   College London, London, UK;           restricted subset of baseline data. From a neurological
                                                                                                              COVID-19, reflecting the spectrum of the burden of disease.
          Division of Anaesthesia,       perspective, these publications included case reports or series
        University of Cambridge,                                                                              Ischaemic stroke was common in our cohort of 153 patients
                                         (with less than ten patients) of stroke (six publications),
                    Cambridge, UK                                                                             (most of whom were confirmed to have COVID-19). We
                                         encephalitis (five publications), seizures (one publication),
                (Prof J P Coles PhD,                                                                          identified a large group of patients with altered mental status,
Prof D K Menon PhD); Centre for          cranial neuropathies (two publications), and posterior
                                                                                                              reflecting both neurological and psychiatric diagnoses, such as
           Clinical Brain Sciences,      reversible encephalopathy syndrome (one publication). A larger
         University of Edinburgh,                                                                             encephalitis and psychosis. Altered mental status was identified
                                         series of 214 patients from Wuhan reported neurological
                    Edinburgh, UK                                                                             across all age groups, and many younger patients had this
     (Prof R Al-Shahi Salman PhD,
                                         symptoms in 78 patients. However, many of these symptoms
                                                                                                              presentation.
  Prof A Carson PhD); Division of        were vague—for example, dizziness or headache—although a
  Cardiovascular Sciences, Lydia         subset of 13 patients had a cerebrovascular diagnosis. A study       Implications of all the available evidence
                Becker Institute of
                                         from France reported patients with COVID-19-related acute            Our work highlights the importance of interdisciplinary work in
                 Immunology and
    Inflammation, University of          respiratory distress syndrome, of whom eight had neurological        the clinical neurosciences field in the COVID-19 era. Clinicians
 Manchester, Salford Royal NHS           manifestations, including two with strokes. We identified many       should be alert to the possibility of patients with COVID-19
  Foundation Trust, Manchester           publications that addressed the mental health effects of             developing these complications and, conversely, of the
         Academic Health Science
                                         COVID-19 on the general population, health-care workers, and         possibility of COVID-19 in patients presenting with acute
          Centre, Manchester, UK
      (Prof C Smith MD); Nuffield        those with pre-existing psychiatric diagnoses. However, cases of     neurological and psychiatric syndromes. These findings should
           Department of Clinical        new-onset psychiatric diagnoses in hospitalised patients with        direct future research to establish the role of viral neurotropism,
    Neurosciences, University of         confirmed or probable COVID-19 were limited to a few case            host immune responses, and genetic factors in the
               Oxford, Oxford, UK
                                         reports. In the large Wuhan study, acute psychiatric diagnoses       development of such complications so that clinical
(Prof M R Turner PhD); Alder Hey
      Children’s NHS Foundation          were not described. In the French study, although a                  management strategies can be developed.
  Trust, Liverpool, UK (R Kneen);        dysexecutive syndrome was reported in 14 patients and
 and Department of Neurology,
         Royal Victoria Infirmary,
     Newcastle, UK (R H Thomas)
                                       public health emergency and SARS-CoV-2 was declared a                  implications of the pandemic on mental health. These
               Correspondence to:
                                       pandemic on March 11, 2020. The neurological com­                      complications are relatively uncommon, but such
           Dr Benedict D Michael,
 Department of Clinical Infection      munity were alerted to the high prevalence of anosmia                  patients are often the most severely affected, neces­
 Microbiology and Immunology,          and dysgeusia in early reports.1,2,3 Some of these early               sitating protracted intensive care admis­sion and often
Institute of Infection, Veterinary,    cohorts also featured non-specific neurological symp­                  resulting in poor outcomes.7
         and Ecological Sciences,
                                       toms, such as dizziness and headache.1 However, severe                   Most published reports on the neurological compli­
University of Liverpool, Liverpool
                      L69 7BE, UK      neurological and neuro­     psychiatric presentations asso­            cations of COVID-19 are limited to individual cases or
   benedict.michael@liv.ac.uk          ciated with COVID-19 have become increasingly apparent,                small case series.1,4,5 A few studies showed the benefits of
         See Online for appendix       including a patient with encephalitis in China in whom                 identifying patients with neurological complications
                                       SARS-CoV-2 was identified in cerebrospinal fluid (CSF),4               across centres.1,11 However, these studies have largely
                                       a patient with acute necrotising ence­phalopathy in Japan,5            been limited to two or three hospitals and are restricted
                                       and cases of cerebrovascular disease.1,6                               by both geography and specialty, therefore not assessing
                                         During other pandemics of respiratory pathogens,                     the neurological and neuropsychiatric complications of
                                       including severe acute respiratory syndrome, Middle East               COVID-19 across the clinical spectrum of neurology,
                                       respiratory syndrome, and H1N1 influenza, there were                   stroke or acute medicine, psychiatry, and intensive care.
                                       similar reports of patients with neurological compli­                    Consequently, many important questions remain for
                                       cations,7,8 either during the acute phase, thought to reflect          neurologists and psychiatrists. How common are
                                       direct viral cytopathy or a para-infectious cytokine storm,            neurological and psychiatric complications in patients
                                       or later as a post-infectious, probably cellular immune or             with COVID-19? What proportion of neurological and
                                       antibody-mediated phenomenon, classically manifested                   psychiatric complications affect the CNS versus the
                                       as Guillain-Barré syndrome.9 Additionally, occasional                  peripheral nervous system, and are novel syndromes
                                       neuro­ psychiatric and psychiatric presentations have                  emerging? And who is most at risk?
                                       been reported in severe coronavirus infections,10 although               The breadth of early clinical presentations has not been
                                       such presentations could reflect broader socioeconomic                 represented in the literature, at least in part because


2                                                                         www.thelancet.com/psychiatry Published online June 25, 2020 https://doi.org/10.1016/S2215-0366(20)30287-X
              Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 497 of 515
                                                                                   Articles                                                                                                                            I
patients could be primarily managed by physicians with                     For a full list of participating hospitals and the number
various clin­ical specialties, including neurologists, stroke            of cases they notified see the appendix (pp 2–3).
or acute medical physicians, psychiatrists, or intensive
care physicians. More comprehensive and integrated                       Evidence of COVID-19
epidemi­ o­
          logical characterisation is crucial to under­                  Evidence of SARS-CoV-2 infection was defined as
standing the mechanisms that underlie these presen­                      confirmed COVID-19 if PCR of respiratory samples
tations, without which it will be impossible to rationally               (eg, nasal or throat swab) or CSF was positive for viral RNA
select, evaluate, and use appropriate therapies.                         or if serology was positive for anti-SARS-CoV-2 IgM or
  We aimed to collate data through a large-scale, national,              IgG. Cases were defined as probable COVID-19 if a chest
dynamic, cross-specialty collaborative structure, to both                radiograph or chest CT was consistent with COVID-19 but
inform best practice management guidelines and to                        PCR and serology were negative or not done. Cases were
direct research priorities.                                              defined as possible COVID-19 if the disease was suspected
                                                                         on clinical grounds by the notifying clinician but PCR,
Methods                                                                  serology, and chest imaging were negative or not done.
Case notification
During the exponential phase of the pandemic, we                         Clinical case definitions
developed an online network of secure rapid-response                     Broad clinical syndromes associated with COVID-19 were
case report notification portals (CoroNerve platforms)                   classified as a cerebrovascular event (defined as an acute
comprising the Association of British Neurologists                       ischaemic, haemorrhagic, or thrombotic vascular event
(ABN) Rare Diseases Ascertainment and Recruitment                        involving the brain parenchyma or subarach­noid space),
(RaDAR),12 the British Association of Stroke Physicians                  altered mental status (defined as an acute alteration in
(BASP),13 and the Royal College of Psychiatrists                         personality, behaviour, cognition, or consciousness),16
(RCPsych),14 in collabo­ration with the British Paediatric               peri­pheral neurology (defined as involving nerve roots,
Neurology Association (BPNA),15 the Neuro Anaesthesia                    peripheral nerves, neuromuscular junction, or muscle),
and Critical Care Society (who used the ABN portal),                     or other (with free text boxes for those not meeting these
the Intensive Care Society, and key stakeholders.                        syndromic presentations). Data were collected on the
Reporting portals for fully anonymised details were                      specific clinical case definitions within these broad pre­
hosted on the web platforms of these collaborating                       sentations, as follows: a cerebrovascular event (ischaemic
professional bodies and via a novel web portal.                          stroke, intracerebral or subarachnoid haemorrhage,
Members of these professional organisations were                         cerebral venous sinus thrombosis, or cerebral vasculitis);
emailed weekly to remind them of the surveillance                        altered mental status (encephalopathy, encephalitis—
programmes and were invited to notify the central                        defined as ence­phalo­pathy with evidence of inflammation                                                          For more on the central
CoroNerve Group at CoroNerve.com of any cases of                         in the CNS [CSF white cell count >5 cells per µL, protein                                                          CoroNerve Group
                                                                                                                                                                                            see www.coronerve.com
COVID-19 associated with any of the clinical case                        >0·45 g/dL, or MRI consistent with inflammation],
definitions that they had seen through these portals.                    seizures [clinical or elec­tro­enceph­alo­graphic evidence],
  Because of the clinical demands of the pandemic, we                    and neuropsychi­atric syn­dromes notified through psychi­
identified minimum clinical datasets that could be                       atrists or neuro­ psychiatrists [psychosis, neuro­ cognitive
completed in under 5 min to reflect the crucial data
required to determine the confidence in the diagnosis of                                                         1·2 × 105           CoroNerve Study Group                                                       120
                                                                                                                                     UK Government public health bodies
COVID-19, demography, geography, and the nature of the
clinical syndrome. Physicians were encouraged to report                                                          1·0 × 105                                                                                       100
cases prospectively and we also permitted recent cases to
                                                                           Government public health body cases




be notified retrospectively when assig­   ned a confirmed
                                                                                                                 8·0 × 104                                                                                       80
date of admission or initial clinical assess­ment, allowing
                                                                                                                                                                                                                       CoroNerve cases




identification of cases that occur­red before notification
portals were available. Patients were not randomly                                                               6·0 × 104                                                                                       60
assigned. Awareness of the study and notification portals
was increased through social platforms during the peak of                                                        4·0 × 104                                                                                       40
the pandemic, including professional webinars, recorded
online presentations, and social media. The ABN portal
                                                                                                                 2·0 × 104                                                                                       20
was launched on April 2, 2020, the BASP portal on
April 3, 2020, and the RCPsych portal on April 21, 2020.
Data lock for this report was on April 26, 2020. Given the                                                              0                                                                                  0
                                                                                                                             0   5    10   15   20   25   30   35 40 45 50        55 60 65 70   75 80 85 90
propensity for hospitalisation with COVID-19 for older
                                                                                                                                                                    Time (days)
demographic groups, older patients were defined as those
aged 60 years or older and younger patients as those less                Figure 1: Temporal distribution of the date of admission or first assessment for cases notified to the
than 60 years old.                                                       CoroNerve Study Group and those identified by UK Government public health bodies


www.thelancet.com/psychiatry Published online June 25, 2020 https://doi.org/10.1016/S2215-0366(20)30287-X                                                                                                                         3
I                 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 498 of 515
            Articles




                                                                                                                                    classification, these were resolved through discussion
                           All cases                    Cerebrovascular       Altered mental       Peripheral    Other
                           (n=153)                      (n=77)                status (n=39)        (n=6)         (n=3)              with senior authors (BDM, IG, and RHT).
     Sex at birth
                                                                                                                                    Additional data collection
     Male                   73 (48%)                     44 (57%)             23 (59%)               5 (83%)      1 (33%)
                                                                                                                                    By asking reporting physicians to submit their contact
     Female                 44 (29%)                     30 (39%)             14 (36%)               0            0
                                                                                                                                    details at the time of notification (including a National
     Not reported           36 (24%)                         3 (4%)               2 (5%)             1 (17%)      2 (67%)
                                                                                                                                    Health Service email address), we established confir­
     Age, years
                                                                                                                                    mation of the veracity of the data and created a log
     ≤20                     0                               0                  0                    0            0
                                                                                                                                    for subsequent sample collection and longitudinal
     21–30                   4 (3%)                          1 (1%)               3 (8%)             0            0
                                                                                                                                    follow-up studies, through linkage with existing plat­
     31–40                   4 (3%)                          1 (1%)               3 (8%)             0            0
                                                                                                                                    forms including co-recruitment into the International
     41–50                  10 (7%)                          5 (6%)             4 (10%)              1 (17%)      0                 Severe Acute Respiratory and Emerging Infection
     51–60                  17 (11%)                         6 (8%)             8 (21%)              2 (33%)      1 (33%)           Consor­tium (ISARIC) Clinical Characterisation Protocol,
     61–70                  23 (15%)                     16 (21%)                 5 (13%)            2 (33%)      0                 which was also recorded.17 Data collected were compared
     71–80                  31 (20%)                     23 (30%)               8 (21%)              0            0                 with the geographical, demographic, and temporal
     81–90                  23 (15%)                     18 (23%)                 5 (13%)            0            0                 presentation of overall cases of COVID-19 as reported by
     ≥91                     5 (3%)                          4 (5%)               1 (3%)             0            0                 national government public health bodies representing
     Missing                36 (24%)                         3 (4%)               2 (5%)             1 (17%)      2 (67%)           each of the regions of the UK (Public Health England,
     Median (range;         71 (23–94;                  73·5 (25–94;          71 (23–91;           59 (44–63;    54 (54–54)         Health Protection Scotland, Public Health Wales, and
     IQR)                  58–79)                       64–83)                48–75)               50–62)
                                                                                                                                    the Public Health Agency [Northern Ireland]).
    Data are n (%), unless otherwise indicated.                                                                                       The UK Health Research Authority formally confirmed
    Table: Sex and age data for notified patients
                                                                                                                                    this approach was compliant with regulations regarding
                                                                                                                                    anonymised surveillance of routine clinical practice in
                                                                                                                                    pandemic conditions, as initiated by the local attending
                                                        40       D Study cohort                                                     clinician.
                                                                 D Cases from government public health bodies
                                                        35
                                                                                                                                    Role of the funding source
                                                        30                                                                          There was no funding source for this study. The
                                                        25                                                                          corresponding author had full access to all the data in the
                                         Patients (%)




                                                                                                                                    study and had final responsibility for the decision to
                                                        20
                                                                                                                                    submit for publication.
                                                        15

                                                        10
                                                                                                                                    Results
                                                                                                                                    In the first 3 weeks of the submission portals accepting
                                                         5                                                                          notifications (April 2–26, 2020), the CoroNerve study
                                                         0                                                                          platforms received notification of 153 unique cases that
                                                                 ≤10 11–20 21–30 31–40 41–50 51–60 61–70 71–80 81–90 ≥91            met the clinical case definitions by clinicians in the UK.
                                                                                            Age (years)                             Patients were geographically dispersed across the UK, as
                                                                                                                                    were overall laboratory-confirmed cases of patients with
                                       Figure 2: Age distribution of all cases notified to the CoroNerve Study Group
                                       and national data collected by UK Government public health bodies within                     COVID-19 reported by government public health bodies
                                       the first 3 weeks of CoroNerve accepting notifications                                       during the same time period (appendix p 1). Data from
                                                                                                                                    the admitting medical units were available for 152 (99%)
                                       dementia-like syndrome, personality change, catatonia,                                       of 153 patients. 26 (17%) of 152 patients were from tertiary
                                       mania, anxiety or depres­   sion, chronic fatigue synd­                                      care hospitals, 125 (82%) were from secondary care
                                       rome, and post-traumatic stress disorder]); and peri­pheral                                  hospitals, and one (1%) was from primary care. Overall,
                                       neurology (Guillain-Barré syndrome, Miller Fisher synd­                                      75 (49%) of 153 cases were notified through the BASP
                                       rome, brachial neuritis, myasthenia gravis, peripheral                                       portal, 53 (35%) through ABN or CoroNerve.com, and
                                       neuro­pathy, myopathy, myositis—defined as myopathy                                          25 (16%) through the RCPsych portal. Cases were
                                       with evidence of inflammation [eg, by MRI or biopsy of                                       reported retrospectively for 24 (16%) of 153 patients and
                                       muscle with elevated creatine kinase], and critical illness                                  the remainder were reported prospectively. The BPNA
                                       neuro­myopathy).                                                                             surveillance network was not available for notifications,
                                         When patients met more than one specific clinical case                                     as the portal was not live during the study period.
                                       definition (eg, seizures and encephalitis), the underlying                                   Data on reporting physician specialty were available
                                       causal diagnosis was considered primary and compli­                                          for 150 patients: 61 (41%) were stroke physicians,
                                       cations of that diagnosis considered secon­dary features                                     39 (26%) were neurologists, 26 (17%) were psychiatrists
                                       (eg, encephalitis would be con­    sidered primary and                                       or neuro­psychiatrists, 23 (15%) were acute medicine or
                                       seizures secondary). Where there were discrepancies in                                       other physicians, and one (1%) was a general practitioner.


4                                                                                               www.thelancet.com/psychiatry Published online June 25, 2020 https://doi.org/10.1016/S2215-0366(20)30287-X
                 Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 499 of 515
                                                                                      Articles                                                                                                                     I
                                                                                        153 rapid reports (3-week period)




                                                                                                                      ~      28 (18%) excluded as complete case details unavailable
                                                                                                                                                                                       I
                                                                                       125 (82%) patients included for clinical case definitions
                                                                                           114 (91%) confirmed cases
                                                                                             6 (5%) probable cases
                                                                                             5 (4%) possible cases



                                           +                                                        +                                               +                                           +
                              77 (62%) with cerebrovascular                            39 (31%) with altered mental                   6 (5%) with peripheral disorder             3 (2%) with other neurological
                                  event                                                   status                                        4 (67%) confirmed cases                     disorder*
                                 74 (96%) confirmed cases                                 34 (88%) confirmed cases                      2 (33%) probable cases                      2 (67%) confirmed cases
                                   2 (3%) probable cases                                   1 (3%) probable case                                                                     1 (33%) probable case
                                   1 (1%) possible case                                    4 (9%) possible cases




          +                    +
                                            I
                                                        +                  +                        ,.                        +                        +                      +
                                                                                                                                                                                            I
                                                                                                                                                                                                        +
    57 (74%) had         9 (12%) had             1 (1%) had          10 (13%) other          7 (18%) with             9 (23%) with              23 (59%) with           4 (67%) with             2 (33%) with
       ischaemic           intracerebral           cerebral             cerebro-               encephalitis             unspecified                neuropsychi-           Guillain-Barré           other
       stroke              haemorrhage             vasculitis           vascular               7 (100%)                 encephalo-                 atric disorder‡        syndrome and             peripheral
       56 (98%)            8 (89%)                 1 (100%)             events†                  confirmed              pathy                      19 (83%)               variants                 disorder§
           confirmed         confirmed               confirmed          9 (90%)                  cases                  8 (89%)                        confirmed          3 (75%)                  1 (50%)
           cases             cases                   case                 confirmed                                       confirmed                    cases                confirmed                confirmed
         1 (2%)            1 (11%)                                        cases                                           cases                      1 (4%)                 cases                    case
           probable           probable                                  1 (10%)                                         1 (11%)                        probable           1 (25%)                  1 (50%)
           case               case                                        probable                                        possible                     case                 probable case            probable case
                                                                          case                                            case                      3 (13%)
                                                                                                                                                       possible
                                                                                                                                                       cases

                                                                                                                                                        I
                                                                                                                +
                                                                                                   10 (43%) with psychosis
                                                                                                                                                       +
                                                                                                                                          6 (26%) with neurocognitive
                                                                                                                                                                                            +
                                                                                                                                                                              7 (30%) with other psychiatric
                                                                                                      10 (100%) confirmed                   disorder                            disorder‡¶
                                                                                                      cases                                 4 (67%) confirmed cases             5 (71%) confirmed cases
                                                                                                                                            2 (33%) possible cases              2 (29%) possible case



Figure 3: Number of broad and specific clinical case definitions notified in the dataset, including evidence for severe acute respiratory syndrome coronavirus 2 within each grouping,
according to the clinical case definition
*One patient with opsoclonus-myoclonus syndrome, one patient with sixth nerve palsy, and one patient with seizures. †Two patients with cerebral venous thrombosis, two patients with transient
ischaemic attack, one patient with subarachnoid haemorrhage, and five unspecified. ‡1 case with missing SARS-CoV2 data. §One patient with brachial neuritis and one patient with myasthenic crisis.
¶Three patients with depression, two patients with personality change, one patient with catatonia, and one patient with mania.

  Complete clinical datasets were available for 125 (82%)                             portals in eight (5%) cases. Therefore, data regarding sex
of 153 patients. Dates of admission or initial clinical                               were available for 117 (94%) of 125 patients for whom
assessment were available for 112 (90%) of 125 patients                               these data were requested.
and correlated with the national case identification data                                114 (92%) of 125 patients with complete notification
of all laboratory-confirmed patients with COVID-19                                    data met the criteria for confirmed SARS-CoV-2 infection,
reported by government public health bodies over the                                  five (4%) met the criteria for probable SARS-CoV-2
same time period, reflecting the exponential phase of                                 infection, and five (4%) met the criteria for possible
infection (figure 1).                                                                 SARS-CoV-2 infection. 77 (62%) of 125 patients presented
  Data on the sex and age of notified patients are reported                           with the broad clinical syndrome of a cerebro­vascular
in the table. Overall, the median age of 71 years (range                              event, of whom 57 (74%) had an ischaemic stroke and
23–94; IQR 58–79) was similar to national data collected                              nine (12%) an intracerebral haemorrhage. A clinical
through UK Government public health bodies over the                                   diagnosis of CNS vasculitis was reported in one (1%)
same time period, although for some centiles an older                                 patient with an unusual and otherwise unexplained
population could be overrepresented within the study                                  infarct of the corpus callosum and imaging appearances
cohort (figure 2). Data were available for sex for 117 (76%)                          sug­gestive of vasculitis; however, the full angiographic
of 153 patients as this question was not included in the                              report and pathological confirmation were not provided
original ABN RaDAR web portal, representing 28 (19%)                                  (figure 3). Beyond cerebrovascular events, 39 (31%) of
cases, and this question was not answered in the other                                125 patients presented with altered mental status,


www.thelancet.com/psychiatry Published online June 25, 2020 https://doi.org/10.1016/S2215-0366(20)30287-X                                                                                                            5
I         Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 500 of 515
    Articles




                               35                                                                 notification of all cases of infection admitted to every
                                     D Neuropsychiatric
                                     D Cerebrovascular                                            hospital as a denominator, or a cohort of COVID-19
                               30                                                                 patients without neurological or psychiatric compli­
                                                                                                  cations as a control group. However, given the time
                               25
                                                                                                  pressure on busy clinical teams during the pandemic, we
                                                                                                  focused our notification structure on patients with
                Patients (%)




                               20
                                                                                                  neurological or psychiatric complications of infection.
                               15                                                                 Cases were reported from physicians who spanned
                               10
                                                                                                  various specialties, and almost all cases met the case
                                                                                                  definition of confirmed SARS-CoV-2 infection.
                                5                                                                    Cerebrovascular events in patients with COVID-19,
                               0             n      n ~                 ~       ~        ~        which have been well described elsewhere,1,9 were also
                                                                                                  identified as a major group within our cohort. However,
                                    10–20 21–30 31–40 41–50 51–60 61–70 71–80 81–90    >90
                                                          Age (years)                             we identified a large proportion of cases of acute alteration
                                                                                                  in mental status, comprising neuro­      logical syndromic
               Figure 4: Age distribution of patients identified through the CoroNerve            diagnoses such as ence­      phalo­
                                                                                                                                    pathy and encephalitis
               surveillance study meeting the clinical case definitions for cerebrovascular
                                                                                                  and primary psychiatric synd­romic diagnoses, such as
               and neuropsychiatric events
                                                                                                  psychosis. Although cerebro­vascular events and altered
               comprising nine (23%) patients with unspecified enceph­                            mental status were identified across all age groups, our
               alopathy and seven (18%) patients with both clinical                               cohort confirms that cerebrovascular events pre­dominate
               symptoms or signs of encephalopathy and evidence of                                in older patients; however, these early data identify that
               CNS inflammation meeting the clinical case definition                              acute alterations in mental status were disproportionately
               for encephalitis. All seven patients with encephalitis met                         overrepresented in younger patients in our cohort. Our
               the criteria for confirmed SARS-CoV-2 infection. The                               rates of neurological and psychiatric complications of
               remaining 23 (59%) patients with altered mental status                             COVID-19 cannot be extrapolated to mildly affected
               fulfilled the clinical case definitions for psychiatric                            patients or patients with asymptomatic infection, espe­
               diagnoses as classified by the notifying psychiatrist or                           cially those in the com­munity, but give a broad national
               neuropsychiatrist. Only two (9%) of 23 patients had                                perspective on complications severe enough to require
               exacerbations of existing enduring mental illness.                                 hospitalisation.
               Ten (43%) of 23 patients with neuropsychiatric disorders                              Our approach to case ascertainment has the potential
               had new-onset psychosis, six (26%) had a neurocogni­                               for reporting bias and requires validation through detailed
               tive (dementia-like) syndrome, and seven (30%) had an                              prospective clinicoepidemiological data collec­tion. Plans
               other psychiatric disorder, including one case of catatonia                        for such studies should be developed in advance of future
               and one case of mania.                                                             pandemics, so that they can be mobilised early during
                 Age data were available for 74 (96%) of 77 patients with                         disease spread. A more engaged professional membership
               cerebrovascular events and 37 (95%) of 39 patients with                            or those more used to sub­mitting data to surveillance
               altered mental status. 18 (49%) of 37 patients with altered                        studies through this approach could potentially be over­
               mental status were younger than 60 years and 19 (51%) were                         represented in our results. However, this study was the
               older than 60 years, whereas 13 (18%) of 74 patients with                          first major national investigation to use a data surveillance
               cerebrovascular events were younger than 60 years versus                           approach for clinicians, who notified a large proportion of
               61 (82%) patients older than 60 years (figure 4).                                  our cohort (ie, BASP and RCPsych). Additionally, the
                                                                                                  present study included a priori consider­ations to deter­
               Discussion                                                                         mine the strength of the evidence for SARS-CoV-2
               To our knowledge, this is the first systematic, nationwide                         infection, and data collection was informed by clear
               UK surveillance study of the breadth of acute compli­                              clinical case definitions. Moreover, in this cohort, we
               cations of COVID-19 in the nervous system, undertaken                              conclude that this study is unlikely to have had systematic
               through rapid mobilisation of UK professional bodies                               over ascertainment bias for psychiatric or neuropsychiatric
               representing neurology, stroke or acute medicine,                                  presentations. 41% of cases were reported by stroke
               psychi­atry, and intensive care. Cases notified by the                             physicians, and the RCPsych web portal was launched
               professional membership of these bodies were obtained                              18 days later than the other neurological, stroke, and
               from across the UK, and an exponential rise in cases of                            intensive care unit or more general portals, yet we
               neurological and psychiatric complications of COVID-19                             observed a large number of psychiatric or neuro­
               occurred during the exponential rise in overall COVID-19                           psychiatric notifications. Indeed, as many patients with
               cases reported by UK Government public health bodies.                              COVID-19 are managed in intensive care units with
                 Future studies on neurological complications of                                  sedative and paralytic medications, which can both mask
               COVID-19, particularly those assessing genetic and                                 and contribute to iatrogenic complications, our cohort
               associated risk factors, would benefit from obtaining                              might under­   represent the rate of neurological or


6                                                             www.thelancet.com/psychiatry Published online June 25, 2020 https://doi.org/10.1016/S2215-0366(20)30287-X
              Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 501 of 515
                                                                                   Articles                                                         I
psychiatric symptoms.18 Since we specifically identified                 although most psychiatric diagnoses were determined as
moderate to severe complications of COVID-19 as they                     new by the notifying psychiatrist or neuropsychiatrist, we
were reported for inpatient cases by neurologists and psy­               cannot exclude the possibility that these were undia­
chiatrists, our cohort might underrepresent patients with                gnosed before the patient developed COVID-19.
milder outpatient symptoms, such as reduced taste or                       Our study population represents a snapshot of hospi­
smell. Future hypothesis testing studies building on our                 talised patients with acute neurological or psychiatric
findings to infer causal relationships between infection                 complications associated with COVID-19. Larger, ideally
and neurological or neuropsychiatric presen­        tations              prospective, studies should identify the broader cohort of
should adhere to basic principles, such as the criteria for              COVID-19 patients both in and outside hospitals, with
causation outlined by Bradford Hill as they pertain to                   capture–recapture analysis and health record linkage to
pandemic respiratory infection and effects on the brain.19               determine clearer estimates of the prevalence of these
  Many cerebrovascular events were identified in our                     complications and individuals at risk. Additionally,
study, as reported in previous cohorts and case reports of               community studies are required to identify those at
acute COVID-19 complications.1,20,21 The pathophysio­                    risk of both COVID-19 and neurological or psychiatric
logical mechanisms that underlie cerebrovascular events                  complications, although this strategy will require
in COVID-19 require further study, but there is a                        widespread serological testing.
potential biological rationale for a vasculopathy, with a                  The importance of data sharing is increasingly recog­
report of SARS-CoV-2 endothelitis in organs outside the                  nised as fundamental to facilitate rapidly responsive
cerebral vasculature22 and cerebrovascular events,23 in                  clinical research and is particularly crucial during
addition to coagulopathy, along with conventional stroke                 an international emergency, such as the SARS-CoV-2
risk during sepsis.9,24,25 Comprehensive studies with clear              pandemic. The CoroNerve Study Group has been made
control groups, including patients hospi­     talised with               possible by open collaboration between several UK
COVID-19 but without cerebrovascular events and                          institutions. We anticipate added value of sharing data
patients with cerebrovascular events but who do not have                 more widely, across European and global partners,
COVID-19, are required to address this issue.                            particularly in low-income and middle-income countries.
  Confirmation of the link between COVID-19 and new                      The Brain Infections Global COVID-Neuro Network is
acute psychiatric or neuropsychiatric complications in                   supporting data collection in such countries through
younger patients will require detailed prospective longi­                freely available case record forms.26 Wide collaboration is
tudinal studies. Understanding this association will                     likely to be even more important for characterising rarer
require systematic participant evaluation, characterisation              or novel COVID-19-associated neurological syndromes.
of immune host responses, exploration of genetic asso­                   These enriched populations that reflect less common,
ciations, and comparison with appropriate controls                       but nevertheless severe, disease must be studied in close
(including patients hospitalised with COVID-19 who do                    collaboration with larger surveillance efforts, such as the
not have acute neuropsychiatric features).                               ISARIC Clinical Characterisation Protocol, to identify at-
  Altered mental status is common in patients admitted                   risk groups, determine the strength of relative risk
to hospital with severe infection, especially in those                   factors, and have adequate controls for mechanistic
requiring intensive care management. However, this                       studies.
symptom typically predominates in older groups, and                        Our nationwide, clinician-reported cohort approach
might reflect an unmasking of latent neurocognitive                      provides valuable and timely information that is urgently
degenerative disease or multiple medical comorbidities,                  needed by clinicians, researchers, and funders to inform
often in association with sepsis, hypoxia, and the                       the immediate next steps in COVID-19 neuroscience-
requirement for polypharmacy and sedative medications.                   related research and health policy planning. These
In this study, we observed a dis­proportionate number of                 national data begin to characterise the spectrum of
neuropsychiatric presentations in younger patients and a                 neurological and neuropsychiatric complications that
predominance of cerebrovascular complications in older                   need to be addressed. This multidisciplinary, coordinated
patients, which might reflect the state of health of the                 approach should be emulated in detailed national
cerebral vasculature and associated risk factors,                        mechanistic studies of COVID-19 and the brain, to
exacerbated by critical illness in older patients.25 The                 distinguish the role of the virus and the host inflammatory
large number of patients with altered mental status                      response versus the broader socioeconomic effects of the
might reflect increased access to neuropsychiatry or                     pandemic.27
psychiatry review for younger patients, and increased                    Contributors
attribution of altered mental status to delirium in older                AV and BDM drafted the initial manuscript and the document was
patients. Nevertheless, the increased recognition of acute               edited and approved by all coauthors.
altered mental status in patients hospitalised with                      Declaration of interests
COVID-19 warrants study. The exclusion of iatrogenic                     AV is a Medical Research Council (MRC) PhD fellow. MAE is an
                                                                         Association of British Neurologists PhD fellow. MZ reports personal fees
factors, such as sedatives and antipsychotics, should be                 from UCB Pharma outside the submitted work. JPC received funding
quantified in future modelling studies. In our study,                    from the National Institute for Health Research (NIHR) Cambridge


www.thelancet.com/psychiatry Published online June 25, 2020 https://doi.org/10.1016/S2215-0366(20)30287-X                                           7
I         Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 502 of 515
    Articles




               BioMedical Research Centre during the conduct of the study. LAB reports         6    Ellul M, Benjamin L, Singh B, et al. Neurological associations of
               funding from GlaxoSmithKline and Research England, outside the                       COVID-19. SSRN 2020; published online May 7. https://papers.
               submitted work. AC reports personal fees from independent testimony in               ssrn.com/sol3/papers.cfm?abstract_id=3589350 (preprint).
               court on a range of neuropsychiatric topics and as a paid editor of the         7    Goenka A, Michael BD, Ledger E, et al. Neurological manifestations
               Journal of Neurology, Neurosurgery and Psychiatry, outside the submitted             of influenza infection in children and adults: results of a National
               work. Additionally, AC is planning a rehabilitation trial after COVID-19,            British Surveillance Study. Clin Infect Dis 2014; 58: 775–84.
               which could produce an application that might be associated with                8    Kim JE, Heo JH, Kim HO, et al. Neurological complications during
               intellectual property. CS has received funding from the MRC, NIHR,                   treatment of Middle East respiratory syndrome. J Clin Neurol 2017;
               The Leducq Foundation, and The Stroke Association. MRT reports grants                13: 227–33.
               from Motor Neurone Disease Association and My Name’5 Doddie                     9    Giannis D, Ziogas IA, Gianni P. Coagulation disorders in
                                                                                                    coronavirus infected patients: COVID-19, SARS-CoV-1, MERS-CoV
               Foundation, and personal fees from Oxford University Press, Oneworld,
                                                                                                    and lessons from the past. J Clin Virol 2020; 127: 104362.
               Karger Publishing, Orphazyme, BMJ Publishing, and GLG Consulting,
                                                                                               10   Rogers JP, Chesney E, Oliver D, et al. Psychiatric and
               outside the submitted work. TS reports consultancy for GlaxoSmithKline
                                                                                                    neuropsychiatric presentations associated with severe coronavirus
               Ebola Vaccine programme, Siemens Diagnostics Clinical Advisory Board,
                                                                                                    infection: a systematic review and meta-analysis with comparison to
               Siemens Healthineers Clinical Advisory Board, and the Data Safety                    the COVID-19 pandemic. Lancet Psychiatry 2020; published online
               Monitoring Committee of the GlaxoSmithKline Study to Evaluate the                    May 18. https://doi.org/10.1016/S2215-0366(20)30203-0.
               Safety and Immunogenicity of a Candidate Ebola Vaccine in Children              11   Helms J, Kremer S, Merdji H, et al. Neurologic features in severe
               GSK3390107A (ChAd3 EBO-Z) vaccine, during the conduct of the study.                  SARS-CoV-2 infection. N Engl J Med 2020; 382: 2268–70.
               Additionally, TS has a patent filed for a blood test for bacterial meningitis   12   The Association of British Neurologists. RaDAR. https://www.
               (GB 1606537.7; April 14, 2016). TS is supported by the European Union’s              theabn.org/page/radar (accessed May 4, 2020).
               Horizon 2020 research and innovation program ZikaPLAN (Preparedness             13   The British Association of Stroke Physicians. BASP surveillance for
               Latin America Network; 734584). SLP has received funding from the MRC.               stroke associated with suspected or confirmed COVID-19 infection.
               IG has received funding from the NIHR. RHT reports personal fees from                https://fitwise.eventsair.com/basp-covid-19-surveillance-project/
               Eisai, GW Pharma, Sanofi, UCB Pharma, Zogenix, Bial, and Arvelle,                    c-19-stroke-surveillance/Site/Register (accessed May 4, 2020).
               outside the submitted work. RHT has received funding from the Academy           14   The Royal College of Psychiatrists. Coronerve surveillance survey.
               of Medical Sciences (AMS) and Wellcome. BDM has received funding                     https://www.rcpsych.ac.uk/members/your-faculties/
               from the MRC, AMS, Wellcome, and the NIHR. BDM and TS are                            neuropsychiatry/coronerve-surveillance-survey (accessed
               supported by the NIHR Health Protection Research Unit in Emerging and                May 4, 2020).
               Zoonotic Infections (IS-HPU-1112-10117) and the NIHR Global Health              15   The British Paediatric Neurology Association. Neurological
               Research Group on Brain Infections (17/63/110). All other authors declare            complications of COVID-19. http://www.bpnsu.co.uk/projects/
               no competing interests.                                                              33.php (accessed May 4, 2020).
                                                                                               16   Solomon T, Michael BD, Smith PE, et al. Management of suspected
               Data sharing                                                                         viral encephalitis in adults—Association of British Neurologists and
               The authors are committed to open science. The broader data from these               British Infection Association National Guidelines. J Infect 2012;
               studies will be made available at the end of the studies wherever                    64: 347–73.
               possible, within the terms of participant consent and when not                  17   The Global Health Network. The ISARIC Clinical Characterisation
               otherwise restricted by intellectual property rights or ongoing                      Protocol. https://isaric.tghn.org/UK-CCP/ (accessed May 4, 2020).
               collaborative research. To avoid the possibility of identifying individual      18   Liu K, Pan M, Xiao Z, Xu X. Neurological manifestations of the
               cases, detailed data are not given in the paper or appendix but are                  coronavirus (SARS-CoV-2) pandemic 2019–2020.
               available on appropriate request to the corresponding author.                        J Neurol Neurosurg Psychiatry 2020; 91: 669–70.
                                                                                               19   Ellul MA, Varatharaj A, Nicholson T, et al. Defining causality in
               Acknowledgments
                                                                                                    COVID-19 and neurological disorders. J Neurol Neurosurg Psychiatry
               All authors are indebted to the following professional bodies and their
                                                                                                    2020; published online June 5. DOI:10.1136/jnnp-2020-323667.
               membership who contributed cases and form the CoroNerve Study
                                                                                               20   Oxley TJ, Mocco J, Majidi S, et al. Large-vessel stroke as a
               Group: the Association of British Neurologists (Rare Diseases
                                                                                                    presenting feature of COVID-19 in the young. N Engl J Med 2020;
               Ascertainment and Recruitment team: Fardousa Musa and                                382: e60.
               Joanne Lawrence), the British Association of Stroke Physicians, the             21   Beyrouti R, Adams ME, Benjamin L, et al. Characteristics of
               Royal College of Psychiatrists (especially Eileen Joyce and Wendy Burn),             ischaemic stroke associated with COVID-19.
               the British Paediatric Neurology Association, the Neuro Anaesthesia and              J Neurol Neurosurg Psychiatry 2020; published online April 30.
               Critical Care Society, the Intensive Care Society, and the Faculty of                DOI:10.1136/jnnp-2020-323586.
               Intensive Care Medicine. BDM, RHT, IG, SLP, RK, AV, MAE, and NT                 22   Varga Z, Flammer AJ, Steiger P, et al. Endothelial cell infection and
               form the CoroNerve study management group.                                           endotheliitis in COVID-19. Lancet 2020; 395: 1417–18.
               References                                                                      23   Zhang Y, Xiao M, Zhang S, et al. Coagulopathy and
               1    Mao L, Jin H, Wang M, et al. Neurologic manifestations of                       antiphospholipid antibodies in patients with COVID-19.
                    hospitalized patients with coronavirus disease 2019 in Wuhan,                   N Engl J Med 2020; 382: e38.
                    China. JAMA Neurol 2020; published online April 10. DOI:10.1001/           24   González-Pinto T, Luna-Rodríguez A, Moreno-Estébanez A,
                    jamaneurol.2020.1127.                                                           Agirre-Beitia G, Rodríguez-Antigüedad A, Ruiz-Lopez M.
               2    Lechien JR, Chiesa-Estomba CM, De Siati DR, et al. Olfactory and                Emergency room neurology in times of COVID-19: malignant
                    gustatory dysfunctions as a clinical presentation of mild-to-                   ischaemic stroke and SARS-CoV-2 infection. Eur J Neurol 2020;
                    moderate forms of the coronavirus disease (COVID-19):                           published online April 30. DOI:10.1111/ene.14286.
                    a multicenter European study. Eur Arch Otorhinolaryngol 2020;              25   Boehme AK, Ranawat P, Luna J, Kamel H, Elkind MS. Risk of acute
                    published online April 6. DOI:10.1007/s00405-020-05965-1.                       stroke after hospitalization for sepsis: a case-crossover study. Stroke
               3    Giacomelli A, Pezzati L, Conti F, et al. Self-reported olfactory and            2017; 48: 574–80.
                    taste disorders in SARS-CoV-2 patients: a cross-sectional study.           26   The Global Health Network. Brain Infections Global COVID-Neuro
                    Clin Infect Dis 2020; published online March 26. DOI:10.1093/                   Network. https://braininfectionsglobal.tghn.org/covid-neuro-
                    cid/ciaa330.                                                                    network/ (May 4, 2020).
               4    Moriguchi T, Harii N, Goto J, et al. A first case of meningitis/           27   Holmes EA, O’Connor RC, Perry VH, et al. Multidisciplinary
                    encephalitis associated with SARS-Coronavirus-2. Int J Infect Dis               research priorities for the COVID-19 pandemic: a call for action for
                    2020; 94: 55–58.                                                                mental health science. Lancet Psychiatry 2020; 7: 547–60.
               5    Poyiadji N, Shahin G, Noujaim D, Stone M, Patel S, Griffith B.
                    COVID-19-associated acute hemorrhagic necrotizing
                    encephalopathy: CT and MRI features. Radiology 2020; published
                    online March 31. DOI:10.1148/radiol.2020201187.


8                                                       www.thelancet.com/psychiatry Published online June 25, 2020 https://doi.org/10.1016/S2215-0366(20)30287-X
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 503 of 515




                   EXHIBIT 35
7/1/2020                                                                Preparing for COVID-19 in Nursing Homes | CDC

                                               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 504 of 515




      Coronavirus Disease 2019 (COVID-19)

     Preparing for COVID-19 in Nursing Homes
     Updated June 25, 2020                                                      Print Page




           Summary of Changes to the Guidance:

              Tiered recommendations to address nursing homes in di erent phases of
              COVID-19 response
              Added a recommendation to assign an individual to manage the facility’s
              infection control program
              Added guidance about new requirements for nursing homes to report to
              the National Healthcare Safety Network (NHSN)
              Added a recommendation to create a plan for testing residents and
              healthcare personnel for SARS-CoV-2




     Background
     Given their congregate nature and resident population served (e.g., older adults often with underlying chronic medical
     conditions), nursing home populations are at high risk of being a ected by respiratory pathogens like COVID-19 and other
     pathogens, including multidrug-resistant organisms (e.g., Carbapenemase-producing organisms, Candida auris ). As
     demonstrated by the COVID-19 pandemic, a strong infection prevention and control (IPC) program is critical to protect both
     residents and healthcare personnel (HCP).

     Facilities should assign at least one individual with training in IPC to provide on-site management of their COVID-19
     prevention and response activities because of the breadth of activities for which an IPC program is responsible, including
     developing IPC policies and procedures, performing infection surveillance, providing competency-based training of HCP, and
     auditing adherence to recommended IPC practices.

     The Centers for Medicare and Medicaid Services (CMS) recently issued Nursing Home Reopening Guidance for State and Local
     O cials   that outlines criteria that could be used to determine when nursing homes could relax restrictions on visitation
     and group activities and when such restrictions should be reimplemented. Nursing homes should consider the current
     situation in their facility and community and refer to that guidance as well as direction from state and local o cials when
     making decisions about relaxing restrictions. When relaxing any restrictions, nursing homes must remain vigilant for COVID-
     19 among residents and HCP in order to prevent spread and protect residents and HCP from severe infections,
     hospitalizations, and death.


     This guidance has been updated and reorganized according to core IPC practices that should remain in place even as nursing
     homes resume normal practices, plus additional strategies depending on the stages described in the CMS Reopening
     Guidance   or at the direction of state and local o cials. This guidance is based on currently available information about
     COVID-19 and will be re ned and updated as more information becomes available.

     These recommendations supplement the CDC’s Interim Infection Prevention and Control Recommendations for Patients with
     Suspected or Con rmed Coronavirus Disease 2019 (COVID-19) in Healthcare Settings and are speci c for nursing homes,
     including skilled nursing facilities.

     Additional Key Resources:

             Considerations for the Public Health Response to COVID-19 in Nursing Homes
             Interim Testing in Response to Suspected or Con rmed COVID-19 in Nursing Home Residents and Healthcare Personnel
https://www.cdc.gov/coronavirus/2019-ncov/hcp/long-term-care.html                                                                   1/8
7/1/2020                                                                Preparing for COVID-19 in Nursing Homes | CDC
                                    g          p
                                               Case          p
                                                    2:90-cv-00520-KJM-DB                          g
                                                                         Document 6752 Filed 07/02/20 Page 505 of 515
             Considerations for Performing Facility-wide SARS-CoV-2 Testing in Nursing Homes
             Considerations for Memory Care Units in Long-Term Care Facilities
             Infection Prevention and Control Assessment Tool for Nursing Homes Preparing for COVID-19


     Core Practices
     These practices should remain in place even as nursing homes resume normal activities.

     Assign One or More Individuals with Training in Infection Control to Provide On-Site Management of the IPC Program.

             This should be a full-time role for at least one person in facilities that have more than 100 residents or that provide on-
             site ventilator or hemodialysis services. Smaller facilities should consider sta ng the IPC program based on the resident
             population and facility service needs identi ed in the facility risk assessment.
             CDC has created an online training course  that can be used to orient individuals to this role in nursing homes.

     Report COVID-19 cases, facility sta ng, and supply information to the National Healthcare Safety Network (NHSN) Long-term
     Care Facility (LTCF) COVID-19 Module weekly.

             CDC’s NHSN provides long-term care facilities with a customized system to track infections and prevention process
             measures in a systematic way. Nursing homes can report into the four pathways of the LTCF COVID-19 Module including:
                 Resident impact and facility capacity
                     Sta and personnel impact
                     Supplies and personal protective equipment
                     Ventilator capacity and supplies
             Weekly data submission to NHSN will meet the CMS COVID-19 reporting requirements.  

     Educate Residents, Healthcare Personnel, and Visitors about COVID-19, Current Precautions Being Taken in the Facility, and
     Actions They Should Take to Protect Themselves.

             Provide information about COVID-19 (including information about signs and symptoms) and strategies for managing
             stress and anxiety.
             Regularly review CDC’s Infection Control Guidance for Healthcare Professionals about COVID-19 for current information
             and ensure sta and residents are updated when this guidance changes.
             Educate and train HCP, including facility-based and consultant personnel (e.g., wound care, podiatry, barber) and
             volunteers who provide care or services in the facility. Including consultants is important, since they commonly provide
             care in multiple facilities where they can be exposed to and serve as a source of COVID-19.
                  Reinforce sick leave policies, and remind HCP not to report to work when ill.
                     Reinforce adherence to standard IPC measures including hand hygiene and selection and correct use of personal
                     protective equipment (PPE). Have HCP demonstrate competency with putting on and removing PPE and monitor
                     adherence by observing their resident care activities.
                          CDC has created training modules for front-line sta that can be used to reinforce recommended practices for
                          preventing transmission of SARS-CoV-2 and other pathogens.
                     Educate HCP about any new policies or procedures.
             Educate residents and families on topics including information about COVID-19, actions the facility is taking to protect
             them and/or their loved ones, any visitor restrictions that are in place, and actions residents and families should take to
             protect themselves in the facility, emphasizing the importance of hand hygiene and source control.
             Have a plan and mechanism to regularly communicate with residents, families and HCP, including if cases of COVID-19
             are identi ed among residents or HCP.

     Implement Source Control Measures.

             HCP should wear a facemask at all times while they are in the facility.
                 When available, facemasks are generally preferred over cloth face coverings for HCP as facemasks o er both
                 source control and protection for the wearer against exposure to splashes and sprays of infectious material from


https://www.cdc.gov/coronavirus/2019-ncov/hcp/long-term-care.html                                                                          2/8
7/1/2020                                                                Preparing for COVID-19 in Nursing Homes | CDC

                                               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 506 of 515
                     others. Guidance on extended use and reuse of facemasks is available. Cloth face coverings should NOT be worn by
                     HCP instead of a respirator or facemask if PPE is required.
             Residents should wear a cloth face covering or facemask (if tolerated) whenever they leave their room, including for
             procedures outside the facility. Cloth face coverings should not be placed on anyone who has trouble breathing, or
             anyone who is unconscious, incapacitated, or otherwise unable to remove the mask without assistance. In addition to
             the categories described above cloth face coverings should not be placed on children under 2.
             Visitors, if permitted into the facility, should wear a cloth face covering while in the facility.

     Have a Plan for Visitor Restrictions.

             Send letters or emails  to families reminding them not to visit when ill or if they have a known exposure to someone
             with COVID-19.
             Facilitate and encourage alternative methods for visitation  (e.g., video conferencing) and communication with the
             resident

             Post signs at the entrances to the facility advising visitors to check-in with the front desk to be assessed for symptoms
             prior to entry.
                  Screen visitors for fever (T≥100.0oF), symptoms consistent with COVID-19, or known exposure to someone with
                  COVID-19. Restrict anyone with fever, symptoms, or known exposure from entering the facility.
             Ask visitors to inform the facility if they develop fever or symptoms consistent with COVID-19 within 14 days of visiting
             the facility.
             Have a plan for when the facility will implement additional restrictions, ranging from limiting the number of visitors and
             allowing visitation only during select hours or in select locations to restricting all visitors, except for compassionate care
             reasons (see below).

     Create a Plan for Testing Residents and Healthcare Personnel for SARS-CoV-2.

             Testing for SARS-CoV-2, the virus that causes COVID-19, in respiratory specimens can detect current infections (referred
             to here as viral testing or test) among residents and HCP in nursing homes.
             The plan   should align with state and federal requirements for testing residents and HCP for SARS-CoV-2 and
             address:
                  Triggers for performing testing (e.g., a resident or HCP with symptoms consistent with COVID-19, response to a
                  resident or HCP with COVID-19 in the facility, routine surveillance)
                     Access to tests capable of detecting the virus (e.g., polymerase chain reaction) and an arrangement with
                     laboratories to process tests
                          Antibody test results should not be used to diagnose someone with an active SARS-CoV-2 infection and should
                          not be used to inform IPC action.
                     Process for and capacity to perform SARS-CoV-2 testing of all residents and HCP
                     A procedure for addressing residents or HCP who decline or are unable to be tested (e.g., maintaining
                     Transmission-Based Precautions until symptom-based criteria are met for a symptomatic resident who refuses
                     testing)
             Additional information about testing of residents and HCP is available:
                  CDC Strategy for COVID-19 Testing Nursing Homes.
                     Considerations for Performing Facility-wide SARS-CoV-2 Testing in Nursing Homes

     Evaluate and Manage Healthcare Personnel.

             Implement sick leave policies that are non-punitive, exible, and consistent with public health policies that support HCP
             to stay home when ill.
             Create an inventory of all volunteers and personnel who provide care in the facility. Use that inventory to determine
             which personnel are non-essential and whose services can be delayed if such restrictions are necessary to prevent or
             control transmission.
             As part of routine practice, ask HCP (including consultant personnel and ancillary sta such as environmental and dietary
             services) to regularly monitor themselves for fever and symptoms consistent with COVID-19.
                  Remind HCP to stay home when they are ill.

https://www.cdc.gov/coronavirus/2019-ncov/hcp/long-term-care.html                                                                             3/8
7/1/2020                                                                Preparing for COVID-19 in Nursing Homes | CDC

                                               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 507 of 515
                     If HCP develop fever (T≥100.0oF) or symptoms consistent with COVID-19 while at work they should inform their
                     supervisor and leave the workplace. Have a plan for how to respond to HCP with COVID-19 who worked while ill
                     (e.g., identifying and performing a risk assessment for exposed residents and co-workers).
                     HCP with suspected COVID-19 should be prioritized for testing.
             Screen all HCP at the beginning of their shift for fever and symptoms of COVID-19.
                  Actively take their temperature* and document absence of symptoms consistent with COVID-19. If they are ill, have
                  them keep their cloth face covering or facemask on and leave the workplace.
                     *Fever is either measured temperature >100.0oF or subjective fever. Note that fever may be intermittent or may not
                     be present in some individuals, such as those who are elderly, immunosuppressed, or taking certain medications
                     (e.g., NSAIDs). Clinical judgement should be used to guide testing of individuals in such situations.
                     HCP who work in multiple locations may pose higher risk and should be encouraged to tell facilities if they have had
                     exposure to other facilities with recognized COVID-19 cases.
             Develop (or review existing) plans to mitigate sta ng shortages from illness or absenteeism.
                 CDC has created guidance to assist facilities with mitigating sta ng shortages.
                     For guidance on when HCP with suspected or con rmed COVID-19 may return to work, refer to Criteria for Return
                     to Work for Healthcare Personnel with Con rmed or Suspected COVID-19 (Interim Guidance)

     Provide Supplies Necessary to Adhere to Recommended Infection Prevention and Control Practices.

             Hand Hygiene Supplies:
                 Put alcohol-based hand sanitizer with 60-95% alcohol in every resident room (ideally both inside and outside of the
                 room) and other resident care and common areas (e.g., outside dining hall, in therapy gym). Unless hands are
                 visibly soiled, an alcohol-based hand sanitizer is preferred over soap and water in most clinical situations.
                     Make sure that sinks are well-stocked with soap and paper towels for handwashing.
             Respiratory Hygiene and Cough Etiquette:
                 Make tissues and trash cans available in common areas and resident rooms for respiratory hygiene and cough
                 etiquette and source control.
             Personal Protective Equipment (PPE):
                  Perform and maintain an inventory of PPE in the facility.
                       Identify health department or healthcare coalition  contacts for getting assistance during PPE shortages.
                       The Supplies and Personal Protective Equipment pathway in the NHSN LTCF COVID-19 Module can be used to
                       indicate critical PPE shortages (i.e., less than one week supply remaining despite use of PPE conservation
                       strategies).
                             Monitor daily PPE use to identify when supplies will run low; use the PPE burn rate calculator or other tools.
                     Make necessary PPE available in areas where resident care is provided.
                         Consider designating sta responsible for stewarding those supplies and monitoring and providing just-in-
                         time feedback promoting appropriate use by sta .
                             Facilities should have supplies of facemasks, respirators (if available and the facility has a respiratory
                             protection program with trained, medically cleared, and t-tested HCP), gowns, gloves, and eye protection (i.e.,
                             face shield or goggles).
                     Position a trash can near the exit inside the resident room to make it easy for sta to discard PPE prior to exiting
                     the room or before providing care for another resident in the same room.
                     Implement strategies to optimize current PPE supply even before shortages occur, including bundling resident care
                     and treatment activities to minimize entries into resident rooms. Additional strategies might include:
                          Extended use of respirators, facemasks, and eye protection, which refers to the practice of wearing the same
                          respirator or facemask and eye protection for the care of more than one resident (e.g., for an entire shift).
                               Care must be taken to avoid touching the respirator, facemask, or eye protection. If this must occur (e.g.,
                               to adjust or reposition PPE), HCP should perform hand hygiene immediately after touching PPE to
                               prevent contaminating themselves or others.
                             Prioritizing gowns for activities where splashes and sprays are anticipated (including aerosol-generating
                             procedures) and high-contact resident care activities that provide opportunities for transfer of pathogens to
                             hands and clothing of HCP.
                                  If extended use of gowns is implemented as part of crisis strategies, the same gown should not be worn
                                  when caring for di erent residents unless it is for the care of residents with con rmed COVID-19 who are


https://www.cdc.gov/coronavirus/2019-ncov/hcp/long-term-care.html                                                                              4/8
7/1/2020                                                                Preparing for COVID-19 in Nursing Homes | CDC

                                               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 508 of 515
                                      cohorted in the same area of the facility and these residents are not known to have any co-infections
                                      (e.g., Clostridioides di cile)
                             Implement a process for decontamination and reuse of PPE such as face shields and goggles.
                             Facilities should continue to assess PPE supply and current situation to determine when a return to standard
                             practices can be considered.
                     Implement a respiratory protection program that is compliant with the OSHA respiratory protection standard for
                     employees if not already in place. The program should include medical evaluations, training, and t testing.
                     Environmental Cleaning and Disinfection:
                          Develop a schedule for regular cleaning and disinfection of shared equipment, frequently touched surfaces in
                          resident rooms and common areas;
                             Ensure EPA-registered, hospital-grade disinfectants are available to allow for frequent cleaning of high-touch
                             surfaces and shared resident care equipment.
                                  Use an EPA-registered disinfectant from List N  on the EPA website to disinfect surfaces that might be
                                  contaminated with SARS-CoV-2. Ensure HCP are appropriately trained on its use.

     Identify Space in the Facility that Could be Dedicated to Monitor and Care for Residents with COVID-19.

             Identify space in the facility that could be dedicated to care for residents with con rmed COVID-19. This could be a
             dedicated oor, unit, or wing in the facility or a group of rooms at the end of the unit that will be used to cohort
             residents with COVID-19.
                  Identify HCP who will be assigned to work only on the COVID-19 care unit when it is in use.
             Have a plan for how residents in the facility who develop COVID-19 will be handled (e.g., transfer to single room,
             implement use of Transmission-Based Precautions, prioritize for testing, transfer to COVID-19 unit if positive).
                  Residents in the facility who develop symptoms consistent with COVID-19 could be moved to a single room pending
                  results of SARS-CoV-2 testing. They should not be placed in a room with a new admission nor should they be moved
                  to the COVID-19 care unit unless they are con rmed to have COVID-19 by testing. While awaiting results of testing,
                  HCP should wear an N95 or higher-level respirator (or facemask if a respirator is not available), eye protection (i.e.,
                  goggles or a disposable face shield that covers the front and sides of the face), gloves, and gown when caring for
                  these residents. Cloth face coverings are not considered PPE and should only be worn by HCP for source control,
                  not when PPE is indicated.
             Have a plan for how roommates, other residents, and HCP who may have been exposed to an individual with COVID-19
             will be handled (e.g., monitor closely, avoid placing unexposed residents into a shared space with them).
             Additional information about cohorting residents and establishing a designated COVID-19 care unit is available in the
             Considerations for the Public Health Response to COVID-19 in Nursing Homes

     Create a Plan for Managing New Admissions and Readmissions Whose COVID-19 Status is Unknown.

             Depending on the prevalence of COVID-19 in the community, this might include placing the resident in a single-person
             room or in a separate observation area so the resident can be monitored for evidence of COVID-19. HCP should wear an
             N95 or higher-level respirator (or facemask if a respirator is not available), eye protection (i.e., goggles or a disposable
             face shield that covers the front and sides of the face), gloves, and gown when caring for these residents. Residents can
             be transferred out of the observation area to the main facility if they remain afebrile and without symptoms for 14 days
             after their admission. Testing at the end of this period can be considered to increase certainty that the resident is not
             infected.

     Evaluate and Manage Residents with Symptoms of COVID-19.

             Ask residents to report if they feel feverish or have symptoms consistent with COVID-19.
             Actively monitor all residents upon admission and at least daily for fever (T≥100.0oF) and symptoms consistent with
             COVID-19. Ideally, include an assessment of oxygen saturation via pulse oximetry. If residents have fever or symptoms
             consistent with COVID-19, implement Transmission-Based Precautions as described below.
                  Older adults with COVID-19 may not show common symptoms such as fever or respiratory symptoms. Less
                  common symptoms can include new or worsening malaise, headache, or new dizziness, nausea, vomiting, diarrhea,
                  loss of taste or smell. Additionally, more than two temperatures >99.0oF might also be a sign of fever in this
                  population. Identi cation of these symptoms should prompt isolation and further evaluation for COVID-19.


https://www.cdc.gov/coronavirus/2019-ncov/hcp/long-term-care.html                                                                             5/8
7/1/2020                                                                Preparing for COVID-19 in Nursing Homes | CDC

                                               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 509 of 515
             The health department should be noti ed about residents or HCP with suspected or con rmed COVID-19, residents with
             severe respiratory infection resulting in hospitalization or death, or ≥ 3 residents or HCP with new-onset respiratory
             symptoms within 72 hours of each other.
                  Contact information for the healthcare-associated infections program in each state health department is available
                  here: https://www.cdc.gov/hai/state-based/index.html
                     Refer to CDC resources  for performing respiratory infection surveillance in long-term care facilities during an
                     outbreak.
             Information about the clinical presentation and course of patients with COVID-19 is described in the Interim Clinical
             Guidance for Management of Patients with Con rmed Coronavirus Disease 2019 (COVID-19). CDC has also developed
             guidance on Evaluating and Reporting Persons Under Investigation (PUI).
             If COVID-19 is suspected, based on evaluation of the resident or prevalence of COVID-19 in the community, follow the
             Interim Infection Prevention and Control Recommendations for Patients with Suspected or Con rmed Coronavirus
             Disease 2019 (COVID-19) in Healthcare Settings. This guidance should be implemented immediately once COVID-19 is
             suspected
                   Residents with suspected COVID-19 should be prioritized for testing.
                     Residents with known or suspected COVID-19 do not need to be placed into an airborne infection isolation room
                     (AIIR) but should ideally be placed in a private room with their own bathroom.
                           Residents with COVID-19 should, ideally, be cared for in a dedicated unit or section of the facility with
                           dedicated HCP (see section on Dedicating Space).
                             As roommates of residents with COVID-19 might already be exposed, it is generally not recommended to place
                             them with another roommate until 14 days after their exposure, assuming they have not developed symptoms
                             or had a positive test.
                     Residents with known or suspected COVID-19 should be cared for using all recommended PPE, which includes use
                     of an N95 or higher-level respirator (or facemask if a respirator is not available), eye protection (i.e., goggles or a
                     disposable face shield that covers the front and sides of the face), gloves, and gown. Cloth face coverings are not
                     considered PPE and should not be worn when PPE is indicated.
                     Increase monitoring of ill residents, including assessment of symptoms, vital signs, oxygen saturation via pulse
                     oximetry, and respiratory exam, to at least 3 times daily to identify and quickly manage serious infection.
                          Consider increasing monitoring of asymptomatic residents from daily to every shift to more rapidly detect any
                          with new symptoms.
                     If a resident requires a higher level of care or the facility cannot fully implement all recommended infection control
                     precautions, the resident should be transferred to another facility that is capable of implementation. Transport
                     personnel and the receiving facility should be noti ed about the suspected diagnosis prior to transfer.
                           While awaiting transfer, residents should be separated from others (e.g., in a private room with the door
                           closed) and should wear a cloth face covering or facemask (if tolerated) when others are in the room and
                           during transport.
                             All recommended PPE should be used by healthcare personnel when coming in contact with the resident.
                     Because of the higher risk of unrecognized infection among residents, universal use of all recommended PPE for
                     the care of all residents on the a ected unit (or facility-wide depending on the situation) is recommended when
                     even a single case among residents or HCP is newly identi ed in the facility; this could also be considered when
                     there is sustained transmission in the community. The health department can assist with decisions about testing of
                     asymptomatic residents.
                     For decisions on removing residents who have had COVID-19 from Transmission-Based Precautions refer to the
                     Interim Guidance for Discontinuation of Transmission-Based Precautions and Disposition of Hospitalized Patients
                     with COVID-19


     Additional Strategies Depending on the Facility’s Reopening Status
     These strategies will depend on the stages described in the CMS Reopening Guidance or the direction of state and local
     o cials.

     Implement Social Distancing Measures

             Implement aggressive social distancing measures (remaining at least 6 feet apart from others):
                 Cancel communal dining and group activities, such as internal and external activities.
                     Remind residents to practice social distancing wear a cloth face covering (if tolerated) and perform hand hygiene
https://www.cdc.gov/coronavirus/2019-ncov/hcp/long-term-care.html                                                                              6/8
7/1/2020                                                            Preparing for COVID-19 in Nursing Homes | CDC

                     Remind residents to practice
                                    Case          social distancing,
                                          2:90-cv-00520-KJM-DB       wear a cloth
                                                                  Document  6752 face
                                                                                  Filedcovering
                                                                                        07/02/20 (ifPage
                                                                                                     tolerated), and perform hand hygiene.
                                                                                                         510 of 515
                     Remind HCP to practice social distancing and wear a facemask (for source control) when in break rooms or
                     common areas.
             Considerations when restrictions are being relaxed include:
                 Allowing communal dining and group activities for residents without COVID-19, including those who have fully
                 recovered while maintaining social distancing, source control measures, and limiting the numbers of residents who
                 participate.
                     Allowing for safe, socially distanced outdoor excursions for residents without COVID-19, including those who have
                     fully recovered. Planning for such excursions should address:
                           Use of cloth face covering for residents and facemask by sta (for source control) while they are outside
                             Potential need for additional PPE by sta accompanying residents
                             Rotating schedule to ensure all residents will have an opportunity if desired, but that does not fully disrupt
                             other resident care activities by sta
                             De ning times for outdoor activities so families could plan around the opportunity to see their loved ones

     Implement Visitor Restrictions

             Restrict all visitation to their facilities except for certain compassionate care reasons, such as end-of-life situations.
                  Send letters or emails  to families advising them that no visitors will be allowed in the facility except for certain
                  compassionate care situations, such as end of life situations.
                     Use of alternative methods for visitation (e.g., video conferencing) should be facilitated by the facility.

                     Post signs at the entrances to the facility advising that no visitors may enter the facility.
                     Decisions about visitation for compassionate care situations should be made on a case-by-case basis, which should
                     include careful screening of the visitor for fever or symptoms consistent with COVID-19. Those with symptoms
                     should not be permitted to enter the facility. Any visitors that are permitted must wear a cloth face covering while in
                     the building and restrict their visit to the resident’s room or other location designated by the facility. They should
                     also be reminded to frequently perform hand hygiene.

             Considerations for visitation when restrictions are being relaxed include:

                     Permit visitation only during select hours and limit the number of visitors per resident (e.g., no more than 2 visitors
                     at one time).
                     Schedule visitation in advance to enable continued social distancing.
                     Restrict visitation to the resident’s room or another designated location at the facility (e.g., outside).

     Healthcare Personnel Monitoring and Restrictions:

             Restrict non-essential healthcare personnel, such as those providing elective consultations, personnel providing non-
             essential services (e.g., barber, hair stylist), and volunteers from entering the building.
                  Consider implementing telehealth to o er remote access to care activities.


     De nitions:
             Healthcare Personnel (HCP): HCP include, but are not limited to, emergency medical service personnel, nurses, nursing
             assistants, physicians, technicians, therapists, phlebotomists, pharmacists, students and trainees, contractual sta not
             employed by the healthcare facility, and persons not directly involved in patient care, but who could be exposed to
             infectious agents that can be transmitted in the healthcare setting (e.g., clerical, dietary, environmental services, laundry,
             security, engineering and facilities management, administrative, billing, and volunteer personnel).
             Source Control: Use of a cloth face covering or facemask to cover a person’s mouth and nose to prevent spread of
             respiratory secretions when they are talking, sneezing, or coughing. Facemasks and cloth face coverings should not be
             placed on children under age 2, anyone who has trouble breathing, or anyone who is unconscious, incapacitated, or
             otherwise unable to remove the mask without assistance.
             Cloth face covering: Textile (cloth) covers that are intended to keep the person wearing one from spreading respiratory
             secretions when talking, sneezing, or coughing. They are not PPE and it is uncertain whether cloth face coverings protect
             the wearer. Guidance on design, use, and maintenance of cloth face coverings is available.

https://www.cdc.gov/coronavirus/2019-ncov/hcp/long-term-care.html                                                                              7/8
7/1/2020                                                                Preparing for COVID-19 in Nursing Homes | CDC

                                               Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 511 of 515
             Facemask: Facemasks are PPE and are often referred to as surgical masks or procedure masks. Use facemasks according
             to product labeling and local, state, and federal requirements. FDA-cleared surgical masks are designed to protect
             against splashes and sprays and are prioritized for use when such exposures are anticipated, including surgical
             procedures. Facemasks that are not regulated by FDA, such as some procedure masks, which are typically used for
             isolation purposes, may not provide protection against splashes and sprays.
             Respirator: A respirator is a personal protective device that is worn on the face, covers at least the nose and mouth, and
             is used to reduce the wearer’s risk of inhaling hazardous airborne particles (including dust particles and infectious
             agents), gases, or vapors. Respirators are certi ed by the CDC/NIOSH, including those intended for use in healthcare.



     Webinar Series - COVID-19 Prevention Messages for Long Term Care Sta




                     Clean Hands -                                  Closely Monitor                                     PPE Lessons                         Spa
                     Combat COVID-19                                Residents for COVID-                                                                    Sto
                                                                    19                                                                                      Spr




           Additional Resources

           Sample Noti cation Letter to Residents and Families: COVID-19 Transmission Identi ed PDF  | DOC 

           Long-term Care Facility Letter  [1 page] to Residents, Families, Friends and Volunteers

           CMS Emergency Preparedness & Response Operations 


           Supporting Your Loved One in a Long-Term Care Facility  [472 KB, 1 page]

           Infection Prevention Success Stories


           Applying COVID-19 Infection Prevention and Control Strategies in Nursing Homes (Recorded Webinar)



                                                                                                                                 Page last reviewed: June 22, 2020

      COVID-2019 Menu

                 Coronavirus Home

                 Your Health

                 Community, Work & School

                 Healthcare Workers

                 Laboratories

                 Health Departments

                 Cases, Data & Surveillance

                 More Resources




https://www.cdc.gov/coronavirus/2019-ncov/hcp/long-term-care.html                                                                                                    8/8
Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 512 of 515




                  EXHIBIT 36
7/1/2020                                                                               People with Developmental and Behavioral Disorders | CDC

                                                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 513 of 515




      Coronavirus Disease 2019 (COVID-19)

     People with Developmental and Behavioral Disorders
     Updated May 27, 2020                                                                            Print Page



     Developmental and behavioral disorders are a group of conditions due to an impairment in physical, learning, language, or
     behavior areas. These conditions begin during the developmental period, may a ect day-to-day functioning, and usually last
     throughout a person’s lifetime.1

     Some developmental and behavioral disorders include:

             Attention De cit Hyperactivity Disorder (ADHD)
             Autism
             Cerebral Palsy
             Fetal Alcohol Spectrum Disorders (FASDs)
             Fragile X
             Intellectual Disability
             Learning Disorder
             Tourette Syndrome



     What do people with developmental and behavioral disorders
     need to know about COVID-19?

     Know who is at risk for severe illness from COVID-19
     Most people with developmental or behavioral disorders are not naturally at higher risk for becoming infected with or having
     severe illness from novel coronavirus (COVID-19). However, people with developmental or behavioral disorders who have
     serious underlying medical conditions may be at risk of serious illness. Some people with developmental or behavioral
     disorders may have di culties accessing information, understanding or practicing preventative measures, and
     communicating symptoms of illness.


     Know how to protect yourself and others
     There is currently no speci c, Food and Drug Administration (FDA)-approved treatment for COVID-19, and there is currently
     no vaccine to prevent COVID-19. Treatment is currently supportive. Therefore, the best way to prevent illness is to avoid being
     exposed to this virus. Advice on preparation for COVID-19 and prevention of exposure to COVID-19 is available.


     Continue with your routine care
             Don’t stop any medications or change your treatment plan without talking to your healthcare provider.
             Discuss any concerns about your treatment with your healthcare provider.
             Ensure that you are obtaining the tests ordered by your healthcare provider.
             Continue to get your routine immunizations.
             Talk to your healthcare provider, insurer, and pharmacist about creating an emergency supply of prescription
             medications. Make sure that you have at least 30 days of prescription and over-the-counter medications and supplies on
             hand in case you need to stay home for a long time. Ask your healthcare provider if it is possible to obtain a 90-day
             supply of your prescription medications.


https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-developmental-behavioral-disabilities.html                           1/3
7/1/2020                                                                               People with Developmental and Behavioral Disorders | CDC

                                                Case 2:90-cv-00520-KJM-DB Document 6752 Filed 07/02/20 Page 514 of 515
             Make or update care plans or an emergency notebook. They typically include important information about a person’s
             medical conditions, how to manage those conditions, how to contact healthcare providers and therapists, allergies,
             information on medications (names, dosages, and administration instructions), preferences (food and other), and daily
             routines and activities. This may help you receive consistent care if your Direct Service Providers or family members are
             unavailable.



           Related: Guidance for Direct Service Providers, Caregivers, Parents, and People with Developmental and Behavioral
           Disorders




     Know how to manage stress and cope during the pandemic
     It is natural to feel concerned or stressed as more cases of COVID-19 are discovered and our communities take action to slow
     the spread of disease. Taking care of yourself, your friends, and your family can help you cope with stress.


     Ways to cope with stress
             Take breaks from watching, reading, or listening to news stories, including social media. Hearing about the pandemic
             repeatedly can be upsetting.
             Take care of your body.
                  Take deep breaths, stretch, or meditate.
                      Try to eat healthy, well-balanced meals.
                      Exercise regularly, get plenty of sleep.
                      Avoid alcohol and drugs  .
             Make time to unwind. Try to do some activities you enjoy.
             Connect with others. Talk with people you trust about your concerns and how you are feeling.

     Click here for information on how to take steps to help yourself cope with stress and anxiety.


     Take care of your mental health
     Anxiety, depression, and other mental health conditions can be more common in people with some developmental and
     behavioral disorders. If you are being treated for a mental health condition it is important to continue any therapies or
     medications.

     Look out for these common signs of distress:

             Feelings of numbness, disbelief, confusion, anxiety, or fear
             Changes in appetite, energy, and activity levels
             Di culty concentrating
             Di culty sleeping or nightmares and upsetting thoughts and images
             Physical reactions, such as headaches, body pains, stomach problems, and skin rashes
             Worsening of chronic health problems
             Anger or short temper
             Increased use of alcohol, tobacco, or other drugs

     If you experience these feelings or behaviors for several days in a row and are unable to carry out normal responsibilities
     because of them, call your healthcare provider or use the resources below to get help. If you are feeling overwhelmed with
     emotions like sadness, depression, anxiety, or thoughts of hurting or killing yourself or others:

             Call 911 if you feel like you want to harm yourself or others.
             Visit the Disaster Distress Helpline  , call 1-800-985-5990, or text TalkWithUs to 66746.
             Visit the National Domestic Violence Hotline  or call 1-800-799-7233 and TTY 1-800-787-3224.
             Visit the National Suicide Prevention Lifeline  or call 1 800 273 8255
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-developmental-behavioral-disabilities.html                           2/3
7/1/2020                                                                               People with Developmental and Behavioral Disorders | CDC

             Visit the National Suicide
                                    CasePrevention  Lifeline  or
                                         2:90-cv-00520-KJM-DB     call 1-800-273-8255.
                                                                Document   6752 Filed 07/02/20 Page 515 of 515
     During this pandemic, it is critical that you recognize what stress looks like, take steps to build your resilience and cope with
     stress, and know where to go if you need help.




           More Information

           Children and Youth with Special Healthcare Needs


           People with Disabilities



                                                                                                                                                  Page last reviewed: May 27, 2020

      COVID-2019 Menu

                 Coronavirus Home

                 Your Health

                 Community, Work & School

                 Healthcare Workers

                 Laboratories

                 Health Departments

                 Cases, Data & Surveillance

                 More Resources




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-developmental-behavioral-disabilities.html                                                              3/3
